RAMBGLL ENVIRONMENT
‘ALTH

& HE

Intended for

Document type

REPORT
Date

VOLUME II.

APPENDICES

LEBANON WIND
POWER WIND FARM,
LEBANON

APPENDIX A
TURBINE LAYOUTS OF LAND PLOTS
oe
EOS

Ros
Se

W

xe
os
Sod

oe

fs:
fo

sep
ee
ae x
: y
/

cos = A

8} oozes = 4

—265500

X=

8

ees

a0 aero

Pp
oe
ae
a

X = —265500

X—265300
y eT VY deLaall

|
ea

eee
se

ee

aes

ce

Si
Se

viee Jole

SY

SR
Rs

‘|

|
|
3
Ke
|

se
SER

aie

ere

x
ee

X = —265000

shoe gine

SON

oy

ioe gare

““K>
S ee x2
CLS.
LS
ne

ae

Scenes eee?

SES
LC =

|

255

<S

a

aes

SONS

ie

ee

a

APPENDIX B

TRANSMISSION LINE AND SUBSTATION SINGLE
LINE DIAGRAMS
12.80

18.40

ls

LWP WIND FARM
OPR.MNG. ROOM

QJ
oN

LWP WIND FARM

TELECOM & AUX. SERVICES ROOM

©
Co
SUBSTATION

CONTROL ROOM

im CONTROL ROOM
= G ‘ia LL 4.40 7.60 {+
0 O — ; ~y |
OD Ol ° le
a a
o wi ai
L _—! Ee || |
' ! : es es
HY O BX - ITHC a L/5al LY (im) s, EDL SUBSTATION °
6 To ; . 3
ul DORM. ROOM S porm. Room __| Hill g OPR-MING. ROOM ©
10 3.00 =e 3100 4.60|¥ Mm |
[~ ADMIN & TECH - "|!" ADMIN& JECH "| OO
BATH: | — =
i :~* vil ml)
nO PRA [Ba /ZA cology a UU

13.00

q q
LOCKERS
ROOM
e
8
B
METALCLAD
ROOM 2.50
t i
T
fe
2 8.60 3.60
STORAGE
ROOM
— SA EDL
_ ENTRANCE ENTRANCE

p-80

STORAGE
ROOM

12.60

CONTROL BUILDING

LWP WF

EDL
SUBSTATION BUILDING

FIRST FLOOR

GROUND FLOOR

LEBANON WIND POWER SAL

LWP WIND POWER PLANT

S.AKKAR WF CONTROL BUIDING &
EDL 220kV GIS S/S BUILDING
PRELIMINARY PLAN

PREPARED by

Nenehatun St. No:98 Gaziosmanpasa 06700

Drawing No.

Revision No

LEBANON WIDN POWER SAL.

LWP WIND POWER PLANT

220/36kV SUBSTATION PRELIMINARY
IRAWING NAME GENERAL VIEW

|

~|PROJECT NAME

Tei

Nenehatun St. No:98 Gaziosmanpasa 06700

a
4
2
Q
2
=
5
8
3
ao
2
z
&
8

<
yg
[4
<
“
=
a
5

(ZZZZZZZZZZZZ A.
CLZZZZZZZZZZLZA

PREPARED by

Gankaya / Ankara, Turkey

SCALE 1/2500

OWNER of THE
PROJECT LEBANON WIDN POWER SAL
PROJECT NAME LWP WIND POWER PLANT
220/36kV SUBSTATION PRELIMINARY
/ DRAWING NAME GENERAL LAYOUT PLAN
TATION AREA DOORS 1 and 2 are for temporary use in case
W2ZZZZZZZZZZZA, \Z ae
CLZZZZZZZZZZZA|— 220kV SUBS of emergency or upon EDL approval for special conditions.
(222ZZZZZZZZZZA\ WP NE ARE sess ALLOCATED LAND BOUNDARY for S/S Trefirom Ea CE
SCALE 1/2500 a LWP WF FACILITY BOUNDARY pesraneoey Nenehatun St. No:98 Gaziosmanpasa 06700 pate 25.09.2018
The remaining area will be allocated for inst Nos Garlosmanpa — —
EDL utilization.
Orv he le cote even na

fs

555
2ye8

a

f
aL

Lo.

0200,

“]
|

A 3

3 QF

3 5 |s

g 5 \53 i
e: 2 |G2 | ly ali
Z a a s3 sla (51d
ou: ey ae 2
g2| 8 | Ze 3
gui) 6 | 83 he
Za°| 2 | 33 E3
Be = |e ae
ge a | &8 EF

3 $2) ge:

3 g as

FA ae He

i E Fue

* |s

= 3 3
é 3 3 z
28 5 g| @ fs
a 4 EB 2 |e
af E é iol

-

a
|
|
|

WT

LW.

APPENDIX C

PERMISSION FOR USE OF PUBLIC ROADS FROM
TRIPOLI SEAPORT TO THE PROJECT
ee +)
257 aslablly Go> i U95 5S

acl - wlislao - auigild aox,

, eC

| NOON Center for Translation’& Typi i

Juridical Translation — Legalization - Typing

Beicut - Corniche Al-Mazraa / Ac) j0J] Uns, - Horn
Colombia Center - Block B - Ground Floor ‘ 00VI Gull - G col - yziw LuoglsS
Phone : 01/705167 - 03/838471 SY/AYASV) = A/Ve0) WV: ila
E-mail : sooncenter@hotmail.com nooncenter@hotmail.com | (959,55! 24)

Sustainable Akkar S.A.L.
Lebanon Wind Power
Registration no. 4147

February 25, 2019
To the Kind Attention
of the Ministry of the Interior and Municipalities
in Lebanon
The Applicant :
Akkar Sustainable $.A.L. and Lebanon Wind Power S.A.L .

Subject :
Request to facilitate the passage and the use of the public roads between the
Port of Tripoli to Mkaibleh Region.

Beirut, February 21, 2019
Dear Sirs,

Whereas Akkar Sustainable S.A.L. and Lebanon Wind Power
S.A.L. Won the transaction related to the project of the production of
the energy from the wind that was confirmed by the decision of the Council
of Ministers held on 12/07/2017,

Whereas the studies that started in the site of the project to start the
activities of construction in the mid of the year 2019, therefore, we come to
ask from your kind attention to give us: First the permit to use the public
roads to transport the fans of the production of electricity from the port of
‘Tripoli to the site of the project in Mkaibleh Region, Akkar, since January
2020. Second, we ask from your kind attention, to accompany us by your
honorable ministry and by the municipalities and the provinces of North
Lebanon and Akkar to transport the tools, and to facilitate the passage from
the port of Tripoli to the site of the project. Knowing that we will send a
communication protocol to your honorable ministry that will put a frame to
out cooperation with the competent parties during the phase of transporting
the tools.

Thanking you for your understanding and cooperation.

Sincerely Yours,

Michel KORDAHI Salah M. TABBARA
Chairman of Board of Directors Chairman of Board of Directors
General Manager General Manager
Lebanese Wind Power Sustainable Akkar S.A.L.

Seal and Signature ! Seal and Signature

a nt)

Republic of Lebanon
Ministry of Interior and Municipalities

Document of Transfer
Object of the formality :

The request to facilitate the passage and the use of the public roads from
the Port of Tripoli to Mkaibleh Region.

Registration Direction of sending and the reasons of transfer Date and
number Signature
4147 To the kind attention of the administrative department of the

province of North Lebanon

To the kind attention of the administrative department of the
District of Akkar

We do hereby attach herewith the claim submitted by Akkar
Sustainable S.A.L. and Lebanon Wind Power S.A.L.

registered at us under no. 4147 on 25/02/2019 elated to the
abovementioned subject,

To be informed and to communicate with the two above-mentioned
companies , and to offer the necessary facilities and to expose the
difficulties in case they exist.

A copy to be notified to:

- The Applicant
- The General Directorate of Internal Security Forces / to be
informed and to do the necessary formalities.

Minister of Interior and Municipalities
Raya HAFFAR HASSAN
Seal and Signature
March 07, 2019

NOTIFIED

*True translation of the Arabic text herewith attached.

LEAN,

| Cth Be i :
q\eV ‘ C NX
= LEBANON
WIND POWER
ytd se Yo . Coming trom the north tothe south

Aa ASL Ciballly batt Bhs cite
+ee uh asl aug Cygilal AS pds Jeph Aclsiuall Se AS Asc sisal

Maal Mate ol ale Liye Gye Maal) Cb all lastly yyy Jaga ile 2g escape

ye
VeV4 BUS YY 8 cag

sAgaall aay

AULA! @ Ui) fg yey Aidedall Acaliall Gay Bact ash aisy cpilul AS, Ore t Aaland IS 2S 4 CIS La
VAWWIV/VY Geytiy siniall clyigll las sh ase wbil 5 Gilly chill ye

AVS pSaile yo Guells wa cq rain (64 lil Sec! fad Waead Eantall alps Gi oly BGbuball of Guay
Alda) Malad 65 Ey pall alge col) Gubihyb Be os clygStl TE Cabo Jil dela Gib phasis Fuad) Yel Uglee|
A ay days Salis SH Ge ASlge WI gual casi Sale Ge Gibi cls YoY. All Cig gd ye hash 1S
somes ible gested edge Gl ubb liye ye aval Satadig Clonal! Sill Sey Nadll slid culiila ny esLala
is Aye DIS Asin GLY) ee Weigle Ua) qs (sill La Sit eSulis ol] “a communication protocol” lu)

Clozel!
“PSgL Guang (Sagi Sula] SLs
JeEilly bia! G'Ui pss Igliaiiy
bub op Che eras Ilda
alell sel) = BIS! Gale Guy abel) yaad — BI) Galas Gus)

Lup sigan
(a) WIND POWER
wine rower

es AL A yogeat)
Calpalall g ia
RS35795
Atlas dads
gl aa ol) ld be yo yo All HE J lSSSaly 54 ye Jga clerAatall gpg
eesills Gti AMY cbual y Shu) Aga ypauiitl a,
chal) Gli Alla Gaile £vey

Jse Aisles guile

AS phy Sop Ui delat! Uke 4S yt ye pall ples Un) Seas
VOVAIV/VO Gers EVEY of ys Lust Ja uaall Ja ct gly thy Os

AAU Dg tll any OS SO all GS yt) a La gly gp SLLDU

eel Shall ¢ pu galls Glesall

Blas ses Sle cei Gh gral 22 ye y

APPENDIX D
EXECUTED LEASE CERTIFICATES
al WTG 07

GIS +E pe yall Ae a gl Holt Ayyde
— eB! Spat bury
Heed Slats! dilare 524,
lglanly dao uKe
E-Vrer TIAN co

LC bye

Alanya VA INS LR Gey Ve tI G pods prea! cerges qoaiall ster!

WTG 07

Spy pla Coe oye ple clea! Obey Gul : esestl

+ Opeke bit oS ye ‘

(ele AN Coyle gyal!
ry Sa itty
> deadBY! SLs dikes 3045
ABV Le & d3l5
ey
Jp Jey witli»
USS de Ud. Ww
BY Sts! Ailes UG wae! J
EIVe blaally hl OS.

CLYGY A TVS : ote

Fee "ley aah ye Aly fe aby elyen oy rel oes Clad Be LS ye cecal Sel OY ae
Bi og YooG sow ae cotenal) Leal ol meet IST cll Ogee Sal gylty cain 5) placa ange

Li cle ual po! aay) tal és LS pargry ad Alex YI clas! 526! (hated platy OL:
=

AUS 36 gud gal) , plat a og gl Label Ay yy!
so Aj §4 sy
jadi Aah

Dye 4s Lg
Clay AL at
pi By i
394i L_s cuidith oye very At: ase
| a OC
Las 4 jas Xt tt

NTEIVEN 0b y pasa) cp gay Ciba) ide Jb cya pple og yal eDULY! sey
eta g Cteuall Bald) ELaial Aa yey ad Cw Ua GE all 1 TAN «to Gea
Vg olS pig pine done Giada (Stewed! Liat Of agasen | 948) Guill gate baby
Ag US ada gay pad Ay Lay! pLacyy sali) Elsie) phedy clita 4 aa gs

ABU) A) (ple Adal) aul antag y cl

ERY Jeaittl Cay ot

WTG 07
BAS: 6 9 gat ella Ga) 3 sil ated yay
4a",
“ladl) Mitbie 5a
Lila pat BL
Sh dad
lai ia,
eS
YOAAY 08) cs Lab ls Ja pall Gyn
GL is as)
Seal) Aad Tat oy

YOVA/V o/s Suu ye eves Ay peal in oy all og al pL wy

PANO ne 9 gs Fay Jha cl 5 gL i 9 ya a iy _
GAN | ds
PAN El iy HS UY yy eae cate ye cal ae ry yee cb fous |
TA hax
BULA ole Usalt pu C239 Grruailll hig Lis phogay pal 4 L881 plixcy)

7 + EMBL Lucakil gay
AV os ail

WTG 07
WTG 07

qgldlall oa 6g Adal 4 yall
ae AS PI Pac seceded Real fr
vee. cide ZN ed etn |”

me lle Ades weit Laden Wd clean i etlels os .
£2.00 2 SN. oe cot Se
sie - re rmewee “= Kerem San

_ Cope hs aw ted hes edi vA wat
VeS Aas, theme Seen .

all aie Wil sal’ rae ud
1 he sal cal, A ot pos
wate of we fo. we At ALS dt
Blof Lb cata
Se ALI Ste Al cobby. _P- Uv
9 \nds. [dN aw 2 Nabe. a aL forse kes dy
aA lithe ee ld
VALS 3 aL Se aN hI a
als oka Sun) WecRe ie ek

s

z
F

e
i

<
Be
£
!

¥

© _ :
_ : <a gall 1 . Bla Cp) og gl 4aladl 4g prall
a2 kG Estee aa diac a WTG 07
Jud) Laie s_ 8
Ladle yy Sal
La AL ed

Jig hi

YeVAR A aes

eR RE at EMAL 4, [eg des
aK, Wincadoa cor

Naess
aa Leh lt (sgl alot yl WTG 07
ae Sybemd bby
Agee SheniS) Atlee 5t5
beady Arid Se
elyey VAVAA Fe
vIAATN [eS ee

ely js

QIN] Ye foo fer
UNS kan eer assata

WG ' | sla od
aa JUs bile ol CIS Sylar gn Us Lady asi cl aly .

yeyal | ge BEN ili
re DOIN [KE aol
(c NTP Us are cs does

ps pss
oe pills ACS

7 soles ARM a
: io a

WTG 07

At Ly ggpaall

Galyalat'y Lala tall Bot jy

glss dito.
Alla) 444,
TS page =
ALAM gydag Veal) San rall Agate a) |
in | CaN
Aalaia dys 548 Gaile
CHball Sal aSall aed) og ob ob Aza Glad | SVN
gldlall Gal
selaall ¢ lei) Sale| y Guiadll Bate a 5b Gal jhe
Balall pf Gypinvall rey gLadal y I yang 13) ALY) clears ;
a
| | latst
tthe gl] Abell asad Sty Cus judy balls Lit All eine i
% sal) Pa
AN N\A PRN

: pace KO

ans,
183)

a
.

ISS pe gal Pol Yl sl) Sabla
eH Sy Uh Suey
Aedb! Sletdl dibs ba
tbeally dato) Ke
EAM YeY ws] rode
ISS bilous bard yeaa) Gs
Yera/ ale ge Toth oR pb) pared Gorges Ue bp WS ial! arog thy
Gere shee) erga od eae Ulan) Boll

Coby pais

WTG 07
ISS + Epayhl Eth ei ey eat al WTG 07
ni Syah bey
AY! JL) dilae bols

pad Le dye a3

s ‘

ey J
. iY lanes Ji oy
Ap Ue go
SQV) JLtI) dilers WE adsl ly
Ell Ve Sbbaslly dead! Ss ert lyayea/ vy iy: sae

VeVAL ALT: GB VO E/AVA oy path Cogs led BS ye CLEY y
sol Pook a Lins vs co ane S215, ay9 Le Aaegitzy "Uy, a

glial Gag gil Atal ual WTG 07

sy ee 2 Emesall ; Jj Nl Bary bah
Lak didais 5.08
te Ay pe Bald
e oes
4 Ey) Bi
3$-—<_<$< i d_—§ + quill os
cL ah Ate __—al yet Mn opus

gta Ay a 4 ayia ol}
Ye EIA A aly eee Gin yey Apiell Aebll D8 Ge Glas eaLbY!
Ca yglaall g (postal! Sadly ayy Le Aan Uy Bod YH VK/ A/S.
(ge tinal sal! (yl | gaS! Aa dies tides Copiauall 5
PY CHCVACPENED Ut) ci v/a cM pisdel (gle aaa Lieto:
2 juaiill >

2 RIS g puagall

4, i
YONA 0B) cud Lull dis! Ja ball Gs
oe ps Oty

ha Ad a asl (ty
Ap gay pica Ve DALAM s Ged Ve E/TVA judanuall Gin gay pial og yal EDU ay
Giga BA gay Ca rgloslly aggulilly po aiuall a JS Ball ELainal y LES 51 yal
} a)
GAAS VY 0B pS cin gey FH VA/1 6/0 ARI Cilall Juni (gle Ali gall 0
LTO VAANE

EMG eal (oe
ANS VAIN SY chal

>

7 4
cgiblall Gai yg gi Atal) Ay yaall

fay ba ay
lad!) 4_ alin 58
Lida dy 5d

YeVlete pas

WTG 07
WTG 07

gall ot Ss a diel 4, Lydall
ui, sald

ek) Mba canes as.
tothe Mateo Mets3. ee QML). A. Dod ay
on Cb BE. Sass ie Selyld Us bead
aur B5Laday. 5. teh MILs, y Tce
a... aCe TAA \.-bM NC ap Ld).
CLANS... Span. Sp. aA ee, Nea pbs
juss " een ee depen Spl biay let oehle.

CMe, Sand 5a San \a\ nn 3) C
yd aa >. abt Suroda\se-$ me rps
Su WN as 2adalye. ot sit va

WIG 07
cann\ a\x. re a be, DN eabet ers
rng “e¢ 3. AD Lan $5 ba a a

is

~Sceeatt eit art we ai CG eo Vo pen te.
_ PaN eS ae 1M

“AP.0. 3 De. =, aN\n.... mu Rede.
So nner enc Med. (ros. ser

\acl! Nid parestgpce. Luly. ie Genpesey an Chl. A
OSes pce pe gp Re ia Lae Call

Cponiles van etl he Seca
As Oulecibt Oust.
ae lea
Sha) a) os gl Label) 4a gta
a te, a WTG 07
i 5) dab 5a 3!
Lis dye FL

Il gg ARK
Pde

a\\ - a rey

[ ou
on + [\< 3 909
AMSG : Ege gall etl ge epi Hal) Ast

AY Ayu By
aera : ne alae
greled oo eg git Lala A pall del, ieaB I ltl its 8383

lee Lae anal Lee Ayyo iI it J}
ean A[\S bos vera] |

FARES aus cust Je)

4ad yal) Ke Batoes Uo Gollan gm Lal libg _vasdall cl orl

el yey latygee
eye

WTG 07
WTG 07

nk

Bet pie oo ad, a
. My FI
4 SELIG EBS US *

c ay sel,
OYA OCT Vigil

AplBY) Jladll ji Aabta ad Bye,

Phy Lea, Call Bein CASI 9 Sb Gel ley
ASball dane of
oly 5gSllls Aalell Calg philly ASall Abbidll (I) usally Seal ad pe Ye
AMA! Lau Wile WIS Hy o Shai dey OG Ghay eb all cle AS 18) Le giliy tf
sgh Bab pie cs Gt) Oy lie y Chal Giaeys. Cy jLaally QySILal sali] Sal ot

ibide be gba ey dle

ait HBS Ys Biya yas y plall tH ally”

WTG 07

psinall Se: Ballas Bales

hoe acai

wae
OTH Zoe ys igecitiall

DS 9 le Gjuai sg pagal |

cs)

ATs SRS

\ co itaa> = x EY OS WBN alle”

Ali ogstll “) E
all 695553 i fo} KN ; ; Auk b33
; preys Hy hall Gye Lala A yaa
paluall yy sill .
1930/2/28 G15 12 AB) sel iB! psu ally ch gti Saul! Le)
TD aaeepnnntsnnnnssnssenceenses
aAaabesteSe ty Jind Hilal, ele a. a wala Hala
OLY sll cod 9S a sll asec aby

(gra sl elle) co pill tall eh
stata! Slab clad an tial 3 gan

pails lel] Ob fae

Gall Lass 4 yb
Gall cle all ques S20
al) gang Les old ell JY
5 ds can) pds abl lb ye Aull
cB aa alt gf ela
AB dae i eceeseee BOW sll

‘al ety dee escent aver Ost dae By cccseeae Creat AM pall sce eae: Haul jal anal
' frortlabd. Latiyl dae NSE. BVT

+ dest gf Abad Go glad jal

Addy Rall gsi A MAY pLOEY| ail hy plead

a
DLAI A936
3 olSe abs las
Ef olSe «Las
Z. 2 eli (bkt pS) ge sge Tibi
fk Ae\ 08 aaa
‘Z wee gple dhs
1/1000 ur bie
lelbrer

glad] og 2% —

Chas]! jo ormell gigs 4 pos

/
diez gare Thee

ne
sine annoy sine gare lipt
Garb g tle erm Lye
wo wl,
a Ul Lt see 181 ere
La4) 2+) weve Get
on ae CBOE
dhe Joe
WV) aeLuJl
pacalsges cles yhsall 5 ceSILIl 4 gerglaal JYs oll sbawths wolesue ole LSI! coe re
67F1M~2.

Grobeg le come Lt

ord .

Paiglsguo oles obeseall 5 oeSILI! 5 cary lool! UY> oll obawthys crolegue ole de oz

ee W) tela

WTG 08

ASS 2E p2 gall el AW ogi abd dyad
eH Sut bey
ABQ SL Allare B915
bos ly dod! 2S
EV ter TIAN Y ioas

JAG hbbur iad N oo
oe

«hay BIA ING [Ky ue 6 EV ody pared Gorges geal oly!

WTG 08

OS pAy pa PN a eas sledil Lbs GNSS +p peghl

se AS ey eal ayy alt
+ Ope bht oS oy

as eobY ha ny
uO Re! JLtI ailace 35
Radi UD type Gols
pods bs
dys——_3, gh} i os
US VY Ud us
AY) SLA tile ws ul Sf
IVa Slbenlly dah) OS

EVGY A TVEW: ote

Fee "ley aa ye vasyofre Awe Ys t/veo 8) pas)

ok hell ae JS oe cca onl 2 LEY by
Ay dong Vy Ses pax Sal all Maal Ol eee WAST pli Ogatee Baby splits cual Saldh flere! ange
——Ss-vee—ee[>

HAN de AAI pol Cayy eocall fy US paogny pale) AyLee Yl sloeVl S318 Flic jety ode

CEM cae

4: tan gl
|

sud: “a

faseldy! Lat Sh

, year NV \ doy
Ike Ye Agy Pave Si da

TS agtss 2 522 gall PARAM Coal gl Laat) A val

‘ Apt sa,

: hed! Aah sg

Late baw Sad

La Ad
pi——iy bj
$$ i La att ye YON ALY4 sas es
$a) dad

Ee he teal sey Call 8 BS oy tal gl BLY

; Se eee Ball Cla sy oan ag ah YVAN VP as
4) das Vy sd Re a geal lil ot gases. St tl gas fay
SASS Taal ig Les adage y ated dy Lady) SLASY) 5H) ELata) ety citists
ASAI Ge Lal) aul

|
|

wt AWN, NN a5]
C2 LEN Vee oS}

WTG 08
: HSS 2 Byala gal

i,
do! Sa gall ys
pide Cup,

fa
FOAAN 0) cad Lab)
“ 2

WTG 08
WTG 08
eglalal Gel eid ay yuu

sl Bole) NL oo rh ae { delall 8 —_
—S arnt 3 call ple. SMe Sod seh oe
x iglesias Md Ae Set st blows
Lem deat woth d li
SANT wa ‘he be a eee ce tat Cana no Ce Ga
es peers Theos pmezaet

earer “°. ere = le haat A.

nn Reny LM Soon oe

£ sa gall

ai Aus dee en 1 ly en ce -” ad
“as sflclbs ub lo Sores eee ae whe aes ot _ aaa, Le zastl.
? Loedbe a et. aes Ay . pa did\ Sk it. ce cS} OMA eo att
~ah La Yr ad, emt Se. ae

SM, ee i lL al 7
Leal Kwara
Seat

vy
<

rs

forts FV¢ cA

aN

—

cee ls Sly 2 Ze lA 20, \ Lass Spas Sead, Me
atti 2 Cal ht a

whe Rt tet

eglalal Gel eid ay yuu

sl Bole) NL oo rh ae { delall 8 —_
—S arnt 3 call ple. SMe Sod seh oe
x iglesias Md Ae Set st blows
Lem deat woth d li
SANT wa ‘he be a eee ce tat Cana no Ce Ga
es peers Theos pmezaet

earer “°. ere = le haat A.

nn Reny LM Soon oe

£ sa gall

ai Aus dee en 1 ly en ce -” ad
“as sflclbs ub lo Sores eee ae whe aes ot _ aaa, Le zastl.
? Loedbe a et. aes Ay . pa did\ Sk it. ce cS} OMA eo att
~ah La Yr ad, emt Se. ae

SM, ee i lL al 7
Leal Kwara
Seat

vy
<

rs

forts FV¢ cA

aN

—

cee ls Sly 2 Ze lA 20, \ Lass Spas Sead, Me
atti 2 Cal ht a

whe Rt tet

WTG 08

CSO se peal (ARIA a (5 gl Anka) 4 yaa!
- =oSS= doe 3.3. —°
Qladl) Labi, 5
Lys Aw Ss
La) AL ad

VV RQ OYE
ai ~ J
Whee were)

a Wy, leo das
POV NAY 2 sf doe

WTG 08
WTG 08

LS gM gy BL Ayu
' 4 eh YS Golrny
AoelB JLo! Likes a3

. Apleally dotall Ke
fe te;
deorly ai citevslnar « .
We Ayes JIB dll J TAT NLR : yb

|
a 1G nie dela GAS Sollee 52 U Lis, all shols 9) Ww Labs Bal
vera / SBE oe

wi af
Sed ay:

z! BYVAL UUKKR

&
WTG 08 -

ALL Aa) geal
Clgaball 9 AWM So) is
Je-Ss Ava a
Allal a5,
PWS page —

Tay) gpg Ugall Jeyall Agel] apenll oy
« _ * (a)

AGbis dys bald Qily ——

CiLall Sats Sal} aes og gh 2 Apel JLadl coN

cdl GAY

SS Ela) Sale|) Guia! Sale p 5b Gal sled

Bala (gd Cyshuuall any GLadaal y Hyaay 1) A LIAY! cLac ls

Gals Gol) all aul Sa) Cagay pS y belly Lait 80 cepa

eX

WTG 08

AIS 1 p2 gall . ela al Si) Mall Ay bolt
bY yall buoy
Hod) Stet ddl 5013
lgbewly dred Ke
EME uN Te

Is Ete tae) rev | ey

Vr V log 1g ga Vs ths by parcel Gorge Ue byw UB Lid! apg they,
Geir slpr] dergat pi Cae Ley gyal!

EASILY rods

WTG 08

Ala) Qalth agit Lately osu

pS ete: Epegall fya__ Bary dad

. Lal Adis 508

Lata dy ae B08

CL att Aled

pi—ay i

3 HL hl Gye

Lat) ped» yer AKA
Ua 4p jas st 3 2a 4)

Vee/ AV By penal Gn ye Ae Aabll JB Ge YI ELEY! oe

Copy shally ge Sisal Baldy 2.yy be Aaytiny Uy Biya VIA TX, GUE
igo MBaNl cy) LpaSl Alaallen lide y Cyinrall

el YeeQb Oe LGM EA Sit ey rhc gaa ees

Yuu deni >

» dS:

fE

'
ply
oe lees Lt
Apel! Wer 2» UU
Ape! SLL! dilare WU Lil Gl
ia af/ Ye Sloss Read! OS

VV ALa Ys Ga TEI by path Cogs lad 2 LS ye CLE ty
(eked jaa OH gas) Crienbly Cayygletly (etenbl S26 299 Le deatry "Uery Gi,hI
pl Se “tah VAL) /A BUS GU fol de Aight CF

NN
aN

vvAlalys gut
CE ae

WTG 08

ell AV sgl) abl gyal
. YN ady

AyadBY! SLi! dilaxe 5ot3
Bed Ue Spe Bal3

el lyayea/ vy yer ose

+ ANS: & ga galt

po—Sy 9b
YOAAN 08) curd Ld ol da gall Gye
Lh Bs Gay
ol aed] cosh 1}
Manger cue TOYAMA. ad Ve S/WVY udaauall Cp ga gaia og yal BUNT aes
Biya Ball og Jag cn slonally aggullly ge-siusll Ga JS Baldl PLaialy LHL pf ya!
ns Uy
GIG VT oh pS anges VO VAL) 6/0 AD Cala duals ole dal gall gf
SO VASAINE
EDEL Judith oy
SONA GY ob calyath

SH

celSlall ah co gil Lata dy ast
Aja $a. ay
ladd} Wabi, 58
Lets 4 yu BL
Lal Lael
Cag jie

YeVlYor ws

WTG 08
WTG 08 -

el ods 8 Luda 4y ypu
— alt. sal

Mead Cal he amnmnnnanann a) pany Je te
an WE fy eat ge dS Whe blue ns -
CBS 6 9. cond ae silletin. EM aN rn CB SN 7

etl UN est ma net
ae hes ache bat abd (isk
a a) Leelee, mi Gla eisl.Le. etilles st A

Nak. [ewan WARE a Oded Ap. Le ae. ae a.

aN 42) 3 bo. ests fuga ei Vp tt, Sten nk piaaia
ANS eects aerate ate nh ea acena eel
AC Wek whe uke inte. ne SS i ee

wade AC Labret eb Se ate bad oe Ve Sed
Malte Ieee Beare oa cemnoreman RvA\S

ALOT be be SIMS a Sal ted
Silas le FN alesis AW ae an
a Gusts ae Pewee

ZnBek.| PAI. eh. falagutt.
se NICS lest wt. Cw Abe 9

FAG wg ons SE ROOE: dda.
é ae \ a al Sh ele

WTG 08.
cn \\\ w, se mew (- Che a4 how op

Pepe reviews Popap op
Rental — (SS. ent Ligeia
WTG 08

ASIA al og sil Ante yah
ee
Jad) 4 Bb bat
jane eed US

WTG 08

ter lets, it
au ELIE EUS :

juke dBi |
OV ae

UNV AL OP rgb oo
Avepllly) Judd) dja diab WG bya

Pipl bea ah Saal 5 CASI 95h eal Les
: AsSbal} 4 fare!
ely yg Sly Cabell cele ally AyiSoall Glade) 2 Agua. ~ ha} gente
Halal doe Lillia lS Mls a au chan, Arn Jal cle HS I Le gly
wet ball} silane a 36 Catt Oy Hay Opal Dans, Orygleall’s OSL, EX) asl wt
7 ylides U4 Bo | a aa] es

Bale ly GAyall ws 5 lal Gy alls

pineal) vise BAL Sales

Yoo. KN scat dy oli ses fea abs yestual
Da ele Gavel ig pagal

beseewe Nace, tala gi Un Gi jal Silly abel Get Glo Ml yall oJ
A

alsin} Gild dj | shan

wee > Whe aS
Ay Maal yy pall Agua is «
dy al gap Lad dpa .
1930/2/28 es 12 phy gol ibyl opus palls ot Gta Jal GL
nO
anh Sel Le f Bal led eatery JEN ete Set a bab, Ua
UY Mk Sul age By He tapi Glisd dobue Gaus 5 still 28

a a eats (gopel sf elle) Ce fill lll p85
paerhinn shaun gerd | Yat plas a flall 2 yo
2 BB Cay sled! Stud

secssseeeeet SB goog tea gl (ll UE
pals dis cau) hy alll Gla a Us
evens Legit Uae By cece A atl ccsetaseneneeee DUD! pa) 5 bah fall
SB OBS cccsnsnteneteen (Beall OSE cee 1A og ne ay
| oO (a FHS
i caiigee
[Re ety, {Asi da censsssessssssseel Aes ee 48 ee BION) sala geal
ral ayia ais.
———
(SOeosmmnnnntinricetnnnsic Be LO ee clin - aaa) Abus Gola Gall

TAAAY! ple) all gig plan

sve f/ A) (ees $e 2 we
Yate pres Se HE

pe Dor. poe

WIGS -
; ylSe abslas
ye +bas
"fetal (at pS) ope sae dibs
Qe bl Yo ot alaall
we g ple dhs
1/1000 urbsie

blo
ylisdI 2422 —

chasll poral! gigs 9 pas

Fctanasect
ALIS
Yo3/2018 130
wie case gol gore g vine gare Wheat
vice gone 5S
vier gore g sherrbe Logue
ving ele bos

pacalspes cles sbsall 4 celal! 4 garglaall IVs oll obswths stelssnr ole Jel a2 ¢

Te,

prasalsgue gles shea! 9 cab! 5 aerslell SJ¥> gl skew Yhs lous ole JsSll ave

Crees)

hag sane gilegrme gyier gare Ws

vise gave lit
ser sare ster urls Ligne

vine be Lye

WTG 09
ASS 26 po gal toy Petal ius gl bata dye
oY Syl Boy
Aye Steddt dieu 5a
boss dete CaS
; EW TAN {24
AG hide bard

Mey BV OVA INT IR: Gay Pe BING 68) parcel Gorges qiaaliall sl pr! 9

Gy phere et om pin cletiel Oly GUS 2 gy ghl Petal A ay Anbu gyal WTG 09
+ Oydgem bie aS cy —_ erbYi Say
SealBYl JL dilaxe 8313
eBY Ue depo Sols
py sh
Igy (gr 4] Wit! 5
DNS LB LE a us
AydBY! SLA tiles WB Lael) CS!
Oe lleally deat! Se

CYGY AL YYYA 1 ote

ee Mey BM VAL Ie By TIVES phy etl Cogs OL Bt JS ope cealll ool GLEN oe
4) Sorgi Vg sSpe9 pom Se dee (gene Ua Ol pence IytST Gill Opeise by Gey Crnah! Soll Glatel dongs

st le alas pol ebay Gerenall By LS progeny pul Myles Vl sae Halll cl! ylaty SUD

AIS 2 gad gall cpl alis 5 gil Aalall Ay ytd
5 ‘ Jt) bay
: led!) Aas 548
Lege Ay Bod
CL Aad
——
gS Le ah Cpe YoU Atte sss
hy it) Ate al

Vet /VEt phy plamall qin gay hua ide Sub Cpe pucalall og yal e>URY) ae
gig Caiawall 5at8) CLeial dua gay ai iyo Una) Ga pall VO VAS Fe GG
Vg lS pig dea ge dene octal Liat 6) pgazer | gis Guill gee dal

alg LS adage piel A LGaY) plac Suld) pla) indy GUDLA 44) ta gi

= ARAN (ple Atal aul andagg Ge emaaall
EYL Jacadill ay

WTG 09
5 IS: p gut gall  glBlall yall og gl Fatal A, yjanall
, 4j—__ja___a,

ladill 4abais bo
Legs 4a yu Bas
oll) Aad
Cay ike
i, bs
YOAAN of casa Lab Lol Ja pall Ge YeVVVA pas
CL lll ide Quay
tad Ah aT ft vet daladl Ryall
VNAINIs Gas VEE 6B panel 5 gap alll og jal BUN) ang el
Lnanoath
FN pa |93Sh is Spat Bay og eg Cute! 5.8 pia dan gay 9 ye
SN \: Iso
alll Elda aig GUIS Ay an gh Vy ols yy gina gue eae CS cial ile

= aeemioniens

WTG 09
WTG 09

«Alla oi esta ind

owe AN SB get) tt Ok nase a Hela
a vot cal le a bed Meaty ac 4h Oa
te AT ane yale Malla Se 2uAal\oas
oo a Skat LULL. cath Jak
Lorcll IL ddh ew A Li. juts loa beKeahhs t38
3 20.1 Sw AA ds. ews

+e f Se: Peles ll ane

©. AS = in Z ew

iene ane daeadne Bie ll ees

cdc LL Shes bee VU 6 23) Zn ee oe,
prodded tes ae Zod ld ed

Sl bol. clas. wi Naat Aa!

a. 30. cd _

2 ae <r an A thy Asus Ze,
ASL soeges te Meet

etal a. Seu i eo, y Asa \e.

VL Was CA ae a Le cpa Le ni Ve.
AM <M Rck odes
wite = toeet

a 2 Fg gall Sia ¢ ad dala! 4p jy ball
OSS tea arate anne WTG 09

——— : fo 62

Quadl) Lah Bd
Lgl Ay pet Baas
cola AL ad

TVR Qe

e-——LAlal Al eg pl aL al Ryryaall
eh BY Dy ld Bory
Aeonlb YN JLo! Aalase 5513
beads detedt Ss
elyey VAN Xow

rN IR: ewe

WTG 09
WTG 09

FLL Aa) geet
calyalatly sal Boy
Jlss Abita.
Alla} 45,
TS page
Tayi ¢ p50 Ugall Sax pall Agatt duit ai,
CENG
Abia da 50l8 Gila ou
Cabal Vals oS} ed og bo Mua) Ladd ‘
ABI GAY
olaall ¢ lata! Solely Gail! daleY a jb gal Glad
Balall (58 Ciswall aes eLaials Lyte 13) ALY! cLacl,
ake col) Waal aul Sy & SM g albell y Lai AN ein ceat
ile Ul! aul SQ Casa pels abel s bill anc KW Lex

.
it
"

AAS :& 52 gall PM pt gl Get Ayal
By Syl buoy
Hoag SU) dilare dab

badly dado) Se
CMY ENON / roe
YovAl ‘ee

JSS Lidlow card

Y. VAL OLX ev Vet] AG gdy parcel! Gorge: Ur dap UU Atal erry thy
Gobo slr) deorge pi Cae Ulery JB yoSt

EABYL frossll

WTG 09
py as
ee cts Atl os
AsBY! Ub dr
Aged3V! SLad! adlere UU Aadll LY
El Ve lly Sh OS

Ve VALa Te Gey Yo E/T dy eB oye Sle Bt LE ge OLE te
(fell sUasd! OF 1gAST male Cayygltle (Potted Bobb ayy Le Rees "Uy gab!
SpbheSeY "BWI YA VAL) [A 46) BUI Jol de uidighl oF

yevalalye aye

Ui oe syd ala a pall

eel AM ey abd pal
yo i ley

?

Sead Jad dilexe G13
Read! Le Qn G0L3

esl lyareaf eyed: ove

WTG 09
‘

cglblatl Gad g gil Aatalt dy yaalt

psy als: gpesall Ay] bay 5ab8
Lead Addaie 5at,8
Lets dy yu BLS
a iH Ata’
To )
$—_—_—_Si ___—> quill Ga
CL alt Awad _—- Tet MM nofses

tala 4s st 3 aie} 4)
Yes wy ay weal cp pay And Achill US Ge GLY y EUEY a
Cap ygloaly ge Miaall Salil ayy Le Mays Lary Gy PIM) VIX, B86
gg dual Lael! O) | 508! Alaallntioey Kuiuall y

CAV ce UAL @

Ve ss! ayry/avld ali petdaelet wi La -
Wu Jxaiill oe |

é |

i [A ,
6 C {X%, > LY
% o- JRL

WTG 09
5 GSS: g gga too

arty i
YOANN eB qua all cyl da gall 04
CL nl) a Gay
oh a Ad pe yl

Apa gag pbcus Te VALA/T es Gy Ve E/T _peancall ap. gay cqiaiall og yal EDURYI sy
Galt Salt gXiday Ca rsloally Agpully go ahuall Gu JS 5aldl Elaiualy isll slat

(AN ~ tay
GIVE phy Shy ngage VAY 6/0 AU Lilall Jug (gle Aah gall 95
TRLYLYAL

ABI Oa os i ta ra ypaath

Spa ag
led) 4_abis 58
Liga 4p yw Bol
Lat A aed
yall je

Vey vets ae

zt

WTG 09
WTG 09 |

egdlall Ga og gil Llall Ay pyre
— > ) aN sat

_ ne ae nw. DS PBB arr date doll gf
ae a =D 9 Cad ale. sumac Yoiel. ed ye

chalga heschd out tip fa Yo a

Shu wr Zid oes ed Sb 6s dae hee Nas aie a
AM A rene ees widen - Canim alt a dee! _ —
Side ad Le. any {gue loesven rat Ne abe etele. cel seleebete iP, pia
le ae Ge eyes Ash al kere nen
See Le 22 Badlocs Oo dag bcd. sit, basen f ipianaad),
ale De\oan Sessa! bbl eS te ea a
a ts bee. — Bole a -\-

a ——. SUV Tale sac Se
£. mae rw ofa pal “A Lelie, en meu
XD le. a LG Wy. choad a ae
— Ms See Mo Seem Sse die Tale he. aad.
owl SMS he St acebadl ec SLE or ’

i

meee te KAP

nie ce a NaN Sede

saeerene :

WTGO9
eee pA An? = bl Whey Me
oun Sa oohigps 2 er

ia ee ee mhecasck
ae. aA. Sa aA a. sae

sce Solgs ORIEN he qames
‘Veta dee ol Ni Pdue eer se
Pte a Lsbhs Le 7 LA ta hh ®... 3 was
Lode. fey MAS sn Tyo St nels
ae Ault. Athy AA AD. abt leei eis

alte _ten. Burke ‘ nen <
Ale. cect che de All fo neath et.
ante eencrea te Lp haN Sg bas ney. pe .
Hartaipslaier! 26. Ps » et ged (Le ude oll. ae a
Carn ADA So Bist bn Ponda Low, fp Joss lis =. Abe. ized
aaa yee wah an At Fonte. Sy Yee Z,

oe Ades Ona a “neal Lene awe . ALeeae

S_ Adel, wn lage pad a t

Ze Me Dy af 2.dd) Ea helccs. ns). _ he. .

oth s fades odes —
MAAN Nee ~

ve WTG 09

oO

wndalesse wl AY C.D) 3s aby, r eis OAM gs lla 4 yaa

w bays

Erayl

EM. nD a!
—~

ome Freep oo”
3 : Z Shall Ct og gil Sete Artal
a ee WTG 09

et 5A ea bal eal”

BASS: Epegel ‘
oe ; oe Sy Bey
eee ED tala , tate uate |
gee ie A rae) dely Aged) Jlatll Milaxe 6243
Bete » ae Clgdowlly deta oS
or hn Le dys WB Adel oh tae
eh| eo [No B23 | el teres Fyt Vcd?
gosct Jae yea fd | cee

Mibyal) 1S e Lables Wey Gills sa bel My casi apy CO
J Ne Vg aaa

ye lA 4q i\e gv
ISA yanpcv nec

(ALS
WISE a Jie

yi = Wi her” ja) (-
RELI YY Ree
: +

WTG 09
WTG 09

SELIG IG,

Liss

SNC el

MAP RD Ugh oo
Apel) Jlodl) yy dilels MG bya,
gl Lea cal aly Rtn oad Slay

wl Gall Sut

iJHde Oe SISh apes le

bale Ys Basalt suds plall GH, ally”
Asay) Sal Aalasn
YAn/ XY \

a
VV A seep : =

a=
alse,

a NeAset

+ Llrab; As su .

are.
WTG 09

© anal) Ulse Bilas Bale

| SIN ano ile dy pee Oley + eee PAS, 2 ge Sail

Aso
Oi 9 ge Bias png

).

WTGO9 .-
FL Aa jegemtl
Halt 3 15.9
Aas ghdall C95 cult Auclall Au psuttl

weg ole
jaluall (giant
VANE V/A Fea VY dy el La guu tly 28 Gobel Sonu! Jabs
—YY¥ Salti—

mpNAe Das 8 nn ANB Gb Sal 2966 BY ghee

MANA hi 2 Mo col oS lage ceSI claw! na

» Fahl aac Lee ald cll JAS YY

sn lee icelicrumcacss) settle tall cults ye Zalatl
vo

oi AEE EAE AN ia sft

2 SEM gf Re LBM semen pao gf dled olla Got

. FASE Mole elgg obeal ;
Ns byw aprerve o7A/7 faite sole
Pie 9 fr Mod LILES HE \
INL ZZ

olSe abs la.
ole elas
ving Jol Sy liell (abit mS) ogecge dihine
“Oty A) Yo st ahel

ore g ple Shas
1/1000 ule

oo Ledvee
vial] a9a> —

ches) pormcl gigs 9 pas

0493 peat Obtabes Gatien
ror te
N/V EAE ‘ox.
WV lagi eT
01 08/20/8 Joop
ving Jale YLs

vies Jole gs dob Wt
peabel gore bore
hee Joles Ibe Jar bye

ay Lae Asie U4

ye

re VIEA tole!

parale gine leg soA0I! 5 vel)! 5 werglecll Jo Il sbawthes oralghne ole ISI ere

WTG09 |.
Ay lic! (LLt aS) ogeas0 tire

= aloe

cheell pormell gies 5 pas

ghd Coed

vie Jole 9 Gob los
realy! gore bore

vine Soles Ibe Joe lye

eb

paralsgne oles sbsall 5 2b! 4 oggleall Yo oll ohawIbys wralsgue ole Je wre

WTG 10

AIS +E pga! OM A oll Aoi ayy,
: eo Dy Boy

Ao! Slats! dilss 54,

obeally dated! cK

LG bive ip:
= am et

Hay BA TVA [LL ad TEV EN ed) pereall Gorges quzsill sled gi

i) \
Te
perks, 2)
WTG 10

“slam Sle on ps cletul oly GUS + fend ari Pel AV Sell cabal gyal
+ Ogee Lis oso —— ey So bois
AeeBY! Slat dibewe 50L5
Ral We dyer Sold
ery bi

Uy a
USy ABV Ue a. uu
FYI SLs) dilere shisli LI
Oe Chbanly dauki eS.

CYST YAKS + sus

Fee Ney ably. yay
corgi Vy -

ly. el ye tlvery rb 2th Cogs het EIS oe cat
7 OME Be sessed) lh gnc AST oll gate Gale gy
BAM le UH pul ayy Tema iy LS pargeny pel Sybex Vi

Gels CLE ay
Ley Grek! Salt (hate! dongs:
sles! dol) fbr sey be 4)

aanJBY) Quail) Ailaie 535 : Mabill
vane MLA —
c Gel Ye ae se Se

« Gass 3E $< gall |
. lS Cue “agi Aotey Ay yaal
: . 4a sa
ee i ba
Ape Bg
ae _.
- SRG,
an Pra ton TOV Atty say ig
ta, Se At ath

4g! da gi Xs Ta das Ge Penal Lie PEAHD | 545) cell) Chgekc dat
ce) 7
S999 Tirana! MIS abdsas aut Lacy) Slasyy 513 Elia pri Las

NO
y\ Nt

an
2

|

WTG 10
WTG 10

a ola Gay) gil Lata tal
yay Blin sy
Sad A ahi 54g
Lab 4 yw Bog
sig ts LBs

A * Ihe,’ TVAN \ poe

HIS + pata gl Blo" aS os git Lately 4g yal
Aas 7)
bedi! ibis 5g
ble do ye FL
obi Ag
Shui jin,
a p-—4y
YOAAN 1 ot Lab Lgl a gall Gyn YOVNVVA: aa
CL Sk Ga 5
ly 4d

BILAN te Maal pl dns Game 25 US pga gaa dy

fa ey CMY Sedat ogy
TAN er ob ela

WTG 10
WTG 10 :
lila GAM gs DAU 4 ad

Shaw, — wn ate ~~
2 The et eda les Stl Le. By. Alles! oat
eS yen eee oe SVN Fe 8M PY: ;

«Aue, ZN ee a “ i Sud
AST abl, Lec les
i ade. 2M Nat isn ey, Fledine si
5 : Seal myn Le. ade | nee?

1d.

Sat ed we lewis, a oe 2 Vga. 2 ee. F
Soli. AdtsMas su, ly uh LM Sad bot aZ he
- be SAN Low Lede Ne te UN Cit

WTG 10

ola Gi og gl SL ty yall
AY Sy BL

. KetelbN Slonil! Miler 5ol3 “

eh | ig a3 lleslly det! Ke

ISAK, ar od sal deta j

~ Ps elrey VAN C: sue

| pal Ihe ee SS Sg tay Lm ips stb sl THAT \ len + aut

aah 1G bie ou PHS lle Lay a
Yeva/ / se: Lh iy

ny (.

U5]
at

CAVA Wares
C. Ee sans

sip 2 has Aca

-
WTG 10

ALL Ay gga
lytluily Atta bhi

JiSe dito
Alla) 4a5,
1 YS page —
TLaY! ¢ page Veal) Gen yall Aga Jeni oy
_ = cow
Abbie dys 558 Gil tk
Ha Lats Sal} ait og ob oo Apel JL
lslall Gai!
ileal) ¢ Leia Sale| y Géadll Boley a jl Gal jl
Balall (8 Gabeall any eLeialy Lyaary 1) dy Lda) clue Yi,
Gale col} Alaall aul Sd) Cues pally balls Lait yall eysuei
Wwe Ne eX

ay t Vane

WTG 10

IS Cres ge hy ow S34) dtd) CORN RT
eH dy 5,
SBT hh ts ans
Shoal ded Ls,
7% io, ad Yr WS
Y. Mak aut th 2 5) pares Ten 8 Slee i
Ga 1 5 m7 am iby, ET

WTG 10

gest

eet ee
: ual) z to
wal Ce ail Latey g “= =
LL uatall
dy a
” ‘ bald
Wa 4 et wet a)

WTG 10
Hts: ¢ Zagat
Pa ee
ere
St ‘ oni,

a ra i,
ee Ai ca, "MT tern, Baal, oe,
— | se sitinn 4 JS S35) Ny city /

7 ~ :
CoE Vr ag ag
Taye
Eben ie a
Tay casa

WTG 10
- WTG 10 ©

(Ad Mad sd

Chae. sig Perera ud! Mts stall os

NSM gale \ ae Lo. sha CSoabe Qe Ras), a tstedbe ee
odds! DARI

thal eb ie LS CoO Gene h Sonn ds GSull plan. wl.
dere en Ara 1..25).2.1 Nk be Deded hf LS Cw a J.
Aap alan bey SIM Mia sears

se ee eh acne Le wel; b Tiel

fs ity BaAdudet tap Sgt) Bio Qn)
as Suey, Wiad) San \alee-e 2
SO) Ay Oroa\r6. EINK
, at A avs a. a fe

we BK cay ddelu ane

we ee Wadia

eat dld, Ata i

wn GN pastes
Z

ae wha 2
2\h Lyn Fe ey ty yn gga Gell cg gil Latall 4 yuna)
SA pee i is tag A OED

3 lh nta te Ps. pee Be. La 1 on | ner

pate Mall ¢ avau able abs. a
O=jX) eth e.

we a bay oti

PMB ANL ee

- WTG 10.

ey

. ball

at Fere6 0
WTG 10

> Ea yall ANA Ce) 5 gt Lately goat

ed 7 doa) 52 3

lett) 4 abt 5d
Legs Ay pee SL
Lil) Ld

a ALE,
Vy i

tS : Cg coee :
_ Exe sa) EU ga sil WW 04
els : pall | . ‘ BY Syl Stony
> gf chety bi eB Setlt dale 5513
oi “3 _ t -, .
a ac waa Le dap 8 Lael - Sileally tacit OK
MTN [Kc dos el teres / PeNts
WN)
PAPE ous. ee | iN
see TAL frau
488 aS!

JSS bie Dey Soles 90 Lal Udy (greet ots ——

Lis Ao pw Balad: Aah!

we (4; / as
Fal SA] ver nad

ie Pui) as Festi
VU ELW SWE SEM

——

WTG 10
dhe Sno

-265200

x=

Y = 38300

285100

x=

AY VY tole!

aul Noe ov Ligh se, ul
ae lapel tay op wee CES

MY Me
= =

paralepne gles shea! 5 oe SILdl 5 arglaell Yo oll sbawIbes ovahue ole LS are

: (eae acts Oltnks (put
= een
Oe fe )

WIG410.
olSe abslee
olSe «Las

tle (ot prS) ogecge dibre

1/1000 wlite

oe Lelroe
vlad! oga2 ——

chesll ue taall Gis 5 pos

teat
sanz
shez he Wet
vier he 3 Gob lips
vice oaur 9 Grr bore
vie ule 9 Ibe Joe Lye

pacalssne oles steal! 5 oI! 5 arsleell IVs ll sbowYbs wcalshue ole SoS eyo

ylSe ths lee
Se elas

Zp lee! (bbs pS) gece tibrs
tLe!
vee g ple dhs
1/1000 urbe

vice le 9 Gob lt
ee Oper 9 Grob Lge
vee ube 9 Jbe Soe Lys
WIG 10°

CELIA E EWES *

ci JL aae- 7
ONAL ORD N 5 blah Oo

AyaglB) Shedd) ya Milats ad bya,

"ply les, call Guindy Case Sh Gal SLY
sly seSlls Malad Cad philly QuSal) ABbaial ly aul lia) gente
(laa GIs Lay Stet} JG chery. oth Uball (cle WIS 1a) Le Olyet
cet Salah le (ys cull) yy bidey Guha Qaeay Cy gtoally cy Sllall sata) aah 2

HA On iS ayes Ula

Alodl deus

rss

oe |
Yet RAC Uae}
hig sh SRE!

ainall. ylse Bilas Sal,

NER CORE scutes Coe, ws
© Sahel of ee A AG yescall

9 ale Gurai Ee ypall

Goons wlOdereed Say A Uae Bal) u8lly pal Gain le algal gp.

eis dae

Orbs ae Bl.
ne ee Lamisil, Sal Og.

accra af
S/ xe WEG 401°"
= iN as
- . ONS st ee
wag ale Ay Ell cy g/g Lala Aya
plead yy silat
1930/2/28 Ges 12 ply cel ity pps pally hg Hill Juul Ll
ee

wt Gat cle all aita's Se
oll as ley old cll JLAYI
2 (ances Aes as) pads abl lb Gy GUN

228) as + std

2 Sul

hho), MEY dae MANE BY

~CoALS

veeceseee 7 Ancol gf Alnus Qo gllaall gall

AA LSAY) plas y) Ql gig plead

a yen Se ey .
Spl tne dS 310) PM (sf $e 52)»

Le frfe ple SK PY ge ere

PY or

sesh eM ea wget lef gD YI Sl ;
WTG 11

AIS :Epesalt el op ogi wus dupe
ceed yt duey

AeolB) Slots dilare S21,

tally dats Se

EM Av ANG 8 38

DG hive i paod ye pe

wy Ty By HVA IN IR BB VEN by pared orga qceelall oll 0

WTG 11

Ge eo op pela clei Ley GIS t Eye! eet oe apd well pl

5 Ogeem bit So , ey! day
Aged! Slat) Aili» B13
aD LL Sls
ody bs
Jy—) co! dil oy
WS Head! LL Apr WE BYGY AP TALS 3 28e

ABN Jt dale WB Lael!
EY 9 leis St Ss

fee “ey Bt! vAAyefys aul Yo IVEY 93) pael Cog lel ae JS oe eal gal: EY! te
see Vy phe tat Cte gene slid O pane IgAS1 epelll Dgadae Baly Gy Catal! SUI Glazed donyé

Las le UAL gue! egy eat dy LS progery goed Byles Sl clas V) 506i Clase! jeady OBIE I

4

a Ve AcNeore

ais3 a

WTG 11

‘
gl 3¢ gid gall cgtblall GAN cgi Aatall Ay patel
. Ja) ba
Quad) Ata BLS
Lgl 4p BLS
chat AL ead
pty

yetvet fy pean ca gay Chal Jide JB Go cpa gal EU me

ig Sing Gaal Bll pial pm gay 9 Cage Ug Gall Ve VAY IES Gat

44) sag gn Sane Gye ge Stall al | gases LsaS! Cyl Gane bab
qangg Gym pig LS abagny pal ALAS plas) 5ald} glacial sind y CUD
it all fo Alaall past

Sy dail) aur |

ied

yen) AttY te

Ay \
IN Nees

WTG 11

CANS: + poeta gall * GABA) GA og gil Asta! 4g yell
4.5.1. ay
led!) 4abis 508
Lela Ay os Bl _
oly Lad
aly Bde
pa
YOANN ally cazs Labs ia! Ja gall Gs YeV/VAAY ; cos
ll jie Gul y
ot Ae at asl gl
VOVAV ts Gath Te E/VEY ay plarall Gin pes cptaall og gal E2URY! any wer) Talal & yall
Hall ol pgazan Lisl ya Cpaye aly g lide y cysbuull Salih ELcual daa gay pi Cue Z sie
‘bead : habe!

wohl!

SLIEY) Bald) ELeiaad platy CUA A) sag Ly pine deoe Cyn ,osiuall alle TAN, \ SIN dost
dail AN) plo tall pul gucagy Gaoaalll ply LS pha gary pad 4 Udy! AV pane 2
“ey daaiill was

WTG 11
lila GAM Gs gl LAL 4 yl

Senate NS gal. cme tlt MA 091 0. cnet mned| AED gh
See. 2S al de aN at oy Das et Oe
ak ail sens aezles \t\\e. Si uttbel\ ons
oo alton tu. Splint ak. |
NS. a aa, ch Mo ae ek. Kunal. \ Galt | cs.
Gab Tale Lei Ls Lungul Pere eryda Sn eas
Qa eM LEAS bs ectep ASM us Oe -
Jide ds FEC VOTERS, =
aK ales h/t AG ob Lede oe” Mua At Ulan 220 ML Co piaaie
Sess Nico 2 ss Yoda Mes fat ali, Ls
AA lt. tut Spe sat. ld. tM aed L sane DP. te
ANE MS bs SUZ Sdis ted scares oar —
Gabe Mies, Lowe hide len ADs oe Mel
foe dit esol «SAN.
scwen Se tL
c. ree, ak wares anforves Ft hi.
Motel ec a At
Mes SNS cal -t ees «bab
i el Nie Sede. Mee ~~ Laat
Sixes a Own a emen a
ean. ape cept en WEG sail
Co gel oud, “ih. Bont. ye

AK: Ne as el

WTG 11

a eS: Epagall ABM yah gl Mata Ay pes

ssa CT)
Ladd! 4s Sal
Lets Aw Ba

cole AL ed

VU RS Oa

Pipi gato;
A: edt Ga

Lt! asin 3 halal
SEAN U. Jeo das
LEW Ag, 8 de

WTG 11

BIS pep pL a opel AL yl
Popesiud 20 gps ool pall | pH Sy Sy
j : | ; HeoelBY Slot! Miles B93
L wt ; get : col Sty 8 beady detedt OKs
RENNIN. f codecs: gre UNON © oe

VAIN AY: aut

velar ur cE peal

g:| Auer
[atu lish S|
5x EL Eadl -

WTG 11
Api Ay) geal

Colyalall g ASIN 35159
ike AL

DXYQe plage

Yall Jaa yall Aged Jaen ay

Cabell als aS} ase

oSlaall gles) Sale] y Guisill Bley 5b Gal GLAD |

Bala 94 Cysiwall aey gE Laduls Hyaey 1) 4 LAY! cline YI

coils (ll all pul Sy Cans ually pally il 981) yas

2 2 OCT, 2919

; ran
AGbia ya B0L8 Gila CAN
SF cA Apel) SL
celal Gai

WTG 11

POM el eg Sata Ayytal
oop! Syl bdoy
dyed SN) dias 5913
tghanlly dada) cS
ever t| ras

Se bibu bpd Yeah pe

VEYA QT G8 Ve thy phy peel carpe Ue ps UG Aid! peg tly,
bebo lpr} orga ob Caer Uhyy Balt

EMEYL feast

WTG 11

«AIS Eph el pS gil eat all

EW All ey
ByaY) QLadll Ailes Sols
LAY Ub by dal3
ely Js
een cdlaes 1 all oy
Aryl) UL ye UG
dred! StS die UE Lidl Sf

boll ve bday St! Ss ety Syeal ry. a: ove

VV Ala te Sy Ve E/AVE pb) peel Coys Sled) Bt IS oe OEY! te
pPotenel) jit OI IST ceenbly Caysglly ce etenbl 2904 oyy be dees "Uy 55,hI lo
Bill SAV LEI VAY A RUS AN font ge daily GE |
Vey oN

\

3 yiyalalye ou
‘\? E WEY ay

WTG 11

coal GA og gl Late) Ay pact

—5, 2 E.gvasall 4a bay 508
oe Lad! dabeis 5at8
te, Ay yt Bats
Lt Ata
at_—_—4y 5
JS ——$S4 Las Quit ya
cL ya Atad yy

Ye Novae
Ula 4 ayia! |}

Yut/ AV (By aeaall Ge pay Asieall Leb! Ib Gs Glass PLL aes
Cnr stralls perianal SalGy a yy Le Aang Uy Asal YIN Vx, at

gg tual led! Gy! | ga8! Alaallyylide 9 Cyplawall »

Cap Vee MAN PQ bss OM pEtc A pederb veal 25 -

WTG 11

+ GAS: B yagall glSlall Calg gl Lata Ay yall
dja gay
lad!) A abis 5
gle yw BL
; OL ded
pity Bi Cyathea
YOAAN 08) causa Lill sh Ja gall Qa YeV VOY pass
oli) he Guy
CLs ded ad ith
Apes Cus TS VA/A/T Ga Vs EVE panel Cp gay adaball yal EUR! ey
Bi sall Ball g das Cy sgloally aggallly ostaall cya JS 5aldl ELadul y CLAS pf jah
ay)
ub vive A pS cingas Te VA/Y 6/0 A tat Cala als gle Ail gall 65
LYON ANNE

WTG 11.
lila Mg Adar yal

ple Sp. ted cas
meee Ge Nem deren pe Kab Gud |.
wll wou 2 W, PANEL 655th oa
ae Haas atop (tud_SNde] 4
Jd. Sprhadd utd’ WG Pragareed ile eS5. hr hp) 1 $8.
Saale jn ora opts. abe Coyle
GD ie, aS ene |

Ewald Vv

ental Le. is io so2 st a alt U2 be. tale \
obi Loe lies rae ae * la. —

wt ¥edo,
Savtapeele ssf ON wa Jah see
\ det. an Re ‘ars bua Labs. Wie

Ne sevis Netlaes Lp. ee bes GUY), le Boe,

“se Set AOEAC, ColN ual 2 SAMs Gitta ha ¥
= Ce ety etl, Fibs Goal Osa ro]
= als Seale 2h Qw\n\ a\ \e.. a Cosy Vay
tn Don So Lae.

WTG.11 ‘

QAK S\N a See eel ates “A “~p
ee abs, Lom. oe Ls. ae
SSM pus. hs. mot tae chalet Samar Len
dd ont \2\ \. <a ols so “e

aig a a Galle wid Va. le.

2 EMS oe! eat be Nepal @
Se Sot Premtnoe

Loa Boisy- ‘setae
—— tae any Cee. filet 2 (utd...
CABS omd

. oO Se 1)
SP all ge ep Sob ed, tat eta
Pte 7 ete
Detde, Nip Ss WCE OL I) (2 ION. Rh fae Nts.
awe Seb Que (Loca Sepp.
Y oie. Gigs: \ SL, sasapthec Sos te Lee Le.

rv js oa! —< Va bu... (Cx enab. _, a
DirD>

0% ts . . WTG 11. 7
salall YI 5 tl
a Jall oY! os
g a Lc
sonal ge” se Ve possi

a bals

“ avis =e Z occ y i , pel a euslewl|
Serratia A. & aan ee.

wn N ANN Cathet nnn

: Sots NN, ae) <2 oP &

= | foc Led)
ve bt td cb yyal Paes. te oe

WTG 11

WTG 11

ha\ ie re

Ms yaad
sali OAS ay Sate, aaah
FPR
Oe jadi
WTG 11 .

MSY ET
8 CEILI US ©

<= tVvX. ae)

cae 5 Year Oy Xegalls - ee
Aygti) lait) dla Aabte ad bycaa,

w gg Lea Call dal ity pil al Shu

Abul Lae =!
sgl Aalel) old pally Hill aba (All all aed
Auladl bya tilda Ys lily » Shoal Gs Oly s elit ERM cle tS 13) Leyla at
ei EI le Cul Gy ley Cyl Grays cu slacally cySlLal ald) Salt
= : pyRA Gye SSh- 3 5 dla.

bale Ys Gazal yun y abl G alls,
ROC era

Ne

ete ae

= NAY X

WTG11. 0°

puinall Use Hilla Bale

aA
RE Me. CHL ay ee AF Oe esha

JA gle Greif pergall

OS Bers Frns, Bt gh Use Shall 8g pall ined le Ail gall ga

aT Canes
al eaco a WEG 41:
Aga Bldg
wy ele Ay bal Cg pill Atel Ay yaa
plall yy silat ;

1930/2/28 G5 12 ely gel AY p gun lls ech gg iaN lull Le)
a ree
assess otto As Via BLAM el, Lea, luge, Usila al
sesteeaeeeeaesseeeesl POLY sll dS sll gee oy slr aull olis'd Feline sue i lial! 23 y
Ccoectetstessseassessesesesesteccesseeneee Aa cesssseceesnaecseseeeseeerseee ID ccccsnntecssaeessesseeeseseeessseses QBS
© eatnstetetatntntetnene (egal Selle) co yt ial gg
ee 2M tented. caine Med clad ce lial 3 gan
sessssesssseececeunsunsnsnsencceceesssssseussusuesassessesssssessnuansstisaneese rare wel mini = Onaga yb

vwottse

se aoghe yale ie
hn ) yttly fiat ci gin

Gall GLas! 4) yb
ci  jMiatl le all aut 530
etme neinntitencntntenenneentinintininmnnneennnenes 331 elas te a gl LAM
eevee (cee Bae ay) Gads alall Galle Gyo Lia
ei a aul... pate, ateerteigl aus SLI gf eltLalt
soap. Kall ole. eG 8) daw. fhe OY!

DU pap ad a dell
we MAE S08 eeecssssssassees BVI

Oe ec ceecuabassedecessseensee pAneall gf Alina Qa sled! Gall

ZS! ple 9 all gig plead

SS PUN (Af ed bs 5 2\e -
WR Fe BeBe wt HS

*
WIG-11:

paral sgune wles oy brseoJl os oeSLII 9 Ogle! Ys ol shaw ths ral age gle LSI ye

a |
ylSe dbs lee
olSe «Las

Heli Us eS) se dt

ae Ae ge al

ved gle dhs

1/1000 unbeie

ws Lollves
gliell 422 ——

chaoll wormell grige 5 pas

=

Wes ao

Joy
vier gle 5 pine sane gare Vlet

vies gle 4 Garb lips
oder ples Gob bose
vies whe 9 Ibe Joe lye

eV ITT toboall

7236 m2
WAY =,

| atest Ub
Ble

1/1000 ubeie

chaall usaemall gigs aes

Ftd esd SM2atan aay

a aS
eg
5 ee
pace ile 4 iene seme gape Jl
vieg gle 9 dub Got

paralehne oles bse!

me eV YY doluall
go oeSILI! 9 aargleell IY oll shawThs crolsgune ole ISI cre
WTG 13

Gls “Epbsall ON A opi ded Ayal
eB Spill boy
elBY) SUN) dilase 8915
basdly data) OnSe
EMtp rT PAN Kae

oye pel

«Hany BVA [NLRs Gash Te ENE oeby pemeall orga cuastll lyr] gt

MAG Lies ian

+ Op te bis OS Os pi PS oe pls plete ole Guiss : sesh EI AY coy) acta 4ypall
a oY a,
Rael Slt aabes sats
RABY Ue a asus
py bi
J3—_3 I} ty il os
US eV Ue a ts

AM sods Clay de

buh GEE, oud 555) faced) 4ng6
Hb le ala C29 Gena Spraying poled Syl
i

YI

elec) ssl) faccol sais
OLY Co,

SIA Ga sald Ay yal

Apagly! Lait Ailaia 5a: Abi
vAN NV \ ane
re Ve AsVete

CYS WV evr. + one
SB Lal)

WIG 13
WTG 13

et, ;
YOAAS AL Gus bl Jel ai ;
a 4 ds) da pall Ga

ait) Ag

ee + Eby Lain
YUP ss gk cya ie

i

ple Cady

SN GA os Lats ay aay
asa ¥

DAV Ar a

WTG 13
WTG 13

gilall CN (5 gil Lela 4p yyrall
_ 2M sobs

Cnet ll Byte NL, AB OA ce wo | Jae Pe
ar sole ae Elvana ow)
sete SA! Sb lets VS adsl oat}
WN amAe Loe dive
a$ auc, DAW dads Vos eee Lene Sl ool
ede’ s Slide , oe “eis enh ofa iA] WZ Ls fs
St. ja daly ad eee. NL nna ear SPO LA Dt . saya oO
Nadie saab ale oe ag a
a te My ha Mra sana ake. Ve cal e.Lio. ae, snoop. AAEM pin

meee eee MMos 2): Daraes a he Cy
LA eed Sy WN eo bl cdg Vie “"\
ae aS Zajc be sty ALU tt Enaob la
ca a eee ea SND =
at AL went NS id. th Lent SES is
~ a pisses Ue \

eae)
;

¢

Ve Stl
Seer eanaees we)

rn maa A
AA oS

met Feet apa? 2

RVs Satan’ Wales Ven mn OOO TOA BU TO FE OF
a \ kts Se ore sui Ah ents. Saiesathee yl Soest be fo art\
Sn Gad lS Sat ab 2d Na Mb Note] tna bate

gilall CN (5 gil Lela 4p yyrall
_ 2M sobs

Cnet ll Byte NL, AB OA ce wo | Jae Pe
ar sole ae Elvana ow)
sete SA! Sb lets VS adsl oat}
WN amAe Loe dive
a$ auc, DAW dads Vos eee Lene Sl ool
ede’ s Slide , oe “eis enh ofa iA] WZ Ls fs
St. ja daly ad eee. NL nna ear SPO LA Dt . saya oO
Nadie saab ale oe ag a
a te My ha Mra sana ake. Ve cal e.Lio. ae, snoop. AAEM pin

meee eee MMos 2): Daraes a he Cy
LA eed Sy WN eo bl cdg Vie “"\
ae aS Zajc be sty ALU tt Enaob la
ca a eee ea SND =
at AL went NS id. th Lent SES is
~ a pisses Ue \

eae)
;

¢

Ve Stl
Seer eanaees we)

rn maa A
AA oS

met Feet apa? 2

RVs Satan’ Wales Ven mn OOO TOA BU TO FE OF
a \ kts Se ore sui Ah ents. Saiesathee yl Soest be fo art\
Sn Gad lS Sat ab 2d Na Mb Note] tna bate

WTG 13

dS epee pla Gal yg sft Label Ay sald
dj ba
Jada) A Bais bal__ 8
Lote Ay BL
oll peuvent)

TEV RR, EA

VeVAMG/ Cage cibyilh

eA, [eo 39
YAR

re

WTG 13

Lala gl co gel Bn ay yal
15 Sy SI ey
Agel Soil! Lakase G0t3

dorky eye re AAW [Go
Lp ayo std aad!

yeval ft ee

was VG Bile flee AIS Gipllan 8 UL Ly pill aly CE
vera / fo ge bey

My ur ce boos

Bf BLY See ol dnl

dels es
le (rps Pr ne)| 4!
SS6L-[ 9 PSM) 5

WTG 13.

AHL A) geal
Capa g Autdtall Bt jy

oUse Abia.
Alla! 4h5,
1 YS page -
DAY Egay Yall der yall Agni dseuill aly
- 7 |. ” CEN.
| 4Bbis fs 08 Gil
Call) Sls Sal} aes) og ob ob Ayal) Ladi Sante
Ala G9!

Sl) g Leia) Bale} y Grail BaleY a jh Gal jl nl
Bald 78 Cysinuall ay GLadaal y | gaa 1) AQ RY! cline dls

ile gpl} dla) quit SA) Cassy ably plall dail al) cepa

IS gy
SoM 598) data Aye
stelb NS yt Suny
HeelBY Ju dilas s543
Glely dato) eS,
Se bilo ipa Clteven {|

tos

ie

Teva/ /

Yova/ v Sots

RAGE ENR 5) eet OS
5 de hs UE al ng |
. . Greg ty,
Gee sh SAI oT Com ayy Baht

EME YY frassh

WTG 13
AIS + bres
oy sb
SY teas ll gs
Set Le a ts
feeaY Sl athe tg suél A
C6 tly ey Se
YeVA/a/y,

GH Ye ayy oh pal
eral Leal OF hash Crolly ons gl

Sill Sey "Bla yey

Ny Fates
MV «1K a

FEY
PBL aug Le Feng "Uy, Bi
yey

A oot te aay oe

Yi VA/a/ve ae
Cub!

ee Ah Soldat |

eB ig,
Sel Jl ube, Sots
SY UL Bp 55

CU Srey yy

mV S
Nn)

WTG 13
WTG 13

AR a os git Latety Aa gaa
Joy ats Ese gall ‘ dy I Baa 9 5a
ai) diet, CATE)
ts ys 58
Clay Alias
tea, Bi
a Sua oye
i dyad Yey Nw Jae
We a sub
Yer A peal) I a 8 oe A BLL ay
Ot slealls vical) Bald oy Le dosti, Ly , Bll Pay ayy. au
: get tinal Lael)
ND pcs Srkitaal Verse

+ NS + & guia gat

po—hy ks
YOANN AB) cs LI Lol Sa pall ya
lay Es Gus y
Oi ody col y

aes 3)
GIA HB AS ey Yat s/o UAL al ts te digas
PARBLYLYAT)

AR Gal ogi Label) Aya)

tay ba,

YW NOYAs ass

re

‘ya

BQrvay ys/e
Vas

WTG 13
WTG13.

lal GM g BALM dyad
aan d\. its

\,

DAYOAN) diy a DN 88 Oh ne Spelt Hola i
s Gs call ple

ne Ryan chchshalngeaton
Waakec, el SEb pe Oe, Uo gfe Ae d
RR. Gare fat Ge SB AE fipite WEL
pobre sl Saba eel Chain 4 Aida tr

Bap SSG A) Vote 2 Gal blo telan gh pa
stg AL a Ny RE Teed) OS Ih ul a ong de
a
ch, <n Bheetysie as\\. aes Qrsiog ber we VSS Lurcetd) fia

Solan Jp, ALON co! AHL sala ‘on

2th red fh ba Nee
4 nt SBM ASF saan al
Eotancy Ny sD 3.2>- Weingast als

Shag gals SEEM Set SNe Sy ae P|
SL OKUNE. “ie. MkwenS, Sehonlglss S2 Neil (ohibb
CSL M 2c SE ABS Caled eel Beate

ean. Sinton . ra Tenetem Sots

wale. Ce jp wh.
ee seo

e
ety Se ae el =) WTG 43», +
NOK, es Ave Bye Vez bs el WIG A S40
PRE ” C Se Meg Abbe ge

bala

_ - _

cpl! QA) 5 ght Aled! Aagpeell

do) — wt] :

lad! 4 abe 5
Lite Raye 5
ola) AL aed

WTG 13
“IU! oe) Co ga a! 7
ee ON EA dail By

emer ttrenaye
dedlal ott at Ula
Apa : BY! Brg Bey |

Byes Fm olf dels ji
ie Leddy)
ht) Litas Lata be ps UB Lg ei
shat J) Sbheally dbl Cas,

PANIN. fre dos
PUES 2 de

: “W| dbes Teal) |
) Pressey

WTG 13
WIG 13.

ie ny yee
CELI AEB US .

"Cae: aac

XAOS Ue galas
Apel) Jladll jo abate a8 dae

ih ea “ut . Agel 5 stSlleg Sb oa ley)
isShal) 3 dara!
ela ygSll’y Atel cla halls AuSulh AGbLall 6) Agius Lael fotets “Ve
Aallaall dope Ula WIS ay oJ ad class Any Jal Cle gS 1) Le gly tf
wi A sald) dlde Ga’ Cutil cy tides cyshiall 925 Cry glaall’y OSitall bali] asl ot

© ke Ga $Sh asa 5 Ube

WTG 13...’

psinall (Se Bilas diltus

NY Ree RE “itll 68)

ee sb de “yg Miadall

Ds ple Gisel ¢ pagal.

VA WEG A3.°

Sah
> Agua bls

Aa liall cy geld Latal) Ay pat

1930/2/28 G8 12 By Gel! asad cet gta Daal GLI
1D Be aceeensscenenneesensnnse

ecsesegescesssunsecsessisasesseeesees (gone gl elle) ce 5) teal ¢ 98
open pales Ys plaul as fiell o yan
Eas. might ud f % pS cay gledl oStLal

sprecesteen ee use
ae wlan foBe ste

2. pail Léll i sine

Gall Guts! 44 Jb
Jia) cle all ava dae
pad) aay les ald all JRBYI

a (Ce as cay) oes plat! calle Ge 4a!
Gey dae ee gti ae hy ee eeeeeeeeee AY ath cc ccceccsssecenmeceseneeeeeee SU es Lat) gf ella
SE bh eeeeeeeeeneeeneeseees! OS ON BE eeeeeeeteeees FAY Jee cece aay sil

cu}
yi ec ha d.s.. ves ae fy peor bicdail Mpa easy pa Kg DB aN Layla
al asiedll a lon bashas ful 8 pean pda AalBY) Jae Doh agen BY

~All sh Alig Cayllaall Gall

Qa JESY PLE Ql gly plead

y
be | pee OI fy Zp ten sole -
OEM IP pee Yne fy ee ES a te

pace EF

al ‘

Pag)

PB] sgue eles based | 6 oe LAI 9 Wag leo! Ys ell obs, secleyes ole sD

vier le 5 rae goly Lot
Jbe dee bore
Gob 9 dbs be Ly

WG-43,

ad

(Se des Les
(Ke «Las
Auli] WLLt pS) age age thas
HS ye [OI atl

ot gple dhs

1/1000 cnbede

x lelbos
glad! 2422 —

chisel po armoll gaigs 4 pas

Q

"Ved 2a72

Joc)

Geb 5 sez ule Ys

oe)

1/1000 uvbeie

oben.
viel] oga% ——

A /o%/2018

4 Ay
Gb 9 sinz be It
: rule 9 ome Gols a3

pasa) gee gles shred! 5 o2SILII 5 ong lau Yo gll sksuths oulesee ole LoS! ese
WTG 14

AS Epo sal) Pel ol sgl alt ytd
eB Jyall Bary
AeoB9 SUA) Adkaws 5513
bless deta! CoS
Eten AW Odds

JUG biew tpn ‘ oe
owl”

«Mey Byall PEVA Ne Xo Gay PEIN GA ey pareadl Gorges quailall sl er]

ape BLS OS gt sa le ct pl lease! ole, ALS Epes! gen Meg all agit +
= .

WTG 14
ey Sp —_ sry
iby) Ulan! dibase 5913 ;
teed UE Bp 1S
poy BS
jg) J
BS Heed! Ye Bo WE
Syed) SLL dilere UE al DI
mats cl ely HIE

fa VEY AP NVI 2 de

gee “thy oi!) yey V ele gue ve tlves why path ak etl eS oe A 1 LEN ke
BYE Ul Jorg Vy poor cle Unle ceed lilt OF gant IgA) oplll Ogectse al gs Cael BUI Glaze! dongs

Ls le WAI pel ay eral US par CoH ay less VI elias) S30) plate! aly

oe
(sll ods BAMA
By) hes =
salty! Sad Alaia 825 : ii
1 \

Db oe
eis 1¢ yasall psa gan gs ,
F 4

jt BS WTG 14
Judi) A_dais 58
Loads dy
a Ae
i Bi
a yet ALE: ee
a td ad ol
Lo hy i
yet VEN a sng iba Ba 8 EH
ENE en con ee ei
4 sas pi alas Gubse esol inl Gl gage gash Gabll GBF bal
BE a a NE
sll pte Aiaall pat
|
Ne Ww

seed RUC HE

sia) (AN gba Ayal
eo est © WTG 14

. asi: gage ° '
juadtl Mibaia 5
Legh Ay yt Bot
chill 4
oly
peo hs
YOANN By as abt dat Ong
Ut
ys pak
sane pet ares Bosman ETS . ’
. i bas oy ppb Bal gL A EO AK: IX 95}
nn : ra ae | vl : eT ok
ple’) Salil gusta) jay cS AI 9 hae pa he 1 ¥e\
pt plasma ents mse

bs at

WTG 14

lal) Gal og gil Lala 4a panel

Sd. wrist ls tit Cle tabNes _-
19s Led on $V ‘hye MMe |

eek. Aor “7 hoe NC mh lal | OLE

tote 4 abode f A. ok s/s . ios ee ekg] <:

Cis exalt ye NS ise wale. raara —

_ = chi reece enlace” werd pn VOY ye
os 2 ATS Vy at ed Sait. tar be. ates MLL ConSel sa NB.S2,
ane Slchthe tee ot Stale exe —
Sale dual s ARYNTE hal AU -_

va ca abi
- — sil wy ohtre

Wana ee

EOC enTs Oe Ls Lene, ROR ot,

Ane. TOM OREO
oad ana oe Le Cc. NL ch

WTG 14

ol el WTG 14

ata gall

‘ : aed Dydd Bard .

* | ioe Juatit dike 15

_ \ i) cially Abell Se

| ue eire NWO 1 de
yoval [cS wet

(ering. sib sit

aS + eyes!

GN K iw | co
| Ng

re Ub Ly el b>
ae BY

yilA . 1ce ‘a
Weasels ose:

way VG Sail 2 bola IS, tl
yal |

Alla) dad,

WTG 14 ,

FLU Ay) geet
ata g Aula Byhg

Use abit

YS gage -

Atay) Epege

gall den pall Agent dapat i

Cabell Gals aSall ai
sila) ¢ Leia! Sale} s Guistll daleY ah yal GLU
Ball 54 Gydeall a0y ELeialy I goay 13) A LUEY clac YI,

Cle yl} Alaa! pal Sy Cay lly plally Lil SI) uae

dab di yd bal8 Guile aaa?
si od Legit) Glad) a
cll Gat

. ”

1 WTG 14

ot
1 rt

AUS Epo gall eh A sll data Ayal
eo) Dy Buy
Aol) Stacd) Mave 5318
tboally deol Uke
CAYO N / rode

SS balou bard ray} ak

VO VATA eT LING 98) parcel Conger Le ape td Adal arog ty,
Gabo her] derger ph Cam Ula ball

EAbYL eat

AIS + eye yll

ecliy bs
ie ap Y! ales pumeeeee rs) ow
Al Ue ae sts

Aya BY! Sled) aiden UE Aol!
el yp el bedly ad OK

yevalalys Bu Ve t/AVY ody path Gorge ltl at 18 Ge LEY be
ceed SLaST OF IgtST cpelly Sruygl Aly cetendl Sold ayy Le dretry "Ue 5K
EUAN by dl Sey "BWI VAL JA aU) GI Lat le ail, og
VevAlalye ay

EY! ay

Vahl g Ly

(ela AV) eyal"eobul null
‘ LOY Hall iy

Seep) Slats diane B95
QB UL a. dls

A/yay A) Ty ev: cae

wr MN UL
aia

WTG 14
AlSlall Ga) og git Late 4 iat

wg ale se pegall fa Saag B08
Glad) Aidt 518
Le Ay pw Bald
CL aN Abad
ai—_—iy
pe BN
La Atpead » —_af Ted Po Gsns -
tla Ayn a 8 ath

Ve€/ANN phy pened) Cin yay Mute! Aebill IS Ge Gly EIUBY) a
Cn rsloally ygotiwall Salily ayy be Apia Uy Gall TK TIX QU
cgeMiowall lial! cy) poS! Ald gia y Cyheuall
copsreunnnew (EME aIOY V/r abba al 2
LY dazitll >»

WTG 14
«GS: g ya gall

pouty
FORAY af) cud Lb! gl Ja gall Gye
oi Jake ty
Cla At ed Uy gill |}
tangy cue TO VA/A/T sft VO E/WVY plamall ie gay ginal og yal EUBY! ey
Boal Baal og Ning Cu rsleally aggullly (se siuall cya JS Bald) Label» GEES pl yal

Aer -ths
GG VIVY 68) pS ys cia gay He VAY 0/0 AAAS ball Jaa (gbe Maal galt 9
a VO VASA/YE

EMA edi a

A VOVALY Pereier) ‘
\

Sl Nt og gl Lata Agyads '

VeVi sas

WTG 14
WIG 14:

gla Gall 5 gil Alall 4y yall

S cite Zeald JM Jp. die, Alon
Lal —— $<. AN RE INST
icon als ee . des: suc oolall {X..
Bove. Ye. “ead yt De eA
EAP AW Ore Scag alps arr

?

Mi x

hs
&
ho

cal oN

: © Ac wi mate |
: io Wey a

\ ay
bbb. xh ose mien .
mer aWee oe, jena oa

a aarsnen wy NV $e ebosiall ot
ASABE yee EM a Be Pood SA). Leiba
den. Rat
———————

Sede oo

WTG 14

VeAL, a WX Wal _ — a aa

Nobss, pt sao i 26-4
(ou hagas cay Men
She Ze tt at Mis Zell

DO Leet 2A As tey sdk.

ve Ee fate sb Gach sms - on CO We Uwe.
a Vbejes lide DS.

sil Alas: leh, mde ec

— piley 5 Mart Posahthenss
ne WTG 14 |

y ail OA os sl gl Lal) dp yas

SBOE Sn Ne, _
Wy as Me eb ie lor wos
1 Sh tee, Suntan

a

WTG 14

eth cpl eg ate

uss: ee) gs Sle WTG 14

. as _ iy Jat ee
. ree) “Kone —_ dels cieasly sell Be
Qed ee Ur pe 8 adil chen IS 5A
oxy he $8"
PNR ee
Toa sia Se ee Be oper pe Bs mal 17 UN Se

coe bipalaseg
I paliy doa bet

Lda 1p pr ali: Sab

f 1\e Ax
ci lyy me cate

: | CELIA EBM ELS *

STEVE “ake
YVAbeS | Vo ghlale Ss eo

Aes) Quad joAabate ad § yan

gh bea Cath als Cally 3 al bu

elegy Aalell CA pally AS) all i) das eal Fy a:
Aalall pce LAs GIS ily» ad) a 4 Oy oly fall le GS I] La Gy
seh SN ile Oe Ol cy ide 5 Cyldaall Yana cy) leall’y CULL Sal] S51 of

BEY Gaya 85 lal Cy aly

oO re

LAE ie oa

ce =

Re

WTG 14 ,

pvinal), yise Bilas Sales

NY, EV eo. ratty By

esp. ots lype Nikiall

PR 5 ele Guede puaigall

ce)

N i v¥ cases WIG. 14.
aogies ODA EY V EIR HAG spall
Fy Laall ysl WA [ AK, UKD . ‘ua Bs
. sy ole Fy Lal! cygigeill Lalall Ay yall
pall gy ill
1930/2/28 G15 12 ely gel AY! p pac pally ech yg Sia! Jal! Sal
_ 12 soll _
‘ ‘
Mal duet Nel MibiM......, spree clad), f,2,8,, Abilall
Lalas Jon 8

NSB ceccccessssesseeeseessseeneesnessees aap
cesseeecnssnsneessnsnnseseeseeieat (gas sf elle) co tll Galle
then tes | Yas glad ae Heald gas
geddun. eo aa EB On ysleall QSL)
te

err Vell by gine

Gall GLAS! 4% jb
| © caeesteeneenees a gy ee) cceeceeeeeee : Niall te all aie 5 a0
sessecesecenesoneesenerets pal qs les ol all JY

(0) cacservssssesseclessseesnsslessesesssssssese Oe AN ccc cccceceeeeeesettteeeeeee pAceall sf aboud Gi sla Gall
Adiga! ah g5 TERY Lacy) quill gig plod
\

y cee (UP UIP S18 Foe
on albatitl
EW oo oe 5! bee pane Ze Lite)

ee
? pie PO: frre. an ree, Fr BaYANN rv
paallalac PY

i
t
i
f
i
}
WIG 14 -

a

ylSe absle
ole Las
tied! Uo lt pS) oye ope dilre
Lash Cb taal
oe g ple shes
a 1/1000 ur baie

Y = 33900

eolelbos

glicl] oga2 —

Jbe , chee]! pormddl gigs 9 pas

5

| OAT 87 5/8

oe
| wom 9 dhe Ine Vt
Y= 33800 i Y= 53800 6elg Ibe Jum Wt
pine JalS She Joe bore

etl era dr S Pent" Grob 9 shee JolS Ly:

X = -265600

Paral egme leg sb) 9 oeSTILI 5 wargleel! JYo oll sbswIbes cro gue ole IuSI! re EA toball

7409 m2

pacalabes

les sbrrall g oeSILell 5 cergleell I¥o oll obsuIbs oralggue ole LSI cere

» Se alas las
olSe las
Aylell (bls pS) ogege iba

pies

cheall »samall gis 9 pas

say
sore 9 dhe Jaz let
wols dhe Jue lit
hee JolS dhe Ine bgue

Sub » vine JelS 3

eves told!

409 m2
faylac Salat

whe gh el ly Keene 5

_ a

jas ip yas af 5 alias _aP ph “pul
hea |

bet Fad olay

alas wend)
3 yu Bokiel

Lu

aaghec sata!

=n ¥
Majeed) pp peit deter) ay
n
M

|

) jee tat

— )
| Cx

ot te ee Lal pve zy! Bs ite al

4 Peete) =. saad

oa ute a> /

73 as a

\

— Pat i hea
1 10 Abs pose MN us np Ad ial
| Ae! Bs ses a's Ls op _ | s
¢ 7

Cc RR Be fA ce F «tein cue eee

ase

WTG20 °

‘a os
3 eis sep oye EN cM ogi LW) ye
(ff \ 3 ceed Spall Bay
~ é Aol) Jlatlt dks Bot,
y/ |

eas dated) 2s

oo EV ter TINEN ae
TIA Bee bard @ NAAN - Whigs

«Hy By TVA | NEN Base TO E/NK dy pareall Gorgas quail sho gl

EYL feast

WTG20_

BLE OS op slam Gaby youl 7 pal cle YL Gauls: Epes , Pe A cogil aula) gyal
. byl Ja uy
Rey! JL diene alg
Reb Le a. dole
(obs js

oe clever All ys
4B Ue i ss
Le SLA dhe 6 Lal dt
Ce lleally dud) OS, CYS YA VY : su6

deryy "ley BBM Ye VAlyy/yy BEY E/AVA gi) past Sok Fall hdl 5 ley, EDLY te
+ html jladll of Sg AST aly Les idly ously etendl Soil dy l

cola al

s

Ema sal SIA 20.05 4 say
Hgalcs: ‘ i} ; 43 —$§$§_ bas 5 3st

Ha Abate SLs
x Ay yaa BLS .
a at 4
pimiy Sal Led
ve > Hd Gye
Ci dad rT Yo oC rane
ble dy aie ag fal)
Ye AV Aa .

SMS aati
get Aeeall Sled! Gy) J sa! Usalhs tid “pisall

WTG 20

aR g ale 2 & suds gall ABI Co og gl Lata dy ya
Bill Fs 5 .
badd! A_ihin 5g
Leola day Bog
La Ad
(Py peel yt a3
YOAAY PRS GA ol Dk pall oye VV yg aie
: eB) he Gus)

oll
Cll Aad yl uty em]
Matas thy Bball Vay) 17.0 GIVEN W Ney pall can gay GL ERY! wey

+ Maal Mall 21 $y25! Crgacic Gly pies a sgl Cy rgloull y ph Siawall Bally a9 Le

Te Sr AnTial gl cl

WTG 20
@®M . stud al G5) Jobe! a, gilt

Cyn Y siyll, sects (are Nees oo he i) tL
ae ptt Se, el ple ve Yass |
WANS WAAS, cs Nubac yicge A Boo. eee Sada
wry Eat co ae OTA

ar Yyie £, [ba eos, aaNet. et oa lade. “ (efor : eb
© OS aes Mole. blowgch Nelo smal. treet %

CaS Gand (ace Bede ME Le ceetnfis cal WS des pare

ap. ic fei il dl

wa Le eS. wile. ede alee Nga ae. Ps tp bn dg,

: \ cae

te OV EANT J Loa SAM lee fa.
SV. aa Takeda d als dan. ZA}
¢ wernt ef wie Jt ae adit) |
\ “Se aah pa Wh, otal. Lah, get
a as sud ve Soh Va 1G By Le
at Stop ae. be De BM coun! asf, gx glie ek
Lad’. Pann Ls Mise Lenka Aon ae a MaL2,)
ees ay we — tf ek emaee oS ates

nN

sano naa ea dadicad tete Sal

in ae (Ls ons Ni Me eet tet
prarer —_——w oe Mate ee 2

eae eS ee. cin a We
UM bye tle dd ip Ke ge Ne abel acd
ae 2. ees ee _
SS Se ee

SAS

qe Cpt teat tae

see
ead taball abl . \ WTG 20 i
Bo 8 gg tab ps, Eel Pel oo sg Hata & yal
bpdondl f Boe i.
; b os Reeedattl . oY Sy us, a
he 7 nai . | fous eli) Slats Milas ais
GAN XQN\ doe) del, ‘:

Cbpbesdy td) Ke

. wie cath fone ; — balls Bad Se
ny x es se Lta lays Sb Gaal) eiveren /\atCow

aS

nee aU VIA ACN case

WTG 20 ~.
ILI
CEN LEG I Vis

oU-Ss Abs

aac

YAMA SA gh te

Azali) Slat! ya Aidate wild 3 yeaa

+ gly Lee call) Suda y GSI 6 jl) Gal GLa
4ySlall dave a!
ela ygSlly dale!) Cb ally ApSull Aidatall CM) Ayal ill aga
Mat all Lossce lee GIS 13) 5 0 jlai} Gert glass ols sléell Ge GIS 1 Le las et
ck Ball Be Ge Cll Cy Me y uincall Gans y Cys y glall y cuSlLall sali} asl ot

Ue (yo FSI oso. sls

Sale YN 5 Bi yall pss alell Ga, ulld,

Ayal! JUGE Se

rW AC

3

Sie lessen

WTG 20 -

pina ise Liles Bale |

2

Sill 28 5 eS 928 opts PT rege Saal

J 5 ele Gunes 2g pus yall

7 val i . :
Phe fale Bale get Ug) Gi yall Sly pall Gps le dail pall go
|

sy,

ol Ba} Gls Sys | shat

wey

ca WK ' ’
A 8) cages ASL A yogaonll,
sa slaealy gpa MWg
. As laad! 9 $c Wolall Aor pret!
ity ele
yaleall (gilt
NAYS JY / YA a9 VY py ela ages gts gg ball musth AiLat
— VY Salt —
pt 4 Aide oD — aN Lis Aah Laat!

( gagei gi tthe ) pe ptitl jlaall p95

Led: show! xo 9 pill Maat a eto

Lge CASTIM clowi aa

Pree ote Yea Lipby fesse Si ui2 wa.
shes < bell | oor otis be $° iV |

Pokal aucaly Lee ald all JY

conden teen rabies) paalg qlall lle iyo Zabat

a ,
ove gear Seh Map CBE Hh Lag of ey

‘

ell lB Jah A GK gdecalliant gt EKiy dove

PDE aah : At agdialt

Pa cline) A895 9 slow

pleelian Guta

0 ..
\
“ olSe desl
olSe «Las

dled bls foS tabs
Lapel] Leal

Y = 31500

we gle teas
1/1000 urbe
N.27

X = —267200

clued] ponmell gigs 9 pas

ame

o6- 1o- 2at®

3058

vig ole Vit
re gob ls
vhoz sore lgue

marl shuns gles ybxJ! 5 oeSILI 5 Gergheadl IYo oll sksuIhs crags ole LS cre me AVA aoleall

8786-2
[Se abas Line
jlSe elas

Ayla] Bhs eS dihss

1/1000 urbe

os ledleves
vlaed! oga2 ——

claoll pcm gis 9 pas

+ mS 5 é

OR = ee PS

paralsgnc gleg yb! 4 weSILI! 9 gargled! Uo oll ohswThy sralsgune ole IS sre

eu

Sle gy 1 Span!

Mee nee) deed)

,

AOS sb »a_Lilliz ce dl lip al

— gael SP, Ne Te Yaa

F

oy wn
EN is

APPENDIX E

SCOPING REPORT AND MOE LETTER OF RESPONSE
TO THE SCOPING REPORT
Consultancy Services

Scoping Report

Environmental and Social Impact Assessment
for Lebanon Wind Power Project

Akkar - North Lebanon

Prepared by:

Sustainable Environmental Solutions sal

Sustainable
E Environmental
Solutions

In partnership with:

-Ramboll US

RAMBOLL

June 2018

DATE

VERSION

PREPARED BY

REVIEWED BY

APPROVED BY

1 June 2018

Final scoping
report

Dr. Layale Abi-Esber
Ms. Sara Hteit
Ms Leila Morcos

Dr. Naji Chamieh

Dr Naji Chamieh

Table of Contents

Table of Contents .....sssessssssssssssssssesssssssessssesnsuusssssssssssesssessesssnseasnsuussuesssesssesseessseeanseaunsuussuassseessesseesseeeanecansse ii
List Of Tables....sccscssssssssssssssesssessessssesuesussssssssssssesssessessssssussuasssssssssssessseesessatsussuassnesssessseeseeeaeesansansuasunessseest iv
List Of FiQureS.n.csscssssssssssssssssssessessesessesuusssssssssssessseessesasssasnsuussuesssesssesssesseeeseseanesuussussssesssesseesseeesnecanuas suas set Vv
List of Appendices
List of Abbreviations .......ssssssssssssssssusussssessssssssesseesessssetussuasssssssesssesssessensanscaussuassussssesssesseasseeeanscannsun anise vii
1 Introduction

2 Background Information.n..sssscsssssssssssssssesssessessesesesuussuesssssssesssesssessssessnsuussussssssssesseesseeeanscasesse

21 Lebanon Wind Power
2.2 SES wessse
2.3 Ramboll US

24 Project team

2.5 Project history, components and importance.

3 Objectives 3-1
4 ESIA Require Mentts......cccssccsssssessessssssecssessuuessessssssecssessuuessessssssecssessuuessesssssseessssssuuessasssssueeessssauuesss 4-1
5 Study Ara ..e.ccssessssssssssssssnsnssssseesseesseesseessnsssnmnseseesseeeseesseesssessnsssuansuseeseeeeseesseesseessnessuantuceeeseeeeseeeste 5-1
6 Scope of Work.

6.1 Policy, Legal and Institutional Framework...

6.2 Public Involvement and Participation

6.3 Project Description
6.4 Baseline Conditions.

6.4.1 Physical environment.

6.4.2 Biological ENVirOnMet.....csssssssessssesssssssssssssesseeseessssesuesuassssssssesseessessseesesesee
6.4.3 Socio-ecONOMIC ENVIFONMENL.....scsssseessesssenssssssssseseesseesseesssesssessnessesesesees
6.4.4 Mapping of sensitive receptors ..sssssssssssssssssssesesssesesussssssssesseesseesseesesesee

6.5 Identification and Analysis of Key Potential Impacts

6.5.1 Noise and Vibration ......sscsssssssssesussussssessssssseesseeseessssesesuusssssssssssesssessseeseee
6.5.2 — BiOIVETSIY ee eeeeeesseesseesseessessnsntteesseeseeeeseessnessnsnsuuniseeeesseeeseesssessnesanansenteeteees
6.5.3 Shadow fliCKer ....esssssssssssssesseessessssesussussssesssssssessseeseesansesussuassusssssesseessesseeeanssee
6.5.4 — Vistal impact eeeeseesssessssssesssssnsesseesseeeseesssessnsnsuniseesseesseesseessnessneasnteeeeees
6.5.5 Occupational Health and safety .......cssssssssssmessssseesseesseessssssmnssieees
6.5.6 Community Health and Safety oscsssssssssssmessseseeeseesseessssssmnntesees
6.5.7 — SOCIO- ECONOMICS ....sssssseessessssssssssssnssscseeesnessnessnessusssuusssseseesseessnessees snes snaasesesesceees

6.5.8 Traffic and Transport...
6.5.9 Air emissions..

6.5.10 Solid waste generation .....essssssesssesssssssssssssesseessessssesesuassssssssesseessessseeseseeee 6-39

6.6 Analysis of Alternatives

6.7 Environmental and Social Management Plan

6.7.1 Mitigation Plan

6.7.2 Monitoring Plan....sssssssssssssseesssssesussussssssssssssssssesseesansesunsuasssssssssssesssesseeesessse

6.7.3 Institutional Strengthening Requirements.......csscsssssssssssssesseeseeseseee 6-41
7 Preparation of an ESIA report..ssssssssssssssssssssssssesseeeseeessesssessnsnsuntisessesseeeseesseeesnsesnasnseeesees 7-41
8 Bibliography....scsscscssssssssssssessessssessesussssssssssssesssesssesssscassuussuasssesssesssesssessnseaussusssusssnesssesseesseneanecaesse 8-1
Appendix A .eeecesssesssssseesseessessssssnmetesseeeseeeseessnessnanmuntiiceeesseesseesssessnsssuansueteeseeeeseesseesseessnesauantuieteeeaeesseesssessnetaae 2
Appendix Boe eceseesssessessseessessssssnmntteesseeeseesseessnessnsnsuntiicseesseesseesssessnessnansuestiseeeeseesseesseessnesamuntuicseeseeeeseesseeesneeane 3
Appendix C oe ieesseecssesseesseessessnsnsntsteesseeeseesssesssessnensuunticseesseesseesseessnsssunsetteseeeeseesseessnessnensumntusceeesaeeeseesseenseetane 4
Appendix D.neeeseesssssseesssessessnsnsnnmsesseeeseesseesssessnsnsmuntisseeesseesseesseessnsssuansesteseeeeseesseessnessnenauantiseeeeeaeeeseesseeeaneeaae 5
Appendix E oe eeesseesssesseesseessessnsnsnsmseesseesseeeseessnessnenmunsissseesseesseesssessnessuansetteceeeeseesseesseessnensuantusceeeeaeeeseesseeesnetane 6

Appendix F .

Appendix G.
Appendix Hooeeecsseesssssseesseessessssnsnttessseeseesseesssessnensmuntisseesseesseesssessnsssuansueteeseeeeseesseesseessnenamuntusceeesaeeeseesseeesnesane 9

iii
List of Tables

Table 6-1. Relevant national legislation.......ssssssssssssssssesusssssssssessssesseesessssesuusuasssesssessseeseeeseseatesse 6-1
Table 6-2. Treaties and conventions ratified by LeDanon..........sssssssssesssesseeesseeseesssessnsnnteees 6-5
Table 6-3. Summary of discussions during and following public consultation seminar 6-12
Table 6-4. Description of formation encountered in project APea «ee sesssessseesseesseeseneee 6-21

Table 6-5. Scoping Matrix ......ssssssssssssesussusssssssssssssessessessssesuusussssssssessseesseeseseasesuusuasssesssesssesseeeannsse 6-26
List of Figures

Figure 5-1. Close view of project Site ......ssssssssssuesussssssssssssssssessessssetusussssssssssseeseeeseesansctasuasssessee 5-1

Figure 5-2. Location of proposed project (Lebanon Wind Power) and the two other

proposed wind farms (Sustainable Akkar and Hawa AKkar) .....ssssssssssssssesseeseeeseeesnseane 5-2
Figure 6-1. Placement of public announceMenttS.....sscssssssssssesseesessssesnsusssssssssssseesseeseessnsctunsusssessee 6-9
Figure 6-2. Photos taken during the public consultation Meeting....u.ssssssssssesseseeenesessnes 6-12
Figure 6-3. Rainfall map of the study area (MOE/UNDP, 2014) wcesssssssssssssssesseesseesssetenssessses 6-17
Figure 6-4. Wind ROS€ ....scsssssssssssesssusssssssssssssesseesessssssussuasssesssessseeseeesessansuunsuassnesseessseeseeeseeeanstansuassnes 6-18

Figure 6-5. Average temperature, humidity and pressure in neighboring Jabal Akroum
for the year 2014... essssssseessessseessessnsnsmuntseesseeeseesseessssssnensuntieseesseeeseesseessnetsnsnsmuntiieeeeeaeeeseeeaete 6-19

Figure 6-6. Geological formations of the study area indicated by yellow oval (MoE/UNDP,

Figure 6-7. Limestone in project area ....ssssssssssssssseessseessesssssssssssunssseseseseessnesseessssssnsssuunsescseeeanessnensees 6-21
Figure 6-8. Major and other springs of the Study area .....sssssssssssessussssssssssssesseeseesetsetunseessnes 6-22
Figure 6-9. Low vegetation Cover at StUAY AFCA ..ucssssssssssssssssssessesssesususssssssssssseesseeseesetsetunsuessses 6-24
List of Appendices

Appendix A: Licensing Decision and PPP agreement

Appendix B: Announcement letters

Appendix C: Ministries’ invitation letters

Appendix D: Seminar presentation

Appendix E: List of Attendants

Appendix F: Conceptual layout showing 22 possible turbine locations
Appendix G: Typical specifications of a representative 4.2 MW wind turbine

Appendix H: Curriculum Vitaes
List of Abbreviations

Council for Development and Reconstruction

Country Energy Efficiency and Renewable Energy Demonstration Project for the
Recovery of Lebanon

‘A’ weighted decibel noise level

Directorate General of Urban Planning

Electricite du Liban

Environmental and Social Impact Assessment

Environmental Management Plan

Health, Safety and Environmental

nvestment Development Authority of Lebanon

nternational Finance Corporation
Ministry of Environment

Ministry of Energy and Water

Ministry of Interior and Municipalities
Ministry of Public Works and Transport
Nitrogen Oxides

Dioxygen

Occupational Safety and Health Administration
Particulate Matter

Fine particulate matter

Sustainable Environmental Solutions
Sulfur Dioxide

United Nations Development Program
Volatile Organic Compound

World Health Organization
1 Introduction

This document presents the scope for conducting an Environmental and Social Impact
Assessment (ESIA) study for the construction and operation of a Wind Farm in the Akkar
District in North Lebanon. The project proponent is Lebanon Wind Power SAL., and the
current study is conducted in the context of the permitting process for the design,

construction and operation of the wind farm.

Besides providing background information related to the project, the scoping report
describes the proposed project and formulates a scope of work for the ESIA study including
an assessment of the key potential environmental impacts which will be examined and their
likely mitigation measures. Based on feedback from MoE regarding the adequacy of the
proposed scope, the ESIA study will be developed with the intent to guide the final decision

regarding the permitting for the wind farm.

1-1
2 Background Information

The parties involved in the ESIA study include the project proponent, Lebanon Wind Power
SAL, and their environmental consultant, Sustainable Environmental Solutions (SES SAL) in
partnership with Ramboll US. The profiles of the project proponent and their consultant SES
SAL / Ramboll US are described below along with a discussion of the history, importance, and
major components of the proposed project.

2.1 Lebanon Wind Power

Lebanon Wind Power is one of three proponent companies recently founded in Lebanon with
the aim of developing wind farm projects in Lebanon. Lebanon Wind Power will be
responsible of the design, development and operation of a 60 MW wind farm proposed in the
region of Akkar, North Lebanon. The wind farm will be owned, operated and paid for by
Lebanon Wind Power who in turn will sell the generated power to Electricite du Liban at an
agreed rate. The company has signed for this purpose a Power Purchase Agreement (PPA)
agreement with the MoEW in February 2018. Please see CoM Decision granting Lebanon
Wind Power a license to establish and operate a wind farm in Akkar and selected pages from
the related PPA agreement in Appendix A.

2.2 SES

SES is a leading environmental and energy consultancy, providing environmental solutions
and services in the fields of environmental, civil, mechanical, electrical, electro-mechanical
and agricultural engineering, business development, environmental and energy economics,
waste management, and applied earth sciences. SES has completed numerous environmental
assessment studies (Strategic Environmental Assessment (SEA), Environmental Impact
Assessment (EIA), Initial Environmental Examination (IEE), Environmental Audits (EA),
Economic and Social Impact Assessment (ESIA), and Environmental baseline studies on
national and regional levels in accordance to Lebanese and international standard. SES is also
a pre-qualified candidate at the Council for Development and Reconstruction (CDR) and the

Ministry of Environment (MoE) for conducting the latter studies.
2.3. Ramboll US

Ramboll is a leading engineering, design and consultancy company founded in Denmark in
1945. They employ close to 13,000 experts and have a significant presence in the Middle East,
Europe, North America and Asia. With close to 300 offices in 35 countries, their emphasis is
on local experience combined with a global knowledge-base. Among other types of

consultancies, Ramboll is one of the world’s leading environmental consultancies, and has

2-1
extensive experience of working on IFC and EPIII compliant ESIAs, Environmental and Social
Action Plans (ESAPs), Environmental and Social Management Plans (ESMPs), Environmental
Master Planning, and Environmental Management and Monitoring Plans (EMMP) within the
KSA, UAE, the wider Middle East region and globally.

Ramboll’s International Impact Assessment Services team has provided environmental and
social consulting services to financial institutions and project developers seeking financing
for the past 20 years. In this regard, they provide strategic environmental and social support
in the context of international good practice, including:

- The Equator Principles III (EP III, 2013).

- The International Finance Corporation’s (IFC) Performance Standards (PSs) on
Environmental and Social Sustainability (2012) and Environmental, Health and Safety
(EHS) Guidelines (2007).

- The European Bank for Reconstruction and Development’s (EBRD) Performance
Requirements (PRs, 2014).

- The Inter-American Development Bank’s (IDB) Environment and Safeguards
Compliance Policy and

- Implementation Guidelines (2007); and

- The Organization for Economic Cooperation and Development (OECD)

Recommendations for Common Approaches to the Environment (2012).

The team combines an extensive knowledge of Lender standards and broad sector
experience, particularly in major infrastructure development, power, oil and gas, and mining,
with a practical approach to resolving issues, thereby facilitating project compliance in a
robust and cost-effective manner. Below is a list of some of the similar projects which
Ramboll has been involved on:

- ESIAs, 3 Offshore Wind Farms, Energinet.dk

- ElAand Site Development for Offshore Wind Farm, Aarhus, Denmark

- EIA, Site Development and Strategic Environmental Assessment for Offshore Wind
Farm,

- Djursland/Anholt, Denmark

- EIA of Proposed Wind Turbine Cluster, Perthshire, Scotland

- Environmental Screening and EIA for a Wind Farm, Poland

- Environmental and Social Due Diligence for a Wind Farm, Orla, Poland

- Cumulative EIA for Wind Farms, Stupsk, Poland

- International Portfolio Assessment for 30 Wind Projects around the World
- _ESIA, EuroCape Wind Farm, Ukraine

- Chetwynd, Peace River, British Columbia, Canada

2-2
- Updated ESIA, Taiba N'Diaye Wind Farm, Senegal - 2014-2017

- Tangy III, Wind Farm, SSE Renewables, Scotland, 2014-2015

- Business Bay Gateway Towers, Dubai, RSP, 2017

- Environmental Analysis and Assistance, Wind Farm, Romania, EBRD, 2012
- ESIA TRESA Wind Farm, Transmision de Electricidad, S.A., Guatemala, 2014
- Project Galaxy Wind Farm, CDC Group, India, 2013

- EIA for Inverclyde Wind Farm, 2020 Renewables, United Kingdom, 2012

- EIA, Millenderdale Wind Farm, GreenPower Developments Limited, Scotland, 2012
- LaMer Ring Show, Samsung C&T, 2016

- Lu’Luat Al Raha Abu Dhabi, ICT, 2016

- Grand Hills, Dubai, GGICO, 2015

- Dubai Motorcity 5 Towers, Dubai, Agostine and Raphael Group, 2014

2.4 Project team

SES in partnership with Ramboll will assign a multidisciplinary team of experienced
scientists and environmental professionals for the preparation of the Environmental and
Social Impact Assessment (ESIA) study. The team will be comprised of:

e Project Director / Senior Environmental Expert / SES: Dr Naji Chamieh

e Project Manager / Senior Environmental Expert / SES: Dr Layale Abi-Esber
e Project Expert / Senior Environmental Expert / Ramboll: Ms Cary Ehrman

e Project Expert / Wind turbine management Expert / Ramboll: Mr Jonas Feja
e Project Expert / Biodiversity and Avifauna Expert / SES: Dr Ghassan Jaradi
e Project Expert / Socio-economic Expert / SES: Dr Imad Hamze

e Project Assistant / Environmental Expert / SES: Ms Sara Hteit

e Project Assistant / Environmental Expert / SES: Ms Leila Morcos

2.5 Project history, components and importance

In Lebanon, electricity is basically generated from thermal and hydroelectric power plants.
Lebanon has embarked on the path of sustainable energy since the commitment launched in
Copenhagen in 2009 by the Lebanese Government to develop renewable energy. In fact,
according to MoEW (Ministry of Energy and Water)/LCEC (Lebanese Center for Energy
Conservation) (2016), the average available electricity production capacity (including
imports) was 1,500 megawatts (MW) by 2009 while the average demand was 2,000-2,100
MW. The instantaneous peak demand in the summer of 2009 was estimated at 2,450 MW.
The total energy demand in 2009 was 15,000 gigawatt-hours (GWh) although the total
produced energy (including imports) was 11,522 GWh. Accordingly, the electric energy
deficit in Lebanon was estimated to be 3,478 GWh. More recent data indicate a higher

2-3
electricity deficit of 5,524 GWh in 2014 despite the start of power generation through rental
floating power plants (Bouri and El Assad, 2016).

Approximately 7.5% of the total electricity production in 2009 was purchased from Syria
(589 GWh) and Egypt (527 GWh) through regional interconnections. In addition to the deficit
in electricity supply, the Lebanese electricity sector was facing several problems such as load
shedding, technical losses, and the aging of power plants. This situation resulted in technical
and financial impacts on customers, the Government, and the entire economy. The Lebanese
end users were forced to rely on diesel generators to overcome the electricity shortages
(MoEW/LCEC, 2016).

To overcome all these problems, MoEW published a comprehensive energy policy (the 2010
Policy Paper for the Electricity Sector) that was approved by the Council of Ministers (COM)
on June 21, 2010. In addition to proposing a strategic solution to the electricity sector in
Lebanon, the Policy Paper also built on the 12% commitment of renewable energy by 2020
to propose some future milestones. The year 2010 is then considered the turning point in the
development of the electricity sector and, more specifically, renewable energy in Lebanon
(MoEW/LCEC, 2016).

In the context, the MoEW signed in February 2018 the first PPA agreement for the energy
sector with three Lebanese companies to establish wind farms in the northeastern Akkar
region, Sustainable Akkar SAL, Hawa Akkar SAL, and Lebanon Wind Power SAL. The three
wind projects will help satisfy 6% of Lebanon’s total energy demand. Lebanon Wind Power
SAL will be responsible for the development of the Lebanon Wind Power project which is the
subject of the current ESIA study. Evidently, the proposed project is highly important for the
project area and the whole country as it will assist in solving the problem of electricity
shortage on the local and national scales all while assisting Lebanon in achieving their

commitment to 12% supply of energy through renewable energy.

2-4
3 Objectives

The objective of the ESIA is to provide a sound basis for decision making about the design of
project components that takes into account environmental considerations including social
and economic impacts, ensures that the project is implemented with full awareness of
environmental factors, provides mitigation measures for potentially negative impacts, and
outlines environmental monitoring and management plans.

The ESIA will cover among others the assessment of the existing baseline physical, biological
and socio-economic environment in the study area. The environmental and socio-economic
impacts of developing the proposed wind farm will also be assessed and potential mitigation
measures that would need to be implemented to protect the environment and ensure
regulatory compliance will be identified and communicated to the project proponent.

Note that the ESIA scope will target the periods of 1- construction, 2- operation and 3-
decommissioning and will include in the assessment all project components including 1-
the wind turbines, 2- the associated sub-station, 3- the transmission lines and 4- the
road widening activities. Also an assessment of the cumulative impact from all three
proposed wind projects will be taken into account in the impact assessment activity as per
the request of the MoE stipulated in Minster’s Letter # 14175 dated 19/12/2017.

A strong collaboration is foreseen with the project proponent to ensure the integration of
environmental considerations and abatement measures in the detailed design stage and later
on during project implementation to ensure project sustainability.

3-1
4 ESIA Requirements

The ES

A study will be prepared based on the following:

EIA decree 8633/2012: The EIA decree provides in its Annex 1 a list of project types
requiring an EIA; included in this list are electric power generation projects. The
decree also outlines the elements to be examined in a scoping and an EIA report, which
are consistent with the scope of work described in the current report.

nternational Finance Corporation (IFC) Performance Standards (PSs) on
Environmental and Social Sustainability (2012) and Environmental, Health and Safety
(EHS) Guidelines (2007).

FC EHS Guidelines for Wind Energy (2007).

FC EHS Guidelines for Toll Roads (2007).

UNDP/CEDRO Environmental Impact Assessment for Wind Farm Developments
Guideline Report (2012).

World Bank Standards.

The Equator Principles III (EPIII, 2013).

International Best Practice.

4-1
5 Study Area

The spatial boundaries of the ESIA study include 1- the immediate study zone which
comprises the land plots where the turbines are proposed; 2- the middle study zone which
extends around 3 km from the project and includes the landscape elements and inhabited or
attended territories near the project area; and 3- the furthest study zone which consists of
the wider environment extending around 15 km from the project including sites and
monuments of national importance potentially affected by project's visual impact. The
temporal boundaries consist of the construction, operation and decommissioning phases.

Figures 5-1 and 5-2 present the location of the proposed wind farm in close proximity to the
two other proposed wind farms.

Figure 5-1. Close view of project site
Nahariyya. . oh " )

Wind projects

Figure 5-2. Location of proposed project (Lebanon Wind Power) and the two other proposed wind
farms (Sustainable Akkar and Hawa Akkar)

5-2
6 Scope of Work

The ESIA study will predict positive and negative environmental impacts associated with the
proposed project and will put forth an environmental management plan including mitigation
measures for potential negative impacts and an environmental monitoring plan. The ESIA
report will also shape the project to suit the site-specific environmental conditions and will
present to decision-makers the predictions and possible management options.

The scope of work for conducting the ESIA will comprise the following tasks which are
further described in the following sub-sections.

6.1 Policy, Legal and Institutional Framework

Existing legislations and policies and international conventions, treaties and protocols
related to power generation and renewable energy will be reviewed and synthesized to
identify provisions and requirements which are relevant to the proposed project. Relevant
international treaties, conventions and protocols ratified by Lebanon will equally be
reviewed. In addition, institutions that are directly and/or indirectly responsible of the
supervision and/or enforcement of the implementation of existing regulations will be
identified and their role analyzed.

Our preliminary assessment of the legal texts and international treaties governing the
proposed project is provided in Tables 6-1 and 6-2 below (MoE/UNDP, 2014).

Table 6-1. Relevant national legislation

Legislation Organization DateofIssue Subject
LAWS
Law 20 MoWE 29/3/1966 Establishment of Ministry of Water and

Electrical resources

Law 69 DGUP 1983 Urban planning law.

Creation of Ministry of Environment (MoE)
Law 216 MoE April 1993 and its responsibility to develop a
management strategy for solid waste.

Ratification of two treaties related to the

Law 253 MoE 1993
ozone layer

Ratification of the United nation
Law 360 MoE 1994 convention on Biological Diversity, signed
at Rio de Janeiro.

Authorization for the Government to join
Law 412 MoE 2002 the convention on Asian / African
Migratory water birds.

Date of Issue

July 2002

Subject

Code of the environment indicating the
necessity to conduct EIA and IEE for
development projects.

Law 462

2/9/2002

Organization of Electricity sector

Law 775 (No
longer relevant)

2006

Amendment of Law 462 of 2002

Law 221

29/5/2009

Organization of water sector

The Energy
Conservation
Draft law

LCEC

2010

The ‘Energy Conservation Draft Law’ for
the promotion of energy efficiency and
renewable energy in Lebanon. This draft
law has not yet been approved by the
Lebanese Parliament. The draft law offers a
legal framework for energy audits, energy
efficiency standards and labels, financial
incentives for energy efficient appliances
and net-metering and the
institutionalization of the LCEC.

Law 288

MoWE

2014

Replaced Law 775 of 2006 and is a
temporary measure for “one year” and
“two years” respectively during which the
Council of Ministers shall be in charge of
granting the production permits and
licenses upon the proposal of the MoEW
and the Mof, this until the members of the
regulatory commission, described under
Law No. 462, are appointed and start
carrying out with their tasks

DECREES

Decree 2866

GoL

1959

Tender regulation that applies to all State
tenders over 25000LL.L. except for those to
the Ministry of Defense, Security Force and
Public Security. (as amended by Decree
8703 of 1962 and Decree 13221 of 1963)

Decree 13472

DGUP

26/07/1963

Law on Urban Planning

Decree 16878

GoL

1964

Establishment of the Electricité du Liban
(EDL) as an autonomous state-owned
entity under the authority of the MoEW.
This legislative text entrusts the
generation, transmission and distribution
of electricity across Lebanon to EDL. Article
4 of the Decree provides that no license,
concession or permit generation,
transmission or distribution of electricity
may be granted to another entity.

Decree 7580

GoL

1974

Projects financing is mainly governed
by EDL Investment System Regulation

Decree 2604

MoE

2009

Control of ozone depleting substances

Decree 2366

Presidency of
the COM

Date of Issue

June 2009

Subject

The national Physical Master Plan for the
Lebanese Territory (NPMPLT) which was
issued by the CDR in 205 and approved as a
strategic development plan for the
territory of Lebanon to which all public
authorities are bound.

Decree 5305

COM

28/11/2010

Outlines mandatory standards for the
Compact Fluorescent Lamp and the
Solar Water Heating

EIA decree

MoE

March 2012

The EIA decree. It sets the requirements
and procedures for the preparation of an
EIA report.

Decree 8213

MoE

May 2012

SEA Decree. It sets the requirements and
procedures for the preparation of an SEA
report.

Decree 619

MoE

2017

Ratification of Tagoya protocol to
access genetic resources and fair
and equitable sharing of the
benefits arising out of their
utilization to the biodiversity
agreement

Decree 620

MoWE

4/5/2017

Convention of the Statute of the
International Renewable Energy
Agency (IRENA)

Decree 810

MoWE

8/6/2018

Amendment of Decree No. 3750
dated 22/6/2016 concerning the
conclusion of a memorandum of
understanding between the
Ministry of Energy and water and
the General Directorate for
Development Cooperation of the
Ministry of Foreign Affairs and
International Cooperation of
Italy and the acceptance of a final
grant for the project “Plan for
integrated management of water
walnut resources with a focus on
the use of hydropower on a small
scale.

Decree 2251

MoWE

8/2/2018

Ratification of the modified
Decree 1543 dated 25/11/1978
of the draft establishment of
hypertension line 66KV between
the Al Bared plant and Halba
plant for the acquired columns
basis (Akkar Governorate —
Akkar Caza)

Date of Issue

Subject

DECISIONS

Decision 52/1

MoE

July 1996

Decision by the Ministry of Environment
for determining the standards and specific
levels for limiting air, water and soil
pollution.

Decision 176/1

MoE

2010

Mechanism for the review of projects
under the Kyoto Protocol’s Clean
Development Mechanism

Decision 1

COM

21 June 2010

Consists of ten integrated and correlated
strategic initiatives which are focused on
remedying the problems of the energy
sector in respect to infrastructure, supply
and demand, and the legal framework.

Decision 26

COM

2011

National Energy Efficiency Action Plan for
Lebanon 2011-2015 and 2010-2020
(NEEAP) includes 14 independent but
interrelated national initiatives of energy
efficiency and renewable energy proposals
for enhancing the legal and regulatory
framework

Decision 2

COM

9 March 2012

National Water Sector Strategy (NWSS)
goal to ensure water supply, irrigation and
sanitation services throughout Lebanon on
a continual basis and optimal service levels
with a commitment to environmental,
economic and social sustainability.

CIRCULARS, LETTERS

Circular 10/1

MoE

19/03/2011

Governs an informal structure for
electricity subscription (private
generators) which is provided by the
private sector in the status of electricity
supply shortage

Minister Letter
14175

MoE

19/12/2017

Stresses the requirement of ESIA study
preparation for the three wind farms
and describes the required scope for
the three studies

Table 6-2. Treaties and conventions ratified by Lebanon

International Importance
especially as Waterfowl Habitat
— Ramsar.

ENVIRONMENT

Convention on Migratory Species | 1979 | Signed in 1979 Aims at conserving terrestrial, marine and avian migratory species throughout

of Wild Animals (CMS); Bonn Entered to force in 1983. | their range

Convention”

Convention on Biological 1992 | Ratification: law n°360 This convention aims to ensure conservation of biological diversity, the sustainable

Diversity; Rio De Janeiro. dated 11/08/1994. use of its components and the fair and equitable sharing of benefits arising from
genetic resources.

Agreement on the Conservation | 2002 | Adhesion: law n°412 The Agreement on the Conservation of African-Eurasian Migratory Water-birds

of African-Eurasian Migratory dated 13/06/2002 (AEWA) is an intergovernmental treaty dedicated to the conservation of migratory

Water Birds (AEWA). water-birds and their habitats across Africa, Europe, the Middle East, Central Asia,
Greenland and the Canadian Archipelago.
Developed under the framework of the Convention on Migratory Species (CMS)
and administered by the United Nations Environment Program (UNEP), AEWA
brings together countries and the wider international conservation community in
an effort to establish coordinated conservation and management of migratory
water-birds throughout their entire migratory range.

Cartagena Protocol on Biosafety | 2000 | Ratification: law n°31 This international treaty concluded and adopted in the framework of the

to the CBD. dated 16/10/2008. Convention of Biological Diversity (CBD). The CBD has much broader aims
regarding the conservation and sustainable use of biological diversity and the
sharing of benefits arising from the use of genetic resources.

Convention on Wetlands of 1999 | Adhesion: law n°23 The Ramsar convention is an international treaty for the conservation and

dated 01/03/1999.

sustainable use on wetlands. Every three years, representatives of the contracting
parties meet to administer the work of the convention and improve the way in
which the Parties are able to implement its objectives.

6-5
ignature/ Adhe:

Ratification/ Accessi

CULTURAL AND NATURAL HERITAGE

UNESCO Convention on the 1972 | Adhesion: law n°19 This convention links together in a single document the concepts of nature

protection of Cultural and dated 30/10/1990. conservation and the preservation of cultural properties. It recognizes the way in

Natural Heritage. which people interact with nature, and the fundamental need to preserve the
balance between the two.

AIR and CLIMATE CHANGE

Vienna Convention for the 1985 | Adhesion: law n°253 The Vienna Convention, concluded in 1985, is a framework agreement in which

Protection of the ozone layer. dated 30/03/1993. States agree to cooperate in relevant research and scientific assessments of the
ozone problem, to exchange information, and to adopt “appropriate measures” to
prevent activities that harm the ozone layer. The obligations are general and
contain no specific limits on chemicals that deplete the ozone layer.

Montreal Protocol on Substances | 1987 | Adhesion: law n°253 The Montreal Protocol on Substances that Deplete the Ozone Layer was designed

that deplete the ozone layer. dated 31/03/1993 to reduce the production and consumption of ozone depleting substances in order
to reduce their abundance in the atmosphere, and thereby protect the earth’s
fragile ozone Layer. The original Montreal Protocol was agreed on 16 September
1987 and entered into force on 1 January 1989.
The Parties to the Montreal Protocol have amended the Protocol to enable, among
other things, the control of new chemicals and the creation of a financial
mechanism to enable developing countries to comply. Amendments must be
ratified by countries before their requirements are applicable to those countries.

Amendment to the Montreal 1990 | Adhesion: law n°253 This was to reinforce the measures laid down in the 1987 Montreal Protocol by

Protocol on Substances that dated 31/03/1993. extending its scope to new substances and establishing financial mechanisms. The

deplete the ozone layer; London. Montreal Protocol aims to protect the ozone layer through enhanced international
cooperation by taking precautionary measures to control equitably total global
emissions of substances that deplete it.

Amendment to the Montreal 1992 | Adhesion: law n°120 Indicates that for the adequate protection of the ozone layer a higher degree of

Protocol on Substances that dated 03/11/1999. control of chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-

trichloroethane is required than that provided by the Montreal Protocol as

6-6
deplete the ozone layer;
Copenhagen.

amended in 1990 (London Amendment). Additional controls should also be placed
on methyl bromide, hydrobromofluorocarbons and hydrochlorofluorocarbons (the
first Amendment to the Protocol was adopted on 29 June 1990 and subsequently
approved on behalf of the Community).

United Nations Framework
Convention on Climate Change

aiming to fight global warming.

1992

Ratification: law n°359
dated 11/08/1994.

The UNFCCC entered into force on 21 March 1994. It is a “Rio Convention”, one of
three adopted at the “Rio Earth Summit” in 1992. Its sister Rio Conventions are the
UN Convention on Biological Diversity and the Convention to Combat
Desertification. The three are intrinsically linked. It is in this context that the Joint
Liaison Group was set up to boost cooperation among the three Conventions, with
the ultimate aim of developing synergies in their activities on issues of mutual
concern. It now also incorporates the Ramsar Convention on Wetlands.
Preventing “dangerous” human interference with the climate system is the
ultimate aim of the UNFCCC. The Convention:

- Recognized that there was a problem.

- Sets a lofty but specific goal.

- Puts the onus on developed countries to lead the way.

- Directs new funds to climate change activities in developing countries.

- Keeps tabs on the problem and what's being done about it.

- Charts the beginnings of a path to strike a delicate balance.

-_Kicks off formal consideration of adaptation to climate change.

United Nations Convention to
Combat Desertification; Paris.

1994

Ratification: law n°469
dated 21/12/1994.

This convention aims to combat desertification and mitigate the effects of drought
through national action programs that incorporate long-term strategies by
international cooperation and partnership arrangements. It is based on the
principles of participation, partnership and decentralization- the backbone of Good
Governance and Sustainable Development

Beijing Amendment of the
Montreal Protocol.

1999

Adhesion: law n°758
dated 11/11/2006.

Under the amendment, countries have agreed to monitor the consumption and
production of bromochloromethane which is an industrial solvent and a fire
extinguisher under the name Halon-1011

6-7
ignature/ Adhe:

Ratification/ Accessi

Kyoto Protocol.

2005

Ratification: law n°738
dated 15/05/2006.

The Kyoto Protocol is an international agreement linked to the United Nations
Framework Convention on Climate Change, which commits its Parties by setting
internationally binding emission reduction targets.

The Kyoto Protocol was adopted in Kyoto, Japan, on 11 December 1997 and
entered into force on 16 February 2005. The detailed rules for the implementation
of the Protocol were adopted at COP 7 in Marrakesh, Morocco, in 2001, and are
referred to as the "Marrakesh Accords." Its first commitment period started in
2008 and ended in 2012.

International Renewable Agency
(IRENA)

2009

Ratification: Decree
n°620 dated 4/5/2017

Promotes the widespread adoption and sustainable use of all forms of

renewable energy, including bioenergy, geothermal, hydropower, ocean,
solar and wind energy in the pursuit of sustainable development, energy
access, energy security and low-carbon economic growth and prosperity.

Euro-Mediterranean Energy
Partnership HY-PA

2005

Partnership signed in
2009

The main objective of the HY-PA is to promote and stimulate the application
of Renewable Energy and Hybrid Systems in Mediterranean Partner
Countries (MPC) for the provision of sustainable energy services based on
locally available resources and to support policy making activities in the
field of Renewable Energies. The HY-PA comprises three competent actors
from Europe: Germany, Greece and France, as well as four Mediterranean
Partner Countries Jordan, Lebanon, Morocco and Tunisia.

6-8
6.2 Public Involvement and Participation

An announcement related to the project was prepared and filed at the municipalities of the
villages which own lands in the study area, namely Qoubaiyat, Fnaidek and E] Rweimeh
(Appendix B) and was placed at the entrance door or on municipal boards. Note that El
Rweimeh village has no municipality, as a result the announcement was placed at Jouar El
Hachich nearby village as per the recommendation of a representative of the local people.

a- Qoubaiyat b- Fnaidek c- E] Rweimeh / Jouar El Hachich

Figure 6-1. Placement of public announcements

The public consultation meeting was scheduled to take place on 15 May 2018. Also, the MoE,
MoIM and MoEW were invited to the meeting through formally registered invitation letters
(Appendix C). The meeting started at 10:30 am with project related discussions with the
Head of the Municipality of Fnaidek and the other attendants. A seminar presentation was
given by SES at 11:00 am (Appendix D) and included a description of the proposed project,
the ESIA objective and scope and a summary of the major anticipated impacts and associated
mitigation measures. The seminar was followed by a discussion whereby SES replied to the
concerns of the attendants and committed to addressing them in the ESIA study. Figure 6-2
shows photos taken during the meeting. Table 6-3 summarizes the discussions which took
place during and after the meeting. The list of attendants is provided in Appendix E.

Overall, a positive atmosphere prevailed and was incited by the plans for the inclusion of
environmental and social management measures during all project phases and by the
commitment of the project proponent to the implementation of the latter measures.

6-9
6-10
6-11
Figure 6-2. Photos taken during the public consultation meeting.

Table 6-3. Summary of discussions during and following public consultation seminar

Remark

Mr. Majid Hachem, MoIM representative, was
concerned about the status of the ownership of
the parcels located at the top of the mountain
i.e. whether they are public / municipal or
private properties.

He also advised that an official survey be
implemented.

Response

Mr. Ahmad Abdo Albaarini, Head of
Municipality of Fneidek, replied that these are
municipal properties. He explained that
Fnaidek municipality on the west side of the
mountain ridge and Al Jaafar families from the
east side have agreed on the border between
their respective properties. It is the line
separating the water catchments on the eastern
and western slopes of the ridge.

Mr. Jules Assi noted that the lands for the
project are not surveyed and have no title
deeds. He added with the head of municipality
of Fneidek that they are going to proceed with
oss ele with the help of the local head of
municipalities and mayors (2+) as wellas a
surveyor and the police, then the documents
would be filed for certifying at the governorate
of Akkar.

Mr. Majid Hachem noted that SES will be
looking at the impact of the wind farm on the
existing facilities without considering the
depreciated value of surrounding land.

Dr. Abi Esber replied that there are about 22
potential locations for the turbines and the
latter will be compared to select the ones which
have least impact on the surroundings all while
considering electricity production potential in
the assessment; once selected the land(s)
which will be rented for the turbines span up to
3500 m? around the turbine which increase the
compensation potential for land owners. She
finally added that the fact that most of the lands
are publicly owned decrease the significance of
the depreciation impact and make this area
particularly attractive for the proposed
development.

6-12
Remark / Concern Response

Mr. Jeff Gerges recommended that SES takes
into consideration the obligations of Lebanon
under the international conventions (CBD and
AEWA)

He also added that the significance of the
impact in terms of bird casualties needs to be
evaluated in comparison to international
guidelines which are available in this respect

He also enquired about the radar’s mechanism
and whether it can automatically shut down the
relevant turbine

Dr. Abi Esber ascertained that all relevant
signed / ratified conventions will be
considered.

With respect to bird casualties, Dr Abi-Esber
explained that Dr Jaradi who is the project’s
avifauna expert is training the ESIA project
team on the identification of birds in the study
area which is instrumental for the
implementation of monitoring activities during
operation; the latter would identify any
important bird casualties evidently taking into
account the relevant international guidelines.

Mr. Jules Assi replied that the radar will detect
the birds’ presence and flyways and based on
the latter info, it will be determined when to
shut off the turbines. Fast internet
communication will be established between
radar, management team and operation team
(including representatives of international
turbine supplier) so that the command to shut
off the turbine is executed fast.

A decision was made by the Lebanese
Government to favor the shut down of the
turbines during migration period. The decision
stipulates that the Lebanese government will
cover the financial losses from the shut off of
turbines during migration periods in order to
protect important migrating birds.

Mr. Ahmad Abdo Al Baarini added that birds in
the area commonly fly on the sides of the
mountains not on the top which is very high
making the risk on birds lower.

Mr. Majid Hachem enquired about the number
of turbines and the total production capacity.

Dr. Abi Esber replied that based on the final
layout of favorable locations, the number and
size of turbines will be decided; only large
turbines will be used (3-8 -4.2 MW) to
minimize the environmental footprint.

Mr. Majid Hachem asked whether it is possible
to disclose free of charge the meteorological
data collected by the met masts.

Dr. Abi Esber replied that the data are the
property of the project proponent and that
access to data need to be negotiated with them.

Mr Jules Assi added that not all types of
meteorological data are collected, only those
relevant for turbine operation i.e. wind speed
and direction, pressure temperature and

6-13
Response

humidity. Other essential meteo data like
rainfall and cloud cover are not being collected.

Mr. Jeff Gerges asked for more info regarding
the de-icing mechanism of turbines.

Mr Jules Assi mentioned that turbines which
are located in snowy areas will be equipped
with a de-icing mechanism which is more
expensive but can ensure sound operation
during snowy periods.

Mr Bachir El Marj said that the technology
resembles that used in airplanes.

Ms. Nathalie Karam stressed that the ESIA
study under preparation needs to consider the
following:

e SEA for the renewable energy sector;

e the letter sent from MOE to MoOEW
concerning the scope of the ESIA of the
three wind farms;

* anassessment of bats in addition to
birds;

e anassessment of floral species in the
area indicating those with high
ecological value;

e the decommissioning phase;

e the extended producer responsibility
concept to be included in contracts with
turbine suppliers in case of broken
parts

Dr. Abi Esber replied that the preliminary
studies done by Dr. Jaradi our bird expert has
shown that there are no bats.

She added that a complete site survey will be
conducted where all kinds of fauna and flora
will be recorded; the survey will be done when
layout of proposed sites is finalized.

Mr. Jules Assi assured that any defect or broken
items will be the responsibility of the operating
foreign company

Mr Jules Assi asked Ms. Nathalie Karam
whether the Ministry would mind if the three
ESIA consultants involved on the ESIA studies
of the three proposed wind farms undertake a
single cumulative impact study to avoid
redundant efforts.

Ms Nathalie Karam ascertained that this is not a
problem as long as findings from the
cumulative study are reported within the three
ESIA studies

6.3 Project Description

The proposed project falls on a mountain ridge of Jroud Akkar in the Akkar District (see
Figures 5-1 and 5-2) where high wind speeds reaching 25 m/s are encountered. It consists of
installing a number of wind turbines with a total power capacity of 60 MW which will be
delivered to the public grid (conceptual layout showing 22 possible locations provided in
Appendix F). The wind turbines will belong to the 3.8 to 4.2 MW platforms which are
characterized by a hub height of 84 to 91.5 m, a blade length of 57.2 m with a maximum chord
of 4m, and a weight of up to 70 metric tons. Typical specifications of a representative 4.2 MW
wind turbine are provided in Appendix G. The budgetary size of the project investment is

USD 80 million including development, procurement, construction, and operation.

6-14
The total project area is around 2.6 km? with an actual installation area of around 62,000 m?
which includes the turbines and their respective platforms. The project development
activities will include 1- the widening of the access roads to be able to transport the turbines
to the site; 2- the installation of a foundation structure for the turbines before installing the
turbines themselves; 3- the installation of a substation and 4- the installation of transmission
lines to connect the turbine output power to the public grid.

Each turbine and associated platform will occupy a surface area of 3000 to 3500 m2. Next to
turbine WTG9 in the layout provided in Appendix G, a new power sub-station is proposed to
be established on an estimated footprint area of 10,000 m2. Two possible design options are
currently being studied and will be negotiated with Electricite du Liban consisting of either a
33 to 66 KV or a 33 to 220 KV sub-station to be connected to the neighboring ‘Sustainable
Akkar’ Wind Farm Project sub-station in E] Rweimeh village. Also, a transmission line will be
established between the LWP sub-station and that of the neighbouring Sustainable Akkar
Project which will run through a distance of 7 km through El Rweimeh village either
underground if a 66 KV line is needed or above ground if a 220 KV line is needed. The
electrical diagram of the wind farm is being developed by the company Tefirom and their

proposed designs being reviewed by the Deutsch consultant Fichtner and EDL.

Project lands will be secured through long term lease agreements with the land owners. A
subconsultant company, Skyline, was assigned the responsibility of investigating land
ownership during the early project planning phases in order to incorporate land availability
in layout development. Note here that the lands in the project area are not surveyed and
property claims are ascertained through ‘ilm w khabar’ (,.>9 plc) documents duly signed in
the presence of the local mukhtar and a policeman. The latter documents will be submitted
in the ESIA report.

A geotechnical / seismic study is also currently being conducted by the project proponent to
determine any potential seismicity associated with the proposed turbine locations and to
determine the soil conditions for the design and construction of the wind turbine
foundations. The project proponent has also conducted a preliminary road survey to explore
routes for transporting the equipment from the Tripoli seaport through Abboudieh, Fraidis-
Khalsa road network arriving at the project area. Another detailed road development study
is subcontracted to determine the required road development activities all while noting that
no major road development is expected in the proposed project. Only road widening and
small access roads (<300m) linking the existing road to the construction sites are expected.

The development of the layout of the wind turbines is expected to be completed in June 2018
along with the selection of the turbine make / supplier. Land preparation and road widening

6-15
works are expected to start in January 2019 and turbine mounting in January 2020. Start of
operation is expected in June 2020.

The project description will include a detailed review of the Wind farm design and layout, in
addition to land ownership, technology used and underlying costs. This section will also
describe the Project in terms of the following phases:

e Construction. The ESIA report will describe (i) civil works including land clearance
and excavation, (ii) equipment transport and installation, and (iii) electric works.

e Operation. The ESIA report will describe (i) maintenance and cleaning procedures, (ii)
environment health and safety (EHS) measures including site access, and (iii) wind
farm management. The operation is expected to last at least 25 years.

e Decommissioning. The ESIA report will describe the plan for the management of
waste and land restoration during the decommissioning phase

6.4 Baseline Conditions

This chapter presents a description of the environmental and social setting of the study area
to assess existing environmentally and socially significant factors necessary in the evaluation
of potential impacts of the project. A preliminary assessment of relevant characteristics of
the physical, biological and socio-economic environment of the study area is presented
below.

6.4.1 Physical environment

6.4.1.1 Location

The proposed project falls on a mountain ridge of Jroud Akkar in the Akkar District at an
altitude ranging between 1200 in the north of the project area and 2190 m in its south. It
overlooks the villages of Fnaidek and Akkar Atika from West, Qoubaiyat from North, and El
Rweimeh from East. There are no neighboring villages from South.

6.4.1.2 Climate

The climate in the study area is Mediterranean, and is characterized by hot summers and
relatively cold winters. The dry period extends from May to September whereas most rainfall
occurs between January and December. The warmest month is August with an average
temperature peaking at 32°C, whereas the coldest month is January with an average

temperature of 6°C. A rainfall map of the study area is provided in Figure 6-3.

6-16
Annual precipitation (mm)**

CL EEE EE es
SESEEELESESS

AT AERP N

SOS, a CELE s _—_——_m

o 4 8 16 24 32
AS AT AT AS 4

Projection: Double Stereographic of Lebanon

Figure 6-3. Rainfall map of the study area (MoE/UNDP, 2014)

High winds are encountered in the area blowing most of the time from a westerly origin.
Figure 6-4 illustrates the dominant wind direction as measured year round by the nearest
met mast installed in the adjacent area of the ‘Sustainable Akkar’ project. Also year round
pressure, humidity and temperature data from the same met mast are provided in Figure 6-
5. Three met masts were installed in the Lebanon Wind Power project area and have been
operational since October 2017. Readings from the latter stations will be provided in the
ESIA report in the form of monthly wind roses.

6-17
North

WindRose PRO

om 1%

West ean East

Total number of data: 49402
Valid data: 100.0
Average value: 6.0
Maximum value: 20.0
Prevailing direction: 247.5,

South

Figure 6-4. Wind Rose

25

Wind speed (m/s)
> 20 (0.1%)

18
7

16-
8.
14.
B-
2.
1.
10-
9.

rw
7
6-
5.
ae
3-
Be
ts:
o-

= 19 (0.2%)
= 18 (0.3%)
17 (0.6%)
16 (1.0%)
18 (1.7%)
14 (26%)
13 (3.8%)
12 (4.9%)
11 (6.8%)
10 (8.0%)
96.8%)
8 (8.0%)
7 (6.6%)
6 (4.8%)
5 (4.6%)
43.8%)
3(3.2%)
2 (2.5%)
1 (0.8%)

a- Average temperature (°C)

6-18
120

80

60

40

20

0
3

< oy SS) é é ¢ ¢
& K s we LS SS PS FS
< s AY ~ & (og
es & ¥ x? o Ry Bea
& x ¥
b- Average humidity (%)
896
895
94
893
892
891
890
889
888
887
886
985
‘S) S < > 4 SS * e OS é é
s&s P 3s ye » » y Oar es OS <
< S NS ~ J oe é g
e & ¥ x? fos & &
& ~ Q

c- Average pressure (hPa)

Figure 6-5. Average temperature, humidity and pressure in neighboring Jabal Akroum
for the year 2014

6.4.1.3 Geology and hydrology

Based on the assessment of groundwater resources in Lebanon made by MoE and UNDP in
2014, the study area falls on a cretaceous formation (Sannine Maameltein, C4-C5). The
location and description of the latter formations are respectively provided in Figure 6-6 and
Table 6-4. Onsite observations confirmed the prevalence of limestone rocks in the project
area (Figure 6-7). A geological / seismic study is currently being implemented by the project
proponents and its findings will be reported in the ESIA study.

6-19
The C4-C5 formation includes an exposed and highly karstified groundwater aquifer which
constitutes a major water tower in Lebanon which is mostly recharged through snow melt.
Rivers of the Akkar district include the Bared, Oustouan and Aarka rivers in addition to Al
Kabeer river at the northern border with Syria. There are no major springs in the study area
the closest being the Ras El Ain Spring in Hermel. There are however several small water
springs as depicted in Figure 6-8.

Geological Formation

NeogenelQuaternary Paleogene Cretaceous Jurassic
[) NeoveneiQustemsry HE bosons [1D chesta (08) [) satima (7
HE bosons [7 Exeene tnestane (620) [EB sennine -aamenein (4-65) (7 wextaye (26)
[7] Priocene () [EB Eocene ments (e20) Hommena (03) HB 2015 6)
[- tceene tmestene tei) (1 Avein scare} (20-620) | Bhonnes (5)
[I Miocene consomerete (nea) BEBE esis (21) HE orennes cis)
[BIE crost sandstone (c1) TEBE Keserouane (14)

Figure 6-6. Geological formations of the study area indicated by yellow oval (MoE/UNDP, 2014)

6-20
Table 6-4. Description of formation encountered in project area

Sannine C4a, C4b, C4c Pale gray, fractured fine an thick bedded limestone
and marly limestone with geodes and chert

Maameltein cs Massive to thin bedded white gray limestone and
marly limestone

Sannine-Maameltein | C4-C5 Combining the above limestone formations to create

one of the major water towers in Lebanon, widely
exposed and highly karstified, with major recharge
coming from snow. Groundwater is stored and
transmitted in fractures and conduits; upper
Hammana Formation is part of the C4-C5 aquifer

Figure 6-7. Limestone in project area

6-21
a- Major springs of study area b- Other springs of study area

Figure 6-8. Major and other springs of the study area
6.4.1.4 Air quality

Regarding air quality, there are no long term ambient air quality data for the project area.
Background sources of air pollution include quarrying activities to the east of the project
which generate dust. Another source of air pollution is the transport sector emitting exhaust
related pollutants such as particulate matter (PM), carbon monoxide (CO), nitrogen oxides
(NOx), sulfur oxides (SOx) and hydrocarbons (HCs). However, the significance of the latter
emissions on the project area is low and the site can be considered to be located in a relatively
pristine area with clean air and low air pollution levels.

6.4.1.5 Road infrastructure

Existing status of road network and overall quality of access to project site will be assessed
in the ESIA report.

6.4.2 Biological Environment

In terms of fauna, the study area is parallel to the major flyways of migrating birds in autumn
and spring seasons. In fact, in spring, the major route used by migrating birds of prey and
cranes is along the eastern flanks of the Mount Lebanon mountain range and the western half
of the Beqaa Valley. In autumn, most soaring birds pass down the western slopes of Mount
Lebanon while smaller numbers travel east of the mountain range ridge. These streams
converge at times and congregate in large flocks (CEDRO, 2012). As a result, a baseline study

6-22
extending over a full year started to be implemented since August 2017. The study includes
the observation and the recording of fall migratory and wintering species, summer breeding
visitors, spring migratory, resident/sedentary, and nocturnal raptors.

The study will also a- locate transit routes and micro-routes of migration; b- measure the
migratory flow (bird numbers per time unit); c- identify possible resting or roosting zone and
sites of the mating/nesting; and d- assess the diversity of migratory patterns (e.g., the use of
thermals updrafts by raptors, the use of natural valleys and screens for passerines, the
pathways of water birds, etc.). For breeding birds, sampling points will be distributed over
the area of possible wind turbines implementation (middle study zone), i.e., inside, outside
and on the edge of the area, and be representative of the environmental diversity of the site.
Field inventories will be done in different weather conditions (wind direction and speed).
Collected data will be analyzed on one or more synthesis maps showing the routes by species
groups or families (Finches, Ravens, Warblers, ducks ...) and the importance of the site for
birds (breeding, feeding, transit, etc.).

In terms of flora, the vast majority of the project area is characterized with low vegetation
(shrubs and grasses) in addition to sparse local trees probably due to high altitude and snow
melt driven erosion (Figure 6-9). The ESIA study will include a detailed assessment of the
floral species present at the proposed turbine sites, particularly in the northern area of the
project where trees are more likely to occur due to the relatively lower altitudes.

a.

6-23
Figure 6-9. Low vegetation cover at study area

6.4.3 Socio-economic Environment

Main economic activities in the Akkar area include agriculture, industry in addition to
wholesale and retail trading, services, construction, materials and mining, vehicle sales &
maintenance, and handicrafts. In terms of agriculture, 57% of the total surface area of Akkar
is arable land, out of which 43% are irrigated. Around 38% of cultivated lands are used for
the cultivation of cereals, followed by 25% for vegetables. More than 18% of olive oil
production in Lebanon takes place in Akkar (mainly in Halba, Bkarzla, Baino, Minyara)
making it a prominent location for agro food processing. Also, Akkar has a rich livestock
production in particular for cattle accounting for 43% of total holdings of the country. In
terms of industry, Akkar’s strongest industrial sector is the agro-food sector (Food &
Beverages) with a total of 8 firms. However the total number of industrial firms is 29 which
is meager relatively to the size and potential of this district (IDAL, 2018).

In terms of education, Akkar District has one university located in Halba (Lebanese
International University) with around 100,000 students the majority of whom are studying
Business, Law or Engineering. Also, Akkar has the the 2™4 highest share of technical schools

in Lebanon.

A social baseline assessment study will be implemented as part of the ESIA study including
the assessment of the social conditions (demographics, socio economic conditions, social
organization and needs and values) of all groups potentially affected by the project. The study
will include among others an identification of the sources of income of the latter groups to be
able to assess whether they will be affected by the proposed project.

6-24
6.4.4 Mapping of sensitive receptors

Mapping of sensitive receptors will be implemented in ESRI GIS as part of the baseline
assessment studies. The generated maps will constitute a key input for the modeling of
impact from wind turbines, particularly with respect to noise, shadow flicker and visual
impact. For this purpose, 1:20000 maps of the area extending 15 km from project site were
acquired from the Directorate of Geographic Affairs of the Lebanese Army and will be used

to assess the area’s sensitive receptors including the following:

e Residential centers

e Hospitals

e Schools

e Sites of cultural importance

e Religious sites

e Nature reserves and environmental protection areas
e Etc.

Mapping of existing aviation radars, telecommunication systems and television broadcast
systems to a distance of up to 15 km from project area will also be performed and the findings
will be reported in the ESIA study.

6.5 Identification and Analysis of Key Potential Impacts

The identification and analysis of impacts shall be based on the baseline information
available for the study area in addition to other data which will be collected within the scope
of the current ESIA study. Impacts detected from similar projects, as sited by the literature,
shall also be examined. After identifying the project impacts, their significance shall be
evaluated using a receptor-specific analysis approach addressing the various sources of
impacts from the project’s different implementation phases. Table 6-5 presents the scoping

matrix that shall be used to identify significant impacts.

6-25
Table 6-5. Scoping matrix

High Medium Low Negligible
Large
) Medium
3 Low
SI) Negligible
Legend Insignificant
impact

Negligible impacts will be excluded from the ESIA whereas significant and likely to be
significant impacts will be further assessed in the ESIA report and mitigation measures shall
be proposed to minimize their impact. Residual impacts following the implementation of the

proposed mitigation measures will also be assessed in the ESIA report.

6.5.1 Noise and Vibration
6.5.1.1 Baseline Information

The project site is characterized by very low noise levels in the range 30-40 dBA in the
absence of high winds as the road leading to the site is rarely traveled and there are no
existing developments onsite. The only existing source of noise in the project site are high
winds when they occur. A digital map of noise sensitive areas will be developed based on
Army maps and will be validated through field observations.

6.5.1.2 Key Construction and Decommissioning Impacts

During the construction phase, potential noise emissions are expected from the activities
associated with the installation of turbines, transmission lines and sub-station and the road
widening activities. The main sources of noise are associated with transportation activities
and the delivery of raw materials and turbines and with the operation of excavation, leveling
and construction equipment. However, the impacts are temporary in nature as they are
limited to the construction phase and therefore are of low to medium significance. Similar
impacts are expected during the decommissioning phase but their relative impact will be

negligible.

6-26
6.5.1.3 Key Operation Impacts

Wind turbines produce noise through a number of different mechanisms which can be
roughly grouped into mechanical and aerodynamic sources. The major mechanical
components include gearbox, generator, and yaw motors in addition to fans and hydraulic
motors. Mechanical noise is radiated by the surface of the turbine and by openings in the
nacelle housing. The interaction of air and the turbine blades produces aerodynamic noise
through a variety of processes as air passes over and past the blades (IFC, 2015). Potential
health impacts from exposure to high noise levels range from stress, anxiety, chronic fatigue,
gastrointestinal problems, high blood pressure, tinnitus (ringing in the ear) to hearing loss
(OSHA).

Noise emissions analysis during operation will be undertaken by Ramboll / SES as follows:

e Determination of the significant noise sensitive areas (in the form of digital maps of
land use and noise sensitive areas)

e Research of the noise levels of the relevant wind turbines

e Consideration of the cumulative impacts from the three planned projects

e Forecasting of the noise emissions for the significant noise sensitive areas based on
the noise levels of the wind turbines and the international guideline ISO 9613-2

“Attenuation of sound during propagation outdoors”

e Assessment of the quality of the forecast

e Preparation of a noise map at requested dB-steps

For calculating the noise emissions, the DECIBEL module of the WindPRO 3.0 software
package by the Danish company EMD International A/S will be used. WindPRO 3.0 is the
world’s most widely used software for planning and designing wind farm projects. More than
2,000 companies and institutions, including the world’s leading turbine manufacturers,
project developers, engineering companies, utilities and planning authorities and research
institutions are using WindPRO 3.0. Ramboll has over 20 years of experience in forecasting
noise emissions from wind farms with WindPRO 3.0.

6.5.1.4 Known receptors

Receptors include the security staff and the local communities in the surrounding area up to

a distance of 2 km.

6-27
6.5.1.5 Summary of impacts

Receptor’s Magnitude
importance or scale of
sensitivity impact

Significance

Vehicles transporting raw Low to High Small/ short | Insignificant
materials and turbine parts term
and construction equipment
Operation of turbines High Low to
Medium

6.5.1.6 Likely mitigation measures

Possible noise reduction methods include the below:

e Silencers on noise emitting equipment and ear protection equipment during
construction

¢ Optimization of wind turbine design for reduced noise emissions levels if needed

¢ Noise barriers around potentially affecting buildings / houses

Additional mitigation measures (if any) will be assessed in the ESIA report.

6.5.2 Biodiversity
6.5.2.1 Baseline Information

In terms of flora, more than 90% of the project site is characterized by a low vegetation cover.
Areas with dense trees are avoided in the process of selection of turbine locations by the
client. Once the layout of turbines and concept power transmission line diagram and road
widening requirements are finalized, a baseline assessment of all floral species present at
affected sites will be implemented and documented in the ESIA report.

In terms of fauna, besides insect species which are endemic to the project area, birds and bats
are the most important faunal receptors in wind turbine projects and a year round study to
assess the baseline conditions for the latter species has started since August 2017 as
described in section 6.4.2 and is currently on-going. The results of the study will be shared in
the ESIA report.

6.5.2.2 Key construction and decommissioning impacts

During the construction phase, potential impacts on biodiversity may come from land
clearing activities for the installation of turbines, associated transmission lines and sub-
station and road widening activities. The combined effects of vegetation clearing, earth

cutting, excavation, filling, runoff, and air and water pollutants include loss of biodiversity
6-28
and potential contamination of soil. However, since the biodiversity on the project plot is
restricted to shrubs and herbs, and given the relatively small size of excavation works, the
construction impact can be considered to be of low significance. Also, should a proper plan
for the management of waste and re-instatement of a local vegetative cover (where feasible)
be implemented during decommissioning, the associated impacts are reduced to an
insignificant level.

6.5.2.3 Key Operation Impacts

Wind energy facilities have the potential for direct and indirect adverse impacts on
biodiversity including bird and bat collision-related fatalities, bat fatalities due to the
potential impact of pulmonary barotrauma, displacement of wildlife, and habitat
conversion/degradation. Also the location of turbines may disrupt the daily movements of
bats and birds (e.g. from feeding to roosting or breeding grounds), and may potentially
represent a barrier to migratory birds. Adverse impacts may also result from associated
infrastructure including overhead transmission lines, met masts and lighting (IFC, 2015).
Preliminary results indicate however the absence of bats in the study area. Also, should the
client install bird migration monitoring radars, and commit to shutting down the turbines
during fall and spring migration period as confirmed during the public consultation meeting,
the impact on bird fatalities can be reduced to a medium to low significance level.
Consideration of proximity to sites of high biodiversity of the region in the site selection
process can also further decrease the significance of the impact on birds’ life and fatalities.

6.5.2.4 Known receptors

Receptors include the terrestrial fauna and flora.

6.5.2.5 Summary of impacts

Receptor’s Magnitude or Significance

importance / _ scale of impact
sensitivity

Degradation of habitat during Medium to Low / Short

construction High term

Impact on birds Medium to Medium / Long-
high term

Waste and absent vegetative cover | Medium to Negligible / Insignificant
high Short term

6-29
6.5.2.6 Likely mitigation measures

Mitigation measures include the below:

e Siting roads and support facilities to avoid critical terrestrial habitat if any

e Implementation of projects to mitigate the loss of habitat such as reinstatement of
the vegetative cover wherever possible

e Installation of bird tracking radar (s)

e Shut down of wind turbines during bird migration events

¢ Monitoring of bird fatalities

Additional mitigation measures (if any) will be assessed in the ESIA report.

6.5.3 Shadow flicker
6.5.3.1 Baseline Information

Existing land morphology is hilly and there are several natural occurring shadow areas
around the project sites. A digital map of shadow flicker sensitive areas will be developed
based on Army maps and will be validated through field observations.

6.5.3.2 Key operation impacts

Shadow flicker occurs when the sun passes behind the wind turbine and casts a shadow. As
the rotor blades rotate, shadows pass over the same point causing an effect termed shadow
flicker. Shadow flicker may become a problem when potentially sensitive receptors (e.g.
residential properties, health care facilities, etc.) are located nearby, or have a specific
orientation to the wind energy facility (IFC, 2015). The probability of shadow flicker
occurrence and the extent of its effects on the residents depend on a number of factors such
as the direction of windows relative to the turbine, the distance from the turbine, the turbine
hub height and the rotor diameter, the speed of blade rotation, the time of year and the time
of day. Shadow flicker exposure decreases with increasing distance from the wind farm.

The shadow flicker analysis during operation will be undertaken by Ramboll / SES as follows:

e Determination of the shadow flicker sensitive areas

e Consideration of the cumulative impacts from the three planned wind projects in the
vicinity to be included in the calculation

e Assessment of the shadow flicker times on the relevant sensitive areas following
international best practice guidelines from Germany (i.e. the accumulated exposure
on residential properties should not exceed a total of 30 hours per year and the
exposure on residential properties should not be longer than 30 minutes per day)

6-30
e Calculation and mapping of shadow flicker areas using the WindPRO 3.0 software
package for the closest receptors. The digital elevation model is based on SRTM-data
to exclude areas shielded by the morphology.

The impact from shadow flicker is expected to be of medium to low significance due to the
low number of settlements located in close vicinity to the proposed turbine locations.

6.5.3.3 Known receptors

Receptors include the residential areas in proximity to the project area up to 2 km away.

6.5.3.4 Summary of impacts

Receptor’s Magnitude or Significance
importance / _ scale of impact
sensitivity

Shadow flicker Medium to Low to Medium
High / Long-term

6.5.3.5 Likely mitigation measures

It is not possible to locate the wind energy turbines such that neighbouring receptors
experience no shadow flicker effects; it is recommended that the predicted duration of
shadow flicker effects experienced at a sensitive receptor not exceed 30 hours per year and
30 minutes per day on the worst affected day, based on a worst-case scenario. As a result the
following prevention and control measures are possible:

e Site wind turbines appropriately to avoid shadow flicker being experienced or to
meet limits on the duration of shadow flicker occurrence

e Program wind turbines to shut down at times when shadow flicker limits are
exceeded

Additional mitigation measures (if any) will be assessed in the ESIA report.

6.5.4 Visual impact
6.5.4.1 Baseline Information

A digital map of sensitive areas (i.e. residential centres, environmental reserves, unique
historical/cultural sites, popular religious destinations or other natural structures normally
seen as valuable by human perception) will be developed based on Army maps and will be
validated through field observations.

6-31
6.5.4.2 Key construction impacts

A negative visual impact is possible during construction due to land clearing activities and
potential random storage of aggregate materials and excavation waste. However the latter
impact is confined to the construction period and can be reduced to an insignificant level if a
proper construction site management plan is used. Similarly, the visual impact associated
with the decommissioning phase is expected to be insignificant should proper waste clearing

activities be implemented in a timely manner.

6.5.4.3 Key operation impacts

The visual impact analysis during operation comprises an evaluation of sensitive areas (i.e.
residential centres, environmental reserves, unique historical/cultural sites or other natural
structures normally seen as valuable by human perception) and the assessment of the visual
impact posed by the planned wind farms. The assessment of the zones of visual impact
presents the visibility of the wind turbines in a surrounding area of 10 km around the wind
farm on a topographical map. The visual impact assessment will be undertaken by Ramboll /
SES as follows:

e Digital mapping of settlement and vegetation areas
e Acquisition of a topographical map of the area
e Determination of the average height of obstacles like settlement areas and vegetation
e Identification of the visual impact
e Cartographic presentation of the results in DIN A3 format
e Calculation of the respective view segments in hectare
e Creation of four visualizations of the planned turbines from different viewpoints. The
turbines will be projected in photographs using WindPRO 3.0. Each visualization is
comprised of the following:
o Calibration of control points for localization of the camera positions with
WindPRO 3.0.
Determination of the visualization data of the planned wind turbines.
Creation of a digital terrain model (SRTM-data will be used).
Creation of the visualization with WindPRO module PHOTOMONTAGE.

6.5.4.4 Known receptors

Receptors include the residential centres, environmental reserves, unique historical/cultural
sites, popular religious destinations or other natural structures in proximity to the project

area up to 10-15 km away.

6-32
6.5.4.5 Summary of impacts

Receptor’s Magnitude or Significance
importance / _ scale of impact

sensitivity

Storage of aggregate materials, Medium to Negligible / Insignificant
construction equipment, excavation | High Short-term
waste
Turbines Medium to Medium / Long-
High term
Waste storage during Medium to Negligible / Insignificant
decommissioning High Short-term
6.5.4.6 Likely mitigation measures
Likely mitigation measures include the below:

e Preserve topsoil and reuse it to re-instate vegetative cover around the turbines

e Erosion measures should be implemented and cleared land should be promptly re-
vegetated with local seed stock of native species

e Maintain a uniform size and design of turbines

e Adhere to country specific standards for marking turbines including aviation
requirements if available

e Minimize presence of ancillary structures on the site by minimizing site

infrastructure

Additional mitigation measures (if any) will be assessed in the ESIA report.
6.5.5 Occupational Health and safety

Occupational health and safety hazards during construction, operation and decommissioning
of wind farms include physical hazards from working at heights, working in confined spaces,
working with rotating machinery, lifting operations and falling objects, in addition to the
location in a remote area (IFC, 2015). Additional impacts during operation include the
shadow flicker, noise emissions, and potential blade or ice throws from the turbines.

6.5.5.1 Known receptors

The receptors include the workers involved in the construction, operation and

decommissioning of the wind farm.

6-33
6.5.5.2 Summary of impacts

Receptor’s Magnitude or Significance
importance / _ scale of impact
sensitivity

Worker accidents, injuries, and Low Medium / Short
emergency cases during term
construction and decommissioning

Exposure to shadow flicker and Low Medium to high
noise, and possible blade and ice / Medium to
throws Long term

6.5.5.3 Likely mitigation measures

During construction and decommissioning, mitigation measures that can reduce potential
health and safety impacts can be divided into the following main categories:

e Developing an HSE plan including the provision of personal protective equipment
(PPEs), and the training of the workers on working at heights and the use of PPEs

e Using work equipment preventing falling and safety nets if feasible

e Ensuring that hoisting equipment is properly rated maintained and that hoist
operators are properly trained

e Implementing site security and safety measures

e Regulating transportation

e Developing emergency/contingency plans, as well as

e Ensuring personnel protection.
During operation, likely mitigation measures include the following:

e Proper noise insulation of security rooms

e Proper orientation of windows of security personnel in case they spend a significant
amount of time indoor at a nearby location

e Use of PPEs onsite including helmets

e Automatic monitoring of turbine part conditions and quick troubleshooting

e Using turbines with de-icing mechanisms at high altitudes

Additional mitigation measures (if any) will be assessed in the ESIA report.

6.5.6 Community Health and Safety
6.5.6.1 Baseline environment

A map of constructions falling in close vicinity to turbine sites will be developed. Also

mapping of existing aviation radars, telecommunication systems and television broadcast
6-34
systems around the project area will also be performed and the findings will be reported in
the ESIA study.

6.5.6.2 Key impacts

Community health and safety hazards during the construction and decommissioning phases
include abnormal load transportation and public access to construction/decommissioning
sites. During operation, besides the possibility of exposure due to shadow flicker and noise
impacts (already discussed), other key hazards include potential blade and ice throw,
aviation accidents, and electromagnetic interference. Blade and ice throw may reach a
distance of up to 1.5 times the turbine height (tower + rotor radius). Aviation accidents are a
concern when turbines are located near airports, aviation radars, in military low flying areas
or on known flight paths. Electromagnetic interference with telecommunication and
television broadcast systems is also possible due to path obstruction, shadowing, reflection,
scattering or re-radiation (IFC, 2015). The significance of the impact depends on the location
of the wind turbine relative to the transmitter and receiver, the characteristics of the rotor
blades, the signal frequency receiver characteristics and radio wave propagation
characteristics in the local atmosphere. Should proper 1- siting and 2- safety measures be
implemented, the latter impacts can be reduced to a low significance level.

6.5.6.3 Known receptors

The local community living within the required setback distances depending on each impact
(if any).

6.5.6.4 Summary of impacts

Receptor’s Magnitude or Significance
importance / _ scale of impact

sensitivity
Blade or ice throw High Low / Long
term
Aviation accidents High Low / Medium
term
Electromagnetic interference High Medium / Long
term

6.5.6.5 Likely mitigation measures

With respect to aviation accidents, preliminary contact with the Directorate of Civil Aviation
indicates the feasibility and safety of the proposed location of turbines with respect to

6-35
common flights and associated heights. A formal permit is currently in the process of being
acquired.

Other likely mitigation measures include the below:

e Optimize siting of turbines to avoid interference with communication systems

e Consultation with relevant aviation authorities to determine prevention and control
measures including possible change of air traffic routes and relocation of any radar

e Use anti-collision lighting

e Install a directional antenna

e¢ Modify the existing aerial

e Install an amplifier to boost the signal

Additional mitigation measures (if any) will be assessed in the ESIA report.

6.5.7 Socio-economics

6.5.7.1 Baseline environment

A baseline assessment of socio-economic situation in the study area will be implemented and
reported in the ESIA report.

6.5.7.2 Key impacts

A positive impact on the socio-economics of the area is expected in view of the following:

e Absence of income activities on the plots where turbines are proposed to be installed

e Increase in employment opportunities during construction and operation

e¢ Monetary benefit to land owners through long-term lease agreements

e Monetary benefit to municipalities from land lease and from taxes; benefits would be
used for local development projects

e Improved lifestyle due to increased availability of power supply from a green source

6.5.8 Traffic and Transport
6.5.8.1 Baseline Information

The project site is easily accessible through already existing roads which were observed to
be in a good condition and which was rarely travelled by vehicles. Minor road widening
activities will be needed during construction phase to facilitate the transport of turbine parts.
Road widening requirements are currently being studied by the project proponent and will
be reported and accounted for in impact assessment and management in the ESIA study.

6-36
6.5.8.2 Key construction impacts

A slight increase in the road traffic is expected during the construction and decommissioning
periods and will be related to staff of contractor, supervisor and essentially laborers as well
as construction material and turbine parts’ movements. However, the impact is of low
significance given the temporary nature of construction and decommissioning activities.

6.5.8.3. Key operation impacts

An improvement in the local road network is expected during operation as a result of the
planned road widening activities.

6.5.8.4 Receptors
Receptors include the local and general population using the road network.
6.5.8.5 Summary of impacts

Receptor’s Magnitude or Significance
importance / _ scale of impact
sensitivity

Increase in road traffic during Medium to Medium/Short
construction and decommissioning | High term

6.5.8.6 Likely mitigation measures
Likely mitigation measures include the avoidance of peak traffic hours during the
transportation of turbine parts from port to study area. Additional mitigation measures (if

any) will be assessed in the ESIA report.

6.5.9 Air emissions

6.5.9.1 Baseline Information

As previously indicated, the study area can be considered as a relatively pristine area with
low air pollution levels.

6.5.9.2 Key Construction Impacts

The construction works are likely to involve combustion emissions and dust generating
activities such as ground excavation, material supply and handling and vehicle / equipment
movements.

6-37
Potential combustion emission sources will include those emissions associated with the

following:

e Construction equipment (mainly from fuel powered engines and generators);
e Excavation operations and
e Road vehicles and transportation activities.

The main air pollutants likely to be associated with these emission sources include: Dust,
Oxides of Nitrogen (NOx), Sulfur Dioxide (SOz), Particulate Matter (PM10, PM2s), Carbon
Monoxide (CO), and Volatile Organic Compounds (VOCs).

However, it is worthy to note that the construction works will be temporary and therefore
their impact is not expected to be of long term significance.

6.5.9.3 Key Operation Impacts

The operation of the wind turbines is not associated with increased air pollution levels. In
contrast, wind turbines produce green energy which helps to satisfy the local demand
without recourse to thermal power generation processes thus offsetting the air emissions
associated with the latter processes.

6.5.9.4 Known receptors

Potential human receptors include the employees/workers and surrounding towns and
villages. Among the latter, potential sensitive receptors may exist such as school students and
hospital patients if high pollution levels are encountered at their locations. Other receptors
include the terrestrial flora who may be affected by high levels of PM, SOz and NOx.

6.5.9.5 Summary of impacts

Significance

Receptor’s Magnitude or
importance / _ scale of
sensitivity impact

Medium/Short | Insignificant
term

Combustion and exhaust emissions | Low
from equipment and vehicles for
raw materials and workers

transport

Dust generation from onsite Low to High Medium/Short
excavations and construction term

activities

6-38
6.5.9.6 Likely mitigation measures

Likely mitigation measures during construction include:

e Construction machinery and transportation vehicles should be equipped with
emission control systems as applicable to the age, make, and model of the
equipment, and should be suitably maintained;

e Construction site traffic should obey speed limits on unpaved roads to minimize
dust generation

e Paving of widened roads

6.5.10 Solid waste generation
6.5.10.1 Baseline Environment

The project area is a remote area with very low solid waste generation activities if any.

6.5.10.2 Key Construction Impacts

Construction activities are inherently associated with the generation of wastes such as
excavated sediment, construction debris and general refuse. The impact of the generated
waste is dependent primarily on the management option that is adopted during the
construction phase, but is expected to be insignificant if the waste is reused and/or disposed
at locations which are approved by the local municipalities.

6.5.10.3 Key Operation Impacts

Domestic waste generated by the security workforce (20 people) will be low and therefore
will not pose any pressure on the environment if properly managed.

6.5.10.4 Key decommissioning impacts

A study of the types and quantities of decommissioning waste will be implemented in the
ESIA study including an assessment of any hazardous components in the resulting waste

stream.

6.5.10.5 Known receptors

Receptors include the local and general population.

6-39
6.5.10.6 Summary of impacts

Receptor’s

importance /

Magnitude or Significance
scale of impact

sensitivity

Generation of solid waste during High Negligible/Short | Insignificant
construction term
Pressure on existing solid waste High Negligible/ Insignificant
management infrastructure during Long-term
operation
Decommissioning waste High Medium/Short

term

6.5.10.7 Likely mitigation measures

Likely mitigation measures include the following:

¢ Maximization of reuse of excavation materials in construction activities

e Disposal of excess excavation at licensed quarries or at locally approved dumpsites
¢ Development ofa solid waste management plan for the facility

e Incorporation of producer responsibility principles with respect to management
of waste from decommissioning phase in the agreement with the turbine suppliers

Additional mitigation measures (if any) will be assessed in the ESIA report.

6.6 Analysis of Alternatives

The project alternatives that will be assessed and compared in the ESIA study are:

e The no-project alternative
e Different turbine locations
e Different types of turbines
e Different access strategies

The alternatives will be compared based on their potential environmental impacts, economic

costs and benefits, technical and institutional feasibility, monitoring and control

requirements and suitability in the context.

6.7 Environmental and Social Management Plan

6.7.1 Mitigation Plan

The purpose of the mitigation plan is to eliminate or reduce the potentially negative

environmental impacts of the proposed project. Both administrative and technical measures

6-40
will be presented. The development of mitigation measures will highly depend on the

significance of the predicted impact and on its phase of occurrence.
6.7.2 Monitoring Plan

Depending on the outcomes of the impact analysis, a monitoring plan will be developed
including the environmental parameters to be monitored with their corresponding locations
as well as the frequency and duration of the monitoring. Equipment, skills and training
requirements for the implementation of the monitoring plan will also be defined.

6.7.3 Institutional Strengthening Requirements

The action plan will identify plans for work supervision and future environmental evaluation
studies along with responsibilities and a timeframe for implementation. The purpose of these
plans is to ensure the continuous implementation of environmental management during the

various phases of the project.

Qualifications and responsibilities of key personnel will be defined. Training requirements in
the context of the project will also be defined in order to ensure sound environmental

management during the implementation of the proposed activities.

7 Preparation of an ESIA report

An ESIA report will be prepared and submitted to the Ministry of Environment (MoE) for
review. The report will be finalized upon receiving the comments of the MoE. The final ESIA

report will include the following sections:

e Executive summary

e Table of contents

e Introduction

e Policy, legal and administrative frameworks

e Public participation

e Description of the proposed project

e Description of the surrounding environment of the project
e Potential environmental impact of the project
e Analysis of alternatives

e Environmental and Social management plan
e Conclusion

e Appendices

6-41
8 Bibliography

Bouri, E., El Assad, J. 2016. The Lebanese Electricity Woes: An Estimation of the Economical
Costs of Power Interruptions. Energies, 9, 583; doi:10.3390/en9080583.

DAL (Investment Development Authority of Lebanon), 2018.
http://investinlebanon.gov.lb/en/lebanon_at_a_glance/invest in regions/akkar gov
ernorate

FC (International Finance Corporation), 2007a. Environmental, Health and Safety General
Guidelines, World Bank Group.

FC (International Finance Corporation), 2007b. Environmental, Health and Safety
Guidelines, for Toll Roads, World Bank Group.

FC (International Finance Corporation), 2007c. Environmental, Health and Safety
Guidelines, for Electric Power Transmission and Distribution, World Bank Group.

FC (International Finance Corporation), 2012. Performance Standard 1 Assessment and
Management of Environmental and Social Risks and Impacts, World Bank Group.

FC (International Finance Corporation), 2015. Environmental, Health and Safety Guidelines,
Wind Energy, World Bank Group.

MoE/UNDP, 2014. Strategic Environmental Assessment of Lebanon’s Renewable Energy
Sector. Beirut, Lebanon.

MoEW (Ministry of Energy and Water)/ LCEC (Lebanese Center for Energy Conservation),
2016. The National Renewable Energy Action Plan for the Republic of Lebanon 2016-
2020. Prepared by the Lebanese Center for Energy Conservation (LCEC). November
2016.

UNDP (United Nations Development Program) / CEDRO (Country Energy Efficiency and
Renewable Energy Demonstration Project for the Recovery of Lebanon), 2012.
Environmental Impact Assessment for Wind Farm developments; A Guidelines

Report.

UNDP/MoEW, 2014. Assessment of groundwater resources of Lebanon.

8-1
AppendixA

Licensing Decision and PPP agreement
bul ve Ait Ay gaat |

oY: jpzmal ay eliot ule
sX\ > ball ay Auta! GLY}

Youve: Joa
Pied) Qutes Aide patos Gyre

VAAV/VYIY tb Bal Gas ag ail oghyuall ¢ (pd Saal

AHL ys eLyeSll gL Eyatnge AMLaly oLully LELLII ceyaiy Gare 2p —ucagal
cll

AD ards Are gerd Ayala) ysl cals tiuvall

+( slaeSll EUs alas) YY /4/¥ aut AY ody cyst) —

TVOVOVYPYE Gals Of my silly aed VoL E/E/Ne gals YAA eb os -
Chl Ge BLL eB Gaudlyy aL ele Gletall
Vedas (eLayeSll US Ladle ME) V/V/V) GeylG V ay el igll Galas Cabs
Handled Ullally 22) Goo gyall yandy Lal Ail Gall) st) VAE/YY get
coll Gyszagally Coal Uaalt) TOVY/AYY gals OA ohys (CL cos ABU ¢ Lal
BUG AY py (Esra sally Cra dash) Yo IV/V/o gals ¥ aday (Adal Guta
ESI gpange Allally oLsally ASUAl coeiy Case cle Aiaall dadlgall) Ye VV/V/VY
al (2 CASRN a Gy sLaill oLualy L5LLA!l 55 CaUSiy Clay! A8Lb ys eLyygdl
SLY cobyjoll Gels ll Aasill edgy cubed UD Lge DLA alld, jauull yaad
wasliy Ill
VANE eS) Aallall Shy East Egainge LlLally olsally ASLAN coyigl a setall Clic
Ail yay VO VV/T/V4 Aeybi
Atljay VOVV/Y O/T) el VTE 8) olzally ASU! shy cts

taal! {)y8
«oko 58a) Colac cle elyjull Gulee alll
ce ease Bay PVA VVIV/VY Bal5 VY 98 by ebsigl Gelad Gee 44) Lge gad at
oLoally AUR jy Caalsiy cL yl ALS Gs oLygSll ¢ Las Epveage Aallally olally 4 GUM (6p ajy Uaye
tes cll Laslll cdg celal ADE ips DLS Ally ell Gk al pe CS tll 2s Gay Lal
» Ailey Mal GAY cel jel

bu ASLAM Ay ggaat

Dh: aoa a Shit) Gutre
Xs uaa, ALatall Ley)
VOY bit ane

eee duly LDU Gils al tes B00 VO NVIV/TY UL TY a8) lye vilas Jb8 le olin,
ALY suet Adie cere acay galual jaca rade Oly ball Lads

CAL oN fatal jell asdss le sya pte cole Lailb Shae Iyead DEY Cals al celles Gly
HATS Oly Uapally Lass ayes jbl ll sans Luby lang jul 295 od bell o5Sy a ALA
+ pSacilly (caluaiiy)

eal Sain ALY @SLall Lhal Jee Liyy ake PLEA! Gapill clo olselly AGUA 5) Calle Laie
+ daly dels uly ghsit cethedll Gaal le (cuaill AGW aus ce dele US cy audi cals cl

+ paull Gass ule SUSTAINABLE AKKAR 45,4 Silly um Sydnee MW Leal dy, cash
+ ale dele Calyglsl ta YAO OW ta yr

cll tas yy re O— ull uauist le LEBANON WIND POWER SAL AS a Cail, Lis
+ astell dol Cilyshsll tau 1,A0

+ lellys (ele Cul HAWA AKKAR S.ALL 48328 I oyun we

heathy UL 525g als Aid 6 Le getage Allg Ad ae fl oe 38 o) Gay Gaylilll le Guls La,
Teallal Ayla AS A oye Cusshotly Galle ohudy A25)qa C9 GSI Se ALL ASL) sad still 56 al
Stl Ge Gaul pe Laylbeall Laball ele dude Alle qalei juastasMOTT MACDONALD
clad) gst gli Syplee Utes DLS Gye Sacieal) Ayla selsilly Slaw) Gly lladal cay col) algal,
Sell oh Aa gll cals 8 lL AQUI Asal US ge Casal OHS Qe Gilad 502 any 6 Aley ¢ jeu
asl Fels Sbyshs GSI uy VO gy eulgyall ale

G6 lla Aga le Wad allaly yall usally COLE) Gast oo LeLeigl olielly SUM 255 ake
+ road cle Ball bya 48S GLicel (8 dallaall Aataall, MOTT MACDONALD 484 aiacie|

teas ealall gyltial Leal Jao sg cll ttl EDA Gas 2 etic cok olally 48M oy) Gye gh
ENN col all is pala Dla gh shih Guna dada Cal Gl psutsall Gane

 aalbll dele GUL UI Ca 1 ,Vo ttyl) jaca peal EDU cilsyall Ras dle} seiy « ale,
Sap ge culiall shal SLY chal Galas le gyaasall yaa oLslly ULI jy old Aah HS Graze |
© AIA Gayl Ale ae
Cg

eu ATUL Ay pgaall

o1; jamal pd, eMioll ule
UN. as, ALatat) ZuLayy
TOWAAY ill at

LEBANON WIND POWER 4s)2l Thyl Alls Gye Jas olipeStl ClBY Lad) cle} .)
ole ctlueSl @ WY Ly oy gt gle Lie Y. Sill AUS, UME ye pAb Goyal Gus SAL
» Syed tis 1 ,Vo ayy aalsll Holes CibasLiSl Cui eae ile lll ely Lage Aad

sarHAWA AKKAR SAL isc) etisi Male Gs Jame claeSll ell Lady olbel .Y
Aes A848 le cilyeSll YI bay is gl cle Lole Yo BytMl hy Le Gyo patel yaya
«US fas 1.,Yo erry an lsll dels CibssLSl CUB yess Chlée Glide lyes

soy SUSTAINABLE AKKAR 4521 >t WELL Go Jans elyeSll LEY ad) olbel
Aeabs Aub gle cilyygSll CBI Jaay ats GI le Lile Ys Bf) Ady LF Gye pall Gayall
sya! ta 1 ,ve wry asiill dels ilyglSU uti jase lie lid olaygS

AS Aly Lata) LaSol) guy PPA tletll AalLay ehed ade C85 olually 48LLI 355 Gaga of
oS aad AN) lat) cigaill cle LeiDU) edu aeil laa) aes was le JS Lsgal) LDUU
satel Aahall Gapaill called LDL ay GL Ly gS Aasge CoLadLe Led Leg aU
; + Aull)

snl Bil She pb peal gle gil (iad Beall al olsally ABUAl cess casi .0
La sieall sata} Pry elt ll Layeaall Satldlly DUI ay Ltall yal asd le Sell
+ halls AGLURM Cea al

vaslil CEE) Hind, le Clon a AANGH) CUS ME Gye AS yb USI gat ADE Alps ele! 1
dic cole Usaall cDlyreill SLAY olzally alla Jos ABS gill Slall, ul) Leal Bayh ae
ase 2 LEY Ged ll net Vy le ai silly tle) ICAL oslacay lags gels ABUL hat
«Ll olka) sual!

ct hed VA Bee MDA cs land « Atel (pinay LOL ASU ht agie 05 a Av
« Jaa 48LLN oh.8 ate Cees cots Maglite ons All GSD Cohaitasall Mats eyieltl asl aut
Glos ytel yall yuleall Liles CIS AM Glibe ey5S5 Clara) Aolal Log yh Auta lil Lele

+ Chall cy ABLLY otis) L

P

tue ALM 4 ggaat

os anal} ab rss i
BS ai Fale} LaLa)
PONV: all att

et Lele Gapeengiall Lay tll uals Cold Gall lS yl) seal 3s &HE Gye Hei Ne eel
Mel Nae Kd te Cla hans yy Sl ALY! Je HS USA (1 1) al
(gleall uss aU ) RUAN aoa cttth Alaye tI Yang plead Jeti byt elatuly lil
Mees Lage «alll, UI Sisco cally Cull ye Ug) LSE sully SLA!) yy Gear 4
ARN aig! AQUI ltl edyy Stl glee Gaye Leia Abt) Lda tall Sally « gli

» olzally
eel ght Aafia yy pill ae Ge Ayn Ge st aby ally LLM sy ll Ca we
Bs gata spss ulna ALY sgh Gs US elyigll Gales coll elgg Ud Aulus Uy,
+ deal
© AUgloall aay
+ SSA aI! olzally 4BUA! 255 cL] (cle algal Gull) yy 8 L

elyigll salu} ~
olaally 4aUaM 54), ~
Obl clygS Lage —
AGULN ess) Salhi) js yall —
Fall Bhs -
Fayysecall Luly) Lola Ayyruall -
eliisll alas Auli! Lalall Ayal) —
Shag Us gia ll Leauge —
Ayslegledll 36 —
alls yin al a

The Republic of Lebanon

Wind Power Project Power Purchase Agreement

Power Purchase Agreement
— Wind Power Project

The Government of Lebanon duly represented by the
Minister of Energy and Water (by virtue of the
decision of the Council of Ministers No. 43 dated 2
November 2017).

Lebanon Wind Power Sal, representing the Joint-
Venture composed of Lebanon Wind Power Sal,
Debbas Holding Sal, and Plambeck

The Republic of Lebanon
Wind Power Project Power Purchase Agreement

Signing page

Executed as an Agreement

CLIENT The Government of Lebanon duly represented by the
Minister of Energy and Water (by virtue of the
decision of the Council of Ministers No. 43 dated 2
November 2017) having its main address at Corniche du
Fleuve, Beirut, Lebanon

César Abi Khalil
Minister of Energy and Water

SELLER Lebanon Wind Power Sal, having its main address
Corniche An Nahr, Debbas Building, 3rd Floor, Beirut,
Lebanon, representing the Joint-Venture composed of
Lebanon Wind Power Sal, Debbas Holding Sal, and
Plambeck

iia La LEBANON WIND POWEP S.A.L.
<

/(
=
Robert Debbas
Chairman — General Manager

Appendix B

Announcement letters
we ‘ F lwp LEBANON
SESee U2 vue WIND POWER

YadAfe/vs

JSe Abbilas bi jlare Vs Ailey cl dey jo oliill & 5 pebel Mel que y Gill 36 54a gall
cgtll BV aud Speaks Gad VV ale 4 dill 155 Ge salad AUYY a pas ye raul

ce sinall Gill Ayal Guus ) Gale
adi Lala abil) Ramboll Sse! 4S pb ao Qsleily - SES Aaitall Asia J glad 4S yb cual ail

Cl glaze Vs Ailes cl Ae) jo eLdil ll Langs sill (Lebanon Wind Power) ¢ 5d ull sy!
CALA Bald 5 y glaally [Se Ailes Cpe olisl 6 y gall .§ Aiguall 42biall 8

ced alll & sydd Yo Qe YL Agahll ald 3 yy ee le Gall AUYY a gun yall Gye AnsLull salall yl Lay
Ayla) Ung Si pall DEY aazay pSiabens ye go gh egg SOY) aul asl pa Ales yaad alld Bald lyn
Agaltly Lol5I) dye geal! GMC Y da gh cle Ley VO

« Saill ch ja aSly
Ald Gala
Aectall Avil Jal 4S yeh _yve

Shatls AEM S sh55
obnsll aah

X CA  esuiill ey

° Xe 1 2aygll od

——S it V7) LEBANON
SES= PRA MBG CE WWD Wino Power

Rat ot “an a

jSe Aine bl lage + Wy cl) de ajo stig gd PI gain Gill 36 peyall
coil SY! pat pels Glade 117 ple gt all 8155 _plaall AUTY pyle SARA rel

gp shel lead aly Cua Galle

suit Suh pv suals Ramboll Jy! S + e+ ose - SES Aattall Sp! ee

Sd hae V+ ABs Lp de
J cy

yo Lit II Gage gill (Lebanon Wind Power) ¢ 32 axl!

Shaagd ak he Aaa y [Se Aadlas Gs ola! 2 pal geal! 4 Mins)! dileiall 8

Hall & 5 pull he Yo Spal! sl 35, Je jai At pol pew Lal ay
A alll & sll D Yo 4zaldl sl by pe le Gai ATTY » Wye Aad 52! Gh Lay
Syd Ls) ab ll Ge! ome I Sy

yall SS 5 pSislaes Oe 9035 sgl »Y ppl al jo Alec Gyanin alld Gall) ym

Aga Rao!) dye peal) CMC YI dal gle Lay vo

«sti - —
SA pie Sly Sydell tes 2 »
Apls alo = th vas, {I 7
Adal Au! Jyh aa 1 f
SW MS le gu” NY
f-

Sd — lwp: LEBANON

SES Sustainable Ri s¥ M 2 Vit WIND POWER
Sesonmentel re f ’ = on ih te the
Ye\A/t/¥s
Me Alias 8 Ol lays T+ 4B oly Ae js cL & 5 pd Ge! artes Gill 36 guia gall
gill SYN pid A gealy GaN V6 VY ple gb Mig 55159 ge skull ATTY p gus ye spall
sa fall Gail Aah Gat cil
aut Lula all Ramboll Jy 4S 5 ae Gsleills - SES Aaitall Aull J gla 4S 4 cil a]

Cl slags V+ 4aUL, = agate ola! ae 253 (Lebanon V Wind Power)é aon coll SY!

eb ell gg pl Ge MEW Leal! LAB yg pe le Gal MITT ppt pall Ge Aatell Sal © "| Laay

Ba) Ls) A yall le! ees Sistas Oe sais seul PY agit dlp Que Gave ull gdh LL) gti
Ayala Gola dye peall GMC YI dag] gle Lay 1°

Appendix C

Ministries’ invitation letters
Solutions

YOVA/O/A Berg ys

Aull B55
egal GUI 4s 1 GL pine
Cd «ag

Fallas Clyy Ae pa old g 5 pebal iL call SI Glas anid Ale Aula | gaa] 8 se 26 gua gall
wMSe 25 yp Adie (i Gi glans 1

(oes Tab Aya

Lig Atay lal yo alae Y lec Wg eLail Guibas Ub cys Adie! Loita Azul J lati AS 42 Sat
Este ccs 8h adi Last jo alae) sacs Lal Ye oT lal (98 yaleall V/1 af) Atul 59 OIL
Fadais cAI slate Vs dallas clyde) po eat g Lis} <I Langs sill (Lebanon Wind Power)
Ne ago

Asal yall Glad yoni Lele Aula (28 AS jLiball aS goad oY VY/AYY a gaa yall Gish y Sluall Ide Gay
MS y & 5 pobally Abas pall Asiull ilusall apf AtsLie sy ¢ 5 ptiall 2a ey

Suge pala coh Lele Cialllg 5 yibell Abul) abe ob Ve VA GLI 12 cob ail gl LID ay
cya! dal (4 (Pedro’s)

seg Ly Lada) Glas! Gadi
(Ad Na) AS 5&5 peal GL Laie ods) & 5 phall (jUai ag’ -1
Ep polly Aas yall Asa) Azisall iluall yaad -¥
ila

LAVYVIYAE ail gle Ly Susi ela ll ceils gleall Gyo ay jal

VIA, PSS Que SI St

ooh. WP Hn

Solutions

YVA/A gi Cag a

Tonks |
Lien 5] stually MLLl 5 55

fi
<MYo/n ae BS -— yy
— a

Falla chy Ae je e Lit] ¢ g piel ailall (stall 8) GUL rad) dele Auda) pinal 5 509 26, gata gall
Se ag ye Ailabs (28 Gil glase 1+

cnags Aub dss

Uy Ags Ghul jo alae Y lee Wg cL! Glas Ug (yo Adedl atoll Antal J dal 4S 48 Sais
Es pied (te and Aud jo alae] sauey tel oY oT ball gd jaluall ¥/) Af Sault 5255 SILdl
Aalaie 54 Ol glage Vs Ally cls) dey jo ped y Lil (II L443 ll (Lebanon Wind Power)
; Ne aye

Au pall GUai past Aide dude 8 AS Libel 2S goal eV VY/AUYY 6 gun yall Giza y Gull Lae 2d 5
AWS 5 & 5 pebally Alas pall Ais! tLe) al Ailing ¢ 5 pial ova yey

Saag pada cob Lalu Ghai yb piled! Ae-Luall pbei cd Ve VA Shi 16 cob ail gl pLIDEM pgs
-Cilyglll Aol (4 (Pedro’s)

ogy Ly Adel Glasi Gadi
(Ab sla AWS 5 & 5 peal) OLEbis od Vhs) & 5 pAhall GUbi agi -)
Es peally ALS yall ApsLolll Aull ileal) ages -¥
ola LY

LO VTVYYAE git gle Ls Daa ela Mile glaall Gyo ay jal

ALAM 4 geal

lyally ALS all 84h,

ALateall pdtiualy Slucy|

Jp oi Aatlall Ayan Jglall 482: jacerall/ go tinuall

AY /PAY AY catty! fy St Clit!
Fula jycsligco:  ~ Alalaall gi
yaaa) ay

YeVAfeo/sd rydaaall Qybi
Fala chy dey jo Lisl gy ychel vill tall BY) Gai yas dale Aula yyral dgoa: Alaleall goidaga
lil — jy yay pales QA Ts VA-0-V0 Aeytty jlSe ay ye dilain (64 Ciiglige ‘V+

Vevbcayieed byes Ye VAfeo/oA geal Gill Jou

¢ Ueda

TO EVOR TO? AD Ge dua daqhal
LEBANON

ont. LWW ike iver

Solutions

VV A/O/A A soy

objala s Alatall 3155
Qilinall — el peal
Cbd sg yas

FaLday chy dey jo oLbll gg pal sibel tut! yA) Glad rat Ale dude pond doo 26 gua gall
Se a5 59 Milas 8 Sylar T+

édeis Ah dat

Vb g Agi Lal yo lac Y lac Wy cla Gulas Us (ye Adon! Laitall Atul J glall AS yo Sagi
Es peiad cotts 9 agit Lal ja atae} oouey Lgl oY eT plall Qo ala V/1 ody Stall 5255 Lal
Hadaie 58 Gil slags T+ Malay chy de) jo Sail y oil (I! Lb4¢4 ll (Lebanon Wind Power)
Ne dye

Foal yall GUbai ayaa Lale Aude (98 AS Liiall aS goad Ye VV/AVYY a gas yall Lidaiy SLuall Ibe oi y
AS & 5 ptialls Abas yall Asiull ilroall abl Atslioy ¢ y hall ya yey

Ja atay pala cob Lalunes Ciallly byte) de Laall abet ch Ve VA shi 16 cod all gll LDU a gs
cil! dat 54 (Pedro’s)

ogly Ley Aula Citas! Gadi
(Ad Na) AS 5 9 pial Lillie ods) & 5 pall GUai agi -1
Eg peally Abas yall Qual l Ayiull iluall gas ¥
ala -Y

LHVEVYYAE Bll gle Lip Sent ela ll ccile gleall (yo ay jal

Appendix D

Seminar presentation
Consultancy Services

MSs coh cl Aes elt] & 5 pte
Lebanon Wind Power

coal SY aut Aula
YeVA Sul yo

SES zr"

RAMBGLL LWP Ween

cob JI
Es uall Ley
cstull AY) aut dala
Aa jel) Casall julaiy Alen! GUY! bh.

baa ey Sine gi Aalel! LisLiall

5/16/2018
Celio
.Lebanon Wind Power 4S :¢ 5 psiall Gale «
Ramboll 484 ee Gslaill ses inl gous y! +
Aga) Gly pial —
Agia Lalas! Glhs (|FC) Lal sall Ue gail Loos ge cla gules —
Hed) 5 Aavally Lisall Gling «(V+ VY) Aleta,
(Ye eV) Cle al «(Ve eV) clyyll aL (Y + Y)
J ye MAULM & 9) jal inl AY! aul dagan sill (saleell —
AM ghe] BeLUS Queen aoa / clas! satel) ae! Gals
(Y+V¥ <CEDRO) sya «Glad (,4 sora! 4aULl)
44 gall GLa Leal! ail —

a2>)0 Uloglszo

sails olgall.y 4aUall 85) 5 gh Aula Gj yl
ch Seed) ol ABUad) Lads (SU) 58 yall ge
by BAL ygSI MBL el Je 5 pal
Vue alall 48 dclLinbl gun TEVA
Fadel! lich le Glad a je 4 ple +
oY! Rall 4S Lal) global she Lada

oo VY Gpaliy Ele) jet A LLY! Sasill
Ge Ve ale MU! (I) dalall yo
Sodaiall jaluoall

AgLall ob & ghd scluy ¢ shall gy pduall G|

5/16/2018
5/16/2018

a2>)0 Uloglszo

eG EY bl ely jsll Gules Ld +
Geis le Aan ge Gaily GA Y/V ONY
hell cy AaLLall CLBY Gass ADE
Bi slags Yo 3 ay

Wlb eld ac YALE aad +
(oy Ala gall SDE CS tll Bae ae
«Lebanon Wind Power SAL
Sustainable s Hawa Akkar SAL
Akkar

Eg uoJl 2.09

MSc 35> 2s pAall ase ©

5/16/2018

Eg uoJl 2.09

SNE ALI sgl c sl pall deine alge YY ¢
YA os On e518 A 38
ae £,Y
(qs

Feld) SLAG Lil glass T+ ueagi ©

ie Veres) baals dc S4bas «
(qs

(SY) dill Lsbs +

(Wile Aik) Appa she) Glba he

Sb! Gan qe +

reAgall UY Galsey! +
Bl gall bol pall Appi Slslare —
Aaa)
gl ptt) 48s
GAN ABLE gh —

5/16/2018

Eg uoJl 2.09

Gatiyall
aly dpa G1 suaill gi -Y VA Gla —
lig» gl Apia) AS pl) GUS TVA GLa
UE ball y ab gall pans 1014 sll vy gils —
peal Ve Ve all G gils —
still oa -V Ys Olja

WindRose PRO

WindRose PRO

slopJI - Abus! Gud!

WindRose PRO
Yves Yaya

Yoav YA YA

WindRose PRO

slopJI - Abus! Gud!

YONA bus

YA Ohi

WindRose PRO

WindRosepro Ys1A ui

5/16/2018
Losdl - Abused! Gul

Northern Wheatear

Aiud las le © gaball Lula

3 yb cL) HUIS ola 33 Aland) GIL II

Joehll 3a

renill cl sl

Aap!) Ayes gall y cAailall 5 gill —

(ql « aA) Byaleall sy «(4 silly
Auld dale uibs

Gal BVL daagely Gly ASLAM 5 gall —

Boal sl yell bs cade care —

Giail gle —

ekalll y 51 jl ally —

4) yall Glillaie ll (78 Ley Aull 5124)

Common buzzard

poled] - Abuccod Ail
gall

5/16/2018
ems) gaml = Abaco] GJ!
ch esl pall US
oll 2 guy dabei!
wg SI neal
easel cle (bi
Ayla I las)
ApulSll y
/ Assim Aulys
awl 5

B8l0JI — Abus! Ain!
Cawlusd!

ilps le Jbesicy!
(All hall Gye WY ree
alice (gle dtieel) tibial!
Cs ptall Ge aS 1°

4S! Gblidl —
aay) —
ebil) —
AyaLuall allel! —
dauall 3S) yall —
hatte ge gla —

al-

5/16/2018
5/16/2018

al UI panti Guulys

vertuall AY) aust Luulja +
Eat) le Miaka! Aid) juleal cyl ll Gal eal —
Hap sl gual y Anh jl Cag yb Lael y ul all Maal ay —
Ayala y ducleia'l 5
lsd) ecigall 45 Lie —
Ayclaia Ys Aull UY! au 5 yaat—
lal! Jala —
AGS ula y Aaa slo) Aba guy —
Rais y cL) al yal Cabal) gala +
ddl js 5 ney eli ¢

2 Hat Gly 815 LA
53st a 4 Cigna
[enka] a Se GE
Gua ayancy (slatall

ape sall quay MITT dill Bist

5/16/2018

“UsloirVlg ial LUI
Alniros| Usloisyl

Fare le pili! - Gmeall Gia
PE AIgAaeslee Sey enslandl g sill «
gala) gt al) (easay alas «
getdial ogni SY
Jill 4S yas
el ggll duc 93 «

Aghall CLL! cL)

GusudJ! Sgimmo ole ,UUI
1Gepall pales

eLESY) Glaze s yall nal YI juest Oe Ginwall —

As call cLitl © sl pall yo Geil sells SatSeall aia! —

V6) pS ¥ Ailne Cyaria Abia gil pall Lusk po ay Gh gs —
(ades des le asa 0° canes «geal as ans

tA hal) Aydt) lil) Ges

LR) UE GYY le Gi gue alls alas —
qemeall S52) sla ppeet Use —

$399 JSS Jyecill DS qanall (G ginwe due) —

0

10
Adal lj sail any © Auluall Gil yall
Giljally Ghd ga Lats ’ cliapall Glygive ©
Bae g Abou 5) AuLuall we elsall oslo Ge
DECIBEL : Alecinall

ASloiall AYN alse +
SD g Lal
aa aa

Ags B iy fsa Gs lia pal ly

Sodowl esi! te sb

5/16/2018

11
JbJI Yous low
slain) UUY) «
Cals Quail! dud) yt Leste JUall Gaye s Gay —
Es peal C0 Alive ole Malls (sili y lin 5 sill
Y) SY Ailess Gyarts Labial (gil pall Lusk po ay Gh gs —
(5 padN gla Gl yo pee (yo teil Milne Glo SU neal

4s shal) AQ) ula) Gar °

Gaga! Aula —
Aa geuall a gaat) (gard sic Glin 5 gill Lai —

5/16/2018

12
Cage Baey CU aad
Ghat) 8 SBN Gases

Aulus!
vex ool ga Y + A .
Syl Kuta Gil yall gle et RO
Ts spall gb ABS Ts Oe Clin ll ye sel =
Mall Aol Ol aa SEE Ga sill gL) —

SAM gly dee —
ABS 5 oll Oe CH —
aul

El jall Si sual) BVI aISLae +
4a fli) QU)

5/16/2018

13
Sod! pid Galo
output | input |

GB le gual yah « Chall Ghd dys +

Ua JUS) 3 (gill Aull Atueal Gil ally

DIN ) Jail p8 cle itil Gaye + [A535 gl gall)

(A3 WindPRO Staal “ae

elgall 15d hy gua GIS 3.0 (a

baa y aul y Sal gall Cli) Lau sie ©
PHOTOMONTAGE pls esd oye

Ae HE teal)

Sudan Gil yall

Aol] Aoilwg aru ole jUUI
Jloslly

5/16/2018

14
AcleirVlg UVolossVl GI

Jal aSy> le JUUI

5/16/2018

15
clogJ| Qucos le JUV

rel ogll Gigli jaluaa «
elas! Slech ye Aad GULLY, jlall —
cof Bal jl Aa Leola lal gall Ge GUL GY! (64 Galea) —
. el yeSI Guat

As shal) 4k) tail) Gary °
Ug JAS sf Ugldd oli pas) LLady clidl oye Ute elke 5s —
252i) AS ja Be pus Go OY nll Guba —
eLtsy Ada ye US Alera OLS pally GYY) dite —
eliggll DUE Aihucny lewis] JUS cya Caglill le 5 planall —
CSlaall GLS pally GYY) Cle
AE EN ase claall US) —

alo] ob! ell

Atal) GUL) julien «
SLES) JMS gb gall juga US Aa pineal! al gall —
yeti, Las) JO aul jal GL Laall —

tAs hal) 4ydd54) tail) Gary «
SULEI G5= bs —
elds] SE pa lls 4a paiccall a gall alasiul sale} —
Ess

5/16/2018

16
Agi gall Baal ja jet g tue yt Gali

Alaina) EY) y SLY) Ash pal ali yy aay ey Ca gas —

Addull lo) Abs Gubi le Gl 2 Gb os JS 5 —
Ley Cypeamead tall Gay LALLY ee Ky gleill are ll eli s
ALAM, dileiall yp ail! Loin y cy y gall by jail alld (8
cbse aks (All Gol gal, Adal

5/16/2018

17
Appendix E

List of Attendants
lwp LEBANON ww
WIND POWER RAMBGLL Sisko
SES fier
Lebanon Wind Power J ci chy As js ei} Eg dead sibel ial) 3) as
YeVA SUA Yo el -gl 3tl
Shad 68 55 yap eee 11a
Attendance Sheet - 32a!) 4x9

sitverure Posies | Pelosi — | Profession Gest | Namematt |
SS PH nvahirW ANH 39681] Posyedt cyanate wn Altes

pe: WYAV gs. [Ze Vibes | tl ett!
p24 Mel Le Sak Qs sy 22h 50 Slane s

7 |hashis masyllive457394300 | Mach. ong. Sze | ashic Mary

LE fomedsostginatleant®), GI\0o | Assistont Qe coocdinsy cf fhe, Wendesc

“alin OS BAYS | Qelod ed! dw le II be
biecberQses bcm] DI 344 LE | Gra spsolst SES Te sw

Palibede <P ospuez) [Cvibey Hazr | o* ans

Wot Haid so Tech olept
WU ie hice

RAMBOLL

w

Coming trom the north othe south SES mz
etal Email is 89) 42 1 git ‘ aga! NI
Signature mail cis 3S Tel Profession Aagal Name e¥
Lt Limencer@ res-Ib con 6 &30 360 Envitonment al consultant Le Cold
<ertity— in Koram @ wee-govlo | HO. 1474 so Environ me of ine) Nutfolu Kom
et nee Bree «gov Ww Fe 234592 on Vid One Speed Bra PN 4
| Zh N=63y569| Qiitea Gopi | Slerac Rebhee
we a ef 4o7tt jean oc ou

Appendix F

Conceptual layout showing 22 possible turbine locations
ae. YP akiar ElAttiqa
b > ae Fe tak 7 met 4
ny :

ea te

te i eg
pga

Imagery Date: 6/27/2016

ema -\
‘Boustane

th te ae

a ae
34° 28.480'N 36° 16:207'E elev. 5553 ft

eye alt, 5181

ft
Appendix G

Typical specifications of a representative 4.2 MW wind turbine
V117-4.2 MW™
IECIB/IECIIA/IECS

Facts & figures

POWER REGULATION Pitch regulated with
variable speed

OPERATING DATA

Rated power 4,000 kW/4,200 kW

Cut-in wind speed 3m/s

Cut-out wind speed 25 m/s

Recut-in wind speed 23m/s

Wind dass VEC IB/EC MA/IEC S
Standard operating temperature range from -20°C to +45°C
with de-rating above 30°C (4,000 kW)

“subject to different temperature options

SOUND POWER

Maximum 106 dB(A"

“Sound Optimised Modes dependent an site and country

ROTOR

Rotor diameter 117m

‘Swept area 10,751 m?

Air brake full blade feathering with

3 pitch cylinders

ELECTRICAL

Frequency 50/60 Hz

Converter full scale

GEARBOX

Type two planetary stages and
one helical stage

TOWER

Hub heights 91. Sm(IEC 18)

84 m(IEC IIA)

NACELLE DIMENSIONS

Height for transport 34m

Height installed

(ind. CoolerTop*) 69m

Length 128m

Width 42m

HUB DIMENSIONS
Max. transport height
Max transport width

Max transport length

38m
38m
55m

BLADE DIMENSIONS
Length
Max.chord

S72m
4m

Max. weight per unit for
ansportation

70 metric tonnes

TURBINE OPTIONS
High Wind Operation
4.2 MW Power Optimised Mode (site specific}
Load Optimised Modes down to 3.6 MW:
Condition Monitoring System
Service Personnel Lift
Vestas ice Detection
Vestas De-icing
Low Temperature Operation to - 30°C
Fire Suppression
‘Shadow detection
+ Increased Cut-in
Aviation Lights
Aviation Markings on the Blades:
Vestas inteliiLight*

ANNUAL ENERGY PRODUCTION
200 9 Gwe
189
160
140
320

20 WV117-4. 2 MW" IEC IB EC IWAIECS

60 70 cr) 30 100
‘Year average wins wowed m/>

(newer totine 100% way Oem tr 2,
Sted a dowty= 22h nnd eeartetnagee
Appendix H

Curriculum Vitaes
Sustainable
SES Exrennena
Solutions

Dr. Naji Chamieh

Position Title and No.

Managing Partner- Senior Environmental
Advisor

Name of Expert:

Naji Chamieh

Date of Birth:

7% of March 1960

Country of Citizenship/Residence

Lebanese and US

Education:

Institution
Date (year) to (year)
Degree or Diploma

Institution

USA

Date (year) to (year)
Degree or Diploma

Institution

Date (year) to (year)
Degree or Diploma
Structural

University of California at Los Angeles, USA

1985 to 1990

PhD in Geotechnical Civil Engineering

Thesis Title: Experimental Investigation of the Behavior and
Stability of Granular Soils at High Pressures

University of California at Los Angeles (Extension Program)

1983 to1985
Construction Management

University of California at Los Angeles, USA
1979 to 1983
Master and Bachelor of Science, in Civil Engineering, with

Engineering Major

Employment Record:
Date from - to 2007 to present
Location Beirut, Lebanon
Company Sustainable Environmental Solutions (SES)
Position Senior Environmental Advisor and Managing Partner
+ Senior Environmental Expert for Environmental Studies:
+ Joint venture with Dar Al Handasah in the Supervision of the
Costa Brava sanitary landfill design and construction in Beirut
Description along with its relative environmental aspects.
+ Team Leader in the supervision of the construction of new
sanitary landfill in Ghazzeh as well as the rehabilitation of the
existing one, project financed and managed by UNDP.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-445
Website: www.ses-lb.com

, Tel: +961-(0)1-3

287, Fax: +961-(0)1-371 864

Copyright at SES s.a.l

Sustainable
SES Exrennena
Solutions

Team leader for an Environmental audit of Lebanon Fruit and
Juice Company (Bonjus, Taanayel Dairy Farms, and F&B), Fanar
Implementing an environmental audit at the facility with the
purpose of ensuring regulatory compliance and issuance of
environmental certificate consistent with the 2016 guidelines of
the Ministry of Environment regarding environmental audit
reports (Decision 189/1 of 2016). The facility includes the
production of dairy products and ice cream in addition to power
generation. The audit also included the design of a wastewater
treatment plant for the treatment of facility’s process wastewater.
Conceptual design of a wastewater treatment system for a milk
house (milk collection facility) in Jdita, Bekaa

Consultant for the Lebanese Ministry of Environment for the
development of “Environmental Compliance Guidelines for the
meat processing industry, cattle farms, dairy industries and
slaughterhouses” (Funded by World Bank). The reports
included potential environmental impacts and proposal of
mitigation measures including treatment of wastewater and
management of solid waste.
Director of a Solid Waste Management Consultancy project
rewarded by UNICEF, which focuses on conducting Audit of the
current Solid Waste Management System in place at 24
Municipalities in North Lebanon and Bekaa in order to assess
the needs in supplies and equipment and recommend measures
to increase the capacity and improve solid waste collection and
disposal in these municipalities based on an environmental
friendly and sustainable approach.

Team Leader in assisting the Union of Jezzine municipalities in
the Improvement of their Solid Waste Management system,
project which is financed by the EU and Managed by the Union
of Jezzine Municipalities.

Director of a Solid Waste Management Consultancy project
rewarded by UNICEF, which focuses on conducting Audit of the
current Solid Waste Management System in place at Fnaydiq
and Wadi el Jamous Municipalities in Akkar region and
recommending measures to improve the later system.

Team Leader in developing a management plan for improving
the operational system of the proposed waste treatment facility
in Ain Baal.
Team Leader in conducting a complete assessment of the Solid
Waste Collection System for the “Sabra and Shatila” Palestinian
refugee camp in Ghobeiry-Beirut.

Sustainable Environmental Solutions
P.O. Box 11-4455, Tel: +961-(0)1-3

Website: www.ses-lb.com

Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
74 287, Fax: +961-(0)1-371 864

Copyright at SES

Sustainable
SES Exrennena
Solutions

Team Leader in the preparation for the Ministry of
Environment of a study on “Economic Instruments to Create
Incentives for Recycling in Lebanon’.

Preparation of Environmental Guidelines for the Dairy, Meat
Processing, Slaughter House, and Cattle farm sectors for MOE.
Assist SES staff in the final review of environmental studies
(EIAs, IEEs, Audits), especially EIA studies for solid waste
management projects including feasibility studies, in particular
sanitary landfill and sorting-composting plants, as well as the
operation and maintenance of such facilities.

Conduction of public consultation meetings in the context of
EIAQ studies or other similar studies.

Assist MOE to develop new Environmental Impact Assessment
guidelines for the preparation of EIAs (UNDP Funded Contract)
Assist MOE as an external technical consultant in the review of
two Dam EIA Projects, namely Janneh and Musailaha.
Intensive training course on reviewing EIAs specifically for the
Oil and Gas sector (Ministerial staff from the Iraqi Ministry of
Environment)

External monitoring of the Irrigation Restoration and
Development Project (IRDP), Afghanistan (On-going at SES,
funded by the Ministry of Energy and Water through the World
Bank):

Participating as environmental expert in the implementation of
SES responsibilities as external monitoring agency on
implementation of environmental and social management
plans across canal and dam sub-projects of the IRDP.
Responsibilities include review of compliance with
Environmental and Social Safeguard Framework, EMP and EIA
report reviews and field monitoring of implementation of
mitigation plans including land acquisition and resettlement
action plans in the field.

Environmental Assessment of cooling alternatives to be
applied in the Kingdom of Saudi Arabia (2014, Prepared for
SES, Funded by Booz): assisted in conducting an indicator-
based environmental assessment for twelve different cooling
technologies with the intent to identify the one which is most
suitable to apply in the context of Saudi Arabia

Environmental Impact Assessment (EIA) for the Sarafand
Hospital, Eden Rock Resort, New Crusher for Cimenterie
Nationale, Installation of an Autoclave Unit at Gemmayzeh
Hospital, Pico-Hydro mechanism, Solid Waste Facility in Jezzine
etc. in Lebanon

Sustainable Environmental Solutions
P.O. Box 11-4455, Tel: +961-(0)1-3

Website: www.ses-lb.com

Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
74 287, Fax: +961-(0)1-371 864

Copyright at SES

w

Sustainable
Environmental
Solutions

+ Initial Environmental Examination (IEE) for the Anfeh Plastic
Factory, Concrete Brick Facility, Adventure Park at Bentael
Nature Reserve, New Garage at Cimenterie Nationale, Hraiche
Gas Station, Tayyar Gas Station etc. in Lebanon.

+ Environmental Impact Assessment (EIA) studies for Sugar
Factory, Doha, Qatar; and New Fishing Port, Abu Dhabi, UAE.

+ Environmental Audit study for Seven Fishing Port in Abu Dhabi,
UAE.

+ Initial Environmental Examination (IEE) for a Residential
“Canadian Town” Development, Mount Lebanon, Lebanon.

+ Consultant for major international, regional, and local firms on
the following issues:

+ Development of Feasibility Studies for PET and Tire Solid
Waste Recycling facilities.

+ Developed the first PV drip irrigation system using
thermoelectric modules.

+ Renewable Energy such as Biodiesel, Ethanol, Energy Farming,
Renewable Energy (wind and solar)

+ Carbon trading with the development of PINs and PDDs for
CDM Projects in the Middle-East with EcoSecurities.

+ Assist in Energy Audits and Carbon Foot Print Calculations.

+ Develop Strategies for Sustainable Eco-Tourism for the
Ministry of Displaced in Lebanon.

+ Developed the first biodiesel company in the Middle-east using
waste oil.

+ Assist in developing a Bioenergy strategy proposal for Lebanon.

Date from -to

2000 to 2007

Location Beirut, Lebanon

Company Envirotech

Position General Manager & Head of Planning Department
In charge of the general management and planning of the Beirut office
for a regional environmental, energy, and planning consultancy firm
with offices in Lebanon, Syria, Egypt, and Kuwait. Responsible for the
overall technical and operation of the company, including the

a development of technical and financial proposals in the field of
Description

environment, civil engineering, rural development and municipal
management. Under my direct supervision, Envirotech successfully
completed various projects funded or managed by international
donors in the following fields:

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-445

, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

SES

Sustainable

Environmental

Solutions

Environmental and Social Assessment/Environmental Impact
Assessment:

+ EIA for 2000 Habitants Deep Shaft Wastewater Treatment Plant,
Batroun-Lebanon

+ 500 Ramliye Sewerage Wastewater Plant, Ramliye Lebanon

+ EIS for Beirut WaterFront Development Project, Beirut, Lebanon

+ Environmental Impact Assessment (EIA) for a Wastewater
Treatment Plant for the Municipality of Qornayel in Mount-
Lebanon Caza of Baabda.

+ EIA for Barte Wastewater Project, Lebanon

+ Initial Environmental Examination: Recycling of Building Waste
for the Jean Abi Jaoude Enterprise at their existing works in Nahr
El Mott, Lebanon

+ EIA for Disposal of Clinical Wastes at Rayak Hospital, Bekaa
Valley.

+ EIA for the clinical waste management strategy for Beirut
Hospitals, Lebanon

+ EIS fora PET fiber recycling factory at Ryyak - Caza of Baalbeck,
Lebanon

+ EIA fora polyester fiber processing factory at Manara - Caza of
West Bekaa, Lebanon

+ EIA for the clinical waste management strategy for Zahle
Hospitals, Lebanon

+ EIA for a 1000 tons/dat Solid Waste Transfer Station, Teheran

+ Treatment and Disposal of Clinical Wastes using Mobile
Reprocessing Units, Beirut, Lebanon

+ Initial Environmental Impact Assessment (IEIA) for a recreational
Country Club at AnaterZbeide in Mount Lebanon - Caza of Baabda

+ Assessment of a quarry site in Nabatieh, Lebanon for compliance
with new quarries Decree

+ EIA fora Lead Smelting Plant, Beirut Lebanon

» EIA for a 5,000,000 m2 mountain resort at AinZhalta, Mount
Lebanon - Caza of Chouf

+ EIA for a beach village at Byblos - Caza of Jbeil, Lebanon

+ EIA for the Landmark Project, Down Town Beirut, Lebanon

+ EIA for an Oil and Gas Extraction Field, Syria

: IEE for Lead Extraction from used Batteries, Beirut Lebanon

Supervision Works:

+ Saida Wastewater Project: Supervision of construction of
treatment works and outfalls, Lebanon

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-445

, Tel: +961-(0)1-3

287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

Sustainable
SES Exrennena
Solutions

+ Batroun wastewater project: Supervision of construction of
treatment works, EU-SMAP 98 Project: Integrated Coastal Zone
Management between Jbeil-Amsheet (Lebanon) and Latakia
(Syria)

Carbon Fund/Waste to Energy:

+ Feasibility Study for Optimized Gas Extraction & Rehabilitation of
BourjHammoud Dump Site, Lebanon

+ Economic, Market and Institutional Analysis for the
BourjHammoud Landfill Gas Optimization Project

+ Preparation of a Carbon Reduction Analysis and a Project Idea
Note (PIN) for the largest operational landfill in Kahrizak,
Teheran.

Awareness:

+ Enhancing the environmental awareness unit located at the
Lebanese Ministry of Environment. EC-life/UNDP.

» Public awareness activities in Conservation and Sustainable Use
of Agro-Biodiversity in the Drylands, UNDP.

Eco-tourism:

+ El-Khiam Tourism Project, Ministry of Tourism, Lebanon

+ Sustainable Tourism Development in Tannourine, Lebanon

+ Eco-tourisn in Enfeh, Lebanon, EU-SMAP 98 Project: Integrated
Coastal Zone Management between Jbeil-Amsheet (Lebanon) and
Latakia (Syria

Environmental, Health and Safety (EHS) Audits:

+ EHS Audit for Adams/Cadbury Factory, Zouk Michael, Lebanon

+ Environmental Audit for a Secondary Lead Smelting Factory,
Beirut Lebanon

+ Preliminary Environmental Audit for a Sugar Beet Processing
Factory, Bekkaa Lebanon

+ Environmental Audit for a Battery Lead Smelting Factory, Tripoli,
Lebanon

+ Environmental Audit for a Biscuit Factory, Bekkaa, Lebanon

Trade and Environment:

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.l
w

Sustainable
Environmental
Solutions

Effects of Trade Liberalization on Agriculture with Special Focus
on Products where Methyl Bromide is Used.

Free - Trade and the Environment in Lebanon: Case Study on the
Chemicals and Agro- Food Industries.

Other Environmental Projects:

Management Support Consultant, Investment Planning Program
MSC-IPP Environment, MOE Lebanon

Management Support Consultant, Investment Planning Program
MSC-IPP Energy, Ministry of Energy and Water Lebanon

Sectoral Plan (SP) for the Reduction of Pollution of the
Mediterranean Sea from land based sources, Lebanon. Prepared
for UNEP.

Integrated Solid Waste Management Plan (ISWMP) for Tyre Caza,
Lebanon

Environmental NGOs Monitoring throughout Lebanon, Ministry
of Environment

Feasibility Study for the Relocation of all Lebanese Tanneries to a
Dedicated Industrial City in Lebanon, MOE

Senior Advisor for the World Bank and the EU:

Acted as a Freelance Environmental Consultant for the World

Bank in the preparation and review of an EIA for two 7000
tons/day mega-landfills in Kahrizak and Houshang-Abad Teheran.
Review and Assess the EIA for a landfill site in Jebeil, Lebanon.
Conducted training seminars for over 200 municipalities
throughout Lebanon on various solid waste management issues
funded by the EU.

Date from - to 1999 to 2000
Location Lebanon
Company Council for Development and Reconstruction (CDR)
Position Resident Team Leader
* Team Leader on the World Bank Solid Waste Environment
Management Project (SWEMP). Managed a team of twelve
Description engineers, environmental specialists, procurement specialists,

and finance experts in monitoring and supervising the
implementation of a $55 Million World Bank Loan on Integrated
Solid Waste Management.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4

, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmental
Solutions

+ Reviewed design and operational documents for sanitary
landfills, preparation of tender documents for remediation of old
dumps, reviewing cost recovery plans, and assisting the
government in drafting new policies for solid waste management.

Date from - to

1997 to 1999

Location

Beirut, Lebanon

Company

Ministry of Environment

Position

World Bank Consultant

Description

+ Setup and managed an environmental unit for planning and
programming financed by the Mediterranean Environmental
Technical Assistance Program (METAP) for the Lebanese Ministry
of Environment.

+ Supervised major environmental projects and planned their next
phase of implementation.

+ Formulated and prepared new environmental project proposals
based on the World Bank’s Environmental Strategy Framework.

+ Conducted studies in industrial pollution control using decision
support systems.

+ Conducted training seminars in Environmental Management.
Assisted the Ministry in developing a national environmental
code and environmental impact assessment guidelines.

+ Assisted the World Bank in reviewing technical tender documents
for the design and construction of new sanitary landfills.
Recommended alternative remediation plans for existing old
dumps.

+ Assisted the Ministry of Environment in developing
environmental awareness campaigns and in the assessment of
future landfill sites in old quarries. Developed a national training
program for Solid Waste Management for local municipalities.

+ Advised the Minister of Environment on solid waste management
issues.

Date from - to

Summers of 1996 and 2001

Location

Beirut

Company

Lebanese American University at Byblos, and Balamand University

Position

Part-time Assistant Professor

Description

+ Taught Courses in Construction Management that included
Scheduling using Bar Charts, CPMS, and PERT methods, Cost
Control, Planning and Organization, Preparation of Construction
and Bidding Packages, Construction Safety, and Value
Engineering.

Sustainable Environmental Solutions
P.O. Box 11-4455, Tel: +961-(0) 1-374 287,

Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
‘ax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES

w

Sustainable
Environmental
Solutions

Date from - to

1995 to 1996

Location

Beirut, Lebanon

Company

ISSA Consulting

Position

Environmental Engineering Consultant

Description

Developed the following environmental and civil engineering
proposals and research projects:

+ Design, construction, and remediation of sanitary landfills in
Lebanon (submitted to CDR and Ministry of Environment);

+ Environmental Issues in Lebanon: Design, construction,
remediation & rehabilitation of municipal & hazardous landfills,
disposition and recycling of waste oil; and supervision,
monitoring & procurement of incinerators (submitted to CDR,
and Ministry of Environment);

+ Creation of a water system industry in Lebanon (submitted to
Investment Development Agency of Lebanon- IDAL);

+ Alleviation of Traffic in Lebanon: Quick, simple, and inexpensive
solutions to alleviate traffic along the Lebanese coastal
highways and in the cities (submitted to IDAL and CDR);

+ Waste Management in Lebanon - Critical review of proposed
solutions: Incineration & Landfilling. A study and cost analysis
to solve the waste management problem in Lebanon for the
next 30 years (submitted to CDR, and Ministry of Environment);

+ Strategic vision for making the business of water a source of
prosperity in Lebanon: Presented paper at the Third
International Conference on Computer Methods and Water
Resources and also published in The Al-Nahar and Eco-News
newspapers (submitted to CDR, IDAL, and Ministry of Hydraulic
Resources);

+ Co Treatment: An alternative solution for cost effective waste
management in Lebanon (BOOT proposal, submitted to CDR,
IDAL, Ministry of Environment, and the European Community);

+ Policy Research Study and Analysis on the Environment in
Lebanon: Study sponsored by the Lebanese Center for Policy
Studies (LCPS) in association with NOVIB; and

+ Proposal to Develop an Economical, Effective, and Sustainable
Recycling Program in Lebanon (submitted to LCPS and
Mouawad Foundation).

Date from - to

1991 to 1999

Location

Walnut Creek, California, USA

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-445

, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmental
Solutions

Company

GeoSyntec Consultant,

Position

Senior Staff Engineer

Description

Project Management Work:

+ Hillsborough Coastal Landfill (San Diego County, California).
Oversaw and coordinated project staff from three different
companies participating in the final closure design analysis and
report preparation.

+ Vasco Road Sanitary Landfill (Alameda County, California):
Managed the preparation of a bid package for construction of a
new disposal unit.

Field Work:

+ Keller Canyon Landfill (Contra Costa County, California): Worked
on all phases of landfill grading including mass grading and liner
placement. Analyzed field and laboratory tests to evaluate
performance of soil structures as well as approved keyways for toe
berm construction. Performed field observations to ensure project
adherence to specifications. Acted as liaison officer between local
officials and other design/construction team members.

Supervised Quality Assurance and Quality Control technicians and
monitored their reports. Recommended test programs to field
engineers. Oversaw the installation of over 3,000,000 ft2 of
geomembrane materials, including installation of low-
permeability clay components, bentonite mat materials, geotextile
cushion, filter materials, and appurtenant structures. Field duties
also included field nuclear density and sand cone testing, daily
equipment calibration, and visual monitoring of operations.

+ Vasco Sanitary Landfill (Alameda County, California): Performed
quarterly water sampling, conducted continuous geotechnical core
logging and monitored geophysical logging and packer tests on
ground-water monitoring wells.

Laboratory Work:

+ Keller Canyon Landfill (Contra Costa County, California): Procured
of laboratory testing equipment for the setup and operation of a
permanent on-site laboratory testing facility. Trained technicians
in performing various ASTM testing methods such as compaction
curves, Atterberg limits, sieve analyses, Wash 200's, moisture
determination, shelby tube sampling, and double ring
infiltrometer data logging.

Sustainable Environmental Solutions

Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES

w

Sustainable
Environmental
Solutions

Design Work:

+ Guayanaho Landfill (Puerto Rico): Performed stability analysis on
the lining system, including the stability analysis of the geosynthetic
with and without the protective cover.

+ Vasco Road Sanitary Landfill (Alameda County, California):
Designed the leachate collection system and the underdrain system.
Performed structural strength and stability analyses of leachate
collection pipes. Developed an excavation and grading plan for an
expansion area, including the drafting of construction specifications
and a construction quality assurance plan. Reviewed static and
dynamic slope stability analysis on a visual berm/embankment.

+ Hillsborough Sanitary Landfill (San Diego County, California):
Designed the gas collection and monitoring systems. Performed
waste settlement analysis and slope stability analysis on the cover
system.

+ High Acres Landfill Expansion (Pennsylvania): Reviewed the design
of the water surface management system. Designed swales,
permanent ditches, culverts, and sedimentation basins. Calculated
runoffs using SCS TR55 methods and the Engineering Field Manual
for Conservation Practices.

+ ACME Sanitary Landfill (Contra Costa County, California):
Performed a detailed cover performance analysis on different
closure cover systems to evaluate infiltration rates, leachate cost
treatment, and cover construction costs while meeting State and
Federal (Subtitle D) prescriptive final cover standards. The analysis
involved using the HELP model and Giroud et al.'s method for
estimating leakage rates.

Innovative Work:

+ Developed performance standards and design charts for daily,
intermediate and final cover systems for the California Integrated
Waste Management Board.

+ Developed a leachate/coarse tailing compatibility testing program
for the Eagle Mountain Landfill in California.

+ Consulted in the remediation of one highly stressed leachate
collection pipe for the Azusa Landfill in California.

Date from - to 1984 to1990
Location USA
Company UCLA - Civil Engineering Department

Sustainable Environmenta

al Solutions Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES

w

Sustainable
Environmental
Solutions

Position

Research and Teaching Assistant

Description

+ Developed and maintained a computer-controlled high-
pressure triaxial testing facility with automated data acquisition
and processing.

+ Instructed students in the use of various geotechnical testing
apparatus (DS, CU, CD, Sieve, moisture density, and Atterberg
limits).

+ Prepared laboratory manuals for experimental work.

+ Instructed various civil engineering courses including soil
mechanics, solid mechanics, steel design and concrete design.

+ Developed computer codes for utilization in engineering
analysis.

Countries of work experience:

Country Date from - Date to
Lebanon 1995-Present
Syria 2000-2006
Saudi Arabia 2007-Present
Key qualifications:

Experience encompasses: environmental studies, project design and development,
technical implementation and contract management of solid waste, wastewater,
environmental, geotechnical, civil, and allied engineering projects in the US, Middle-
East, and other countries. Expertise includes the following:

Institutional
Development

Project and
Contract
Management

Sustainable Environmental Solutions

» Formulated new solid waste management policies for the Lebanese
Ministry of Environment and the Ministry of Municipal & Rural Affairs.

» Co-authored a policy paper on the environment published for the

Lebanese Center for Policy Studies.

Assisted the Lebanese Ministry of Environment and the World Bank in

Developing and reviewing the Environmental Framework Law (Code

de l'Environnement).

» Formulated environmental and development plans for industries and
municipalities.

» Prepared project proposals for the private sector and non-
governmental organizations (NGO).

» Project Design and Development.

« Preparation of Contracts and Tender Documents.

» Preparation of TORs and Supervision of Contracted Consultants.

Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES
Sustainable
S E S Environmental
Solutions

Language Skills: (1-excellent, 5-basic)

Language | Reading | Speaking | Writing
English 1 1 1
French 1 1 1
Arabic 1 1 1

Expert's contact information:

E-mail: nchamieh@ses-lb.com,Phone: 00961-3-832281

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S
Sustainable
Solutions

Dr. Layale Abi Esber

Position Title and No.

Senior Environmental Expert

Name of Expert:

Layale Abi-Esber

Date of Birth: 224 of September 1980
Country of Citizenship/Residence Lebanese
Education:
Institution American University of Beirut, Lebanon
Date (year) to (year) 2009 to 2014
Institution University of Southampton, United Kingdom
Date (year) to (year) 2007 to 2009

Degree or Diploma

Institution
Date (year) to (year)
Degree or Diploma

Institution
Date (year) to (year)
Degree or Diploma

Employment record:

PhD in’ Environmental and Water
Engineering

American University of Beirut, Lebanon
2002 to 2005
MS Environmental Technology

Lebanese University, Lebanon
2002
BS in Electronics

Resources

Date from-to | February 2014 - Present

Location Beirut, Lebanon
Company Sustainable Environmental Solutions - SES
Position Senior Environmental Consultant

Description

Water and Wastewater management

- Conceptual design of a wastewater treatment system for Lebanon
Fruit Juice Company (Bonjus, Taanayel Les Fermes) in Fanar, Mount
Lebanon (On-going at SES, funded by Lebanon Fruit Juice Company)
Contributed to the preparation of a conceptual design for the
wastewater generated by a large scale dairy product industry
producing, labneh, laban, cheese, ice cream and various types of
desserts. The industry used CIP for cleaning of production lines. The
proposed technology is cored around buffering followed by a
chemically assisted aeration process. Developing at present a

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.al

w

Sustainable
Environmental
Solutions

corresponding offer to be submitted to the client in the form of a
turnkey project including detailed design, execution and
commissioning.

+ Turn-key project of wastewater treatment for Pastel Paints, Mazraat

Yachouh (On-going at SES, funded by Pastel Paintsl)

Contributing to the design and installation of a wastewater treatment
system for the process wastewater stream from a solvent and water
based paint production facility. The process is based on chemical
treatment.

+ Turn-key project of wastewater treatment for the Arcenciel infectious

healthcare waste treatment centers at Jisr E] Wati and Zahleh (On-
going at SES, funded by Arcenciel)

Contributing to the design and installation of a wastewater treatment
system for the mixed wastewater stream (sewage, cleaning and
process wastewater) generated at an infectious healthcare waste
treatment center. The system includes a homogenization tank
followed by a sequencing batch reactor. Commissioning and regular
maintenance will be part of the work including the implementation of
an environmental management plan for the facility.

- Detailed design of a wastewater treatment system for the Medecins

Sans Frontieres proposed Hospital in Bekaa region (On-going at SES,
funded by Medecins Sans Frontieres)

Contributed to the preparation of two conceptual designs for the
treatment of wastewater from a hospital in Bekaa using 1- a hybrid
fixed and mobile media bed system and 2- sequencing batch reactors.
The activity included the assessment of environmental management
requirements and the inclusion of related measures in the operation
and maintenance schedule. One of the systems was selected for
detailed design.

» Conceptual design of a wastewater treatment system for a milk house

(milk collection facility) in Jdita, Bekaa (On-going at SES, funded by
Bonjus)

Contributed to the preparation of a conceptual design for the
wastewater generated at a milk house using CIP. The system is based
on the sequencing batch reactor technology.

» External monitoring of the Irrigation Restoration and Development

Project (IRDP), Afghanistan (On-going at SES, funded by the Ministry
of Energy and Water through the World Bank)

Participating as environmental expert in the implementation of SES
responsibilities as external monitoring agency on implementation of
environmental and social management plans across canal and dam
sub-projects of the IRDP. Responsibilities include review of
compliance with Environmental and Social Safeguard Framework,
EMP and EIA report reviews and field monitoring of implementation

Sustainable Environmental Solutions (SES

P.O. Box 11-4455, Tel:

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

of mitigation plans including land acquisition and resettlement action
plans in the field

Environmental Impact Assessment

- Environmental Impact Assessment for the Lebanon Wind Power

Project (On-going, prepared for SES, funded by Lebanon Wind Power)

Developing an ESIA study for the proposed 60 MW Lebanon Wind

Power Project in Akkar, North Lebanon. The project includes the

installation of 23 tubine on a mountain ridge in Akkar along with

associated road widening and power transmission requirements. The

ESIA will be developed based on national guidelines and on World

Bank IFC, EBRD and UNDP/CEDRO guidelines.

» Environmental Impact Assessment for solid waste management

facility in Binnaye, Aley (On-going, prepared for SES, funded by

TETCO)

Developing an EIA study for the construction and operation of a new
solid waste management facility in Binnaye, Aley. The facility can
treat up to 50 tons/day of domestic solid waste and will serve the
municipalities that are member of the Union of Municipalities of
Ghareb Aala and Shahar. The process inside the facility is based on
sorting followed by additive assisted aerobic digestion to produce
liquid and solid fertilizers and RDF as by-products.

» Environmental Impact Assessment for solid waste management
facility in Kfardebian, Mount Lebanon (On-going, prepared for SES,
funded by Bureau d’Etudes Alain Joseph et Associes)

Developing an EIA study for the construction and operation of a new
solid waste management facility in Kfardebian, Mount Lebanon. The
facility can treat up to 200 tons/day of domestic solid waste and will
serve several municipalities of the Metn and Keserwan Cazas. The
process inside the facility is based on manual and mechanical sorting
followed by additive assisted and mechanical aerobic digestion using
latest advanced technologies. The project also includes a space for
hydroponic agriculture, an eco-friendly restaurant and a yard for
cultural events which will host concerts and farmers’ markets.

« Environmental Impact Assessment for the proposed Jounieh Touristic
Cruise Port (On-going, prepared for SES, funded by the Ministry of
Public Works and Transport)

Implementing in partnership with Seatec an EIA study for the
touristic port of Jounieh. The project is divided into two parts: the
cruise port (where up to 5000 passenger cruise ships will berth) and
the marina (where up to 400 smaller boats and yachts will berth), in
addition to 4 parking lots, the harbor Master and the terminal
building. A 2.2m breakwater with an elevation of 9.5m above the
Mean Sea Level (MSL) is proposed to protect the cruise port and the

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmental
Solutions

marina against waves and to ensure a safe anchorage and mooring
operation. Also, each of the cruise port and the marina has an
entrance channel, berthing basin, turning basin and wharves. In
addition, the marina has jetties and rectangular wet docks.
Environmental Impact Assessment for the proposed asphalt and
ready mix concrete plant for Geitani Ekhwan, Mejdlaya, Zgharta (On-
going, prepared for SES, funded by Geitani Ekhwan)

Developing an EIA study for a proposed asphalt and ready mixed
concrete production facility with respective capacities of 140
tons/hour and 2 m3/hour, including the design of the most
appropriate air pollution control system.

Environmental Impact Assessment for the Upgrading and Operation
of the Infectious Healthcare Waste Treatment Center Zgharta-
Lebanon (On-going, prepared for SES, funded by Arcenciel)
Developed an amended EIA study for the above project including the
development of an environmental mitigation plan consistent with the
2015 guidelines of the ministry of environment regarding EIA reports
(Decision 261/1 of 2015)

Environmental Impact Assessment for the addition of a new kiln and
associated facilities and the expansion of the power generation
scheme at Cimenterie Nationale, Chekka, North Lebanon (2016,
prepared for SES, funded by Cimenterie Nationale)

Cimenterie Nationale intends to increase its production capacity to
improve the availability of cement and clinker products in Lebanon
and to enhance their export capacity. Following the scoping phase, an
EIA report was developed including the analysis of the impact on
health and safety, air, noise, traffic, water quality, solid waste
management and socio economics; the identification and analysis of
alternatives as well as the development of a mitigation, monitoring
and institutional strengthening plan. The analysis of the impact on air
quality includes an air dispersion modeling component.
Environmental Impact Assessment for the relocation of eight
tanneries in Saida (On-going, prepared for SES, funded by
Municipality of Saida and UNDP)

Participating as team leader to an EIA study for the relocation of the
tanneries within locations of Saida. The municipality intends to
relocate eight tanneries located at the southern coast of Saida. The
scope of work includes four levels: field investigation, collection of
wastewater samples from the existing facilities and its assessment,
investigation of different cleaner production systems, preliminary
design of wastewater and solid waste treatment facilities and
preparation of the EIA report. The report will include the collection of
legal documents, description of project, analysis of the impact on
health and safety, air, noise, traffic, water quality, solid waste

Sustainable Environmental Solutions (SES

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmi
Solutions

ental

management and socio economic, identification and analysis of the
alternatives as well as development of the mitigation, monitoring and
management plan. The project will also include a public consultation
phase.

- Environmental Impact Assessment for M1’s Saadiyat Residential
project in Dahr El Moghara, Saadiyat (2015, prepared for SES, funded
by M1 Real Estate)

Participating as a team member in the preparation of an EIA study for
the Saadiyat Residential project in Dahr El Moghara. The project
involves the development of an area of 284,000 m2 for residential
and commercial purposes and will comprise villas, low rise
apartments and hybrid neighborhoods. The report will include the
collection of legal documents, description of project, analysis of the
impact on health and safety, air, noise, traffic, water quality, solid
waste management and socio economic, identification and analysis of
the alternatives as well as development of the mitigation, monitoring
and management plan. The project will also include a public
consultation phase.

+ Environmental Impact Assessment for construction of Zakroun
project in Koura (2015, prepared for SES, funded by Nour Fonciere)
Participating as a team member in the preparation of an EIA study for
the Zakroun residential project in Koura. The project involves the
development of an area of 800,000 m2 for residential purposes. The
report will include the collection of legal documents, description of
project, analysis of the impact on health and safety, air, noise, traffic,
water quality, solid waste management and socio economic,
identification and analysis of the alternatives as well as development
of the mitigation, monitoring and management plan. The project will
also include a public consultation phase.

- Environmental Impact Assessment for the Sarafand Public Hospital
(2014, Prepared for SES, funded by CDR): assisted in the preparation
of the response to the reviews and comments of the Ministry of
Environment)

HSE Auditing

+ Environmental Audit of Rotoflexopress Company for the production
and printing of different types of packages, labels and bags, Choueir -
Mount Lebanon (2017, prepared for SES, funded by Rotoflexopress)
Implemented an HSE audit at Rotoflexopress consistent with the
2016 guidelines of the Ministry of Environment regarding
environmental audit reports (Decision 189/1 of 2016). The facility
produces a range of industrial packages and shopping bags made
from polyethylene (PE), PET (polyethylene terephthalate or
polyester), PVC (polyvinyl chloride), PP and OPP (polypropylene and

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

SES

Sustainable

Environmental

Solutions

oriented polypropylene), PA (polyamide or nylon) in addition to
aluminum and are often multi-layered specifically when intended for
the food industry.

Environmental audit of Lebanon Fruit and Juice Company (Bonjus,
Taanayel Dairy Farms, and F&B), Fanar (2017, prepared for SES,
funded by Lebanon Fruit and Juice Company)

mplementing an environmental audit at the facility with the purpose
of ensuring regulatory compliance and issuance of environmental
certificate consistent with the 2016 guidelines of the Ministry of
Environment regarding environmental audit reports (Decision 189/1
of 2016). The facility includes the production of dairy products and
ice cream in addition to power generation. The audit will include the
design of a wastewater treatment plant for the treatment of facility’s
process wastewater

Environmental audit of Arcenciel Centers for the treatment of
infectious healthcare wastes (2016, prepared for SES, funded by
Arcenciel)

mplemented environmental audits at Saida, Jisr El Wati, and Zahleh
infectious healthcare waste treatment centers run by Arcenciel. The
facilities use hydroclaves (H100) and an autoclave (ECODAS T1000).
The projects included meetings and discussions with relevant
employees, facility inspection, photographic documentation, noise,
and wastewater sampling, testing of emissions from generator and
boiler stacks. The project also included the development of an EMP
and a timeframe for its implementation consistent with the 2016
guidelines of the Ministry of Environment regarding environmental
audit reports (Decision 189/1 of 2016)

Environmental Audit at a facility for the fabrication of frozen
potatoes, Ansariyeh, South Lebanon (2016, prepared for SES, funded
by Tayyebat)

Conducted an HSE audit at the industry including meetings and
discussions with relevant employees, facility inspection,
photographic documentation, noise and wastewater (domestic and
process) sampling, testing of emissions from generator and boiler
stacks; the project will be concluded by the development of an EMP
and a timeframe for its implementation.

Environmental audit of a steel product manufacturing facility (2015,
funded by Spec)

The factory produces generator silencers, electrical control panels,
prefabricated houses, etc. and is located in Chabrakyet Tabet, Bekaa;
conducted an HSE audit at the industry including meetings and
discussions with relevant employees, facility inspection,
photographic documentation, air, noise, water (domestic and
drinking) and wastewater sampling, testing of emissions from

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

Sustainable
Solutions

generator stacks. The project also included the development of an
EMP and a timeframe for its implementation.

Environmental Audit of a steel profile and pipe manufacturing
industry (2015, prepared for SES, funded by Profile Tic)

Participating in the implementation of an environmental, health and
safety audit at the factory including the inspection of all plant
sections and associated activities, monitoring of air and wastewater
discharges and noise levels and the preparation of an environmental
audit report in line with national guidelines including an action plan
for the improvement of regulatory compliance at the plant.
Environmental Audit for a steel product manufacturing industry
(2014, under preparation for SES, funded by Dalal Steel Industries):
the factory produces hangars, cranes, prefabricated houses, and other
metallic products and is located in Taanayel, Bekaa; conducted an
HSE audit at the industry including meetings and discussions with
relevant employees, facility inspection, photographic documentation,
air, noise, water (domestic and drinking) and wastewater sampling,
testing of emissions from generator stacks

Environmental Audit for a cosmetics manufacturing facility (2014,
prepared for SES, funded by ARD Cosmetics): the factory produces
creams and lotions and is located in Tripoli, North Lebanon; reviewed
the audit report prior to submission to the Ministry of Environment
Environmental Audit for an adhesive and grout production facility
(2014, prepared for SES, funded by Unisupply): the factory produces
adhesives and grouts through mixing of a range of raw materials and
is located in Bauchrieh, Mount Lebanon; conducted an HSE audit at
the industry including meetings and discussions with relevant
employees, facility inspection and photographic documentation, and
preparation and submission to the Ministry of Environment of a final
audit report

Environmental Audit for a concrete brick facility in Mdoukha (2014,
Prepared for SES, funded by Mr. Khodor Mohammad): the factory
produces concrete bricks, and creep stone and interlock bricks and is
located in Mdoukha, Bekaa; reviewed the audit report prior to
submission to the Ministry of Environment

Environmental Audit for a concrete brick facility in Racha (2014,
Prepared for SES, funded by RFJ): assisted in the implementation of
an audit at a concrete brick facility in Racha, North Lebanon;
conducted an HSE audit at the industry including meetings and
discussions with relevant employees, facility inspection and
photographic documentation, and preparation and submission to the
Ministry of Environment of a final audit report

Sustainable Environmental Solutions (SES

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmi
Solutions

ental

» Environmental Audit for a butane gas storage facility in Bint Jbeil
Lebanon (2014, Prepared for SES, funded by Noor Station): reviewed
the audit report prior to submission to the Ministry of Environment

Initial Environmental Examination and other studies

+ Initial Environmental Examination for the construction and operation

of the Dusk Lodge Hotel and Chalets Project in Ehden, Zgharta

(Ongoing at SES, funded by Halim Frangie): prepared the IEE study.

+ Initial Environmental Examination for the construction and operation

of the eco-villages touristic development at Kawkaba, Bekaa (2014,

Prepared for SES, funded by Caritas): reviewed the IEE report prior to

submission to the Ministry of Environment

+ Initial Environmental Examination for an ice cream production

company at Zahleh Lebanon (2014, Prepared for SES, funded by Sea

Sweet): reviewed the IEE report prior to submission to the Ministry

of Environment

» Pilot procedure for co-firing with refuse derived fuel at a cement
production company (2014, Prepared for SES, funded by Cimenterie
Nationale): assisted in the preparation of a proposal for undertaking
quality assurance / quality control procedures to ascertain the
suitability of RDF production and use at CN all while managing
potential risks on the environment and on the industrial process

- Environmental Assessment of cooling alternatives to be applied in the
Kingdom of Saudi Arabia (2014, Prepared for SES, Funded by Booz):
assisted in conducting an indicator-based environmental assessment
for twelve different cooling technologies with the intent to identify
the one which is most suitable to apply in the context of Saudi Arabia

Date from - to

September 2014 - Present

Location Zouk Mosbeh
Company Notre Dame University (NDU)
Position Part time faculty member
+ Teaching of major classes in the environmental sciences program at
the Faculty of Natural and Applied Sciences
Description + ENS450: Environmental Impact Assessment
+ ENS 430: Solid Waste Management
+ GEO 311: Applied Hydrogeology
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmental
Solutions

Date from - to

2004-2014

Location

Beirut, Lebanon

Company

Miscellaneous

Position

Free-lance Environmental Consultant

Description

HSE Auditing including experience in Jordan
+ Amman Development Corridor Project. (2006 to 2012; Project funded
by the World Bank).
ADCP is a construction project composed of a new 40 km road in
Amman, Jordan. Participated in (1) the implementation of an ambient
air quality monitoring survey on a quarterly basis for the duration of
the project including pre-construction, construction and operation
phases; (2) the implementation of Environmental and Health and
Safety audits at the facilities operated by the project’s contractors
including workers’ camps, crusher sites, asphalt plants, aggregate
mixing plants and well sites; proposed recommendations intended to
improve the HSE system at contractors’ facilities.
» Environmental Audit of a Sugar Beet Factory (2005; Prepared for
Envirotech Ltd, Funded by Sugar Beet Processing Company S.A.L.).
mplemented with two other people an environmental audit of a
Sugar Beet factory located in the industrial area of Majdel Anjar in the
Caza of Zahle, Lebanon, pursuant to a request from the Ministry of
Environment in January 2005. Following two comprehensive site
inspections coupled to photographic documentation and interviews
with workers, an audit report was prepared including an HSE
management plan.
+ Environmental Audit of a Secondary Lead Smelting Factory. (2004,
Prepared for Envirotech Ltd, Funded by Hagopian Trading Company
Ltd SARL).
mplemented with two other people an environmental audit of a
secondary lead smelting factory located in Dora industrial complex,
Lebanon, pursuant to a request from the Ministry of Environment in
une 2004. Following several site inspections coupled to stack
emission measurements, photographic documentation and
interviews with workers, an audit report was prepared including an
HSE management plan.

Environmental Impact Assessment

+ Initial Environmental Examination for a Steel Product Manufacturing
industry, Taanayel, Bekaa (2014, Prepared for SES, funded by Dalal
Steel Industries): prepared the IEE study which involved baseline
characterization, environmental and _ socio-economic impacts
identification, as well as the elaboration of a HSE Management Plan

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

Date from - to

2004-2014

Location

Beirut, Lebanon

Company

Miscellaneous

Position

Free-lance Environmental Consultant

with particular emphasis on air and solid waste generation and
management

+ Initial Environmental Examination for an injection molding facility,
Saida, Southern Lebanon (2013, Prepared for SES): prepared the IEE
study which involved baseline characterization, environmental and
socio-economic impacts identification, as well as the elaboration of a
HSE Management Plan with particular emphasis on energy and water
consumption and air and solid waste generation and management

+ Initial Environmental Examination for an injection molding facility,
Anfeh, Northern Lebanon (2013; Prepared for SES, funded by
MegaPlast): prepared the IEE study which involved baseline
characterization, environmental and _ socio-economic impacts
identification, as well as the elaboration of a HSE Management Plan
with particular emphasis on energy and water consumption and air
and solid waste generation and management

» Strengthening Environmental Capacity in Iraq (2011; Funded by the
World Bank, delivered to staff from Iraq’s Ministry of Environment).
Participated in the preparation and delivery of a training workshop
regarding environmental impact assessment and environmental
audits to senior staff from Iraq’s Ministry of Environment. The training
was conducted in Beirut, Lebanon, in October 2011.

+ Social and Environmental Assessment for a_ polyethylene
terephthalate (PET) preform production factory, Baghdad, Iraq. (2010;
Submitted to the World Bank, prepared for Sebeel Al Safa Company for
Petrochemical Industries and General Trading and Water Filling).
Conducted a social and environmental assessment study for a PET
preform production factory under establishment at the Jurf Al-Naddaf
area South East of Baghdad following the MIGA’s performance
standards on social and environmental sustainability. The project
consists of the installation of two injection molding machines, one
thermoforming machine and other auxiliary equipment for the
production of 78,000 PET bottle preforms per hour, and 6,000 PET
glasses per hour filled with drinking water. Investigated baseline
environmental and_ social conditions; assessed potential
environmental and socio-economic impacts; compared potential
process and site location alternatives; and proposed an HSE
management plan for the factory.

+ Environmental and Social Management Framework for Rural Energy
and Electricity Distribution in Liberia. (2010; Submitted to the World

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmental
Solutions

Date from - to

2004-2014

Location

Beirut, Lebanon

Company

Miscellaneous

Position

Free-lance Environmental Consultant

Bank, prepared for Earthtime Inc, Monrovia, Liberia).

Participated in the preparation of environmental and social
safeguards documentation capable to satisfactorily address in
accordance with World Bank Safeguard Policies and Environmental,
Health and Safety EHS Guidelines the potential environmental and
social issues that may arise in the context of two proposed World
Bank operations in the area of rural energy and electricity
distribution. The two activities are (i) Catalyzing new and Renewable
Energy in Rural Liberia; and (ii) the Monrovia Power Project.

+ Al Furat Petroleum Company, EIA for the Tanak Field Area. (2004;
Prepared for Envirotech Ltd, Funded by Al Furat Petroleum
Company).

Participated with two other people in the preparation of an EIA study
for four oil fields (Tanak, Jido, Ishara and Maleh). Each field included
4 processing facilities, export and import pipeline network, 115 oil
wells, oil pits and road networks. In addition, the Maleh Field
included a Natural Occurring Radioactive Material (NORM) landfill
while the Tanak Field had additional facilities including dumpsites,
NORM yard, NORM decontamination Facility, base camps and offices.
One of the fields was located near an agricultural and residential area.
The EIA was developed following Shell’s environmental policy and
guidelines of environmental assessment and included a description of
the study area and existing operations, an assessment of the
environmental, social and economic impacts, and an HSE
management and monitoring plan.

Others

+ Sustainability of operation and maintenance of the Tyre compost and
recycling plant. (2005; Project funded by Envirotech Ltd).
Developed with two other people a study intended to provide a
marketing strategy for the recoverable materials to prevent their
accumulation and dumping in Tyre landfill within the framework of
the OMSAR Municipalities funding project for solid waste
management. It describes the existing situation for compost and
recyclables use in the region, examines potential markets for these
materials, elucidates the requirements of the market in terms of
quantity and quality, and estimates the potential revenues from the
selling of all recoverable materials.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmi
Solutions

ental

Date from - to

2004-2014

Location Beirut, Lebanon
Company Miscellaneous
Position Free-lance Environmental Consultant

+ Development of a National Biosafety Framework for Lebanon, funded
by UNEP-GEF. (2005; Project funded by UNEP-GEF).
Contributed to the drafting of a National Biosafety Framework for
Lebanon under the UNEP-GEF funded project for assisting developing
countries legally bound by the provisions of the Cartagena Protocol
on Biosafety in drafting their frameworks. Participated to two
workshops (Movenpick Hotel, December 17, 2005; Chamber of
Agriculture, Industry and Commerce, April 1, 2005) aiming at
information exchange and public participation in decision making
processes.

Date from - to

2009-2014

Location Beirut, Lebanon
Company American University of Beirut
Position PhD Researcher
» Research
Description » Paper reviews

+ Proposal writing

Date from - to

2007-2009

Location Southampton, United Kingdom
Company University of Southampton
Position PhD Researcher

» Research
Description » Paper reviews

+ Proposal writing

Date from - to

2005-2007

Location Beirut, Lebanon

Company American University of Beirut

Position Research Associate

Wastewater management
Description « Effluent dispersion modeling for the proposed Jbeil and Batroun
wastewater outfalls. (2006; Project funded by the Council of

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-Ib.com

Copyright at SES s.al

w

Sustainable
Environmental
Solutions

Development and Reconstruction, Lebanon)

Was involved in the assessment of the performance of two sea
outfalls for the discharge of treated effluent from the proposed Jbeil
and Batroun secondary wastewater treatment plants, including (1)
definition of prevalent conditions in terms of effluent characteristics,
hydrodynamic regimes in the study area, as well as seawater and
sediment quality, (2) simulation of the dispersion profiles
encountered for different outfall layouts including the proposed
schemes, (3) determination of optimal outfall structure capable of
achieving environmental and health standards.

Zahleh leachate treatment plant, Lebanon. (2006; Project funded by
USAID).

Participated in the development of capacity building material for an
awareness raising campaign on solid waste and leachate treatment
opportunities for the Municipality of Zahleh, Lebanon.

Bebnine project, Akkar, Lebanon. (2006; Project funded by IDRC).
Participated in the development of a GIS database for Bebnine Village
for water quality management for a better understanding of health
implications.

Others

National Post-harvest Training Project, Expanding Economic
Opportunities under Clustering for Economic Development and
Revitalization of Industry Sectors: Post-harvest management,
CEDARSplus Program. (2006-2007; Project funded by USAID through
CHF International).

Participated as research associate in the implementation of project
activities including (1) the assessment of postharvest treatment
baseline situation in the Lebanon, (2) the attendance of a training
workshop on postharvest treatment procedures in Davis, California,
United States (3) the attendance of a postharvest technology short
course at UC Davis, California, United States, and (4) the
implementation of a training on postharvest technology in the
Chambers of Commerce, Industry, Agriculture and Trade of Lebanon.
Environmental assessment for Raouche Rotana Suites Project, Beirut,
Lebanon. (2006; Project funded by Société Generale Immobiliére
S.A.L)

The study involved baseline characterization, environmental and
socio-economic impacts identification, as well as the elaboration of an
Environmental Management Plan with particular emphasis on traffic,
energy, water consumption and waste management.

Sustainable Environmental Solutions (SES

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

Date from - to

2003-2005

Location

Beirut, Lebanon

Company

American University of Beirut

Position

Research Assistant

Description

Wastewater and water management including auditing of wastewater

treatment facilities

+» MEDAWARE Project. Development of Tools and Guidelines for the
Promotion of the Sustainable Urban Wastewater Treatment and
Reuse in the Agricultural Production in the Mediterranean Countries.
(2004-2005; Project funded by MEDAWATER, EU).

Was involved in: (1) assessment of existing situation in Lebanon
related to urban wastewater treatment and disposal practices
(discharge, reuse), (2) examination of worldwide success stories in
wastewater treatment and reuse particularly in the agricultural
production (3) preparation of a training workshop (AUB, June 21 &
22, 2005) for exchange of information and promotion of appropriate
systems among actors involved in the field.

+ Uncertainty analysis applied to the evaluation of different
wastewater treatment systems used in animal waste management
strategies. (2004; Project funded by AUB).

Was trained on the use of a prototype software designed to help
compare various animal waste treatment systems on a site-specific
basis. Conducted an extensive literature review for the study of the
uncertainty of the values given to the model input parameters.

+ Environmental Impact Assessment for the Khardale Dam and
Reservoir Project (Proposed on the Litani River). (2004; Project
funded by AUB)

The project included the preparation of an EIA for the proposed
Khardale Dam and Reservoir Project.

» Water and wastewater management plan for the Litani River Basin

and the Karaoun Lake.

(2004; Project funded by AUB)

The project involved: (1) river water sampling at the hot spots of the
basin (where there is a potential contamination from industrial and
domestic wastewater) (2) identification of sources of pollution of
Litani River and Karaoun Lake waters (3) proposition of a
management plan that mitigates water pollution, restores the
polluted Lake, and optimizes water usage in the basin.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

Sustainable
SES 3.
Solutions
Membership in Professional Associations

+ Member of the Transportation Research Board Committee on Environmental Analysis
in Transportation (ADC10).

+ Reviewer for the Transportation Research Board and the Journal of the Air and Waste
Management Association.

Publications

+ Abi-Esber, L. El-Fadel, M. et al. Modeling of processes governing PM2.5 exposure inside
a commuting car. Transportation Research Part D (in preparation), 2017.

+ Alameddine, I., Abi-Esber, L., Bou Zeid, E., Hatzopoulo, M., El-Fadel, M. Operational and
environmental determinants of in-vehicle CO and PM2.5 exposure. Science of the Total
Environment, 551-552, pp. 42-50, 2016.

+ Abi-Esber, L., and El-Fadel, M. Indoor to outdoor air quality associations with self-
pollution implications inside passenger car cabins. Atmospheric Environment 81, pp.
450-463, 2013.

+ El-Fadel M., Abi-Esber, L., Salhab, S. Emission assessment at the Burj Hammoud
inactive municipal landfill: Viability of landfill gas recovery under the clean
development mechanism. Waste Management32 (11), pp. 2106-2114, 2012.

+ Abi-Esber, L., and El-Fadel, M. Economic viability of LFG recovery under the CDM
mechanism. WIT Transactions on Ecology and the Environment 163, pp. 83-92, 2012.

+ El-Fadel M., Abi-Esber, L. Simulating industrial emissions using atmospheric

dispersion modeling system: Model performance and source emission factors. Journal

of the Air and Waste Management Association 62 (3), pp. 336-349, 2012.

+ El-Fadel, M., Abi-Esber, L., Salem, N. Chemical oxygen demand fractionation and kinetic

parameters for sequencing batch reactors treating paper mill wastewater.

Environmental Engineering Science 29 (3), pp. 161-173, 2012.

+ Abi-Esber, L., El-Fadel, M. Determinants of in-vehicle exposure to traffic-induced

emissions.Transportation Research Record2270, pp. 152-161, 2012.

+ El-Fadel M. and Abi-Esber L. In-vehicle exposure to carbon monoxide emissions from

vehicular exhaust: A critical review, Critical Reviews in Environmental Science and

Technology 39 (8), pp, 585-621, 2009.

+ El-Fadel M., Abi-Esber L., Ayash T. Air pollution in highly industrialized areas:

Regulatory compliance under uncertainty. Atmospheric Environment, 43 (32), pp.
5015-5026, 2009.

+ Abi-Esber L. and El-Fadel M. In-vehicle CO ingression: Validation through field
measurements and mass balance simulations, Science of the Total Environment
394(1), pp. 75-89, 2008.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.l
Sustainable
Solutions

+ Abi-Esber L., El-Fadel M., Nuwayhid I, and Saliba N. The effect of different ventilation
modes on in-vehicle carbon monoxide exposure. Atmospheric Environment, 41(17):
3644-3657, 2007.

+ Abi-Esber L., El-Fadel M., and Shehadeh A. Comparative assessment of grab and
continuous sampling for in-vehicle monitoring of carbon monoxide, Atmospheric
Environment, 41(28): 6087-6094, 2007.

+ Abi-Esber L., and El-Fadel M. Carboxyhaemoglobin levels of in-vehicle occupants
commuting in an urban commercial/residential area. Indoor and Built Environment,
16(2): 184-189, 2007.

Conference papers

« Abi-Esber, L., and El-Fadel, M. 2013. Influence of Ventilation Mode and Out-Vehicle
Pollution on In-Vehicle PM2.5 Concentration. Presented at 92nd Annual Meeting of the
Transportation Research Board, Washington, D.C., 2013.

+ Abi-Esber, L., and El-Fadel, M. 2012. Economic viability of landfill gas recovery under
the CDM mechanism. Presented at the Wessex Institute of Technology conference on
Waste Management 2012, New Forest, England, 2012.

Trainings

+ Application of the TEST (Transfer of Environmentally Sound Technologies) approach
in environmental and energy auditing by UINDO - IRI (Beirut, 2016-2017)
+ Green Building Basics and LEED Practice by the US Green Building Council (Beirut,
November 12-14 2011).
LEED 101: Green Building Basics and LEED
LEED 201: Core concepts and strategies
BD+C 251: Understanding the building design; Construction LEED rating system
+ Postharvest Technology by the University of California Davis (Davis, USA, June 2006).
+ Project planning and design by Hanns Seidel Stiftung and AFDC (Beirut, August
2004).

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.
Sustainable
S ES Environmental
Solutions

Language Skills
Language | Reading | Speaking | Writing
English 1 1 1
French 1 1 1
Arabic 1 1 1

Expert's contact information:

E-mail: labiesber@ses-lb.com,

Phone: 00961-3-417481

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at SES s.a.
ENVIRONMENT
RAMBOLL & HEALTH

CARY L EHRMAN

Senior Managing Consultant

Cary is a Senior Managing Consultant with over 30 years’ experience in
managing environmental and social impact assessment, permitting,
sustainable development, site investigation, remediation and planning
projects. She is the Regional Service Leader for Impact Assessment for
the Americas, and works on ESIA projects globally. Throughout her
career, she has served as Project Manager, Principal-in-Charge, and
Program Manager on large, nationally significant projects across a range
of environmental disciplines, market sectors and clients. Over the last 15
years, Cary has led ESIAs and managed the technical quality and
performance of multi-disciplinary and multi-cultural teams with divergent
technical skills, linking appropriate staff from both national and
international locations to provide best for project solutions to client’s

unique challenges. Her particular expertise includes scoping CONTACT INFORMATION
environmental and social baseline data collection and impact assessment Cary L Ehrman

for projects in developing countries in challenging terrain, community

consultation, the development of sustainability/resilience metrics and cehrman@ramboll.com
tools to bring transparency to alternatives analysis and decision-making,

stakeholder engagement, and government liaison. She is passionate Ramboll

about solving complex issues requiring strategic thinking, technical 5747 Perimeter Drive
challenges and integration of environmental and social assessment. She Suite 220

is a Certified Environmental Practitioner (CEnvP) and an International Dublin, OH 43017
Association for Public Participation (IAP2) Certified Practitioner. She has USA

extensive experience working with indigenous communities situated in +1 614-408-0904
remote settings, including Australia, Fiji, Papua New Guinea, and Brazil. +1 614-822-6719

Previously, her responsibilities included serving as the Australasian
Regional Leader for the development and marketing of sustainable
evaluation tools to bring transparency to alternatives analysis and
decision-making in line with IFC Performance Standards.

REPRESENTATIVE PROJECTS.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT

2017

Evaluation of Socio-Economic and Socio-Environmental Programs,
Federal Public Ministry, Brazil

Socio-Economic and Socio-Environmental Technical Advisor

Reviews conducted by the Ramboll Task Force to evaluate the
Environmental and Socioeconomic Programs proposed by the Renova
Foundation for the recovery of damages caused by the failure of the
Funddo Tailings Dam. The dam failure resulted in the release of a mass of
approximately 48.3 million cubic meters of mud that was accumulated in
the dam, causing a wave of devastation throughout the basin of the Rio
Doce, reaching the Atlantic Ocean, a distance of 650 km. Damage was
caused to people who live or depend on the affected territory in 41
affected municipalities and natural resources throughout the region, The
Ramboll task force included environmental and social experts from the

1/9 CV, CARY L EHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

Americas and Europe, together with Brazilian national staff. The work was undertaken as an aid to the
analysis of the Federal Public Ministry of the State of Minas Gerais, regarding the actions and activities
proposed by those responsible for the event. The assessment included the technical development and
application of a Resilience Model used to evaluate the current and future status of work associated
with the different dimensions of the Rio Doce River Basin recovery work (human/social capital,
economic/financial, natural capital, physical/infrastructure, and governance), and to provide a clear
understanding of progress towards achieving long-term, sustainable goals for recovery in the region.
Given the identified gaps, Ramboll recommended programs to facilitate the Ministry’s renegotiation of
the nature, scope, and dimensions of the restoration requirements, monitoring, and management in
accordance with IFC Performance Standards.

2013-2015

Environmental and Social Impact Assessment - Port of Port Moresby Relocation to Motukea
Island, Independent Public Business Corporation, Papua New Guinea

Project Manager

Nationally significant ESIA and government approvals for the relocation of the Port of Port Moresby to
Motukea Island, 12km from the existing port, to provide capacity up to tripling of size in next 10 years.
The island is a 106ha development site with steel fabrication, dockyard and wharves including twin
Panamax berths, each with a quay line of 212m and water depth of 13m at lowest tide. Classified by
government as a project of national significance and requiring highest level of regulatory assessment.
The project included marine land reclamation, shipping channel establishment, marine dredging works,
and the construction of a new international berth, roads, causeway, drainage works, electrical power
supply, and lighting and communication systems. The ESIA included:

« Environmental Inception Report, feasibility approvals, risk assessment and strategy.

« Negotiation with Papua New Guinea Ministry of Transport.

« Scoping and ESIA baseline investigations to assess existing conditions. Work included:

Marine flora/fauna assessment and marine sediment sampling.

Bathymetric study and shipping channel assessment.

Hydrodynamic and sediment transport modeling.

Mangrove and shoreline investigation.

Existing and future terminal operations assessment.

Assessment of subsistence reliance on marine and land resources.

Traffic studies.

o Socioeconomic data collection and community consultation with affected villages.

« Impact assessment to define the nature and extent of potential physical, social and environmental
impacts that may be associated with undertaking construction and operation of the proposed Port
development at Motukea.

« Conservation and protection of the natural ecosystems and environmental value of the area by
developing mitigation, management and monitoring measures to address the key risks identified in
the impact assessment.

« Government Liaison and workshops.

« Stakeholder engagement design, meetings and development of support materials and posters.

0000000

2013-2014

Environmental and Cultural Heritage Investigations, Australian Commonwealth Government,
Papua New Guinea

Project Manager

Environmental and cultural heritage baseline investigations to outline the potential significant
environmental risks associated with the establishment and operation of the Manus Offshore Processing
Centre on the PNG Navy Base at Lombrum Point on the remote, tropical Pacific island of Los Negros.
MOPC was one of a number of offshore Australian immigration detention facilities operated by Transfield
Services on behalf of the Australian Commonwealth Government. Works included detailed ecological

2/9 CV, CARY L EHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

and aboriginal heritage survey, significance assessment, development of mitigation and management
measures to mitigate loss in compliance with the Environment Protection and Biodiversity Conservation
Act 1999 (EPBC Act) ---- the Australian Government's national scheme of environment and heritage
protection and biodiversity conservation--- and PNG legislation. Results of the investigations were used
to undertake risk assessment, mitigation design, project permitting, demolition supervision of WWII era
buildings, and training of site contractors.

2012-2015
Environmental and Social Impact Assessment - Project Fusion, Eyre Iron Pty Ltd, Australia
Project Manager

ESIA for a large, multi-pit iron ore (magnetite) mine about 20km northeast of the town of Tumby Bay,
with onsite processing facilities and pipelines to port facilities, which was a joint venture partnership
between Centrex Metals Ltd and Wuhan Iron & Steel (Group) Co, a Chinese government steelmaking
enterprise. Significant project size, including pits, tailings facilities, waste dumps, processing plant,
power, magnetite slurry pipeline, return water pipeline corridor to a proposed desalination plant and
deep-water port on the Eyre Peninsula, and road corridors. Significant challenges within existing
agricultural area and conservation values. Large multi-pit iron ore project with onsite processing
facilities and pipelines to port facilities. Work included:

« Impact assessment technical re-scoping and data review.
¢ Peer review of environmental and social assessment.
« Government liaison. Social risk assessment and engagement design to redress existing challenges.

2012-2013
Environmental and Social Impact Assessment - Port Spencer, Centrex Metals Ltd, Australia
Project Manager

Port Spencer was a proposed bulk commodities port development project in South Australia, previously
known as Sheep Hill, would have been located on lower Eyre Peninsula, on the western shore of
Spencer Gulf. The project was conceived by Centrex Metals Ltd for the export of iron ore from
prospective iron ore deposits at Wilgerup and in the hills of Koppio, and was to be the first direct
shipping cape class size vessel port project in South Australia. The port was designed to be served by a
27km narrow gauge branch line from Ungarra on the Eyre Peninsula Railway. Lipson Cove lies
immediately to the south with the proposed wharf structure 1.5km north of Lipson Island Conservation
Park. A desalination plant capable of producing of 5-20GL of water per year would have been required
to provide the water necessary to transport the ore in a slurry to the Port Spencer site. Once the ore
was dewatered, it was to be loaded onto conveyors, along a 500m jetty and onto cape size bulk carrier
vessels. An alternative was developed in November 2013 would see the ore trans-shipped from a
shorter jetty in barges, each carrying 15,000 tonnes. If such a method were to be employed, 12 barge-
loads (round trips) would be required to fill a single cape size vessel, with a capacity of 180,000 tonnes.
Designated by government as having major economic significance, and classified as Major Project for
highest level of State assessment. The port development required three stages of environmental
approvals plus associated mine development approvals in order to proceed. The project included:

« State and Commonwealth Approvals; Project scoping and baseline scoping, Review, design and
delivery of Public Environmental Report (ESIA) to state regulators; Federal EPBC approvals and
impact assessment.

« Government liaison, community engagement design and implementation, including written
publications preparation and program.

« Formal response to impact assessment comments documentation and presentation to both
government levels.

« Federal response to identified risks to two threatened species known to visit the region --- the
southern right whale and the fairy tern.

State and Commonwealth approval was granted in October 2013.

3/9 CV, CARY L EHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

2010-2012

Environmental and Social Baseline Studies - Oriomo Industrial Development, Papua New
Guinea Sustainable Development Programme, Papua New Guinea

Project Manager

Environmental and social baseline studies undertaken to assess primary risks associated with the
potential development of an Industrial Park Complex in the Oriomo area and surrounding communities
for the PNGSDP. PNGSDP commenced operations in Papua New Guinea to promote development that
meets the needs of the present generation and paves the way for continued progress to benefit future
generations. The project included the proposed Daru Island international deep-sea port facilities,
including construction of a bridge from the Daru Port to the mainland. The proposed port would support
construction of a proposed road from the mouth of the Oriomo River to a proposed 70-hectare industrial
park, to be the point of export for Ok Tedi Mine with mine life extended to 2024, and be the port for the
proposed Purari hydroelectric project in neighboring Gulf Province. The project included related
infrastructure, including upgrade of the existing road from Oriomo to Wipim. The proposed road was
designed to run as a spine, connecting Daru to the remote areas of the Highlands for the first time. The
baseline studies included evaluation of existing physical, social and biological environment to collect
data on land use, cultural heritage, population, health, education, geology, soils, water quality, flora /
fauna, and village relocation. Significant development in remote, undeveloped part of Western Province
in challenging environmental terrain. Significant socioeconomic data collection program involving travel
to remote villages by boat and helicopter, and village stays.

2010-2012
Environmental and Social Impact Assessment, Waisoi Copper Mine, Newcrest Mining, Fiji
Technical Discipline Leader — Socioeconomic Studies

ESIA for the development of a major copper/gold mine prospect within remote Fiji highlands and
considered a significant project by government. Technical direction of baseline data collection, impact
assessment and development of ESIA document chapters for the following disciplines: Traffic and
Transport, Visual Amenity, Socio-Economics, Stakeholder Consultation, Cultural Heritage, Human Health
and Ecological Risk Assessment, Community Health, and Alternative Energy. High degree of technical
challenges with existing environment and traditional villages within potentially directly and indirectly
impacted areas. Project highlights include:

« Community engagement of over 1,500 people, socio-economic data collection of over 1,000
households, in over 20 communities.

« Many small subsistence traditional villages located in the study area all with strong cultural
connections to the land and its history.

« Design and implementation of training program for local social team in survey and community
engagement.

e« Development of communication materials for community and stakeholders in two languages.

e Partnering with Fiji Museum and University of South Pacific for their local knowledge, and in turn,
provided capacity building through training and discussion of our methodology and close
collaboration.

e Use of predictive GIS model to enable identification of potential cultural resources sites, as well as
known sites, and target field survey in these areas was developed by the team. This along with the
techniques utilized in this project resulted in the identification and protection of numerous old village
sites, war forts, temples and burial grounds.

« The most comprehensive cultural heritage assessment undertaken in the Pacific for this type of
project and the largest in Fiji's history.

4/9 CV, CARY LEHRMAN, LAST UPDATED 05/2018,
ENVIRONMENT
RAMBOLL & HEALTH

2005-2006
Technical and Economic Justification - Port Vera, Confidential Client, Port Yuzhny, Ukraine
Project Manager

Preparation of the Technical and Economic Justification (Russian ESIA documentation) for the expansion
of a deep-water port within the Black Sea Region, Port Yuzhny located 35 km east of Odessa, Ukraine.
The new port facilities were referred to as the “Port Vera Project”. The project involved assessment of
the technical feasibility study of building new offshore oil terminal complex, intermodal yard, support
facilities such as storm water treatment, utilities, roadway and rail access, and upland earth
placement/fill. The construction of the offshore oil complex was intended for:

« Reception of high-hardening oils and petroleum products from railway transport to reservoirs;
« Storage of oil and oil products in the tank farm.
e Pouring in tankers oil and oil products.

Given the high requirements for environmental protection, the requirements for the operation were of
similar oil terminals in the EU countries. A technical and economic assessment of the oil terminal
construction was developed in 2005. The Cabinet of Ministers of Ukraine and private investors
repeatedly considered the site for the construction of a high-purity refinery, as well as for the
construction of an LNG terminal. The development of the Port Vera Project was suspended due to the
political and economic situation in Ukraine, as well as due to the fact that in 2008, The Government of
Ukraine imposed a moratorium on changing the purpose of agricultural land.

2001-2005

Environmental Impact Statement - SCI-823 Portsmouth Bypass, Ohio Department of
Transportation, United States

Deputy Program Manager

Environmental Impact Statement (EIS) and preliminary design for a 16-mile, limited-access four-lane,
divided freeway through Scioto County, Ohio, as part of the Appalachian Development Highway System.
The project included coordination and Environmental Scoping with state and federal regulatory
agencies, preliminary design for several alternatives, the preparation of Draft and Final Environmental
Impact Statements, and the completion of preliminary plans for the preferred alternative.

SITE INVESTIGATION & REMEDIATION

2006-2010

Dioxin Site Investigation & Remediation - Dandenong Treatment Plant, Melbourne Water
Corporation, Australia

Project Manager

Investigation and remediation of widespread dioxin contamination in surface soils and sludges on the
site, originating from trade waste discharges over several decades. Numerous phases of site
investigation and analysis were conducted to identify the nature and extent of contamination. A cleanup
strategy was formulated when an extensive review of available technologies for dioxin concluded that
collection and on-site storage of the materials represented the only viable alternative for the nature and
volumes of the materials involved. Sludges and contaminated soils were temporarily stored in one of the
redundant lagoons while a permanent storage facility was constructed under the conditions of an EPAV
Works Approval. Known as the CALM (Capped and Lined Mound), this state of the art clay and
membrane composite lined storage cell contains in excess of 600,000 cubic meters of compacted soils
and sludges. Completed in late 2010, the CALM will be utilized as public open space within the industrial
development. This project gained national recognition by winning the Gold Award in the Environmental
Category in Consult Australia’s Award for Excellence in 2011.

5/9 CV, CARY L EHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

2006-2008

Site Investigation & Remediation - Point Nepean Quarantine Station and Norris Barracks,
Point Nepean Community Trust/Commonwealth Government of Australia, Australia
Project Manager

Investigation and remediation of the historic Point Nepean Quarantine Station and Norris Barracks under
Section 53X of the Environment Protection Act, 1970. The site has a rich history and played an
important role in shaping the early settlement, quarantine and defense of Victoria. Developed an
investigation strategy that met sampling densities required for future educational and residential use,
and broad-acre sampling for areas to be used for recreational and open space. Potential sources of
contamination investigated included USTs, ASTs, explosive and chemicals storage areas, garages and
hydrocarbon storage areas, former earth closets and waste areas. The scope of work included
installation of 398 boreholes, a network of 12 groundwater wells, investigative protocols including
Aboriginal monitors and recording of cultural artifacts. Areas of contamination were delineated and
remediated to obtain a Statutory 53X Certificate of Audit for the site. Following remediation, the site
was successfully transferred from the Commonwealth Government of Australia to Parks Victoria and has
been opened to the public as a National Park.

2004
Site Investigation - Steelton Pond, Duluth, Missabe & Iron Range Railway, United States
Project Manager

Site investigation to address contamination found in Steelton Pond. The purpose of the SI was to
determine the source of groundwater with elevated pH levels, confirm the direction of groundwater flow,
and identify possible solutions for addressing the problem, determine if wetlands mitigation is
necessary. Tasks included: installation of soil borings to collect groundwater samples for pH
measurement, confirmation of the direction of groundwater flow, review of site conditions to determine
surface water flow characteristics and area of impacted wetlands. The SI determined that surface water
originating an upgradient cement plant property discharged through the storm sewer and had migrated
downgradient as shallow, unconfined flow through the fill material in the filled ravine on the DM&IR
property to the Steelton Pond. Used the findings of the SI to prepare a letter to the Minnesota Pollution
Control Agency, and recommended remedial actions in connection with Brownfield redevelopment of the
property by the City of Duluth.

1999-2000

Ohio VAP Brownfield Redevelopment - Smith Brothers Hardware Property, Capital Equities,
United States

Project Manager

Brownfield redevelopment of the iconic Smith Brothers Hardware Property located in the historic
Warehouse District in Columbus, Ohio under Ohio EPA's VAP Program. Work included Phase I and Phase
II ESA including field investigations, an exposure pathway assessment, determination of applicable
standards, and determination of groundwater use, quality, potential for commingling plumes, and
ground water classification. Following the Phase II ESA, the remedial design (soil and groundwater
controls) was developed and construction oversight of the hazardous materials abatement activities was
performed. An Operations & Maintenance Plan to demonstrate that the remedy will continue to result in
the property meeting applicable Ohio EPA. A No Further Action (NFA) Letter requested a Covenant Not
to Sue based on the actions taken at the property. The Ohio EPA issued Findings and Orders for the
Covenant Not to Sue for the property on August 18, 2000.

1991-1992

Site Investigation - Pontiac Storage Activity, U.S. Toxic and Hazardous Materials Agency,
United States

Project Manager

Site Investigation at the Pontiac Storage Activity performed under USATHAMA in preparation for site
closure and transfer/sale of the property under base realignment and closure (BRAC) activities. The SI

6/9 CV, CARY LEHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

determined the types and chemical characteristics of any contamination; geologic and hydrologic
conditions; environmental media affected by contamination; potential migration pathways; and
potential receptors of contamination. The field program included soil gas survey, surface soil sampling,
PCB wipe and chip sampling, soil borings, groundwater monitoring well installation, and asbestos and
radon surveys. Responsible for all project related reporting, cost tracking, and development of remedial
alternatives assessment documents.

1990-2000

Installation Restoration Program Task Order Contracts, Air Force Center of Environmental
Excellence, United States

Project Manager

Two, consecutive 5-year RI/FS IDIQ contracts at WPAFB in Dayton, Ohio. Projects included the
following:

e Performance of a $6M RI/FS performed under the CERCLA IRP and Administrative Orders of Consent
for an Operable Unit that consisted of two landfills and an earthfill disposal zone. Remedial
alternatives were evaluated utilizing a streamlined approach under the Superfund Accelerated
Cleanup Model (SACUM).

e Performance of an RI/FS performed under the CERCLA IRP and USEPA Administrative Orders of
Consent for an Operable Unit that consisted of a chemical disposal area, a UST farm, and a burial
site.

e Provided construction services for the Air Force during construction and implementation of the
remedial design at two landfills. Established an Independent Quality Assurance Team to implement
the QA procedures detailed in the remedial design.

« Preparation of a remedial action plan, action memorandum, and landfill remedial design for two
landfills.

« Preparation of proposed plans and Record of Decision for 33 No Further Action sites at WPAFB. The
proposed plans summarized investigation results, site risks, evaluation of alternatives, and the
preferred alternative in coordination with USEPA Region V.

1988-1991

Indefinite Delivery/Indefinite Quantity Contract - NASA, United States
Project Manager

3-year RI/FS IDIQ at two NASA facilities in Cleveland and Sandusky, Ohio:

« Corrective Actions RI/FS for leaking USTs at the NASA Plum Brook Station, Sandusky, Ohio. The
investigation involved the study of the impacts of fourteen USTs at four locations at the facility, and
was conducted under the jurisdiction of both the OEPA and BUSTR. The results of the investigation
were used to conduct a risk assessment and develop risk-based remediation levels.

e Engineering evaluation of the NASA Glenn Research Center industrial wastewater sewer system.
Directed the fieldwork necessary to determine the probable causes and contributing factors
associated with NPDES violations at two outfalls located within the sewer system. Elements of the
study included: determining wastewater disposal practices; visual observation of industrial and
storm sewer flows; sampling and analysis of selected branches of the industrial and storm systems;
evaluating wastewater management and handling procedures; performing an inflow and infiltration
study; and the developing a prioritized program of construction and facility rehabilitation.

« Developed a UST compliance and management program to upgrade forty-two tanks at NASA Plum
Brook Station, Sandusky, Ohio and Glenn Research Center, Cleveland, Ohio.

7/9 CV, CARY L EHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

WASTE MANAGEMENT AND SUSTAINBILITY

2009

Triple Bottom Line Assessment - Works Approval for Landfill Expansion, Australian Paper,
Australia

Project Manager

Triple Bottom Line Assessment to support the Works Approval Application for the proposed extension of
a landfill. To demonstrate to EPA that the proposed option is preferred on a balance of environmental,
social, and economic criteria, five feasible alternatives were developed, evaluated with regard to
weighted criteria to assess performance with regard to sustainability, and the results evaluated to
develop supporting justification of the preferred alternative.

2009

Waste Management Strategy 2020, Baw Baw Shire, Australia

Project Manager

Development of the Waste Management Plan 2020. The WMP2020 drew on industry best practice to
provide strategic and operational recommendations for the provision of waste management programs
and services. The W MP2020 provided strategies for the collection, transport and disposal of waste,
management of transfer stations, recycling programs, community and education programs, disposal of
C&D and C&I waste, ‘Waste Wise’ programs and industry best practice programs, advice to Council to
achieve outcomes set out in the Victorian State Government's ‘Toward Zero Waste Strategy’ and the
Gippsland Regional Waste Management Plan, took a holistic, whole of organization approach and assess
recommendations using a triple bottom line (TBL) methodology and provided overarching vision, goals,
objectives, indicators and targets for Council to implement an integrated approach that was cost
effective and environmentally responsible.

2008
Integrated Waste Management Plan, City of Greater Bendigo, Australia
Project Manager

Inventory of regional commercial and industrial waste streams to review and assess the range of
commercial opportunities for waste products as a resource. Following the development of a detailed
profile of waste streams, business opportunities were identified and prioritized to facilitate expressions
of interest by the waste to energy market to develop in principle agreements with the suppliers.

2007-2008

Towards Zero Waste Strategy, Sustainability Victoria, Australia

Project Director

Landfill audits to determine the composition of waste to landfill to gain a better understanding of the
current quantities and types of materials being disposed of to landfill. Importantly, this project aimed to
identify the types, quantities, and counts of priority materials disposed of to landfill. By comparing the
data gained from this project with that of the previous landfill/transfer station audit conducted in 2005,
Sustainability Victoria was able to ascertain what progress has been achieved towards landfill diversion
targets specified in the Towards Zero Waste Strategy.

2007-2008

Sustainable Development Evaluation Tool - Point Nepean Quarantine Station, Point Nepean
Community Trust/Commonwealth Government of Australia, Australia

Project Manager

Development of an options assessment tool to help manage the Point Nepean Quarantine Station's
significant heritage and environmental values to optimize societal benefit when considering options for
future use of the site. Developed a sustainability framework and analysis tool for the planning,
redevelopment and operational phases involved in transferring the former Quarantine Station and Norris
Barracks site from the Commonwealth to the Victorian State Government for incorporation into the
Mornington Peninsula National Park.

8/9 CV, CARY L EHRMAN, LAST UPDATED 05/2018
ENVIRONMENT
RAMBOLL & HEALTH

EDUCATION

1986-1987, MS, Environmental Science & Management, The Ohio State University, OH, USA
1981-1985, BA, Geology, Marietta College, OH, USA

PUBLICATIONS

2015, Assessing Options for Tailings Management, Australian Institute for Mining and Metals Bulletin.

TECHNICAL PRESENTATIONS

- 2017, Development and Application of a Resilience Model for Socio-Ecological Restoration in the
Mining Sector, 7th World Conference on Ecological Restoration, Brazil.

- 2018, Development and Application of a Resilience Model for the Restoration of the Rio Doce Basin,
Brazil, IAIA18, South Africa.

- 2015, Environmental and Social Impact Assessment, Battelle Memorial Institute, USA.

- 2013, AUSIMM Uranium Conference, Assessing Options for Uranium Tailings Placement, Australia.

- 2011, Evaluating Options Sustainably, EcoForum, Australia.

- 2009, Carbon Pollution Reduction Scheme, National Greenhouse and Energy Reporting Methods 1
and 2, EcoForum, Australia.

OTHER ACTIVITIES

- 2012-2015, Sustainable Development Evaluation Tools Support and Development Centre Leader,
Australasia Region.
- 2012-2014, Consult Australia Victorian Division Committee Member.

MEMBERSHIPS
Environmental Institute of Australia and New Zealand
International Association of Impact Assessment

International Association for Public Participation

9/9 CV, CARY LEHRMAN, LAST UPDATED 05/2018,
RAMBOLL

JONAS FEJA

Senior Consultant

Jonas Feja is senior consultant with extensive experience in the
permitting process of onshore wind turbines. His professional
experience of more than 7 years comprises approval procedures and
in particular noise, visual impact and shadow flicker assessments in
accordance with administrative German law and international
standards. Jonas could apply his management and coordination
qualities in large number of projects including the first utility scale
wind power project in Jordan. His second main expertise is the design
and micrositing of wind farms he obtained in projects located in
Germany, UK and Romania. Furthermore, Jonas has been involved
and managed technical due diligence processes for wind energy
projects of several hundred megawatt.

EDUCATION

2008-2009

Master of Land Economy

University of Aberdeen, Aberdeen, United Kingdom

2004-2008
Bachelor of Science (B.Sc.) in Earth and Atmospheric Sciences
Universitat Innsbruck, Innsbruck, Austria

LANGUAGE SKILLS
German (mother tongue), English, Spanish

PROJECTS

2018

Fiinfeichen

ABO Wind AG, Germany

Noise emission and shadow flicker analysis.

2018

Prétzel I

EnBW Windkraftprojekte GmbH, Germany
Noise emission and shadow flicker analysis.

2018

Menden

GELSENWASSER AG, Germany
Visual assessment.

1/3 CV, JONAS FEJA, LAST UPDATED 2017/7

ENERGY

CONTACT INFORMATION
Jonas Feja

jonas.feja@ramboll.com
+49 (40) 6000946723

Ramboll
Stadtdeich 7
20097 Hamburg
Germany
RAMBOLL

2018

ESIA Kospo update 5b

Korea Southern Power Co., LTD, Korea, Republic of
Noise emission analysis.

2017-2018

Billerbeck-Kentrup

SL Windenergie GmbH, Germany
Supplement of expert report.

2017-2018

Friesenhagen

ALTUS AG, Germany

Supplemental noise emission analysis.

2017-2018

Petershagen-Frille

Enercon GmbH, Germany
Supplemental noise emission analysis.

2018

Biegen Nachtrag LAI

ABO Wind AG, Germany

Supplemental noise emission analysis.

2018

Miilheim Gerichtsverhandlung

Energiepark Styrumer Ruhrbogen GmbH, Germany
Consulting-attending a trial.

2018

Neuengamme

Vierlander Windkraft Deiters, Pinau, Scheel KG, Germany
Supplemental noise emission analysis.

2018

GroB Ziescht WEA04

Enercon GmbH, Germany
Supplemental noise emission analysis.

2017-2018

Prétzel II

EnBW Windkraftprojekte GmbH, Germany
Noise emission and shadow flicker analysis.

2017-2018

Altengamme

NET Windenergie GmbH, Germany
Supplemental noise emission analysis.

2/3 CV, JONAS FEJA, LAST UPDATED 2017/7

ENERGY
RAMBOLL

2017-2018

Birkhorst

ABO Wind AG, Germany

Noise emission and shadow flicker analysis.

2017-2018

Vockenrod Nachtrag

VSB Neue Energien Deutschland GmbH, Germany
Supplemental noise emission analysis.

2017-2018

Everswinkel-Sassenberg

VenSol Neue Energien GmbH, Germany
Supplemental noise emission analysis.

2016-2017
Kospo ESIA

Korea Southern Power Co. Ltd. & DAELIM Energy, Jordan

Poject Manager

Environmental and Social Impact Assessment for an 50 MW wind energy project in Jordan.

3/3 CV, JONAS FEJA, LAST UPDATED 2017/7

ENERGY
CURRICULUM VITAE

Prof. Dr. Ghassan RAMADAN-JARADI

ID

First name: Ghassan

Family name: RAMADAN-JARADI

Father's name: Amin

Nationality: Lebanese

Date of birth: 20 December 1948

Place of birth: Beirut /Lebanon
Sex: Male
Marital status: Married (4 children)
Wife's name: Mona Fouad Karakira

Mailing address

clo CNRS

P.O.Box_:11- 8281

Beirut / Lebanon

Tel : +961 1 644518 or +961 3 689840, Fax: +961 1 822639

e-mail: griaradi@hotmail.com

| Certificates / Diplomas /Degrees/ Graduations |

nm a

1- Baccalauréat (Third Secondary ) Lebanon 1969

2- Licence of Natural Sciences Lebanese University /Lebanon 1973

3- Dipl6me d’étude approfondie (D.E.A.) | AIX- MARSEILLE Ill/_ France 1974

4- Doctorat of University in Ecology AIX- MARSEILLE III/_ France 1975

5- Dotorat d’Etat in Ornithology AIX- MARSEILLE III/_ France 1984

i Specialization ;

Degrees Standing level Option / Subject

1. D.E.A. Bien/ Good Biologie appliquée

2-Doctorat of University Trés bien / Very Good Biologie appliquée /
Ecologie

3-Doctorat d’Etat Trés Honorable L’AVIFAUNE DES EMIRATS

Ornithology ARABES UNIS : ETUDE
FAUNISTIQUE ET
CARACTERISATION DES
PEUPLEMENTS (Ornithology).

Basic Security in Field UN Certificate, Dec. 2008 & 2013.
Advanced Security in Field UN Certificate, Dec. 2008 and 2013.

|Publications |

RAMADAN- JARADI ,G. (1975) .- Etude de la structure du peuplement d’oieaux nicheurs de la hétraie de la
Sainte- Baume (Var ).Thése 3° cycle , Aix -Marseille.

RAMADAN-JARADI ,G . (1984) .-’avifaune des  Emirats Arabes Unis, étude faunistique et
caractérisation des peuplements. Thése d’ Etat . Aix -Marseille.

RAMADAN-JARADI_ ,G.(1985 ) .-Les oiseaux non nicheurs observés en migration dans les Emirats Arabes
Unis. L’Oiseau et R.F.O. ,55, no_spécial , 52 pp .

RAMADAN -JARADI ,G.(1987) .- Analyse écologique de la répartition des oiseaux nicheurs des Emirats

2

Arabes Unis ./’Oisau et_R.F.O. ,57, no 2 :113-140.

RAMADAN -JARADI ,G.(1988) .-Notes on some breeding birds of the United Arab Emirates. Sandgrouse,10
181-84 .

RAMADAN -JARADI ,G.(1989).- The avifauna of palm groves and other irrigated areas of the United Arab
Emirates an its relation with continental insularity .Le Gerfaut_, 79 :81-90 .

RAMADAN -JARADI,G.(1991) .- Capitive breeding of the Kori Bustard (Ardeotis kori) in Al Ain Zoo.D. ZOOL
-Garten_(N F), 61: 283-288.

RAMADAN -JARADI,G.(1996a).- Etude de la diversite biologique du Liban :Les Oiseaux.Projet GF/6105-92-
72. Publication No.4,1996,13-26.

RAMADAN -JARADI,G.(1996b).- Etude de la diversite biologique du Liban :Les Oiseaux.Projet GF/6105-92-
72. Publication No.9,1996,93-102.

RAMADAN -JARADI,G. & DICKINSON,R.M.(1980).-The Al Ain Zoo Guide Book, Buch-und offsetdruck
Dorrong, Graz,Austria, 208 pp.

RAMADAN -JARADI,G. & RAMADAN -JARADI ,M. (1989) .-Breeding the Houbara Bustard at the Al
Ain Zoo and Aquarium _,Abu Dhabi, U.A.E.,D .ZOOL Garten (NF ) ,59: 220-240.

RAMADAN -JARADI,G. & RAMADAN -JARADI,M.(1997).-Notes on some breeding birds in Lebanon.
Sandgrouse , 19 (2): 122-125.

RAMADAN -JARADI ,G. (1998).- National Action Plan for Marine Turtles. Ministry of Environment. Lebanon.

RAMADAN -JARADI ,G. &RAMADAN -JARADI ,M. (1999).- An updated Checklist of the Birds of Lebanon.
Sandgrouse, 21 (2): 132-170.

RAMADAN -JARADI ,G. (1999).- Key bird species of five protected areas in Lebanon. National Council for
Scientific Research publications. Lebanon.

RAMADAN -JARADI ,G., SADEK, R. & ABU SAEED, M. (2000).- A Manual for Monitoring of biodiversity in
Lebanon. Ministry of Environment. Lebanon.

RAMADAN -JARADI ,G. &RAMADAN -JARADI ,M. (2001).- The Avifauna of Palm Islands Reserve Lebanon
1893 to 2000. Lebanese Science Journal. Vol. 2, No.1, 2001:17- 35.

RAMADAN -JARADI ,G. RAMADAN -JARADI ,M. (in prep.).- Birds of the United Arab Emirates.

RAMADAN -JARADI, G., SADEK, R. & ABU SAEED, M. (2000).- A Manual for Monitoring of biodiversity in
Palm Islands and in 4 other sites of Lebanon. Ministry of Environment. Lebanon.

BEALE, C.M. & RAMADAN-JARADI, G. (2001). Autumn routes of migrating raptors and other soaring birds
in Lebanon. Sandgrouse, 23(2): 124-129.

RAMADAN -JARADI, G., BITAR, G., HALWANI, J., SABBAGH, H. (2001). Impact of management activities
on birds, fishes, plants and water quality on Palm Islands Reserve., UNESCO CAIRO OFFICE, pp: 1- 69.

RAMADAN -JARADI ,G. &RAMADAN -JARADI ,M. (2002).- Population size of the Syrian Serin Serinus
syriacus and other ornithological records from Lebanon. Lebanese Science Journal. Vol. 3, No.1, 2002:27-
35.

RAMADAN -JARADI ,G. &RAMADAN -JARADI ,M. (in press).- Autumn routes of migrating raptors and other
soaring birds in Southern Lebanon. Alauda:

RAMADAN-JARADI, G. (2003).- Management plan for the restoration, rehabilitation and conservation of
urban birds in Beirut Central District. Solidere, Beirut, Lebanon.pp 130.

RAMADAN-JARADI, G., BARA, T., AL-MECIJA, M. & RAMADAN-JARADI, M.(2004).- Significant bird notes
from Lebanon during 2002-03. Sandgrouse, 26 (1): 29-34.

RAMADAN-JARADI, G., WATERBURY, S. P. & RAMADAN-JARADI, M. (2005)- Ornithological observations
from Lebanon during 2003-04. Sandgrouse 27(1): 69-73.

RAMADAN-JARADI, G. (2006) Status of Marine and Coastal bird species in Lebanon. Proceeding of the
first symposium on the Mediterranean Action Plan for the conservation of marine and coastal birds. UNEP;
MAP; RAC/SPA. Oct. 2006.

RAMADAN-JARADI, G. & BARA, T. AND RAMADAN-JARADI, M. (2008) Revised checklist of the birds of
Lebanon 1999-2007. Sandgrouse 30 (1): 22-69.

RAMADAN-JARADI, G., BARA, T. (2008) First confirmed breeding record of Spur-winged Lapwing Vanellus
spinosus for Lebanon. Sandgrouse 30 (2).

RAMADAN-JARADI Ghassan (2010). Rehabilitation of Economic Functions of War-damaged Palm Islands
Nature Reserve (PINR) Lebanon. Obtained on 20/12/2010 the Prize of KSA for the best environmental
management in Arab countries that was organized by the Arab League States.

RAMADAN-JARADI, G. (2011) Impact of Climate Variations on the birds of Lebanon and measures to assist
birds adapting to Climate Change. Lebanese Science Journal. Vol. 12, No.2, 2011:25-32

Dtv-Atlas Okologie (2011). Dieter Heinrich, Manfred hergt. Deutscher Taschenbuch Verlag. Translated by
Ghassan Ramadan-Jaradi for Librairie Orientale Lebanon in 2009/2010. 306pp (2011).

RAMADAN -JARADI ,G. &RAMADAN -JARADI ,M. (2012) Introduced, captive, caged and escaped exotic
and native bird species in the littoral area of Lebanon. Lebanese Science Journal. Vol. 13, No.2, 20012: 27-

3

35.

RAMADAN-JARADI, G. & SERHAL, A. (2014) First confirmed breeding record of Northern Raven Corvus
corax in Lebanon for over four decades and recent records in Lebanon of Black-winged Kite Elanus
caeruleus, Pin-tailed Sandgrouse Pterocles alchata and Black-bellied Sandgrouse P. orientalis. Sandgrouse
36 (2).

RAMADAN -JARADI ,G. & RAMADAN -JARADI ,M. (201°) Spring Flyways of Migrating Soaring Birds in
Akar/North Lebanon. Lebanese Science Journal. Vol. 16, No.1, 20015.

RAMADAN-JARADI, G., SERHAL, A. & ITANI, F (2015) First two records of Eurasian Bullfinch Pyrrhula
pyrrhula for Lebanon and first records of Marbled Duck Marmaronetta angustirostris and Little Bustard
Tetrax tetrax for over 14 and 56 years respectively. Sandgrouse 37 (2).

RAMADAN-JARADI, G., SERHAL, A. & RAMADAN-JARADI, M (2016) First confirmed breeding of the
European Serin Serinus serinus in Lebanon. A potential threat to Lebanese breeding Syrian Serins Serinus
syriacus? Sandgrouse 38 (1).

RAMADAN-JARADI, G. AND FOUAD ITANI, F (2016) Six interesting bird records, including two new species
for Lebanon: Common Rosefinch Carpodacus erythrinus and White crowned wheatear Oenanthe leucopyga.
Sandgrouse.

FADEL DANI, BEJJANI RAMI, JARADI GHASSAN R. AND HANI NIZAR (2016) Screening of threatened
economically important Gundelia tournefortii and Scorzonera mollis species in Shouf biosphere Reserve-
Lebanon. IJPAES. Vol: 6 45-52.

RAMADAN-JARADI, G. FOUAD ITANI, F & ASSAD SERHAL (2017) Evidence of Eurasian Stone Curlew
Burhinus oedicnemus breeding in Lebanon. Sandgrouse 39.

GHASSAN RAMADAN-JARADI, FOUAD ITANI & ASSAD SERHAL (2017) Interesting bird records for
Lebanon including a Diederik Cuckoo Chrysococcyx caprius and the first records of Macqueen’s Bustard
Chlamydotis macqueenii and Blue-cheeked Bee-eater Merops persicus for over 58 and 70 years
respectively. Sandgrouse 39 (2017)

RAMADAN-JARADI, GHASSAN (2017) Status and Distribution of Migrating and breeding birds in north
Lebanon. Lebanese Science Journal, Vol. 18, No. 2, 2017

Complete list of reviewed articles, books (edited or authored), book chapters and
articles in non-refereed proceedings (2001-2011).
BOOK CHAPTERS (AUTHORED BY DR. GHASSAN RAMADAN-JARADI)
RAMADAN —-JARADI, G. (2009). Lebanon forests and biodiversity conservation assessment,
Chapter 2 (Biodiversity and Forest Resources): 3-9 (7pp). USAID/ECODIT, 2009.
RAMADAN —JARADI, G. (2011). State and Trends of the Lebanese Environment, 2010. Chapter 5
(Biodiversity and Forests): 138-179 (41pp). MOE/UNDP/ECODIT, 2011.
RAMADAN -JARADI, G. (2011). Etat de I’Environnement et ses tendances au Liban, 2010.
Chapitre 5 (Biodiversite et Forets): 144-193 (50pp). MOE/UNDP/ECODIT, 2011.

ba line y 53I all (2011 ), Anh g8 lial: al sll Gtalasyl s (2010 )« Saaill 5 (¢ sil

MOE/UNDP/ECODIT, 37 4542). 2011 ) 159- (ses) pull GLEN 5): 123

ARTICLES IN NON-REFEREED PROCEEDINGS (FOR WHICH GHASSAN JARADI IS
SIMULTANEOUSLY EDITOR AND RESEARCHER).

Tohmé, G.; Ramadan-Jaradi, G.; Abi Saeed, M.; and Hraoui-Bloquet (2005). Assessment and
Monitoring of Biodiversity in Palm Islands Nature Reserve: MOE/UNDP/Lebanese University.
2004-2005. 118pp.
Tohmé, G.; Ramadan-Jaradi, G.; Abi Saeed, M.; and Hraoui-Bloquet (2005). Assessment and
Monitoring of Biodiversity in Horsh Ehden Nature Reserve: MOE/UNDP/Lebanese University.
2004-2005. 163pp.
Tohmé, G.; Ramadan-Jaradi, G.; Abi Saeed, M.; and Hraoui-Bloquet (2005). Assessment and
Monitoring of Biodiversity in Shouf Nature Reserve: MOE/UNDP/Lebanese University. 2004-
2005. 197pp.
Tohmé, G.; Ramadan-Jaradi, G.; Abi Saeed, M.; Hraoui-Bloquet, S.; Dia, A.; Slim, K. (2005).
Assessment and Monitoring of Biodiversity in Tyre Coast Nature Reserve: MOE/UNDP/Lebanese
University. 2004-2005. 144pp.
Tohmé, G.; Ramadan-Jaradi, G.; Abi Saeed, M.; Hraoui-Bloquet, S.; Dia, A.; Slim, K. (2005).

4

Assessment and Monitoring of Biodiversity in Aammiq marshes: MOE/UNDP/Lebanese
University. 2004-2005. 163pp.

Tohmé, G.; Ramadan-Jaradi, G.; Azzi, M.; Hraoui-Bloquet, S.; Dia, A. (2006). Assessment and
Monitoring of Biodiversity in Naqoura and Damour Areas. RAC/SPA /MOE/CAMP. Thematic
Activity. 2005-2006.

Ramadan-Jaradi, G.; Sema’an, M.; Sadeq, R.; Saoud, |; Farajallah, N. (2008). Biodiversity
Assessment and Monitoring in Palm islands Nature Reserve. MOE/IUCN/ American University
of Beirut. 116pp.

ARTICLES IN NON-REFEREED PROCEEDINGS (EDITED BY DR. TOHME WHILST THE BIRD
CHAPTER IS AUTHORED BY GHASSAN JARAD)).

Tohmé, G & H.; Ramadan-Jaradi, G.; Geze, R.; Hraoui-Bloquet, S. (2011) Biodiversité de Jabal
Moussa Réserve de Biosphére: Plantes, Oiseaux, Amphibiens, Reptiles et Geology. APJM, 2011.
58pp.

OTHER ARTICLES IN NON-REFEREED PROCEEDINGS.

Ramadan-Jaradi, G. (2004) Editor of the Proceedings for the Expert Group Meeting on
“Rehabilitation of Degraded Ecosystems in Arab Countries: Policies and Techniques. Beirut/
Lebanon, 14-18 March 2004.

Ramadan-Jaradi, G. (2007) Effect of Oil on Palm Islands Nature Reserve and approaches to long
term assessment. Cost of Environmental degradation. Case studies from Middle East and North
Africa. Edited by Leila Croiteru and Maria Sarraf. The World Bank. 1711pp.

Ramadan-Jaradi, G. (2010) The Biosphere Reserves in Lebanon and the Madrid Action Plan.
Proceedings of the 6" Arab MAB Meeting and Training Workshop on the Implementation of Madrid
action Plan, Beirut 11-13 May, UNESCO, UCO & UBO: 2010

Ramadan-Jaradi, G. (2010) A creative approach to Environmental Education. Proceedings of the
National UNESCO Commission in Syria and the Syrian Ministry of Education for the conducted
Workshop on Environmental Education in Damascus/ Syria, 2-4 November 2010.

Ramadan-Jaradi, G. (2011) Best practices in tackling new and emerging challenges. ICSU-UNESCO
Rio+20. Proceedings of the UCO for the Regional Science and Technology Workshop for the Arab
States. Cairo, 12-14, Oct. 2011.

_ Masters and PhD theses examind or directed

Master professional on Impact of Insecticides on crops in conventional and organic farms.
Mohamad Nahle. Lebanese University. 2010

Master Research on Climate Change Impact on the birds of Lebanon. Nadia Srour. Lebanese
University. 2011

Master of Zoology, Night traping mammals. Lebanese University. Rebecca Baisari, Lebanese
University. 2012

Master of Botany in Shouf Biosphere Reserve/ Lebanese University, Funded by UNESCO/ 2014

Master on Water Pollution at Jabal Moussa Biosphere Reserve, LAU, Funded by UNESCO 2014

Master of economic plants in Jabal Moussa Biosphere Reserve, Arab University, funded by
UNESCO, 2014

Master of ornithology in Palm Islands Nature Reserve, Lebanese University, funded by UNESCO
2015

PhD in effective and strategic management of Biosphere Reserves in Arab Countries. Diane
Matar, Environmental Sciences and Policy, Central European University, 1051 Budapest, Hungary
2012-2014. Defense 4/12/2015, Budapest.

Bird Reserarch Projects funded by LU or CNRSL

5

Ramadan-Jaradi, G (1995-2000) L’avifaune du Liban: Etude faunistique et caracterisation des peuplements
et determination de l’origine des especes migratrices au moyen de baguage, CNRSL: 1995-2000.

Ramadan-Jaradi, G. (1997) An Updated Law for Hunting. Ministry of Environment: 53 pp.

Ramadan-Jaradi, G (1999) The avifauna of Assi area. Study Report. Municipality of Hermel, Northen
Beqaa. 16 pp.

Ramadan-Jaradi, G (1999) Report on World Natural Heritage in Lebanon. MAB Periodical, 1999: 3.4, 153
— 160.

Ramadan-Jaradi, G (2000) In-Situ Conservation For Sustainable Development and Biodiversity-mainly bird-
Protection” Paper presented at The “Arabian Ornithological Conservation Conference” in Bahrain, 21-25
October 2000.

Ramadan-Jaradi, G (2001-2004): L’avifaune du sud du Liban: Etude faunistique et caracterisation des
peuplements et determination de l’origine des especes migratrices au moyen de baguage, CNRSL: 2001-
2004

Ramadan-Jaradi, G (2002) Ornithological Report on Jabal Rihane, March-June 2002. CNRS. 23 pp.

Ramadan-Jaradi, G (2003-2005) Correlation between bird diversity and plant structure as a tool for the
determination of degradation factors in some cedar forests in Lebanon. LU.

Ramadan-Jaradi, G (2005-2008) Study of the impact of spraying insecticides in Damour, Tyre and Beqaa
plains on birds and the trophic chain, and development of an alternative strategy using birds in the biological
fight.

Ramadan-Jaradi, G (2008-2010) Impact of climate change on the birds of Lebanon and measures to assist
them adapting to it. CNRS. & in press.

Ramadan-Jaradi, G. (2011-2013). National Red List of the Birds of Lebanon.

Ramadan-Jaradi, G. (2013-2015). Tracing migratory bird flyways over the wind atlas map in Lebanon for
avian conservation and protection from wind farms. CNRS

‘ COUNTRY REPORTS AND PROJECTS
The following reports ® and projects (P) were prepared by G. RAMADAN JARADI:

1._(P) National Action Plan for Marine Turtles. Ministry of Environment. Lebanon. 1998.

2. ® Protected areas in Lebanon. UNESCO 1999.

3. (P) Management Plan of Palm Islands Nature reserve. Ministry of Environment, 1999.

4. (P) Conservation of Raptor flyways in the Beqaa Valley. BirdLife Intl. 1999.

5. _(P) Conservation of Raptor flyways in the Beqaa Valley. BirdLife Intl. 1999.

6. _(P) Conservation of Raptor flyways in the Beqaa Valley. BirdLife Intl. 1999.

7._® Bird monitoring in Palm Islands Nature Reserve. UNESCO 2000.

8. (P) Multipurpose plants in Lebanon and their wise use to raise funds. UNESCO 2001.

9. (P) Multipurpose bird species in Al Shouf Reserve in fundraising strategies. Lebanese Univ.
2002

10. (P) Management Plan for the restoration and rehabilitation of birds in Beirut Central District.

Contract in 2004 with Solidere. This management plan contains a chapter on how to
sustain bird conservation and management through funds generated by various appropriate
events and festivals.

11. (P) Assessment & Monitoring of Biodiversity in Protected Areas LEB/95/G31, MOE/ UNDP/
LU, 2003-2004 (Task Manager).

12. (P) Thematic Activity: Marine Conservation Areas, 2003-2004, MOE/ CAMP/ AMWAJ NGO
(Task Manager)

13.(P) Design, Testing and Evaluation of Best Practices for in situ Conservation of
Economically Important Wild Species, including factsheets of key medicinal plants in
Lebanon. UNEP/GEF Project EP/INT/204/GEF, MOE/ FAO/ LU, 2004/2005 (Task
Manager). Regional project.

14. (P) Elaboration of the technical and legal documents necessary for the completion of the
Nomination form of Jabal Rehan Biosphere Reserve. UNESCO Beirut Office, 2004 (Project
Manager). Contract with UNESCO BEIRUT on 12/11/04. This project discusses fundraising
kits and products with local communities in order to set a strategy for fundraising to benefit

6

development zone.

15.

(P) Elaboration of biodiversity leaflets and signages for Aammiq Wetland and Tyre
Reserve. Contract # 05/2 with UNDP MedWetCoast, Project # 00013377 on 20/07/05

16.

(P) Elaboration of a Manual on birdwatching. MOE, MedWetCoast, Hans Zeidel. May,
2005. Lebanon. Contract with MedWetCoast # 05/3 on 17/05/05

17.

® Preparation of the Third National Report to the Convention of Biodiversity. Contract with
UNDP-Lebanon # 01/05 On 29/7/2005

18

.(P) Management Plan for the restoration and rehabilitation of Swallows and Swifts in

Tripoli. Contract on 28/7/05 with Safadi Institution.

19.

(P) Baseline and incremental costs for the UNEP/GEF Project EP/INT/204/GEF, MOE/
FAO/ LU, 2006

20.

(P) Development of the Bylaw of the Arab Network for the implementation of CBD and
Biosafety (Arab League) on behalf of ACSAD (contract on 11/09/2006) as Regional
Consultant. 2006.

21.

(P) Amendment of the technical and legal documents necessary for the re-submission of
the Nomination form of Jabal Rihan as Biosphere Reserve. MOU with Mr. Albertina Abella
Association, BEIRUT, Oct. 2006.

22.

(P) Management Plan for Jabal Rihan Biosphere Reserve-Lebanon. Developed on behalf
of the Management Authority of Jabal Rihane BR. 2007. Accepted by UNESCO MAB
Advisory Committee in June 2007. This project lists potential sources of incomes for local
communities.

23.

(P) Building common consensus among the local communities and stakeholders on the
sustainable use of the Palm Islands Nature Reserve’s resources, and updating the
Management Plan of Palm Islands Nature Reserve with the financial support of the
Embassy of Netherlands, 2007.

24.

(P) Management Plan of the proposed Lezzab Biosphere Reserve in Syria. Under
development in cooperation with the Ministry of Environment. 2007- early 2008. This
project lists potential sources of incomes for local communities.

25.

Preparation of the technical and legal documents necessary for the submission of the
Nomination form of Jabal Moussa as Biosphere Reserve. Cntract with the Society for the
protection of Jabal Moussa. 2006.

26.

® Preparation of the Fourth National Report to the Convention of Biodiversity. Contract with
UNDP-Lebanon. Completed July 2009.

27.

Providing input to “Lebanon Forest and Biodiversity Conservation Assessment” report in
the form of concise write-ups related to hunting legislation, wetlands, and biosphere
reserves in Lebanon. Contract with Ecodit October 2009.

28.

Preparing the National State of Environment Report (SOER) about Biodiversity and Forests
in Lebanon. Contract with Ecodit August 2010.

29.

Promotion of nurseries with native forest, culinary, ornamental and medicinal plants,
including the development of a brochure on medicinal plants in Lebanon. ERC-UNOPS
Project 2011-2012. Task Manager.

30.

(P) Strategic Management Plan of the Jabal Moussa Biosphere Reserve in Lebanon.
Funded by UNESCO and MAVA 2011-2012. This project lists potential sources of incomes
for local communities and marketing and business plans as well as Action Plan.

31.

Prepared the files that contributed to declare Palm islands Reserve and Tyre Coast
Reserve two SPMI by RAS/SPA in 2012.

32.

(P) Preparation of the Aspiring Shouf-Jezzine Geopark nomination file for Shouf Reserve
with financial support from UNESCO Cairo Office (UCO). September-December 2012.
Marketing is one of the most important tools used to benefit the Geopark.

33.

(P) Development of the Strategic Action Plan and Roadmap, including gap analysis for
CNRSL as a potential Regional Center of Excellence. Contract with CNRSL. September-
December 2012. In this document fundraising to maintain the sustainability of CNRSL is
prevailing in some sections.

34.

Preparation with 2 others (Hani Shaer and Lara Samaha) the National Strategy for Marine
Protected Areas in Lebanon. IUCN-MOE, 2011-2012.

7

35.

(P) Development of a project proposal on behalf of IUCN/ Regional ROWA Office, on
Medicinal Plants Conservation, and adaptation to Climate Change. Submitted on 9
December, 2013 to BMU-ICI, Germany.

36.

Establishment of Public Hunting areas in Lebanon. Consultancy Contract with SPNL, 2013-
2014.

37.

Identification of bottlenecks (protected areas) of soaring birds in Lebanon, UNDP-MOE,
Lebanon, 2013-2014.

38.

Management plan for Anjar Hima/ Contract with SPNL, 2014

39

. Management plan for Room Responsible Hunting Areas/ Contract with SPNL, 2014

40.

Ornithological Assessment of Potential Responsible Hunting Areas (Protected area). LEF-
Lebanon, 2014-2015.

At.

EIA for Anjar-Kfarzabad. LEF, 2014

42

. Monitoring Anjar-Kfarzabad. LEF, 2015

43. EIA Roum-Aytouli. SPNL, 2015

44. State of Environment Report. Dubai. Chapter 5. UAE

31. KBAs identification in Lebanon/ Contract with SPNL, October 2016

32. Needs Assessment for the project Legal and Technical Support for Ecotourism in Palm
Islands. MedPAN 2016.

33. Workplan and Gap analysis for monitoring 16 IBAs/KBAs in Lebanon, Onging with SPNL.

_ EIAs SEAs

1. Training the participants of the Institutional Strengthening of EIA in Metap Countries on EIA
Reporting. METAP Workshop on Potential Contribution of Scientific NGOs to the Scientific
aspects of Impact identification and Assessment. Phase II. Beirut, January 2001

2. Production of an EIA report for the establishment of a children zoo in downtown, Fiesta.
2003. Lebanon

3. Preparation of an EIA report on the impact of dams on birds in Nahr Bisri, with Mounir Abi
Saeed, Ryad Sadeq and Michel Bariche. 2010

4. Preparation of an EIA report on the impact of dams on birds in Nahr Ibrahim, with Mounir
Abi Saeed, Ryad Sadeq and Michel Bariche. 2010

5. Preparation of an ornithological EIA report in Roumieh Village, with Georges Tohme, for
Khatib and Alami, 2012

6. Preparation of an ornithological EIA report in Jabal Akroum for Sustainable Akkar with
Ecodit, (2013)

7. Preparing an ornithological SEA report on the impact of impoundments on birds. Ecodit,
2013-2014.

8. Preparing an EIA Report for Al-Sulai-Kharja in Ryadh/KSA 2015-2016.

9. Preparing an EIA for AlAbyad in KSA, 2017

10. Preparing EIA for Sustainable Akkar in 2015-2017.

11. Preparing assessment of potential IBAs in Oman, 2017-2018

} TRANSLATION WORK INTO ARABIC
The following books were translated by G. RAMADAN JARADI:

1)

The Al Ain Zoo Guide Book,Buch-und offsetdruck Dorrong,Graz,Austria,208 pp.

2)

A Manual for Monitoring of biodiversity in Lebanon. Ministry of Environment. Lebanon. 80
pp. (1980).

3)

Lebanon Strengthening of National Capacity and Grassroots In-situ Conservation for
Sustainable Biodiversity Protection, Project Document, March 1997. 143 pp. MoE/IUCN
(1998)

4)

A Manual for Monitoring of biodiversity in Lebanon. Ministry of Environment. Lebanon. 80
pp. (2000)

5)

Management Plan 2000-2005 of Palm Islands Nature Reserve, Protected Areas Project.
IUCN, UNDP, GEF, Ministry of Environment, Lebanon. 129 pp. (2001).

6)

Management Plan 2000-2005 of Horj Ehden Nature Reserve, Protected Areas Project.
IUCN, UNDP, GEF, Ministry of Environment, Lebanon. 132 pp. (2001).

8

7) Management Plan 2000-2005 of Arz Al Chouf Nature Reserve, Protected Areas Project.
IUCN, UNDP, GEF, Ministry of Environment, Lebanon. 141 pp. (2001).

8) Dtv-Atlas Okologie, Dieter Heinrich, Manfred hergt. Deutscher Taschenbuch Verlag.
Translated for Librairie Orientale Lebanon in 2009/2010. 288pp (2010).

, TRANSLATION WORK INTO ENGLISH

The following books were translated by G. RAMADAN JARADI:

1) Biodiversity of Palm Islands Nature Reserve. A Scientific Study. NCSR, IUCN and Ministry
of Environment. 40 pp. (2000).

2) Biodiversity of Tyre Beach Nature Reserve. A Scientific Study. NCSR, IUCN and Ministry of
Environment. 42 pp. (2001).

3) Biodiversity of Ammiq Swamp Nature Reserve. A Scientific Study. NCSR, IUCN and
Ministry of Environment. 42 pp. (2001).

4 f
L TRAINING SKILLS 4
The following training sessions were held by G. RAMADAN JARADI as Trainer:

1) Training and Refreshing training of Birdkeepers of Al Ain Zoo (UAE) on identification of
species as a way to provide proper diet. One week/ year during 1976 -1986

2) Training the Rangers of the protected Sir Bani Yas Island, Abu Dhabi / U.A.E on birdwatcing.
September, 1986

3) Training the Rangers of Abu Al Abyad Island/ Wildlife Protected area Abu Dhabi / U.A.E on
birdwatcing. October, 1986

4) Training the Rangers of the protected Rimah Forest, Abu Dhabi / U.A.E on birdwatcing.
April,1987

5) Training the Rangers of the Ain Al Faydah/protected wetland, Abu Dhabi / U.A.E on
birdwatcing. October,1987

6) Training on identification of Bustards chicks during the third International Symposium on
Bustards, Austria, 1989.

7) Training school students in Beirut on birding within the framework of the Project “Preparation and
management of environmental activities in schools, Environment and Development, GTZ, AUB”
during October 1999.

8) Training school students in Hazmieh on birding within the framework of the Project “Preparation
and management of environmental activities in schools, Environment and Development, GTZ, AUB”
during October 1999.

9) Training school students in Deir El qamar on birding within the framework of the Project
“Preparation and management of environmental activities in schools, Environment and
Development, GTZ, AUB” during October 1999.

10) Training school students in Saida on birding within the framework of the Project “Preparation
and management of environmental activities in schools, Environment and Development, GTZ, AUB”
during November 1999.

11) Training school students in Qalamoun on birding within the framework of the Project
“Preparation and management of environmental activities in schools, Environment and
Development, GTZ, AUB” during November 1999.

12) Training school students in Beqaa on birding within the framework of the Project “Preparation
and management of environmental activities in schools, Environment and Development, GTZ, AUB”
during November 1999.

13) Training of management team of Palm Islands Nature Reserve on Bird monitoring within
the framework of a project implemented by Greenline on behalf of the Ministry of Environment
during December1999. A Manual for Monitoring of biodiversity (Birds) in Lebanon was also
developed in 2000.

14) Training of management team of Horsh Ehden Nature Reserve on Bird monitoring within
the framework of a project implemented by Greenline on behalf of the Ministry of Environment
and IUCN during December 1999. A Manual for Monitoring of biodiversity (Birds) in Lebanon
was also developed in 2000.

15) Training of management team of AL_Chouf Cedar Nature Reserve on Bird monitoring

9

within the framework of a project implemented by Greenline on behalf of the Ministry of
Environment and IUCN during December 1999. A Manual for Monitoring of biodiversity (Birds)
in Lebanon was also developed in 2000.

16) Training the participants of the Institutional Strengthening of EIA in Metap Countries on EIA
Reporting. METAP Workshop on Potential Contribution of Scientific NGOs to the Scientific aspects
of Impact identification and Assessment. Phase II. Beirut, January 2001

17) Training on identification of Raptors and waterbirds during the International Symposium on
Raptors, Ankara, University of Vet, May, 2002

18) Training of participants from the American University Environmental Club on birdwatching
during September 2003 and March 2004.

19) Training of groups from T.E.R.R.E NGO, EPC NGO and Lebanese University on
birdwatching during 2003-2004.

20) Training and or providing advocacies to several individuals and VIPs from Lebanon and
abroad on birdwatching and identification of birds during 2003-2004.

21) Eco-guide trainer on identification of birds and birdwatching and its use in ecotourism for
income generation. MOE, MedWetCoast, Hans Zeidel, Aammiq: 27-29 May, 2005. Lebanon.

22) Training workshop for Head Teachers on an environmental kit developed on the initiative of
MAB-UNESCO. Damascus, 2-4 Nov. 2010. UNESCO Contract No. 4500118561.

23) Spring Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Shouf Biosphere Reserve, on 1-2 June 2012.

24) Spring Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Western Beqaa (Aammigq), on 5-6 June 2012.

25) Spring Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Batroun, on 11-12 June 2012.

26) Spring Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Northern Beqaa (Zahleh), on 25-26 June 2012.

27) Autumn Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Northern Beqaa (Zahleh), on 27-28 Sep. 2012.

28) Autumn Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Batroun, on 1-2 Oct. 2012.

29) Autumn Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Shouf Biosphere Reserve, on 8-9 Oct. 2012.

30) Autumn Training 2-day workshop for Interior forces and Forest guards on identification of
allowed for hunting game birds and strictly protected non game birds, with field application trip.
Organized by UNDP & Ministry of Environment. Aley, on 11-12 Oct. 2012.

31) Training Middle Eastern NGOs members of IUCN on Fundraising (28-30 November 2013),
Amman, Jordan.

32) Training of Internal Forces on Identification of game and threatened bird species, and on
the Hunting Law enforcement. Organized by UNDP & Ministry of Environment 1-28 February
2014. Werwar.

Evaluation of the training program for interior forces (18 training sessions), 2012-2015.

Training Palm Islands Team on monitoring biodiversity. April, 2014

Gap analysis for the management of Palm Islands Nature Reserve, May 2014-June 2015.

Training of Anjar-Kfarzabad community on bird identification, May, 2015.

Training of Anjar community on bird identification and monitoring. April 2016

Training of ISF on ientification of bird species (March-June 2017). MOE/EU.

| POST / TITLE / PROFICIENCY i

10

1 | Assistant technician / Project of lebanese wildlife Studies / Lebanese University/ | 1973
CNRS.
2 Birds Curator at the Al Ain Zoo & Aquarium , Abu dhabi, U,A.E. 1976-1986
3 _| Assistant Director in charge at Al Ain Zoo & Aquarium , Abu Dhabi , U.A.E. 1986-1987
4 Head of research section at the Al Ain Zoo & Aquarium,Abu Dhabi, U.A.E. 1984-1991
5 Director in charge of the Al Ain Zoo & Aquarium , Abu Dhabi, U.A.E. 1987-1988
6 | General Director of the Al Ain Zoo & Aquarium ,Abu Dhabi, U.A.E. 1988-1991
7 | Technical manager of the protected Sir Bani Yas Island, Abu Dhabi, U.A.E. 1986-1991
8__| Manager of Abu Al Abyad_Island/ Wildlife Protected area Abu Dhabi / U.A.E. 1986-1991
9 | Manager of Abu Al Abyad_Island/ Wildlife Protected area Abu Dhabi/ U.A.E. 1986-1991
10 | Technical manager of the protected Rimah forest, Abu Dhabi, U.A.E. 1987-1991
11 | Technical manager of Ain Al Faydah/protected wetland, Abu Dhabi, U.A.E. 1987-1991
12 | Manager of the Al Ain wildlife sanctuary,Abu Dhabi,U.A.E. 1987-1991
13 | Member of Director’s Board of the Natural History Museum/ U.A .E. Univ. 1976-1991
14 | Consultant of the Scientific Research Group/ Natural Sciences / University of 1987-1991
United Arab Emirates.
15 | Member of director's board of Khaleefa’s Avian Research Breeding Center/ Abu | 1989-1991
Dhabi
16 | Head of the Commitee supervising the animal collections of the United Arab 1989-1991
Emirates Prime Minister .
17 | Member of the Council of Development and Planing/ Al Ain Municipality/ UAE. 1988-1991
18 | Member of Developement and tourism Committee/ Al Ain Municipality/ UAE. 1990-1991
19 | Member of the International Zoo — Director's Board / London . 1989-1991
20 | Fellow Member of the Zoological Society of London /U.K. 1988-1999
21 | Member of the Zoological Society of San Diego /U.S.A. 1988-1999
22 | Member of the natural history group of Abu Dhabi /U.A.E. 1979-up to date
23 | Member of the International Primate Protection League (IPPL) U.S.A. 1989-up to date
24 | Maitre Assisstant, Lebanese Univ. Nat. Sc. /Lebanon 1995-up to 2005
25 | Secretary General of the National MAB Committee/ Lebanon 1996-up to date
26 | Researcher at NCSR /Lebanon 1995-up to date
27 | Co-—auther to Lebanese birds at OSME 1996-up to date
28 | Coordinator of Birdlife International 1997-up to date
29 | Member of Environment Protection Committee (EPC) that is a member of | 1997-up to 2015
IUCN (World Conservation Union-Switzerland)
30 | Manager consultant of Palm Islands Reserve. Protected Areas Project/ Lb | 1997-up to 2016
31 | Member of Ramsar Wetland Expert Database 1997-up to date
32 _| Member of Lebanese Environmental Forum 1998-up to date
33 _| Member of Environment Protection Committee, Tripoli 1997-up to 2015
34 | Member of Executive Committee at EPC, Tripoli (NGO) 2000-up to date
35 | Member of executive Committee at SPNL, Beirut (BirdLife Partner) 1997-up to 2002
36 _| Member of Executive Committee at Amwaj Al Bi’a, Tyre (NGO) 2001-up to date
37 _| Member of Lebanon Biodiversity National Steering Committee 1998-up to1999
38 | Expert of Lebanon at Barcelona Convention 1998-up to date
39 | Chairman of BirdLife International Regional Council/ Middle East 1999-up to 1999
40 | Expert of Lebanon at MEDTURTLE GROUP, Greece 1999-up to 2000
41 | Expert of Lebanon at Biodiversity Convention 1998-up to date
42 | Member of Inter-government Committee for Biosafety (CBD) 2000-up to date
43 | National Focal Point of ICCP (Biosafety) 2000-up to date
44 | Member of the Arab MAB Network Bureau/ UNESCO 2001-up to date
45 | Vice President of the Ornithological Society for the Middle East. London 2002-up to 2013
46 | Examiner expert at the National Service Council. 2002-up to date
47 | President of Palm Islands Nature Reserve’s Committee (GAC) 2002-up to date
48 | Task Manager, Editor & Translator of the “Biodiversity Assessment & | 2003-up to 2005

Monitoring in the Protected Areas, LEB/95/G31

ll

49 | Task Manager, Editor of the Economic Species Project/ FAO/MOE/LU 2004-up to 2006

50 | Chair of ArabMab Network/ UNESCO from 18/3/2004 2004- 2007
51 | Member of ArabMAB Bureau 2001-up to date
52 | Technical Focal Point for AEWA International Convention 2004-up to 2012

53 | Manager of the project “Elaboration of the technical and legal documents | 2004-up to 2005
necessary for the completion of the Nomination form of Jabal Rehan’.
UNESCO Beirut Office, 2004

54 | National Focal Point for the Biosafety Clearing-House: Aug 2005 2005-up to 2008

55 | National consultant for the UNEP/GEF Project EP/INT/204/GEF, MOE/ | 2006-up to 2008
FAO/ LU, 2006

56 | Regional Coordinator for AEWA International Convention 2006-up to 2013

57 | Member of the International Advisory Committee for Biosphere Reserves/ | 2006-up to 2013
Unesco.

58 | Re-selected Chair of Palm Islands Nature Reserve Committee 7/6/06 2006-up to date

59 | Full Professor/ Lebanese University 2006-up to date

60 | SBSTTA-CBD Focal Point 2006-up to date

61 | Representative of south western Asia at the Technical Committee of | 2006-up to date
AEWA International Agreement

62 | Executive Director of the National Bird Records Committee at the National | 2007-up to date
Council for Scientific Research.

63 | Member of the “Friends of the American University Campus in Beirut” 2007-up to 2011

64 | Vice-President, ICC-MAB-UNESCO-BUREAU 2008-up to 2010

65 | Member of the International Advisory Committee for Biosphere Reserves/ | 201 1-up to 2014
Unesco.

66 | Coordinator of the IUCN-National Committee in Lebanon July-Dec - 2013

67 | Project Manager for updating NBSAP and 5 NR of Lebanon, Feb-May | Feb-May 2013
2013. MOE, UNEP.

68 | Member of NBSAP Forum 2013-2015

69 | Member of Higher Hunting Council, Ministry of Environment, 2014. 2014-2017

70 | National Consultant to UNESCO Beirut Office for supervising research in | 2014-2015.
7 Protected Areas conducted by Msc students in 7 universities.

71 | Representative of Lebanese University in the UNOPS Committee for small | 2016- ongoing
grants GEF

72 | President of Palm Islands Nature Reserve, Ministerial Decision, MOE 2017-2020

_ VARIOUS

Prepared in 2000 the Ramsar file of Palm Islands Nature Reserve to Ramsar Secretariat.
This led to declare Palm Islands a Ramsar Site in 2001.

Prepared in 2011 the file of Palm Islands Nature Reserve and Tyre Coast Nature reserve
to RAC/SPA (Barcelona Convention). This led to declare both sites Specially Protected
Areas of Mediterranean Importance in 2012.

ask,

LANGUAGES ;

ENGLISH , FRENCH AND ARABIC= VG

GERMAN = medium, URDU= less than medium.

International Symposiums/ Conferences/ Workshops/ Meetings attended (L=Lecturer)

1 La Conférence Internationale_Ornithologique des Francophones Paris/ France 1974
2.L__| The First International Symposium on Falconry Abu Dahbi/ U.A.E | 1977
3.Lb The First International Symposium on Bustards Jaipur/ India 1979
4.4L The World’s Conference for the Protection of Raptors Thessaloniki/ 1982

Greece
5 La Conférence International Ornithologique des Francophones Paris / France 1985
6 The Second International Symposium on Bustards Dubai/ U.A.E. 1986
7.L__| The third International Symposium on Bustards Vienna / Austria 1989
8.L_ | The regional Workshop on ArabMAB Network of Biosphere Damascus / Syria | 1996
Reserves
9 The international Rare Birds Club meeting. BirdLife Internation Amman/Jordan 1997
10.L | Workshop on Ecotechnie and Development of Environmental Aswan/ Egypt. 1997
Education
11.L | Meeting of Experts for the evaluation of MAP for Marine Turtles. Arta/ Greece 1998
RAC/SPA-UNEP:27-29 October
12.L | Meeting of Experts for the evaluation of MAP for Marine Arta/ Greece 1998
Mammals. RAC/SPA-UNEP:29-31 October
13.L | Middle Eastern Regional Workshop on IBAs/BirdLife International: | Amman/Jordan 1999
18-20 April
14.L_| Meeting of Experts on World Heritage Convention:29 May-2 Jun Cairo/ Egypt 1999
15.L_| Informal Consultations of experts on Biosafety Protocol:14-19 Sep | Austria/ Vienna 1999
16. L_| Global Meeting of BirdLife Partners,: 9-13 Oct. KL/ Malaysia 1999
17.L_| Global Conference of BirdLife International, Malaysia: 14-17 Oct Kuala Lampur 1999
18 Biosafety ExCop1 Meeting,: 20-28 Jan.(with credential letter) Montreal/ Canada | 2000
19 SBSTTAS Meeting: 31 Jan. — 4 Feb. Montreal/Canada _| 2000
20.L | Regional Workshop for Capacity Building, WNH, 23-27 Sept. Muscat, Oman 2000
Case Study of Palm Islands Nature Reserve. Protection,
Management and __ Biodiversity Conservation.
21.L | The Arabian Ornithological and Conservation conference, 21-25 Manama/ Bahrain | 2000
Oct. In Situ Conservation for Sustainable Development and
Biodiversity Protection. Case Study of Palm Islands Nature
Reserve, Lebanon.
22 The first meeting of Intergovernmental Committee for the Protocol | Montpellier/ 2000
of Biosafety: 11-15 Dec. France
23.L_| Regional meeting of BirdLife International, Hilton: 13-15 Jan. Manama/ Bahrain_| 2001
24.L_ | Arab States Outreach meeting on Wetlands, Hilton, 16-17 Jan. Manama/ Bahrain | 2001
25 SBSTTA6 to the Convention of Biodiversity, 12-16 Mar Montreal/ Canada _| 2001
26.L | Regional Meeting of Experts on the Role of the Multipurpose Damascus/ Syria 2001
Species in the Development of Communities in Arabic Countries
and the Meeting of the Bureau & the Coordination Council of
ArabMab Network, Fardous Hotel, 10-14 September
27 Asia-Pacific Regional meeting on Biosafety (UNEP-GEF-CBD- Beijing/ China 2002
IUCN), Xiyan Hotel, 4-8 March 2002.
28.L | BirdLife International Regional Meeting (WCA), Safir Hotel, 19-24 | Kuwait/ Kuwait 2002
March
29.L_| UNESCO MAB Aleppo Meeting Aleppo/ Syria 2002
30.L | Il International Symposium on Raptors, Ankara, University of Vet.: | Ankara/ Turkey 2002
16-22 May
31 Middle East Sub-regional RAMSAR Meeting. “Le Bristol” Hotel, 7- | Beirut/ Lebanon 2002
9 October
32 SBSTTAS8 to the convention of Biodiversity, 9-15 March Montreal/ Canada _| 2003
33 BIOSAFETY MYPOW Meeting, CBD, 17-22 March Montreal/ Canada _| 2003
34 Intenational workshop on Forest Protected Areas, 6-8 Nov. Montreal/ Canada _| 2003
35 SBSTTA9 to the convention of Biodiversity, 10-14 Nov. Montreal/ Canada _| 2003
36 Expert Meeting on Rehabilitation of degraded Ecosystems in Arab | Beirut/ Lebanon 2004
Countries: Policies & Techniques, Beirut-Lebanon,14-18 March 04
37 2"4 Steering Committee Meeting, Design, Testing & Evaluation of | ROME/ ITALY 2004
best practices for in-situ conservation of Economically Imoportant
Wild Plant Species, UNEP/GEF Project EP/ INT/ 204/ GEF.
Roma, Italy, 27-30 April 2004.
38 3rd Steering Committee Meeting, Design, Testing & Evaluation of ROME/ ITALY 2004

best practices for in-situ conservation of Economically Imoportant
Wild Plant Species, UNEP/GEF Project EP/ INT/ 204/ GEF.
Roma, Italy, 7-10 September 2004.

39 Second International Workshop on Ecohydrology and ArabMAB | Beirut/ Lebanon 2004
Bureau Meeting. Tower Plaza, 11-13 October 2004, with
submission, by Dr. Jaradi in his capacity as Chair of ArabMAB
Network, of the first project on the Establishment of the ArabMAB
Fund.

40 18" Session of the International Coordinating Council Meeting of | Paris/ France 2004
MAB. Unesco HQ, Paris, 25-29 October 2004.

41 First Training Workshop on Database Arab Biodiversity in Foreign | Cairo/ Egypt 2005
Museums. Cairo. UNESCO Commision. 10-12 Oct. 2005

42 Workshop of Ecotourism in Arab Countries. UNESCO Cairo Sharm El Sheikh 2005
Office, Sharm El Sheikh, 13-16 November 2005 Egypt

43 First Symposium on the Mediterranean Action Plan for the Barcelona/ Spain 2005
conservation of marine and coastal birds (17 — 19 November
2005; Vilanova ila Geltru, Barcelona)

44 Final Steering Committee meeting for the UNEP/GEF Project Rome/ Italy 2006
EP/INT/204/GEF, MOE/ FAO/ LU, FAO, ROME, 2006

45 Workshop on efforts of Arab countries to implement articles of Damascus/ Syria 2006
CBD and Biosafety Protocol, Damascus, ACSAD, 12-14 June 06

46 Meeting of the Advisory Committee for Biosphere Reserves/MAB/ | Paris/ France 2006
UNESCO, 5-7 July 2006, Unesco Headquarter, Paris

47 7 Meeting of the Technical Committee of AEWA Intl. Agreement, | Bern/ Switzerland | 2006
29 Oct-1 Nov. 2006, at WAZA Bern-Switzerland

48 Ecohydrology experts group meeting, 4-5 June 2007, Sharm El Sharm El Sheikh 2007
Sheikh Egypt

49 ArabMab Meeting, 6-8 June 2007, Sharm El Sheikh. Funding Sharm El Sheikh 2007
strategy and proposal writing on Drylands. Egypt

50 “July 2006 Lebanon Oil Spill: Long-Term Impact Assessment for | Larnaca/ Cyprus 2007
Lebanon and the Eastern Mediterranean Region, Cyprus,
Larnaca, Palm Beach Hotel Feb. 12 — 13, 2007.

51 Meeting of the Advisory Committee for Biosphere Reserves/MAB/ | Paris/ France 2007
UNESCO, and discussion of Debts for nature Swaps, 11-13 June
2007, Unesco Headquarter, Paris

52 Meeting to identify and elaborate an option for international Glasgow/ UK 2007
cooperation on African-Eurasian migratory raptors under the
Convention on Migratory Species. Loch Lomond, Scotland, United
Kingdom, 22-25 October 2007

53 ICC-MAB UNESCO 20" Meeting and 3 World Symposium of Madrid/ Spain 2008
UNESCO on Biosphere Reserves, Madrid, 4-9 February 2008

54 Training Meeting on Oil cleanup processes after the PRESTIGE Galicia/ Spain 2008
disaster in Galicia, TRAGSA, 9-15 March 2008

55 ICC-MAB UNSECO Bureau Meeting, Paris, 21-22 April 2008 Paris/ France 2008

56 Meeting of the Advisory Committee for Biosphere Reserves/MAB/ | Paris/ France 2009
UNESCO, February 2009, Unesco Headquarter, Paris

57 9th Meeting of the AEWA Technical Committee in Zagreb, Croatia | Zagreb, Croatia 2009
from 20 - 23 April 2009

58 Migratory Soaring Birds. Inception Workshop, 28-30 April, 2009 Amman/Jordan 2009

59 ICC-MAB UNSECO Bureau Meeting, Paris, Jan 2010 Paris/ France 2010

60 The sixteenth meeting of the Advisory Committee for Biosphere | Paris/France 2010
Reserves from 27 through 29 January 2010 in Paris/France.
These dates coincide with the Scientific Conference on
Biodiversity which UNESCO has organized in the context of the
International Year of Biodiversity (2010).

61L_ | The 6th Arab MAB Meeting and Training Workshop on the Beirut/ Lebanon 2010
Implementation of Madrid action Plan, Beirut 11-13 May, 2010

62L__| Training workshop on an environmental kit developed on the Damascus/ Syria 2010

initiative of MAB-UNESCO. Damascus, 2-4 Nov. 2010

63

Experience sharing workshop of MEDPAN. organized in
partnership with the APAL (Tunisian Coastal Protection and
Planning Agency) and with the support of the RAC/SPA (Regional
Activity Center for Specially Protected Areas). Korba. Tunisia. 12-
14 December 2010.

Korba/ Tunisia

64

General Assembly of the MedPAN network. 3rd General
Assembly of the MedPAN organization on 15 December 2010
following the MedPAN workshop.

Korba/ Tunisia

2010

65

Meeting of the experts on MAB Biosphere Reserves and Earth
Resources. 14 Feb. 2011

Paris- France

2011

66

The seventeenth meeting of the Advisory Committee for
Biosphere Reserves February 2011 in Paris/France.

Paris/France

2011

67

Meeting of Experts of Biosphere Reserve for setting the criteria
for Research MAB Sites. 21-22 Feb. 2011

Paris- France

2011

68

AEWA TC10 Meeting. Kenya, Naivasha. 12-16 Sep. 2011

Naivasha- Kenya

2011

69L

Regional Science and Technology Workshops organized by ICSU &
UNESCO Regional Offices. Best practises in tackling new and
emerging challenges. Cairo 11-14 Oct. 2011

Cairo/ Egypt

2011

70

Seventh meeting of the AD HOC Open-Ended Inter-Sessional
working group on Article 8(j) and related provisions on biological
diversity. 31/10/2011-4/11/2011.

Montreal-Canada

2011

71

Fifteenth meeting of the Subsidiary Body on Scientific, Technical
and Technological Advice (the Subsidiary Body), 6/11/2011-
11/11/2011.

Montreal-Canada

2011

72

The eighteenth meeting of the Advisory Committee for Biosphere
Reserves February 2012 in Paris/France.

Paris/France

2012

73

2012 Forum of Marine Protected Areas(MPAs) in the
Mediterranean and the MedPAN network being held from
November 24 to 28t, 2012 in Antalya, Turkey.

Antalya/Turkey

2012

74

General Assembly of the MedPAN network. 5th General Assembly
of the MedPAN organization on 29 Nov. 2012 following the 2012
MedPAN Forum.

Antalya/Turkey

2012

75

The Fundraising Training Workshop of IUCN for the Middle Eastern
NGOs that are members of IUCN in Lebanon, Syria, Jordan and
Palestine Authority.

Amman/Jordan

2013

76

International Workshop bringing together scientists and
MPA practitioners. MEDPAN & WWF. 5 & 6 March 2013

Siracusa-ltaly

2013

77

The nineteenth meeting of the Advisory Committee for Biosphere
Reserves 11-13 March 2013 in Paris/France.

Paris/France

2013

78

Green Economy Workshop and Arab Coordinating Council
meeting for Man and Biosphere Reserves. Dana, Moujeb-Jordan.
12-13 April 2013.

Dana, Moujeb

2013

79

INCAM Final Regional Conference. Endorsing ICZM &
environmental objectives in the Mediterranean: Lessons learned
from the FP7 INCAM Project. IZMIR/TURKEY, 15-16 May 2013

IZMIR/ Turkey

2013

80

25" Session of ICC MAB-UNESCO meeting at UNESCO HQ. 27-
30 May 2013

Paris/ France

2013

81

First National Training workshop on upating NBSAP and 5NR to
CBD, Muscat, MOECA, 3-5 September 2013

Muscat/Oman

2013

82

Second National Training workshop on upating NBSAP and 5NR
to CBD, Muscat, MOECA, 1-3 December, 2013

Muscat/Oman

2013

15

Apr.

83 The MedPan Review Marine Protected Areas 2013-2017 Strategy | Marseille/France 2013
and IMPAC3 International Marine Protecte Areas Conference Ill,
Marseille. October 22-27 October 2013.

84 Regional Conference on 5" NR preparation for MENA. Qatar, 14- | Doha/Qatar 2013
17 December 2013
ArabMAB Network meeting on Ecotourism in Arab Biosphere | Aghadir/Morocco 2014
Reserves. Aghadir — Morocco, May 3-5, 2014.
Training on Buisiness planning for Marine Protected Areas. | Corsica/France 2015
MedPan, Corsica.
Mediterranean Workshop on Conservation of Seabirds. BirdLife- | Gozo/Malta 2015
Malta, Gozo Island. Malta. 23-25 November 2015.
International Workshop on Conservation of Seabirds. BirdLife- | Gozo/Malta 2015
International, Gozo Island. Malta. 26-28 November 2015.
ArabMAB Network meeting on the Effective Management of | Algier/Algeria 2015
Biosphere Reserves in Arab Countries. Algeria, 1-3 December
2015.

‘Important Local Symposium/ Conferences/ Workshops \

, attended (L=Lecturer) }

1 Researches in Lebanon: Present and Horizons. Ministry of Higher | Louisa University 1994
Education: 27 May

2 Medicinal Plants and Phytotherapy. CNRS/ Lebanese University/ | Sin El Fil 1995
Faculty of Pharmacy: 17 Nov.

3. Biodiversity Project in Lebanon Ministry of Agriculture) UNDP | Brummana 1995
Bustan Hotel: 5,6,7 Dec.

4. Third Seminar on Scientific Researches Ministry of Higher | Beirut 1996
Education/ NCSR Westhall/ AUB/: 4 Jul.

5. Biodiversity Project in Lebanon Ministry of Agriculture/ UNDP | Beirut 1996
Bristol Hotel: 31 Jul.

6. The Environmental Crisis in Lebanon: Challenges and | Beirut 1997
Alternatives. Lebanese Center for Policy Studies/ Commodore:
17/18 Jan.

7. Fourth Seminar on Scientific Researches Ministry of Higher | Beirut 1997
Education/ NCSR Westhall/ AUB/: 4 Jul.

8 The first Training Workshop on Protected Areas Management. | Baakline/ Shouf 1997
Ministry of Environment/ UNDP/ IUCN: 23-30 Oct.

9 The role of the university in diversity of community: case of | Beirut 1998
Lebanon, Central Administration/ Lebanese university: 4,5,6 Feb.

10 First National Workshop on Biodiversity, Ministry of Environment/ | Beirut 1998
UNDP Mariott Hotel: 19 Feb.

11. North Lebanon Workshop on_ Biodiversity. Ministry of | Balamand 1998
Environment/ UNDP Balamand University: 19 Jun.

12. Bekaa Lebanon Workshop on_ Biodiversity. Ministry of | Chtaura 1998
Environment/ UNDP Chtaura Park Hotel: 8 Jul.

13. South Lebanon Workshop on_ Biodiversity. Ministry of | Saida 1998
Environment/ UNDP, Chamber of Industry Saida: 31 Jul.

14. Jabal Loubnan Workshop on Biodiversity. Ministry of Environment/ | Beit El Dine 1998
UNDP, Beit El Dine, Mir Amine Palace: 20 Aug.

15 1" Colloque Franco-Libanais sur L’7EAU ET LA SANTE. | Beirut 1998
CNRS/SFM-Bir Hassan 15 Oct.

16 Workshop on the preparation of Environmental Activator for | Antelias 1998
Young People. Ministry of Environment Antelias 23-24 Oct.

17 Second National Workshop on Biodiversity, Ministry of | Beirut 1998
Environment/ UNDP Mariott Hotel, Beirut: 17 Nov.

18. Active Environmentalist Program, Fredrich Ebert, Qalamoun: 23 | Qalamoun 1999

16

19. Landscape Ecology: Principles and applications to the | Ain Saada 1999
Mediterranean Region, MAICH/ Lebanese University: 28 Sep.

20 13" Scientific Meeting, Beirut: Cultural Capital of Arabic | Beirut 1999
Countries, CNRS, LAU, Beirut: 2-4 Oct.

21. Role of Protected Areas in developping local communities, MOE, | Baalabek 1999
Palmere Hotel: 6 Oct.

22. Preparation and management of environmental activities in | Beirut 1999
schools, Environment and Development, GTZ, AUB: 22 Oct.

23. Preparation and management of environmental activities in | Hazmieh 1999
schools, Environment and Development, GTZ: 29 Oct. 1999.

24. Preparation and management of environmental activities in | Deir El Qamar 1999
schools, Environment and Development, GTZ: 5 Nov.

25. Preparation and management of environmental activities in | Saida 1999
schools, Environment and Development, GTZ: 12 Nov.

26. Preparation and management of environmental activities in | Qalamoun 1999
schools, Environment and Development, GTZ: 19 Nov.

27. Preparation and management of environmental activities in | Beqaa 1999
schools, Environment and Development, GTZ: 26 Nov.

28. Fauna Monitoring Training Workshop, Greenline, EPC: 2 Dec. Tripoli 1999

29. Fauna Monitoring Training Workshop, Greenline, Chouf Reserve: | Chouf 1999
4 Dec.

30. Fauna Monitoring Training Workshop, Greenline, Hor) Ehden: 9 | Ehden 1999
Dec.

31 First Workshop on Monitoring and Reporting. UN Bldg. Beirut: 6 | Beirut 2000
Jan.

32 Second Workshop on Monitoring and Reporting. UN Bldg. Beirut: | Beirut 2000
13 Jan.

33. Workshop “Problems of the Environment”, MOE, Byblos sur mer: | Byblos 2000
19 Feb.

34 First Workshop on preparation of projects and Reporting: | Beirut 2000
Microsoft Projects, UN Bldg. Beirut: 14 Mar.

35 Second Workshop on preparation of projects and Reporting: | Beirut 2000
Microsoft Projects, UN Bldg. Beirut: 21 Mar.

36. The national symposium on Environment, tourism and 2YK, | Kaslik 2000
Centre de Presse Media. Ecotourism and Protected Areas,
Century Park Hotel, Kaslik, 6 April.

37 Conference finale: Observatoire de |l’Environnement et du | Tripoli 2000
Developpement, Communaute Urbaine Al Fayhaa, Tripoli, Foire
Internationale Rachid Karame, 8 April.

38 Protected Areas Visitor Management Workshop,:18-22 April, Hotel | Ehden 2000
La Mairie.

39. Sustainable Development, case study of Palm Islands Nature | Byblos 2000
Reserve: 8 July. Hotel Byblos sur mer.

40. Restoration of marine protected areas, case study of Palm Islands | Broummana 2000
Nature Reserve: 29 Oct.

41. Economic assessment of resources in marine protected areas, | Ehden 2000
case study of Palm Islands Nature Reserve, Ehden: 4 Nov.

42. Workshop on Collaborative management of Protected areas, | Byblos 2000
including Palm Islands Nature Reserve. Byblos: 14-17 Nov.

43. 14" Science Meeting 2000. NCSR (Lebanese Council for | Beirut 2000
Scientific Research) & LAAS (Lebanese Association for the
Advancement of Science), AUB, Beirut, 23-25 Nov.

44. Workshop on Ecotourism in Protected Areas. Quality inn Tripoli: | Tripoli 2000
Dec.

45. Institutional Strengthening of EIA in Metap Countries. METAP | Beirut 2001

Workshop on Potential Contribution of Scientific NGOs to the
Scientific aspects of Impact identification and Assessment. Phase
Il. Holiday Inn, Martinez, 24/1/2001.

17

46.L

Workshop on Ways of Cooperation between Ministry of
Environment and NGOs., Rotana Hotel, Jefinor; 30/1/2001.

Beirut

2001

47.L

Eco-tourism Development in the Arab Middle Eastern Region,
AFDC(Lebanon), RSCN(Jordan) and Heinz Seidel, AFDC, 25-28
Feb. Case Study from Palm Islands.

Ramlieh

2001

48.L

Workshop on hunting, AFDC, LEF, MOE, MOA and Heinz Seidel,
AFDC, 1 March.

Ramlieh

2001

49.L

Workshop on hunting, AFDC, LEF, MOE, MOA and Heinz Seidel,
AFDC, 24-25 March.

Ramlieh

2001

50.L

Seminar on Environment in Lebanon, UNDP, PARLIAMENT,
Parliament, Beirut; Protected Areas and their needs for
improvement. 7 June.

Beirut

2001

51.L

Workshop on the promotion of the environmental law
implementation, The Law of hunting in Lebanon, Theory and
application. Ministry of Environment, Ministry of Justice and Hans
Seidel. Royal Park Hotel. 20/10/2001.

Ain Saada

2001

52

GEF Country Dialogue Workshop, Martinez Holiday Inn, 10-
11/1/2002.

Beirut

2002

The birds of Lebanon, present status, conservation issues and
comments on the new proposed hunting law in Lebanon. By G.
Ramadan Jaradi, AUB, College Hall, B1, 15/1/2002.

Beirut

2002

Sustainable Development after Rio in Lebanon, Ministry of
Environment, Ministry of Forein affaires, ESCWA, 17/1/2002.

Beirut

2002

Ecotourism National Action Plan Setting. Ministry of Environment,
Ministry of Tourism, ESCWA, 23-24/1/2002.

Beirut

2002

National Workshop on Sustainable Development in preparation for
the Second Earth Summit. NGOS and UNDP. ESCWA, 6 August.

Beirut

2002

Workshop on improving the mecanism of law enforcement, Ehden
Country Club, 20-22 Sep. Lecture on Hunting, 20.9.02.

Ehden

2002

Natural and Cultural Heritage Interpretation and Evaluation
Training Workshop. Al Shouf Cedars, Victoria, 25-27 Sep. Lecture
on Birdwatching as a tool for interpretation and monitoring.

Barouk

2002

Ways of Cooperation between the Ministry of Environment and
public administrations. 11-13 Jul. 03, W. Beqaa. Masharif
Saghbine Hotel. L: Role of protected areas in developing local
communities.

Saghbine

2003

Towards the application of Project-Law of Hunting in Lebanon.
AFDC/ Parliament Environment Committee/ Hans Seidel.
Parliament, Beirut: 24/11/03

Beirut

2003

Regional Technical Seminar “National Strategies and Policies
for Wetlands” Beirut, 16-18 Feb. 2004

Beirut

2004

National Workshop on Economically Important Wild Plant
Species (EIWPS), (MOE-LU-FAO), NCSR, 27-29 July 2004.

Beirut

2004

Workshop on Avian Influenza Preparedness In the Middle
East, April 18-21, 2006

Beirut

2006

Workshop on SISPAM, NAPPA Draft Discussion, Ecodit-MOE,
20 April 06, Engineer's Order, Bir Hassan, Beirut.

Beirut

2006

Training workshop for Veterinarians on Prevention and Early
Detection of Highly Pathogenic Avian Influenza. Agriculture
Research and Education Center-AUB Bekaa. 2 May 06

Beqaa

2006

Impact of Oil Spill on Palm Islands Nature Reserve. Case
Study. Workshop on Peace for Protected Areas; MOE, Deir El
Ahmar, 10/3/2007

Deir El Anmar

2007

67.L

The 6" Arab MAB Meeting and Training Workshop on the
Implementation of Madrid action Plan, Beirut 11-13 May, 2010

Beirut

2010

68.L

Regional workshop for Middle East and North Africa on Updating!

National Biodiversity Strategy and Action Plans. Beirut. Lebanon. 2-7|

Beirut

2011

May 2011.

69.L

“Effective Management of Biosphere Reserves in the Arab
Region” Workshop at Shouf Biosphere Reserve/ Maaser Park
House/ Lebanon. May 16-21, 2011

Maaser Shouf

70

Migratory Soaring Birds Project. Regional workshop on
mainstreaming the conservation of MSBs into hunting sector
along the Rift Valley/ Red Sea Flyway. Beirut, Commodore, 1-
19/10/2011

Beirut

71

Media and Random Hunting Workshop. Migratory Soaring
Birds Project. Regional Beirut, Holiday Inn Dunes-Verdun,
25/11/2011

Beirut

2011

72L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part1. June

Maasser El Shouf

2012

73L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part1. June

Aammiq

2012

74L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part1. June

Batroun

2012

75L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part2. June

Zahleh

2012

76L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part2. September

Batroun

2012

77L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part2. October

Zahleh

2012

78L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part2. October

Shouf

2012

79L

Training Workshop on identification of game birds and globally
threatened soaring birds for ISF & Forest guards. MoE-UNDP.
Part2. October

Aley

2012

80L

Bridging with Civil Society for a better Environment. Notre
Dame University-Louaize (NDU), Biodiversity of PINR. Monday
14, January, 2013

Louaize

2013

81

Wind power and migratory birds Workshop. April 8, 2013,
SPNL at Holiday Inn Dunes, Beirut.

Beirut

2013

Workshop on Monitoring at Anjar-Kfarzabad-Lebanon

Workshop on 5'" NR to CBD-Lebanon

Workshop on 5'" NR to CBD-Lebanon

Workshop NBSAP-Lebanon

Workshop NBSAP-Lebanon

Stopped recording local workshops since 2013

2013

hamze_imad@yahoo.com
Mobile Phone: +961-70920030
Beirut, Lebanon

Canadian

IMAD A. HAMZE

Senior economic development specialist with ample experience in Social Corporate Responsibly
of Oil and Gas companies, MSME development, value chain analysis, rural banking, MSMEs
finance, livelihood, job creation, and strategic planning in the Middle East, North Africa and
South Asia. More than 20 years of international development and access to finance experience in
Lebanon, the West Bank and Gaza, Jordan, Morocco, Yemen, Canada, Tunisia, and the Maldives.
Skilled in the application of participatory methodologies to for designing, implementation,
monitoring and evaluation of technical assistance projects with multilateral development
organizations, and bid business corporations including OMV, USAID, the World Bank,
International Finance Corporation, Asian Development Bank (ADB), the Economic and Social
Commission for Western Asia, and UNICEF. Head of the Economic Development Unit of the
OMV Skills to Succeed project in South Tunisia, Team Leader in Maldives for the ADB Private
Sector Development Project. Experience in outreach to municipalities, rural communities, and
local NGOs. Experience in linking local economic systems to international markets. Fluent in the
evaluation of MSMEs, NGOs, finance organizations and their projects from a governance,
strategic, procedural and policies points of view. Experience in the fields of strengthening rural
communities and in designing sustainable solutions in the private, public, and NGO sector.
Institutional strengthening, capacity building in developing countries, countries in transition, and
in challenging security situations. Author/co-author of numerous case studies, papers, and
presentations on rural banking, access to finance, and SME support programs. Holds Lebanese
and Canadian citizenships. Fluent in English, Arabic, French, and Spanish.

EDUCATION
Masters of Science in Agricultural Economics and Development,
McGill University, Canada, 1998. Emphasis in International Agricultural
Trade and Policy.

Masters of Science of Agricultural Economics, American University
of Beirut, Lebanon, 1991. Emphasis on Extension and Agricultural
Development.

Post-Graduate Specialist Diploma in Rural Planning in Relation to
the Environment, International Center for Advanced Agricultural
Studies in the Mediterranean, Spain, 1987.
Bachelor in Science of Agriculture, American University of Beirut,
Lebanon, 1986.

PROFESSIONAL HISTORY

09/2017 — up to date Secours Islamique France. Food Security and Agricultural

06/2017 — up to date

03/2017 — 05/2017

05/2016 — 03/2017

02/2013 — 3/2016

Livelihood Expert. Project Design, recruitment of specialized
team, linkages to local NGOs and municipalities, strategic
planning, and direction. Engaging youth in local economic
development activities to help in their resilience efforts. Vocational
Training, life skills, access to grants and loans, tutoring, etc.
Started developing several valuation chains in partnership with
local environmental organizations to help develop livelihoods and
at the same time preserve the natural resources. Put the project
frame work, forms, project investment profile standards. Started
several high impact micro-projects for farmers that reached 250
farmers in the first quarter of the project cycle.

Ibdaa Microfinance. Economic Development Expert. Creating a
business advisory services unit at IBDAA. Setting he manual of
operations of the new department and helping in expanding the
business of IBDAA besides the lending services they do.

STTE, Economic Development and Livelihood expert with
Palladium group. Support in the research, meetings and writing of
two proposals; one for a coming USAID local economic
development project LED, and one for DFID to support Syrian
refugees and host community job creation.

Livelihood and Humanitarian support expert for refugees
from Syria in Lebanon. Solidar Suisse, Pursue, and Oxfam GB.
Plan new interventions that are innovative in helping refugees and
the host communities get a better income, and get engaged in the
life of the community, public and business. Participate in all
livelihood and relevant Lebanon refugees support working groups
and coordination forums. Research issues and design solutions to
help support refugees in the most appropriate ways possible Put
strategies to help find jobs and support businesses that can recruit
Syrian refugees and Palestinian refugees from Syrian and their host
communities.

Hilfswerk Austria International, Tunisia (OMV oil company CSR).
International Economic Development Expert. Was able to help the OIL
and Gas Company OMV in creating an enabling environment in the
governorate of Tataouine so the company can install its gas pipes from
the desert towards the coastal refineries. I was able to engage the
activists and rioters from the NGOs and active groups in the economic
06/2012- 01/2013

11/2010 — 05/2012

2007 up to date

development process of the Tataouine governorate. I helped in Job
creation and development, grants management, finance to the main value
chains in Agro-industry, arts and crafts, tourism, and other sub-sectors
linked to the value chains of the mentioned sectors. Sectors working on
are: Olive oil value chain, milk from goats, cows and camels value chain
(market, cheese making, milk transport, storage, handling, quality,
hygiene, health of animal etc), therapeutic herbs, forage production,
composting, eco-tourism, arts and crafts, vocational training plus training
on starting anew business and business planning. Work starts from
planning up to access to finance and coaching. / won the OMV
outstanding achievement award for economic development.

Society for Development Studies. Lebanon. Business Development
Director, research, project design, fund raising, and recruiting.

Recently design the SMILEY Project that stands for Social Media
Initiative for Lasting Empowerment of Youth. (1 million dollar project to
help support youth in creating the needed change in the society to help
them have a better life; that is better education, freedom, health etc I
have also supported in proposal writing in cooperation of the Lebanese
Association for Democratic Elections.

Team Leader. Asian Development Bank, Maldives. Partnership with
the Bank of Maldives on micro lending where I served as head of the
credit committee. Private Sector Development Program. Agriculture,
Fisheries, fine arts. MSME support through Business Development
Services, access to finance, access to markets, and access to grants. Was
able to introduce new business models on the ground such as mud crabs,
goat farming, fish processing, vegetables production in hydroponics and
microfinance, training to 10,000 people, start 300 new SMEs. The
project followed the value chain approach and I have developed several
value chains in fishing, arts and crafts and in poultry. I published a study:
The value chain of arts and crafts in Maldives; the case of Mat Weaving
(Ministry of Economic development, January 2012).

Chairman of the board of the National Initiative for Advanced Agro-
Industry in the Jurd (Semi Arid) regions (NIAAJ S.A.L.); a private
company that works in agro industry, organic cheese making and eco-
tourism. The company helped in developing the goat organic milk
industry in Lebanon. It is the first farm to get organic certification for its
goats, and milk from goats. I personally helped goat farmers groups, start
a milk collection system, worked with reliable milk transporters,
payments linked to milk testing and quality, plus supporting other rings
in the value chain, specially the marketing aspect.

01/08/2010 — 10/2010 ISAMI Project. Prepare all legal, regulatory, organizational, and

programmatic documents procedures and manuals for the launch of the
“Islamic Sustainable and Accessible Microfinance Institution” ISAMI.

Board Member and fund raiser for the Lazzab  eco-lodge.
(www.lazzab.net). A breath taking relaxing lodge at 2000 meters above
sea level between biblical Juniper trees at the cliffs of the mount of 40 in
North Beqaa above Hermel. Helped raise funds to build traditional guest
rooms, train local guides on new hiking trails, nomadic tourism and
hospitality. (UNOPS, NIAAJ S.A.L.).

25/06/2010 — 13/07/2010 Business Development, Proposal Writer/Program Design.

05/2008— 03/2010

09/2008-11/2008

10/2005- 02/2008

Yemen. Promoting Youth Civic and Economic Engagement in
Yemen.
Save the Children. An USAID RFA.

Chief of Party and Country Director Empowering Municipalities
through Local Economic Development (Baladiyyat). Relief International.
A USAID project to help engage municipalities in job creation through
private public partnerships and through the value chain development of
the following sub-sectors: Water and irrigation (rain harvesting in
artificial pools, property right, water rights, water distribution), cows
milk sector, mushroom production and marketing, green houses for
vegetable production, packing house, quality seal for start food items,
olive oil from pre-harvest, post harvest etc to the upgrade of Oil mills
and HACCP training, Laying hens farming.

Worked with 130 municipalities in several regions of Lebanon. Project
was able to create a new microfinance institution that served 100s of
economically challenged individuals to start a new business or to expand
and develop their existing business.. A small grants component has also
helped create more than 200 new ventures that created jobs for more than
1000 people in rural areas. All projects are linked to the market.
Moreover, I was able to engage commercial banks in lending the SMEs
in rural areas and was able to involve a loan guarantee company in the
scheme. I amslo managed and directed 4 more projects as country
Director as follows:

CISCO ICT lending. Provided the market research, proposal design and
contracted implanting partners in Lebanon. $2 million.

UNICEF. Wash and empowering teachers through technical know how
on hygiene kits teaching and distribution plus school rehabilitation.
SKOLL Foundation. Project design in cooperation with 3 youth groups,
youth centres setting, equipment and work plans.

Jameel Rida Said Foundation. Managed a University Student
scholarship fund.

Consultant for the Economic and Social Commission for Western
Asia (ESCWA). Prepare a Manual of Operations for the Business
Development Centers that support M/SME start ups in Iraq.

Deputy Chief of Party, Senior Access to Finance Specialist, Deputy

Country Representative, Action for Sustainable Agro-Industry in

Lebanon (ASAIL), ACDI/VOCA. A USAID project implemented under

the Expanding Economic Opportunities (EEO) initiative.

Responsibilities Included:

» Program design and Operational Oversight: Worked on design on
ASAIL project, the largest of the EEO implementing programs.
Management (administration, financial, technical), donor and host
11/94-10/04

09/03-08/05

government liaison and reporting. Supervised 40 people employees,
including component managers, field staff, M&E team, BDS team,
Marketing team, Small ruminant animals component teams, Niche
Lebanese food component team, pilot plants managers and
staff, banks loan officers, and other support staff. I was able to
develop the following sectors: Pomegranate Syrup, molasses, honey,
other distillates, fruits and vegetables (dryers for tomatoes, apples,
peaches, apricots, Jews mellow. Developed the baking sector (shelf
life extension, packaging, recipes etc), and cheese sector plus). I
designed three main food processing and testing plants for fruits and
vegetables, distillates and essential oils and for baking. The pilot
plants had food tasting panels, chemical and biological lab for
testing sugar content, contamination, water retract-meters etc.). The
labs also had packaging facility from canning, vacuum packing,
modified atmosphere injections, shock freeze etc.

» USAID project coordination: Coordinated outreach to communities
and 150 SMEs. Coordinated and integrated development activities to
improve the agro-industry in Lebanon. Set up successful linkages of
food processed products with international markets that resulted in
an increase in exports worth millions of dollars. Studied the value
chains of food processing and as a result established product
development plants with biochemical labs to improve the quality and
packaging of food processed goods to meet the needs of export
markets. Formed the nucleus of a federation of microfinance and set
the bylaws, which resulted in the distribution of more than $3 million
of loans to farmers and sheep herders across Lebanon.

+ Sustainable local partnerships: Supported community-based
development by linking the public and private sectors, NGOs,
farmers, and community-based organizations, municipalities, and
associations.

President/Business Development Director, Society for Development
Studies, Beirut, Lebanon. Technical NGO on development issues in
Lebanon. Responsibilities Included:

» Micro and SME development: Evaluation, diagnosis, action plans,
good governance, marketing, and technical assistance to upgrade
products and service standards. Worked with enterprises dealing with
cottage industries, rural tourism, and artisan revival, in addition to
projects in cultural heritage preservation. Planned and implemented
the first bird sanctuary in Lebanon.

» Research: Researched development topics pertinent to Lebanon,
including milk production in Lebanon and its market and potential
and the introduction of a new grape variety to Lebanon.

» Awareness Raising: Developed awareness workshops on
environmental issues in Canada and the Middle East. Organized
several fundraising events for development issues.

Chief of Party, Action for Strengthening Microfinance Associations
(ASMA) project, Development Alternatives Inc. (DAI), Morocco.
Managed the $2 million project and helped Microfinance associations
01/02 — 08/03

01/01-08/03

5/00-12/00

2/00-4/00

and banks establish new MIS and promote good governance.

Responsibilities Included:

» Project Coordination and Management: Coordinated with MFIs,
worked with them to raise funds, and successfully linked them with
commercial banks to help them reach small enterprises. Added new
products and services to benefit micro-enterprises and SMEs.
Developed a program that provided more than 100 micro-enterprises
with business development services and daily tutoring on quality and
marketing to help them expand and grow to a viable level.

Deputy Chief of Party/access to finance expert Jordan. Working with
Jordanian central Bank and MFIs to help duplicate their experience in the
west Bank and Gaza. This is part of the AMIR project f USAID and
West Bank and Gaza plus Jordan worked together on this initiative that
supported the private sector in both countries.

Senior Microfinance Specialist/Deputy Chief of Party, Initiative for

Sustainable and Accessible Microfinance Industry, Chemonics

International, Inc. West Bank & Gaza Strip. Lead Regional Microfinance

Specialist for the Palestinian Private Sector. Responsibilities Include:

» Project Management and Team Leadership: Provided direct
technical and management oversight to the USAID-financed, $8
million microfinance industry building by supporting microfinance
providers, both banks and NGOs. Led a team of domestic consultants
to produce country studies, facilitate country workshops, and
organize conferences on microfinance commercialization.

» New Business Development: Participated in new _ business
development, including: identifying and tracking country projects,
marketing and development; writing both technical and non-
technical portions of proposals; recruiting or supervising recruitment
of proposal personnel, and negotiating salary.

* Training and Research: Developed knowledge products and
provided training related to rural and microfinance to staff at
Chemonics and other microfinance development organizations.
Presented public awareness campaigns, set training courses, provided
oversight to studies and research, and initiated the founding of a
Palestinian Small and Micro Finance Network.

Resident Advisor, DAI./IFC/World Bank. Microfinance project in the
West Bank and Gaza. Responsibilities Included:

Team Leader: Team Leader and resident advisor to the Commercial
Bank of Palestine. Restructured their micro-finance department and
developed a strategic plan of action. Developed a comprehensive
marketing strategy that included a public awareness campaign, done in
cooperation with village councils.

Deputy Chief of Party, Chemonics International/USAID, West Bank
and Gaza . Access to Finance to SMEs. Advisor to the Arab Bank and
the Bank of Jordan. Responsibilities included: program design, planning,
recruiting, evaluation, oversight, and training.
11/99-11/99

09/99-10/99

05/99-10/99

01/99-2/00

02/99-03/99

08/98-11/98

01/96-08/98

06/93-02/94

Chief Consultant, Quakers Peace and Service. Vocational Training
Program. for Palestinian Refugee Camps, Lebanon. Responsibilities
included: needs assessment, evaluation, and the development of a new
strategic plan of action for SMEs development.

Main Trainer and Coordinator. Strategic Planning and Best Lending
Practices. Workshop for Palestinian Refugee Camps’ Microfinance
Leaders, UNICEF, Lebanon.

Consultant, United Nations Economic and Social Commission for

Western Asia. Assignments Included:

» Micro-finance and its impact on poverty in Lebanon

» Review and evaluation of the “Women’s Micro-Industry Credit
Program Unit” in Yemen

» Training of development agents in Community Development and
proposal for fund raising

Instructor, Agricultural Economics and Development Department of the
Schools of Agriculture and Food Science, American University of
Beirut, Lebanon. Taught 2 courses in: Rural Social Systems and
Agricultural Extension & Community Development. Courses included
starting an NGO with the students and working in the field with
fishermen communities, agricultural cooperatives, and with local village
councils.

Instructor, Agricultural Research and Education Center (AREC),
American University of Beirut (AUB), Lebanon. Responsibilities
Included:

Development of Education Project: Strategized planning for developing
4 clusters of villages in the Beqa’a valley in Lebanon. Started a pilot
educational project named “Learning by Doing” where students worked
with local community committees of various villages in the Beqa’a
Valley to assess their needs and come up with a plan of action and a fund
raising proposal for improving life in these villages. The course exposed
students to the real world of development, rural politics, organizational
behavior, conflict resolution, and rural sociology.

Access to Credit Specialist, Consultant, The European Commission.
Participated in a market study on the SME finance programs in Lebanon.

SME Finance Training Specialist, International Finance Corporation
(IFC)/ World Bank/ DAI, Palestine. Coordinated a Micro-enterprise
project in Palestine, coordinated training, and provided support to the
Commercial Bank of Palestine in the area of Micro-lending.

Economic Development Coordinator, Canadian Arab Federation.
Quebec, Canada. Coordinated several conferences and workshops, such
as: “the new economic, political, and social reality of Canada.”

Senior Project Officer, Centre d’étude arab pour le developpement
(CEAD). Responsibilities Included:
* Organization of conferences and development projects: Researched,
coordinated, planned, and followed up on several conferences and
development projects, such as: “Economic Development and
Investment in the Middle East.”

+ Research: Researched methods and resources on soil conservation,
institution building, and Islamic Lending for Small Scale Enterprises.

06/89-02/93 Senior Loan Officer /Acting manager (M/SME Department)

Save the Children, Lebanon. Responsibilities Included:

» Program Management and Loan Provision: Managed an $8 million
portfolio for the development of SMEs (agricultural, industrial,
commercial) in Lebanon. Conducted feasibility studies of proposed
and potential projects to be financed. Provided loans and technical
assistance to target groups. Introduced “Islamic lending” to certain
villages in Lebanon. Planned several cottage industry projects.
Studied the credibility, character, cash flow, and collateral of
prospective borrowers prior to loan approval. Assessed potential
projects, and followed-up on project implementation during which
technical assistance was provided when needed. Monitored the
economic, social, and environmental sustainability of the projects.
Supported the “credit section” of the International Fund for
Agricultural development (IFAD) of the UN in their mission to
Lebanon in 1992.

SELECTED PUBLICATIONS & PAPERS

Value Chain Analysis of arts and craft sector in Maldives- the case of Mats Weaving. Ministry of
Economic Development web site (www.BDSC.com.mv), December 2011.

“Role of Microcredit in Poverty Alleviation: microcredit sector profile in Lebanon”. Eradication
Poverty Studies Series No. 12. United Nations Economic & Social Commission for Western
Asia (UN-ESCWA). Beirut & New York. May 2000.

“Potential Agricultural Trade Following Peace in the Middle East: The Case of Syria and Israel”.
Masters of sciences thesis. McGill School of graduate studies, 1999.

“Agricultural Policies of Israel in the Occupied Territories”. McGill University. May 1995.

“Land Titling and Credit Efficiency in the Developing Countries: The Case of Africa”. Paper
presented at McGill University. 1995.

“The Environmental Problems in Lebanon”. Al Mustakbal Newspaper. Montreal, Canada. June
1994.

“Underdevelopment and Drugs: the Socio-economic impact of opium and hash cultivation in
Lebanon. American University of Beirut. 1992.

“Agricultural Credit in Lebanon: Reality and Prospects”. Central Bank of Lebanon. 1992.
“Food Security in the Kingdom of Saudi Arabia”. Paper Presented at AUB, 1991.

“The Other Face of Food Aid:. Scientific Horizons. Cyprus, 1987.

References

Upon request
Sara Hteit
Position Title and No. Environmental Consultant
Name of Expert: Sara Hteit
Date of Birth: 29th of August 1990
Country of Citizenship/Residence Lebanese
Education:
Institution American University of Beirut, Lebanon
Date (year) to (year) 2015 to 2018

Degree or Diploma

Institution

Date (year) to (year)

Degree or Diploma

Institution

Date (year) to (year)

Degree or Diploma

MS in Environmental Technology

American University of Beirut, Lebanon
2008 to 2011
BS in Environmental Health and Minor in Public Health

National Protestant College, Lebanon
1996 to 2008
Lebanese Baccalaureate in Life Science

Employment Record:
Date from-to | January 2014 - Present
Location Beirut, Lebanon
Company Sustainable Environmental Solutions - SES
Position Environmental Consultant
HSE Auditing
+ Environmental Audit for a meat processing industry and
slaughterhouse in Chweifat- Aley (-2017, Under preparation for SES,
funded by Harkous Chicken Group S.A.R.L.): the industry is for the
D ‘pti production of several meat processed products and slaughtering of
eseription chicken; conducted an HSE audit at the site including meetings and
discussions with relevant employees, facility inspection, noise and
wastewater sampling;
+ Environmental Audit for Rotoflexopress company in Choueir- Mount
Lebanon (2017, prepared for SES, funded by Rotoflexopress S.A.R.L.):
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.al

w

Sustainable
Environmental
Solutions

the industry is located in Choueir, Mount Lebanon and it is for the
production and printing of different types of packages, labels and bags;
assisted in conducting an HSE audit at the site including meetings and
discussions with relevant employees, facility inspection, noise and
testing of emissions from generator stacks; The project also included
the development of an EMP and a timeframe for its implementation.
Environmental Audit for a Chemical Manufacturing Facility in
Taanayel- Bekaa (2016-2017, Under preparation for SES, funded by
Ecotreat S.A.R.L.): the industry is located in Taanayel, Bekaa and it is
for the production of different chemicals and assembly of water
treatment systems; conducted an HSE audit at the site including
meetings and discussions with relevant employees, facility inspection,
noise and wastewater sampling;

Environmental Audit for a Milk filtration industry in Jdita- Bekaa
(2016-2017, Under preparation for SES, funded by Lebanon Fruit Juice
Co. S.A.L.): the industry is located in Jdita, Bekaa and it is for the
filtration of milk; conducted an HSE audit at the site including meetings
and discussions with relevant employees, facility inspection, noise and
wastewater sampling and testing of emissions from generator stacks;
Environmental Audit for a Mayonnaise manufacturing industry in
Mandara- Bekaa (2015, prepared for SES, funded by A-Z
Manufacturing and Trading S.A.R.L.): the industry is located in
Mandara, Bekaa and it is for the production of mayonnaise; conducted
an HSE audit at the site including meetings and discussions with
relevant employees, facility inspection, noise and wastewater
sampling and testing of emissions from generator stacks;
Environmental Audit for the construction premises of a floating barge
in El Mina- Tripoli (2015, prepared for SES, funded by Beirut
International Marine Industry and Commerce S.A.RL.): the
construction premises is located in El Mina, Tripoli and it is for the
construction of the first floating barge in the world; conducted an HSE
audit at the site including meetings and discussions with relevant
employees, facility inspection, photographic documentation noise and
testing of emissions from generator stacks;

Environmental Audit for a steel product manufacturing industry
(2014-2015, prepared for SES, funded by Profile Tic): the factory
produces metallic products and is located in Taanayel, Bekaa; assisted

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.l

w

Sustainable
Environmental
Solutions

in conducting an HSE audit at the industry including meetings and
discussions with relevant employees, facility inspection, photographic
documentation, air, noise, water (domestic and drinking) and
wastewater sampling, testing of emissions from generator stacks;

+ Environmental Audit for a steel product manufacturing industry
(2014, prepared for SES, funded by Dalal Steel Industries): the factory
produces hangars, cranes, prefabricated houses, and other metallic
products and is located in Taanayel, Bekaa; assisted in conducting an
HSE audit at the industry including meetings and discussions with
relevant employees, facility inspection, photographic documentation,
air, noise, water (domestic and drinking) and wastewater sampling,
testing of emissions from generator stacks;

« Environmental Audit for a cosmetics manufacturing facility (2014,
prepared for SES, funded by ARD Cosmetics): the factory produces
creams and lotions and is located in Tripoli, North Lebanon; conducted
an HSE audit at the industry including meeting and discussion with the
project owner, facility inspection, and photographic documentation
and prepared the audit report;

+ Environmental Audit for a concrete brick facility in Mdoukha (2014,

Prepared for SES, funded by Mr. Khodor Mohammad): the factory

produces concrete bricks, and creep stone and interlock bricks and is

located in Mdoukha, Bekaa; reviewed the audit report prior to
submission to the Ministry of Environment;

+ Environmental Audit for a concrete brick facility in Racha (2014,

Prepared for SES, funded by RFJ): prepared the audit report for a

concrete brick facility in Racha, North Lebanon;

» Environmental Audit for a butane gas storage facility in Bint Jbeil

Lebanon (2014, Prepared for SES, funded by Noor Station): assisted in

conducting an HSE audit at the industry including meetings with the

project owner and manager, facility inspection, and photographic
documentation;

Environmental Impact Assessment

+ Environmental Impact Assessment for the installation and operation
of several PV farms in Lebanon (2017, Under preparation for SES):
preparing the EIA study which involved baseline characterization,
environmental and socio-economic impacts identification, analysis of

Sustainable Environmental Solutions ($

P.O. Box 11-4455, Tel:

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

alternatives as well as the elaboration of a HSE Management Plan with
particular emphasis on air, wastewater and solid waste generation and
management;

Environmental Impact Assessment for the installation and operation
of a wastewater treatment plant in Majdel Tarchich, Metn (2017,
Under preparation for SES, funded by Municipality of Majdel
Tarchich): preparing the EIA study which involved baseline
characterization, environmental and_ socio-economic impacts
identification, analysis of alternatives as well as the elaboration of a
HSE Management Plan with particular emphasis on air, wastewater
and solid waste generation and management;

Environmental Impact Assessment for the construction and operation
of Eden Bay Studio, Mousaytbeh (2017, Under preparation for SES,
funded by Eden Bay Resort sal): preparing the EIA study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, analysis of alternatives as well as the
elaboration of a HSE Management Plan with particular emphasis on
air, wastewater and solid waste generation and management;

Environmental Impact Assessment for the installation and operation
of an Infectious Healthcare waste treatment center in Bshamoun
Specialty Hospital (2017, Under Preparation for SES, funded by
Khayyat Med sarl): preparing the EIA study which involved baseline
characterization, environmental and_ socio-economic impacts
identification, analysis of alternatives as well as the elaboration of a
HSE Management Plan with particular emphasis on air, wastewater
and solid waste generation and management;

Environmental Impact Assessment for the construction and operation
ofabeach resort in Kleileh, Tyre (2016-2017, Prepared for SES, funded
by Mr. Mohmad Khodor Taleb): preparing the EIA study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, analysis of alternatives as well as the
elaboration of a HSE Management Plan with particular emphasis on
air, wastewater and solid waste generation and management;
Environmental Impact Assessment for the construction and operation
of a new meat processing industry in Dibbiyeh, Chouf (2016-2017,
Prepared for SES, funded by Al Taghziah): preparing the EIA study
which involved baseline characterization, environmental and socio-

Sustainable Environmental Solutions ($

, Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

economic impacts identification, analysis of alternatives as well as the
elaboration of a HSE Management Plan with particular emphasis on
air, wastewater and solid waste generation and management;

+ Environmental Impact Assessment for the construction and operation
of anew WWTP at SHD in Selaata, Lebanon (2015-2016, Prepared for
SES, funded by SHD): assisted in preparing the EIA study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, analysis of alternatives as well as the
elaboration of a HSE Management Plan with particular emphasis on
air, wastewater and solid waste generation and management;

+ Scoping report for Environmental Impact Assessment for the
construction and operation of a solid waste management center at
Jesuit Fathers domain in Taanayel,- Bekaa (2015-2016, prepared for
SES, funded by arcenciel): prepared the scoping report for the EIA
study which involved baseline characterization, environmental and
socio-economic impacts identification;

Initial Environmental Examination

+ Initial and Environmental Examination for the construction and
operation of Elderly House at Chartoun- Aley (2017, under
preparation for SES, funded by Ictos): prepared the IEE study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

+ Initial and Environmental Examination for the construction and
operation of gas filling station at Bshamoun- Aley (2017, prepared for
SES, funded by Mr. Zouheir Bahlawan): prepared the IEE study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

+ Initial and Environmental Examination for the construction and
operation of cattle farm at Zahle- Bekaa (2017, Prepared for SES,
funded by Taanayel Farms): preparing the IEE study which involved
baseline characterization, environmental and socio-economic impacts
identification, as well as the elaboration of a HSE Management Plan

Sustainable Environmental Solutions ($

P.O. Box 11-4455, Tel:

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

with particular emphasis on air and solid waste generation and
management;

Initial and Environmental Examination for the construction and
operation of Cosmetic Soap, Detergents, Cleansing and Polishing
Powder Factory in Haouch El Oumaraa (2016-2017, prepared for SES,
funded by Abou Obeid Trading): managed and reviewed the IEE study
which involved baseline characterization, environmental and socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

Initial and Environmental Examination for the construction and
operation of gas filling station at Marouaniyeh- Saida (2016, prepared
for SES, funded by Mr. Hussein Amin Ghaddar): prepared the IEE study
which involved baseline characterization, environmental and socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

Initial and Environmental Examination for the construction and
operation of cattle farm at Saraain Et Tahta- Bekaa (2016, Prepared for
SES, funded by Dr. Alaa Jalous): preparing the IEE study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

Initial and Environmental Examination for the construction and
operation of cattle farm at Ain Aata- Rachaya (2016, prepared for SES,
funded by Hay Day): prepared the IEE study which involved baseline
characterization, environmental and_ socio-economic impacts
identification, as well as the elaboration of a HSE Management Plan
with particular emphasis on air and solid waste generation and
management;

Initial and Environmental Examination for the construction and
operation of gas filling station at Froun- Bint Jbeil (2016, prepared for
SES, funded by Ms. Randa Ahmad Haidar): prepared the IEE study
which involved baseline characterization, environmental and socio-
economic impacts identification, as well as the elaboration of a HSE

Sustainable Environmental Solutions ($

, Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

Management Plan with particular emphasis on air and solid waste
generation and management;

Initial and Environmental Examination for the construction and
operation of gas filling station at Kharnoubeh- Akkar (2015, Prepared
for SES, funded by Eng. Mohamad Affan): prepared the IEE study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

Initial and Environmental Examination for the construction and
operation of HYPCO gas filling station at Jiyeh- Mount Lebanon (2015,
Prepared for SES, funded by HYPCO sal): prepared the IEE study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

Initial and Environmental Examination for Sour Wastewater Collection
System Extension in Caza of Tyre- South Lebanon (2015, Prepared for
SES, funded by Hydra Engineering Group SAL): prepared the IEE study
which involved baseline characterization of the 15 towns,
environmental and socio-economic impacts identification, as well as
the elaboration of a HSE Management Plan with particular emphasis
on air, wastewater and solid waste generation and management;
nitial and Environmental Examination for the construction and
operation of a new gas filling station at Btouratij- North Lebanon
(2015, Prepared for SES, funded by Mr. Alfred El Chami): prepared the
EE study which involved baseline characterization, environmental
and socio-economic impacts identification, as well as the elaboration
of a HSE Management Plan with particular emphasis on air and solid
waste generation and management;

nitial and Environmental Examination for the operation of a new
chemical manufacturing facility in Ghazieh- South Lebanon (2015,
Prepared for SES, funded by Tamar Lebanon): prepared the IEE study
which involved baseline characterization, environmental and socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air, wastewater and
solid waste generation and management;

Sustainable Environmental Solutions ($

, Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

+ Initial and Environmental Examination for the construction and
operation of a new filling gas station at Hraiche- North Lebanon (2014,
Prepared for SES, funded by Charles Semaha): prepared the IEE study
which involved baseline characterization, environmental and socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

+ Initial Environmental Examination for the construction and operation

of the eco-villages touristic development at Kawkaba, Bekaa (2014,

Prepared for SES, funded by Caritas): reviewed the IEE report prior to

submission to the Ministry of Environment;

+ Initial and Environmental Examination for the construction and

operation of a new filling gas station at Taire- Bint Jbeil (2014,

Prepared for SES, funded by Abd E]l-Rida Shaitou): prepared the IEE

study which involved baseline characterization, environmental and

socio-economic impacts identification, as well as the elaboration of a

HSE Management Plan with particular emphasis on air and solid waste

generation and management;

+ Initial Environmental Examination for a Steel Product Manufacturing
industry, Taanayel, Bekaa (2014, Prepared for SES, funded by Dalal
Steel Industries): assisted in the preparation of the IEE study which
involved baseline characterization, environmental and _ socio-
economic impacts identification, as well as the elaboration of a HSE
Management Plan with particular emphasis on air and solid waste
generation and management;

+ Initial Environmental Examination for a New Steel factory, Taanayel,
Bekaa (2014, Prepared for SES, funded by Hochaymeh Steel Factory):
reviewed the IEE study prior to submission to the Ministry of
Environment;

Solid waste Management Studies

+ Solid Waste Awareness Campaign in Union of Jezzine Municipalities
(2014-2016, for SES, Funded by European Inion Delegation to
Lebanon): assisted in the implementation of the project in the Union of
Jezzine Municipalities and coordinated with the different
municipalities (45 municipalities) to implementing the sorting at

Sustainable Environmental Solutions ($

P.O. Box 11-4455, Tel:

, Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

source campaign. Prepared the different narrative reports for the
European Union delegation to Lebanon.

» Assessment of Solid waste management system (2014, prepared for
SES, funded by UNICEF): the study includes 24 municipalities in Akkar
and Bekaa; assisted in conducting field visits for the municipalities,
including meetings and discussions with the municipality members,
preparing assessment reports, and bills of quantities.

Environmental studies

+ Environmental Compliance Guidelines for the meat processing
industry, cattle farms, dairy industries and slaughterhouses (2015-
2016, prepared for the Lebanese Ministry of Environment, funded by
World Bank): assisted in the development of the environmental
compliance guidelines for the four sectors.

+ Environmental Examination for the installation of water network in
Taalabaya- Bekaa (2015, Prepared for SES, funded by W.E.T. SAL):
prepared the IEE study which involved baseline characterization,
environmental and socio-economic impacts identification, as well as
the elaboration of a HSE Management Plan with particular emphasis
on air, wastewater and solid waste generation and management;

+ Pilot procedure for co-firing with refuse derived fuel at a cement
production company (2014, Prepared for SES, funded by Cimenterie
Nationale): assisted in the preparation of a proposal for undertaking
quality assurance / quality control procedures to ascertain the
suitability of RDF production and use at CN all while managing
potential risks on the environment and on the industrial process.

« Environmental Assessment of cooling alternatives to be applied in the
Kingdom of Saudi Arabia (2014, Prepared for SES, Funded by Booz):
assisted in conducting an indicator-based environmental assessment
for twelve different cooling technologies with the intent to identify the
one which is most suitable to apply in the context of Saudi Arabia;

Date from - to

February 2012 - December 2013

Location Doueir, Nabatieh- Lebanon
Company Municipality of Doueir
Position Technical Coordinator
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

Description

Solid Waste Awareness Campaign in Doueir (2012-2013, for
Municipality of Doueir, Funded by European Inion Delegation to
Lebanon): assisted in the implementation of the project in Doueir,
coordinated with the citizens (especially women) and schools to raise
awareness on solid waste management in the village, responsible for
the following:

Preparation of narrative and financial reports for the European
Union delegation to Lebanon,

Preparation of an environmental guide which tackled different
subjects on solid waste management especially composting in
households.

Development of a survey to determine the population’s knowledge
and attitude towards solid waste management and_ the
environmental problems that they are facing. 120 household were
chosen randomly in order to fill the questionnaire;

Organization of different workshops and a conference in the village
on solid waste management; and

Purchase of solid waste managemnet machinery and equipmnet
(street sweeper, bobcat, pickup, street bins and sorting bins)

Date from - to

2011-2011

Location Beirut, Lebanon
Company American University of Beirut (AUB)
Position Surveyor
+ Assessment of the Physical Environment of the Schools in the
Palestinian camps (2011, For the Faculty of Health Sciences in AUB):
Description filled surveys on the physical environment of different schools that

are built by UNRWA in the Palestinian refugee s Camps all around
Lebanon.

Date from - to

2010-2011

Location Beirut, Lebanon
Company American University of Beirut (AUB)
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel:

+961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at $

Sustainable
E Environmental
Solutions

Position Research Assistant

+ Assessment of the Water Quality of the Litani River (2011, For the

Description Department of Environmental Health in AUB): examined the quality

of water samples from different locations of the river.

Public

Sustainabl

P.O. Box
Website:

ations

Hteit, S. at al. 2017. Initial Environmental Examination for the Construction and
Operation of gas filling station, Bashamoun, Aley. Prepared by Sustainable
Environmental Solutions (SES).

Hteit, S. at al. 2016-2017. Environmental Impact Assessment for the construction
ind operation of a new meat processing industry in Dibbiyeh, Chouf. Prepared by
Sustainable Environmental Solutions (SES).

Hteit, S. at al. 2016. Environmental Impact Assessment for the Construction and
Operation of Resort in EL-Kleileh-Tyre. Prepared by Sustainable Environmental
Solutions (SES).
Hteit, S. at al. 2016. Initial Environmental Examination for the Construction and
Operation of gas filling station, Marouaniyeh, Saida. Prepared by Sustainable
Environmental Solutions (SES).
Hteit, S. at al. 2016. Initial Environmental Examination for the Construction and
Operation of Cattle Farm, Saraain Et Tahta, Baalbek. Prepared by Sustainable
Environmental Solutions (SES).
Hteit, S. at al. 2016. Initial Environmental Examination for the Construction and
Operation of gas filling station, Froun, Bint Jbeil. Prepared by Sustainable
Environmental Solutions (SES).
Hteit, S. at al. 2016. Initial Environmental Examination for the Construction and
Operation of HAYDAY: Cattle Farm, Ain Aata, Rachaya. Prepared by Sustainable
Environmental Solutions (SES).
Hteit, S. at al. 2015. Initial and Environmental Examination for the installation of
water network in Taalabaya- Bekaa. Prepared by Sustainable Environmental
Solutions (SES).

Hteit, S. at al. 2015. Initial Environmental Examination for the Construction and
Operation of gas filling station, Kharnoubeh, Akkar. Prepared by Sustainable
Environmental Solutions (SES).

Hteit, S. at al. 2015. Environmental Audit for A-Z Manufacturing & Trading SARL:
Facility for the production of Mayonnaise in Mandara- Bekaa. Prepared by
Sustainable Environmental Solutions (SES).

Hteit, S. at al. 2015. Environmental Audit for Construction Premises of a Floating
Barge in ElMina, Tripoli. Prepared by Sustainable Environmental Solutions (SES).

2

e Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864

www-.ses-Ib.com

Copyright at SES s.a.l

Sustainable
E Environmental
Solutions

e Hteit, S. at al. 2015. Initial Environmental Examination for the Construction and
Operation of HYPCO gas filling station, Jiyeh, Mount Lebanon. Prepared by
Sustainable Environmental Solutions (SES).

e Hteit, S. at al. 2015. Initial Environmental Examination for Sour Wastewater
Collection System Extension in Tyre- South Lebanon. Prepared by Sustainable
Environmental Solutions (SES).

e  Hteit, S. at al. 2015. Initial Environmental Examination for the Construction and
Operation of new gas filling station, Btouratij, North Lebanon. Prepared by
Sustainable Environmental Solutions (SES).

e  Hteit, S. at al. 2015. Initial Environmental Examination for the Operation of a new
chemical manufacturing facility, Ghazieh, South Lebanon. Prepared by Sustainable
Environmental Solutions (SES).

e  Hteit, S. at al. 2015. Environmental Audit for Profile Tic Steel Industry in Taanayel.
Prepared by Sustainable Environmental Solutions (SES).

e Hteit, S. at al. 2014. Initial Environmental Examination for the Construction and
Operation of a new filling gas station, Hraiche, North Lebanon. Prepared by
Sustainable Environmental Solutions (SES).

e Hteit, S. at al. 2014. Environmental Audit for Dalal Steel Industry in Taanayel.
Prepared by Sustainable Environmental Solutions (SES).

e Hteit, S. at al. 2014. Environmental Audit for a Cosmetics Manufacturing Industry
in Tripoli. Prepared by Sustainable Environmental Solutions (SES).

e Hteit, S. at al. 2014. Initial Environmental Examination for the Construction and
Operation of a new filling gas station, Taire, Bint Jbeil. Prepared by Sustainable
Environmental Solutions (SES).

e  Hteit, S. at al. 2014. Environmental Audit for a concrete brick facility in Mdoukha,
Rachaya. Prepared by Sustainable Environmental Solutions (SES).

e  Hteit, S. at al. 2014. Environmental Audit for a concrete brick facility in Racha,
Batroun. Prepared by Sustainable Environmental Solutions (SES).

e Hteit, S. and Hotait, H. 2013. Environmental Management of Solid Waste and the
Production of Compost from Organic Waste. Prepared by Green Doueir Project.

Trainings
ISO 22000:2005 Essentials organized by SMG s.a.r.l. -Sustainable Management Group
(SMG, Beirut, July 2013).

Level 3 HACCP in Manufacturing organized by Boecker (Boecker, Beirut, June 2013).

Language Skills
Language | Reading | Speaking | Writing
Arabic 1 1 1
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com
Copyright at SES s.a.l
S Sustainable
E Environmental
Solutions

English 1 1 1
French 5 5 5

Expert's contact information:
E-mail:shteit@ses-lb.com; Phone: 00961-70-781997

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg., Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com
Copyright at SES s.a.
Sustainable
Environmental
Solutions

Leila Morcos

Position Title and No. Junior Environmental Consultant
Name of Expert: Leila Morcos
Date of Birth: 20" of January 1994
Country of Citizenship/Residence Lebanese
Education:
Institution Lebanese University, Faculty of Sciences - section II, Lebanon
Date (year) to (year) 2014 to 2016
Degree or Diploma MS in Expertise and treatment in Environment
Institution Lebanese University, Faculty of Sciences - section II, Lebanon
Date (year) to (year) 2011 to 2014
Degree or Diploma BS in General Chemistry
Institution Official College of Antelias, Lebanon
Date (year) to (year) 2008 to 2011
Degree or Diploma Lebanese Baccalaureate in Life Science

Employment Record:

Date from-to | August 2016 - Present

Location Beirut, Lebanon
Company Sustainable Environmental Solutions - SES
Position Junior Environmental Consultant

HSE Auditing

« Environmental Audit of Organic, a fertilizer blending facility at

Haouch El Oumaraa - Bekaa (prepared for SES, funded by Organic)
Description Implemented an HSE audit at Organic consistent with the 2016
guidelines of the Ministry of Environment regarding environmental
audit reports (Decision 189/1 of 2016). The facility mixes existing
fertilizers into specific custom-made blend.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com
Copyright at SES s.a.l
w

Sustainable
Environmental

SES

Solutions

+ Environmental Audit of C-delights Company for the production
premium cuts and catering, Chekka - North Lebanon (prepared for
SES, funded by C-delights)

Implemented an HSE audit at C-delights consistent with the 2016
guidelines of the Ministry of Environment regarding environmental
audit reports (Decision 189/1 of 2016). The facility produces a range
of pastries, cold cuts and ready to serve meals for takeaway and big
dinners and events.

Environmental Impact Assessment

« Environmental Impact Assessment for solid waste management
facility in Kfardebian, Mount Lebanon (On-going, prepared for SES,
funded by Bureau d’Etudes Alain Joseph et Associes)

SES was rewarded by Bureau d’Etudes Alain Joseph et Associes the
development of an EIA study for the construction and operation of a
new solid waste management facility in Kfardebian, Mount Lebanon.
The facility can treat up to 200 tons/day of domestic solid waste and
will serve several municipalities of the Metn and Keserwan Cazas.
The process inside the facility is based on manual and mechanical
sorting followed by additive assisted and mechanical aerobic
digestion using latest advanced technologies. The project also
includes a space for hydroponic agriculture, an eco-friendly
restaurant and a yard for cultural events which will host concerts and
farmers’ markets.

+ Environmental Impact Assessment for the proposed Jounieh Touristic

Cruise Port (On-going, prepared for SES, funded by the Ministry of
Public Works and Transport)
Implementing in partnership with Seatec an EIA study for the touristic
port of Jounieh. The project is divided into two parts: the cruise port
(where up to 5000 passenger cruise ships will berth) and the marina
(where up to 400 smaller boats and yachts will berth), in addition to 4
parking lots, the harbor Master and the terminal building.

+ Environmental Impact Assessment for the proposed asphalt and
ready mix concrete plant for Geitani Ekhwan, Mejdlaya, Zgharta (On-
going, prepared for SES, funded by Geitani Ekhwan)

Developing an EIA study for a proposed asphalt and ready mixed
concrete production facility with respective capacities of 140
tons/hour and 2 m3/hour, including the design of the most
appropriate air pollution control system.

Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg, Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.]

w

Sustainable
Environmental
Solutions

Initial Environmental Examination

+ Initial Environmental Examination for the construction and operation
of Cosmetic Soap, Detergents, Cleansing and Polishing Powder Factory
in Haouch El Oumaraa (2016-2017, prepared for SES, funded by Abou
Obeid Trading): managed and reviewed the IEE study which involved
baseline characterization, environmental and socio-economic impacts
identification, as well as the elaboration of a HSE Management Plan
with particular emphasis on air and solid waste generation and
management;

+ Initial Environmental Examination for the construction and operation
of a refrigerator truck assembly factory at Al Hadath- Beirut (2016,
prepared for SES, funded by Farjallah trading company): prepared the
IEE study which involved baseline characterization, environmental
and socio-economic impacts identification, as well as the elaboration
of a HSE Management Plan with particular emphasis on air and solid
waste generation and management.

Date from - to

February 2016 - August 2016

Location Beirut, Lebanon
Company Sustainable Environmental Solutions - SES
Position Freelance Junior Environmental Consultant
Initial Environmental Examination
+ Initial Environmental Examination for the construction and operation
of a Touristic residential project in Ehmej (2016, prepared for SES,
funded by Jean El Khoury development): managed and reviewed the
Descripti IEE study which involved baseline characterization, environmental
escription and socio-economic impacts identification, as well as the elaboration
of a HSE Management Plan with particular emphasis on air and solid
waste generation and management;
Environmental Audit
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environm
Solutions

ental

+ Environmental Audit for a Infectious Health Care Waste facility in Jisr
El Wati- Mount Lebanon (2016, prepared for SES, funded by Arc en
ciel): the industry is located in Mandara, Bekaa and it is for the
treatment of infectious health care waste; conducted an HSE audit at
the site including meetings and discussions with relevant employees,
facility inspection, noise and wastewater sampling and testing of
emissions from generator stacks;

+ Environmental Audit for a frozen pre-fried potato manufacturing
industry in Ansariyeh- Saida (2016, prepared for SES, funded by
Tayyebat): the industry is located in Ansariyeh, Saida and it is for the
production of frozen pre-fried potato; conducted an HSE audit at the
site including meetings and discussions with relevant employees,
facility inspection, noise and wastewater sampling and testing of
emissions from generator stacks;

Date from - to

July 2015 - August 2015

Location Kaslik, Lebanon
Company V4Advisors
Position Intern
» Checking existing platforms
Description « Suggesting optimization steps to improve online platform

+ Procuring information about standards and references

Date from - to

July 2013 - August 2013

Location Antelias, Mount Lebanon - Lebanon
Company Pointure
Position Saleswoman
« Organization of the items to be sold
Description + Customers/management contact
» Phone orders
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;

P.O. Box 11-4455, Tel

+961-(0)1-374 287, Fax: +961-(0)1-371 864

Website: www.ses-lb.com

Copyright at S

w

Sustainable
Environmental
Solutions

Date from - to

August 2011- October 2011

Location Mazraat Yachouh, Mount Lebanon Lebanon
Company Mallah Bookstore

Position Saleswoman

Description + Management of the office and school books

+ Customer services

Date from - to

July 2011

Location Mtayleb, Mount Lebanon Lebanon
Company Sketch
Position Saleswoman
. « Organization of the items to be sold
Description
+ Customers/management contact
Publications

e Morcos, L. at al. 2016. Initial Environmental Examination for the Construction and
Operation of the “Iceberg” refrigerated truck bodies’ assembly factory in Hadath-

Beirut. Prepared by Sustainable Environmental Solutions (SES).

e Morcos, L. at al. 2016. Initial Environmental Examination for the Construction and
Operation of the “Abou Obeid Trading” liquid soap and detergents facility in Haouch
El Oumaraa-Zahle. Prepared by Sustainable Environmental Solutions (SES).

Language Skills

Language | Reading | Speaking | Writing
Arabic 1 1 1
English 1 1 1
French 1 1 1

Expert's contact information:
E-mail:lmorcos@ses-lb.com; Phone: 00961-76-830360
Sustainable Environmental Solutions (SES), Fouad Chehab Str., Helou Vision Bldg,, Sin Elfil, Lebanon;
P.O. Box 11-4455, Tel: +961-(0)1-374 287, Fax: +961-(0)1-371 864
Website: www.ses-lb.com

Copyright at SES s.a.]

Summary in English of the letter of response of Ministry of Environment on scoping report:

The scoping report is approved with a note on the necessity of addressing the comments of the
reviewing committee outlined in table below and ensuring compliance with the following:

e Form attached with the scoping letter
e Lebanon’s strategic environmental assessment study for the renewable energy sector.
e Letter of Ministry of Environment to Minister of Energy and Water no. 14175/B 2017 dated

19/12/2017
e Guideline report for environmental impact assessment for wind farm developments prepared by
CEDRO
Required information Required clarification Reason
Background information Include in ESIA relevant The documents were not
documents required in Decision | included in scoping report
9/1 of 2014 and rental
agreement for project area
Policy legal and institutional Double check the date of There is a mistake in the date of
framework Decree no 810 (amendment of | the Decree
Decree 3750 dated 22/6/2016)
Environmental management Include in ESIA emergency plans | Not included
plan for the management of
earthquakes, fires, storms and
lightnings

Matters that have been scoped out during the scoping phase:

A preliminary assessment of expected environmental impacts was performed as part of the scoping
report development and the following impacts were scoped out with the understanding that they are
expected to have negligible significance:

e Noise and vibration impacts during construction and decommissioning phases

e Impact of solid waste and loss of vegetative cover during construction phase

e Visual impact from storage of aggregate materials, construction equipment, excavation waste
during construction phase

e Visual impact from onsite temporary storage of solid waste during decommissioning phase

e Pressure on existing solid waste management infrastructure in the study area during
construction and operation phases

. = N77 RU gd ee , YOVAAG/VAY sdpquill aby

Sustainable Akkar SAL 434 Gite
ull (us fe “Helo vision bldg.
SVTVEVAY ata

0928) ap Mile ph clay Me jj cL fy piel atlall pind AY pads Lal cya Ail 3135 ays Epayal
_NSe Ueitas — 4, taal

(all Qa) Ve VIVE G5 EEE QB) Gglll paul

(beaglatty dill 2155 pigs auras) Ve sof Ay VAs oy Cishill

Veadgn andy Ain B15 Aagath clan gl plat) Ves 4/0 AaG VYVS hy pynyll
(bedi y sanny pf Ant All cyasal ag yy YOK

(opis SN) pats gual) VO VYVAYY BU ATTY aly pgaall

gia IN ppl US ayn yy 1S deal yo UN) VOY BAS V/V gh Gall ay OLA
(el SM! put lat,

PMN path Aad yo Anal yal Gs Aig) GG VAYVN/NY Ge VN NVE (hy Suall ody OLE =
Se Malang — Ay all 95 SI an Milas gi clay dey jo Lill & y pakal Sila) ill

Astle — Ay ial gy SI hip Aided gi chy Ze je oli by pal oihall isd AV) aust Lalo we
_NYADV INT Gab oT VAI AY oll Cin Mill 159 ogh Dascall'(ISe

Ag das
cote! Cyutizall am sally & gamgall ol YL

§(Uans Bie) oDel Cizall gah sl IE can gay dill Al Aig 5 GI tay

SA eal ake Ply hall Gath Gag yh A Ail nell Shy SSA ll Jy 635 pay Lil 339 ai
coke Ba gas Bgl 55g DB Ge Samal pe sia hall pal Lal yay gl SIV yg peiny LS gue Gatun deal jal
sgl dag
http://climatechange.moe.gov.|b/viewfile.aspx?id=249
pl sin Yl SHa yy | lucas y

YONA Yoga ts NoVA ol the

AS ud Ay Mayh Ay yall — Ohh y Ala is
“yee a

(VAG VT Sti) gy Sh duals

ECODIT 4 psiu¥i4s_ i"
+ Ji Aalcns ~ AiG Lgl dade. dy) ypigl iS dalin. dull 6155
SBA pine ah Ql SBN 6 yy ADL ya

pedaurageg

Acd New chads cyl) Slat cy jell 38 ya ligt By

F(AVN NAV TOYS ousth NYAS roll cite sf F(MVY AVA 000 cease GU gu V HYVIY no oe

. Www.moe.gov.Ib :<1 377) dadue
VAVA/N/VO 58 ag Ve VALSVAY spall ai 5

ef oii
~ FM ps Sl dam didi Gf chy dey jo Lt gy yal ala il OMI pull Lalo deal ya iE peyalt
Se dil.
[ (Rill hea) Ve V/A GG ELE ay Cyyall davai
(eats Mall 3 jy alge aed) Yo OPIN QUE VG aly gill =
Venkes andy Rial 215) dada laa gl gyi) Ve G/T/V0 BLT VYVO Gy aye yall -
(betta g any gh Leta) (yusaill Las yy SDLey
(3 SAT pais I peal) VTA QUG ATTY oy pguall
etal SAD pat Gas apse yy 1 deal ye Ul) VO VOY Gas VT a Lull iy -
. (ial) 3 putt yi,
SA pail Cask yo Anal yal Audi ial Gad VAN Y/N) Ge VIVE gy Gall ay US -
| Se Milne — Ay ial ag Sh um Miabe Gb oly) de jo eLtil gy yd Shel) paul
Walhne — Ay Jil 9g Sb an Tilais (63 cl dey pa oL Bil & 9 pal aba cadl M1 putt Lalo -
| VHYMI VIS Gu NVM AY Eyl nd ial 3155 od dah Se |
coded cys eal pall y & guia gall ll 3 jLEYL
- _ SY) Cea uly Aialll asst
Ay gllaall Gila gleall
. ae yas yi of
woall Asda gi Gi gllaall AN) puss lbs
— / 7 oe — fais
MS Seal =] 55 Sb Sh dng pall CLANS GUT] Maa ye cage
Ve VEPUINT ge J V4 9 Rial
lS 83 eis gl. rel nel -
cee) Gl yphall Lelall Ay sell Ua gpa
cgitall pulbtlll dil ye ye dw
Cad pall ts Ayinall Sigal 4S Gail ge
lnc}! caans Lgaue gly
ny ee pS y ale Ay ial) IY! AS
Esra) pane Mail yl col YN Aas! J gual!
Fyn Lal 4adl go an
CH TAgai aad yalicuall gaia WIAA daly
- Jey! sie
_ ees teats lay!
— — OY! agi GUILE
ull
= 1s _ [eh
= — — - eal 35
ill
Ba pauas LSI S925 | VAVE/N4 QU VA oh sll ANI, MLE] SLaluall Ua) —
te ely he gic 9d Auyidll SEY,
sill of La Lay
awe
AG SS ey el. AHI TTY a8 a gan polls al SUN Mila)
A als coll plaail ality Glaiall Ys YUNA
\ ees
/ By eet
Cul gall Gyo 8 palgall ¢ 1 y5¥) gle Geil
7 __VAVA ple casa gd Ledsell (CMS) 4 pha
es ay cibreludll —
Ox Git
Eero}
| Adal 46 Una,
MSS eel - | aT WS ye GS Gal Caria! Aes - | gy li Gay —
Ast gine cs sail Uae «sl ys) & 9 pal coud
KMZ file 2 Ris (., Ail yall y
al Sb ai al - Aaedll Cl yall il pey slaely ei gshauas
as Say. OS 13] Leg UgSSii pine All) guasll ail ye agua
ps ks 6 AY yal ee Grail a a
Cal ye Bae) ginal SLSai
a 4S ob al. Fail pgSU A 8) Led ain LS HM Le aaa
eb oll Sa pM ple T5h, gS) Catal gall Gest)
Coaloall Sil aclaaiul
AS SS eal ~ | (De- aula Guy A Lite ae Cue aguas
Ke pra dilate (54 aig 5 pial oly Lol Icing)
eee nen sal hd ¢ ss 7
9 Vee Sak Ge sh Wipes oil ye aid Ruta GB yjy aye | Mulley
iH Zalgo gh TA ALAS [iS jay ytadlisl Eo pially Uayall
Aid littl Juod Gd Cus
UleSial pia ats
adly oA deiuall 8 83 - hay Sy A ibe oat yall Lil 3 yl jy ay 5 »
Aula aS! pigs ALIS cyst y
Syst 5 Gaal 3
25 ll Gali: slay. fee pI ety) SLalyelyifyalaelayas -
Cs Keamade El sil elf — | 5155 dill ye LE 1g Atal! oy yall Us y abs
Bea gyi) at DRY! haf le Zot
Y4E4 alal s LL
[Ke hy ysis
By AM le Ustad 44)
(Glas Ga jal
ols 583 el - | Collision ) calli y sahil ples ga lat dual ev |
(Risk Analysis Eg pial ALcinall
AGS al - Tradl Cig) te gy td sds _
Ae Age yall Ayene chlat pS Ayes) 5 y Lol!
4s Sil cil yall Ge daly of Lake (.,, cain
Ute} ¢ pill cate Ale GLb yas ai
eke CSN Hall Ly Shy Lah Lys
_ Waa yan _ _

alls {83 ai al

oS all a hss yy
Esta laced ah

Byaleall poilall lass gle & 9 pall 985 dul jo

(eBSi Lic cyl pall S39 ee Cle sat
ABM 515g Ody Spiel Jaeall ygsbll CLA,

Balai aay Ciluay gas (Bird Mortality Rate)
Ao Mall oslf Ge 04
Yosveee
MB Seb ad - | Lita Go Lal ASI ial Saal AVI Lalo
ely joll alae old p88 yyShall eciare ADU
VeNV/VA/Y aiid £Y aly
— _ ilagh alas —
: Esta
eld S53 py al (Offsetting Plan) Gay y23 Abs Gos! all Guauad Ayu sybyl dba
Es rtialy Abasrall Aigly Gales gill) yzall
A 3 Naha ag aE
oe
alls 8 py al - (decommissioning) & 5 all ALSé 31 du sla
My ghe heel ol y8) jy Lats Lill 3159 ay 53
AS S3 oly ad - | Mas ll pay galelly hiLisll Tibedall

Wslaiel 5 ll
cole Coad pill Ay yin yp tL Al 3 yl 5g any 53
sgh peel) uly all sss
* Electricity Production vs EDL
Electricity Distribution
Record of Electricity Counter
Capacity factor
Efficiency capacity factor
Diesel consumption on site

eo) BEY y ySSal ya aad UNE ye ode! Bayh glh LtaaM GLasiul 4g) Adal ¢ iii spat Le gle aly
SPS Bg pda gle A895 9 LAS pec) Gus 51 j gl

(1 es Gade) a all 4a pall | LT =)
“ght La 5M gle 80 ya pall Aull 2 by LS Gye Banall oss SN) chal) pull Qt ay -Y
hup://climatechanye.moe.vov. Ib/viewfile.aspx?id=249

YEYV/VY/V 4 ges

SAVENVO eB) olzall y 4SUAM 2 5g (gllae coll iad 8) 59 GUS of

cagA Lal te Baya gall CEDRO Jai cys Saal! Aagum sill iad) SV Al 96
https://tinyurl.com/yb5vewry

Adal clic!

Baal! quail! ey

Ful Lp gl giSi dale 0S gli p
AySuall Ail doen Vy sie Lye oplall Abies
sve las |

WIND ENERGY DEVELOPMENTS

() eo Gal)

Recommendation / Mitigation Measure Yes/No

Um
Wind farms are located outside Nature Reserves and their
500 m buffer zones

Wind farms are located outside Important Birds Areas

Wind farms are located in areas with a low incidence of
fog and mist

Wind farms are installed at a minimum distance from
residential areas/sensitive receptors (e.g. 500- 700 m
depending on the size of the turbines)

Wind farms are at a minimum distance of 200 m from
roads

Analysis of alternatives considers different sites within the
intended development area and demonstrates that
selected site has least Impacts on avifauna

When Wind Farms Are Located in Agricultural Areas:

Justifications for the installation of wind farms in
agricultural areas and promotion of social cohesion and
integration are provided

Wind farms are located in agricultural areas where
developers pay rent in exchange for the used amount of
Surface areas to the land owners

Wind farms are installed in areas that have been
earmarked for potential wind farm development - when
applicable

Ornithological study over at least one year Is provided

Evaluation of avian and bat use {including the locations of
active nest sites, colonies, roosts, and migration corridors)
of the project area is provided

Means to be utilized for the detection, assessment and
‘monitoring of the effects of wind farms on birds are
Provided

—
Means to avoid impacts on birds when detected and
during migratory seasons {spring and fall seasons) are
provided

Consideration of various configurations for the siting of
the turbines and demonstrating that the selected
configuration has the least impact on avifauna

Acoustic study with noise modeling is provided

Software configuration alleviating flickering problems is
provided

Statistical approach taking into account the ‘sunlight
fraction, local features of wind and of the wind farm to
quantitatively assess the Probability of a perception of the
flickering effect and Possible disturbance to local residents
are provided

Visual modelling showing how the Project is integrated
into the Surrounding landscape Is provided

Proof that power cables or lines will bé installed
underground is provided

Proof that flashing lights on the turbines is synchronized to
flash at the same time is provided

Management plan for all waste streams is Provided

Employee training plan Is Provided

Public engagement plan is provided with evidence of early
Consultation with affected communities and their
Participation in the design Process throughout the EIA
study

Socio-economic study demonstrating how existing land-
uses can be integrated within the project and possible co-
use of the land

Proof that the cost of assessment of land devaluation as a
result of the proposed wind energy project are covered by
the developer is provided

Proof that land expropriation and compensation will be
conducted in accordance with relevant legislations
(Expropriation Law No, 58/1991 and its amendment No.
8/2006) is provided

APPENDIX F
SAMPLE HOUSEHOLD SURVEY
ply jgSll bal gall ol sgl) Qual gh & 9 ple cilia Ghuiuty!

S ES Sustainable
Environmental
Solutions

a s weg ‘i \ a ul, laa js
5 cll Cob Bye pall 5 Aula!) Glgliay) aaaid tibial (§ Cjlas! any 2 oil
. Leletal y Laluaill Jlac 5 Ca gull Gl La yd

Opal gh" Adit Ge Aly gcall AS pall acd Gy) Je aiitl 5 Ladi Gls gles Sa} 5a Lidaa
coe sill & 5 pall 18 Cy Ai pall LAH gill ae Cals gacell y Cilaliial aed (le "el sell

. Uasadts Gd ys laslac! a QA) ALLY! Gans Adsl! chy Glbi G/ a4) UY
GAB O ye AS) Glutey G ty YI Gay

Line pSijlell SN) Us ja es
Sy gle Aaa) Ase 5M dal YI lanal 9 Gye I jal

1@ ul bala aut!

CT gle Any) Aa 1S al Gilad 9 Cue) jal

objet classi a Aal odlas gietna 9 de1,5 fettas day fs

ose C1 grange og gin GAs) sla le oh parnge lle Sa

tl oe oS
gh Ad gall GUS 1 gun ely gS} (ple clas vein, ia

Sai dy
= $$ Sogell (9B aly acta) AGUA) Ladi (8 Le

rly ohS onl

ca oe oS] aa una
FBUAM Ged 8) Agi) ggll BUEN staey) se bogen Jad
AS pl Clas g Adal! Jue Gynt (gle

abi)

:T4l oe os
cee Saj¥) ode cba Ja

/ op JS Uping ill MA Algal gh Le
$$ * 9AAlS 5 AyaS ata Sauige

roy ohS oul

roe) OC ALAa OG Gal dye
FAN AGN) padind 9) lage dial Ja

PLS 2 of gl AdlS5 Calls Le

TH oe ots . .
cm oe SU ply pgSll cull 5 Ailsi ales fly Ja

tot i By
cece Pa C98 Oi OS Ail ated Ja

ttl oad oS] .
Amy Baba gb SS ll JAHN gy Lineal gd Le

cA oat o38 = ns
iss Satis (9B Aa) AU ge sia Ja

ro8l oe OOS) dau dts aud a Gali Ciigad sly ale le cull Ja
Sel pda)

Tol Sygitall QS Nabe

TH Gad OWS] catahaay ely pgSll Calls 13) art) cil Lar ay Fo a
$3. 9a 50 Alled!) 4Ua)
1c) oad os Adigrall Alla 6B Gaunt Ci gam cl 1a (gaigun Je
NT y _
a EN) cay haga oly gl) Cpa cg ghaue gt Le
ABU At au haat) age Aasal /lew /
Segall ced ely ygSl EUbai Aol as
os . s wh

aa SQ jiall al ge ll ysiadd yal Ja
+. AaB / KW / ca Cpe Ugulles (iI 5 yall pt Le
ag Ampere: KWA: “ay /
. . Saba) ld Als Aaa Cpa Ay YW dal) Sa
Scodl cei os ana $l jhal
Aaa Age SAN pula 9) Andi yo ANGE) ely Baad Ja

Sc) oad ows ae eh ca FWA OS eh) oh
Tok SAT ool) aap Ce ABUL Signal pics id
Soo ped ONS | be sees Gel j cline 9) Ala dee dal Ja
sal aay

3.8 AagBN / A) SG Gye Ugalles (il) Baal)
:igil) Ampere: KWA: PAREN / AN il oe We ol 3» Core
. . hata) Aad AALS A Cpe Ay glad Anal Ja
‘cdl oe os ea jie

© Cal aad os n ao sud | sitet
SBaae A) AGNI oly gst) ASLG G) sited Sa

1) Daca AG) ely gst AS ud Gy) abies
‘oth cei MS cal) deat SAG sly gSll ASusi Gy atin Ja

Squall

PAL) ABUEN g) e) pct) ABLES Gye Cia fale

CAS Ell 6) 9g) Gaal gle Ala! duet ge Atius

CABAL 5. gall 61 ggll Cual gh CS Cit Nile

ce dglall Ge g gill NAH Saetinne otis Gy) atid Ja
VaLad ¢ pad 13) SALjou1) ASU)

Asi Ob Sa £1 96ll Guat gh Mill Gy) alta Ja
olga Us 13} Ct ca) ely gSll coe As citahaa)

BS « ga

HS ol! ol co Li Ut GH 9Spes Lip gl giSil ode Gj atin Ja

CHAS 9g Salratify| g 4, jal)

4S yh JB 4 oh 9g) Guat yh Bula! aly Gi Jatt Ja

4 (Sad Canals,

Tost SEre 14) & 9 pdeall Wa Gye Mila gi (A Le

HS 9 SUG) sy BSH ode peas 5 asi a

od MS | SAL aI Cilal gall Glanal aa JSldte isi chal a

oljy = olan as 9) AB ala gh cob 5 yyS) Cal gall aa Jd

od Sop guati (See

A : Fah ASS jal) A jue (ple Lala Lise Casay 1a Ja

4S oat os SS Aad gh

5 ; Gedy) Ail gS Cilla! DUA C954 Ogle @audi Ja

Scot! ca $i) Allady

5 ; eUab * EUbaall Vin py laitl Ayalad) 54) Ga'gi Ja

Scoala os {Mpg

: : he cb 6h sgl Cua gh Bla (he Ayal) ead Ja

Scal  oaad ous feuay
. Bela ygSll sein Ayaluaiii) cle Ubi alia

Scot) cp ous] ES - aaa
86 Ug 6 1 9gl) Cua! gh Gi sities

‘Coth od os cells AG Ugh Cr 9Sees oh ggll Opal gh of ain Ja

BS 6 pad al gall GUS 13) Spud (gle lau!

pSiglas (gle | sti

reall aul

recall) plzaal

Calg igi Giger, ABUAL Sal pall el sgt) Qual gh Gusyd DE Ge Gah GO gp) edt) ABUaN Claheel Just coll 9 pial) Ciagy

Hydra g Aygtity Atha Gyan ool} ciags cobig Ve Ys ple 5 pala ASuaM ode Cy gSinu, Sayan ASue JME Chay gall yo ABU | 9g

AalS JH) 9 JAS) cleLud sl ygS yubst Gay Ge Aibiall 5 Aptyrall Sul) Syn Cyuundiy Adbaiall
coll ceitue pluaa) — Aalad) dal jal) cobs gleall

YovA / AbMdll Qt

Aydagrall Basil) ay aul

cual

lal! eal!

rbel

Sa 3} Cig) ls Ja

pas

VCopaghall Liked) of 8) aac

28 WYN SH ga Y Alibal) (8 ay g¥) sac

Uyypat dpdae dood! os hic

iby

tiga

AaB Jad De

fue

Aa 3 das

tls

SALAM alu) cpllall jtucrall gh Le

a SAY) clad Jag Ac 5) ja Alitall Gant (48

“ hy AM ob JS cya dpe GLa Ga

Alay! cups Y he co8 bo st

$ gail! (ob pllaay) Ailey! J gaae

Aaa ge

AG $ Fal (8 Aaldy) dog Le

«ella « Nah) cpaglad Juande) gh Le
(rela « cles « og gilh « dau gin

Staal asd ous

ef ally Lada py gt) padiud a
SJ pial

+AaUas)

hal) pb Aye gSal oly gSl) Adiga og gue gd Le
ges Aaa ew /

Segall cob sla ygSll EUbai! Aol as

SJ jal alge stl dal Ja

Aaa!

Ampere:.

Aas KW / lid Ga Ugulles (al) 5 pail) (8 Le
eels /

GIS AT GHS GSH Ga Gi gllaall Aaa Ja
Salil

SAY gue 9) Aad pe NGG) ely ygSll Bedi J

Co SAT oll pangs Coe ABU A gsaal ts Ja

GE aaa 21) elle WA tas Jae Al Ja
Sal aay)

Aaa

Ampere:.

/ Aaa / AI GI Cpa Ugalde (AN 3 wal (ok Le
seal

Sh bay) Ay aT als A i) Cpe Ay glad) Aaa Ja

Scat oes os gel jal

cod! oad os Sasa ALASN sl ygStl Aue | skied Ja
+ . Y daca AGE) el gst Asad Gy) adie

Scot! cei oS cal Saat A ay ply gl ae a

Pada ABU 9) ¢} pct) BLAS Ge Gist JL

CABAL 5. gall 61 ggll Cual gh CS Cit Nile

eA dala) Ga g gill Ng Santis tis 8 Gf ated Ja

Jalal < aad 13) Alot) Agu)

Agi Oh Say #1 96ll Guat gh Alb Gi) stad Ja

olga) LS 13) StH GN el gS) Ga ABs Calan)

BS « pa

HS ol! ol co li Ud gSpes Lap gl giSil ode Gj atin Ja

AAS 5 Salratifty) g 4, jal)

4S yh JB 4 oh 9g) Guat yh Bula! aly Gi Jatt Ja

$ (Lad Pdncals,

Toei Sere 13) & 9 plead 1a Gye Aided gi (A Le

HS 9 SUG) sy BSH ode peas 5 asi a

od MS | SAL ad Cola gall Glanal ea JSldte coi chal a

oly ole as 9) AB yoda 5h (ob 5 yeSl) Cia yall apa Jd

od So pgaati OSae

A : Fah ASS jal) A jue (ple Lala Lie Casay 13a Ja

SS oe os Sat) Aad gi

5 ; eds) Ail gS Cilla! DUA C954 GI gle @andii Ja

Scot! ca aa) dads

F F Lak eUaill Jae pitt Ayala) 9a) agi Je

Scoala os a a eel gs

: : he cb 6h sgl) Cua gh Bla (he Ayal) ead Ja

Scot) oad os feuay

{Coth est oss girl gSll (ple aaied Ajslicii) le Ubi dllia Ja

Sdtaht

Auld AS wii ol & yh ja gh Jarl Glasal Gye Gls 14)

Ca glad AGL Ase) SN IY) Gila 9 Gye I jal

ost obedss pA O¢las acta gael .
Pallas Aaya (5b Le
ost C1 grange og gin Aiud sae gle gj page ciles a
tl oe oS
gh Ad gall GUS 1 gun ely gS} (ple clas vein, ia
$a ay
oa $8 © gl) cod cy Auot) ASL iLiad a La
rly hs russel
cA oe os] okay
FBUAY (0891 Asi) ggtl ASLAN shan) se Lage a
AS pl Clas g Adal! Jue Gynt (gle
abi)
cel oe OS :
c “ Sa NI oda dllai Ja
/ ofp JSD gating (il) ABI cisdigiaad gh Le
- $$ GAS 4 Ayes se Sauige
roy ohS oul
roe) OC ALAa OG Gal dye
SAN AGN) padind gf lage tied Ja
Coal

PLLC 2 of gl AdlS5 Calls Le

tl oe oS

Sia oly gS) Quilt 9 Aalst, dec jth Ja

tl oe oS

he C98 Gl GSay Ail satin Ja

tl oe oS

Gaal) A ts pill Jaca) gy Lill gh Le

ayy
17 4 Bty
ones sh A Mad A go ia Ja

tl oe oS

Lat Add ay Gali ci gai ch ale Ye cull Ja
“Ye yal) Ada)

Tol Sygitall QS Nabe

TA SY ahaa g gy gst cuts 13) andl Ce Lis Sue Ja
$3. 9a 50 Alled!) 4Ua)
Coe aed ONS] Adal Atta CB Gaunt Ci gae (ll 1k (caigun Sa

SANA Anti ale Jscy

(Cea Spal) Gls pM el ggll Qual gh Ahan) ARUN Ge Ait

Pago) ABU! 9!) pct) ABU Ge Gist NL

CABLE Sal gall oh ggdl ual gh Ce cist lila

At dglall Ge & gill Jagh Bain otis 8 Gy stint Ja
Valal « aad $3) SALa) Adal

AS Gb Se el sgl) Qual sh Milb gf skins Ja
CAS 13) SA ela GSN Goa ALS citahaa)
GES 6 ad Gl all

co BG Ugh Cys um gl giSil oka stint Ja
HS 5 Saluatify| g 4, atl

lla 5G gd Oo sSen 1 ggll Guat gh i adil Ja
HS « p85 ol gall GIS 13) Syst le Galas!

AS pbs Sub Oe el 9gll Cul gh Bla! aly Gi aad Ja
Vlad tals,

Tustl Sada 13) gg peal 13a a altlad gi gk Le

HS 9 Sg) © 5 siy SSH ode peat y ai Ja

ASiglad ye 1S

reall aul

recall) plzaal

Calg igi Giger, ABUAL Sal pall el sgt) Qual gh Gusyd DE Ge Gah GO gp) edt) ABUaN Claheel Just coll 9 pial) Ciagy

Hydageal g AyQtity Atha youd ool} cigs cobig Ve Ys ple 3 pala ASuaM ode Cy gSinu, Styta ASue JME Quay gall yo ABUL! | 9g

AalS JH) JS) cileLud sl ygS ods Gah Ge Aibiall (5 Aptrall 5 yull dlya Cyuuniy Adbiall (8
APPENDIX G
PUBLIC DISCLOSURE MEETING INFORMATION
——S it V7) LEBANON
SES= PRA MBG CE WWD Wino Power

Rat ot “an a

jSe Aine bl lage + Wy cl) de ajo stig gd PI gain Gill 36 peyall
coil SY! pat pels Glade 117 ple gt all 8155 _plaall AUTY pyle SARA rel

gp shel lead aly Cua Galle

suit Suh pv suals Ramboll Jy! S + e+ ose - SES Aattall Sp! ee

Sd hae V+ ABs Lp de
J cy

yo Lit II Gage gill (Lebanon Wind Power) ¢ 32 axl!

Shaagd ak he Aaa y [Se Aadlas Gs ola! 2 pal geal! 4 Mins)! dileiall 8

Hall & 5 pull he Yo Spal! sl 35, Je jai At pol pew Lal ay
A alll & sll D Yo 4zaldl sl by pe le Gai ATTY » Wye Aad 52! Gh Lay
Syd Ls) ab ll Ge! ome I Sy

yall SS 5 pSislaes Oe 9035 sgl »Y ppl al jo Alec Gyanin alld Gall) ym

Aga Rao!) dye peal) CMC YI dal gle Lay vo

«sti - —
SA pie Sly Sydell tes 2 »
Apls alo = th vas, {I 7
Adal Au! Jyh aa 1 f
SW MS le gu” NY
f-

Sd — lwp: LEBANON

SES Sustainable Ri s¥ M 2 Vit WIND POWER
Sesonmentel re f ’ = on ih te the
Ye\A/t/¥s
Me Alias 8 Ol lays T+ 4B oly Ae js cL & 5 pd Ge! artes Gill 36 guia gall
gill SYN pid A gealy GaN V6 VY ple gb Mig 55159 ge skull ATTY p gus ye spall
sa fall Gail Aah Gat cil
aut Lula all Ramboll Jy 4S 5 ae Gsleills - SES Aaitall Aull J gla 4S 4 cil a]

Cl slags V+ 4aUL, = agate ola! ae 253 (Lebanon V Wind Power)é aon coll SY!

eb ell gg pl Ge MEW Leal! LAB yg pe le Gal MITT ppt pall Ge Aatell Sal © "| Laay

Ba) Ls) A yall le! ees Sistas Oe sais seul PY agit dlp Que Gave ull gdh LL) gti
Ayala Gola dye peall GMC YI dag] gle Lay 1°

we ‘ F lwp LEBANON
SESee U2 vue WIND POWER

YadAfe/vs

JSe Abbilas bi jlare Vs Ailey cl dey jo oliill & 5 pebel Mel que y Gill 36 54a gall
cgtll BV aud Speaks Gad VV ale 4 dill 155 Ge salad AUYY a pas ye raul

ce sinall Gill Ayal Guus ) Gale
adi Lala abil) Ramboll Sse! 4S pb ao Qsleily - SES Aaitall Asia J glad 4S yb cual ail

Cl glaze Vs Ailes cl Ae) jo eLdil ll Langs sill (Lebanon Wind Power) ¢ 5d ull sy!
CALA Bald 5 y glaally [Se Ailes Cpe olisl 6 y gall .§ Aiguall 42biall 8

ced alll & sydd Yo Qe YL Agahll ald 3 yy ee le Gall AUYY a gun yall Gye AnsLull salall yl Lay
Ayla) Ung Si pall DEY aazay pSiabens ye go gh egg SOY) aul asl pa Ales yaad alld Bald lyn
Agaltly Lol5I) dye geal! GMC Y da gh cle Ley VO

« Saill ch ja aSly
Ald Gala
Aectall Avil Jal 4S yeh _yve

Shatls AEM S sh55
obnsll aah

X CA  esuiill ey

° Xe 1 2aygll od

Solutions

YOVA/O/A Berg ys

Aull B55
egal GUI 4s 1 GL pine
Cd «ag

Fallas Clyy Ae pa old g 5 pebal iL call SI Glas anid Ale Aula | gaa] 8 se 26 gua gall
wMSe 25 yp Adie (i Gi glans 1

(oes Tab Aya

Lig Atay lal yo alae Y lec Wg eLail Guibas Ub cys Adie! Loita Azul J lati AS 42 Sat
Este ccs 8h adi Last jo alae) sacs Lal Ye oT lal (98 yaleall V/1 af) Atul 59 OIL
Fadais cAI slate Vs dallas clyde) po eat g Lis} <I Langs sill (Lebanon Wind Power)
Ne ago

Asal yall Glad yoni Lele Aula (28 AS jLiball aS goad oY VY/AYY a gaa yall Gish y Sluall Ide Gay
MS y & 5 pobally Abas pall Asiull ilusall apf AtsLie sy ¢ 5 ptiall 2a ey

Suge pala coh Lele Cialllg 5 yibell Abul) abe ob Ve VA GLI 12 cob ail gl LID ay
cya! dal (4 (Pedro’s)

seg Ly Lada) Glas! Gadi
(Ad Na) AS 5&5 peal GL Laie ods) & 5 phall (jUai ag’ -1
Ep polly Aas yall Asa) Azisall iluall yaad -¥
ila

LAVYVIYAE ail gle Ly Susi ela ll ceils gleall Gyo ay jal

VIA, PSS Que SI St

ooh. WP Hn

Solutions

YVA/A gi Cag a

Tonks |
Lien 5] stually MLLl 5 55

fi
<MYo/n ae BS -— yy
— a

Falla chy Ae je e Lit] ¢ g piel ailall (stall 8) GUL rad) dele Auda) pinal 5 509 26, gata gall
Se ag ye Ailabs (28 Gil glase 1+

cnags Aub dss

Uy Ags Ghul jo alae Y lee Wg cL! Glas Ug (yo Adedl atoll Antal J dal 4S 48 Sais
Es pied (te and Aud jo alae] sauey tel oY oT ball gd jaluall ¥/) Af Sault 5255 SILdl
Aalaie 54 Ol glage Vs Ally cls) dey jo ped y Lil (II L443 ll (Lebanon Wind Power)
; Ne aye

Au pall GUai past Aide dude 8 AS Libel 2S goal eV VY/AUYY 6 gun yall Giza y Gull Lae 2d 5
AWS 5 & 5 pebally Alas pall Ais! tLe) al Ailing ¢ 5 pial ova yey

Saag pada cob Lalu Ghai yb piled! Ae-Luall pbei cd Ve VA Shi 16 cob ail gl pLIDEM pgs
-Cilyglll Aol (4 (Pedro’s)

ogy Ly Adel Glasi Gadi
(Ab sla AWS 5 & 5 peal) OLEbis od Vhs) & 5 pAhall GUbi agi -)
Es peally ALS yall ApsLolll Aull ileal) ages -¥
ola LY

LO VTVYYAE git gle Ls Daa ela Mile glaall Gyo ay jal

ALAM 4 geal

lyally ALS all 84h,

ALateall pdtiualy Slucy|

Jp oi Aatlall Ayan Jglall 482: jacerall/ go tinuall

AY /PAY AY catty! fy St Clit!
Fula jycsligco:  ~ Alalaall gi
yaaa) ay

YeVAfeo/sd rydaaall Qybi
Fala chy dey jo Lisl gy ychel vill tall BY) Gai yas dale Aula yyral dgoa: Alaleall goidaga
lil — jy yay pales QA Ts VA-0-V0 Aeytty jlSe ay ye dilain (64 Ciiglige ‘V+

Vevbcayieed byes Ye VAfeo/oA geal Gill Jou

¢ Ueda

TO EVOR TO? AD Ge dua daqhal
LEBANON

ont. LWW ike iver

Solutions

VV A/O/A A soy

objala s Alatall 3155
Qilinall — el peal
Cbd sg yas

FaLday chy dey jo oLbll gg pal sibel tut! yA) Glad rat Ale dude pond doo 26 gua gall
Se a5 59 Milas 8 Sylar T+

édeis Ah dat

Vb g Agi Lal yo lac Y lac Wy cla Gulas Us (ye Adon! Laitall Atul J glall AS yo Sagi
Es peiad cotts 9 agit Lal ja atae} oouey Lgl oY eT plall Qo ala V/1 ody Stall 5255 Lal
Hadaie 58 Gil slags T+ Malay chy de) jo Sail y oil (I! Lb4¢4 ll (Lebanon Wind Power)
Ne dye

Foal yall GUbai ayaa Lale Aude (98 AS Liiall aS goad Ye VV/AVYY a gas yall Lidaiy SLuall Ibe oi y
AS & 5 ptialls Abas yall Asiull ilroall abl Atslioy ¢ y hall ya yey

Ja atay pala cob Lalunes Ciallly byte) de Laall abet ch Ve VA shi 16 cod all gll LDU a gs
cil! dat 54 (Pedro’s)

ogly Ley Aula Citas! Gadi
(Ad Na) AS 5 9 pial Lillie ods) & 5 pall GUai agi -1
Eg peally Abas yall Qual l Ayiull iluall gas ¥
ala -Y

LHVEVYYAE Bll gle Lip Sent ela ll ccile gleall (yo ay jal

LWP Wine sSiven RAMBGLL Sa

Solutions

Lebanon Wind Power JS cs Cly Ae js reba] & 9 lial sila coll AY) anti
YeVA Sui ve cial sol i
nM C8 G5 ap ee 1O1Sall

Attendance Sheet - 392a!) day

ais ag Pera | et esse
Hiaaie | Email 3s 8891 aa Tel sit Profession “gall Name p=!
genau Pooyed Coodinatin Awdy Apo
| ] i
Zoyer2 SV sb oy FoR \ FF
Oy by cit | Hee

“Ween: eng, SZ gear Marj
Asgistent ey: coordindt cK! fhe. Wanses oc |
| gecdocd ee! Ewa ? S p 4d Le

| End spat SES ne e) dW

= lin bu 7 f | ay
eee Ee, wbetn Cd tC | bles

Teds olept
lwp LEBANON

WIND POWER

‘Coming from the north to the south

RAMBGOLL

Sustainable
SES Environmental
Solutions
| eis Email is 589) al | Tel citi | Pena: Aigall Name au!
Signature | id ae - : ¢
ae see a sale eneiffant uGie Cll
Envivon me tol Engineer Nuthole Kom
Fria ted — Spee

IR Ya

(Rested Captain Dam Vea ros,

{een 7 5 Oc Oy

Consultancy Services

MSs coh cl Aes elt] & 5 pte
Lebanon Wind Power

coal SY aut Aula
YeVA Sul yo

SES zr"

RAMBGLL LWP Ween

cob JI
Es uall Ley
cstull AY) aut dala
Aa jel) Casall julaiy Alen! GUY! bh.

baa ey Sine gi Aalel! LisLiall

5/16/2018
Celio
.Lebanon Wind Power 4S :¢ 5 psiall Gale «
Ramboll 484 ee Gslaill ses inl gous y! +
Aga) Gly pial —
Agia Lalas! Glhs (|FC) Lal sall Ue gail Loos ge cla gules —
Hed) 5 Aavally Lisall Gling «(V+ VY) Aleta,
(Ye eV) Cle al «(Ve eV) clyyll aL (Y + Y)
J ye MAULM & 9) jal inl AY! aul dagan sill (saleell —
AM ghe] BeLUS Queen aoa / clas! satel) ae! Gals
(Y+V¥ <CEDRO) sya «Glad (,4 sora! 4aULl)
44 gall GLa Leal! ail —

a2>)0 Uloglszo

sails olgall.y 4aUall 85) 5 gh Aula Gj yl
ch Seed) ol ABUad) Lads (SU) 58 yall ge
by BAL ygSI MBL el Je 5 pal
Vue alall 48 dclLinbl gun TEVA
Fadel! lich le Glad a je 4 ple +
oY! Rall 4S Lal) global she Lada

oo VY Gpaliy Ele) jet A LLY! Sasill
Ge Ve ale MU! (I) dalall yo
Sodaiall jaluoall

AgLall ob & ghd scluy ¢ shall gy pduall G|

5/16/2018
5/16/2018

a2>)0 Uloglszo

eG EY bl ely jsll Gules Ld +
Geis le Aan ge Gaily GA Y/V ONY
hell cy AaLLall CLBY Gass ADE
Bi slags Yo 3 ay

Wlb eld ac YALE aad +
(oy Ala gall SDE CS tll Bae ae
«Lebanon Wind Power SAL
Sustainable s Hawa Akkar SAL
Akkar

Eg uoJl 2.09

MSc 35> 2s pAall ase ©

5/16/2018

Eg uoJl 2.09

SNE ALI sgl c sl pall deine alge YY ¢
YA os On e518 A 38
ae £,Y
(qs

Feld) SLAG Lil glass T+ ueagi ©

ie Veres) baals dc S4bas «
(qs

(SY) dill Lsbs +

(Wile Aik) Appa she) Glba he

Sb! Gan qe +

reAgall UY Galsey! +
Bl gall bol pall Appi Slslare —
Aaa)
gl ptt) 48s
GAN ABLE gh —

5/16/2018

Eg uoJl 2.09

Gatiyall
aly dpa G1 suaill gi -Y VA Gla —
lig» gl Apia) AS pl) GUS TVA GLa
UE ball y ab gall pans 1014 sll vy gils —
peal Ve Ve all G gils —
still oa -V Ys Olja

WindRose PRO

WindRose PRO

slopJI - Abus! Gud!

WindRose PRO
Yves Yaya

Yoav YA YA

WindRose PRO

slopJI - Abus! Gud!

YONA bus

YA Ohi

WindRose PRO

WindRosepro Ys1A ui

5/16/2018
Losdl - Abused! Gul

Northern Wheatear

Aiud las le © gaball Lula

3 yb cL) HUIS ola 33 Aland) GIL II

Joehll 3a

renill cl sl

Aap!) Ayes gall y cAailall 5 gill —

(ql « aA) Byaleall sy «(4 silly
Auld dale uibs

Gal BVL daagely Gly ASLAM 5 gall —

Boal sl yell bs cade care —

Giail gle —

ekalll y 51 jl ally —

4) yall Glillaie ll (78 Ley Aull 5124)

Common buzzard

poled] - Abuccod Ail
gall

5/16/2018
ems) gaml = Abaco] GJ!
ch esl pall US
oll 2 guy dabei!
wg SI neal
easel cle (bi
Ayla I las)
ApulSll y
/ Assim Aulys
awl 5

B8l0JI — Abus! Ain!
Cawlusd!

ilps le Jbesicy!
(All hall Gye WY ree
alice (gle dtieel) tibial!
Cs ptall Ge aS 1°

4S! Gblidl —
aay) —
ebil) —
AyaLuall allel! —
dauall 3S) yall —
hatte ge gla —

al-

5/16/2018
5/16/2018

al UI panti Guulys

vertuall AY) aust Luulja +
Eat) le Miaka! Aid) juleal cyl ll Gal eal —
Hap sl gual y Anh jl Cag yb Lael y ul all Maal ay —
Ayala y ducleia'l 5
lsd) ecigall 45 Lie —
Ayclaia Ys Aull UY! au 5 yaat—
lal! Jala —
AGS ula y Aaa slo) Aba guy —
Rais y cL) al yal Cabal) gala +
ddl js 5 ney eli ¢

2 Hat Gly 815 LA
53st a 4 Cigna
[enka] a Se GE
Gua ayancy (slatall

ape sall quay MITT dill Bist

5/16/2018

“UsloirVlg ial LUI
Alniros| Usloisyl

Fare le pili! - Gmeall Gia
PE AIgAaeslee Sey enslandl g sill «
gala) gt al) (easay alas «
getdial ogni SY
Jill 4S yas
el ggll duc 93 «

Aghall CLL! cL)

GusudJ! Sgimmo ole ,UUI
1Gepall pales

eLESY) Glaze s yall nal YI juest Oe Ginwall —

As call cLitl © sl pall yo Geil sells SatSeall aia! —

V6) pS ¥ Ailne Cyaria Abia gil pall Lusk po ay Gh gs —
(ades des le asa 0° canes «geal as ans

tA hal) Aydt) lil) Ges

LR) UE GYY le Gi gue alls alas —
qemeall S52) sla ppeet Use —

$399 JSS Jyecill DS qanall (G ginwe due) —

0

10
Adal lj sail any © Auluall Gil yall
Giljally Ghd ga Lats ’ cliapall Glygive ©
Bae g Abou 5) AuLuall we elsall oslo Ge
DECIBEL : Alecinall

ASloiall AYN alse +
SD g Lal
aa aa

Ags B iy fsa Gs lia pal ly

Sodowl esi! te sb

5/16/2018

11
JbJI Yous low
slain) UUY) «
Cals Quail! dud) yt Leste JUall Gaye s Gay —
Es peal C0 Alive ole Malls (sili y lin 5 sill
Y) SY Ailess Gyarts Labial (gil pall Lusk po ay Gh gs —
(5 padN gla Gl yo pee (yo teil Milne Glo SU neal

4s shal) AQ) ula) Gar °

Gaga! Aula —
Aa geuall a gaat) (gard sic Glin 5 gill Lai —

5/16/2018

12
Cage Baey CU aad
Ghat) 8 SBN Gases

Aulus!
vex ool ga Y + A .
Syl Kuta Gil yall gle et RO
Ts spall gb ABS Ts Oe Clin ll ye sel =
Mall Aol Ol aa SEE Ga sill gL) —

SAM gly dee —
ABS 5 oll Oe CH —
aul

El jall Si sual) BVI aISLae +
4a fli) QU)

5/16/2018

13
Sod! pid Galo
output | input |

GB le gual yah « Chall Ghd dys +

Ua JUS) 3 (gill Aull Atueal Gil ally

DIN ) Jail p8 cle itil Gaye + [A535 gl gall)

(A3 WindPRO Staal “ae

elgall 15d hy gua GIS 3.0 (a

baa y aul y Sal gall Cli) Lau sie ©
PHOTOMONTAGE pls esd oye

Ae HE teal)

Sudan Gil yall

Aol] Aoilwg aru ole jUUI
Jloslly

5/16/2018

14
AcleirVlg UVolossVl GI

Jal aSy> le JUUI

5/16/2018

15
clogJ| Qucos le JUV

rel ogll Gigli jaluaa «
elas! Slech ye Aad GULLY, jlall —
cof Bal jl Aa Leola lal gall Ge GUL GY! (64 Galea) —
. el yeSI Guat

As shal) 4k) tail) Gary °
Ug JAS sf Ugldd oli pas) LLady clidl oye Ute elke 5s —
252i) AS ja Be pus Go OY nll Guba —
eLtsy Ada ye US Alera OLS pally GYY) dite —
eliggll DUE Aihucny lewis] JUS cya Caglill le 5 planall —
CSlaall GLS pally GYY) Cle
AE EN ase claall US) —

alo] ob! ell

Atal) GUL) julien «
SLES) JMS gb gall juga US Aa pineal! al gall —
yeti, Las) JO aul jal GL Laall —

tAs hal) 4ydd54) tail) Gary «
SULEI G5= bs —
elds] SE pa lls 4a paiccall a gall alasiul sale} —
Ess

5/16/2018

16
Agi gall Baal ja jet g tue yt Gali

Alaina) EY) y SLY) Ash pal ali yy aay ey Ca gas —

Addull lo) Abs Gubi le Gl 2 Gb os JS 5 —
Ley Cypeamead tall Gay LALLY ee Ky gleill are ll eli s
ALAM, dileiall yp ail! Loin y cy y gall by jail alld (8
cbse aks (All Gol gal, Adal

5/16/2018

17
APPENDIX H

ACTIVITIES GENERATING EMISSIONS AND
EMISSIONS FACTORS
Activities Generating Emissions

Source Lebanon Wind Power
Construction

Contractor and owner cars to Exhaust.

supervise work LDV.

From May to October.
Contractor 7 cars, 3 cars for owner, contractor 50 km/d, owner 65 km/day, 6d/w, 26 d/m, totals

14170 km/m
Contractor and owner cars to Fugitive paved road.
supervise work LDV.

From May to October.
Contractor 7 cars, 3 cars for owner, contractor 40 km/d, owner 40 km/day, 6d/w, 26d/m, totals

10400 km/m
Contractor and owner cars to Fugitive unpaved road.
supervise work LDV.

From May to October.
Contractor 7 cars, 3 cars for owner, contractor 10 km/d, owner 25 km/day, 6d/w, 26d/m, totals 3770
km/m

Bus for laborers Exhaust.

Bus.

From May to October.

50 km/d, 6d/w, 26d/m, totals 1300 km/m

Bus for laborers Fugitive paved road.

Bus.

From May to October.

40 km/d, 6d/w, 26d/m, totals 1040 km/m

Bus for laborers Fugitive unpaved road.

Bus.

From May to October.

10 km/d, 6d/w, 26d/m, totals 260 km/m

Road Opening Exhaust.

Caterpillar D9.

June 2019.

11.km, 1 km in 2 days, 10h of operation per day, totals 220 hours
Road Opening Fugitive from bulldozing and grading.

11km

Source

Lebanon Wind Power

Construction camp

Exhaust.

Concrete mixer truck.
June 2019.

16 km, 1 truck, 1d

Construction camp

Fugitive paved road.
Concrete mixer truck.
June 2019.

8 km, 1d

Construction camp

Fugitive unpaved road.
Concrete mixer truck.
June 2019.

8 km, 1d

Construction camp

Exhaust.

Auxiliary crane.

June 2019.

10 hours of operation, 1d

Construction camp

Exhaust.

Trailers.

June 2019.

145 km each, 7 trucks, 1d, totals 1015 km

Construction camp

Fugitive unpaved road.

Trailers.

June 2019.

11km each, 7 trucks, 1d, totals 77 km

Construction camp

Fugitive paved road.

Concrete mixer truck.

June 2019.

134 km each, 7 trucks, 1d, totals 938 km

Construction camp

Exhaust.

Generator.

From May till October.
24h/d, 7d/w, totals 720 h/m

Construction camp

Exhaust.
Concrete pump.
June 2019.

id, 5h

Source

Lebanon Wind Power

Construction camp

Fugitive paved road.
Concrete pump.
June 2019.

16 km, totals 1hr

Construction camp

Fugitive unpaved road.
Concrete pump.

June 2019.

16km, totals 1hr

Substation

Exhaust.

Jackhammer.

June 2019.

1 jackhammer, 150 hours, 10h/d, 20000 m3

Substation

Exhaust.

Excavator.

June 2019.

1_excavator, 150 hours, 10h/d, 20000m3

Substation

Fugitive loading/unloading.

Excavator/truck.

June 2019.

20000 m3, 1.4 tons/m3, totals 28000 tonnes

Substation

Exhaust.

Truck.

June 2019.

20000m3, 20m3 per truck, 1000 trucks, 50 km, totals 50000 km

Substation

Fugitive unpaved road.

Truck.

June 2019.

1000 trucks, 16 km unpaved per truck, totals 16000 km

Substation

Fugitive paved road.

Truck.

June 2019.

1000 trucks, 34 km paved per truck, totals 34000 km

Substation

Exhaust.

Concrete mixer truck.

July-August 2019.

100 trucks, 32 km, totals 3200 km

Source Lebanon Wind Power

Substation Fugitive unpaved road.

Concrete mixer truck.

July-August 2019.

100 trucks, 16km unpaved, totals 1600 km

Substation Fugitive paved road.

Concrete mixer truck.

July-August 2019.

100 trucks, 16km paved, totals 1600 km

Substation Exhaust.

Steel truck.

July-August 2019.

5 trucks, 145 km, totals 725 km total

Substation Fugitive unpaved road.

Steel truck.

July-August 2019.

5 trucks, 11 km unpaved, totals 55km

Substation Fugitive paved road.

Steel truck.

July-August 2019.

5 trucks, 134 km paved, totals 670km

Substation Exhaust.

Concrete pump.

July-August 2019.

6d, 6h/d, + 6 hours of transport, totals 42 hours total

Substation Fugitive unpaved road.

Concrete pump.

July-August 2019.

16km, 6d, 96 km, speed 16km/h, totals 12h

Substation Fugitive paved road.

Concrete pump.

July-August 2019.

16km, 6d, 96 km, speed 16km/h, totals 12h

Substation Exhaust.

Construction material truck.
July-August 2019.

5 trucks, 32 km, totals 160 km

Source Lebanon Wind Power

Substation Fugitive unpaved road.
Construction material truck.
July-August 2019.

5 trucks, 16 km, totals 80km

Substation Fugitive paved road.
Construction material truck.
July-August 2019.

5 trucks, 16 km, totals 80km

Platform Exhaust.

Jackhammer.

July-October 2020.

3 jackhammers, 400000 m3 of excavation, 1.4 tons/m3, 10h/d, 6d/platform, totals 2880 hours for
the 16 platforms

Platform Exhaust.

Excavator.

July-October 2020.

1 excavator, 10h/d, 6d/platform, totals 960 hours operation

Platform Fugitive loading/unloading.

Excavator/truck.

July-October 2020.

400000 m3, 1.4 t/m3, in totals 560000 tons

Platform Exhaust.

Truck.

July-October 2020.

400000 m3, 20 m?/ truck, 20000 trucks, 50km, totals 1000000 km

Platform Fugitive unpaved road.

Truck.

July-October 2020.

400000 m3, 20 m3 per truck, 20000 trucks in total, 16km unpaved, totals 320000 km

Platform Fugitive paved road.

Truck.

July-October 2020.

400000 m3, 20 m3 per truck, 20000 trucks, 34km paved, totals 680000 km

Platform Exhaust.

Steel truck.

July-October 2020.

43 trucks, 145 km, totals 6235 km

Source Lebanon Wind Power

Platform Fugitive unpaved road.

Steel truck.

July-October 2020.

40 trucks, 11 km, totals 440km

Platform Fugitive paved road.

Steel truck.

July-October 2020.

40 trucks, 134 km, totals 5360km.

Platform Exhaust.

Concrete mixer truck.

July-October 2020.

1200 trucks, 32 km, totals 38400 km

Platform Fugitive unpaved road.

Concrete mixer truck.

July-October 2020.

1200 trucks, 16km, totals 19200 km

Platform Fugitive paved road.

Concrete mixer truck.

July-October 2020.

1200 trucks, 16km, totals 19200 km

Platform Exhaust.

Concrete pump.

July-October 2020.

16d, 12h/d, transport to each platform 2 h, totals 224 h of operation

Platform Fugitive unpaved road.
Concrete pump.
July-October 2020.

16km, 16d, totals 256 km

Platform Fugitive paved road.
Concrete pump.
July-October 2020.

16km, 16d, totals 256 km

Transport of turbines Exhaust.

Tractor FH440.

July-October 2020.

11 vehicles each time, 145 km, 16 WT, totals 25520 km

Source Lebanon Wind Power

Transport of turbines Fugitive unpaved road.

Tractor FH440.

July-October 2020.

11 vehicles each time, 11 km, 16 WT, totals 1936 km

Transport of turbines Fugitive paved road.

Tractor FH440.

July-October 2020.

11 vehicles each time, 134 km, 16 WT, totals 23584 km

Erection of turbines Exhaust.

Main crane.

July-October 2020.

3d/platform, 10h/d, 16 platforms, totals 480 hours

Erection of turbines Exhaust.

Auxiliary crane.

July-October 2020.

5d/platform, 10h/d, 16 platforms, totals 800 hours

Operation
Operation Exhaust.

LDV.

Beginning August 2020 (except Nov-April due to snow).

1 LDV 60 km/d, 22d/m, 1 LDV 55km/d, 22d/m, 6 LDV, 50 km/d, 30d/m, totals 11530 km/m
Operation Fugitive unpaved road.

LDV.

Beginning August 2020 (except Nov-April due to snow).

1 LDV 20 km/d, 22d/m, 1 LDV 15km/d, 22d/m, 6 LDV, 20 km/d, 30d/m, 4370 km/m
Operation Fugitive paved road.

LDV.

Beginning August 2020 (except Nov-April due to snow).

1 LDV 40 km/d, 22d/m, 1 LDV 40km/d, 22d/m, 6 LDV, 40 km/d, 30d/m, totals 8960 km/m
Operation Exhaust.

LDV.
Every Nov-April beginning Nov 2020 due to snow.
2 LDV 40km/d, 22d/m, 6 LDV, 40 km/30d/m, totals 8960

Source

Lebanon Wind Power

Operation

Fugitive unpaved road.

LDV.

Every Nov-April beginning Nov 2020 due to snow.
0 km

Operation

Fugitive paved road.

LDV.

Every Nov-April beginning Nov 2020 due to snow.

2 LDV 40km/d, 22d/m, 6 LDV, 40 km/30d/m, totals 8960 km/m

Operation

Exhaust.

Skidoo.

Every Nov-April beginning Nov 2020 due to snow.

11km/d, 2 skidoos for management team, 14L/100km gasoline, 22d/m, totals 484 km/m

Operation

Exhaust.

LDV for security.

Beginning August 2020 (except Nov-April due to snow).
2 vehicles, 128km/d, 30d/m, totals 7680km/m

Operation

Fugitive unpaved road.

LDV for security.

Beginning August 2020 (except Nov-April due to snow).
2 vehicles, 88km/d, 30d/m, totals 5280 km/m

Operation

Fugitive paved road.

LDV for security.

Beginning August 2020 (except Nov-April due to snow).
2 vehicles, 40km/d, 30d/m, totals 2400 km/m

Operation

Exhaust.

LDV.

Every Nov-April beginning Nov 2020 due to snow.
2 vehicles, 40km/d, 30d/m, totals 2400km

Operation

Fugitive unpaved road.

LDV for security.

Every Nov-April beginning Nov 2020 due to snow.
0km

Operation

Fugitive paved road.

LDV for security.

Every Nov-April beginning Nov 2020 due to snow.
2 vehicles, 40km/d, 30 d/m, totals 2400 km

Source Lebanon Wind Power
Operation Exhaust.
Skidoo for security.
Every Nov-April beginning Nov 2020 due to snow.
88km/d each, 4 skidoos, totals, 10560 km/m
Operation Exhaust.

Boiler 75 KW.
Every Nov-April beginning Nov 2020.
24h/d, 30d/m, totals 720 h/m

Maintenance

Exhaust.

LDV.

Beginning June 2021.

1 LDV 90 km/d, 100d/yr, average 750 km/m

Maintenance

Fugitive unpaved road.

LDV.

Beginning June 2021.

1 LDV 50 km/d, 100d/yr, average 417km/m

Maintenance

Fugitive paved road.

LDV.

Beginning June 2021.

1 LDV 40 km/d, 100d/yr, average 333km/m

Maintenance

Exhaust.

Main crane.

Beginning June 2021, once per year.
2d/yr, 10h/d, totals 20 hours

Maintenance

Exhaust.

Auxiliary crane.

Beginning June 2021, once per year.
4d, 10h/d, totals 40 hours

Maintenance

Exhaust.

Tractor FH440.

Beginning June 2021, once per year.

3 vehicles once per year, 145 km, 1 WT/yr, totals 435 km

Maintenance

Fugitive unpaved road.

Tractor FH440.

Beginning June 2021, once per year.

3 vehicles once per year, 11 km, totals 33 km

Source

Lebanon Wind Power

Maintenance

Fugitive paved road.

Tractor FH440.

Beginning June 2021, once per year.

3 vehicles once per year, 134 km, totals 402 km

Decommissioning

Dismantling

Exhaust.
Main crane.
1.5d/platform, 10h/d, 16 platforms, totals 240 hours

Dismantling

Exhaust.
Auxiliary crane.
4d/platform, 10h/d, 16 platforms, totals 640 hours

Dismantling

Exhaust.
Tractor FH440.
11 vehicles each time, 145 km, 16 WT, totals 25520 km

Dismantling

Fugitive unpaved road.
Tractor FH440.
11 vehicles each time, 11 km, 16 WT, totals 1936 km

Dismantling

Fugitive paved road.
Tractor FH440.
11 vehicles each time, 134 km, paved roads, 16 WT, totals 23584 km

Dismantling

Exhaust.
LDV.
8 LDV, 120 km/d each, 80d, totals 76800 km

Dismantling

Fugitive unpaved road.
LDV.
8 LDV, 80 km/d each, 80d, totals 51200 km

Dismantling

Fugitive paved road.
LDV.
8 LDV, 40 km/d each, 80d, totals 25600 km

Emission Factors Used

Bus 5t

Emission Source Fuel Type EF Unit EF CO EF Nox EF PM EF PM10 EF PM2.5 EF SO2 Fuel Cons. Puacons: Reference
Main crane Diesel g/hr 914.32 2769.02 178.55 178.55 178.55 1.70 102 I/hr EMEP/EEA (2016) and
Contractor
Aux crane Diesel g/hr 224.09 678.68 43.76 43.76 43.76 0.42 25 I/hr EMEP/EEA (2016) and
Contractor
LDV for personnel movement on site Gasoline g/km 0.53 0.06 0.0014 0.0014 0.0014 0.0020 0.135 ykm EMEP/EEA (2016)
and out of site
Tractor FH440 Diesel g/km 2.64 8.01 0.52 0.52 0.52 0.0050 0.295 km EMEP/EEA (2016) and
Contractor
Bus Gasoline g/km 0.22 5.42 0.0462 0.0462 0.0462 0.0020 0.135 km EMEP/EEA (2016)
Trucks 20m3 Diesel g/km 1.49 6.27 0.13 0.13 0.13 0.0233 0.333 km EMEP/EEA (2016)
Jackhammer Diesel g/hr 116.53 352.91 22.76 22.76 22.76 0.2163 13 I/hr EMEP/EEA (2016)
Caterpillar D9 Diesel g/hr 690.22 2090.34 134.79 134.79 134.79 1.2818 77 I/hr EMEP/EEA (2016) and
Contractor
Excavator Diesel g/hr 116.53 352.92 22.76 22.76 22.76 0.2163 13 I/hr EMEP/EEA (2016) and
Contractor
Concrete Mixer Truck Diesel g/km 1.49 6.27 0.13 0.13 0.13 0.0233 0.333 km EMEP/EEA (2016)
Concrete Pump Diesel g/hr 71.71 217.18 14.00 14.00 14.00 0.1331 8 I/hr EMEP/EEA (2016) and
Contractor
Skidoo Gasoline g/km 64.74 0.29 0.39 0.39 0.39 2.09E-07 0.14 km EMEP/EEA (2016)
; . . Mojave desert (2013), based
9 9 - -
Bulldozing Moisture 1%, silt 5% g/hr ie) ie} 10342 5032.83 1535.67 ie} on USEPA AP42
| . . . Mojave desert (2013), based
Loading/Unloading g/tonne 0 0 14.50 7.00 2.00 0 on USEPA AP42
Dust entrainment from paved roads - . . Mojave desert (2013), based
Truck 40t on average, silt 5g/m2 g/km 0 0 2038.36 396.97 98.54 0 on USEPA AP42
Dust entrainment from paved roads - Mojave desert (2013), based
LDV 1.8 t, silt 5g/m2 g/km ° ° 19.71 3.80 0.96 ° on USEPA AP42
Dust entrainment from paved roads - . . Mojave desert (2013), based
Bus 5 t, silt 5g/m2 g/km 0 0 90.09 17.60 4.50 0 on USEPA AP42
Dust entrainment from unpaved roads - Mojave desert (2013), based
Trucks 40t on average g/km 0 0 3102.58 732.01 106.99 0 on USEPA AP42
Dust entrainment from unpaved roads - . . Mojave desert (2013), based
LDV 1.8t g/km 0 ie} 658.81 211.16 30.97 ie} on USEPA AP42
Dust entrainment from unpaved roads - . g/km 0 0 1098.01 318.14 47.86 0 . Mojave desert (2013), based

on USEPA AP42

Sulfur content in automotive fuel in Lebanon: 10 ppm max.

Sulfur content in diesel for boilers and reciprocating engines: 350 ppm max.

APPENDIX I
TERIFROM GROUND STUDY
GROUND STUDY REPORT

JUNE 2018

LEBANON WIND POWER
60MW Wind Energy Project

AKKAR REGION - SOUTHERN RIDGE
LEBANON

ae tefirom This report has been prepared for Tefirom under the Engineering

Works Agreement for the LWP wind farm.
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

CONTENTS

CONTENTS

OL-DE-

REPORT PURPOSE AND COVERAGE

GEOLOGY

THE GEOLOGY OF LEBANON

AN OUTLINE OF THE GEOLOGICAL HISTORY OF LEBANON
LAND AND OFFICE OPERATION METHODS

ENGINEERING PARAMETERS

Seismic P wave velocity(Compressional Wave Velocity (Vp))

Seismic S wave velocity (Transverse wave Velocity (Vs))

Surface Waves

Shear Modulus-G (kg/cm?)

Elasticity Modulus-E (kg/cm?)

Poisson’s Ratio - (6)

Density - p (gr/ cm*)

Modulus of Subgrade Reaction — D Y K (ton/m3)

Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity ga (kg/em2)
Vibration Period - TO (sec) / Ground Amplification (Ak)
EVALUATION AND INTERPRETATION

SEISMICITY OF THE STUDY AREA AND LEBANON AT LARGE
REFERENCES

ATTACHMENTS

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

CANKAYA/ANKARA
Web: www.ozdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1. REPORT PURPOSE AND COVERAGE

This report is the "Geophysical Ground Survey Report" of the wind power plant that will be
built by LWP Company.

The report has been prepared in order to determine the engineering parameters of the wind
power plant foundations, platforms and roads to be constructed. In this context, a total of 506
Multichannel Analysis Surface Waves (MASW) measurements were taken in the field. In the

report, 2D-3D models and evaluations are presented.

The project site location map and satellite images are shown in Figure 1.

Trablus.>

Figure 1 Project site satellite image (Highurce: Google Earth)

, MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI
| Turan Giines Bulvari 664 Sk No:9/2
Why, GANKAYA/ANKARA
(3 ‘hy Web: www.ozdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. GEOLOGY
2.1 THE GEOLOGY OF LEBANON

2.1.1 THE MAIN FEATURES OF LEBANON
Figure 2 gives a basic geological map of Lebanon. Figure 3 shows the main structural features
and Figure 4 gives a sketch cross section across the region.

2.1.1.1 THE LANDSCAPE

The three main divisions of Lebanon are; A Western Mountain rising to 3083 meters is
known as Lebanon, a Bekaa Valley and an East Jebel Lubnan al Sharqi or Anti-Lebanon with
Mount Hermon of 2814 m. It is worth remembering that the Bekaa is almost everywhere
above 850m in altitude and that this is as high as some of the highest mountains of many
countries. One other feature should mentioned at this point because it is frequently
overlooked. This is that the continental shelf of Lebanon is very narrow indeed (it has a
maximum width of ten kilometres, see Fig 4) and drops down abruptly to water depths of
500m. We know very little about what lies off the coast of Lebanon and the area has not
been mapped in. Beyond this shelf break, which is cut by deep canyons, lies what must be
ancient ocean crust.

The rivers of Lebanon can be divided into two groups. The first group is made up of the east-
west rivers, mostly cut into steep gorges, which drain Mount Lebanon. The second group is
that of the two large rivers of the Bekaa; the Litani, which flows south and eventually cuts
through to the Mediterranean and the Nahr al Assi which flows northwards into Syria.

2.1.1.2 FOLDS

There is a hierarchy of folds in Lebanon. The major geological structures of the area, Mount
Lebanon, the Bekaa 3 and the Anti-Lebanon (see Figs. 2 and 3) are basically two very large
NNE-SSW trending anticlines separated by a large syncline. They have however been broken
up and disrupted later by a series of major and minor faults. These form what we can call the

first order structures or megastructures.

Smaller folds occur locally but, in general, the brittle limestone rocks of the region have
deformed more by faulting than folding. Perhaps the most spectacular folds are the overturned
beds at Nabi Ayoub along the southwestern part of the Baruk-Niha ridge. Immediately east of
the Yammouneh Fault a number of small NE-SW trending anticlines occur. Other good folds
occur in the Tripoli area (i.e. at Jebel Terbol).

A major fold that is widely seen is the NNE-SSW trending Western Lebanon Flexure which
runs from the western edge of the Chouf up to the latitude of Tripoli inland of the coast. This
feature is technically a monocline and in places gives steep and even vertical dipping rocks.

2.1.1.3 FAULTS

Lebanon is cut by faults of every scale. Figure 3 merely shows some of the main ones. The
longest fault in Lebanon is the Yammouneh Fault that runs along the western margin of the
Bekaa and links the major fault of the Jordan Valley to the Ghab Valley Fault of Northern
Syria. This is a lateral, or strike slip fault and is the Lebanese segment of the Dead Sea
Transform Fault (see Section 2.1.5). It originated around 12 to 10 million years ago as the
boundary between the Arabia Plate and the Levantine part of the African Plate and has ben
l MOHENDISLIK, MUSAVIRLIK, INSAAT, TASHHUT

SANAYI TICARET LIMITED SIRKETI
| \ Turan Giines Bulvari 664 Sk No:9/2

l CANKAYA/ANKARA
rm I Web: www.ozdeha.com

QZ-DE-HA "

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

moving since. The result of this is that the Bekaa has moved some 50 km northwards with
respect to Mount Lebanon. The evidence suggests that the Yammouneh Fault has not moved
for many thousands of years; and whether it is dead or dormant is not clear. We would dearly
Jove to know will move again. Like many large faults the Yammouneh Fault is not actually
very impressive on the ground and is often only marked by a wide breccia zone.

The Roum Fault, which runs from near Marjayoun towards Beirut is probably where most of
the plate tectonic motion is going on now and may be the present plate boundary between the
Arabian and the African Plate. One model is that the plate motion has fairly recently (in
geological terms) switched from the Yammouneh to the Roum Fault. The last recent
earthquakes in Lebanon have been along this fault including the Chhim earthquake of 1956
that caused many deaths and much damage. One slightly worrying point is that the Roum
Fault seems to be on line for Beirut. If it does have an active fault segment near (or even
under) the capital then that must raise the earthquake risk. Earthquakes are discussed below in
Section 2.1.7.

[here are other major faults particularly in the Anti-Lebanon. The main highway to Damascus
shows a good deal of faulting in the road cuts as it passes through this area. The Serghaya
Fault in particular is apparently another major strike slip fault.

There many other faults in Lebanon with displacements ranging from a few centimetres to
several kilometres. Working out which are major faults, and which are minor, is not easy.

2.1.1.4 IGNEOUS FEATURES

There is no current volcanic activity within Lebanon. However within the last ten million
years there was large-scale basaltic volcanism both in the extreme north of Lebanon with the
Homs Basalts, which extend into the Akkar and in the extreme southeast where the Golan and
Jebel Druze volcanics occur round Mount Hermon. The Golan volcanism in particular seems
to have died out very recently, probably within the last 10,000 years. The very much older
Jurassic and Cretaceous volcanics are discussed in connection with the geological history in
Section 2.2.

Older and subtler volcanic features can be seen exist in a number of Late Jurassic volcanic
vents. There is a good one at Aintoura on the Dour Choueir-Zahle road. But even here you
need a lot of imagination to see it as smoking volcano emitting lava.

2.1.2 ROCK TYPES IN LEBANON

Almost all the rocks in Lebanon are sedimentary rocks and most of these are pale limestones.
These and/or the snow cover may be the origin of the name as L-B-N is 'white' in the Semitic
languages. Despite the vast thicknesses of limestone I have to say that the variation in
limestone types is rather limited; much of it is so fine grained that it needs a microscope to
show any interesting features. The most varied sequence of sediments is that which extends
from Late Jurassic to the Medium Cretaceous (see Fig. 6) and shows a considerable variety of
limestones, sandstones, clays and volcanic ashes. The ashes tend to weather to a bright red or
purple colour and to give fertile grounds.

The only igneous rocks are basaltic flows and intrusions of a variety of ages. The only
metamorphic rocks are confined to narrow bands around the edges of the intrusions.

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2.1.3. FOSSILS OF LEBANON

Given that Lebanon is largely Jurassic and Cretaceous limestones and rocks of this period are
generally very fossiliferous the sequence here is frankly disappointing. In the Jurassic there
are, especially towards the top, beds with corals and sponges (often turned into brown
weathering silica), enormous echinoid spines and the odd bivalve. The Lower Cretaceous
sandstones have plant debris and occasional amber lumps. These are rather dull and cracked
and certainly not of jewellery quality. These contain good insects but the reports of preserved
DNA in them (and in any other rocks) have now been more or less discounted; Jurassic Park
is pure fiction. The rest of the Cretaceous has a number of bivalves and gastropods in it,
particularly at specific levels. There are some ammonites in the higher beds. The redeeming
feature of the Lebanese fossil record is, of course, the famous Late Cretaceous 'Fish Beds'.
These are world class features and probably rank in the top twenty or thirty localities in the
world. They are also very important historically; some of the earliest reports of fossils refer to
‘fish in the rocks of the mountains of Lebanon'. The four outcrops known present a
remarkable picture of life in the sea a hundred million years ago complete with worms,
squids, the occasional octopus, prawns and of course fish. Although we might expect to have
dinosaur fragments in our thick Jurassic and Cretaceous rocks and as far as I know no
dinosaurs have been found in Lebanon, probably because the rocks were mainly marine
during these times.

The Cenozoic rocks have some fossils. The Eocene limestones is often rich in the giant coin
shaped foraminifera Nummulites. There are some vertebrate bones in the Late Cenozoic
gravels. Highme of the cave systems have good mammal fossils, including those of the bear.
One feels that there should be fossils of Neanderthal man but I think there are no reports from
Lebanon

A useful little guide book to local fossils is 'Les Fossiles du Liban: Guide Practique' by
Arslan, S.; Géze, R. and Abdul-Nour, H. published in 1995.

2.1.4. MINERALS OF LEBANON
There are few ‘exciting’ minerals in Lebanon. Good crystals of calcite are common and
sometimes calcite or quartz filled geodes occur in rocks. Metallic minerals appear to be
confined to the iron ores of haematite and limonite.

2.1.5 LEBANON IN ITS REGIONAL PLATE TECTONIC SETTING

I find it useful to explain what is happening in the modern Medium East in plate tectonic
terms. Firstly, it helps them understand Lebanon Secondly the Medium East area provides
excellent examples of plate tectonic processes.

Figure 5 shows the region diagrammatically. The overall theme for the last sixty million years
has been that the great oceanic seaway, the Tethys, which once lay to the north of the Arabia,
has almost been entirely consumed as Africa and Arabia have collided with Eurasia.

The first main collision between what we can call the Africa-Arabia Plate and Eurasia took
place around 40 million years ago. As it continued it gave rise to the Taurus and Zagros
Mountain Ranges. For reasons not yet fully explained, but possibly due to the nature of the
collision the Arabia part of the African Plate kept on moving north and rifted away from the
larger African body. The spreading ocean that resulted is the Red Sea and Gulf of Aden. The

l MOHENDISLIK, MUSAVIRLIK, INSAAT, TASHHUT

| SANAYI TICARET LIMITED SIRKETI
i Turan Giines Bulvari 664 Sk No:9/2
I

CANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

el
movement of this new plate past the Levantine protrusion of the African Plate has given rise
to the Dead Sea Transform Fault zone.

In summary we have

A. A divergent or spreading boundary is well shown by the Red Sea which now forms
what can be called an embryonic ocean.
B. The continent-continent type of destructive or convergent boundary is well seen in the

Taurus and Zagros ranges which represents where the old Tethys ocean has been completely
destroyed. An ocean-continent collision can be seen along the northern part of the Gulf of
Oman along the edge of the Makran and along the arc which extends from Cyprus to the
northeast. In both cases fragments of the Tethys are still being consumed.

Cc. The Dead Sea Fault System forms an excellent transform margin between the Arabian
Plate and the Levantine part of the African Plate. Both are moving northwards but the Arabian
plate is moving faster.

The Medium East has therefore all three types of plate boundary and if textbooks were written
here rather than in the States we would doubtless be in it as a wonderful example.

2.1.6. RESOURCES OF LEBANON

Lebanon has only limited geological resources. Iron oxides occur locally in the mountains and
were some of the first iron ores to be exploited; by the 7th century BC Lebanese iron was
being exported to Babylon. Unfortunately iron smelting requires high temperatures and as
wood was the only fuel this was a major factor in the catastrophic deforestation. The
limestone has also been used as a building stone and for fertiliser and cement. The last two
processes also use wood and have contributed to the deforestation.

There is no oil known and the general opinion is rather negative about prospects. The main
problem seems to be that the heavy faulting has fractured any possible oil reservoirs and
allowed water to get in. However drilling programs have been minimal and oil may exist at
depth. The narrow continental shelf means that any offshore oil fields, even if they exist are
not likely to be extensive. Highme bitumen has been recorded along the southern flanks of the
Bekaa but this may only be a leakage of immature oil and may be no indicator of major oil
fields at depth.

The chief natural resource is water. The mountains give a high rainfall (widely over a meter a
year in Mount Lebanon), and the porous fractured limestone makes an excellent aquifer which
are refilled over spring and early summer by the slow melting of snow. The resulting
abundant springs and rivers, unique to the Arab world, gave the country its once abundant
forests and legendary fertility. However due to the steep slopes and the stony, shallow
grounds this fertility has proved hard to harness for agriculture and the removal of the forests
has tended to produce only short lived farming land.

Stone for building and cement can also be accounted a resource and the frequently enormous,
visually and environmentally appalling quarries bear witness to this. I am not against all
quarries but there are ways of designing and planning them so that they have minimal impact
on the environment. This is - to say the least -not the practice here.

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2.1.7 GEOLOGIC HAZARDS OF LEBANON

A main concern in Lebanon is that of earthquakes as the area is in an active region. Beirut has
been destroyed many times by earthquakes and tsunami (‘tidal waves') most notably in 551
AD. Lesser quakes have occurred since. Unfortunately prediction of such events is still in its
infancy and we have no way of knowing when the next major quake may occur. Even small
earthquakes may trigger landslides.

A subtler hazard is that of ground erosion. The steep slopes of Lebanon and the high rainfall
means that the grounds, in many cases the product of thousands of years of formation, are
easily eroded. Deforestation and the reckless building of the last ten years, has made this
problem even worse. These grounds are not now being replaced. Related to this are
widespread landslides on various scales due to the steep slopes and wet winters. The loss of
trees, and extensive urbanisation has again only made this worse.

A final geological concern is of the pollution and contamination of the underground water
supplies due to poor waste disposal practices. The complex network of underground fissures
that makes up the main aquifers means that pollutants can circulate rapidly and unpredictably.
The chief dangers here come from the 'ordinary' unspectacular pollution of aquifers by
sewage and agricultural chemicals. The widespread use of large quantities of pesticides are a
major concern. The seems little doubt that the uncontrolled shooting of the birds has caused
such an explosion in insect numbers that people are forced to use pesticides. A far better
practice would be to leave the birds to naturally control the insects and so keep pesticides out
of our drinking water.

2.1.8 THE IMPORTANCE OF GEOLOGY IN LEBANON
It can be said that it is the geology that has largely controlled the history of Lebanon.

It has given Lebanon its high mountains and inaccessible valleys. Positively, this makes the
area an excellent refuge for minorities. Negatively, this leads to isolationism, a clan system
and makes a centralised state difficult.

It has given the country good ports. This is in marked contrast to the coast of Palestine. The
Lebanon region is also protected by Cyprus from worst winter storm waves.

It has given the region its fertility with the high rainfall and excellent springs. However this is
localised, demands hard work to farm due to the steep slopes and is easily destroyed. As a
result wealth based on agriculture has not proved easy and many Lebanese have traditionally
migrated or gone into commerce. This has been encouraged by the lack of mineral wealth.

2.2. AN OUTLINE OF THE GEOLOGICAL HISTORY OF LEBANON

2.2.1 INTRODUCTION

This is a summary of the geological history of Lebanon modified extensively from a longer
(and more technical) guide. The most recent summary for Lebanon is the stratigraphic table
(Figure 6).

Rather than go through the sequence unit by unit presented the geological history of Lebanon
here in terms of five broad summary episodes each distinguished by varying plate tectonic

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

and depositional style. Each episode more or less corresponds to a 50 million year interval
starting from around 250 ma (million years ago).

The oldest rocks seen at the surface in Lebanon are Early Jurassic, perhaps 200 million years
old. This is a very recent age when set against the 4.6 billion year age of the earth. The
handful of wells drilled for oil prior to 1975 never penetrated any older rocks. This level of
ignorance about the subsurface, coupled with the only rudimentary geophysical data, means
that Lebanon is very poorly studied indeed. There are few, if any, other countries in the world
whose geological history goes no further back than the surface rocks and there are certainly
very few whose pre-Jurassic history is so sketchy.

On the basis of the adjacent countries we can speculate at what must have happened in
Lebanon before the Triassic. There was probably a major mountain building episode around
800-600 million years ago, deposition of an interrupted sequence of sandstone and clays
during the Early Paleozoic, some sort of uplift during the Devonian and Carboniferous and a
flooding by shallow limestone seas during the Permian. In terms of plate tectonics the
Lebanon area was part of the supercontinent Gondwana during Paleozoic to Triassic time.

2.2.2 EPISODE 1: 250-200 MA (END PERMIAN TO LATE TRIASSIC) THE FIRST
RIFTING
Although there are no rocks of this time period known in Lebanon we can make a fairly good
guess as to what events took place in this area from data from surrounding countries.

After the relatively high sealevels in the Permian the seas began to fall during the Triassic so
that by the end of the Triassic evaporites and shallow water limestones were probably being
deposited.

During the Late Permian to Triassic the supercontinent Gondwana began to break up with the
formation of a series of rifts and opening oceanic seaways. This trend towards breakup was to
continue until the middle of the Cretaceous. During the Triassic the Tethyan Ocean
progressively opened westwards round the northeastern to northwestern margins of what is
now Arabia. It is probable that by the Late Triassic sea floor spreading had opened a narrow
NE-SW aligned ocean whose eastern margin lay just to the west of the present day continental
slope, some 10-20 km west of the modern shoreline (Fig 7a).

2.2.3 EPISODE 2: 200-150 MA (EARLY - LATE JURASSIC) STABILITY AND

WARM CLEAR SEAS

The oldest rocks seen in Lebanon are Lower Jurassic in age. The main part of the Jurassic
sequence in Lebanon is extremely thick (possibly greater than two km) but poorly known
largely due to the cliff forming and monotonous character. This massive Jurassic sequence
(the Kesrouane Formation) occurs essentially in three main areas. These are a) Mount
Lebanon north of the Damascus Road (the Metn and Kesrouane), b) the Chouf and Jebel
Barouk and c) the central and southern Anti-Lebanon.

For most of the Jurassic time (210-144 million years ago) the Lebanon region appears to have
been a stable area upon which marine limestones were deposited. Over this area sea levels
gradually rose during the Early and Medium Jurassic so that shoreline and tidal flat

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

limestones and evaporites were gradually replaced by shallow marine limestone muds and
sands with local patches of corals and sponge reefs.

Whether any seafloor spreading occurred offshore Lebanon at this time is unclear, but until
the Late Jurassic the region appears to have been tectonically quiet.

2.24 EPISODE 3: 150-100 MA (END JURASSIC - MID CRETACEOUS) UPLIFT,

VOLCANOES AND DELTAS

At the start of the Late Jurassic further tectonism began to occur in the region. This probably
mainly involved the break up of the area into a distinct series of blocks, some of which rose
above the sea and became covered by grounds. There was the widespread eruption of basalt
Java and ashes from a number of vents. It is probable that this tectonism is related to a
renewed phase of breakup of Gondwana; similar Late Jurassic rifting is known across Africa
and into southern Arabia. This volcanic and tectonic phase was relatively temporary and there
was renewed flooding of the Lebanon area during the last part of the Jurassic to give further
limestone deposition. However sometime, either at the very end of the Jurassic or during
earliest Cretaceous time, the area underwent more block faulting giving emergence and
erosion that possibly lasted for 10 or so million years. The result of this is that the sandy
Lower Cretaceous sandstones of the Chouf Formation rest unconformably upon the Jurassic
limestones. Associated with this pre-Chouf Sandstone uplift was another phase of basaltic
volcanism which continued in places into the middle part of the Cretaceous. In addition to this
it seems tectonism it seems as if seafloor spreading continued in the offshore area until mid
Cretaceous time.

During the Early Cretaceous Lebanon was covered by a series of swamps, rivers and deltas
which has given a widespread sequence of sands and shales up to 500m thick. These Early
Cretaceous strata are widely worked for building sand. They also contain good fossil amber
with well preserved insects.

During the later part of the Early Cretaceous sea levels began to rise and marine incursions
became increasingly prominent. The supply of sands into the Lebanon area began to wane
switching off almost totally during the middle Cretaceous when a sea level rise brought in a
widespread pure limestone deposition, locally with reefs, across the area. After a brief return
to sandstone and clay deposition sea levels rose further to give a return to widespread
limestones.

2.2.5 EPISODE 4: 100-50 MA (LATE CRETACEOUS - EARLY EOCENE) HIGH

SEALEVELS AND GENTLE FOLDING

After the seafloor spreading which marked the first three episodes the Late Cretaceous saw a
major switch in the tectonic pattern as Eurasia and the Africa-Arabia Plate began to come
closer together causing the start of the closure of the Tethyan Ocean. Although any collision
zone was well offshore and far to the north and northwest of the Lebanon area the first
compressional effects seem to have been felt across the area during the Late Cretaceous. This
gave rise to the first gentle uplifting of the Mount Lebanon and Anti-Lebanon area so that the
main features of Lebanon started to form at this time.

A more obvious feature was that of the very high sea levels which dominated most of Late
Cretaceous and Early Tertiary time. These contributed to thick sequences of pale fine

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

limestones and chalks. It is during this time the 'fish beds' formed in local areas of oxygen
shortage close to the edge of the carbonate platform. The fine grained limestones seem to
cross the Cretaceous-Tertiary boundary with no major change. Whatever did kill off the
dinosaurs and ammonites left no obvious signs of its action here.

2.2.6 EPISODE 5: 50-0 MA (MID EOCENE TO THE RECENT) TECTONIC
UPLIFT AND CLIMATIC COOLING
The last fifty million years has seen an enormous change in the area from the Mid Eocene
time when the area was covered by shallow seas in which limestones were being deposited to
its present state of being an emergent and eroding land mass.

At the start of this episode the Africa-Arabian Plate was just beginning to collide with Eurasia
and there was still a substantial Tethyan Ocean present (Fig 6b). As the plates collided the
geology changed. Substantial uplift occurred in the Late Eocene and Oligocene giving a major
emergence and the marking out of the threefold NNE-SSW trending pattern of modern
Lebanon. During this time the sea was progressively pushed out of the Bekaa depression and
restricted to shallow marine incursions along the line of the present day coast. The erosion of
some of the main river valleys of Mount Lebanon may have started at this time.

Perhaps ten million years ago the area began to be dissected by the first motions along the
faults of the Dead Sea Transform Fault System. These caused new tilting and uplift and
caused major disruption of drainage patterns. At the end of the Miocene the Mediterranean
dried up and during this time the river valleys may have cut down across the continental shelf.

There has been continued uplift and local tilting over the last five million years and some
major disruption of river courses as various blocks slide against one another due to the strike
slip faulting. Uplift and local tilting is evidently continuing; evidences for this are the
numerous raised beach levels and the continuing seismicity. A classic case of this is the Litani
River which, at one point, probably originally flowed due south into the Hula and Jordan
valley areas but which had its path blocked by uplift and basaltic volcanism, redirecting it
eastwards to the Mediterranean.

Superimposed on the effects of these tectonic events have been the major climatic and sea
level changes of the last part of the Cenozoic. The lowering of temperatures over the last two
million years gave rise to frequently wetter and colder conditions during the Pleistocene .
Highme of the best evidence for this can be seen in the way that the southern part of the
Bekaa (from Rayak southwards) appears to have been sporadically covered by a large lake
with a well marked shoreline at around 970m. The last remains of this lake system can be
seen in the Aammiq Wetlands area. The extent to which glaciers were present on the tops of
the highest peaks during the Pleistocene glacial periods is uncertain. The evidence suggests
that limited glacier systems existed at altitudes above 2500m at the coldest times giving
glacial moraines at such places as the Cedars at Bcharré.

From 10,000 years ago the area warmed up and reforestation occurred. Human activity
however started to negatively affect the environment on a large scale from around 4000 BC
onwards; a process that has increased alarmingly in the 20th Century.

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

OZ-DE-

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

UPPER CENOZOIC
Basattic volcanics

QUATERNARY
Dunes & lake deposits

MIOCENE

Limestones on coasts
‘onghomerates & lake deposits in Bekaa

Up. CRETACEOUS(Senoniai
MR ORENE stones
CL] Lwr. - ‘Mid’ CRETACEOUS
Fiuvic-deltaic sandstones overiain by
thick marine limestones.

SS Lwr. - Up. JURASSIC
Thick shelf limestones

Figure 1 Geology Map of Lebanon

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

12
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Ain Aata - Lebweh Fault
. Beit ed Dine -
Qabb Elias Fault
.F. Roum Fault
. Serghaya Fault
Yammouneh Fault

Figure 2 Simplified structural map of Lebanon

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI-TEARET UMIED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

II IM CANKAYA/ANKARA

OL DE Hal ‘Web: www.ozdeha.com

13
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MOUNT —

Figure 4 Modern day regional tectonic map

Direction of
movement of

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com
TERTIARY | Period

CRETACEOUS

JURASSIC

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Lithology and

Weathering Profile Stratigraphic Unit and Facies

m reefal | ‘Zahle Thick con;

No Strata Preserved

Nummulitc limestones on highs,
thick maorls and limestones in basins

White chalks & marly
chalks with phosphate
ond chert levels

COAST Thick fine

NE Joop water limestones
& cholks. Otten shimped] limestones

shallow woter

corbonotes,

Dabr el Beidar Mbr.bos0\is

Depositional/Tectonic
Environment

Renewed uplift and faulting
Limestones on coast. Lakes
& alluvial fons in Bekoo

Widespread erosion

Main uplift of

Outer shelf deposition
of pelagic carbonates

t
Initial uplift of
Lebanon Ranges

$1 Shoreline to outer shelf

lly] Mixed focies. Volcanism:

Pole gray cli tonmtag —

—limerione _ _ —.

Brown-green variable unit

of limestone, marls &

Ferruginous brown to white,
coast to fine sandstone
with clays & lignites.
Volcanics locally.

Bikfaya Fm.

8 limestones

Pole massive micritic

Brown yellow limestones
basalts, pyroclastics & shales

Mossive pole cliff forming

Fm. limestones with chert

(1000-1500m) locally

Dork lominites &
collapse breccios

Coals/

Fluvial systems, some
lakes ond swamps.

Basait mogmatism persists.

Erosion
Block Faulting

Gentle upiiftibasait volcanisr
Shallowing trend

Middle to
outer shelf

Shallow water-peritidal
environments with
sobkho evoporites

Transgressive
Trend

— ee
a
«+ Informal stratigraphic name

Figure 5 Summary stratigraphic table

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

15
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Figure 6a: Schematic models for the
plate tectonic evolution of the Lebanon
region in Early Jurassic (200 millions
years ago)

O2-DE-HA |"

Figure 7b: Schematic models for the
plate tectonic evolution of the
Lebanon region in Early Tertiary time
(50 million years ago)

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

16
O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. FIELD AND OFFICE OPERATION METHODS
Seismic study (fracture (P wav) - active source surface wave) has been performed along |
profile to determine the seismic velocities (P and S), thicknesses and dynamic engineering
parameters of the basement-forming units in the study area.

In the studies DOREMI brand SEISMIC-DRM12 model recorder 4.5 hertz vertical geophones
and cables was used. And 8 kg sledgehammer was used as seismic source.

In the seismic studies, 2 m. geophone range was selected and a shot was made for the 12
channel recording was taken.

Offset distance 4 m. total length of single profile (including offset) 26 m. d. The number of
sampling records is 256 in milliseconds, and the recording length is 1024 ms.

Signals and land records belonging to all geophysical works, evaluation results are presented
in Attechments.

General Information about Active Resource Masw Survey

Surface waves have been characterized as noise in other seismic methods until recently and
have been removed. Later, thanks to the developing technology and software, the information
carried by surface waves began to be examined. The indication of the strength of the ground
has been an effective way to calculate shear waves and has played an important role in
various investigations. The Vs30 value can be calculated with MASW (Multichannel Analysis
Surface Waves) technique from the surface wave analysis methods. Vs30, UBC and
Eurocode-8 are the main parameters used in international standards. In surface wave analysis
methods, the shear wave of underground layer constructions exploits the dispersive property
of the Rayleigh wave for the purpose of calculating the variation of Velocity (Vs). Surface
wave methods can be grouped into two main groups, active-source and passive-source
methods. Passive methods have deeper population power. Particularly, it can be used
effectively in areas where the depth of the bedrock should be reached. In addition to the
advantages of easy-to-apply method at first glance, there are disadvantages of geometry-
related problems during data processing and the fact that there is a margin of error in finding
layers near the surface. In addition to this, the MASW method has more limited population
depth and more effective results are obtained by using efficient resources. In particular, Vs30
has effective usage because it gives 30 healthy and very healthy results in detection of thin
lines. The greatest advantage over other methods is that the source is controlled. S wave
velocity structure can be determined by using active and passive source surface wave
methods.

There are two steps to this. The first is to determine the dispersion curve for the area studied.
The purpose of all surface wave methods is to obtain the dispersion curve of the studied area.
The derivation of the dispersion curve is different for all methods. The second step is reverse-
solution. During this process, the layer parameters of 1B medium are obtained by using the
dispersion curve.

Determining S-wave velocities from geophysical studies carried out in the scope of the
Ground Survey Report and for the purpose of in order to reveal the dynamic - elastic
properties of the place which can not be calculated by geotechnical studies the density (r),

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

17
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

maximum shear modulus (Gmax), young modulus (Ed), poisson's ratio (n), bulk modulus (K),

seismic velocity ratio (Vp / Vs) and Vs30 (m/ sec) were calculated for each determined layer.
(Ercan,2001).

DOREMI brand SEISMIC-DRM12 model recorder was used in the process of taking the
records in field works.

Technical specifications of DOREMI brand SISMIK-DRM 12 Tool

Multy Channel Analysis of SurfaceWaves (MASW) technique was used for S-type seismic
velocity analysis. Geophones with a natural frequency of 4.5 Hz were used during the data
acquisition phase. The method is based on the principle that Rayleigh type surface waves
present in P-type field recording are separated into plane-wave components. The dispersion
curve is determined from the phase Velocity - frequency spectrum obtained after the analysis
and an S - type velocity - depth model is constructed iteratively following an initial model.

A 12-channel DOREMI engineering seismograph recorder was used for the Masw studies. It
consists of a tablet PC for system records, a sensor for detecting seismic tracks, a trigger, a
sledgehammer, 12 vertical geophones (4.5 Hz geophone) and special connection units.

Figure 7 Schematic representation of the field application of the Fracture - Masw method.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

| IM CANKAYA/ANKARA

OL DE-HA Ih, Web: www.ozdeha.com

18
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Seismic Refraction and Interpretation of Masw

There are different methods to investigate various parts of the globe. However, they are very
expensive and provide local information. Geophysical methods determine changes in a wide
area of the earth very quickly. Geophysical searches do remove the need for drilling.
However, it helps to reduce the time and economic factors to the minimum by better directing
the search / research program.

When a basic drilling well is opened, many static features of the opening are determined. But
the characteristics of a movement can not be determined. Since the earthquake is a dynamic
phenomenon, it must be known depending on the motion of the ground.

In the interpretation phase;

In order to obtain the values of the P and S waves which vary greatly from the digital
recordings obtained as a result of field studies; a special software program is used to
transform the Rayleigh wave spectrum to the S wave and the P wave spectra with fourier
analysis in the firecance environment to obtain the P and S velocity values of the working
ground.

The environment modeling is performed. The number of layers, layer thicknesses and slopes
and positions of layers in the modeling resultant environment are determined. Seismic
recorded seismic fault data was evaluated with SurfSeis1.5 software. At the end of the
evaluation, layer thicknesses, underground speed structure and topography were revealed.
Depending on the P and surface wave velocities, the ground dynamic elastic parameters and
the Vs velocities, Vibration Periods, ground amplitudes were calculated. Waveforms of
seismic studies, road-time plots and sections are given in Appendix.

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

19
O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4 ENGINEERI

PARAMETERS

4.1. | Seismic P wave velocity(Compressional Wave Velocity (Vp))

- Seismograph is the first earthquake wave that
reaches first.

- The speed varies between 1.5 km / h and 8 km/h
depending on the structure of the shell.

- Destructive effects are low.

- They spread in every environment (solid-liquid-gas).
- Longitudinal wave.

Today, it is impmiddlent for the project to determine the removability and removability of the
grounds and rocks in projects that require medium and large-scale excavation and removal
works such as road, railway, water structures, mining, tunnel construction, subway, sewerage.
Excavation: simple removal of floors from the ground. Detachability: can be defined as the
process of removing rocks, whether by means of vehicles or by compressor or dynamite
fragmentation Pre-determination of the removability / excavability conditions of rocks and
grounds with the aid of geophysical-geotechnical data; machine park selection and calculation
of unit excavation costs. Depending on the properties of rock or floor material and rock mass;
direct excavation, drilling-blasting or pre-loosening mechanical excavation with mechanical
excavation tools constitute the main excavation methods. (Géktan and Iphar, 2013).

“The concept of "removability" is related to the degree of ease / difficulty encountered in the
process of loosening a consumable material by the remover-dozer in the appropriate part
sizes. (Eskikaya and Goktan, 1988).

4.2. Seismic S wave velocity (Transverse wave Velocity (Vs))

- Seismography is the second wave of seismic waves.
- -The speed varies between 60% and 70% of the P-
wave velocity.

- Demolition effects are high.

- They only spread in solid medium.

- -They are waves. (Shear Wave)

During the propagation of the slip waves, deformations occur on the rocks. The reason for this
is that in the wave propagation, the direction of the vibration of the particles is perpendicular
to the direction of the wave propagation. Naturally, shear wave velocities come into play if
the material is resistant to distortion or distortion. Normally, the P wave and the S wave
increase together and tend to decrease together, but when the P wave in the water takes a
value of about 1500 m/s, the S speed is 0. This is because the P wave velocity is high
because the water is not compressible, and the reason why the S velocity is 0 in water is that
water does not have a resistance against twisting and shape change and it can be cut.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

ly GANKAYA/ANKARA
Web: www.ozdeha.com

20
O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4.3. Surface Waves

Oar
any The closest point to the image is the wave surface waves

that spread from the area called the epicentre.

Surface Waves Properties;

- Earthquakes are the slowest waves in waves.

- Surface waves propagate along the earth's surface.

e., - Pand S are recorded after the waves.

“ea - The effect is great because the ground moves during the
formation of surface waves.

Surface waves there are two types of waves, Rayleigh
Waves and Lowe Waves.

Rayleigh dalgasi

Properties of Rayleigh Waves;
It is called the wave of Rayleigh wave that acts on the earth
titresim reo as the water ripples on the ocean. Most of the vibrations felt
Ne énii during an earthquake are caused by this Rayleigh wave,

which carries much more energy than other waves.

Features of Lowe Waves;

The surface waves that move the floor in the horizontal plane
are called Lowe waves. It is the fastest surface wave. Moving
the ground in a horizontal plane causes splits on the earth.

Love dalgast

The Vs30 value can be calculated with MASW
(Multichannel Analysis Surface Waves) technique from the
surface wave analysis methods. Vs30, UBC and Eurocode-8 are the main parameters used in
international standards.

In the surface wave analysis methods, the shear wave of underground-stratified structures
utilizes the dispersive property of the Rayleigh wave for the purpose of calculating the
Waveness (Vs) variation.

Surface wave methods can be grouped into two main groups, active-source and passive-
source methods. Passive methods have deeper population power. Particularly, it can be used
effectively in areas where the depth of the bedrock should be reached. In addition to the
advantages of easy-to-apply method at first glance, disadvantages are the disadvantages of
geometry-induced problems during data handling and the fact that there is a margin of error in
the detection of near-surface layers.

In addition to this, the MASW method has more limited penetration depth and more effective
results are obtained by using the effective source. In particular, Vs30 has an effective use
because it provides the first 30 metronomes in the study and gives very healthy results in the
detection of thin layers. The greatest advantage over other methods is that the source is
controlled. S wave velocity structure can be determined by using active and passive source
surface wave methods

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

21
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Accor ding to the NEHRS Provisions and the Uniform Building Code (UBC), the Ground
Classification (Ground Classification according to Eurocode 8 to Vs30)

GROUND GROUPS DEFINITION FEATURES (m/sec)

Rock Or Other Similar Formations Vs30>800
High hard sand pebbles very hard clay 360<Vs30<800
Tight to medium tight sand, gravel or hard clay 180<Vs30<360
Cohesionless ground from loose to medium tight 180>Vs30.

The interpretations made for the Turbines shall be made by evaluating the following data
according to these tables.

44. Shear Modulus-G (kg/em’)

It shows resistance to shear stresses, that is, resistance against horizontal forces. This
parameter is zero because the liquids are not resistant to shear. The higher the shear modulus,
the greater the resistance to shear stresses of the formation, that is, the horizontal forces
(horizontal earthquake load).

The Shear Modulus according to seismic data is calculated as 2.

calculated from the formula. From here p= %/g calculated from the

1D) =p

formula.

p=density,
yn= Natural (total) unit volume weight
g= acceleration of gravity (9.8m/sn7).

2) specific gravity d=0.31*Vp°?> from here G =(d*V,?)/100 (kg/cm?)
According to the above model, Shear Modulus is calculated as follows.

4.5. Elasticity Modulus-E (kg/cm?)

The ratio of the elongation to the unit length applied to the unit cross-sectional area is called
Elastic Modulus. In a certain direction, the stresses are defined as the ratio to the
deformations.

E=2p(1+0) kg/cm? E=G*(3* Vp"-4*V2)/( Vp?-V2)

4.6.  Poisson’s Ratio - (6)

It is defined as the ratio of unit variation of the formation to the longitudinal unit change. This
ratio varies from 0 to 0.25 in non-porous media, from 0.25 to 0.35 in moderate porous media,
and from 0.35 to 0.50 in porous media. The Poisson's ratio expresses the porosity of units in
other words. Unitless.

6=(Vp2-2* V2) I(2* Vp?-2* Ve)

4.7. Density - p (gr/ em)
The density given by Telford (1976) as the empirical value according to the longitudinal wave
velocity is calculated from the following formula.

p =d=0.31*V,"5(gr/cm?)

| MOHENDISLK, MUSAVIRLIKG,INSAAT, TAAKHOT
| SANA TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 22
lh GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4.8. Modulus of Subgrade Reaction — D Y K (ton/m°)

The bearing coefficient is resistance to unit displacement of the unit area of the floor under
load. The bearing coefficient (kV) is calculated from the nearest approximation of the
pressure-settlement curve using the largest possible plate diameters from the near-elastic
properties of the floor.

4.9. Bearing Capacity qu (kg/cm?) / Allowable Bearing Capacity qa (kg/cm?)

It is called the foundation which provides direct contact with the ground and transfers the
loads from the building to the ground. The settlement values for a healthy base must remain
within the secure boundary and provide adequate resistance to slip. For this reason, the basic
lesign is dimensioned according to the sensitivity of the structure on it and the properties of
the ground. Carrying capacity conditions are met if these criteria are adhered to. High
Carrying capacity is the greatest burden that the ground can carry without sitting and
immigrating. Safe Carrying capacity is obtained by dividing the Carrying capacity by a
Secure factor without a unit.

4.10. Vibration Period - TO (sec) / Ground Amplification (Ak)

Period is natural or artificial factors, period is between 0,05-2 seconds earth vibrations.
(Ercan, 2001) In a certain number of occurrences of a certain period is the maximum number
of repetitions. The period with the maximum repetition is defined as the dominant period.
(Kanai, 1984).

To=4h/Vs (sec) ve Ta=To/1,5 ve Te=To*1,5

The dominant vibration of earthquake motion on soft ground has a greater displacement
amplitude, in other words more oscillation. On the hard ground this is the opposite.

If the vibrational frequency of the structure on the ground coincides with the floor vibration
frequency, the energy that is emitted by triggering each other is reflected twice as much as the
structure. To avoid this situation, these frequencies must be different from each other. The
When an earthquake strikes, different seismic waves begin to spread at different speeds in the
earth from the source. These waves produce vibrations for a few seconds to a minute when
they reach the ground surface. The duration and intensity of the vibration in a particular place;
the earthquake size, the distance from the source, the physical characteristics of the
environment where the waves travel, and the ground properties of the site in depends. Seismic
waves travel a considerable part of their travel from the source to the earth in the hard
bedrock, which forms the earth's crust. The last stage of their travel takes place in loosely
adhered ground layers, whose characteristics are quite different from that of the main rock,
and the physical properties of these ground layers largely determine the character of the
vibration observed on earth. The ground strata are almost like a filter for seismic waves. The
changes that seismic waves have in the ground layers are called ground effect. Since this
change is generally observed as an increase in amplitudes, the ground effect is also referred to
as a ground growth (Ak)

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

23
O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5. EVALUATION AND INTERPRETATION

5.1. WTGOI

There are 9 measurements were taken on the WTG. Three layers were seen in this scale.
Layer 1 was found to be between 0,00m and 4,21m depth, Layer 2 average between 4,21m
and 17,14m depth, and Layer 3 at an average depth of 17,14m. The parameters of these layers
are given in the table below.

1, LAYER 788 Simple strippability 1, LAYER 0,38 High Porosity

Medium Porosity
3.LAYER 2421 Explosive 3.LAYER 0,37 High Porosity
1, LAYER 1, LAYER 1,62 Medium

3.LAYER

1, LAYER 2016 Medium 1. LAYER 2369

3.LAYER 26377 High sturdy

1, LAYER 5549
2.LAYER

__1.LAYER
“2.LAYER

0.28 | 0,18 (0,42 577 151

It is recommended to excavate the first 3.50 meters from the ground level in the profiles 1-2-3
and 8 at the measurements taken in the field. Profile points should be viewed in engineering
parameters section for detailed values considering the following application.

or

(one Google Eargi

Tor Rchber va y rant Far: 6/15/2011 nx 36°16'48.74°0_yukce goonies soln

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

24
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

I SANAYI-TEARET UMIED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

IM CANKAYA/ANKARA

02 -DE-HA hy Web: www.ozdeha.com

25
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

P7
PS P6

ros
0
as
>
as
5

. rs
+
les
ls

= iss
s
jes
i.
as
5
las
ts

Ly > 2 s » = 8 & ®

YOUNG MODULE DISPERSIONE (kg/cm2)

"

"

P5 P6

SLIDE MODULE DISPERSIONE (kg/cm2)
P7

me

P5 P6

| MOHENDISLK, MUSAVIRLIKG,INSAAT, TAAKHOT
| SANA TICARET LIMITED SIRKETI

CANKAYA/ANKARA

i \ Turan Giines Bulvari 664 Sk No:9/2 26
| | Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.1.1. WTGO1I Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

V
PROFILES 4 DEPTH Velocity
1. LAYER ‘ Simple Strippability

STRIPPABILITY

1_PROFILE

3.LAYER High Difficult Strippability
LAYER Simple Strippability
2_PROFILE
Explosive
3_PROFILE : : Simple Strippability
Explosive
Simple Strippability
4_PROFILE
Explosive
Simple Strippabilit
5_PROFILE ipps
Explosive
ippé
6_PROFILE : + Medium Strippability
Explosive
Simple Strippability
7_PROFILE
3.LAYER Explosive
1. LAYER i
8_PROFILE
3. LAYER Explosive
9_PROFILE 2. LAYER + Simple Strippability

3. LAYER High Difficult Strippability

02-D

Strippability
High Simple
Strippabilit
458<Vp<1220 Simple Strippability

1220<Vp<11525 Medium Strippabil

1525<Vp<11830 Difficult Strippability

Vp<458

1830<Vp<12135

Vp>2135 Explosive Strippability
IIAVERAGEII
LAYERS Vp_ Velocity STRIPPABILITY
Simple Strippability

~ i 2421 i Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

27
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.1.2. WTGOI Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GRO

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

IIAVERAGEIl
LAYERS Vs_ Velocity

S wave velocities of the grounds in the study area and ground group
Ground Group Ground group and top ground layer thickness(h1)

22 hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2

iM GANKAYA/ANKARA
Web: www.ozdeha.com

28
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.1.3. WTGO1 Vs30

PROFILES

1.PROFILE 480
2.PROFILE 652
3.PROFILE 532
4.PROFILE 569
5.PROFILE 588
6.PROFILE 702
7.PROFILE 693
8.PROFILE 495
9.PROFILE 485

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.1.4. WTGO1 Shear Modulus-G (kg/em?

SHEAR MODULUS
1_PROFILE
2. PROFILE
3_ PROFILE
4 PROFILE
5_PROFILE
Rock Highlid
Medium
6 PROFILE
Rock Highlid
Medium
7 PROFILE
8PROFILE Sturdy
3. LAYER Rock Highlid
1. LAYER Medium
9_PROFILE
3.LAYER / 13368 _ Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"

29
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

400<G<1500
1500<G<3000
3000<G<10000
Rock Highlid

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
G =(d*Vs2)/100
IIAVERAGEII
LAYERS G (kg/cm?) ENDURANCE

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.1.5. WTGOI Elasticity Modulus-E (kg/em?)
ELASTIC MODULUS

PROFILES P ENDURANCE
1_PROFILE
Rock Highlid
2_PROFILE
108833 Rock Highlid
2202 ‘Weak
3_PROFILE
Rock Highlid
Medium
4_PROFILE
Rock Highlid
5_PROFILE
Rock Highlid
Medium
6_PROFILE
117714 Rock Highlid
8416 Medium
7_PROFILE
8_PROFILE
Rock Highlid
Medium
9_PROFILE
Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

E<1000
1000<E<5000

10000<E<30000

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V;2-4*V2)( Vp2-V2)
IIAVERAGEII
LAYERS E (kg/em’) ENDURANCE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table.

5.1.6. WTGO1 Poisson’s Ratio - (6)

POISSON’S RATIO

PROFILES DEPT POROSITY

High Porous

1_PROFILE High Porous

High Porous
Medium Porous
2_PROFILE . . Medium Porous.

High Porous

High Porous
3_PROFILE Medium Porous
High Porous
High Porous
High Porous
High Porous
High Porous
High Porous
High Porous
High Porous
High Porous
Medium Porous

High Porous

High Porous

High Porous
Medium Porous
Medium Porous

High Porous

High Porous
Medium Porous

High Porous

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE 2. LAYER
3. LAYER

1. LAYER

9_PROFILE

3. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

31
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(o) Porosity

Medium Porous

Poisson ratio classification
o=(Vp?-2*Vs2)/(2* Vp?-2* Vs?)
IIAVERAGEII
LAYERS (0) POROSITY
High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.1.7. WTGOI1 Density - p (gr/ em?)

DENSITY

PROFILES LAYERS p (gr/cm*) DEFINITION
Medium
1_PROFILE
2_PROFILE . Medium
High
Medium
3_PROFILE
High
Medium
4_PROFILE . Medium
5_PROFILE . Medium
High
Medium
6_PROFILE
7_PROFILE
8_PROFILE
3. LAYER
1. LAYER
9_PROFILE
3. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Tanimlama

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)

IIAVERAGEIl

LAYERS p (gr/em*)

3.LAYER

DEFINITION

High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.1.8. WTGO1 Modulus of Subgrade Reaction -D Y K (ton/m?)
Modulus of Subgrade Reacti

PROFILES LAYERS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

1. LAYER

10*(Gs)*qu ton/m? (Bowles 1984)

l
7
QZ-DE-HA "

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

33
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.1.9. WTGOI Bearing Capacity qu (kg/cm2) /Allowable Bearing Capacity qa (kg/cm2)

eee BEARING SEARING
PROFILE AY! ‘APS y . z
(qu.kg/em”) CAMRO IN
. (qa.kg/cm?)
1_PROFILE 1. LAYER -2,94 3,74 1,25
2.LAYER -19,89 8,15 2,72
3.LAYER -30,11 20,06 6,69
2_PROFILE 1. LAYER -2,98 4.29 1,43
2. LAYER -20,17 12,51 4,17
3. LAYER -29,83 29,50 9.83
3_PROFILE 1. LAYER -3,05 3,83 1,28
2. LAYER -13,66 10,68 3,56
3. LAYER -36,34 21,47 716
4 PROFILE 1. LAYER -5,11 8,07 2,69
2. LAYER -16,06 9,24 3,08
3. LAYER -33,94 20,41 6,80
5_PROFILE 1. LAYER -4,69 8,64 2,88
2. LAYER -21,01 9 Al 3,14
3. LAYER -28,99 21,73 7,24
6_PROFILE 1. LAYER -3,63 6,63 2.21
2. LAYER -16,25 12,08 4,03
3. LAYER -33,75 30,87 10,29
7_PROFILE 1. LAYER -4,28 752 2,51
2.LAYER -13,46 12,70 4,23
3.LAYER -36,54 27,85 9.28
8_PROFILE 1. LAYER -3,73 415 1,38
2. LAYER -16,69 978 3,26
3. LAYER -33,31 20,15 6,72
9 PROFILE 1. LAYER -TA7 6,44 2,15
2. LAYER -17,11 10,13 3,38
3. LAYER -32,89 16,41 5A7

IIAVERAGEII
LAYERS

qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,71)/G.K

IIAVERAGEIl
LAYERS Allowable Bearing Cap:

qa=qu/G.K G.K=3 empirical value

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

02-D

5.1.10.

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTGO1 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES
1.PROFILE

2.PROFILE

3.PROFILE

4.PROFILE

5.PROFILE

6.PROFILE

7.PROFILE

8.PROFILE

9.PROFILE

AVERAGE
Ta (sec)
0.18

Tb (sec)

To =¥4H Vs ni=I (sec).......
AK=68*Vs30°%

Ak (Ampilifi
151

(Zeevaert,1967)
(Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

iy,

DE-HA

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2

‘ANKAYA/ANKARA
Web: www.ozdeha.com

35
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.2. WTG02

There are 11 measurements taken on the WTG. Three layers were seen in this scale. Layer 1
was found between 0.00 m and 4,24 m depth, Layer 2 was found between 4,24 mand 16,41 m
depth and Layer 3 was found from average depth of 16,41 m. The parameters of these layers
are given in the table below.

1, LAYER 691 Simple strippability 1. LAYER 039 High Porosity

2.LAYER 1030 Simple strippability 2.LAYER 0,33 Medium Porosity
3.LAYER 2138 3,LAYER 0,38 High Porosity
1, LAYER 216 c 1. LAYER 158 Medium
2.LAYER 510 B 2.LAYER 174 Medium
3.LAYER 934 A 3,LAYER 2,09 High

1, LAYER 1391 Weak 1. LAYER 1998

2.LAYER 5316 Sturdy 2.LAYER 3808

3.LAYER 20768 High sturdy 3,LAYER 7883

1, LAYER 3792 Weak 1. LAYER 5,00 1,67

2.LAYER 14064 Sturdy 2.LAYER 9,52 3,17

3.LAYER 57194 High sturdy 3.LAYER 19,71 6,57

0,33 505

0,22 0,50 1,68
It is recommended to excavate the first 4.50 meteric tons from the ground level on the Sth

profile. Profile points should be viewed in engineering parameters section for detailed values

considering the following application.

Sure

oon Google Earth

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA

Pe Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

I
hi I
02-DE-H

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

37
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
Pt P2 ae

YOUNG MODULE DISPERSIONE (kg/cm2)
P41 P2 eesoe
P3 $2500

SLIDE MODULE DISPERSIONE (kg/cm2)

P41 P2 151000
PS 141000

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

38
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.2.1. WTG02 Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY

DEPTH
1_PROFILE . : Simple Strippability
figh Difficult Strippability
Simple Strippability
2_PROFILE
Explosive
Simple Strippability
3_PROFILE
Explosive
Simple Strippability
4_ PROFILE
Explosive
imple Stri
5_PROFILE
6_PROFILE
7_PROFILE Simple Strippability
High Difficult Strippability
Simple Strippability
8_PROFILE
Explosive
Simple Strippability
9_PROFILE
Explosive
Simple Strippability
10_PROFILE
Explosive
le Stri
11_PROFILE

Strippability

Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)

STRIPPABILITY

Simple Strippabil

Simple Strippability
Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

39
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.2.2. WTG02 Seismic S wave velocity (Transverse Wave Velocity (Vs))

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

400<Vs<700

GROUND GROUI

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

22 hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI TICARET LIMITED SIRKETI

Turan Gtines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,
OL-DE Hal Web: www.ozdeha.com

40
02-D

el
The above table shows that Vs velocity values in the direction of the seismic data obtained in

the field studie:
groups.

1.PROFILE

5.2.3. WTG02 Vs30

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

s are the absolute change tables and that the layers are included in the ground

2.PROFILE

3.PROFILE

4.PROFILE

5.PROFILE

6.PROFILE

7.PROFILE

8.PROFILE

9.PROFILE

10.PROFILE

618

11.PROFILE

407

Vs30 values in

the direction of the seismic data obtained from the field studies are given in

the table above.

5.2.4. WTG02 Shear Modulus-G (kg/em’)

SHEAR MODULUS

ILES DE.
1_PROFILE
Rock Highlid
Medium
2_PROFILE
Rock Highlid
Medium
3_PROFILE
Rock Highlid
4_PROFILE Sturdy
Rock Highlid
Weak
5_PROFILE
Rock Highlid
Weak
6_PROFILE
7_PROFILE
3.LAYER
1. LAYER
8_PROFILE
3. LAYER Rock Highlid
1. LAYER Weak
9_PROFILE
10_PROFILE 2. LAYER Sturdy
3. LAYER Rock Highlid
1. LAYER © ‘Weak
11_PROFILE
3. LAYER Rock Highlid

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

41
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3000<G<10000

g)
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs*)/100

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.2.5. WTG02 Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS
PROFILES DEPTH e ENDURANCE
1_PROFILE
Rock Highlid
Medium
2_PROFILE
157024 Rock Highlid
3_PROFILE . . Sturdy
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Weak
5_PROFILE
Rock Highlid
6_PROFILE . . Medium
7_PROFILE
Sturdy
Medium
8_PROFILE
3. LAYER Rock Highlid
9_PROFILE 2. LAYER
3. LAYER Rock Highlid
1. LAYER Weak
10_PROFILE
3. LAYER Rock Highlid
1. LAYER Weak
11_PROFILE
3. LAYER i 37583 i Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | CGANKAYA/ANKARA 42
i \, Web: www.ozdeha.com
DE-HA
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5000<E<10000

ENDURANCE

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.2.6. WTG02 Poisson’s Ratio - (6)

ROFIL! POROSITY
High Porous
1_PROFILE
High Porous
2_PROFILE 2. LAYER
3_PROFILE
High Porous
4_PROFILE
High Porous
High Pi
5_PROFILE . Medium Porous
ledium Porous
High Porous
6_PROFILE
High Porous
High Porous
7_PROFILE
High Porous
8_PROFILE 2. LAYER
: I
1. LAYER High Porous
9_PROFILE
3. LAYER High Porous
1. LAYER High Porous
10_PROFILE
3. LAYER High Porous
11_PROFILE 2. LAYER : Medium Porous.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity

Poisson ratio classification
2-2*V52)/(2* Vp2-2* Vs?)

POROSITY
High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.2.7. WTG02 Density - p (gr/ em?)

1. LAYER
1_PROFILE
2_PROFILE
Medium
3_PROFILE
4_PROFILE
5_PROFILE Medium
High
Medium
6_PROFILE
Medium
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA \, Web: www.ozdeha.com
t
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2,20<p

Too High

Density Classification of Ground Units: (Kegeli, 1990)
31*Vp0.25

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.2.8. WTG02 Modulus of Subgrade Reaction — D Y K (ton/m3)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

iy,

DE-HA

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

45
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEIl
DEPTH

40*(Gs)*qu ton/m3 (Bowls 1984)

DY K (ton/m*)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.2.9. WTG02 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)

_. BEARING SEARING
_ (qu ‘kglem?) CANCIINY
~ (qa.kg/em")
1_PROFILE 1. LAYER -2,32 3,86 1,29
2.LAYER -7,28 8,30 2,77
3.LAYER -42,72 16,04 535
2_PROFILE 1. LAYER -3,62 6,65 2,22
2. LAYER -16,19 16,28 5,43
3. LAYER -33,81 36,34 12,11
3_PROFILE 1. LAYER -241 5,76 1,92
2. LAYER -16,29 11,22 3,74
3. LAYER -33,71 25,51 8,50
4 PROFILE 1. LAYER -3,71 5,91 1,97
2. LAYER -16,61 9,00 3,00
3. LAYER -33,39 18,18 6,06
5_PROFILE 1. LAYER 4,22 2,96 0,99
2. LAYER -18,89 6,29 2,10
3. LAYER 31,11 15,34 5,11
6_PROFILE 1. LAYER -4A47 445 1,48
2. LAYER -10,25 6,99 2,33
3. LAYER -39,75 10,36 3,45
7_PROFILE 1. LAYER -6,75 4,60 1,53
2.LAYER -21,22 TAL 2,37
3.LAYER -28,78 11,00 3,67
8_PROFILE 1. LAYER -4,62 5,92 1,97
2. LAYER -14,53 9,66 3,22
3. LAYER -35,47 19,79 6,60
9_PROFILE 1. LAYER -4,13 5,10 1,70
2. LAYER -12,99 10,07 3,36
3. LAYER -37,01 19,86 6,62
10_PROFILE 1. LAYER -4,56 581 1,94
2. LAYER -20,39 11,85 3,95
3. LAYER -29,61 27,85 9.28
11_PROFILE 1. LAYER -5,79 3,93 131
2. LAYER -25,92 7,94 2,65
3. LAYER -24,08 16,51 5,50

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1. LAYER

1. LAYER

PROFILES

1.PROFILE

2.PROFILE

3.PROFILE 0,24 0,36 141
4.PROFILE 0,32 0,47 1,63
5.PROFILE 0,44 0,66 2,03
6.PROFILE 0,43 0,65 2,07
7.PROFILE 0.47 0,70 1,92
8.PROFILE 0,28 0,43 1,57
9.PROFILE 0,28 0,42 1,58
10.PROFILE 0,26 0,39 144
11.PROFILE 0,42 0,63 1,85

AVERAGE
AES 6 Ak
Ta (sec) Tb (sec) (Ampli ion)
To =>. 4H Vs n 1=1 (sec)....... (Zeevaert,1967)
AK=68° V2. cccceeecteeeeeeeee (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

47
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.3. WTG03

There are 10 measurements were taken on the WTG. Three layers were seen in this scale.
Layer 1 was found to be between 0,00 m and 4,07 m in depth, Layer 2 was found between
4,07 m and 14,96 m in depth and Layer 3 was found at an average depth of 14,96 m. These
layers parameters are given in the table below.

1. LAYER 754 Simple strippability 1. LAYER 0,38 High Porosity
2.LAYER 1070 Simple strippability 2.LAYER 034 Medium Porosity
3.LAYER 2214 Explosive 3.LAYER 039 High Porosity

1. LAYER 293 c Medium

2.LAYER 525 B

2.LAYER
3.LAYER

Medium

3.LAYER 956 A

1, LAYER 1869 Medium 1, LAYER 2238
2.LAYER 5758 Sturdy 2.LAYER 3948

1, LAYER 5140 Medium

1, LAYER
2.LAYER

2.LAYER 15325 Sturdy

ost 0,20 __ 046 538 1,62
It is recommended to excavate the average of the first 2.50 meters from the ground level on
the 3rd and 7th Profiles. Profile points should be viewed in engineering parameters section for
detailed values considering the following application.

\ \Google Earth

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

OL-DE-

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

49
OZ-DE-

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

P7
le
7s
ul
les
ie
es
Bi
Fe
le
as

_—= Nw
hh

e
th

YOUNG MODULE DISPERSIONE (kg/cm2)
P2
8

“HERRRERRR EERE EE

SHEAR MODULE DISPERSIONE (kgicm2)

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

~ SUBRBBSBBGaHaRRAHBBRAHBRERE

50
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.3.1. WTG03 Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY

PROFILES LAYERS DEPTH STRIPPABILITY

1_PROFILE
3.LAYER

2.PROFILE 2. Simple Strippability
High Difficult Strippability

High Simple Strippability
3_PROFILE bi
Medium Strippability

Simple Strippabilit
4 PROFILE ippé
High Difficult Strippability

ippé
S_PROFILE 2. Medium Strippability

Explosive

Simple Strippability
6_PROFILE

High Difficult Strippability

Simple Strippabilit

7_PROFILE

8_PROFILE : Medium Strippability
Explosive

Simple Strippability
9_PROFILE
Explosive

10_PROFILE

1220<Vp<11525

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

51
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.3.2. WTG03 Seismic S wave velocity (Transverse Wave Velocity (Vs))
Vs VELOCITY

GROUND
PROFILES _ Velocity GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

Vs<200

700<Vs

S wave velocities of the grounds in the study area and ground group
Ground Group Ground group and top ground layer thickness(h1)

Z2 hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI TICARET LIMITED SIRKETI

Turan Gtines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,
O1-DE-HA Ih, Web: www.ozdeha.com

52
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

el
The above table shows that Vs velocity values in the direction of the seismic data obtained in

the field studies are the absolute change tables and that the layers are included in the ground

groups.

5.3.3. WTG03 Vs30

PROFILES (0 (m/sec)
1.PROFILE 562
2.PROFILE 482
3.PROFILE 333
4.PROFILE 474
5.PROFILE 565
6.PROFILE 439
7.PROFILE 408
8.PROFILE 652
9.PROFILE 928
10.PROFILE 538

02-D

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.3.4. WTGO03 Shear Modulus-G (kg/em’)
HEAR MODULUS

ILES
1_PROFILE
3.LAYER Rock Highlid
1. LAYER Weak
2_PROFILE
3. LAYER Rock Highlid
1. LAYER High Weak
3_PROFILE
4_ PROFILE 2. LAYER
3. LAYER Rock Highlid
1. LAYER Medium
5_PROFILE
3. LAYER Rock Highlid
1. LAYER Medium
6_PROFILE
7_PROFILE Sturdy
3.LAYER Rock Highlid
1. LAYER Sturdy
8_PROFILE
3. LAYER Rock Highlid
1. LAYER Sturd:
9_PROFILE
10_PROFILE 2. LAYER

3. LAYER

Rock Highlid

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

53
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1500<G<3000

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
G =(d*Vs")/100

G (kg/em’) ENDURANCE
Medium

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.3.5. WTGO3 Elasticity Modulus-E (kg/cm?)

AQODULUS
1_PROFILE
Rock Highlid
2_PROFILE
Rock Highlid
High Weak
3_PROFILE
4_PROFILE
Rock Highlid
5_PROFILE
Rock Highlid
6_PROFILE Medium
7_PROFILE
8_PROFILE
Rock Highlid
Medium
9_PROFILE Rock Highlid
Rock Highlid
Medium
10_PROFILE
Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh | ly CGANKAYA/ANKARA
DE- +1 hy Web: www.ozdeha.com

54
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.3.6. WTGO03 Poisson’s Ratio - (6)

POISSON’S RATIO
PROFILES DEPT POROSITY
High Porous
1_PROFILE
High Porous
2_PROFILE . < Medium Porous.
High Porous
Medium Porous
3_PROFILE
High Porous
High Porous
4_PROFILE
High Porous
5_PROFILE . . ,. High Porous
High Porous
High Porous
6_PROFILE
High Porous
High Porous
7_PROFILE
High Porous
8_PROFILE 2. LAYER F, Medium Porous.
3. LAYER High Porous
1. LAYER High Porous
9_PROFILE
3. LAYER Medium Porous
1. LAYER Medium Porous
10_PROFILE
3. LAYER i High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity

Poisson ratio classification
Vp?-2* Vs2)/(2* Vp?-2*Vs2)

High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.3.7. WTG03 Density - p (gr/ em*)

DENSITY
DEFINITION

Pp
LAYERS DEPTH _(gr/cm’)

PROFILES

LPROFILE — 2.LAYER

3.LAYER

2_PROFILE _

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

2.LAYER
3.LAYER
1. LAYER

7_PROFILE

8_PROFILE

9_PROFILE

Medium

10_PROFILE

3. LAYER 238 High

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)

DEFINITION

Medium

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.3.8. WTGO03 Modulus of Subgrade Reaction -D Y K (ton/m>

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI | | | I CANKAYA/ANKARA

0Z- DE- HA he Web: www.ozdeha.com

57
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEIl

DY K (ton/m*)

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.3.9. WTGO03 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)

BEARING EMNG |
PROFILES Guise CAPACITY
(qa.kg/cm’)
1_PROFILE 1. LAYER -3,18 4,43 148
2.LAYER -14,25 10,80 3,60
3.LAYER -35,75 22,66 7,55
2_PROFILE 1. LAYER -3,36 4,18 1,39
2. LAYER -15,03 8,76 2,92
3. LAYER -34,97 18,90 6,30
3_PROFILE 1. LAYER “1,86 2,13 0.71
2. LAYER 833 581 1,94
3. LAYER -41,67 11,60 3,87
4_ PROFILE 1. LAYER 5.27 4,62 1,54
2. LAYER -23,58 8,45 2,82
3. LAYER -26,42 17,25 5,15
5_PROFILE 1. LAYER -9.03 TAT 2,49
2. LAYER -20,70 11,22 3,74
3. LAYER -29,30 18,09 6,03
6_PROFILE 1. LAYER 361 6,11 2,04
2. LAYER -16,16 7,29 2,43
3. LAYER -33,84 14,74 491
7_PROFILE 1. LAYER 2.21 3,64 121
2.LAYER -10,15 751 2,50
3.LAYER -39,85 14,08 4,69
8_PROFILE 1. LAYER -5.87 8,99 3,00
2. LAYER -13,44 12,87 4.29
3. LAYER -36,56 23,72 791
9_PROFILE 1. LAYER 2.44 7d1 2,59
2. LAYER -10,92 16,71 5,57
3. LAYER -39,08 42.26 14,09
10_PROFILE 1. LAYER -3,80 661 2,20
2. LAYER -17,00 927 3,09
3. LAYER -33,00 19,84 661

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

58
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,71)/G.K

BEARING CAPACITY Geological unit factor 16 17 18 20
CALCULATION 18

(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 CLAY SAND SEDIMENT | VOLATISILE
2006)

IIAVERAGEII
Allowable B
(qa kg)
1. LAYER

eaquGkK G.K=3 empirical value
5.3.10. WTGO3 Vibration Period - To (sec) /Ground Amplification (Ak)

Ak
PROFILES? s (Amplif

tion)
1.PROFILE
2.PROFILE
3.PROFILE 0,42 0,62 2,09
4.PROFILE 0,37 0,55 1,69
5.PROFILE 0,31 0.46 1,52
6.PROFILE 0,36 0,54 177
7.PROFILE 0,35 0,53 1,85
8.PROFILE 0,23 0,35 139
9.PROFILE 0,15 0,23 113
10.PROFILE | 0,29, 0.20 0.44 1,56

AVERAGE

Ak
(Amplification)
020 0.

To (sec) Ta (sec) Tb (sec)

To =>4H Vs ni=1 (sec) (Zeevaert,1967)

Ak=68*Vs39°0® (Midorikawa, 1987)
The Vibration Period and Ground Amplification calculated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4. WTG04

There are 7 measurements taken on the WTG. In these measurements 3 layers were observed.
The first layer was found between 0,0 m and 5,51 m depth, the second layer between 5,51 m
and 17,53 m depth and the third layer about 17,53 m depth. The parameters of these layers are
given in the table below.

1, LAYER 984 Simple strippability 1. LAYER 039 High Porosity
2.LAYER 1440 Medium-hard strippability 2.LAYER 0,34 Medium Porosity
3.LAYER 2877 3,LAYER 039 High Porosity

1. LAYER 393 Cc

3.LAYER 1176 A 3.LAYER

1. LAYER 4468 Sturdy 1. LAYER 3093
2.LAYER 10841 High sturdy 2.LAYER 5467
3.LAYER 34276 High sturdy 3.LAYER 10685,

1. LAYER 12240 Sturdy 1. LAYER 7,73 2,58

2.LAYER 29068 Sturdy - "2. LAYER 13.67 4.56
3.LAYER 96132 High sturdy 3.LAYER 26.71 8.90

0,26 0.17 0.39 668 143
Profile points should be viewed in engineering parameters section for detailed values
considering the following application.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

O2-DE-HA |"

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

61
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

OL-DE-

P3

P3

P3

BEARING CAPACITY (kg/cm2)
P6

PS

YOUNG MODULE DISPERSIONE (kg/cm2)
P6 PS

SHEAR MODULE DISPERSIONE (kg/cm2)
P6 P5

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

62
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.1. WTG04 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

STRIPPABILITY
Simple Strippability

PROFILES

1_PROFILE Simple Strippability

High Difficult Strippability

Simple Strippability

Medium Strippability

2_PROFILE

Explosive

Simple Strippability

Medium Strippability
P!

3_PROFILE

Simple Strippability

1. LAYER
4_PROFILE
Explosive

Simple Strippability

5_PROFILE Medium Strippability

Explosive

Simple Strippability

Simple Strippability

6_PROFILE
High Difficult Strippabil

Explosive

Explosive

7_PROFILE

Medium Strippability
Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.2. WTG04 Seismic S wave velocity (Transverse Wave Velocity (Vs))
Vs VELOCITY

GROUND
PROFILES _ Velocity GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

200<Vs<400

700<Vs

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

Z2 hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2 64
iy, GANKAYA/ANKARA
E-HA hy Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.3. WTG04 Vs30

1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
7.PROFILE 1189
Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.4.4. WTG04 Shear Modulus-G (kg/em’)
SHEAR MODULUS

PROFILES Gtkg/em?)

1_PROFILE

2_PROFILE
Rock Highlid
Medium
3_PROFILE
Rock Highlid
4_PROFILE
Medium
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
7_PROFILE 2 . Rock Highlid

Rock Highlid

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
G =(d*Vs2)/100

ENDURANCE

34276 i Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

65
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.5. WTG04 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

DE Etkg/c

1_PROFILE

Rock Highlid

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE
119595

4946
6_PROFILE

7_PROFILE
225524 Rock Highlid

30000<E i Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V;2-4*V2)/( Vy2-V2)

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.6. WTG04 Poisson’s Ratio - (6)

POISSON’S RATIO
DEPT POROSITY
High Porous

PROFILES

Medium Porous

1_PROFILE
High Porous

High Porous

2_PROFILE Medium Porous

High Porous

High Porous

3_PROFILE Medium Porous

High Porous

High Porous

4_PROFILE High Porous

High Porous

High Porous

5_PROFILE Medium Porous

High Porous

High Porous

6_PROFILE Medium Porous

High Porous

High Porous
7_PROFILE High Porous
High Porous

Porosity

High Porous

Poisson ratio classification
o=(Vp2-2*Vs2)/(2* Vp2-2*Vs2)

High Porous
Medium Porous

High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O7-DE HAL Web: www.ozdeha.com

67
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.7. WTG04 Density - p (gr/ em?)

DENSITY

PROFILES

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

Medium

1,90<p<2,20

2,20<p i Too High
Density Classification of Ground Units: (Kegeli, 1990)

LAYERS DEFINITION

Medium

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O7-DE HAL Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.8. WTG04 Modulus of Subgrade Reaction — D Y K (ton/m”*)

Modulus of Subgrade Reaction
PROFILES LAYERS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

DY K (ton/m*)

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI
Turan Gunes Bulvan 664 Sk No:9/2 69
| iM CANKAYA/ANKARA,
OL-DE Hal Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.9. WTG04 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)

. BEARING EMNG |
~~ camsciTy dapat
= (qa.kg/em?)

1_PROFILE 1. LAYER

2.LAYER -12,66 10,00 3,33

3.LAYER -37,34 18,54 6,18
2_PROFILE 1, LAYER -6,03 5,08 1,69

2. LAYER -18,95 13,52 451

3. LAYER -31,05 25,73 8,58
3_PROFILE 1. LAYER 3,52 5,79 1,93

2. LAYER -11,06 13,95 4,65

3. LAYER -38,94 27,94 931
4_PROFILE 1, LAYER -11,20 5,98 1,99

2. LAYER -35,21 11,10 3,70

3. LAYER -14,79 20,93 6,98
5_PROFILE 1. LAYER -3,87 5,85 1,95

2. LAYER -17,30 13,90 4,63

3. LAYER -32,70 31,13 10,38
6_PROFILE 1. LAYER 471 5,79 1,93

2. LAYER -10,80 9,19 3,06

3. LAYER -39,20 16,59 5,53
7_PROFILE 1. LAYER -3,73 20,85 6,95

2.LAYER -16,70 24,01 8,00

3.LAYER -33,30 46,14 15,38

IIAVERAGEII
DEPTH Bearing Cz

3.LAYER

qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,7D/G.K
BEARING CAPACITY Geological unit factor 16 17
CALCULATION 18

(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 SEDIMENT | VOLATISILE
2006)

IIAVERAGEII
Allowable B
(qakg
1. LAYER

qa=qu/G.K G.K=3 empirical value

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.4.10. WTG04 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES

1.PROFILE 0,30 0,20 0.45 1,65
2.PROFILE 0,27 0.18 0.40 147
3.PROFILE 0,21 0,14 0,32 1,37
4.PROFILE 0,36 0,24 0.55 1,56
5.PROFILE 0,22 0.15 0,33 1,33
6.PROFILE 0,30 0,20 0.46 1,68
7.PROFILE 0,14 0,09 0.21 0,97

AVERAGE

Ak
(Amplification)

To (sec) Ta (sec) Tb (sec)

143

To => 4H Vs ni=! (sec)....... (Zeevaert,1967)

AkK=68*V539S (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI TICARET LIMITED SIRKETI

Turan Gunes Bulvan 664 Sk No:9/2

| iM CANKAYA/ANKARA,
OL-DE Hal Web: www.ozdeha.com

71
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.5. WTGO05S

There are 16 measurements were taken on the WTG. These measurements showed 3 layers.
Layer 1 was found at an average depth of 0,00 m to 4,25 m, Layer 2 at an average depth of
4,25 m to 15,97 mand Layer 3 at an average depth of 15,97 m. The parameters of these layers

are given in the table below.

1. LAYER 1064 Simple strippability

3.LAYER 2855 Explosive

1, LAYER 395, Cc
2.LAYER 669 B
3.LAYER 1234 A

2.LAYER

3.LAYER 37562 High sturdy

1, LAYER 8629 Medium

2.LAYER 25736 Sturdy

3.LAYER 103507 High sturdy

2.LAYER 1422 Medium-hard strippability

1, LAYER

2.LAYER

3.LAYER

3.LAYER

1, LAYER

2.LAYER
3.LAYER

2.LAYER
3.LAYER

High
Ol Porosity

High
0,35 Porosity

High
9339 Porosity

2974
5217
11109

0,24 0.16

1,38

It is recommended to excavate the first 8,50 meters from the ground level on the 8th profiler.
Profile points should be viewed in engineering parameters section for detailed values

considering the following application.

Ey

O2-DE-HA |"

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

72
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

OL-DE-

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

73
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

OZ-DE-

1

1

1

1
1

1

BEARING CAPACITY (kg/cm2)

P3 nas
P10 po is

12 2
has

Hy

fas

io

Ss

S

ss

4

Ps

F

es

:

Es

S

es

5

Ss

5

3s

5

. Ss 0 os ms os ls ls ies

YOUNG MODULE DISPERSIONE (kg/cm2)

P3
P10

p2 170000

12 ‘e000
150000

149009

130000,

20000

10000

90000

o. 5 wm & 2m = m 3 4 6 8s

SHEAR MODULE DISPERSIONE (kg/cm2)
P10 PS 2
a a
, i ep te pe ee oe oe SD

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

74
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.5.1. WTG05 Seismic P wave velocity (Compressional Wave Velocity (Vp))

ABILITY

PROFILES LAYERS Vp_ Velocity STRIPP/
Simple St

1_PROFILE

‘Xp!

High Difficult Strippability

rippability

josive

2_PROFILE
Expl

High Difficult Strippability
High Difficult Strippability

josive

Medium Si

3_PROFILE
Expl

trippability

losive

‘Simple St
4_ PROFILE Simple Su

Expl

rippability

rippability
sive

‘Simple St
Medium Si
Expl

5_PROFILE

abilit
trippability

ri

losive

‘Simple St

6_PROFILE

P!

rippability

Medium Si

7_PROFILE
Expl

High Difficult Strippability

trippability

josive

8_PROFILE

le Stri

High Difficult Strippability

bili

‘Simple St

. LAYER
9_PROFILE

LAYER ‘Xp!

High Difficult Strippability

rippability

josive

‘Simple St
10_PROFILE Simple Su

3. LAYER Expl

rippability
rippability
sive

Simple St

11_PROFILE

Expl

rippability

losive

LAYER Simple St

12_PROFILE

LAYER Expl

High Difficult Strippability

rippability

josive

Simple St

13_PROFILE Simple St

3. LAYER Expl

rippabilit

rippability

losive

Simple St

14_ PROFILE

LAYER P!

rippability

Simple St

15_PROFILE Simple St

LAYER Expl

rippability

rippability
sive

Simple St

16_PROFILE

3. LAYER Expl

High Difficult Strippability

rippabilit

losive

MOHENDISLIK, MUSAVI

O2-DE-HA |"

IRLIK, INSAAT, TAAHHUT.

SANAYI TICARET LIMITED SIRKETI
i Turan Giines Bulvari 664 Sk No:9/2

CANKAYA/ANKARA
Web: www.ozdeha.com

75
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

e Velocity (m/s

High Difficult
Strippabi
Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)
IIAVERAGEII
LAYERS Vv elocity STRIPPABILITY

1830<Vp<12135

Medium Strippability
Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.5.2. WTGO05 Seismic S wave velocity (Transverse Wave Velocity (Vs))
Vs VELOCITY
PROFILES LAYERS DEPTH Vs_ Velocity GROUND GROUPS

1_PROFILE
3.LAYER
1. LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

76
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

‘Vs<200 D
200<Vs<400 c
400<Vs<700 B
700<Vs

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground

groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
iy, GANKAYA/ANKARA
E-HA hy Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.5.3. WTGO0S5 Vs30

PROFILES

1.PROFILE 801
2.PROFILE 866
3.PROFILE 916
4.PROFILE 587
5.PROFILE 627
6.PROFILE 601
7.PROFILE 806
8.PROFILE 391
9.PROFILE 931
10.PROFILE 539
11.PROFILE 715
12.PROFILE 711
13.PROFILE 549
14.PROFILE 589
15.PROFILE 605
16.PROFILE 841

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.5.4. WTGO0S5 Shear Modulus-G (kg/em?)

SHEAR MODULUS

OFIL! ENDURANCE
1_PROFILE
Rock Highlid
2_PROFILE
Rock Highlid
3_PROFILE
Medium
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE
7_PROFILE
Rock Highlid
Weak
8_PROFILE
9_PROFILE
10_PROFILE
Rock Highlid
Medium
11_PROFILE

Rock Highlid

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

78
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12.PROFILE | : Rock Highlid
ock Highli
Medium
13_PROFILE
Rock Highlid
14_PROFILE
Rock Highlid
15_PROFILE
16_PROFILE

Rock Highlid

400<G<1500

3000<G<10000

10000<G Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs)/100

ENDURANCE

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.5.5. WTG05 Elasticity Modulus-E (kg/cm?)

PROFILE J Rock Highlid
Rock Highlid
Sturdy
2_PROFILE
174528 Rock Highlid
17456 Sturd:
3_PROFILE
Rock Highlid
4 PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE Medium

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Rock Highlid

Sturdy

7_PROFILE
130969 Rock Highlid
2965 Weak
8_PROFILE
9_ PROFILE Rock Highlid
Rock Highlid
Medium
10_PROFILE
Rock Highlid
Medium
11_PROFILE
105019 Rock Highlid
12_PROFILE Sturdy
Rock Highlid
Weak
13_PROFILE
Rock Highlid
Sturd,
14_PROFILE
15_PROFILE
Rock Highlid
Weak
16_PROFILE

162976 Rock Highlid

10000<E<30000

30000<E i Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,?-4*V2)/( Vp2-Ve2)

IIAVERAGEIl
ENDURANCE
Medium

103507 Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In
02-D

5.5.6. WTG05 Poisson’s Ratio - (6)

1_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

POISSON’S RATIO

DEPTH

(6) POROSITY
High Porous
High Porous
High Porous

2_PROFILE

High Porous
High Porous
High Porous

3_PROFILE

High Porous
High Porous
High Porous

4_ PROFILE

High Porous
Medium Porous
High Porous

5_PROFILE

High Porous
Medium Porous
High Porous

6_PROFILE

High Porous
Medium Porous
High Porous

7_PROFILE

High Porous
Medium Porous
High Porous

8_PROFILE

High Porous
High Porous
High Porous

9_PROFILE

High Porous
Medium Porous
Medium Porous

10_PROFILE

High Porous
Medium Porous
High Porous

11_PROFILE

High Porous
High Porous
High Porous

12_PROFILE

High Porous
High Porous
High Porous

13_PROFILE

High Porous
Medium Porous
High Porous

14_PROFILE

High Porous
High Porous
High Porous

15_PROFILE

High Porous
High Porous
High Porous

16_PROFILE

High Porous
Medium Porous
0,36 High Porous

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

81
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON
————————————

Poisson’s Ratio;(6) Porosity
Nonporous

Medium Porous
High Porous

Poisson ratio classification
o=(Vp?-2*Vs2)/(2* Vp?-2*Vs2)

IIAVERAGEI|

POROSITY
High Porous

LAYERS

High Porous

High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

q Mil | I CGANKAYA/ANKARA
“HA hy Web: www.ozdeha.com

82
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.5.7. WTG05 Density - p (gr/ em?)

DENSITY
FIL ON
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE . Medium
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE
High
Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE . . Medium
High
Medium
11_PROFILE
12_PROFILE
13_PROFILE
14_PROFILE
15_PROFILE
16_PROFILE
High
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA \, Web: www.ozdeha.com
t

83
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Medium

2,20<p | Too High
Density Classification of Ground Units: (Kegeli, 1990)
‘d=0.31*Vp0.25
IIAVERAGEI|
LAYERS p (gr/em*) DEFINITION
1. LAYER

2.26 / High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.5.8. WTG05 Modulus of Subgrade Reaction — D Y K (ton/m>)

K (ton/m*)
1_PROFILE
2_ PROFILE
3_ PROFILE
4 PROFILE
5_PROFILE
6 PROFILE
7 PROFILE
8_PROFILE . 2. LAYER
1. LAYER
9_PROFILE
3. LAYER
1. LAYER
10_PROFILE
3. LAYER
11_PROFILE 2. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2480
12_PROFILE . LAYER 5530
1. LAYER 2240

13_PROFILE
3. LAYER 8324
1. LAYER 3643

14_PROFILE
3. LAYER 8395
15_PROFILE . LAYER 3982
1. LAYER 2138

16_PROFILE
3. LAYER 14836

1. LAYER

IIAVERAGEI|
DEPTH

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.5.9. WTG05 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)

_ ; LLOWABLE
PROFILES LAYERS BEARING CAPACITY 35 ARING CAPACITY
(qa.kg/cm’)

PROFILE 1. LAYER -3,86 8,82 2,94

2.LAYER “17,29 15,10 5,03

3.LAYER “32,71 32,34 10.78
2_PROFILE 1. LAYER 531 9,90 3,30

2. LAYER “23,75 16.56 5.52

3. LAYER “26,25 38,59 12.86
3_PROFILE 1. LAYER 143 10.98 3,66

2. LAYER “23,37 18.54 6.18

3. LAYER 26,63 38,37 12.79
4 PROFILE 1. LAYER “3.88 6.45 215

2. LAYER “12.20 10.87 3.62

3. LAYER “37,80 22,24 741
5_PROFILE 1. LAYER “3,65 691 2,30

2. LAYER “1147 1142 3.81

3. LAYER “38,53 24,05 8.02
6_PROFILE 1. LAYER “481 6.82 2.27

2. LAYER “11,03 11.95 3.98

3. LAYER “38,97 22,49 7,50
7_PROFILE 1. LAYER -4.46 9,55 3,18

2.LAYER “1401 15.47 5,16

3.LAYER “35,99 32,75 10.92
§ PROFILE 1. LAYER “8.86 454 151

2. LAYER 27.85 7.34 2.45

3. LAYER “22,15 13.86 4,62
9_PROFILE 1. LAYER “3,66 7,59 2.53

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

85
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER -16,38 18,46 6,15
3. LAYER -33,62 46,54 15,51
10_PROFILE 1. LAYER -4,11 5,98 1,99
2. LAYER -12,92 10,81 3,60
3. LAYER. -37,08 19,06 6,35
11_PROFILE 1. LAYER -3,07 6,40 2,13
2. LAYER -13,75 13,22 441
3. LAYER -36,25 28,88 9,63
12_PROFILE 1. LAYER -2,65 6,20 2,07
2. LAYER. -17,96 13,82 461
3. LAYER. -32,04 24,93 8,31
13_PROFILE 1. LAYER -4,29 5,60 187
2. LAYER 13,51 10,44 3,48
3. LAYER. -36,49 20,81 6,94
14_PROFILE 1. LAYER -2,80 91 3,04
2. LAYER. -12,53 9,42 3,14
3. LAYER. -37 47 20,99 7,00
15_PROFILE 1, LAYER -3,38 8,76 2,92
2. LAYER -15,13 9,96 3,32
3. LAYER -34,87 21,37 712
16_PROFILE 1. LAYER -1,83 5,34 1,78
2. LAYER -12,38 15,27 5,09
3. LAYER. -37,62 37,09 12,36

BEARING CAPACITY
CALCULATION

(Prof. Dr. SEMIH TEZCAN-
2006)

AVERAGEI|
Allowable Bearing Capacity

LAYERS DEPTH

1. LAYER -4.25 2,48

qa=qu/G.K G.K=3 empirical value

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

86
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.5.10. WTGO05 Vibration Period - To (sec) /Ground Amplification (Ak)
PROFILES

1.PROFILE 0,20 0,13 0.30 1,23
2.PROFILE 0,20 0,13 0,30 1,18
3.PROFILE 0,19 0,13 0,28 114
4.PROFILE 0,25 0,17 0,38 1,48
5.PROFILE 0,23 0,16 0.35 1,43
6.PROFILE 0,24 0,16 0.36 1,46
7.PROFILE 0,19 0,13 0,28 1,23
8.PROFILE 0,46 031 0,70 1,89
9.PROFILE 0,16 0,11 0,24 1,12
10.PROFILE 0,28 0,19 0,42 1,56
11.PROFILE 0,21 0,14 0,32 1,32
12.PROFILE 0,23 0,16 0,35 1,32
13.PROFILE 0,27 0,18 O41 1,54
14.PROFILE 0,25 0,17 0,38 1,48
15.PROFILE 0,26 0,17 0,39 1,46
16.PROFILE 0,17 i 0,12 i 0.26 1,20

AVERAGE

To (sec) Ta (sec) Tb (sec)

To =>4H Vs ni=I (sec)....... (Zeevaert,1967)
AkK=68*V539S . (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

87
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.6. WTG06

There are 19 measurements have been taken on the WTG. These measurements showed 3
layers. Layer 1 was found to be between 0,00 m and 4,05 m depth, Layer 2 between 4,05 m
and 14,13 m depth, and Layer 3 at an average depth of 14,13 m. The parameters of these
layers are given in the table below.

STRIPPABILITY LAYERS POROSITY

1. LAYER High Porosity

LAYERS p (gr/em3) DEFINITION
1, LAYER

) ENDURANCE LAYERS

1, LAYER

High sturdy

Ground Carrying Secure Carrying
ENDURANCE LAYERS Cc

1, LAYER

High sturdy

To (sec) Ta (sec) Vs30 (m/sec)

027 | 0,18 041 584 1,53
In the first profile (1) taken from the ground, it is recommended to excavate the first 2.50
metric units from the land level and to excavate the first 5,50 average from the land level in
the third (3) profile. Measurements taken on the grounds suggest that the fourth and seventh
(14) and seventeen (19) profiles should be used to excavate the first 3.50 mt from the land
level. Taking into consideration the following applications, the profile points should be seen
in the engineering parameters section for detailed values.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

OL-DE-

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

89
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

PG
PS
es
fa
ie
le
le
s
s
I
% 10
PS
220000
recon
e000
Poson
oon
aoe
30800
20800
10800
eoe0n
lse0c0
Foe
le2000
ose
se080
22080
e000
lo
cy 10
SHEAR MODULE DISPERSIONE (kg/cm2)
Pi
es
fed
es000
en
s0000
es
| ss000
ses
20000
18000
se.
le

5.6.1. WTG06 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 90
IM GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

PROFILES STRIPPABILITY

Simple Strippabil
1_PROFILE
Medium Strippabi
Simple Strippabi
2_PROFILE
3_PROFILE
Medium Strippability
Simple Strippabil
4_PROFILE
Explosive
Simple Strippabi
5_PROFILE
Explosive
6PROFILE  _ . Simple Strippability
High Difficult Strippability
Simple Strippabil
7_PROFILE
Explosive
Simple Strippabi
8_PROFILE
9_PROFILE
Explosive
Simple Strippabil
10_PROFILE
Explosive
Simple Strippabi
11_PROFILE
12.PROFILE _ : Simple Strippabi
Explosive
Simple Strippabil
13_PROFILE
Explosive
Simple Strippabi
14_PROFILE
15_PROFILE : Medium Strippabi
Explosive
Simple Strippabil
16_PROFILE
Explosive
. Simple Strippabi _
17_PROFILE : High Difficult Strippability |
18_PROFILE Simple Strippability
Explosive
Simple Strippabil
19_PROFILE
High Difficult Strippability

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANAYI-TEARET UMIED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2

IM CCANKAVA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

02-D

458<Vp<1220

1525<Vp<11830
1830<Vp<12135

Vp>2135 Explosive Strippability
bility of floors with P wave velocity (Church, 1981)

e
1. LAYER Simple Strippability

Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.6.2. WTG06 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS
|_PROFILE
2_ PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE 2. LAYER
9_PROFILE
3. LAYER
1. LAYER
10_PROFILE
3. LAYER
~__1. LAYER
PROFILE 2. LAYER
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA hy Web: www.ozdeha.com

92
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

19_PROFILE

‘Vs<200 D
200<Vs<400 c
400<Vs<700 B
700<Vs

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI TICARET LIMITED SIRKETI

Turan Gunes Bulvan 664 Sk No:9/2

| iM CANKAYA/ANKARA,
OL-DE Hal Web: www.ozdeha.com

93
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.6.3. WTG06 Vs30
PROFILES Vs30 (m)

1.PROFILE 370
2.PROFILE 586
3.PROFILE 343
4.PROFILE 916
5.PROFILE 683
6.PROFILE 437
7.PROFILE 562
8.PROFILE 652
9.PROFILE 556
10.PROFILE 660
11.PROFILE 678
12.PROFILE 615
13.PROFILE 689
14.PROFILE 380
15.PROFILE 625
16.PROFILE 552
17.PROFILE 719
18.PROFILE 586
19.PROFILE 477

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.6.4. WTG06 Shear Modulus-G (kg/em?)
SHEAR MODULUS

DE ENDURANCE
1_PROFILE
2_PROFILE
3_PROFILE
4 PROFILE Rock Highlid
Rock Highlid
5_PROFILE
Rock Highlid
6_PROFILE
7_PROFILE
8 PROFILE
9_PROFILE
10_PROFILE
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA hy Web: www.ozdeha.com
j

94
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Rock Highlid
Medium

11_PROFILE
Rock Highlid
Medium
12_PROFILE
Rock Highlid
13_PROFILE Sturdy
Rock Highlid
Weak
14_PROFILE
Rock Highlid
Medium
15_PROFILE
Rock Highlid
16_PROFILE Sturdy
Rock Highlid
Weak
17_PROFILE
Rock Highlid
Weak
18_PROFILE
19_PROFILE

Rock Highlid

3000<G<10000

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs?)/100

ENDURANCE

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"

02-D

5.6.5. WTG06 Elasticity Modulus-E (kg/cm?)

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

ELASTIC MODULUS

Pp. TL ENDURANCE
1_PROFILE 2.LAYER
2_PROFILE
Rock Highlid
Weak
3_PROFILE
4_PROFILE Rock Highlid
213717 Rock Highlid
4022 Weak
5_PROFILE
114945 Rock Highlid
3779 Weak
6_PROFILE
Rock Highlid
7_PROFILE 2.LAYER
3.LAYER Rock Highlid
1. LAYER Weak
8_PROFILE
104992 Rock Highlid
5962 Medium
9 PROFILE
Rock Highlid
10_PROFILE
114556 Rock Highlid
7313 Medium
11_PROFILE
Rock Highlid
Medium
12_PROFILE
Rock Highlid
13_PROFILE Sturdy
Rock Highlid
Weak
14_PROFILE
15_PROFILE
Rock Highlid
16_PROFILE
Rock Highlid
Weak
17_PROFILE
3.LAYER 125109 Rock Highlid
1. LAYER 3230 Weak
18_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
\, Web: www.ozdeha.com
DE-HA

96
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

19_PROFILE 2. LAYER

5000<E<10000 Medium

30000<E Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)

E=G*(3*V,2-4*V2)/( Vp-V2)
RAGEI|
LAYERS E( p ENDURANCE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.6.6. WTG06 Poisson’s Ratio - (6)
POISSON’S RATIO

PROFILES LAYERS DEPTH POROSITY
1. LAYER High Porous

1_PROFILE

High Porous
2_PROFILE

High Porous
3_PROFILE

High Porous

Medium Porous

4_PROFILE

High Porous
5_PROFILE : b Medium Porous

High Porous
6_PROFILE

High Porous

High Porous
7_PROFILE

High Porous
8_PROFILE High Porous

High Porous
9_PROFILE

High Porous

High Porous
10_PROFILE

High Porous
11_PROFILE i

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

97
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
High Porous

12_PROFILE High Porous
13_PROFILE Medium Porous
High Porous
High Porous
14_PROFILE
High Porous
High Pi
15_PROFILE High Porous
16_PROFILE Medium Porous
High Porous
High Porous
17_PROFILE
High Porous
High Pi
18_PROFILE Medium Porous
19_PROFILE

High Porous

Poisson’s Ratio;(6)
0,00<6<0,25

0,36<650,50

LAYERS POROSITY

High Porous

Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

98
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.6.7. WTG06 Density - p (gr/ em?)

DENSITY
FIL ON
1_PROFILE
2_PROFILE
Medium
3_PROFILE
4_PROFILE . . High
High
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE . . Medium
High
Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE . : Medium
High
Medium
11_PROFILE
12_PROFILE
13_PROFILE
14_PROFILE
15_PROFILE
16_PROFILE
17_PROFILE
18_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA \, Web: www.ozdeha.com
t

99
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

19 PROFILE

1,20<p<1,40
1,40<p<1,90
1,90<p<2,20
2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
d=0.31"*Vp0.25
IIAVERAGEI|

LAYERS p (gr/em*) DEFINITION
1. LAYER

Medium

218 / High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.6.8. WTG06 Modulus of Subgrade Reaction — D Y K (ton/m3)

K (ton/m
|_PROFILE
2_ PROFILE 2. LAYER
3_PROFILE
3. LAYER
1. LAYER
4 PROFILE
3. LAYER
1. LAYER
5_PROFILE 2. LAYER
6_PROFILE
3. LAYER
1. LAYER
7_PROFILE
8_PROFILE 2. LAYER
1. LAYER
9_PROFILE
3. LAYER 8568
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
hh Mil | CGANKAYA/ANKARA
Ih, hy Web: www.ozdeha.com
i HA

100
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1. LAYER 2415
10_PROFILE ___2. LAYER 5125
1. LAYER 2814

11_PROFILE
3. LAYER 11169
1. LAYER 3010

12_PROFILE
3. LAYER 9168
13_PROFILE . LAYER 5432
1. LAYER 1273

14_PROFILE
3. LAYER 5771
LAYER 2375

15_PROFILE
3. LAYER 9631
16_PROFILE 2. LAYER 4653
1. LAYER 2042

17_PROFILE
3.LAYER 12771
1, LAYER 1902

18_PROFILE
3. LAYER 9008
19_PROFILE _ 2. LAYER 3545

IIAVERAGEI|

LAYERS DY K (ton/m*)

kv= 40*(Gs)*qu ton/m® (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.6.9. WTG06 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)
ALLOWABLE

PROFILES LAYERS DEPTH BEARING CAPACITY
(qa.kg/cem?)

1_PROFILE 1. LAYER -2,13 3,08 1,03

2.LAYER -9,53 5,87 1,96

3.LAYER -40.A7 12,90 430
2_PROFILE 1. LAYER -3,66 5,12 171

2. LAYER -1151 11,77 3,92

3. LAYER -38.49 23,10 7,70
3_PROFILE 1. LAYER -5,30 3,19 1,06

2. LAYER -16,66 6,74 2,25

3. LAYER -33,34 12,76 4,25

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com

101
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4 PROFILE 1. LAYER -4,68 8,02 2,67
2. LAYER -14,72 21,68 7.23
3. LAYER -35,28 43,70 14,57
5_PROFILE 1. LAYER 4.43 5,26 1,75
2. LAYER -13.91 15,08 5,03
3. LAYER -36,09 30.44 10,15
6_PROFILE 1. LAYER “3.24 5,10 1,70
2. LAYER =10,20 7,96 2,65
3. LAYER -39,80 14,73 491
7_PROFILE 1. LAYER -450 6.83 2,28
2.LAYER =14,15 10,80 3,60
3.LAYER -35,85 20,79 6,93
8_PROFILE 1. LAYER -4,11 5,38 1,79
2. LAYER -18,41 27,47 9,16
3. LAYER -31,59 28,88 9,63
9_PROFILE 1. LAYER -9.55 641 2.14
2. LAYER -21,90 12,15 4,05
3. LAYER -28,10 21,42 714
10_PROFILE 1. LAYER -4,90 6,04 2,01
2. LAYER 21,91 12,81 427
3. LAYER -28,09 30,34 10,11
11_PROFILE 1. LAYER “5,79 7,04 2,35
2. LAYER =18,19 13,63 454
3. LAYER -31,81 27,92 931
12_PROFILE 1. LAYER -3,79 752 251
2. LAYER =11,93 10,57 3,52
3. LAYER -38,07 22,92 7,64
13_PROFILE 1. LAYER -3.22 627 2,09
2. LAYER =10,12 13,58 453
3. LAYER -39,88 27,39 9,13
14_PROFILE 1. LAYER -3,58 3,18 1,06
2. LAYER =16,01 6,63 221
3. LAYER -33,99 14,43, 481
15_PROFILE 1. LAYER “2.44 5,94 1,98
2. LAYER -1.67 10,76 3,59
3. LAYER -42,33 24,08 8,03
16_PROFILE 1. LAYER -4,14 445 1,48
2. LAYER =13,03 11,63 3,88
3. LAYER -36.97 22,09 736
17_PROFILE 1. LAYER -2.07 5,11 1,70
2.LAYER -14,01 15,16 5,05
3.LAYER -35,99 31,94 10,65
18_PROFILE 1. LAYER -1,85 4,76 1,59
2. LAYER “8.29 10,45 3,48
3. LAYER -4171 22,52 751
19_PROFILE 1. LAYER -3,66 3,88 1,29
2. LAYER =16,38 8,86 2,95
3. LAYER -33,62 18,55 6,18
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
hy Web: www.ozdeha.com
DE-HA

102
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,71)/G.K

BEARING CAPACITY Geological unit factor] 16 17 18 20
CALCULATION 18

(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 CLAY SAND SEDIMENT | VOLATISILE
2006)

IIAVERAGEI|
LAYERS DEPTH Allowable Bearing Capacity (qa,kg/cm”)

qa=qu/G.K G.K=3 empirical value

5.6.10. WTG06 Vibration Period - To (sec) /Ground Amplification (Ak)

1.PROFILE 0,38 0,25 0,57 1,96

2.PROFILE 0,25 0,17 0,37 149
3.PROFILE 0.45 0,30 0,68 2,05
4.PROFILE 0,16 0,11 0,25 1,14
5.PROFILE 0,22 0,15 0,33 1,35
6.PROFILE 0,33 0,22 0,49 1,77
7.PROFILE 0,27 0,18 O41 1,52
8.PROFILE 0,24 0,16 0,36 1,39
9.PROFILE 0,30 0,20 0,45 1,53
10.PROFILE 0,25 0,16 0,37 1,38
11.PROFILE 0,24 i 0,16 i 0,35 1,36
12.PROFILE 0,24 i 0,16 i 0,36 144
13.PROFILE 0,21 0,14 0,31 1,35
14.PROFILE 0,40 0,27 0,61 1,93
15.PROFILE 0,22 0,15 0,33 1,43
16.PROFILE 0,27 i 0,18 i 0,40 1,54
17.PROFILE 0,21 i 0,14 i 0,31 1,31
18.PROFILE 0,24 0,16 0,35 1,48
19.PROFILE 0,32 i 0,22 L 0,49 1,68

AVERAGE

To (sec) Ta (sec) Tb (sec) aus

(Amplification)

(Zeevaert,1967)
(Midorikawa, 1987)

To=>4HVsn
Ak=68*Vs39°°*

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

103
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.7. WTG07
There are 16 measurements have been taken on the WTG. These measurements showed 3
layers. Layer 1 was found between 0,00 m and 4,63 m depth, Layer 2 between 4,63 m and
14,88 m depth and Layer 3 was found at an average depth of 14,88 m. The parameters of
these layers are given in the table below.

1, LAYER Simple strippability 1. LAYER High Porosity
2.LAYER Medium-hard strippability Medium Porosity
3.LAYER Explosive High Porosity

1, LAYER c 1, LAYER Medium
2.LAYER B Medium
3.LAYER A

1. LAYER 2516 Medium 1, LAYER

Sturdy
High sturdy

1. LAYER 6876 Medium 1, LAYER

2.LAYER Sturdy
3.LAYER High sturdy
0,25 0,17 ©038 620 1,45

It is recommended that the eleventh (11) professions taken from the field should excavate the
first 3.50 mt on average from the ground level. Taking into consideration the following
applications, the profile points should be seen in the engineering parameters section for
detailed values.

Google Earth

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT.
SANAYI TICARET LIMITED SIRKETI

CANKAYA/ANKARA
Web: www.ozdeha.com

li Turan Giines Bulvari 664 Sk No:9/2 104

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TICARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 105

IM GANKAYA/ANKARA

Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
P12

P10 P4141

YOUNG MODULE DISPERSIONE (kg/cm2)

P12
P10 P11

SHEAR MODULE DISPERSIONE (kg/cm2)

P12
P11

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 106
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.7.1. WTG07 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

FIL STRIPPABILITY
1_PROFILE
2_PROFILE
Explosive
Simple Strippabi
3_PROFILE
4_PROFILE : : Medium Strippabi
Explosive
Simple Strippabi!
5_PROFILE
Explosive
Simple Strippabi
6_PROFILE
Explosive
7_PROFILE J 5 Medium Strippabi
Explosive
Simple Strippabil
8_PROFILE
Explosive
Simple Strippabi
9_PROFILE
Explosive
10_PROFILE . High Difficult Strippability
Explosive
Simple Strippabil
11_PROFILE
High Difficult Strippability
Simple Strippabi
12_PROFILE
Explosive
13_PROFILE : Medium Strippability
Explosive
Simple Strippabil
14_PROFILE
Explosive
Simple Strippabi
15_PROFILE
Explosive
16 PROFILE : Medium Strippability
3. LAYER 2741 Explosive
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
DE-HA hy Web: www.ozdeha.com

107
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Simple Strippability

1525<Vp<11830 Difficult Strippability

1830<Vp<12135 Strippability

Strippability of floors with P wave velocity (Church, 1981)
IIAVERAGEI|
A DEPTH vel y STRIPPABILITY
1. LAYER Simple Strippability
Medium Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.7.2. WTGO7 Seismic S wave velocity (Transverse Wave Velocity (Vs))
Vs VELOCITY
PROFILES LAYERS

1_PROFILE
3.LAYER

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

11_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

108
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

Vs<200 : D

700<Vs

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

rT Turan Giines Bulvari 664 Sk No:9/2 109
Ml, GANKAYA/ANKARA
E-HA hy Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

02-D

5.7.3. WTGO7 Vs30
PROFILES
1.PROFILE 521
2.PROFILE 702
3.PROFILE 468
4.PROFILE 603
5.PROFILE 633
6.PROFILE TAL
7.PROFILE 582
8.PROFILE 549
9.PROFILE 521
10.PROFILE 742
11.PROFILE 493
12.PROFILE 765,
13.PROFILE 641
14.PROFILE 644
15.PROFILE 574
16.PROFILE 741

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.7.4. WTGO07 Shear Modulus-G (kg/em’)

SHEAR MODULUS

OFIL! ENDURANCE
1_PROFILE
Rock Highlid
Medium
2_PROFILE
Rock Highlid
3_PROFILE
Medium
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE
7_PROFILE
3.LAYER Rock Highlid
1. LAYER Medium
8_PROFILE
9_PROFILE
10_PROFILE
Rock Highlid
Weak
11_PROFILE
17795 Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA hy Web: www.ozdeha.com

110
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12.PROFILE _ ; Rock Highlid
igh
Medium
13_PROFILE
Rock Highlid
Medium
14_PROFILE
Rock Highlid
15_PROFILE
16_PROFILE

Rock Highlid

400<G<1500

3000<G<10000

10000<G Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs)/100

ENDURANCE

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.7.5. WTG07 Elasticity Modulus-E (kg/cm?)

Medium
1_PROFILE
3.LAYER Rock Highlid
2_PROFILE Rock Highlid
135815 Rock Highlid
3320 Weak
3_PROFILE
Rock Highlid
Weak
4_PROFILE
g
Medium
5_PROFILE
3. LAYER i i 85548 i Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

111
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

6_PROFILE
113759 Rock Highlid
. 3580 Weak
7_PROFILE . 2.LAYER Sturdy
3.LAYER Rock Highlid
1, LAYER Medium
8_PROFILE
9_PROFILE
10_PROFILE
107527
2444
11_PROFILE
Rock Highlid
Medium
12_PROFILE
13_PROFILE
Rock Highlid
Medium
14_PROFILE
100336 Rock Highlid
15_PROFILE
101475
22717
16_PROFILE
Rock Highlid
Elastic Modulus (kg/cm? Dayanim
E<1000 High Weak
5000<E<10000
30000<E Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
*)
ENDURANCE
2.LAYER

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 112
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.7.6. WTG07 Poisson’s Ratio - (6)

POISSON’S RATIO
DEPTH (0) POROSITY
High Porous
1_PROFILE 2 ’ High Porous
High Porous
Medium Porous
2_PROFILE Medium Porous
High Porous
High Porous
3_PROFILE Medium Porous
High Porous
High Porous
4_PROFILE : : High Porous
High Porous
High Porous
5_PROFILE Medium Porous
High Porous
High Porous
6_PROFILE High Porous
Medium Porous
Medium Porous
7_PROFILE 2 i Medium Porous
High Porous
High Porous
8_PROFILE High Porous
High Porous
High Porous
9_PROFILE Medium Porous
High Porous
High Porous
10_PROFILE : ‘ High Porous
High Porous
High Porous

11_PROFILE Medium Porous
High Porous
High Porous

12_PROFILE Medium Porous

High Porous
High Porous

13_PROFILE : High Porous
High Porous
Medium Porous

14_PROFILE Medium Porous
Medium Porous

High Porous
15_PROFILE Medium Porous

Medium Porous

. High Porous

16_PROFILE : High Porous
Medium Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 113
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity

Nonporous
0,26<0<0,35 Medium Porous
0,36<0<0,50 High Porous

Poisson ratio classification
o=(Vp?-2*Vs2)/(2* Vp?-2*Vs2)

IIAVERAGEI|
LA RS POROSITY
1. LAYER High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.7.1. WTG07 Density - p (gr/ em?)
POISSON’S RATIO

PROFILES LAYERS POROSITY

High Porous

1_PROFILE High Porous

High Porous

Medium Porous
Medium Porous
High Porous
High Porous

2_PROFILE

3_PROFILE Medium Porous

High Porous

High Porous

4_ PROFILE High Porous

High Porous

High Porous

5_PROFILE Medium Porous

High Porous

High Porous
6_PROFILE High Porous

Medium Porous

Medium Porous
7_PROFILE Medium Porous

High Porous

High Porous

8_PROFILE High Porous

High Porous

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com

114
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
9_PROFILE Medium Porous

High Porous

High Porous
10_PROFILE High Porous

High Porous

High Porous
11_PROFILE Medium Porous

High Porous

High Porous

12_PROFILE Medium Porous

High Porous

High Porous

13_PROFILE High Porous

High Porous

Medium Porous
14_PROFILE Medium Porous

Medium Porous

High Porous
15_PROFILE Medium Porous

Medium Porous

High Porous
16_PROFILE High Porous

Medium Porous

1,20<p<1,40

1,40<p<1,90

1,90<p<2,20
2,20<p

Density Classification of Ground Units: (Kegeli, 1990)

p =d=0.31*Vp0.25
AVERAGEII

DEFINITION

LAYERS
1. LAYER

2.LAYER

p (gr/cm’)

High Porous

Medium Porous

High Porous

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 115
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.7.8. WTG07 Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, Turan Giines Bulvari 664 Sk No:9/2 116

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEI|

DY K (ton/m*)

= 40*(Gs)*qu ton/m? (Bowls 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.7.9. WTG07 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
ALLOWABLE
BEARING CAPACITY
(qa.kg/em?

BEARING CAPACITY

PROFILES LAYERS (qu kg/cm?)

/cm*)

1_PROFILE 1. LAYER -3,35 6.40 2,13
2.LAYER -14,99 8,72 2,91
3.LAYER -35,01 18,29 6,10
2_PROFILE 1. LAYER -5,70 6,62 221
2. LAYER -17,92 15,66 5,22
3. LAYER -32,08 33.41 11,14
3_PROFILE 1. LAYER -6,19 4,78 1,59
2. LAYER -14,19 9,64 321
3. LAYER -35,81 17,28 5,76
4_PROFILE 1. LAYER -3,73 5,53 1,84
2. LAYER -11,72 11,49 3,83
3. LAYER -38,28 24.42 8,14
5_PROFILE 1. LAYER -3,89 5,90 1,97
2. LAYER 12,24 12,71 4.24
3. LAYER -37,76 25,75 8,58
6_PROFILE 1. LAYER -4,57 9,98 3,33
2. LAYER -14,36 12,06 4.02
3. LAYER -35,64 30,26 10,09
7_PROFILE 1. LAYER -4.43 5,02 1,67
2.LAYER -13,94 12,61 4,20
3.LAYER -36,06 23,81 7,94
8_PROFILE 1. LAYER -2,75 641 2,14
2. LAYER -8,63 10,15 3,38
3. LAYER 4137 19,57 6,52
9_PROFILE 1. LAYER -854 5,73 1,91
2. LAYER -19,58 11,10 3,70
3. LAYER -30,42 20,01 6,67
10_PROFILE 1. LAYER -3,11 6,99 2,33
2. LAYER -13,91 14,44 481
3. LAYER -36,09 29,34 9,78
11_PROFILE 1. LAYER -3,23 4,12 1,37
2. LAYER 14,45 8,98 2,99
3. LAYER -35,55 19,02 6,34
12_PROFILE 1. LAYER -4,14 7,26 2,42
2. LAYER -13,00 15,59 5,20
3. LAYER -37,00 32,26 10,75
13_PROFILE 1. LAYER -3,55 6,28 2,09
2. LAYER -15,90 11,23 3,74
3. LAYER -34,10 25,97 8,66
14_PROFILE 1. LAYER -4,92 5,90 1,97
2. LAYER -15,47 13,02 4.34

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

| | | | CGANKAYA/ANKARA

| Web: www.ozdeha.com

117
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER -34,53 28,20 9,40
15_PROFILE 1. LAYER -7Al 5,71 1,90
2. LAYER -23,31 1171 3,90
3. LAYER -26,69 28.48 9,49
16_PROFILE 1. LAYER 4,59 12,66 4.22
2. LAYER -14,44 11,51 3,84
3. LAYER -35,56 28,99 9,66

1. LAYER

qu=(0,024*Vs*(J.B.K+0 002) TIVG.K

BEARING CAPACITY Geological unit factor 18 18 20
CALCULATION

(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 CLAY | SAND SEDIMENT | VOLATISILE
2006)

IIAVERAGEI|

Allowable Bearing Capacity

LAYERS
1. LAYER

empirical value

5.7.10 WTGO7 Vibration Period - To (sec) /Ground Amplification (Ak)

PROFILES 0 E 28 (Amplification)
1.PROFILE 0,30 0,20 0,45 1,59
2.PROFILE 0,22 0,15 0,33 1,33
3.PROFILE 0,32 0,22 0,49 1,70
4.PROFILE 0,24 i 0,16 i 0,36 146
5.PROFILE 0,23 i 0,15 i 0,35 1,42
6.PROFILE 0,20 0,14 0,31 1,29
7.PROFILE 0,26 017 0,39 149
8.PROFILE 0,26 0,17 0,38 1,54
9.PROFILE 0,31 L 0,21 L 047 159
10.PROFILE 0,21 i 0,14 i 0,31 1,29
11.PROFILE 0,31 0,20 0,46 1,65
12.PROFILE 0,19 0,13 0,29 127
13.PROFILE 0,24 L 0,16 L 0,36 141
14.PROFILE 0,23 i 0,16 i 0,35 1,40
15.PROFILE 0,28 0,19 0,42 1,50
16.PROFILE 0,21 L 0,14 L 0,31 129

AVERAGE

To (sec) Ta (sec) Tb (sec) (Ampli

To =>. 4H Vs n 1=1 (sec). (Zeevaert,1967)
Ak=68*V3539° (Midorikawa, 1987)

The Vibration Period and Ground ‘Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 118
hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.8. WTG08

There are 16 measurements on the WTG. These measurements showed 3 layers. Layer 1 was
found between 0,00 m and 4,70 m depths, Layer 2 between 4,70 m and 15,78 m depths and
Layer 3 at an average depth of 15,78 m. These layer parameters are given in the table below.

STRIPPABILITY LAYERS (9) POROSITY

Simple strippability 1, LAYER High Porosity
2.LAYER Medium Porosity

Explosive 3.LAYER High Porosity

High-hard strippability

Vs_

GROUND GROUP
elocity

LAYERS p (gr/em3) DEFINITION

3.LAYER

ENDURANCE

High sturdy
High sturdy

2.LAYER
3.LAYER

Ground Carrying

Secure Carrying
LAYERS Capacity a

Capacit

ENDURANCE

High sturdy
High sturdy

2.LAYER
3.LAYER

To (sec) Ta (sec) Vs30 (m/sec)

0,22 0,15 0.33 748 132
It is recommended to excavate the first 1.85 meter from the surface of the seventh (7) profile
terrain. Taking into account the following applications, the profile points should be seen in the
engineering parameters section for detailed values.

l MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2 119
| li, CANKAYA/ANKARA
OL DE HA" ‘Web: www.ozdeha.com
t
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TICARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 120
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

-DE-

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
P9 P6

P10

YOUNG MODULE DISPERSIONE (eafem2}

1
1
1
1811
18
181

10 a

SHEAR MODULE DISPERSIONE(kg/cm2)

P9 P6
P10

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2 121
CANKAYA/ANKARA
Web: www.ozdeha.com

02-D

1_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.8.1. WTG08 Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY

Explosive

2_PROFILE

‘Simple Strippability

Explosive

3_PROFILE

‘Simple Strippability

Explosive

4 PROFILE

‘Simple Strippability

High Difficult Strippability

5_PROFILE

‘Simple Strippability

Explosive

6_PROFILE

Medium Strippability

Explosive

7_PROFILE

‘Simple Strippability

8_PROFILE

Simple Strippability

Simple Strippability
P

9_ PROFILE

Simple Strippability
Simple Strippability
2 ippal

10_PROFILE

Simple Strippability
High Difficult Strippability
xplosive

11_PROFILE

High Difficult Strippability
High Difficult Strippability
xplosive

12_PROFILE

Medium Strippability
High Difficult Strippability
Explosive

13_PROFILE

Medium Strippability
High Difficult Strippability
Explosive

14_PROFILE

Medium Strippability
High Difficult Strippability
Explosive

15_PROFILE

High Difficult Strippability
Explosive

16_PROFILE

‘Simple Strippab
Medium Strippability
Explosive

iy,

DE-HA

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

122
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Explosive Strippability
P wave velocity (Church, 1981)

Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.8.2. WTG08 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS
1_PROFILE
3.LAYER
LAYER
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
7_PROFILE 2.LAYER
1. LAYER
8_PROFILE
3. LAYER
9_ PROFILE
3. LAYER
10_PROFILE c
2. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA

il Turan Giines Bulvari 664 Sk No:9/2 123
lh Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

Vs<200

D
200<Vs<400 c
400<Vs<700 B
700<Vs

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

rT Turan Giines Bulvari 664 Sk No:9/2 124
Ml, GANKAYA/ANKARA
E-HA hy Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.8.3. WTG08 Vs30

PROFILES

1.PROFILE 648

2.PROFILE 1122
3.PROFILE 655

4.PROFILE 497

5.PROFILE 757

6.PROFILE 992

7.PROFILE 528

8.PROFILE 518

9.PROFILE 488

10.PROFILE m7

11.PROFILE 1004
12.PROFILE 1018
13.PROFILE 739
14.PROFILE 798
15.PROFILE 735
16.PROFILE 696

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.8.4. WTGO08 Shear Modulus-G (kg/em?)
SHEAR MODULUS

OFIL! ENDURANCE
1_PROFILE
Rock Highlid
2_PROFILE
Rock Highlid
3_PROFILE
Medium
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE . f Rock Highlid
7_PROFILE
3.LAYER Rock Highlid
1, LAYER Medium
8_PROFILE
9_PROFILE
10_PROFILE
Rock Highlid
Rock Highlid
11_PROFILE
Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

CANKAYA/ANKARA

il Turan Giines Bulvari 664 Sk No:9/2 125
| i Web: www.ozdeha.com

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

Rock Highlid

1500<G<3000
3000<G<10000

i Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
G =(d*Vs2)/100

ENDURANCE

Rock Highlid
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

126
5.8.5. WTG08 Elasticity Modulus-E (kg/cm?)

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

ELASTIC MODULUS

TL ENDURANCE
1_PROFILE
2_PROFILE
337108 Rock Highlid
5138 Medium
3_PROFILE
104902 Rock Highlid
4_PROFILE Sturdy
Rock Highlid
Medium
5_PROFILE
117858 Rock Highlid
13840 Sturd:
6_PROFILE
200725 Rock Highlid
7_PROFILE
Rock Highlid
Medium
8_PROFILE
Rock Highlid
Weak
9_PROFILE
Rock Highlid
10_PROFILE Rock Highlid
Rock Highlid
Rock Highlid
11_PROFILE
212037 Rock Highlid
19670 Sturd:
12_PROFILE
248108 Rock Highlid
13_PROFILE Sturdy
106233 Rock Highlid
10262 Sturdy
14_PROFILE
137222 Rock Highlid
14474 Sturd:
15_PROFILE
101925 Rock Highlid
16_PROFILE
91617 Rock Highlid

02-D fe HA Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

127
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Elastic Modulus (kg/cm? Dayanm
E<1000 High Weak

10000<E<30000
30000<E Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*V2)/( Vp?-V2)

ENDURANCE
1. LAYER

3.LAYER i i 129462 i Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.8.6. WTGO08 Poisson’s Ratio - (6)
POISSON’S RATIO

PROFILES LAYERS DEPTH () POROSITY
High Porous

1_PROFILE Medium Porous

High Porous

High Porous
2_PROFILE Medium Porous

High Porous

High Porous

3_PROFILE High Porous

Medium Porous

High Porous

4_ PROFILE Medium Porous

High Porous

High Porous

5_PROFILE Medium Porous

High Porous

High Porous
6_PROFILE High Porous

High Porous

High Porous
7_PROFILE High Porous

High Porous

High Porous

8_PROFILE
~ Medium Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA
Web: www.ozdeha.com

i li, Turan Giines Bulvari 664 Sk No:9/2 128

OZ-DE-HA Mh
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous

High Porous
9_PROFILE Medium Porous

High Porous

High Porous

10_PROFILE Medium Porous

High Porous

Medium Porous

11_PROFILE High Porous

Medium Porous

High Porous

12_PROFILE Medium Porous

High Porous

High Porous

13_PROFILE High Porous

High Porous

High Porous

14_PROFILE High Porous

High Porous

High Porous

15_PROFILE High Porous

High Porous

Medium Porous
16_PROFILE High Porous

High Porous

High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 129
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

5.8.7. WTG08 Density - p (gr/ em?)

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

DENSITY
OFIL DEPTH p(gi ON
1_PROFILE
2_PROFILE
3_PROFILE
Medium
4_PROFILE
High
Medium
5_PROFILE
6_PROFILE
High
Medium
7_PROFILE Medium
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE
13_PROFILE
14_PROFILE
15_PROFILE
16_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA \, Web: www.ozdeha.com
t

130
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Density Classification of Ground Units:

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.8.8. WTGO08 Modulus of Subgrade Reaction — D Y K (ton/m3)
Modulus of

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE
17318

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com

131
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4671
12_PROFILE . LAYER 8934
1. LAYER 4000
13_PROFILE
3. LAYER 11628
1. LAYER 3263
14_PROFILE
3. LAYER 13442
15_PROFILE . LAYER 5302
1. LAYER 4330
16_PROFILE
3. LAYER 10711

1. LAYER

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.8.9. WTG08 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)
BEARING

PROFILES

LAYERS

(qu.k

CAPACITY
g/cm?) (qakg/em”)

ALLOWABLE
BEARING CAPACITY

1_PROFILE 1. LAYER -3.40 5,53 1,84
2.LAYER -10,70 12,99 4,33
3.LAYER -39,30 26,32 8,77
2_PROFILE 1. LAYER -235 891 2,97
2. LAYER -15,94 22,33 744
3. LAYER -34,06 57,20 19,07
3_PROFILE 1. LAYER -4.85 5,92 197
2. LAYER -15,26 12,06 4,02
3. LAYER “34,74 29,00 9,67
4_ PROFILE 1. LAYER -152 6,07 2,02
2. LAYER “17,23 10,70 3,57
3. LAYER -32,77 17,89 5,96
5_PROFILE 1. LAYER -3.20 6,08 2,03
2. LAYER -14,30 16,78 5,59
3. LAYER -35,70 30,85 10,28
6_PROFILE 1. LAYER -2,82 9,63 321
2. LAYER -19,06 19,20 6,40
3. LAYER -30,94 42,08 14,03
7_PROFILE 1. LAYER -1,85 461 1,54
2.LAYER -5,82 9,15 3,05
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
Web: www.ozdeha.com
DE-HA

132
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3.LAYER -44,18 19,08 6,36
8_PROFILE 1. LAYER -7,50 6,73 2,24
2. LAYER -17,19 10,65 3,55
3. LAYER -32,81 18,12 6.04
9_PROFILE 1. LAYER -5,50 5.45 1,82
2. LAYER -12,62 9,95 3,32
3. LAYER -37,38 16,98 5,66
10_PROFILE 1. LAYER -4,52 6,97 232
2. LAYER -20,23 15,94 531
3. LAYER -29,77 34,92 11,64
11_PROFILE 1. LAYER -4,81 20,85 6.95
2. LAYER -15,11 16,21 5.40
3. LAYER -34,89 43,30 14,43
12_PROFILE 1. LAYER -7Al 11,68 3,89
2. LAYER -23,31 22,34 TAS
3. LAYER -26,69 47,60 15,87
13_PROFILE 1. LAYER -8,15 10,00 3,33
2. LAYER -25,63 13,81 4,60
3. LAYER -24,37 29,07 9,69
14_PROFILE 1. LAYER -3,50 8,16 2,72
2. LAYER -11,02 14,63 488
3. LAYER -38,98 33,61 11,20
15_PROFILE 1. LAYER -4,65 9,87 3,29
2. LAYER -14,64 13,25 442
3. LAYER -35,36 28,39 9.46
16_PROFILE 1. LAYER -3,21 10,82 3,61
2. LAYER -14,38 11,07 3,69
3. LAYER -35,62 26,78 8,93
RAGEIl
qu=(0,024* Vs*(J.B.K+0. 002 v)o 7I/G.K
BEARING CAPACITY Geological unit factor 18 18 20
CALCULATION
(Prof. Dr. SEMI TEZCAN- Safety factor 50-100 VOLATISILE
2006)
IIAVERAGEI|
LAYERS DEPTH Allowable Bearing Capacity (qa,.kg/cm?)
-K=3 empirical value

iy,

DE-HA

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

133
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.8.10 WTGO08 Vibration Period - To (sec) /Ground Amplification (Ak)

PROFILES

1.PROFILE 0,22 0,15 0,33 1,40
2.PROFILE 0,14 0,09 0,20 1,01
3.PROFILE 0,23 0,15 0,34 1,39
4.PROFILE 0,32 021 0,48 1,64
5.PROFILE 0,20 0,13 0,30 1,27
6.PROFILE 017 0,11 0,25 1,08
7.PROFILE 0,25 0,17 0,38 1,58
8.PROFILE 0,31 021 047 1,60
9.PROFILE 0,31 L 0,20 L 0,46 1,66
10.PROFILE 0,21 i 0,14 i 0,31 1,26
11.PROFILE 0,15 0,10 0,23 1,07
12.PROFILE 017 0,11 0,25 1,07
13.PROFILE 0,24 0,16 0,36 1,29
14.PROFILE 0,18 0,12 0,27 1,23
15.PROFILE 0,21 0,14 0,31 1,30
16.PROFILE 0,22 i 0,15 i 0,33 1,34

To =>4H Vs ni=I (sec)....... (Zeevaert 1967)
Ak=68*Vs30.°% (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
l SANA TEARET UNITED KET

| Turan Giines Bulvari 664 Sk No:9/2 134
tI | | I CANKAYA/ANKARA
O1-DE-HA Ih, Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.9. WTGO09
There are 11 measurements were taken. These measurements showed 3 layers. Layer 1 was
found between 0,00 m and 3,50 m depth, Layer 2 between 3,50 m and 15,42 m depth, and
Layer 3 was found at an average depth of 15,42 m. The parameters of this layer are given in
the table below.

Vp_

LAYERS ) RIPPABILITY
Velocity

LAYERS POROSITY

Simple strippability

1.LAYER | High Porosity
Medium-hard strippability

Explosive High Porosity

Vs_

LAYERS Velocity

GROUND GROUP LAYERS p (gr/em3) DEFINITION

1, LAYER Medium

LAYERS DY K (ton/m*)
1, LAYER

LAYERS 2 DURANCE LAYERS Capacity Capacity

(qu.kg/em2) (qa,kg/em2)

104874 High sturdy ‘| | 3.LAYER 9.05

Medium Porosity

Ground Carrying Secure Carrying

Tb z
To (sec) Ta (sec) Vs30 (m/sec)
(69)

0,26 0,18 0.40 652 147
It is recommended to excavate the first 1.50 meter from the sixth (6) profile of the land taken
from the ground and to excavate the average of the first 5.00 meters from the land elevation of
eleventh (11) profile. Taking into consideration the following applications, the profile points
should be seen in the engineering parameters section for detailed values.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

I SANAYI-TEARET UMIED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

II IM CANKAYA/ANKARA

OL DE Hal Web: www.ozdeha.com

135
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l cxNAvT TeARET LMTED SKE
Turan Giines Bulvari 664 Sk No:9/2 136
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON
————————————

BEARING CAPACITY (kg/cm2)

P3 P4

YOUNG MODULE DISPERSIONE(kg/cm2)

PS

P3 P4

SHEAR MODULE DISPERSIONE(kg/cm2)

P3 P4

PS

TRELELELTEEE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 137
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.9.1. WTG09 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

PROFIL DE STRIPPABILIT
1_PROFILE
Explosive
2_PROFILE : . High Difficult Strippability
3_PROFILE : ‘ Simple Strippability
Medium Strippability
4_PROFILE
Explosive
Simple Strippability
5_PROFILE
Explosive
High Simple Strippability
6_PROFILE
Medium Strippability
7_PROFILE
8_PROFILE : { Simple Strippability
9_PROFILE : - Medium Strippability
Explosive
Simple Strippability
10_PROFILE
Explosive
High Simple Strippability
11_PROFILE

High Difficult Strippability

Simple Strippability

458<Vp<1220

Difficult Strippability
High Difficult
Strippability

Pp xplosive Strippability
Strippability of floors with P wave velocity (Church, 1981)

1525<Vp<1 1830
1830<Vp<12135

STRIPPABILITY
Simple Strippability

Medium Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

138
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.9.2. WTG09 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

IIAVERAGEI|
DEPTH s GROUND GROUPS

Ground Group Ground group and top ground thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground grouy

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in the
field studies are the absolute change tables and that the layers are included in the ground groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI TICARET LIMITED SIRKETI

Turan Gunes Bulvan 664 Sk No:9/2

| iM CANKAYA/ANKARA,
OL-DE Hal Web: www.ozdeha.com

139
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.9.3. WTG09 Vs30

PROFILES (0 (m/sec)

1.PROFILE 691
2.PROFILE 898
3.PROFILE 465
4.PROFILE 861
5.PROFILE 892
6.PROFILE 353
7.PROFILE 913
8.PROFILE 537
9.PROFILE 625
10.PROFILE 604
11.PROFILE 335

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.9.4. WTGO09 Shear Modulus-G (kg/em?)
SHEAR MODULUS

ENDURANCE

1_PROFILE

3.LAYER Rock Highlid

1, LAYER Sturd,
2_PROFILE . Rock Highlid
3_PROFILE Sturdy

Rock Highlid
Sturdy
4_PROFILE
Rock Highlid
. Sturd:

S_PROFILE | . Rock Highlid
6_PROFILE
7_PROFILE

3.LAYER

1. LAYER
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

CANKAYA/ANKARA

il Turan Giines Bulvari 664 Sk No:9/2 140
lh Web: www.ozdeha.com

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3000<G<10000

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs?)/100
RAGEIl
LAYERS G (kg/cm?) ENDURANCE
Medium

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.9.5. WTG09 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

PROFILES LAYERS E(kg/cm?) ENDURANCE
1_PROFILE
3.LAYER Rock Highlid
Sturdy
2_PROFILE
215852 Rock Highlid
3_PROFILE
4_PROFILE
143612 Rock Highlid
8545 Medium
5_PROFILE
213249 Rock Highlid
6_PROFILE
Sturd,
Medium
7_PROFILE
233216 Rock Highlid
3657 Weak
8_PROFILE
Rock Highlid
9_PROFILE . Sturdy
Rock Highlid
Weak
10_PROFILE
Rock Highlid
Weak
11_PROFILE
Sturdy
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
\, Web: www.ozdeha.com
DE-HA

141
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1000<E<5000

10000<E<30000

Ss
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,?-4*Vo)/( Vp"-Vo)

LAYERS g/cm? ENDUR. ANCE

104874 Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.9.6. WTGO09 Poisson’s Ratio - (6)

POISSON’S RATIO
PROFILES LAYERS DEPTH (Q) POROSITY

1_PROFILE 2 F. Porous
High Porous

High Porous

2_PROFILE
Porous
High Porous
3_PROFILE
Porous
4 PROFILE _ . Porous
High Porous
High Porous
5_PROFILE
Porous
Porous
6_PROFILE
High Porous
7_PROFILE . Porous
Porous
High Porous
8_PROFILE
High Porous
Porous
9_PROFILE
10_PROFILE : Porous
Porous
Porous
11_PROFILE
Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE-HA hy Web: www.ozdeha.com

142
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity
0,00<o<0,25 Nonporous

Poisson ratio classification
2*Vs2)/(2* Vp?-2*Vs

High Porous
Medium Porous
loa) i i High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.9.7. WTG09 Density - p (gr/ em?)

DENSITY
1_PROFILE
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
3. LAYER
1. LAYER
7_PROFILE
8_PROFILE 2. LAYER
9_PROFILE
3. LAYER
1. LAYER
10_PROFILE
3. LAYER
1. LAYER
11_PROFILE 2. LAYER Medium
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA hy Web: www.ozdeha.com

143
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Density: p (gr/em’) Tammlama
p<1,20 High low

1,90<p<2,20
2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
p =d=0.31*Vp0.25
IIAVERAGEI|

p (gr/em*) DEFINITION
1, LAYER c Medium

3. LAYER / / 222 / High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.9.8. WTG09 Modulus of Subgrade Reaction — D Y K (ton/m3)
Modulus of

RS (ton/m*)
1. LAYER
1_PROFILE
3.LAYER
LAYER
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
LAYER
8_PROFILE
9_ PROFILE
10_PROFILE
11_PROFILE
3. LAYER i i 5453
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA hy Web: www.ozdeha.com

144
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IAVERAGEII
DEPTH D YK (ton/m?)

1. LAYER

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.9.9. WTG09 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
ALLOWABLE

BEARING

AGES AY i 7 BEARING
PROFILES LAYERS Guo CAPACITY
5 (CER
1_PROFILE 1. LAYER -3,90 8,15 2,72
2.LAYER -17,46 13,18 439
3.LAYER -32,54 23,22 7,74
2_PROFILE 1. LAYER -2,70 8,98 2,99
2. LAYER -18,31 15,16 5,05
3. LAYER -31,69 43,68 14,56
3_PROFILE 1. LAYER ~6,48 5,64 1,88
2. LAYER -14,86 8,86 2.95
3. LAYER -35,14 16,57 5,52
4_PROFILE 1. LAYER -4,67 9,68 3,23
2. LAYER -20,90 16,20 5.40
3. LAYER -29,10 34,61 11,54
5_PROFILE 1. LAYER -3,42 751 2,50
2. LAYER -15,31 17,30 5.77
3. LAYER -34,69 43,37 14,46
6_PROFILE 1. LAYER -1,57 2,50 0.83
2. LAYER -7,03 5,86 1,95
3. LAYER -42,97 12,33 41
7_PROFILE 1. LAYER -2,27 7,10 237
2.LAYER -15,38 16,99 5,66
3.LAYER -34,62 45,72 15,24
8_PROFILE 1. LAYER -247 4,92 1,64
2. LAYER -11,04 9,93 3.31
3. LAYER -38,96 19,23 641
9_PROFILE 1. LAYER 341 797 2,66
2. LAYER -15,28 10,83 3,61
3. LAYER -34,72 22,28 TA3
10_PROFILE 1. LAYER -2,62 5.03 1,68
2. LAYER -11,72 11,09 3,70
3. LAYER -38,28 23,98 7,99
11_PROFILE 1. LAYER -4,99 2,84 0,95
2. LAYER 22,32 681 2.27
3. LAYER -27,68 13,63 454

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

145
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEI|

DEP’

empirical value

5.9.10. WTGO09 Vibration Period - To (sec) /Ground Amplification (Ak)

1.PROFILE 0,24 0,16 0,36 1,35
2.PROFILE 017 0,12 0,26 1,15
3.PROFILE 0,33 0,22 0,50 171
4.PROFILE 0,20 0,13 0,29 1,18
5.PROFILE 017 0,1 0,25 1,15
6.PROFILE 0,38 0,26 0,58 2,01
7.PROFILE 0,16 0,11 0,25, 1,14
8.PROFILE 0,27 0,18 O41 1,57
9.PROFILE 0,25 i 0,17 i 0,38 1,43
10.PROFILE 0,24 i 0,16 i 0,36 146
11.PROFILE 0,49 L 0,32 L 0,73 2,08

AVERAGE

Ta (sec) Tb (se Ak (Amplification)

To = 4H Vs n=l (sec) (Zeevaert,1967)
Ak=68*V530°% (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

rT Turan Giines Bulvari 664 Sk No:9/2 146
Ml, GANKAYA/ANKARA
E-HA hy Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.10. WTG10

There are 20 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found at an average depth of 0,00 m-3,95 m, Layer 2 at an average depth of 3.95 m-
13,72 m and Layer 3 at an average depth of 13,72 m. These layer parameters are given in the

table below.

Vp_

5 RIPPABILITY
Velocity

LAYERS
Simple strippability

LAYERS GROUND GROUP

High sturdy

[DURANCE

High sturdy

LAYERS

LAYERS

LAYERS

Vs30 (m/sec)

Taking into consideration the measurements taken in the field, it is suggested to slide the

POROSITY
High Porosity
High Porosity
High Porosity

p (gr/cm3) DEFINITION

DY K (ton/m’*)

Ground Carrying Secure Carrying

Ak (Amplification)

WTG weight point in the north-west direction and fit the 5-6-7 profile. Because 11-12-14-16
and 17 were observed to have weak top layers. Taking into account the following
applications, the profile points should be seen in the engineering parameters section for

detailed values.

Google Earth

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

147
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TICARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 148
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2) a4
P47 PIG 6

SHEAR MODULE DISPERSIONE(kg/cm2)
PIG

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 149 —
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
02-D

1_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.10.1. WTG 10 Seismic P wave velocity (Compressional Wave Velocity (Vp))
p VELOCITY

2_PROFILE

3_PROFILE

Simple Strippability
iigh Difficult Strippability

4 PROFILE

‘Simple Strippability

figh Difficult Strippability

5_PROFILE

Medium Strippability

Explosive

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE
Explosive
Simple Strippability
10_PROFILE
iigh Difficult Strippability
High Simple Strippability
11_PROFILE
High Difficult Strippability
‘Simple Strippabilit
12_PROFILE
High Difficult Strippability
13_PROFILE Simple Strippability
14_PROFILE
15_PROFILE
Explosive
High Simple Strippability
16_PROFILE
Medium Strippability
High Simple Strippability
17_PROFILE
Simple Strippability
‘Simple Strippabilit
18_PROFILE
Explosive
19 PROFILE | Simple Strippability
20_PROFILE _ Medium Strippability

xplosive

iy,

DE-HA

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

150
3.LAYER

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

| P Wave Velocity (m/sec) Strippability

1525<Vp<11830 Difficult Strippability
1830<Vp<12135

Vp>2135 __Explosive Strippability
bility of floors with P wave velocity (Church, 1981)

Simple Strippability

High Difficult
Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.10.2. WTG10 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE

| MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

| SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

tI I | CANKAYA/ANKARA

FHA Ih, Web: www.ozdeha.com

t

151
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

19_PROFILE

20_PROFILE

IIAVERAGEI|
LAYERS Vs_ Velocity GROUND GROUPS

S wave velocities of the grounds in the study area and ground group

Ground Group Ground grou top ground layer thickness(h1)

Z2 hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANAYI TICARET LIMITED SIRKETI

Turan Gunes Bulvan 664 Sk No:9/2

| iM CANKAYA/ANKARA,
OL-DE Hal Web: www.ozdeha.com

152
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

PROFILES 0 (my)

5.10.3. WTG10 Vs30

1.PROFILE 844
2.PROFILE 380
3.PROFILE 513
4.PROFILE 471
5.PROFILE 814
6.PROFILE 547
7.PROFILE 768
8.PROFILE 429
9.PROFILE 610
10.PROFILE 494
11.PROFILE 486
12.PROFILE 403
13.PROFILE 480
14.PROFILE 308
15.PROFILE 651
16.PROFILE 364
17.PROFILE 263
18.PROFILE 600
19.PROFILE 592
20.PROFILE 572

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.10.4. WTG10 Shear Modulus-G (kg/em?)
SHEAR MODULUS

1_PROFILE
3.LAYER Rock Highlid

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

3.LAYER Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

153
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

8_PROFILE
Medium
9 PROFILE
Rock Highlid
Medium
10_PROFILE
Rock Highlid
11_PROFILE
12_PROFILE
Rock Highlid
Weak
13_PROFILE
14_PROFILE
15_PROFILE
Rock Highlid
Weak
16_PROFILE
17_PROFILE 2.LAYER
18_PROFILE
Rock Highlid
Medium
19_PROFILE
Rock Highlid
20_PROFILE Sturdy
3. LAYER Rock Highlid

02-D

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)

1500<G<3000

10000<G

‘d*Vs)/100

ENDURANCE

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

154
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.10.5. WTG 10 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

FIL ENDURANCE
1_PROFILE : : Rock Highlid
2_PROFILE

Medium
3_PROFILE
Rock Highlid
4_PROFILE . . Medium
Rock Highlid
Sturdy
5_PROFILE
151366 Rock Highlid
9368 Medium
6_PROFILE
Rock Highlid
7_PROFILE
115089 Rock Highlid
5166 Medium
8_PROFILE
9_PROFILE
Rock Highlid
10_PROFILE . i Medium
Rock Highlid
Weak
11_PROFILE
Rock Highlid
Weak
12_PROFILE
Rock Highlid
13_PROFILE . Sturdy
Rock Highlid
14_PROFILE
15_PROFILE
Rock Highlid
16_PROFILE
17_PROFILE
3.LAYER
1. LAYER
18_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
i hy Web: www.ozdeha.com
fe HA

155
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

19 PROFILE

20_PROFILE

30000<E

ENDURANCE

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.10.6. WTG10 Poisson’s Ratio - (6)
POISSON’S RATIO

High Porous
1_PROFILE
High Porous
High Porous
2_PROFILE
High Porous
3_PROFILE . - Medium Porous
High Porous
High Porous
4_PROFILE
High Porous
High Porous
5_PROFILE
High Porous
6_PROFILE : High Porous
High Porous
High Porous
7_PROFILE
High Porous
High Porous
8_PROFILE
High Porous
9. PROFILE High Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE-HA hy Web: www.ozdeha.com

156
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
High Porous
10_PROFILE
High Porous
Medium Porous
11_PROFILE
High Porous
12_PROFILE Medium Porous
High Porous
High Porous
13_PROFILE
High Porous
High Porous
14_PROFILE
High Porous
15_PROFILE High Porous
Medium Porous
High Porous
16_PROFILE
High Porous
High Porous
17_PROFILE
18_PROFILE Medium Porous
High Porous
High Porous
19_PROFILE
High Porous
High Porous
20_PROFILE

3.LAYER

Poisson’s Ratio;(6)

Porosity
Nonporous
Medium Porous

High Porous

Poisson ratio classification
o=(Vp?-2*Vs2)/(2* Vp?-2*Vs2)

IIAVERAGEI|

POROSITY
High Porous
High Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

157
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.10.7. WTG10 Density - p (gr/ em*)

FIL ON
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE Medium
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE High
High
Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE Medium
11_PROFILE
High
Medium
12_PROFILE
13_PROFILE
14_PROFILE
15_PROFILE
16_PROFILE
17_PROFILE
18_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA \, Web: www.ozdeha.com
t

158
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High
Medium
Medium

19 PROFILE

20_PROFILE

Density: p (gr/em*)

pe

p (gr/em*) DEFINITION

3. LAYER / / { / High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.10.8. WTG10 Modulus of Subgrade Reaction — D Y K (ton/m3)
Modulus of Subgrade Reaction

PROFILES LAYERS DEPTH DYK (ton/m
1_PROFILE
3. LAYER
1. LAYER
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
1. LAYER
8 PROFILE
3. LAYER
1. LAYER
9_PROFILE 2. LAYER
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA hy Web: www.ozdeha.com

159
10_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

3.LAYER

18_PROFILE

1. LAYER

19 PROFILE

20_PROFILE

1. LAYER

3.LAYER

02-D

(ton/m3)

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.10.9. WTG 10 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)

PROFILES
1_PROFILE 1, LAYER -9.47 3,86
2.LAYER -21,70 5,40
3.LAYER -28,30 11,79
2_PROFILE 1. LAYER -3.26 115
2. LAYER -14,58 2,02
3. LAYER 35,42 4,64
3_PROFILE 1. LAYER ~6,52 2,13
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE- HA hy Web: www.ozdeha.com

160
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER -14,94 10,50 3,50
3. LAYER. -35,06 17,59 5,86
4_PROFILE 1. LAYER -4,32 7,67 2,56
2. LAYER -13,59 740 2A7
3. LAYER 3641 16,56 5,52
5_PROFILE 1. LAYER -4,76 8,28 2,76
2. LAYER. -14,98 16,04 5,35
3. LAYER -35,02 35,55 11,85
6_PROFILE 1. LAYER -2,27 8,17 2,72
2. LAYER -10,17 8.44 281
3. LAYER. -39,83 19,49 6,50
7_PROFILE 1. LAYER -4,72 9,72 3,24
2.LAYER 14,83 14,15 4,72
3.LAYER -35,17 30,41 10,14
8_PROFILE 1. LAYER -4,22 6,10 2,03
2. LAYER. -18,89 6,68 2,23
3. LAYER 31,11 14,61 4,87
9_PROFILE 1, LAYER -2,69 551 1,84
2. LAYER -12,06 10,97 3,66
3. LAYER. -37,94 23,80 7,93
10_PROFILE 1. LAYER -2,61 639 2,13
2. LAYER -11,70 TA8 2,49
3. LAYER -38,30 17,36 5,79
11_PROFILE 1. LAYER -1,83 3,20 1,07
2. LAYER -8,17 8,21 2,74
3. LAYER -41,83 18,53 6,18
12_PROFILE 1. LAYER -3,38 3,60 1,20
2. LAYER -10,62 7.46 2,49
3. LAYER. -39,38 14,66 4,89
13_PROFILE 1. LAYER -3,22 4,64 1,55
2. LAYER. -14,39 8,97 2,99
3. LAYER -35,61 16,22 5Al
14_PROFILE 1. LAYER -445 2,94 0,98
2. LAYER. -19,92 5,51 1,84
3. LAYER -30,08 10,83 3,61
15_PROFILE 1. LAYER -3,50 8,42 281
2. LAYER -8,03 10,05 3,35
3. LAYER. -41,97 24,37 8,12
16_PROFILE 1. LAYER -2,83 3,00 1,00
2. LAYER -12,67 6,05 2,02
3. LAYER. -37,33 12,94 431
17_PROFILE 1. LAYER -2,61 231 0,77
2.LAYER -8,22 3,88 1,29
3.LAYER -41,78 8,99 3,00
18_PROFILE 1. LAYER -4,16 5,93 1,98
2. LAYER -13,08 11,85 3,95
3. LAYER. -36,92 22,78 759
19_PROFILE 1. LAYER -3,49 6,15 2,05
2. LAYER -10,97 10,79 3,60
3. LAYER. -39,03 22,14 7,38
20_PROFILE 1. LAYER -4,66 7,25 2,42
2. LAYER -20,84 10,79 3,60
3. LAYER. -29,16 18,94 6,31

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"

161
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,71/G.K
BEARING CAPACITY Geological unit 16 17
CALCULATION factor 18

18 20

(Prof. Dr. SEMIH TEZCAN-2006) | Safety factor 50-100 | CLAY SAND SEDIMENT VOLATISILE

1. LAYER

PROFILES

1. PROFILE 0,20 0,13 0,30 119
2.PROFILE 0,40 0,26 0,60 1,92
3.PROFILE 0,30 i 0,20 i 0,46 1,61
4.PROFILE 0,32 i 0,21 i 0,48 1,69
5.PROFILE 0,19 0,12 0,28 1,22
6.PROFILE 0,26 0,18 0,39 1,55
7.PROFILE 0,20 i 0,13 i 030 1,26
8.PROFILE 0,38 i 0,25 i 0,57 1,79
9.PROFILE 0,24 0,16 0,36 1,45
10.PROFILE 0,30 0,20 0,45 1,65
11.PROFILE 0,28 0,19 0,42 1,66
12.PROFILE 0,36 L 0,24 L 0,53 1,86
13.PROFILE 0,32 i 0,22 i 0,48 1,67
14.PROFILE 0,53 0,35 0,80 2,19
15.PROFILE 0,21 0,14 0,32 139
16.PROFILE O41 L 0,27 L 0.61 1,98
17.PROFILE 0,52 i 0,35 i 0,79 2,40
18.PROFILE 0,25 017 0,37 146
19.PROFILE 0,24 0,16 0.37 148
20.PROFILE 0,30 i 0,20 i 0.45 151

AVERAGE
Tb (

To =>4H Vs ni=1 (sec) (Zeevaert,1967)
Ak=68* Vs30% oe (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

162
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.11. WTGIIL

There are 17 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found at an average depth of 0,00 m-3,61 m, Layer 2 at an average depth of 3,61 m-
12,93 m and Layer 3 at an average depth of 12,93 m. The parameters of this layer are given in

the table below.

Vp_

5 STRIPPABILITY
Velocity

Simple strippability

STRIPPABILITY
GROUND GROUP

ENDURAN

High sturdy

ENDURANCE

High sturdy

LAYERS POROSITY

High Porosity
High Porosity

High Porosity

LAYERS p (gr/cm3) DEFINITION

DY K (ton/m?)

Ground Carrying Secure Carrying
Capacity

To (sec) Ta (sec)

0,32 0,21

Tb Vs30 (m/sec)
(sec) 8 MISE) (Amplification)

0.48 480 1,69

Taking into account the following applications, the profile points should be seen in the
engineering parameters section for detailed values.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

163
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

O2-DE-HA |"

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

164
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

PIG

YOUNG MODULE DISPERSIONE (kg/cm2)
PIG

SHEAR MODULE DISPERSIONE (kg/cm2)
P16

BG RRESGEREEEVERREGERRRR “Sess” ReRE RESET RcRSResE

| MOHENDISLK, MUSAVIRLIKG,INSAAT, TAAKHOT
| SANA TICARET LIMITED SIRKETI

CANKAYA/ANKARA

i \ Turan Giines Bulvari 664 Sk No:9/2 165
| | Web: www.ozdeha.com

O2-DE-HA |"
5.11.1. WTG11 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE
High Difficult Strippability
‘Simple Strippability
2_PROFILE
‘Simple Strippability
3_PROFILE
High Difficult Strippability
4. PROFILE Simple Strippabii
High Difficult Strippability
‘Simple Strippabii
5_PROFILE Medium Strippability
Explosive
Simple Strippability
6_PROFILE Simple Strippability
‘Simple Strippability
7_PROFILE
High Difficult Strippability
8_PROFILE
9_PROFILE
‘Simple Strippability
10_PROFILE
‘Simple Strippability
11_PROFILE
High Difficult Strippability
12_PROFILE Simple Strippability
High Difficult Stippability
13_PROFILE
‘Simple Strippability
14_PROFILE
‘Simple Strippability
15_PROFILE
High Difficult Strippability
16_PROFILE Medium Strippability
Explosive
Simple Strippability
17_PROFILE Simple Strippability

02-D fe HA Mh

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
GANKAYA/ANKARA

Web: www.ozdeha.com

166
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Simple Strippability

1525<Vp<11830 Difficult Strippability

STRIPPABILIT

Simple Strippability

Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.11.2. WTG11 Seismic S wave velocity (Transverse Wave Velocity (Vs))

PROFILES GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
l SANA TEARET UNITED KET

| Turan Giines Bulvari 664 Sk No:9/2 167
tI | | I CANKAYA/ANKARA
O1-DE-HA Ih, Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_ PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

2.LAYER

Ground Group

S wave velocities of the grounds in the study area and ground group
Ground group and top ground thickness(hi)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground

groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

168
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.11.3. WTG11 Vs30

PROFILES

1.PROFILE 452
2.PROFILE 439
3.PROFILE 393
4.PROFILE 483
5.PROFILE 646
6.PROFILE 458
7.PROFILE 527
8.PROFILE 478
9.PROFILE 493
10.PROFILE 374
11.PROFILE 512
12.PROFILE 442
13.PROFILE 405
14.PROFILE 530
15.PROFILE 462
16.PROFILE 628
17.PROFILE 432

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.11.4.WTG11 Shear Modulus-G (kg/em?)
SHEAR MODULUS
DE ENDURANCE

1_PROFILE
2_PROFILE
Rock Highlid
‘Weak
3_PROFILE
4_PROFILE
Rock Highlid
Sturdy
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER Rock Highlid
1. LAYER Medium
8_PROFILE
Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA hy Web: www.ozdeha.com

169
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

9_PROFILE

Rock Highlid
10_PROFILE
11_PROFILE
12_PROFILE

Rock Highlid

Medium

13_PROFILE
14_PROFILE
15_PROFILE
16_PROFILE

Rock Highlid

Weak

17_PROFILE

3.LAYER Rock Highlid

D
400<G<1500
3000<G<10000
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs?)/100
ENDURANCE
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

170
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.11.5. WTG11 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

ENDURANCE
1. LAYER
1_PROFILE
3.LAYER Rock Highlid
1. LAYER ‘Weak
2_PROFILE
Rock Highlid
3_PROFILE : Medium
4_ PROFILE
Rock Highlid
5_PROFILE
Rock Highlid
Weak
6_PROFILE
Rock Highlid
Weak
7_PROFILE
8 PROFILE
Rock Highlid
Medium
9_PROFILE
Rock Highlid
10.PROFILE 2. Medium
11_PROFILE
12_PROFILE
13_PROFILE
14_PROFILE
15_PROFILE
Rock Highlid
Medium
16_PROFILE
Rock Highlid
I7PROFILE —__—-2.LAYER
3.LAYER Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, Turan Giines Bulvari 664 Sk No:9/2 171

CANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

10000<E<30000

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*3*V,2-4*V2)/( Vp?-W2)

ENDURANCE

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.11.6. WTG11 Poisson’s Ratio - (6)
POISSON’S RATIO
DEPTH (0)

1. LAYER High Porous
1_PROFILE 2.LAYER Medium Porous
3.LAYER High Porous
2_PROFILE
High Porous
3_PROFILE
3. LAYER High Porous
High Porous
4_PROFILE 2 Medium Porous
3. LAYER High Porous
High Porous
5_PROFILE Medium Porous
- LAYER High Porous
High Porous
6_PROFILE
7_PROFILE
3.LAYER High Porous
1. LAYER High Porous
8_PROFILE Medium Porous
3. LAYER High Porous
9 PROFILE 1. LAYER High Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | lh CANKAYA/ANKARA
Web: www.ozdeha.com
DE-HA

172
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER

High Porous

Medium Porous

High Porous

10_PROFILE
High Porous
11_PROFILE
High Porous
High Porous
12_PROFILE High Porous
High Porous
High Porous
13_PROFILE High Porous
High Porous
High Porous
14_PROFILE
High Porous
15_PROFILE
3. LAYER High Porous
High Pi
16_PROFILE Medium Porous
- LAYER High Porous
High Porous
17_PROFILE 2.LAYER Medium Porous

3.LAYER High Porous

Poisson’s Ratio;(6) Porosity
0,00<0<0,25 Nonporous

o=(Vp?-2*Vs?)/(2* Vp?-2* Vs?)

IIAVERAGEI|
LAYERS DEPTH POROSITY
High Porous
High Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

173
5.11.7.WTG11 Density - p (gr/ em*)

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

DENSITY
PROFILES LAYERS DEPTH p (gr/cm*) DEFINITION
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
High
Medium
8_PROFILE
9 PROFILE Medium
High
Medium
10_PROFILE
High
Medium
11_PROFILE
12_PROFILE Medium
High
Medium
13_PROFILE
High
Medium
14_PROFILE
15_PROFILE
16_PROFILE
17_PROFILE

l
7
QZ-DE-HA "

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

174
l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI | | | CANKAYA/ANKARA

ca Ih, Web: www.ozdeha.com
OZ-DE-HA

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Medium

1,90<p<2,20
2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
0.31*Vp0.25
IIAVERAGEI|

LAYERS p (gr/em*) DEFINITION
Medium

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data

obtained in the field studies and the table of variation are given in the above table.

5.11.8. WTG11 Modulus of Subgrade Reaction — D Y K (ton/m3)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

175
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the

direction of the

data obtained after the seismic measurements made in the study area.

5.11.9.WTG11 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
BEARING SEANG.

PROFILES AY! f 4 NAT

ES Guo CAPACIT

(qa.kg/cem’)

1_PROFILE 1. LAYER -2,34 4,25 142

2.LAYER -10,47 8,07 2,69

3.LAYER -39,53 16,04 5,35
2_PROFILE 1. LAYER -4,43 4,99 1,66

2. LAYER -13,92 8,29 2,76

3. LAYER -36,08 15,44 5.15
3_PROFILE 1. LAYER -2,69 513 171

2. LAYER -8,46 8,01 2,67

3. LAYER -41,54 12,71 4.24
4_PROFILE 1. LAYER -2,67 4,20 1.40

2. LAYER -11,96 8,30 2.77

3. LAYER -38,04 17,89 5,96
5_PROFILE 1. LAYER -3,86 737 2,46

2. LAYER -12,13 12,68 4,23

3. LAYER -37,87 24,59 8.20
6_PROFILE 1. LAYER -4.81 5,27 1,76

2. LAYER -15,12 773 2,58

3. LAYER -34,88 16,99 5,66
7_PROFILE 1. LAYER -2,72 540 1,80

2.LAYER -12,18 8,19 2,73

3.LAYER -37,82 19,91 6,64
8_PROFILE 1. LAYER -5,19 5.40 1,80

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

176
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER -11,89 9,49 3,16
3. LAYER -38,11 16,73 5,58
9_PROFILE 1. LAYER -3,95 5,78 1,93
2. LAYER -1241 7,86 2,62
3. LAYER. -37,59 18,58 6,19
10_PROFILE 1. LAYER -5,19 497 1,66
2. LAYER -16,33 761 2,54
3. LAYER -33,67 10,16 3,39
11_PROFILE 1. LAYER -3,17 497 1,66
2. LAYER. -14,16 9,33 3,11
3. LAYER. -35,84 19,38 6.46
12_PROFILE 1. LAYER -2,86 5,73 191
2. LAYER. -12,79 6,85 2,28
3. LAYER -37,21 15,00 5,00
13_PROFILE 1. LAYER -4,53 5,35 1,78
2. LAYER -14,26 6,32 2,11
3. LAYER -35,74 13,84 461
14_PROFILE 1, LAYER -3,73 10,53 3,51
2. LAYER -16,69 8,13 2,71
3. LAYER -33,31 18,76 6,25
15_PROFILE 1. LAYER -2,78 7,83 2,61
2. LAYER -12,42 6,99 2,33
3. LAYER -37,58 15,87 5,29
16_PROFILE 1. LAYER -3,18 7,38 2.46
2. LAYER -14,22 12,51 4,17
3. LAYER -35,78 21,71 7,24
17_PROFILE 1. LAYER -3,33 431 144
2.LAYER -10,48 7,85 2,62
3.LAYER -39,52 15,01 5,00

qu=(0,024*Vs*(J.B.1 x 002") TIVG.K

BEARING CAPACITY
CALCULATION

2006)

LAYERS

(Prof. Dr. SEMIH TEZCAN-

Geological unit factor
18

Safety factor 50-100 CLAY

IIAVERAGEI|

SAND

Allowable Bearing

-K=3 empirical value

SEDIMENT | VOLATISILE

Capacity (qa.kg/cem?)

02-D fe HA Mh

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
GANKAYA/ANKARA

Web: www.ozdeha.com

177
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.11.10 WTG11 Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES

1.PROFILE 0,32 O21 0,48 1,74
2.PROFILE 0,35 i 0,23 i 0,52 177
3.PROFILE 0,36 i 0,24 i 0,54 1,89
4.PROFILE 0,30 0,20 0,45 1,67
5.PROFILE 0,23 0,15 034 1,40
6.PROFILE 0,33 i 0,22 i 0,50 1,72
7.PROFILE 0,28 i 0,19 i 0,42 158
8.PROFILE 031 0.21 0.46 1,68
9.PROFILE 0,30 0,20 0.45 1,65
10.PROFILE 045 0,30 0,67 1,94
11.PROFILE 0,29 L 0,20 L 0,44 1,61
12.PROFILE 0,34 i 0,23 i 0,51 1,76
13.PROFILE 0,38 0,25 0,57 1,85
14.PROFILE 0,30 0,20 0.45 1,58
15.PROFILE 0,32 L 0,21 L 0,48 171
16.PROFILE 0,25 i 017 i 0,37 142
17.PROFILE 0,33 i 0,22 i 0,50 1,78

AVERAGE

To (sec) Ta (sec) Tb (sec) aus

(Amplification)

To =>. 4H Vsni=l

(sec)....... (Zeevaert,1967)
=68* Veg"
Ak=68 ‘Vs30 (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

178
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.12. WTG12
There are 12 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found to be between 0.00 m and 3.92 m depth, Layer 2 was found between 3.92 m and

13.24 m depth, and Layer 3 was found from a mean depth of 13.24 m. The parameters of this
layer are given in the table below.

LAYERS veo STRIPPABILITY LAYERS (0) POROSITY
Velocity

Simple strippability 1. LAYER High Porosity

High Porosity

Simple strippability

High Porosity
Vs_

Velocity LAYERS DEFINI

ENDURANCE

High sturdy

round Carrying Secure Carrying
LAYERS Capacity
(qu.kg/em2)

ENDURANCE

High sturdy

Ak
(Amplification)

0,34 0.23 0,52 495 175
Taking into account the measurements taken in the field, it is suggested that the 1 and 12.
WTG roads are shifted to the fifth profile by sliding the WTG weight point in the north-west
direction the twelfth and thirteenth WTG roads in the south- Taking into account the
following applications, the profile points should be seen in the engineering parameters section
for detailed values.

To (sec) Ta (sec) Vs30 (m/sec)

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI
Turan Gunes Bulvan 664 Sk No:9/2 179
iit iM GANKAYA/ANKARA,
O1-DE Hal Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TICARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 180
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

Pu P10

"1
10s
10
as
3
jas
is
7s
7
es
ls
Iss
Is
las
le
as
3
25
Fy
1s
1

0 s » © © 8S © & BD

YOUNG MODULE DISPERSIONE (kg/cm2)
pu P10

=P 1

SHEAR MODULE DISPERSIONE (kg/cm2)

Pi P10

2h hae

wy
ig

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMI TICARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2 181

I | GANKAYA/ANKARA

Pe Web: www.ozdeha.com

O2-DE-HA |"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.12.1. WTG12 Seismic P wave velocity (Compressional Wave Velocity (Vp))

p VELOCITY
Vv
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
Simple Strippabil
3_PROFILE
Explosive
Simple Strippabil
4_PROFILE
Explosive
S_PROFILE : . Simple Strippabil
Simple Strippabil
6_PROFILE
Simple Strippability
Simple Strippability
7_PROFILE
3.LAYER High Difficult Strippability
8_PROFILE . . Simple Strippability
‘imple Strippal
Simple Strippabil
9_PROFILE
High Difficult Strippability
Simple Strippabil
10_PROFILE
11_PROFILE
12_PROFILE
13_PROFILE
1525<Vp<11830
1830<Vp<12135
Explosive Strippability
wave velocity (Church, 1981)
3.LAYER High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

182
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the change table and strippability properties of Vp velocity depth

values in the direction of the seismic data obtained from the field studies.

5.12.2. WTG12 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS
1. LAYER B
1_PROFILE
3.LAYER
1. LAYER c
2_PROFILE
B
3_PROFILE B
4_ PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
1, LAYER
8_PROFILE
9_PROFILE
c
10_PROFILE B
c
11_PROFILE Cc
B
A
12_PROFILE A
A
c
13_PROFILE Cc
3. LAYER 499 B
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA hy Web: www.ozdeha.com

183
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Vs<200

D
200<Vs<400 c
400<Vs<700 B
700<Vs

GROUND GROUPS

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.12.3. WTG12 Vs30

PROFILES _Vs30 (m/sec)
1.PROFILE 782
2.PROFILE 358
3.PROFILE 563
4.PROFILE 523
5.PROFILE 398
6.PROFILE 305
7.PROFILE 401
8.PROFILE 293
9.PROFILE 512
10.PROFILE 560
11.PROFILE 404
12.PROFILE 1015
13.PROFILE 317

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, GANKAYA/ANKARA
E-HA hy Web: www.ozdeha.com

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.12.4.WTG12 Shear Modulus-G (kg/em?)

1_PROFILE
2_PROFILE
3_PROFILE

Rock Highlid

Weak

4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE
9_PROFILE

Rock Highlid

Medium

10_PROFILE

Rock Highlid
11_PROFILE

Rock Highlid
12_PROFILE

Rock Highlid

Weak

13_PROFILE

Shear Modulus (kg/cm?) Dayanim
G<400 High Weak

1500<G<3000 Medium

10000<G Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
‘d*Vs)/100

ENDURANCE

2.LAYER

iy,

DE-HA

Shear modules and endurance of the grounds in the study area

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

185
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Calculation of shear Modulus values in the direction of the seismic data obtained in the field

studies and the table of variation are given in the table above.

5.12.5.WTG12 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

ENDURANCE

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

240856

1870

13_PROFILE

1000<E<5000

Rock Highlid
‘The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)

E=G*(3#Vp?-4*V2)/( Vp?-V2)

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

186
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON
—————————
Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.12.6. WTG12 Poisson’s Ratio - (6)
POISSON’S RATIO

POROSITY
Medium Porous
1_PROFILE
Medium Porous
High Pi
2_PROFILE : Medium Porous
3_PROFILE High Porous
High Porous
High Porous
4_PROFILE
High Porous
High Pi
5_PROFILE : Medium Porous
6_PROFILE
High Porous
High Porous
7_PROFILE
High Porous
8_PROFILE
9_PROFILE
High Porous
High Porous
10_PROFILE
High Porous
11_PROFILE
12_PROFILE
Medium Porous
High Porous
13_PROFILE
High Porous
High Porous
High Porous
High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

i li, Turan Giines Bulvari 664 Sk No:9/2 187

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

nt
Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.12.7. WTG12 Density - p (gr/ em’)

DENSITY
DEPTH DEFINI
1_PROFILE Medium
Medium
2_PROFILE
High
Medium
3_PROFILE
4_PROFILE
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE
High
Medium
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE
13_PROFILE
3. LAYER i i 1,87 i Medium
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA hy Web: www.ozdeha.com

188
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Density: p (gr/em® Tanimlama

1,20<p<1,40

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)

IIAVERAGEII
LAYERS p (gr/em*) DEFINITION

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.12.8. WTG12 Modulus of Subgrade Reaction — D Y K (ton/m3)

‘Modulus of Subgrade Reaction
PROFILES AYERS DEPTH DYK (ton/m})

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

3804.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

189
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

LAYERS

2.LAYER
3.LAYER

IIAVERAGEI|
DEPTH

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

D YK (ton/m*)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.12.9.WTG12 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)
BEARING SEANG.
PROFILES APA Y =
Guise CAPACITY
7 (qa kg/cm’)
1_PROFILE 1. LAYER -3,68 1171 3,90
2.LAYER -11,57 12,58 4,19
3.LAYER -38,43 32,77 10,92
2_PROFILE 1. LAYER -3.45 3,84 1,28
2. LAYER -10,84 7,03 2.34
3. LAYER -39,16 12,15 4,05
3_PROFILE 1. LAYER -4,62 9,04 3,01
2. LAYER -20,66 8,87 2,96
3. LAYER -29,34 21,10 7,03
4_PROFILE 1. LAYER -2,86 4,23 141
2. LAYER -12,79 991 3,30
3. LAYER -37,21 20,62 6,87
5_PROFILE 1. LAYER -2,76 2,96 0,99
2. LAYER -12,37 6,83 2,28
3. LAYER -37,63 15,21 5,07
6_PROFILE 1. LAYER -7,14 3,46 1,15
2. LAYER -16,35 5.44 181
3. LAYER -33,65 10,10 3,37
7_PROFILE 1. LAYER -2.70 3,44 1,15
2.LAYER -8.50 7,57 2,52
3.LAYER -41,50 13,91 4.64
8_PROFILE 1. LAYER -4,54 3,92 131
2. LAYER -14,26 4,73 1,58
3. LAYER -35,74 912 3,04
9_PROFILE 1. LAYER -315 3,82 1,27
2. LAYER -14,09 9,66 3,22
3. LAYER -35.91 19.40 647
10_PROFILE 1. LAYER -3,72 5,80 1,93
2. LAYER -11,70 9,54 3,18
3. LAYER -38,30 2141 714
11_PROFILE 1. LAYER 2,29 4,32 144
2. LAYER -7.21 716 239
3. LAYER -42,79 13,45 448
12_PROFILE 1. LAYER -5,16 15,94 531
2. LAYER -16,23 18,77 6,26
3. LAYER -33,77 46,60 15,53
13_PROFILE 1. LAYER -4.93 3,67 1,22
2. LAYER -15,50 5,75 1,92
3. LAYER -34,50 9,51 3,17

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

190
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,7 D/G.K
BEARING CAPACITY Geological unit factor 16 17 |

CALCULATION 18

(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 SEDIMENT | VOLATISILE
2006)

IIAVERAGEI|
Allowable Bearing Capacity
(qa kg/cm’)
1. LAYER

PROFILES s

1.PROFILE 0,18 0,12 0,28 1,25
2.PROFILE 0,40 0,27 0,61 2,00
3.PROFILE 0,29 0,20 0,44 1,52
4.PROFILE 0,28 0,19 0,42 1,59
5.PROFILE 0,37 0,24 0,55 1,87
6.PROFILE 0,52 0,34 0,77 2,20
7.PROFILE 0,35 i 0,23 i 0,52 1,87
8.PROFILE 0,53 i 0,35 i 0,79 2,25
9.PROFILE 0,29 i 0,20 i 0,44 1,61
10.PROFILE 0,26 0,17 0,39 1,53
11.PROFILE 0,34 0,23 0,51 1,86
12.PROFILE 0,15 0,10 0,23 1,07
13.PROFILE 0,50 0,34 0,75 2,15

AVERAGE

Tb (sec) Ak (Amplification)

To =>4H Vs ni=I (sec)....... (Zeevaert,1967)
AK=68*V830 09... cece ceceeeeeeeeeee ees (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

191
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13. WTG13
There are 12 measurements taken on the WTG. These measurements showed 3 layers. Layer

1 was found between the depths of 0,00 m-4,92 m on average, Layer 2 between 4,92 m-13,61
m depth and Layer 3 on the average depth of 13,61 m. The parameters of this layer are given
in the table below.

LAYERS ty LAYERS

High Porosity
Medium Porosity
High Porosity

G
(kg/cem2)
1, LAYER 3116 Sturdy

LAYERS ENDURANCE LAYERS

High sturdy

LAYERS E (kg/em2) ENDURANCE LAYERS

Tb Ak
0 (sec a (sec /s30 (m/sec ~
To (sec) Ta (sec) (3) Vs30 (m/sec) (Amplification)

0,27 018 041 586 1,52

Taking into account the following applications, the profile points should be seen in the
engineering parameters section for detailed values.

Laat
Google Earth

Tr Rehben

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 192
| 1 CANKAYA/ANKARA
aly Web: www.ozdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG13

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l cxNAvT TeARET LMTED SKE
Turan Giines Bulvari 664 Sk No:9/2 193 |
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

1310)

YOUNG MODULE DISPERSIONE (kg/cm2)__—p3

SHEAR MODULE DISPERSIONE (kg/cm2) Pa

1910:

| MOHENDISLK, MUSAVIRLIKG,INSAAT, TAAKHOT
| SANA TICARET LIMITED SIRKETI

CANKAYA/ANKARA

i \ Turan Giines Bulvari 664 Sk No:9/2 194
I Web: www.ozdeha.com

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.1. WTG13 Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY

FIL STRIPPABILIT
1_PROFILE
High Difficult Strippability
2_PROFILE High Difficult Strippability
3_PROFILE Simple Strippability
Simple Strippability
4_ PROFILE
Explosive
Medium Strippability
5_PROFILE
Explosive
Simple Strippabii
6_PROFILE
High Difficult Strippability
Simple Strippabii
7_PROFILE
8_PROFILE Medium Strippability
9_PROFILE Medium Strippability
Explosive
‘Simple Strippability
10_PROFILE
High Difficult Strippability
‘Simple Strippability
11_PROFILE
High Difficult Strippability
12_PROFILE

Explosive

e Velocity (m/sec) Strippability

458<Vp<1220 Simple Strippability

1525<Vp<11830 Difficult Strippability

3.LAYER

Simple Strippability

Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

iy,

DE-HA

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

195
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.2. WTG13 Seismic S wave velocity (Transverse Wave Velocity (Vs))

PROFILES GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

Ground group

Ground Group Ground group and top ground layer thickness(h1)

hy> 15 m (B) Ground group hi< 15 m (C) Ground grot

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
l SANA TEARET UNITED KET
| Turan Giines Bulvari 664 Sk No:9/2 196
tI IM CANKAYA/ANKARA
67-DE-HA Ih, Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Ground Group Class.

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.13.3. WTG13 Vs30

21 ‘PROFILE 713
3.PROFILE 501
4.PROFILE 611
5.PROFILE 876
6.PROFILE 518
7.PROFILE 590
8.PROFILE 589
9.PROFILE 607
10.PROFILE 418
11.PROFILE 401
12.PROFILE 677

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.13.4.WTG13 Shear Modulus-G (kg/em?)
SHEAR MODULUS
DEPTH G(kg/e ENDURANCE

1. LAYER
1_PROFILE
2_PROFILE Rock Highlid
Rock Highlid
Sturd:
3_PROFILE
4_PROFILE
Rock Highlid
1. LAYER Sturdy
5_PROFILE Rock Highlid
6_PROFILE
7_PROFILE
3.LAYER Rock Highlid
1. LAYER Medium
8_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"

197
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER Rock Hi lighlid
1
9_PROFILE 2.
3. LAYER Rock Highlid
1. LAYER Weak
10_PROFILE
. Rock Highlid
1. LAYER Weak
11_PROFILE
12_PROFILE

vit

. LAYER

Rock Highlid
Rock Highlid

1500<G<3000

10000<G

Medium

Rock Highlid

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)

1. LAYER

3.LAYER

G =(d* Vs")/100

oo

ENDURANCE

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

198
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.5. WTG 13 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

Pp. TL ENDURANCE
1_PROFILE 2.LAYER
2_PROFILE
3_PROFILE
4_PROFILE
Rock Highlid
Sturdy
5_PROFILE
Rock Highlid
Weak
6_PROFILE
Rock Highlid
7_PROFILE 2.LAYER
3.LAYER Rock Highlid
1. LAYER : Weak
8_PROFILE
Rock Highlid
Medium
9 PROFILE
Rock Highlid
10_PROFILE . { Medium
Rock Highlid
Weak
11_PROFILE
12_PROFILE
97141 i Rock Highlid
Elastic Modulus (kg/cm? Dayanim
1000<E<5000
10000<E<30000
Ss
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
)
ENDURANCE
2.LAYER
3.LAYER Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 199
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.6. WTG13 Poisson’s Ratio - (6)
POISSON’S RATIO

FIL ERS DEPTH (0) POROSITY
1_PROFILE 2 . High Porous
High Porous
2_PROFILE
High Porous
High Porous
3_PROFILE
High Porous
4_PROFILE : . High Porous
High Porous
High Porous
5_PROFILE
High Porous
High Porous
6_PROFILE
High Porous
7_PROFILE 2 . Medium Porous
High Porous
High Porous
8_PROFILE
High Porous
High Porous
9_PROFILE
High Porous
10_PROFILE : f . High Porous
High Porous
High Porous
11_PROFILE
High Porous
High Porous
12_PROFILE
0,38 i High Porous
Porosity
Nonporous
High Porous
o=(Vp?-2*Vs2)/(2* Vp?-2*Vs2)
POROSITY
1. LAYER -4,92 0,39 High Porous
Medium Porous
3.LAYER i a) 0,39 i High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 200
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.7. WTG13 Density - p (gr/ em*)

DENSITY
DEPTH plg
1_PROFILE
2_PROFILE
Medium
3_PROFILE
4_PROFILE . . Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE . . Medium
High
Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE Medium
High
Medium
11_PROFILE
12_PROFILE
DEFINITION
2.LAYER Medium
3.LAYER / / / High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, Turan Giines Bulvari 664 Sk No:9/2 201

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.8. WTG13 Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

IIAVERAGEI|

LAYERS Y K (ton/m’)
1. LAYER / /

2.LAYER

3.LAYER

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

Turan Giines Bulvari 664 Sk No:9/2

tI IM CANKAYA/ANKARA
O1-DE HAL Web: www.ozdeha.com

202
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.9. WTG 13 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
BEARING ALLOWABLE
PROFILES LAYERS CAPACITY BEARING CAPACITY
(qu.kg/cm?) (qakg/em”)
1_PROFILE 1. LAYER -4,89 7,5 2,58
2.LAYER -1121 9,37 3,12
3.LAYER -38,79 18,53 6,18
2_PROFILE 1. LAYER -4 AT 10,45 3,48
2. LAYER -14,05 14,09 4,70
3. LAYER -35,95 25,49 8,50
3_PROFILE 1. LAYER -3,54 9,61 3,20
2. LAYER -15,85 8,78 2,93
3. LAYER -34,15 14,10 4,70
4_PROFILE 1. LAYER -3,11 10,37 3,46
2. LAYER -9,79 9,16 3,05
3. LAYER -40,21 21,97 732
5_PROFILE 1. LAYER -434 10,71 3,57
2. LAYER -9,95 18,61 6,20
3. LAYER -40,05 35,61 11,87
6_PROFILE 1. LAYER -639 5,84 1,95
2. LAYER -14,65 9,97 3,32
3. LAYER -35,35 18,95 6,32
7_PROFILE 1. LAYER -7A7 6,86 2,29
2.LAYER -17,11 12,09 4,03
3.LAYER -32,89 22,15 738
8_PROFILE 1. LAYER -471 5,36 1,79
2. LAYER -14,82 12,16 4,05
3. LAYER -35,18 23,89 7,96
9_PROFILE 1. LAYER -8,62 6,89 2.30
2. LAYER -19,76 12,48 4,16
3. LAYER -30,24 23,96 7,99
10_PROFILE 1. LAYER -5,29 4,68 1,56
2. LAYER -16,63 739 2,46
3. LAYER -33,37 14,82 494
11_PROFILE 1. LAYER -2,53 3,49 1,16
2. LAYER -7,95 7,78 2,59
3. LAYER -42,05 14,10 4,70
12_PROFILE 1. LAYER -3,68 5,88 1,96
2. LAYER -11,55 13,85 4,62
3. LAYER -38,45 27,64 921
empirical value

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

203
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.13.10 WTG13 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES ‘a Tb (sec) Ak (Amplification)
1.PROFILE 0,27 0,18 O41 1,57
2.PROFILE 0,22 i 0,15 i 0,33 1,32
3.PROFILE 0,33 i 0,22 i 0,50 1,63
4.PROFILE 0,23 0,16 0,35 145
5.PROFILE 0,16 0,11 0,24 1,17
6.PROFILE 0,30 i 0,20 i 0,44 1,60
7.PROFILE 0,27 i 0,18 i 0,40 1,48
8.PROFILE 0,26 0,17 0,39 148
9.PROFILE 0,27 0,18 0,40 145
10.PROFILE 038 0,25 0,56 1,82
11.PROFILE 0,34 i 0,23 i 0,52 1,87
12.PROFILE 0.21 L 0,14 L 0,32 1,36

AVERAGE

Tb (

To =>. 4H Vs n 1=1 (sec)....... (Zeevaert,1967)

Ak=68* Vs (Midorikawa, 1987)
= 1300 eee eeteeeteeeeteeeee

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

q Mil | I CGANKAYA/ANKARA

“HA hy Web: www.ozdeha.com

5.14. WTG14

There are 15 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found at an average depth of 0,00 m-3,79 m, Layer 2 at an average depth of 3,79 m-
13,88 m and Layer 3 at an average depth of 13,88 m. The parameters of this layer are given in

the table below.

Vp_
Velocity

Medium-hard
STRIPPABILITY

Vs_
Velocity

LAYERS 2 ANCE

High sturdy

High sturdy

RIPPABILITY

LAYERS

LAYERS

Ground Carrying

LAYERS Capacity

(qu,kg/em2)

POROSITY

High Porosity

Medium Porosity

High Porosity

ecure Carryin
Capacity
(qa.kg/cm2

Ta (sec)

0,22 od

Tb (sec)

032

Ak
(Amplification)

133

Vs30 (m/sec)

748

It is recommended to excavate the first 1.60 meters from the average of the tenth profile
terrain taken from the field. Taking into consideration the following applications, the profile

points should be seen in the engineering parameters section for detailed values.

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG14

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 206
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
P3

YOUNG MODULE DISPERSIONE (kg/cm2)

SHEAR MODULE DISPERSIONE (kg/cm2)
P3

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 207
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.14.1. WTG 14 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

DE STRIPPABILIT
1_PROFILE
2_PROFILE
3_PROFILE High Difficult Strippability
Simple Strippability
4_ PROFILE
Explosive
Simple Strippability
5_PROFILE
Explosive
Simple Strippabii
6_PROFILE
Explosive
le Strippabi
7_PROFILE
8_PROFILE Simple Strippability
9_PROFILE High Difficult Strippability
Explosive
High Simple Strippability
10_PROFILE
Explosive
Simple Strippability
11_PROFILE
Explosive
High Difficult Stri
12_PROFILE
13_PROFILE
14_PROFILE Medium Strippability
15_PROFILE High Difficult Strippability

Explosive

iy,

DE-HA

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

208
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

———————
P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.14.2. WTG14 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

ave Velocity (m/sec) Ground group

400<Vs<700
700<Vs A
Ground groups according to slip wave velocity(Abyyhy, 1998)

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

209
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEI|
LAYERS Vs_ Velocity GROUND GROUPS

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.14.3. WTG 14 Vs30
PROFILES
1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
7.PROFILE
8.PROFILE
9.PROFILE
10.PROFILE
11.PROFILE
12.PROFILE
13.PROFILE
14.PROFILE
15.PROFILE 835

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANAM TCARET LMITED KET
| Turan Giines Bulvari 664 Sk No:9/2 210
| iM CANKAYA/ANKARA,
OL DE-HA Ih, Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.14.4.WTG14 Shear Modulus-G (kg/em’)
SHEAR MODULUS

DE. ENDURANCE
1_PROFILE
Rock Highlid
Weak
2_PROFILE
Rock Highlid
Sturdy
3_PROFILE
Rock Highlid
4_PROFILE
Rock Highlid
S_PROFILE . Sturdy
Rock Highlid
6_PROFILE
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE
Rock Highlid
Medi
11_PROFILE
Rock Highlid
Rock Highlid
12_PROFILE
Rock Highlid
Rock Highlid
13_PROFILE
Rock Highlid
Medium
14_PROFILE
Rock Highlid
Medium
15_PROFILE
Rock Highlid
Shear Modulus (kg/cm?)
3000<G<10000
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs?)/100
ENDURANCE
3.LAYER Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 211
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.14.5. WTG 14 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

ENDURANCE
1_PROFILE
3.LAYER 133105 Rock Highlid
1. LAYER 2953 Weak
2_PROFILE
3_PROFILE
232014 Rock Highlid
2721 Weak
4_PROFILE
Rock Highlid
5_PROFILE Sturdy
Rock Highlid
6_PROFILE
Rock Hi ighlid
7_PROFILE
8_PROFILE
Rock Highlid
Sturd,
9_PROFILE Rock Highlid
10_PROFILE
137879 Rock Highlid
5125 Medium
11_PROFILE
168013 Rock Highlid
12_PROFILE Rock Highlid
250102 Rock Highlid
30390 Rock Highlid
13_PROFILE
266096 Rock Hi ighlid
5867
14_PROFILE
Medium
15_PROFILE
161199 Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
Ih, \ Web: www.ozdeha.com
fe HA '

212
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Elastic Modulus (kg/cm? Dayanim

1000<E<5000

10000<E<30000

Rock Highlid

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*V2)/( Vp?-We)

ENDURANCE
1. LAYER

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.14.6. WTG14 Poisson’s Ratio - (6)
POISSON’S RATIO

OFIL! DEPTH (o) POROSITY
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
High Porous
5_PROFILE
High Porous
Medium Pi
6_PROFILE
High Porous
High Pi
7_PROFILE
High Porous
Medium Pi
8_PROFILE
High Porous
High Pi
9_PROFILE
High Porous
High Porous
10_PROFILE
High Porous
High Porous
11_PROFILE
High Porous
12_PROFILE High Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE-HA hy Web: www.ozdeha.com

213
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous

13_PROFILE Medium Porous

High Porous
14_PROFILE Medium Porous
15_PROFILE

Poisson’s Ratio;(6) Porosity
0,00<6<0,25 i Nonporous

Poisson ratio classification
o=(Vp?-2*Vs?)/(2* Vp?-2*Vs2)

IIAVERAGEI|
POROSITY
High Porous

Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

- p(gr/cm>

DENSITY

1. LAYER
1_PROFILE

3.LAYER
1. LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE
~ Medium

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com

214
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3.LAYER
LAYER

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

215
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.14.8. WTG14 Modulus of Subgrade Reaction — D Y K (ton/m*)
BULK MODULUS

1_PROFILE
2_PROFILE
3_PROFILE
242564
4_PROFILE
5_PROFILE
111974
4282
6_PROFILE
142179
7_PROFILE
8_PROFILE
9_PROFILE
259237
10_PROFILE
229824
8189
11_PROFILE
276821
51544
12_PROFILE
324576
13_PROFILE
14_PROFILE
135226
8054
15_PROFILE
227436
(ton/m*)
1. LAYER
3.LAYER
(0*(Gs)*qu ton/m? (Bowles 1984)

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

216
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.14.9. WTG 14 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)
PROFILES LAYERS BEARING ALLOWABLE
1_PROFILE 1. LAYER -4,66 9,32 3,11
2.LAYER -20,84 14.67 489
3.LAYER -29,16 33,02 11,01
2_PROFILE 1. LAYER -3,38 4,55 1,52
2. LAYER -15,13 8,59 2,86
3. LAYER -34,87 18,83 6,28
3_PROFILE 1. LAYER -2,88 7,94 2,65
2. LAYER -12,87 17,70 5,90
3. LAYER -37,13 45,57 15,19
4_PROFILE 1. LAYER -2,66 436 145
2. LAYER -11,88 10,22 341
3. LAYER -38,12 21,15 7,05
5_PROFILE 1. LAYER -3,21 4,96 1,65
2. LAYER -10,09 11,84 3,95
3. LAYER -39,91 22,94 7,65
6_PROFILE 1. LAYER -2,82 5,25 1,75
2. LAYER -12,60 13,47 449
3. LAYER -37,40 28,15 9,38
7_PROFILE 1. LAYER -1,52 6,11 2,04
2.LAYER -10,26 11,77 3,92
3.LAYER -39,74 28 82 9.61
8_PROFILE 1. LAYER -5,65 3,94 131
2. LAYER -17,77 8,72 2,91
3. LAYER -32,23 15,84 5,28
9_PROFILE 1. LAYER -5,43 12,93 431
2. LAYER -12,45 18,07 6,02
3. LAYER -37,55 38,43 12,81
10_PROFILE 1. LAYER -1,62 3,08 1,03
2. LAYER -10,94 11,98 3,99
3. LAYER -39,06 33,82 11,27
11_PROFILE 1. LAYER -2,77 5,89 1,96
2. LAYER -1241 15,72 5,24
3. LAYER -37,59 37,95 12,65
12_PROFILE 1. LAYER ~6,57 16,47 549
2. LAYER -20,66 21,53 718
3. LAYER -29 34 47,74 15,91
13_PROFILE 1. LAYER -7,81 14,58 4.86
2. LAYER -17,90 24,56 8,19
3. LAYER -32,10 49.62 16,54
14_PROFILE 1. LAYER -3,09 6,30 2,10
2. LAYER -9,72 13,55 452
3. LAYER -40 28 24,95 8,32
15_PROFILE 1. LAYER -2,82 6,20 2,07
2. LAYER -12,62 16,83 5,61
3. LAYER -37,38 36,91 12,30
MOHENDISLIK, MUSAVIRLIK, INSAAT, TASHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
I Web: www.ozdeha.com
DE-HA

217
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEI|

LAYERS earing Capacity (qu.kg/cm’)

qu=(0,024*Vs*(J.B.1 x 002") TIVG.K
BEARING CAPACITY Geological unit factor
CALCULATION 18

(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 SEDIMENT | VOLATISILE
2006)

LAYERS

ga=qu/G.K -K=3 empirical value

5.14.10 WTG14 Vibration Period - To (sec) /Ground Amplification (Ak)
PROFILES

1.PROFILE 0,21 0,14 0,32 1,25
2.PROFILE 0,31 0,21 0,46 1,64
3.PROFILE 0.15 0,10 0,23 1,10
4.PROFILE 0,27 0,18 0,40 1,56
5.PROFILE 0,24 0,16 0,37 149
6.PROFILE 0,22 0.15 0,33 1,38
7.PROFILE 0,20 0.13 0,30 1,33
8.PROFILE 0,38 0,25 0,57 1,83
9.PROFILE 0,16 0.11 0,24 113
10.PROFILE 0,20 0,14 0,31 1,35
11.PROFILE 0,18 0,12 0,27 1,23
12.PROFILE 0,16 0,10 0,23 1,04
13.PROFILE 0.15 0,10 0,22 1,03
14.PROFILE 0,22 0,14 0,33 1,39
15.PROFILE 0,18 i 0,12 i 0,26 1,20

AVERAGE
Tb ( Ak (Amplifi

To =>. 4H Vs n 1=1 (sec). (Zeevaert,1967)
(Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

218
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.15. WTGIS

There are 13 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found to be between 0.00 m and 3.96 m in depth, Layer 2 was found between 3.96 m
and 12.8 m in depth, and Layer 3 was found at an average depth of 12,80 m. The parameters

of this layer are given in the table below.

Vp_.

LAYERS Velocity

STRIPPABILITY

Simple strippability
Simple strippability

igh-|
STRIPPABILITY

GROUND GROUP

ENDURANCE

High sturdy

ENDURANCE

High sturdy

LAYERS

LAYERS

LAYERS

LAYERS

POROSITY
High Porosity
Medium Porosity
High Porosity

p (gr/em3) DEFINITION

DY K (ton/m’*)

Ground Carrying
Capacity

Secure Carrying

To (sec)

0,33

Ta (sec)

0,22

Tb

(sec)

Vs30 (m/sec)

473

Problems were observed in the ground during the studies carried out in the field. For this
reason, it is envisaged that the center of gravity of the WTG should be taken to the tenth (10)
and eleventh (11) profiles. Taking into consideration the following applications, the profile
points should be seen in the engineering parameters section for detailed values.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

219
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

pee 228 ees egece,

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE
Turan Giines Bulvari 664 Sk No:9/2 220 —
IM GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

wePB oe P10 P4

as
le

se
s2
ae
fe
I.

ae
a2
ae
ae
'

ie
2
as

YOUNG MODULE DISPERSIONE (kg/cm2)

PB RO PIO P4
ess
red
ro
ss
4
ra
ee
Fa
Eq
Fa
ss
Fa
ES
Fa
cad
ES
ra
=
iss
ES
er
ee
es
=

"re 6 ss 2 see

SLIDE MODULE DISPERSIONE (kg/cm2)
P10 P4
“

_
5 8 &

» s+ 2 & &

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 221
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.15.1. WTG15 Seismic P wave velocity (Compressional Wave Velocity (Vp))

PROFILES STRIPPABILITY
1_PROFILE
2_PROFILE
High Difficult Strippability
Simple Strippabi
3_PROFILE
4.PROFILE | . Simple Strippability
S_PROFILE _ . Simple Strippabi
Explosive
‘Simple Strippability
6_PROFILE
Explosive
‘Simple Strippability
7_PROFILE
Explosive
Simple Strippabi
8_PROFILE
Explosive
- imple Strippabi
9_PROFILE _ . Simple Strippability
10_PROFILE  _ . . Simple Strippability
11_PROFILE
High Difficult Strippability
Simple Strippability
12_PROFILE
Explosive
Simple Strippabi
13_PROFILE
Medium Strippability
P pab
458<Vp<1220 Simple Strippability
1525<Vp<11830 Difficult Strippability
High Difficult
1830<Vp<12135 Strippability
xplosive Strippability
Strippability of floors with P wave velocity (Church, 1981)
IIAVERAGEI|
LAYERS DEPTH _ Velocity STRIPPABILITY
1. LAYER ‘ Simple Strippability
3.LAYER High Difficult
Strippability

P wave velocities of the grounds in the study area and strippability

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 222

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.15.2. WTG1S5 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

Vs<200

700<Vs A

GROUND GROUPS

1. LAYER

A

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

223
Ground Group

hi> 15 m (B) Ground group hi< 15 m (C) Ground grot

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

S wave velocities of the grounds in the study area and ground group

Ground group and top ground layer thickness(h1)

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground

groups.

5.15.3. WTG15 Vs30

PROFILES

1.PROFILE 316
2.PROFILE 322
3.PROFILE 471
4.PROFILE 482
5.PROFILE 563
6.PROFILE 604
7.PROFILE 541
8.PROFILE 539
9.PROFILE 408
10.PROFILE 475
11.PROFILE 499
12.PROFILE 572
13.PROFILE 352

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.15.4. WTGI15 Shear Modulus-G (kg/em’)
SHEAR MODULUS

PROFILES LAYERS G(kg/cm?) ENDURANCE
‘Weak
1_PROFILE 2.LAYER Medium
3.LAYER Sturdy
1. LAYER ‘Weak
2_PROFILE 2. LAYER Medium
3. LAYER Sturdy
1. LAYER ‘Weak
3_PROFILE 2. LAYER Sturdy
3. LAYER Rock Highlid
1. LAYER ‘Weak
4_PROFILE 2. LAYER Sturdy
3. LAYER Rock Highlid
Medium
5_PROFILE

Rock Highlid

l
7
QZ-DE-HA "

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

224
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1. LAYER -2,66 2753 Medium
6_PROFILE 2. LAYER Sturdy
3. LAYER Rock Highlid
1, LAYER Medium
7_PROFILE 2.LAYER Sturdy
3.LAYER Rock Highlid
Medium
8_PROFILE
Rock Highlid
Weak
9_PROFILE Sturdy
Rock Highlid
Medium
10_PROFILE 2. LAYER Sturdy
3. LAYER Rock Highlid
1, LAYER Sturdy
11_PROFILE 2. LAYER Sturdy
3. LAYER Rock Highlid
Medium
12_PROFILE 2.
3. LAYER Rock Highlid
1. LAYER ‘Weak
13_PROFILE 2. LAYER Medium
3. LAYER : : 7533 : Sturdy
Shear Modulus (kg/cm?) Dayanim
1500<G<3000
10000<G Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
ENDURANCE
2.LAYER

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

02-D fe HA Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

225
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.15.5. WTG15 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

FIL ENDURANCE
1_PROFILE
2_PROFILE
3_PROFILE
Rock Highlid
4_PROFILE
Rock Highlid
Weak
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
7_PROFILE
Rock Highlid
Weak
8_PROFILE
Rock Highlid
Weak
9_PROFILE
10_PROFILE
Rock Highlid
Medium
11_PROFILE
Rock Highlid
Medium
12_PROFILE
Rock Highlid
13_PROFILE
D
10000<E<30000,
g
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*V2)/( Vp?-V2)
Rock Highlid

Elasticity modules and endurance of the grounds in the study area

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
i li, ‘Turan Giines Bulvari 664 Sk No:9/2 226

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.15.6. WTG15 Poisson’s Ratio - (6)

DENSITY
1_PROFILE
2_PROFILE
High
Medium
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE
13_PROFILE
POROSITY
High Porous
Medium Porous
High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

227
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

—————————
Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

- p (gr/ em?)

DENSITY
OFIL! DEFINITION
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
Medium
5_PROFILE
6_PROFILE
High
Medium
7_PROFILE
3.LAYER
1. LAYER
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE
High
Medium
11_PROFILE
High
Medium
12_PROFILE
13_PROFILE

2,20<p

Density Classification of Ground Units: (Kegeli, 1990)
0.31*Vp0.25

DEFINI
Medium

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

228
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.15.8. WTG15 Modulus of Subgrade Reaction -D YK (ton/m?)

Modulu
ERS K (ton/m*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

10*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

229
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.15.9. WTG15 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)
PROFILES L BEARING ALLOWABLE
1_PROFILE 1. LAYER, -8,77 2,95 0,98
2.LAYER -27,58 6,56 2,19
3.LAYER -22,42 11,92 3,97
2_PROFILE 1. LAYER -5,08 331 1,10
2. LAYER -15,98 6,37 2,12
3. LAYER -34,02 12,70 423
3_PROFILE 1. LAYER -3.40 4.76 159
2. LAYER -10,68 951 3,17
3. LAYER -39,32 16.94 5,65
4_PROFILE 1. LAYER, -2,42 4,96 1,65
2. LAYER -7,60 8,52 2,84
3. LAYER -42.40 17,33 5,78
5_PROFILE 1. LAYER, -2,57 5,83 1,94
2. LAYER -8,07 10,42 3,47
3. LAYER -41,93 20.41 6,80
6_PROFILE 1. LAYER, -2,66 731 2,44
2. LAYER -8,37 10,00 3,33
3. LAYER -41,63 21,96 732
7_PROFILE 1. LAYER, -3.31 6,14 2,05
2.LAYER -10.40 9,99 3,33
3.LAYER -39,60 19,17 6,39
8_PROFILE 1. LAYER, 4,29 5,65 1,88
2. LAYER -13,49 10,82 3,61
3. LAYER -36,51 19,25 6.42
9_PROFILE 1. LAYER, 4,29 4.03 134
2. LAYER -13,.48 785 2,62
3. LAYER 36,52 14,27 4,76
10_PROFILE 1. LAYER, -3,90 5,62 1,87
2. LAYER -12,25 8,33 2,78
3. LAYER -37,75 16,68 5,56
11_PROFILE 1. LAYER, -3,52 8.47 2,82
2. LAYER -15,75 791 2,64
3. LAYER -34,25 17,01 5,67
12_PROFILE 1. LAYER, -4,03 5,97 1,99
2. LAYER -12,66 1146 3,82
3. LAYER -37,34 20,56 6.85
13_PROFILE 1. LAYER, -3,22 3,08 1,03
2. LAYER -10,13 6.47 2.16
3. LAYER. -39.87 12.13 4.04

IIAVERAGEI|

DEP’

ga=qu/G.K E empirical value

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

230
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.15.10 WTG15 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES ‘a Ak (Amplification)

1.PROFILE

2.PROFILE 2,13
3.PROFILE 1,69
4.PROFILE 1,67
5.PROFILE 1,52
6.PROFILE 146
7.PROFILE 1,56
8.PROFILE 1,56
9.PROFILE 1,85
10.PROFILE 1,68
11.PROFILE 1,64
12.PROFILE 1,51
13.PROFILE 2,02

AVERAGE

Tb (sec) Ak (Amplifi

To =>4H Vs ni=I (sec)....... (Zeevaert,1967)
AK=68*V830 09... cece ceceeeeeeeeeee ees (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

231
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16. WTG16

There are 11 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found at an average depth of 0,00 m-3,63 m, Layer 2 at an average depth of 3,63 m-
15,00 m and Layer 3 at an average depth of 15,00 m. The parameters of this layer are given in

the table below.

LAYERS Velocity

STRIPPABILITY

Simple strippability
Simple strippability

figh-|
STRIPPABILITY

GROUND GROUP

ENDURANCE

High sturdy

ENDURANCE

High sturdy

LAYERS

LAYERS

LAYERS

LAYERS

POROSITY

High Porosity
Medium Porosity

High Porosity

Pp (gr/cm3)

DY K (ton/m’*)

Ground Carrying
Capacity
(qu.kg/em2)

Secure Carrying

To (sec)

0,33

Ta (sec)

0.25

Tb

(sec)

056

Vs30 (m/sec)

426

(Amplification)

1,83

In the field studies, the first floor must be excavated in all profiles. Although this excavation
would appear to be an average of 3.63 m, the detailed excavation depths should be determined
according to the detailed profile depths in item 4. Taking into consideration the following
applications, the profile points should be seen in the engineering parameters section for

detailed values.

Google arti

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

232
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE
Turan Giines Bulvari 664 Sk No:9/2 233
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

50 60
yoe ey
oN A ==

2
o 3

20 30 40
< ea eet
Oov oY ¢ = nN

YOUNG MODULE DISPERSIONE (kg/cm2)
' . P10

80
=
o

SLIDE MODULE DISPERSIONE (kg/cm2)
P9 P10

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 234
lh, I GANKAYA/ANKARA
Web: www.ozdeha.com

OL- = HA"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.1. WTG16 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

DE STRIPPABILIT

1_PROFILE

2_PROFILE
3_PROFILE
High Simple Strippability
4_ PROFILE
Medium Strippability
‘Simple Strippability
5_PROFILE
High Difficult Strippability
Simple Strippabii
6_PROFILE
High Difficult Strippability
Simple Strippabii
7_PROFILE
8_PROFILE Simple Strippability
9_PROFILE Simple Strippability
High Difficult Strippability
‘Simple Strippability
10_PROFILE
High Difficult Strippability
High Simple Strippability
11_PROFILE

High Difficult Strippability

Vp<458 __ High Simple Strippability

1220<Vp<11525 Medium Strippability

1830<Vp<12135 High Difficult Strippability
Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)

Simple Strippability
High Difficult
Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

235
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.2. WTG16 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE ‘2. LAYER
9_PROFILE
10_PROFILE

3. LAYER

1. LAYER
11_PROFILE

3. LAYER 720 A

200<Vs<400
700<Vs

S wave velocities of the grounds in the study area and ground group
Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

236
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.3. WTG16 Vs30
PROFILES
1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
7.PROFILE
8.PROFILE
9.PROFILE
10.PROFILE
11.PROFILE 342

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.16.4. WTG16 Shear Modulus-G (kg/em’)
SHEAR RO DUILES

ENDURANCE
1_PROFILE
3 -LAYER Rock Highlid
1, LAYER 7 Weak
2_PROFILE
3_PROFILE
Rock Highlid
4_PROFILE
S_PROFILE _ Sturdy
Rock Highlid
6_PROFILE
7_PROFILE —_2.LAYER
8_PROFILE
9_PROFILE
10_PROFILE
Rock Highlid
11_PROFILE
3. LAYER 10411 Rock Highlid

| Shear Modulus (kg/cm?) Dayanim
400<G<1500

3000<G<10000

Ss
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
G =(d*Vs?)/100

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

237
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

RAGEII
LAYERS G (kg/cm?) ENDURANCE

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.16.5. WTG 16 Elasticity Modulus-E (kg/em?)
ELASTIC MODULUS

FIL! DEPTH E( ENDURANCE
89 Weak
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
Rock Highlid
Weak
4_PROFILE
5_PROFILE
Rock Highlid
6_PROFILE
7_PROFILE Sturdy
Rock Highlid
8_PROFILE Sturdy
Rock Highlid
9_PROFILE
10_PROFILE
11_PROFILE
D
10000<E<30000,
g
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*V2)/( Vp?-V2)
Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA

il ‘Turan Giines Bulvari 664 Sk No:9/2 238
I, eh onehcon

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the

field studies and the change table are given in the above table

5.16.6. WTG16 Poisson’s Ratio - (6)
POISSON’S RATIO

OFIL! DEPTH (0) POROSITY
1_PROFILE
2_PROFILE
High Porous
High Pi
3_PROFILE
High Porous
High Pi
4_PROFILE
High Porous
High Porous
5_PROFILE
High Porous
High Porous
6_PROFILE
High Porous
High Porous
7_PROFILE
High Porous
High Porous
8_PROFILE
High Porous
High Porous
9_PROFILE
High Porous
High Porous
10_PROFILE
High Porous
High Porous
11_PROFILE

High Porous

Poisson ratio classification
2-2 Vs2)/(2* Vp

2.LAYER

POROSITY
High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field

studies and the change table are given in the above table.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

239
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.7. WTG16 Density - p (gr/ em*)

DENSITY

1_PROFILE 2.LAYER

2_PROFILE
Medium
3_PROFILE
4_PROFILE . 3 Medium
Medium
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE 2.LAYER . , Medium
3.LAYER . High
1. LAYER E x Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE . , , Medium
11_PROFILE

2.01 High

Medium

2,20<p
Density Classification of Ground Unit

Too High
: (Kegeli, 1990)

DEFINITION

2,02 | High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data

obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

240
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.8. WTG16 Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE . 2. LAYER

9_PROFILE

10_PROFILE
3. LAYER
1. LAYER

11_PROFILE
3. LAYER 5748

K (ton/m*)

2.LAYER

10*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE
\ ‘Turan Giines Bulvari 664 Sk No:9/2 241
tI | | | ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.9. WTG 16 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
PROFILES LAYERS BEARING ALLOWABLE
1_PROFILE 1. LAYER, -189 2.81 0,94
2.LAYER -12,80 6,10 2,03
3.LAYER -37,20 14,11 4,70
2_PROFILE 1. LAYER, -5,29 3,48 1,16
2. LAYER -16,62 6,07 2,02
3. LAYER -33,38 12,14 405
3_PROFILE 1. LAYER -3,94 3,56 1,19
2. LAYER -17,65 785 2,62
3. LAYER -32,35 17,28 5,76
4_PROFILE 1. LAYER, -4.00 3,11 1,04
2. LAYER -17,88 5,67 1,89
3. LAYER -32,12 11,44 3,81
5_PROFILE 1. LAYER, -2,88 3,67 1,22
2. LAYER -12,91 8,57 2.86
3. LAYER -37,09 17,45 5,82
6_PROFILE 1. LAYER, -2,72 421 140
2. LAYER -12,19 785 2,62
3. LAYER -37,81 13,63 454
7_PROFILE 1. LAYER, -2,.26 3,79 1,26
2.LAYER -10,11 9,04 3,01
3.LAYER -39 89 18,96 6,32
8_PROFILE 1. LAYER, -3,89 6,95 2,32
2. LAYER -12,23 9,54 3,18
3. LAYER -37,77 21,50 TAT
9_PROFILE 1. LAYER, -2,88 413 1,38
2. LAYER -12,91 8,50 2,83
3. LAYER -37,09 17,55 5,85
10_PROFILE 1. LAYER, -4,36 444 148
2. LAYER. -13,70 8,92 2,97
3. LAYER -36,30 16,86 5,62
11_PROFILE 1. LAYER, -5,79 2,59 0,86
2. LAYER -25,91 716 239
3. LAYER. -24.09 14,37 4.79
qu=(0,024*Vs*(J.B.K+0,002* Vp)*0,71)/G.K
IIAVERAGEII
Allowable Be
empirical value

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

242
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.16.10 WTGI16 Vibration Period - To (sec) /Ground Amplification (Ak)
PROFILES
1.PROFILE 0,39 0,26 0,58 1,92
2.PROFILE 046 031 0,70 2.08
3.PROFILE 0,36 0,24 0,54 1,79
4.PROFILE 049 033 0,74 2,13
5.PROFILE 0,32 0,22 0.49 1,73
6.PROFILE 0,37 0,25 0,56 1,87
7.PROFILE 0,28 0,19 0.42 1,63
8.PROFILE 0,25 017 0,38 1,50
9.PROFILE 0,31 0,21 0.47 1,68
10.PROFILE 0,33 0,22 0.49 171
11.PROFILE 049 i 033 i 0,74 2,05

To =Y 4H Vsni=l (see)...... (Zeevaert,1967)
Ak=68*Vs30'°® (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE

\ ‘Turan Giines Bulvari 664 Sk No:9/2 243
tI | | | ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17. WTG17

There are 12 measurements taken on the WTG. These measurements showed 3 layers. Layer
1 was found to be between 0,00 m and 6,02 m in depth, Layer 2 was found between 6,02 m
and 18,48 m in depth and Layer 3 was found at an average depth of 18,48 m. The parameters
of this layer are given in the table below.

Vp_

) STRIPPABILITY LAYERS POROSITY
Velocity

Simple strippability i High Porosity

Medium-hard strippability Medium Porosity
Explosive High Porosity

Vs_

) GROUND GROUP LAYERS
Velocity

LAYERS K (ton/m*)

High sturdy
High sturdy

round Carrying Secure Carrying
ENDURANCE LAYERS Capacity Capacity
(qu.kg/em2) q

To (sec) Ta (sec) utd Vs30 (m/sec) as
(sec) (Amplification)

027 0,18 oat 644 147
Because the tenth profile taken in the field is weak for the first 6.00 m, the WTG should be
removed from this point, which is to be offset in the south-east direction of the center of
gravity. Taking into consideration the following applications, the profile points should be seen
in the engineering parameters section for detailed values.

Google Earth

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANAM TCARET LMITED KET

Turan Giines Bulvari 664 Sk No:9/2

iit iM GANKAYA/ANKARA,

OL DE Hal Web: www.ozdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 245

IM GANKAYA/ANKARA

‘Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
P9
Ps P10

YOUNG MODULE DISPERSIONE (kg/cm2)
P8 Po
P10
SLIDE MODULE DISPERSIONE (kg/cm2)
PS ue P10

MUHENDISLK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAMT TCARET RATED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2 246
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.1. WTG17 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

STRIPPABILIT

1_PROFILE
Explosive

2_PROFILE - ; High Difficult Strippability

3_PROFILE . x Simple Strippability

Simple Strippability

4_ PROFILE
Explosive
Simple Strippability
5_PROFILE
Explosive
Simple Strippabii
6_PROFILE
Explosive
le Strippabi
7_PROFILE
8_PROFILE . . Simple Strippability
9_PROFILE . r High Difficult Strippability
Explosive
High Simple Strippability
10_PROFILE
Medium Strippability
‘Simple Strippability
11_PROFILE
Explosive
12_PROFILE

Explosive

High Simple Strippability

1220<Vp<11525 Medium Strippability

1830<Vp<12135 High Difficult

Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)
IIAVERAGEI|
LAYERS DEPTH _ Velocity STRIPPABILITY

1. LAYER x Simple Strippability
Medium Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

247
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.2. WTG17 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

1171 A

Vs<200

400<Vs<700
700<Vs

Ground Group Ground group and top ground layer thickness(h1)

h> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANAM TCARET LMITED KET

Turan Giines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,

OL DE Hal Web: www.ozdeha.com

248
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.17.3. WTG17 Vs30

1.PROFILE 685
2.PROFILE 861
3.PROFILE 474
4.PROFILE 800
5.PROFILE 620
6.PROFILE 578
7.PROFILE 616
8.PROFILE 504
9.PROFILE 912
10.PROFILE 267
11.PROFILE 732
12.PROFILE 681

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

| MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI

CGANKAYA/ANKARA
Web: www.ozdeha.com

li ‘Turan Giines Bulvari 664 Sk No:9/2 249

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.4.WTG17 Shear Modulus-G (kg/em?)

SHEAR MODULUS
FIL! DE ENDURANCE

1_PROFILE . . Rock Highlid

2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
4_PROFILE : . Rock Highlid
Rock Highlid
Medium
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
7_PROFILE
Rock Highlid
Sturdy
8_PROFILE
Rock Highlid
Sturd,
9_PROFILE
Rock Highlid
10_PROFILE
11_PROFILE
Rock Highlid
Sturd,
12_PROFILE

30396 L Rock Highlid

400<G<1500

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field

studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

250
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.5.WTG17 Elasticity Modulus-E (kg/em?)
ELASTIC MODULUS

FIL ENDURANCE
1_PROFILE
2_PROFILE
186980 Rock Highlid
1813 ‘Weak
3_PROFILE
Rock Highlid
4_PROFILE : Rock Highlid
184109 Rock Highlid
5975 Medium
5_PROFILE
101088 Rock Highlid
7401 Medium
6_PROFILE
Rock Highlid
7_PROFILE
Rock Highlid
Sturdy
8_PROFILE
Rock Highlid
Sturd,
9_PROFILE
165569 Rock Highlid
10_PROFILE
11_PROFILE
124727 Rock Highlid
10839 Sturd:
12_PROFILE
Rock Highlid
1000<E<5000
Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*V.2)/( Vp?-Ve)
ENDURANCE
2.LAYER

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the c hange table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 251
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.6. WTG17 Poisson’s Ratio - (6)

POISSON’S RATIO

ROFIL! DEPTH
62
1_PROFILE
High Porous
Medium Porous.
2_PROFILE
High Porous
Medium Porous.
3_PROFILE
High Porous
4_PROFILE
High Porous
5_PROFILE Medium Porous.
High Porous
6_PROFILE High Porous
7_PROFILE
8_PROFILE High Porous
9_PROFILE
10_PROFILE
High Porous
High Pi
11_PROFILE
High Porous
High Pi
12_PROFILE
High Porous
Poisson’s Ratio;(o) Porosity
Poisson ratio classification
1. LAYER x High Porous
Medium Porous
3.LAYER ! ! ! High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 252

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.7. WTG17 Density - p (gr/ em*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE
Medium

11_PROFILE

12_PROFILE

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
*

DEFINI

Medium

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 253 —
hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.8. WTG17 Modulus of Subgrade Reaction — D Y K (ton/m*)

ROFILES
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE 2. LAYER
9_PROFILE
10_PROFILE
3. LAYER
1. LAYER
11_PROFILE
3. LAYER
1. LAYER
12_PROFILE
3. LAYER
IIAVERAGEI|
kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

254
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.9.WTG17 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
BEARING SEANG.
PROFILES LAYERS CADRO UN CAPACITY
(qu.kg/em*) (qa.kg/em?)
1_PROFILE 1. LAYER -4,62 5,85 1,95
2.LAYER -14,53 14,18 4,73
3.LAYER -35,47 31,15 10,38
2_PROFILE 1. LAYER -3,07 8,59 2,86
2. LAYER -20,81 16,29 5,43
3. LAYER. -29,19 40,27 13.42
3_PROFILE 1. LAYER, -2,17 3,57 1,19
2. LAYER 14,65 8,53 2.84
3. LAYER. -35,35 18,85 6,28
4_PROFILE 1. LAYER, -14,12 9,54 3,18
2. LAYER -32,36 21,23 7,08
3. LAYER -17,64 40,00 13,33
5_PROFILE 1. LAYER, -9,05 6,40 2,13
2. LAYER -28,47 13,71 4,57
3. LAYER -21,53 28,29 9.43
6_PROFILE 1. LAYER, -3,53 7,09 2,36
2. LAYER -15,81 9,91 3,30
3. LAYER -34,19 21,84 7,28
7_PROFILE 1. LAYER -813 6,70 2,23
2.LAYER -18,65 13,11 437
3.LAYER -31,35 23,97 7,99
8_PROFILE 1. LAYER -5,39 9,62 3,21
2. LAYER -12,35 797 2,66
3. LAYER -37,65 17,04 5,68
9_PROFILE 1. LAYER -3,85 12,27 4,09
2. LAYER -12,09 16,91 5,64
3. LAYER -37,91 37,44 12,48
10_PROFILE 1. LAYER -4,61 2,33 0,78
2. LAYER -20,63 5,04 1,68
3. LAYER. -29,37 9,70 3,23
11_PROFILE 1. LAYER, -8,56 8,23 2.74
2. LAYER -19,62 16,99 5,66
3. LAYER -30,38 31,88 10,63
12_PROFILE 1. LAYER, -5,14 8,58 2.86
2. LAYER -11,79 13,64 4,55
3. LAYER -38,21 25,42 8.47
IIAVERAGEI|
LAYERS
qu=(0,024*Vs*(J.B.K+0,002* Vp
IIAVERAGEI|
Allowable Bearing

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

255
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.17.10 WTG17 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES ‘a Tb (sec) Ak (Amplification)
1.PROFILE 0,22 0,15 0,33 1,35
2.PROFILE 0,19 i 0,13 i 0,28 1,18
3.PROFILE 0,32 i 021 i 0,48 1,69
4.PROFILE 0,23 0,15 0,34 1,23
5.PROFILE 0,28 0,19 0,42 144
6.PROFILE 0,27 i 0,18 i 0,40 1,50
7.PROFILE 0,26 i 0,17 i 0,39 144
8.PROFILE 0,30 0,20 0,44 1,63
9.PROFILE 0,16 0,1 0,24 1,14
10.PROFILE 0,61 OAl 0,92 2,38
11.PROFILE 0,22 i 0,15 i 0,33 1,30
12.PROFILE 0,22 L 0,14 L 0,32 1,36

Ak (Amplification)

To =>.4H Vs ni=1 (sec)
Ak=68*Vs39°%

(Zeevaert,1967)
(Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 256
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.18. WTG18

12 measurements were taken. These measurements showed 3 layers. Layer 1 was found
between 0,00 m and 4,07 m depth, Layer 2 between 4,07 m and 19,31 m depth and Layer 3
averaging 19,31 m depth. The parameters of this layer are given in the table below.

Vp_

STRIPPABILITY LAYERS POROSITY
Velocity

Simple strippability 1.LAYER | High Porosity

Simple strippability Medium Porosity

High Porosity
Vs_

Velocity LAYERS p (gr/em3) DEFINITION

ENDURANCE

Medium 1, LAYER

High sturdy

Ground Carrying Secure Carrying
ENDURANCE LAYERS Capacity
(qu,kg/em2) (qa,kg/em2)

1, LAYER

High sturdy

Ak
(Amplification)

0,32 0,21 0.48 531 1,61
Due to the weakness of the first layer of 4 profiles taken from the area, the 3.00 m excavation
should be removed from this point by sliding the Turbine center of gravity north or northeast.
Taking into account the following applications, the profile parameters for detailed values
should be seen in the engineering parameters section.

To (sec) Ta (sec) Vs30 (m/sec)

Google Ear:

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l| SANA TCARET LIMITED SIRRET

Turan Giines Bulvari 664 Sk No:9/2

II I CANKAYA/ANKARA
a Al ets wacom

257
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

GSPERSION WAP
WTG18

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 258
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
P8

P9

YOUNG MODULE DISPERSIONE(kg/cm2)
P8 P9

ans.

SLIDE MODULE DISPERSIONE (kg/cm2)
P6 Bs 9

ae

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT.
SANAYI TICARET LIMITED SIRKETI

CGANKAYA/ANKARA

i \ ‘Turan Giines Bulvari 664 Sk No:9/2 259
I veh onehcon

O2-DE-HA |"
5.18.1. WTG18 Seismic P wave velocity (Compressional Wave Velocity (Vp))

1_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Vp VELOCITY

High Simple Strippability

3. LAYER

Explosive
Simple Strippability
2_PROFILE
Explosive
High Simple Strippability
3_PROFILE
High Difficult Strippability
Simple Strippabi
4_PROFILE
High Difficult Strippability
5_PROFILE Simple Strippability
6_PROFILE Medium Strippability
Explosive
‘Simple Strippability
7_PROFILE
High Difficult Strippability
‘Simple Strippability
8_PROFILE
Explosive
Simple Strippabi
9_PROFILE
Explosive
le Strippabi
10_PROFILE
1_PROFILE Simple Strippability
12_PROFILE Medium Strippability

Explosive

LAYERS

High Simple Strippability,

1525<Vp<11830 Difficult Strippability

Vp>2135 Explosive Strippability

Strippability of floors with P wave velocit
IIAVERAGEI|

Church, 198

DEPTH _ Velocity

ea)

1

STRIPPABILITY

Simple Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

02-D fe HA Mh

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

260
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.18.2. WTG18 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3. LAYER
1. LAYER
3_PROFILE
4_ PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE 2. LAYER
9_PROFILE
10_PROFILE
3. LAYER
1. LAYER
11_PROFILE
3. LAYER
12_PROFILE
3. LAYER A
LAYERS DEPTH / GROUND GROUPS

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

Z2 h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

261
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.18.3. WTG18 Vs30

PROFILES ‘s

1.PROFILE 447
2.PROFILE 598
3.PROFILE 441
4.PROFILE 473
5.PROFILE 507
6.PROFILE 712
7.PROFILE 504
8.PROFILE 582
9.PROFILE 656
10.PROFILE 400
11.PROFILE 340
12.PROFILE 647

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.18.4. WTG18 Shear Modulus-G (kg/em?)
SHEAR MODULUS

DEPTH Gtk; ENDURANCE
1_PROFILE
3 -LAYER Rock Highlid
Sturd
2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
Weak
4_PROFILE
Rock Highlid
Weak
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
Medium
7_PROFILE
3.LAYER Rock Highlid
LAYER. Medium
8_PROFILE
Rock Highlid
Sturdy
9_PROFILE
Rock Highlid
Weak
10_PROFILE
Rock Highlid
Weak
11_PROFILE
12_PROFILE
30859 Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
hy Web: www.ozdeha.com
DE-HA

262
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

| Shear Modulus (kg

Rock Highlid

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)

ENDURANCE

Sturdy
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.18.5. WTG18 Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS

ENDURANCE
1_PROFILE
Rock Highlid
2_PROFILE
Rock Highlid
3_PROFILE
Rock Highlid
4_PROFILE
5_PROFILE
6_PROFILE Rock Highlid
7_PROFILE
8_PROFILE
Rock Hi ighlid
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE
Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh | ly CGANKAYA/ANKARA
DE- +1 f Web: www.ozdeha.com
t

263
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1000<E<5000

10000<E<30000

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,"-4*V2)/( Vp-Ve)
IIAVERAGEIl
LAYERS E (kg/cm? ENDURANCE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.18.6. WTG18 Poisson’s Ratio - (6)
POISSON’S RATIO
PROFILES LAYERS DEPTH POROSITY
i i i Medium Porous
1_PROFILE Medium Porous
High Porous

High Porous
2_PROFILE High Porous
High Porous

Medium Porous
3_PROFILE : Medium Porous
High Porous

Medium Porous
4_PROFILE Medium Porous
High Porous

High Porous
5_PROFILE Medium Porous
High Porous

High Porous
6_PROFILE : Medium Porous
High Porous

High Porous
7_PROFILE Medium Porous
High Porous

High Porous
8_PROFILE Medium Porous
High Porous

High Porous
9_PROFILE : High Porous
High Porous

High Porous
10_PROFILE High Porous
High Porous

High Porous
11_PROFILE High Porous
High Porous

High Porous
12_PROFILE : Medium Porous
High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 264
i | | li CGANKAYA/ANKARA
DE-HA

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity
0,00<o<0,25 Nonporous

Poisson ratio classification
2*Vs2)/(2* Vp?-2*Vs

High Porous
Medium Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.18.7. WTG18 Density - p (gr/ em’)

DENSITY
ROFIL

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

265
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

p<1,20 High low

2,20<p Too High

Density Classification of Ground Units: (Kegeli, 1990)
=0.31*Vp0.25

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.18.8. WTG18 Modulus of Subgrade Reaction — D Y K (ton/m3)

1_PROFILE

2_PROFILE . 2. LAYER
3. LAYER

3_PROFILE . 2. LAYER

4_PROFILE . 2. LAYER

5_PROFILE . 2. LAYER

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2 266
hh Mil | I CGANKAYA/ANKARA
i HA"

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEI|

Y K (ton/m’)

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.
Allowable Bearing Capacity qa (kg/em2)
BEARING
1_PROFILE 2.LAYER -30.37 918 3.06
3.LAYER -19,63 18,45 6,15
1. LAYER -8,86 8,63 2,88
2_PROFILE 2. LAYER -20.30 10.44 3.48
3. LAYER -29.70 20,72 6,91
1. LAYER -249 3,26 1,09
3_PROFILE 2. LAYER -16.85 8.26 2,75,
3. LAYER -33,15 17,14 5,71
1. LAYER -181 3,74 1,25
4_PROFILE 2. LAYER -12.26 7.99 2.66
3. LAYER -37,74 17,73 5,91
1. LAYER -2,65 4.25 142
5_PROFILE 2. LAYER -17.94 9.39 3,13
3. LAYER -32,06 20,51 6,84
1. LAYER -3.31 6.85 2,28
6_PROFILE 2. LAYER -22,43 14,78 4.93
3. LAYER -27,57 39,39 13,13
1. LAYER 6.28 5.87 1.96
7_PROFILE 2.LAYER -1439 10,35 3,45
3.LAYER -35,61 17,69 5,90
1. LAYER -4.06 5.80 1,93
8_PROFILE 2. LAYER -18,18 10,40 3,47
3. LAYER -31,82 22,70 7,57
1. LAYER -6,76 797 2.66
9 PROFILE 2. LAYER -30,27 12,07 4.02
3. LAYER -19,73 24,73 8,24
1. LAYER -2,92 4.24 141
10_PROFILE 2. LAYER -19.74 6,69 2,23
3. LAYER -30.26 14,32 477
1. LAYER -2.37 3,60 1,20
11_PROFILE 2. LAYER -1601 548 1,83
3. LAYER -33,99 12,42 414
1. LAYER -2.89 5,32 177
12_PROFILE 2. LAYER -12.94 12,07 4.02
3
qu=(0,024* Vs*(J.B.K+0,002* Vp)*0,71)/G.K_
IIAVERAGEII
Allowable Bearing Capacity
LAYERS DEPTH (qa.kg/em’)

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANAM TCARET LMITED KET

Turan Giines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,

OL DE Hal Web: www.ozdeha.com

267
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3.LAYER Ea i 6,99
qa=qu/G.K G.K=3 empirical value

5.18.10 WTG18 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,40 i 0,27 i 0,61 1,75
2.PROFILE 0,28 0,19 0,42 147
3.PROFILE 0,35 0,23 0,53 1,76
4.PROFILE 0,31 021 0,47 1,69
5.PROFILE 0,31 021 0,47 1,62
6.PROFILE 0,21 0,14 031 1,26
7.PROFILE 0,30 0,20 0,46 1,63
8.PROFILE 0,27 0,18 OAL 149
9.PROFILE 0,29 0,19 0,43 139
10.PROFILE 041 0,27 0.61 1,87
11.PROFILE 045 0,30 0,68 2,06
12.PROFILE 0,23 L 0,15 L 0.34 1,40

AVERAGE

Tb (

To =>4H Vs n i=l (sec)....... (Zeevaert,1967)
AK=68*V8300. eee eect eee (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 268
lh I CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19. WTG19
10 measurements were taken. These measurements showed 3 layers. Layer | was found to be
between 0,00 m and 4,85 m in depth, Layer 2 was found between 4,85 m and 18,39 m in
depth and Layer 3 was found at an average depth of 18,39 m. This layer is given in the
following table.

P_
Velocity

STRIPPABILITY LAYERS (o) POROSITY

Simple strippability 1. LAYER High Porosity

Simple strippability Medium Porosity

igh-har

STRIPPABILITY High Porosity

GROUND GROUP LAYERS p (gr/cm3)

1, LAYER

ENDURANCE

1, LAYER

High sturdy

Ground Carrying Secure Carrying

ENDURANCE LAYERS Cap:

(qu.kg/em2)

High sturdy

To (sec) Ta (sec) 2 Vs30 (m/sec) ~ :
(sec) (Amplification)

040 | 0.27 0,60 428 1,86
Because the first layer of the 3-4 and 8-9-10 profiles taken on the ground is very weak, the
WTG should be removed from these points by shifting it between the profiles 5-6-7 of the
center of gravity. Taking into account the following applications, the profile points should be
seen in the engineering parameters section for detailed values.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l| SANA TCARET LIMITED SIRRET
\ ‘Turan Giines Bulvari 664 Sk No:9/2 269
II I CANKAYA/ANKARA
ae wu ets wade com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 270
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
5

YOUNG MODULE DISPERSIONE (kg/cm2)
P4 P5 P6

"HEEEGREERERES BEUBESOEBEOEEE

SLIDE MODULE DISPERSIONE (kg/cm2)
P4 P5 P6

“UPPER RGERGG EPRREGEEE

| MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI

CGANKAYA/ANKARA

i \ ‘Turan Giines Bulvari 664 Sk No:9/2 271
I veh onehcon

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.1. WTG19 Seismic P wave velocity (Compressional Wave Velocity (Vp))

1_PROFILE

‘Simple Strippability

High Difficult Strippability

Simple Strippability

2_PROFILE
Medium Strippability
Simple Strippal
3_PROFILE
Medium Strippability
High Simple Strippabilit
4 PROFILE
High Difficult Strippability
5_PROFILE Simple Strippability
6_PROFILE Medium Strippability
Explosive
Simple Strippability
7_PROFILE
Explosive
High Simple Strippability
8_PROFILE
High Difficult Strippability
High Simple Strippability
9_ PROFILE
Simple Strippability
‘Simple Strippabilit
10_PROFILE

_ High Simple Strippability

High Difficult
Strippability
Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)

1830<Vp<12135

High Difficult
Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

iy,

DE-HA

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

272
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

LAYERS

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground |: thickness(h1)

Z2 hi> 15m (B) Ground group hi< 15m (C) Ground

Ground Group Class

The above table shows that Vs velocity values in the direction of

the seismic data obtained in

the field studies are the absolute change tables and that the layers are included in the ground

groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

273
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.3. WTG19 Vs30

PROFILES _ Vs30 (m

1.PROFILE 501
2.PROFILE 342
3.PROFILE 337
4.PROFILE 393
5.PROFILE S17
6.PROFILE 541
7.PROFILE 674
8.PROFILE 360
9.PROFILE 279
10.PROFILE 331

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.19.4.WTG19 Shear Modulus-G (kg

PROFILES

1_PROFILE

em?)

SHEAR MODULUS

DEPTH

3.LAYER

G(kg/cem?)

ENDURANCE

Rock Highlid

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

1. LAYER

400<G<1500

Rock Highlid

Rock Highlid

iy,

O2-DE-HA |"

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

274
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

1_PROFILE

5.19.5. WTG19 Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS
ENDURANCE

2_PROFILE
3_PROFILE
4_PROFILE
Rock Highlid
Weak
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
Medium
7_PROFILE
3.LAYER Rock Highlid
LAYER Weak
8_PROFILE
9 PROFILE
10_PROFILE

Ss
The endurance of ground or rocks according | to Slip Module values(Kegeli, 1990)
oY )

1000<E<5000

10000<E<30000

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

02-D fe HA Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

275
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.6. WTG19 Poisson’s Ratio - (6)
POISSON’S RATIO

FIL ERS DEPTH (Q) POROSITY
1_PROFILE 2 . High Porous
igh Porous
High Porous

2_PROFILE
High Porous
High Porous

3_PROFILE
High Porous

4_PROFILE : : Medium Porous

High Porous
High Porous

5_PROFILE
High Porous
High Porous

6_PROFILE
High Porous
7_PROFILE a : High Porous
High Porous
High Porous

8_PROFILE
High Porous
High Porous

9_PROFILE
High Porous

10_PROFILE . . . Medium Porous

High Porous

Poisson’s Ratio;(6)

Poisson ratio classification
2-2 Vs2)/(2* Vp

LAYERS POROSITY
High Porous

High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

hi, ‘Turan Giines Bulvari 664 Sk No:9/2 276

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.7. WTG19 Density - p (gr/ em*)

DENSITY
FIL ON
1_PROFILE
2_PROFILE
Medium
3_PROFILE
4_PROFILE . Medium
High
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE . . Medium
High
Medium
8_PROFILE
High
Medium
9_PROFILE
Medium
10_PROFILE . r Medium

1,90<p<2,20
»20<p g)
Density Classification of Ground Units: (Kegeli, 1990)
p =d=0.31*Vp0.25

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

277
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.8. WTG19 Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE
\ ‘Turan Giines Bulvari 664 Sk No:9/2 278
tI | | | ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.9. WTG19 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
ALLOWABLE

BEARING

PROFILES r CAPACITY Pe
(qu.kg/em?) CANNCIIIN
(qa kg/cm’)
1_PROFILE 1. LAYER
2.LAYER -21,13 9,09 3,03
3.LAYER -28,87 17,92 5,97
2_PROFILE 1. LAYER -8.50 449 1,50
2. LAYER -19,49 7,04 2,35
3. LAYER -30,51 11,63 3,88
3_PROFILE 1. LAYER -TAl 3,45 11S
2. LAYER -23,28 6,46 215
3. LAYER -26,72 11,97 3,99
4_PROFILE 1. LAYER -3,18 2,61 0,87
2. LAYER -21,52 7,27 2,42
3. LAYER -28.48 15,58 5,19
5_PROFILE 1. LAYER -4,23 5,19 173
2. LAYER -18.92 9,36 3,12
3. LAYER -31,08 19,46 6,49
6_PROFILE 1. LAYER -4,73 6,38 213
2. LAYER -14.87 9,74 3,25
3. LAYER -35,13 19,83 6,61
7_PROFILE 1. LAYER -5.07 6,86 2,29
2.LAYER -22,71 12,27 4,09
3.LAYER -27,29 27,53 918
8_PROFILE 1. LAYER -3.40 2,90 0,97
2. LAYER -15,22 5,91 197
3. LAYER -34,78 13,94 4,65
9 PROFILE 1. LAYER -4,.29 3,16 1,05
2. LAYER -13,47 451 1,50
3. LAYER -36,53 917 3,06
10_PROFILE 1. LAYER -2.97 2,89 0,96
2. LAYER -13,29 6,00 2,00
3. LAYER -3671 11,21 3,74

IIAVERAGEI|

IIAVERAGEI|
LAYERS Allowable Bearin

ga=qu/G.K G.K=3 empirical value

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2

iM GANKAYA/ANKARA
Web: www.ozdeha.com

279
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.19.10 WTG19 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES s Ta (sec) Tb (sec) Vs30 (m/sec) Ak (Amplification)
1.PROFILE 0,34 i 0,22 i 0,50 S01 1,63
2.PROFILE 048 0,32 0,72 342 2,05
3.PROFILE 0,51 0,34 0,76 337 2,07
4.PROFILE 0.42 0,28 0,62 393 189
5.PROFILE 0,31 0,21 047 517 1,60
6.PROFILE 0,28 0,19 043 S41 1,56
7.PROFILE 0,25 0.17 038 674 1,37
8.PROFILE 0.42 0,28 0,63 360 1,99
9.PROFILE 0,54 0,36 0.81 279 2,32
10.PROFILE 0.45 L 0,30 L 0,68 331 2,09

AVERAGE

Tb (se Ak (Amplification)

is

To => 4H Vs ni=l (sec)... (Zeevaert,1967)
AkK=68* Vs30°% (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

280
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.20. WTG20

12 measurements were taken. These measurements showed 3 layers. Layer 1 was found
between 0,00 m and 4,06 m depths, Layer 2 between 4,06 m and 17,39 m depths and Layer 3
at a depth of 17,39 m. The parameters of this layer are given in the table below.

Vp_

AEs STRIPPABILITY LAYERS POROSITY
Velocity

Simple strippability 1.LAYER High Porosity
Simple strippability Medium Porosity

High Porosity

Vs_

.S GROUND GROUP LAYERS
Velocity

High sturdy

Ground Carrying Secure Carrying
ENDURANCE LAYERS Capacity pacity
(qu.kg/em2) (qa,kg/em2)

High sturdy

Ak

To (sec) Ta (sec) Vs30 (m/sec) .
(Amplification)

Taking into consideration the following applications, the profile points should be seen in the
engineering parameters section for detailed values.

Google Earth

3691430670 VLU Ori guztuasi_ 180m

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANAM TCARET LMITED KET

Turan Giines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,

OL DE Hal Web: www.ozdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANA TEARET UMTED KEN
Turan Giines Bulvari 664 Sk No:9/2 282 —
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
PS P6

P4

Stace asses

YOUNG MODULE DISPERSIONE (kg/cm2)

po PS P6
PA

SLIDE MODULE DISPERSIONE (kg/cm2)
PS PG

P4

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 283
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.20.1. WTG20 Seismic P wave velocity (Compressional Wave Velocity (Vp))

VELOCITY
ROFILES

Simple Strippability
1_PROFILE
High Difficult Strippability

High Simple Strippability

2_PROFILE
Medium Strippability
High Simple Strippability
3_PROFILE
Medium Strippability
Simple Stri
4_ PROFILE
High Difficult Strippability
5_PROFILE High Difficult Strippability
6_PROFILE Simple Strippability
High Difficult Strippability
Simple Strippability
7_PROFILE
Explosive
Simple Strippability
8_PROFILE
High Difficult Strippability
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE Simple Strippability

3. LAYER High Difficult Strippability

Vp<458 High Simple Strippability

1220<Vp<11525 Medium Strippability

1830<Vp<12135 High Difficult Strippability _
Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)

IIAVERAGEI|
LAYERS DEPTH Vp_ Velocity STRIPPABILITY

Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

Te In

284
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.20.2. WTG20 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

Vs<200 D

700<Vs

Ground Group

hy> 15 m (B) Ground group hi< 15 m (C) Ground grouy

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

285
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.20.3. WTG20 Vs30

PROFILES

1.PROFILE 477
2.PROFILE 320
3.PROFILE 295
4.PROFILE 401
5.PROFILE m7
6.PROFILE 426
7.PROFILE 1062
8.PROFILE 469
9.PROFILE 688
10.PROFILE 1011
11.PROFILE 298
12.PROFILE 353

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.20.4. WTG20 Shear Modulus-G (kg/em?)
SHEAR MODULUS

02-D

OFIL ENDURANCE
1_PROFILE
Rock Highlid
Weak
2_PROFILE
3_PROFILE
4_PROFILE
Rock Highlid
Medi
5_PROFILE . High Weak
6_PROFILE
7_PROFILE J Rock Highlid
Rock Highlid
Weak
8_PROFILE
Rock Highlid
Sturd,
9_PROFILE
10_PROFILE . Rock Highlid
111013 Rock Highlid
188 High Weak
11_PROFILE
12_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hi, CCANKAVA/ANKARA
DE- +1 f Web: www.ozdeha.com
t

286
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Shear Modulus (kg/

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
d*Vs?)/100
RAGEIl

y, G (kg/cm? ENDURANCE
1, LAYER i { i i Medium

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.20.5. WTG20 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

PROFILES LAYERS DEPTH E(kg/cm?) ENDURANCE
1_PROFILE 2.LAYER
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
Rock Highlid
Weak
6_PROFILE
Rock Highlid
Sturdy
7_PROFILE
289885 Rock Highlid
8_PROFILE
9 PROFILE
Rock Highlid
Sturdy
10_PROFILE
299423
11_PROFILE
y
High Weak
12_PROFILE
27964 Sturdy
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | CGANKAYA/ANKARA
Ih, \ Web: www.ozdeha.com
t
i HA

287
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Modulus (kg/em*)

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,2-4*V.2)/( Vp?-Ve)

LAYERS ENDURANCE
Medium

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.20.6. WTG20 Poisson’s Ratio - (6)

POISSON’S RATIO
PROFILES LAYERS DEPTH POROSITY
High Porous
1_PROFILE
High Porous
2_PROFILE : . High Porous
High Porous
High Porous
3_PROFILE
High Porous
High Porous
4_PROFILE
High Porous
5_PROFILE
High Porous
6 PROFILE . ; Medium Porous
High Porous
7_PROFILE
High Porous
High Porous
8_PROFILE
High Porous
9_PROFILE . { Medium Porous
High Porous
10_PROFILE
Medium Porous
Medium Porous
11_PROFILE
High Porous
12. PROFILE . : F Medium Porous
High Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh | ly CGANKAYA/ANKARA
DE- +1 f Web: www.ozdeha.com
t

288
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity
Nonporous

0,36<0<0,50 High Porous

2-2 Vs2)/(2* Vp
IIAVERAGEI|
LAYERS DEPTH POROSITY
High Porous
Medium Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field

studies and the change table are given in the above table.

5.20.7. WTG20 Density - p (gr/ em’)

DENSITY
FIL! ON
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE
High

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

hh Mil | CGANKAYA/ANKARA

Ih, \, Web: www.ozdeha.com

i HA '

289
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Tanimlama

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
0.31*Vp0.25

1. LAYER

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.20.8. WTG20 Modulus of Subgrade Reaction — D Y K (ton/m3)

(ton/m”)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

5628

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

290
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IAVERAGEII
DEPTH D YK (ton/m’)

1. LAYER

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.20.9. WTG20 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)

PROFILES LAYERS CAPACITY CAPACITY
(qa.kg/cm*)
1_PROFILE 1. LAYER -2,94 5.19 173
2.LAYER -19,90 755 2,52
3.LAYER -30,10 17.42 5,81
2_PROFILE 1. LAYER -4.08 2,98 0,99
2. LAYER -18,24 SAl 1,80
3. LAYER -31,76 10,92 3,64
3_PROFILE 1. LAYER -2,65 2,26 0,75
2. LAYER -11,86 5.19 173
3. LAYER -38,14 9,86 3,29
4_PROFILE 1. LAYER -3,37 3,52 117
2. LAYER -10,59 7,68 2,56
3. LAYER -39,41 14,36 4,79
5_PROFILE 1. LAYER -5,05 755 2,52
2. LAYER -15,87 15,88 5,29
3. LAYER 33,26 11,09
6_PROFILE 1. LAYER “3.45 3,64 121
2. LAYER 710,83 8.13 2.71
3. LAYER “39,17 15,08 5.03
7_PROFILE 1. LAYER “3,11 8.58 2.86
2.LAYER -13,92 22.53 751
3.LAYER “36,08 52,46 17,49
8_PROFILE 1. LAYER “3,72 433 144
2. LAYER -16,65 9.16 3,05
3. LAYER “33,35 17,19 5.73
9_PROFILE 1. LAYER ~6,26 7.36 2.45
2. LAYER -28,03 14,85 495
3. LAYER -21,97 30,85 10,28
10_PROFILE 1. LAYER -7,02 12,28 4,09
2. LAYER -31,42 21,37 TA2
3. LAYER -18,58 53,04 17,68
11_PROFILE 1. LAYER -3,03 2,03 0,68
2. LAYER -13,58 5.42 1,81
3. LAYER -36,42 10,97 3,66
12_PROFILE 1. LAYER -3,98 2.70 0,90
2. LAYER -17,82 6,77 2,26
3. LAYER -32,18 14.07 4,69

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

291
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

-K=3 empirical value

5.20.10 WTG20 Vibration Period - To (sec) / Ground Amplification (Ak)

1.PROFILE 1,68
2.PROFILE 2,14
3.PROFILE 2,24
4.PROFILE 1,86
5.PROFILE 1,26
6.PROFILE 1,80
7.PROFILE 1,04
8.PROFILE 1,70
9.PROFILE 1,35
10.PROFILE 1,07
11.PROFILE 2,23
12.PROFILE 2,01

AVERAGE

Tb (sec) Ak (Amplification)
To =>4H Vs ni=l (sec)... (Zeevaert,1967)
AK=68"V53908..seeesseteee (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

iy, GANKAYA/ANKARA
FHA hy Web: www.ozdeha.com

292
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21. WTG21

9 measurements were taken. These measurements showed 3 layers. Layer 1 was found
between 0,00 m-4,05 m depths, Layer 2 between 4,05 m-20,28 m depths and Layer 3 at 20,28
m depths. The parameters of this layer are given in the table below.

Vp_ STRIPPABILITY AYERS POROSITY
Velocity
Simple strippability 1.LAYER High Porosity

Simple strippability ; Medium Porosity

High-hard
STRIPPABILITY

High Porosity

LAYERS
1, LAYER

Ground Carrying Secure Carrying
LAYERS Capacity Capacity
(qu,kg/em2)

High sturdy

Tb 7 Ak
To (sec) Ta (sec) Vs30 (m/sec) .
(sec) (Amplification)

0.42 0.28 0.63 424 1,88
Except for the second (2) and fourth (4), the first layer of the profiles is very weak and it is
foreseen to excavate an average of 4.00 m. Taking into account the following applications, the
profile points should be seen in the engineering parameters section for detailed values.

€ oogle Eortin

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

| SANA TCARET LIMITED SIRRET

Turan Giines Bulvari 664 Sk No:9/2

II l CANKAYA/ANKARA
ae wu ets wade com

293
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG21

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l sana TeAET UNMED SKE
Turan Giines Bulvari 664 Sk No:9/2 294 —

IM GANKAYA/ANKARA

‘Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

YOUNG MODULE DISPERSIONE (kg/cm2)
P5

SLIDE MODULE DISPERSIONE (kg/cm2)
PS

" TEED
—
2
5
g
3
:
:
E
i
3

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

295
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.1. WTG21 Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

PROFILE!

1_PROFILE

2_PROFILE Simple Strippabi
3_PROFILE Simple Strippabi
igh Difficult Strip,
Simple Strippabi
4_PROFILE
Explosive
High Simple Strippability
5_PROFILE
High Difficult Strippability
High Simple Strippability
6_PROFILE
High Difficult Strippability
bili
7_PROFILE
8_PROFILE
9_PROFILE Simple Strippability

3. LAYER Simple Strippability

High Simple Strippability
1220<Vp<11525 Medium Strippability

1830<Vp<12135 High Difficult

Vp>2135 Explosive Strippability
Strippability of floors with P wave velocity (Church, 1981)
IIAVERAGEI|
LAYERS DEPTH _ Vel STRIPPABILITY
1. LAYER Simple Strippability

High Difficult

Strippabilit

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 296
hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

Vs<200 D

700<Vs

GROUND GROUPS

S wave velocities of the grounds in the study area and ground group
Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

297
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.3. WTG21 Vs30

PROFILES
1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
7.PROFILE
8.PROFILE 348
9.PROFILE 265
Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.
5.21.4.WTG21 Shear Modulus-G (kg/em’)
SHEAR MODULUS

ENDURANCE

PROFILE —__-2.LAYER

2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
4 PROFILE : ; Rock Highlid
5_PROFILE
Rock Highlid
High Weak
6_PROFILE
Rock Highlid
7_PROFILE 2.LAYER . Medium
3.LAYER Rock Highlid
1. LAYER . High Weak
8_PROFILE
3. LAYER Rock Highlid
1. LAYER High Weak
9_PROFILE

3. LAYER

3000<G<10000

g
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990) G =(d*Vs2)/100

ENDURANCE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

298
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON
Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.21.5.WTG21 Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS
DEPTH Etkg/ ENDURANCE

1_PROFILE

2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
Sturd'
4_PROFILE
Rock Highlid
Weak.
5_PROFILE
6_PROFILE
Rock Highlid
Weak.
7_PROFILE
3.LAYER Rock Highlid
1. LAYER High Weak
8_PROFILE
3. LAYER Rock Highlid
1. LAYER High Weak
9_PROFILE

3. LAYER

10000<E<30000 Sturdy
Rock Highlid

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 299
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.6. WTG21 Poisson’s Ratio - (6)

POISSON’S RATIO
FL

1_PROFILE
3.LAYER High Porous

1 High Porous

2_PROFILE
High Porous
High Porous

3_PROFILE
High Porous
High Porous

4_PROFILE
High Porous
High Porous

5_PROFILE
High Porous
High Porous

6_PROFILE
High Porous
High Porous

7_PROFILE
3.LAYER High Porous

1. LAYER. Medium Porous

8_PROFILE
High Porous

9_PROFILE

High Porous

POROSITY
1. LAYER . High Porous
Medium Porous

High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

300
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.7.WTG21 Density - p (gr/ em*)

DENSITY
DEPTH

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE
High

Medium
5_PROFILE

6_PROFILE

7_PROFILE 2.LAYER

3.LAYER

1. LAYER

8_PROFILE

9_ PROFILE

Medium

Density: p (gr/cm*)

2.LAYER

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

301
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.8. WTG21 Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE

3.LAYER
LAYER

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE 7 2.LAYER

8_PROFILE

9_ PROFILE

RAGEIl
(ton/m”)

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 302
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.9.WTG21 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)

PROFILES DEPTH BEARING CAPACITY | ALLOWABLE
1_PROFILE 1. LAYER -3,.96 3,06 1,02
2.LAYER -26.77 451 1,50
3.LAYER -23,23 9,02 3,01
2_PROFILE 1. LAYER -3,50 5,55 185
2. LAYER -15,64 7,16 239
3. LAYER -34,36 15,45 5,15
3_PROFILE 1. LAYER -6,24 3,70 1,23
2. LAYER -27,92 9,97 3,32
3. LAYER -22.08 19,39 6,46
4_PROFILE 1. LAYER -7,24 8.69 2,90
2. LAYER -22,76 15,78 5,26
3. LAYER -27,24 21,06 7,02
5_PROFILE 1. LAYER -3.08 3,16 1,05
2. LAYER -20,83 7,06 2,35
3. LAYER -29.17 14,08 4,69
6_PROFILE 1. LAYER -2,42 2,72 0,91
2. LAYER -16,35 8,14 271
3. LAYER -33,65 16,75 5,58
7_PROFILE 1. LAYER -3,38 3,06 1,02
2.LAYER -15,14 7,24 2Al
3.LAYER -34.86 15,27 5,09
8_PROFILE 1. LAYER -3,19 2,03 0,68
2. LAYER -21,57 6,85 2,28
3. LAYER -28.43 15,43 5,14
9_PROFILE 1. LAYER -3,48 2,14 0,71
2. LAYER -15,58 471 157
3. LAYER. -34,42 9,02 3,01

IIAVERAGEIl

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

303
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.21.10 WTG21 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES E 28 Ak (Amplification)
1.PROFILE 0,65 0,43 0,97 2,30
2.PROFILE 0,35 i 0,23 i 0,52 1,74
3.PROFILE 0,38 i 0.25 i 0,56 1,70
4.PROFILE 0,26 017 0,39 1,29
5.PROFILE 041 0.28 0,62 1,85
6.PROFILE 0,35 i 0,23 i 0,52 1,74
7.PROFILE 0,38 i 0.25 i 0,56 1,86
8.PROFILE 046 0,30 0,68 2,03
9.PROFILE 0,58 L 0,39 L 0,87 2,39

Ak (Amplification)

er

(Zeevaert,1967)
(Midorikawa, 1987)

Ak=68*Vs30°%

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22. WTG22

8 measurements were taken. These measurements showed 3 layers. Layer 1 was found
between 0,00 m-4,42 m depth, Layer 2 between 4,42 m-24,30 m depth and Layer 3 at an
average depth of 21,30 m. The parameters of this layer are given in the table below.

Vp_ STRIPPABILITY
Velocity

Simple strippability

Medium-hard
STRIPPABILITY

Explosive

GROUND GROUP

LAYERS

High sturdy

LAYERS
1, LAYER

1, LAYER

1, LAYER

LAYERS

Ground Carrying
Capacity
(qu,kg/em2)

POROSITY

High Porosity

High Porosity

High Porosity

DEFINITION

Secure Carrying
Capacity

To (sec) Ta (sec)

0.29 0.19

Tb

(sec)

0.44

Vs30 (m/sec)

610

Ak
(Amplification)

1,52

Except for the second (2) and fourth (4), the first layer of the profiles is very weak and it is
foreseen to excavate an average of 4.00 m. Taking into account the following applications, the
profile points should be seen in the engineering parameters section for detailed values.

I
7
O2-DE-HA

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2 305

‘ANKAYA/ANKARA
Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 306
I | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)
P34 P6

i YOUNG MODULE DISPERSIONE (kg/cm2)
PS P4 P6

SLIDE MODULE DISPERSIONE (kg/cm2)
P3 P4 PG

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT.
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 307
| | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.1. WTG22 Seismic P wave velocity (Compressional Wave Velocity (Vp))
p VELOCITY

PROFILE!
1_PROFILE
2_PROFILE
3_PROFILE ; Simple Strippability
High Difficult Strippability
Simple Strippability
4 PROFILE
Explosive
High Simple Strippability
5_PROFILE
Medium Strippability
Medium Strippability
6_PROFILE
Explosive
le Stri
7_PROFILE
8_PROFILE High Difficult Strippability

High Simple Strippability
1220<Vp<11525 Medium Strippability

1830<Vp<12135 High Difficult
Vp>2135 Explosive Strippability
ability of floors with P wave velocity (Church, 1981)
IIAVERAGEI|
LAYERS DEPTH _ Velocity STRIPPABILITY

1, LAYER ; Simple Strippability

Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

308
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.2. WTG22 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

Vs<200 D

400<Vs<700

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

309
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.3. WTG22 Vs30

PROFILES Vs30 (m/
1.PROFILE 814
2.PROFILE 440
3.PROFILE 421
4.PROFILE 575
5.PROFILE 369
6.PROFILE 771
7.PROFILE 614
8.PROFILE 877

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

1_PROFILE

5.22.4. WTG22 Shear Modulus-G (kg/em’)

SaTHAR MODULUS
DE Gtk,

2.LAYER

2_PROFILE 2. LAYER
3_PROFILE 2. LAYER
4 PROFILE
5_PROFILE
3. LAYER
1. LAYER
6_PROFILE
3. LAYER Rock Highlid
1. LAYER Weak
7_PROFILE
3.LAYER Rock Highlid
1. LAYER Sturd:
8_PROFILE

3. LAYER Rock Highlid

2.LAYER

02-D

Shear Modulus (kg/cm?) Dayanim

400<G<1500

3000<G<10000

Ss
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
‘d*Vs)/100

ENDURANCE

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

310
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.5. WTG22 Elasticity Modulus-E (kg/cm?)

1_PROFILE

3.LAYER 151324 Rock Highlid
1. LAYER nm 1389 Weak
2_PROFILE
Rock Highlid
Weak.
3_PROFILE
4_PROFILE
Rock Highlid
5_PROFILE
6_PROFILE
7_PROFILE 2.LAYER
8_PROFILE 2. LAYER Rock Highlid

Elastic Modulus (kg/cm?) Dayamm

1000<E<5000
5000<E<10000

30000<E i Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*Ve)l( Vp?-We)

ENDURANCE

3.LAYER i i 93098 i Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 311
ly | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.6. WTG22 Poisson’s Ratio - (6)

. High Porous
1_PROFILE | High Porous
High Porous

. High Porous
2.PROFILE | Medium Porous
High Porous

. High Porous
3_PROFILE High Porous
High Porous

. High Porous
4_PROFILE  _ : Medium Porous
High Porous

. High Porous
S_PROFILE | Medium Porous
High Porous

. High Porous
6_PROFILE | High Porous
High Porous

- High Porous
7PROFILE | 2.LAYER Medium Porous
3.LAYER Medium Porous

. 1. LAYER High Porous
8_PROFILE High Porous
Medium Porous

Poisson’s Ratio;(6) Porosity

High Porous
High Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field

studies and the change table are given in the above table.

Turan Giines Bulvari 664 Sk No:9/2

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANA TEARET UNITED KET
sili, ‘ANKAYA/ANKARA
me hy
OZ-DE-HA '

Web: www.ozdeha.com

312
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.7. WTG22 Density - p (gr/ em*)

DENSITY
DEPTH p(

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE 2.LAYER

3.LAYER

1. LAYER

8_PROFILE

Density: p (gr/cm*) Tanimlama

1,40<p<1,90

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
=0.31*Vp0.25

p (gr/em")

1. LAYER ; c Medium

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

313
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.22.8. WTG22 Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE
10445
1823

7_PROFILE
3.LAYER
1. LAYER

8_PROFILE

(ton/m”)

2.LAYER

kv= 40*(Gs)*qu ton/m3 (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.22.9. WTG22 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/em2)

1_PROFILE
3.LAYER
LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

3.LAYER

8_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

314
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

qu=(0,024*Vs*(J.B.K+0,002* Vp

IIAVERAGEI|

DEPTH

ga=qu/G.K

5.22.10 WTG22 Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES

1.PROFILE 0,14 1,22
2.PROFILE 0,23 1,76
3.PROFILE 0,26 181
4.PROFILE 0,17 1,50
5.PROFILE 0,26 1,96
6.PROFILE 0,16 1,26
7.PROFILE 0,20 144
8.PROFILE 0,13 117

AVERAGE

To (sec) s Tb (sec)

To = 3) 4H Vs n 11 (sec)....... (Zeevaert,1967)
Ak=68*Vs39°. (Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

fr ‘Turan Giines Bulvari 664 Sk No:9/2 315
Ml, GANKAYA/ANKARA
FHA hy Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.23. WTG23

9 measurements were taken. These measurements showed 3 layers. Layer | was found at an
average depth of 0,00 m-3,67 m, Layer 2 at an average depth of 3,67 m-18,46 m and Layer 3
at an average depth of 18,46 m. The parameters of this layer are given in the table below.

Vp_ STRIPPABILITY LAYERS (9) POROSITY
Velocity

Simple strippability
Simple strippability
Explosive

Vs_

GROUND GROUP
Velocity

ENDURANCE

High sturdy

ENDURANCE

1, LAYER

3.LAYER

LAYERS

LAYERS

039

0.39

p (gr/em3)

Ground Carrying
Capacity
(qu.kg/em2)

High Porosity
High Porosity

High Porosity

DEFINITION

Secure Carrying

Taking into account the following applications, the profile points should be seen in the

engineering parameters section for detailed values.

Googlelzarth
_ :

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2 316

CANKAYA/ANKARA,
Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG23

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 317

IM GANKAYA/ANKARA

‘Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

BEARING CAPACITY (kg/cm2)

FE

P2 P7

135
13
125
12
115
1
105
10
os
is
8.5
8
7.5
7
es
6
SS
iS
45
4
35
13
25
2
15

YOUNG MODULE DISPERSIONE (kg/cm2) {s41000

P7 121000

SLIDE MODULE DISPERSIONE (kg/cm2)

P7 45100
P2 |44100

| MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 318
| | GANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.23.1. WTG23 Seismic P wave velocity (Compressional Wave Velocity (Vp))

1_PROFILE

Vo VELOCITY

‘Simple Strippability

Explosive
Simple Strippability
2_PROFILE
High Difficult Strippability
‘Simple Strippability
3_PROFILE
Explosive
le Strippabili
4 PROFILE
5_PROFILE
6_PROFILE Simple Strippability
Explosive
Simple Strippability
7_PROFILE
Explosive
Simple Strippability
8_PROFILE
Explosive
Simple Strippability
9_ PROFILE
Explosive
le Strippabili
10_PROFILE
11_PROFILE Medium Strippability

Velocity (m/sec) Strippab

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

iy,

O2-DE-HA |"

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

319
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.23.2. WTG23 Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE
3. LAYER

9_PROFILE
3. LAYER

10_PROFILE
3. LAYER

IL_PROFILE ‘2. LAYER

200<Vs<400

700<Vs
Ground groups according to slip wave velocity(Abyyhy, 1998)
IIAVERAGEIl

Vs_ Velocity

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

Z2 hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

320
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.23.3. WTG23 Vs30

PROFILES
1.PROFILE

2.PROFILE

3.PROFILE

4.PROFILE

5.PROFILE

6.PROFILE

7.PROFILE

8.PROFILE

9.PROFILE

10.PROFILE

11.PROFILE

682

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.23.4. WTG23 Shear Modulus-G (kg/em’)

SHEAR HAO)
ENDURANCE
1_PROFILE
3 -LAYER Rock Highlid
1. LAYER Sturdy
2_PROFILE
Rock Highlid
Sturdy
3_PROFILE
Rock Highlid
4_ PROFILE
5_PROFILE Sturdy
Rock Highlid
6_PROFILE
7_PROFILE 2.LAYER
8_PROFILE Rock Highlid
9_PROFILE
10_PROFILE
Rock Highlid
11_PROFILE
3. LAYER 35363 Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
Ih, \ Web: www.ozdeha.com
1
fe HA

321
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Shear Modulus (kg/cm?) Dayanim
G<400 High Weak

3000<G<10000

10000<G Rock Highlid

The endurance of ground or rocks according to Slip Module values(Keg¢eli, 1990)
G =(d*Vs2)/100

IIAVERAGEI|

G (kg/cm?) ENDURANCE

2.LAYER Sturdy
3.LAYER Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.23.5. WTG23 Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS

PROFILES LAYERS DEPTH E(kg/cm?) ENDURANCE
1, LAYER -419 9120 Medium
1_PROFILE
3.LAYER 104308 Rock Highlid
1. LAYER 12148 Sturdy
2_PROFILE
Rock Highlid
Sturdy
3_PROFILE
Rock Highlid
Weak
4_PROFILE
5_PROFILE
Rock Highlid
6_PROFILE
Rock Highlid
7_PROFILE Sturdy
3.LAYER Rock Highlid
8_PROFILE Rock Highlid
9_PROFILE
10_PROFILE
11_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 322 —
hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Elastic Modulus (kg/cm? Dayanm

1000<E<5000
5000<E<10000

Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
E=G*(3*V,7-4*V.2)/( Vp?-Ve)

IIAVERAGEI|

ENDURANCE
1. LAYER

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.23.6. WTG23 Poisson’s Ratio - (6)
POISSON’S RATIO

ROFIL! LAYERS DEPTH POROSITY
4,19 h Porous
1_PROFILE
High Porous
High Porous
2_PROFILE
High Porous
3.PROFILE | High Porous
High Porous
4_PROFILE : Medium Porous
High Porous
5_PROFILE High Porous
6_PROFILE
7_PROFILE Medium Porous
8_PROFILE
9_PROFILE
High Porous
High Pi
10_PROFILE
High Porous
High Pi
11_PROFILE
High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

323
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(o) Porosity
Nonporous

High Porous

POROSITY
1, LAYER . High Porous

3.LAYER i i i. i High Porous

Poisson’s ratio values of the units in the study area, porosity

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.23.7. WTG23 Density - p (gr/ em’)

OFIL! DEFINI
1_PROFILE
2_PROFILE
3_PROFILE
4_PROFILE
Medium
5_PROFILE
6_PROFILE
7_PROFILE
High
Medium
8_PROFILE
9_PROFILE
High
Medium
10_PROFILE
11_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
\ Web: www.ozdeha.com
i HA '

324
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

| Density: p (gr/em*) Tanimlama

2,20<p Too High
Density Classification of Ground Units: (Kegeli, 1990)
0.31*Vp0.25

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.23.8. WTG23 Modulus of Subgrade Reaction — D Y K (ton/m>)

1_PROFILE
3.LAYER
2_PROFILE 2. LAYER
3. LAYER
3_PROFILE 2. LAYER
4_PROFILE 2. LAYER
5_PROFILE 2. LAYER
6_PROFILE
7_PROFILE
3.LAYER
LAYER
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
1. LAYER
kv= 40*(Gs)*qu ton/m? (Bowles 1984)

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

325
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.23.9. WTG23 Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa (kg/cm2)
ALLOWABLE

- SSAA BEARING
PROFILES AY! r; ,
HOE caracrty anne
= (qa.kg/cem’)
1_PROFILE 1. LAYER -419 7,76 2,59
2.LAYER -28,32 12,83 4,28
3.LAYER -21,68 28,77 9,59
2_PROFILE 1. LAYER -3,50 11,13 3,71
2. LAYER -23,68 10,63 3,54
3. LAYER -26,32 17,70 5,90
3_PROFILE 1. LAYER -511 11,48 3,83
2. LAYER -22,88 11,20 3,73
3. LAYER -27,12 24,13 8,04
4_PROFILE 1. LAYER -2.31 6,16 2,05
2. LAYER -10,32 8,34 2,78
3. LAYER -39,68 16,59 5,53
5_PROFILE 1. LAYER -1,74 5,80 1,93
2. LAYER -11,75 9,62 3,21
3. LAYER -38,25 20,89 6,96
6_PROFILE 1. LAYER -3,65 5,94 1,98
2. LAYER -16.34 12,17 4,06
3. LAYER -33,66 25,10 8,37
7_PROFILE 1. LAYER -4.89 7,33 244
2.LAYER -21,88 15,56 5,19
3.LAYER -28,12 33,31 11,10
8_PROFILE 1. LAYER -2,16 8,03 2,68
2. LAYER -14,.64 17,16 5,72
3. LAYER -35.36 41,09 13,70
9_PROFILE 1. LAYER -3,33 8,61 2,87
2. LAYER -14,90 19,19 6,40
3. LAYER -35,10 43,19 14.40
10_PROFILE 1. LAYER -2.36 6,61 2,20
2. LAYER -15,99 8,81 2,94
3. LAYER -34.01 19,39 6,46
11_PROFILE 1. LAYER -7,12 9,23 3,08
2. LAYER -22,38 16,26 5.42
3. LAYER -27,62 32,90 10,97
1. LAYER
qu=(0,024*Vs* (J.B on ee TD/G.K
BEARING CAPACITY Geological unit factor 18 20
CALCULATION 18
(Prof. Dr. SEMIH TEZCAN- | Safety factor 50-100 CLAY SAND SEDIMENT | VOLATISILE
2006)

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

326
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

IIAVERAGEI|

qa=qu/G.K G.K=3 empirical value

5.23.10 WTG23 Vibration Period - To (sec) / Ground Amplification (Ak)

1.PROFILE 017 1,32
2.PROFILE 0,26 1,73
3.PROFILE i 0,20 i 1,50
4.PROFILE i 0,24 i 1,84
5.PROFILE 0,20 1,65
6.PROFILE 0,19 1,54
7.PROFILE 017 1,40
8.PROFILE L 0,13 L 1,25
9.PROFILE i 0,13 i 1,23
10.PROFILE 0,23 171
11.PROFILE L 017 L 1,36

AVERAGE
Ak (Amplification)

(Zeevaert,1967)
(Midorikawa, 1987)

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANAM TCARET LMITED KET

Turan Giines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,

OL DE Hal Web: www.ozdeha.com

327
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.24. SUBSTATION

14 measurements were taken. These measurements showed 3 layers. Layer 1 was found
between 0,00 m-3,70 m depths, Layer 2 between 3,70 m-16,14 m depths and Layer 3 at 16,14
m depths. The parameters of this layer are given in the table below.

1. LAYER 626 Simple strippability 1. LAYER 0.39 High Porosity
2.LAYER 899 Simple strippability 2.LAYER 0.35 Medium Porosity
” High-hard yy . .
3.LAYER 1806 STRIPPABILITY 3.LAYER 0,39 High Porosity
1. LAYER 239 c 1. LAYER Medium
2.LAYER 422 B 2.LAYER 1,68 Medium
3.LAYER 718 A 3.LAYER 2.01 High
1. LAYER 1117 Weak 1. LAYER 2593

~3.LAYER 37560 High sturdy

0,22 0,15 718 1,35
Taking into account the following applications, the profile points should be seen in the
engineering parameters section for detailed values.

Google Earth

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 328
IM CANKAYA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

ee r

pwo

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 329

IM GANKAYA/ANKARA

‘Web: www.ozdeha.com

O2-DE-HA |"

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.24.1. Substation Vibration Period - To (sec) /Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Vs30 (m/sec) Ak (Amplification)
1.PROFILE 0,26 i 0,18 i 0,40 524 1,59
2.PROFILE 0,21 0,14 0,31 767 1,26
3.PROFILE 0,18 0,12 0,27 954 1
4.PROFILE 0,29 0,20 0.44 493 1,65
5.PROFILE 0.21 0,14 0,32 691 1,35
6.PROFILE 0.21 0,14 0,31 836 1,20
7.PROFILE 0.21 0,14 0,31 754 1,28
8.PROFILE 0,22 0,14 0,32 806 1,23
9.PROFILE 0,24 0,16 0,37 611 1,45
10.PROFILE 0,29 0,19 0.43 476 1,68
11.PROFILE 0,18 0,12 0,27 862 118
12.PROFILE 0,18 0,12 0,27 889 1,16
13.PROFILE 0,27 0.18 0.40 527 1,58
14.PROFILE 0,18 0,12 0,27 863 118

AVERAGE

Ak (Amplification)

To =>4H Vs ni=l (sec)... (Zeevaert,1967)

Ak=68*Vs300% (Midorikawa, 1987)
The Vibration Period and Ground ‘Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.24.2. Substation Bearing Capacity qu (kg/cm2) / Allowable Bearing Capacity qa
(kg/em2)

LAYERS BEARING

1 “PROFILE 1. LAYER -2,62 4,72 1,57
2.LAYER -8,25 9.91 3.30
3.LAYER -41,75 19,36 645
2_PROFILE 1. LAYER -5,99 8,28 2,76
2. LAYER -18,84 16,24 SAl
3. LAYER -31,16 32,79 10,93
3_PROFILE 1. LAYER -4.00 914 3,05
2. LAYER -27,10 18,90 6.30
3. LAYER -22,90 48,30 16,10
4_PROFILE 1. LAYER -2,48 4,28 143
2. LAYER -11,10 8,86 2.95
3. LAYER -38,90 18,26 6.09
5_PROFILE 1. LAYER -3,93 6,52 217
2. LAYER -12,35 13,52 451
3. LAYER -37,65 28,49 9,50
6_PROFILE 1. LAYER -3,21 7,66 2,55
2. LAYER -21,76 15,68 5,23
3. LAYER -28,24 31,84 10,61
7_PROFILE 1. LAYER -3,99 6,76 2,25
2.LAYER -17,86 14,55 4.85
3.LAYER -32,14 32,93 10,98
8_PROFILE 1. LAYER -5,81 746 249
2. LAYER -26,02 16,98 5,66
3. LAYER -23,98 36,99 12,33
9_PROFILE 1. LAYER -3,92 5,88 1,96
2. LAYER -12,34 12,49 4.16

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

330
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER -37,66 22,68 756
10_PROFILE 1. LAYER -3,15 5,40 1,80
2. LAYER -7,23 9,37 3,12
3. LAYER 42.77 16,71 5,57
11_PROFILE 1. LAYER -3,76 7,00 2,33
2. LAYER -16,83 17,47 5,82
3. LAYER -33,17 42,59 14,20
12_PROFILE 1. LAYER -2,79 6,16 2,05
2. LAYER -18,89 17,50 5,83
3. LAYER “31,11 43,36 14.45
13_PROFILE 1. LAYER -2,12 3,73 1,24
2. LAYER -9,50 9,35 3,12
3. LAYER -40,50 20,27 6,76
14_PROFILE 1. LAYER -3,99 7,78 2,59
2. LAYER -17,85 16,99 5,66
3. LAYER. -32,15 39.41 13,14

qu=(0,024*Vs*(J.B.]

+0,002*Vp)*0,71)/G.

Prof. Dr. SEMIH TEZCAN
TASIMA GUCU FORMULU
(2008)

rm Katsay!
Givenlk Katsayst

18

16

18 20

50-100

KIL

SEDIMAN | VOLKANIK

Allowable Bearing Capacity
(qa.kg/cem’)

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

331
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.24.3. Substation Modulus of Subgrade Reaction — D Y K (ton/m3)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

(ton/m*)

1. LAYER

3.LAYER

kv= 40*(Gs)*qu ton/m? (Bowles 1984)

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

332
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.24.4. Substation Density - p (gr/ em”)

DENSITY
FIL ON
1_PROFILE
2_PROFILE
Medium
3_PROFILE
4_PROFILE . . Medium
High
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE
High
Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE . Medium
High
Medium
11_PROFILE
12_PROFILE
13_PROFILE
14_PROFILE
2.43 High

Density: p (gr/em*) Tanimlama

1,40<p<1,90 Medium

Too High
Density Classification of Ground Units: (Kegeli, 1990)

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
hi, ‘Turan Giines Bulvari 664 Sk No:9/2 333

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

p =d=0.31*Vp0.25

RAGEII

LAYERS p (gr/em*) DEFINITION
Medium

2.30 / High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.24.5. Substation Poisson’s Ratio - (6)

POISSON’S RATIO

PROFIL! POROSITY
h Porous

1_PROFILE Medium Porous
High Porous
High Porous

2_PROFILE : Medium Porous
High Porous
High Porous
3_PROFILE High Porous
High Porous
High Porous

4_PROFILE Medium Porous
High Porous
High Porous

5_PROFILE : Medium Porous
High Porous
High Porous
6_PROFILE High Porous
High Porous
High Porous

7_PROFILE Medium Porous
High Porous
High Porous

8_PROFILE : Medium Porous
High Porous
High Porous

9_PROFILE Medium Porous
High Porous
High Porous
10_PROFILE High Porous
High Porous
High Porous

11_PROFILE : Medium Porous
High Porous
High Porous

12_PROFILE Medium Porous
High Porous
High Porous

13_PROFILE Medium Porous
High Porous
High Porous

14_PROFILE . ’ Medium Porous
High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

334
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(6) Porosity
Nonporous

High Porous

RAGEIl
A POROSITY
1. LAYER : Fe High Porous

High Porous

Poisson's ratio values of the units in the study area, porosity
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.
5.24.6. Substation Elasticity Modulus-E (kg/cm’)

MODULUS
FIL! ENDURANCE
1_PROFILE
2_PROFILE : Rock Highlid
131225 Rock Highlid
12522 Sturdy
3_PROFILE
255432 Rock Highlid
2604 Weak
4_PROFILE
5_PROFILE
102523 Rock Highlid
8704. Medium
6_PROFILE
123377 Rock Highlid
6754 Medium
7_PROFILE : Rock Highlid
8_PROFILE : Rock Highlid
161867 Rock Highlid
5021 Medium
9_PROFILE
Rock Highlid
10_PROFILE
11_PROFILE Rock Highlid
Rock Highlid
12_PROFILE
213021 Rock Highlid
1972
13_PROFILE
14_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | CGANKAYA/ANKARA
Ih, \ Web: www.ozdeha.com
i HA '

335
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Rock Highlid

10000<E<30000

The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)

E=G*(3*V,7-4*V2)/( Vp?-V2)

LAYERS ENDURANCE

Rock Highlid
Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.24.7. Substation Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILES LAYERS DEPTH cm? ENDURANCE
1_PROFILE Sturdy
Rock Highlid
Sturdy
2_PROFILE
Rock Highlid
Sturd:
3_PROFILE : Rock Highlid
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
Sturd:
6_PROFILE : Rock Highlid
7_PROFILE
3.LAYER Rock Highlid
1. LAYER
8_PROFILE
Rock Highlid
9_PROFILE
10_PROFILE
: Rock Highlid
11_PROFILE . Medium

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

336
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Rock Highlid

Medium
12_PROFILE Rock Highlid
13_PROFILE Sturdy

Rock Highlid
Sturdy
14_PROFILE

64969 L Rock Highlid

Shear Modulus (kg/cm?) Dayanim
G<400 High Weak

1500<G<3000 Medium

10000<G Rock Highlid
The endurance of ground or rocks according to Slip Module values(Kegeli, 1990)
G =(d*Vs?)/100

ENDURANCE
1. LAYER

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.24.8. Substation Vs30

1.PROFILE 524
2.PROFILE 767
3.PROFILE 954
4.PROFILE 493
5.PROFILE 691
6.PROFILE 836
7.PROFILE 754
8.PROFILE 806
9.PROFILE 6ll
10.PROFILE 476
11.PROFILE 862
12.PROFILE 889
13.PROFILE 527
14.PROFILE 863

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 337
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.24.9. Substation Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

3. LAYER 1634 A

Vs<200

400<Vs<700

S wave velocities of the grounds in the study area and ground group

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE
\ ‘Turan Giines Bulvari 664 Sk No:9/2 338
tI | | | ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Ground Group Ground group and top ground layer thickness(h1)

hy> 15 m (B) Ground group hi< 15 m (C) Ground grouy

Ground Group Class.

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

1_PROFILE
2_PROFILE
Explosive
=m Strippabili
3_PROFILE
4_ PROFILE
5_PROFILE
Explosive
Simple Strippability
6_PROFILE
Explosive
Simple Strippability
7_PROFILE
Explosive
8_PROFILE
Explosive
le Strippabili
9_PROFILE
10_PROFILE
11_PROFILE
Explosive
Simple Strippability
12_PROFILE
Explosive
Simple Strippability
13_PROFILE
Explosive
14_ PROFILE
3.LAYER i 3796 i Explosive

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l sana TeAET UNMED SKE
Turan Giines Bulvari 664 Sk No:9/2 339

| | | | CGANKAYA/ANKARA

| Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Vp<458 High Simple Strippability

1220<Vp<i 1525 Medium Strippability

Vp>2135 Explosive Strippability

Pwave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

i, CCANKAVA/ANKARA
“HA hy Web: www.ozdeha.com

340
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25. All Roads

Measurements taken on transit routes were evaluated and no problems were observed in
general. Only on the 15th Turbine road 13-14-15 Profiles need to be improved because of
poor parameters and due to the fact that the curvature is the abyss.

During the project, the detailed data of the roads should be viewed from the engineering
parameters section. In addition, maps of the Vs30 speed range of the road routes are given in the
appendix.

5.25.1 Seismic P wave velocity(Compressional Wave Velocity (Vp))

5.25.1.1. WTGO1 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vo VELOC

1_PROFILE
High Difficult Strippability
Simple Strippability
2_PROFILE
High Difficult Strippabilit’
Simple Strippability
3_PROFILE
Explosive
4_PROFILE
Explosive
S_PROFILE | : Medium Strippability
Explosive
6PROFILE : Simple Strippability
7_PROFILE
8_PROFILE
9_PROFILE

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

l MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI

li ‘Turan Giines Bulvari 664 Sk No:9/2 341

GANKAYA/ANKARA
O2-DE-HA |"

‘Web: www.ozdeha.com
5.25.1.2.

1_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG02 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Medium Strippability

Simple Strippability

02-D

2_PROFILE
High Difficult Strippability
High Simple Strippability
3_PROFILE Ss
High Difficult Strippabilit
4_PROFILE
Explosive
5_PROFILE Simple Strippability
Explosive
6_PROFILE Medium Strippability
7_PROFILE Simple Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.3.

1_PROFILE

WTG03 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

2_PROFILE
Explosive
Simple Strippabi
3_PROFILE
Explosive
Simple Strippabi!
4_PROFILE
Explosive
Simple Strippabil
5_PROFILE
Explosive
Simple Strippabil
6_PROFILE

High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

342
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG04 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY

DE STRIPPABILITY
1_PROFILE
2_PROFILE
3_PROFILE
Explosive
Simple Strippability
4_PROFILE
Explosive
Simple Strippability
5_PROFILE
Explosive
Simple Strippabil
6_PROFILE
Explosive
High Difficult Strippability
7_PROFILE
Explosive
Simple Strippabil
8_PROFILE
3. LAYER Explosive
9_PROFILE
3. LAYER, High Difficult Strippability
10_PROFILE Simple Strippability
3. LAYER High Difficult Strippability

02-D

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

WTG05 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCIT
LAYERS DEPTH STRIPPABILITY

5.25.1

1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
Explosive
Simple Strippability
4_ PROFILE
S_PROFILE : Simple Strippability
6PROFILE . Medium Strippability
Explosive
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
\ Web: www.ozdeha.com
i HA '

343
OL-

7_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2.LAYER

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1

WTG06 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCIT

STRIPPABILITY

1_PROFILE
Explosive
Simple Strippabi
2_PROFILE
3_PROFILE Medium Strippabi
Explosive
Medium Strippabi
4_PROFILE
Explosive
le Stri i.
5_PROFILE
6_PROFILE High Difficult Strippability
Explosive
Simple Strippabil
7_PROFILE
Explosive
le Strippabi
8_PROFILE 2. LAYER High Difficult Strippability
9_PROFILE
3. LAYER Explosive
1. LAYER Simple Strippabil
10_PROFILE
3. LAYER Explosive
1. LAYER le Strippabi
11_PROFILE 2. LAYER High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

— Mh

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
GANKAYA/ANKARA

Web: www.ozdeha.com

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

LAYERS
Simple Strippability
|_PROFILE
High Difficult Strippability
Simple Strippability
2_ PROFILE
Explosive
Simple Strippabi
3_PROFILE
High Difficult Strippability
Simple Strippabi
4 PROFILE
Explosive
5_PROFILE Medium Strippabi
6_PROFILE
Explosive
Simple Strippabil
7_PROFILE
Explosive
Simple Strippabil
8_PROFILE
Explosive
Medium Strippabi
9_PROFILE
Explosive
le Strippabi
10_PROFILE
11_PROFILE Medium Strippabi
12_PROFILE
Explosive
Medium Strippabi
13_PROFILE
Explosive
Medium Strippabi
14_PROFILE
Explosive
Simple Strippabi
15_PROFILE
Explosive
le Strippabi
16_PROFILE Simple Strippability
17_PROFILE Simple Strippability
18 PROFILE
High Difficult Strippability
Simple Strippability
19_PROFILE
Explosive
Simple Strippabi
20_PROFILE
Explosive
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
DE- HA hy Web: www.ozdeha.com

345
OL-

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

21_PROFILE
High Difficult Strippability

‘Simple Strippabii

22_PROFILE
Explosive
Simple Strippabii

23_PROFILE
Explosive

24_PROFILE

Simple Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.18. WTG08 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

1_PROFILE
2_PROFILE
Explosive
3_PROFILE . ! High Difficult Strippability
4_PROFILE . Medium Strippability
xplosive
Medium Strippability
5_PROFILE
Explosive
Medium Strippability
6_PROFILE
Explosive
Simple Strippability
7_PROFILE
High Difficult Strippability
Simple Strippabilit
8_PROFILE
OPROFILE 2. x Medium Strippability
10.PROFILE —2. Simple Strippability
— High Difficult Strippability
Simple Strippability
11_PROFILE
Explosive
Simple Strippability
12_PROFILE
Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
i HA"

‘Web: www.ozdeha.com

346
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Simple Strippability
1_PROFILE
Explosive
Simple Strippability
2_PROFILE
Explosive
Simple Strippabilit
3_PROFILE ipp:
Explosive
le Stri
4_PROFILE
Explosive
S_PROFILE : ) High Difficult Strippability
6_PROFILE | Simple Strippability
High Difficult Strippability
High Simple Strippability
7_PROFILE
3.LAYER, 2097 High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.10. WTG1O0 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

1_PROFILE
2.PROFILE . Simple Strippability
High Difficult Strippability
‘Simple Strippability
3_PROFILE
Explosive
Medium Strippability
4 PROFILE
Explosive
Simple Strippabi
5_PROFILE
Explosive
le Strippabi
6_PROFILE
7_PROFILE Medium Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 347

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.1.11. WTGI11 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

PROFILES LAYERS elocity STRIPPABILITY
1_PROFILE
2_PROFILE
3_PROFILE _ . : Simple Strippability
Simple Strippability
4_ PROFILE
High Difficult Strippability
Simple Strippability
5_PROFILE
High Difficult Strippability
Simple Strippability
6_PROFILE
Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.12. WTG12 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

PROFILES LAYERS Y y STRIPPABILITY
1_PROFILE
Explosive
2.PROFILE _ . . Simple Strippability
3_PROFILE High Difficult Strippability
Explosive
Simple Strippability
4 PROFILE
High Difficult Strippability
Simple Strippability
5_PROFILE
High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

348
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

——————————————————————————
5.25.1.13. WTG13 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY
PROFILES AY! DEPTH Vp_ Velocity STRIPPABILITY
Simple Strippabi
1_PROFILE
Explosive
le Strippabi
2_PROFILE
Explosive
3_PROFILE - i Simple Strippability
4 PROFILE - : Simple Strippability
High Difficult Strip
Simple Strippability
5_PROFILE
High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.14. WTG14 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY
PROFILES LAYERS DEPTH y STRIPPABILI

Simple Strippability
1_PROFILE
Explosive
Simple Strippability
2_PROFILE
Explosive
Simple Strippability
3_PROFILE
Explosive
le Strippabi
4_PROFILE
S_PROFILE . Z High Difficult Strippability
6_PROFILE . High Difficult Strippability
- Explosive
Simple Strippability
7_PROFILE
High Difficult Strippability
Simple Strippability
8_PROFILE
High Difficult Strippability
Medium Strippabilit
9_PROFILE
Explosive
- imple Strippabi
10. PROFILE . Medium Strippability
11_PROFILE | . . Simple Strippability
P wave velocities of the grounds in the study area and strippability
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE-HA hy Web: www.ozdeha.com

349
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the change table and strippability properties of Vp velocity depth

values in the direction of the seismic data obtained from the field studies.

5.25.1.15 WTG15 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
p VELOCITY
DE STRIPPABILIT
1_PROFILE
2_PROFILE
3_PROFILE Medium Strippability
4 PROFILE
Explosive
Simple Strippability
5_PROFILE
Explosive
Simple Strippabi
6 PROFILE
Explosive
Simple Strippabi
7_PROFILE
Medium Strippability
8_PROFILE Simple Strippability
9_PROFILE High Difficult Strippability
Simple Strippability
10_PROFILE
Explosive
Simple Strippability
11_PROFILE
Explosive
Simple Strippabi
12_PROFILE
Explosive
le Strippabi
13_PROFILE
14 PROFILE Simple Strippability
15_PROFILE Simple Strippability
High Difficult Strippability
Medium Strippability
16_PROFILE
Explosive
Simple Strippability
17_PROFILE
Explosive
Simple Strippabi
18 PROFILE

Explosive

<5 Mh

P wave velocities of the grounds in the study area and strippability

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
GANKAYA/ANKARA

Web: www.ozdeha.com

350
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the change table and strippability properties of Vp velocity depth

values in the direction of the seismic data obtained from the field studies.

5.25.1.16. WTIG16 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY
PROFILES LAYERS ‘p_ Velocity STRIPPABILITY
1_PROFILE
2_PROFILE
3_PROFILE
High Simple Strippability
4_PROFILE
Medium Strippability
High Simple Strippability
5_PROFILE
High Difficult Strippability
Simple Strippabi
6_PROFILE
Explosive
Simple Strippabi
7_PROFILE
Explosive
8_PROFILE Simple Strippability
9_PROFILE High Difficult Strippability
Explosive
Medium Strippability
10_PROFILE
Explosive
Simple Strippability
11_PROFILE
Explosive
Simple Strippabi
12_PROFILE
High Difficult Strippability
High Simple Strippabi
13_PROFILE
14_PROFILE Medium Strippability
15_PROFILE Medium Strippability
Explosive
Medium Strippability
16_PROFILE
Explosive
Simple Strippability
17_PROFILE
Explosive
18_PROFILE
19_PROFILE
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
hi, CCANKAVA/ANKARA
DE- +1 1 Web: www.ozdeha.com
t

351
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.
5.25.1.17. WTGI17 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

ROFILES

1_PROFILE
High Difficult Strippability
Simple Strippability

2_PROFILE
3_PROFILE

Explosive

le Stri
4_ PROFILE
5_PROFILE

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.
5.25.1.18. WTG18 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

1_PROFILE High Difficult Strippability

2_PROFILE : Simple Strippability

3_PROFILE
High Difficult Strippability
‘Simple Strippability
4 PROFILE
High Difficult Strippability
High Simple Strippability
5_PROFILE
Medium Strippability
6_PROFILE
7_PROFILE
8_PROFILE
‘Simple Strippab
9_ PROFILE
Explosive
‘Simple Strippability
10_PROFILE
High Difficult Strippability
‘Simple Strippability
11_PROFILE

High Difficult Strippability

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

IM CCANKAVA/ANKARA
| Web: www.ozdeha.com

352
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.19.

WTG19 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY
PROFILES LAYERS _ Velocity STRIPPABILITY

1_PROFILE

2_PROFILE
3_PROFILE Simple Strippability
simple Strippability
Simple Strippability

4 PROFILE

Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.20. WTG20 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

PROFILES d _ Velocity STRIPPABILITY

High Simple Strippability
1_PROFILE
Medium Strippability
High Simple Strippability
2_PROFILE
High Difficult Strippability
Simple Strippability
3_PROFILE
Explosive
4_ PROFILE
1735 _ High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.21. WTG21 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

Vp VELOCITY
PROFILES LAYERS ‘p_ Velocity STRIPPABILITY

High Simple Strippabi
1_PROFILE
Simple Strippability
2_PROFILE High Difficult Strippability
3_PROFILE Medium Strippability
Explosive
4_PROFILE Simple Strippability
| MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
tI I r ‘ANKAYA/ANKARA

O2-DE-HA |"

Web: www.ozdeha.com

353
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5_PROFILE
High Difficult Strippability

‘Simple Strippability

6_PROFILE

High Difficult Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.22. WTG22 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

STRIPPABILITY

1_PROFILE

2_PROFILE

3_PROFILE . Medium Strippability
4_PROFILE . $ Medium Strippability

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.1.23. WTG23 Road Seismic P wave velocity (Compressional Wave Velocity (Vp))

PROFILES IPPABILITY

1_PROFILE
High Difficult Strippability

‘Simple Strippability

2_PROFILE

Explosive

Simple Strippability

3_PROFILE

Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"

354
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.1.24. Substation Road Seismic P wave velocity (Compressional Wave Velocity (Vp))
Vp VELOCITY

PROFILES LAYERS DEPT:

1_PROFILE
Explosive

P wave velocities of the grounds in the study area and strippability

The above table shows the change table and strippability properties of Vp velocity depth
values in the direction of the seismic data obtained from the field studies.

5.25.2 Seismic S wave velocity (Transverse wave Velocity (Vs))

5.25.2.1. WTGO1 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUP:

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground |: thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground grot

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

02-D i HA"

355
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANAM TCARET LMITED KET

Turan Giines Bulvari 664 Sk No:9/2

| iM CANKAYA/ANKARA,

OL DE Hal Web: www.ozdeha.com

356
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 357
| iM CANKAYA/ANKARA,
OL DE Hal Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG04 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

358
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class.

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 359
| iM CANKAYA/ANKARA,
OL DE Hal Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG06 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

11_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

360
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

19_PROFILE

20_PROFILE

A
Cc
A
Cc
A
Cc
A

3. LAYER 1231

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

hi, ‘Turan Giines Bulvari 664 Sk No:9/2 361

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
21_PROFILE

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

22_PROFILE

23_PROFILE

24_ PROFILE

Ground Group

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

S wave velocities of the grounds in the study area and ground group

Ground group and top ground layer thickness(h1)

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground

groups.

5.25.28.

1_PROFILE

WTG08 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

3. LAYER

7_PROFILE

8_PROFILE

2. LAYER

9_PROFILE

2. LAYER

10_PROFILE

2. LAYER

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

362
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

11_PROFILE

3. LAYER

1. LAYER
12_PROFILE

3. LAYER 1104
S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.9. WTGO09 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

881

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground |: thickness(hi)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

363
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.2.10. WTGI1O0 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground grot

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.11 WTGI1 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.12. WTGI12 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

5_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 365

CANKAYA/ANKARA,
02-D E-HA. In

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.2.13. WTG13 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

838

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.14. WTGI14 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
4_ PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
8_PROFILE 1. LAYER

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com

366
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER
9_PROFILE 2. LAYER
10_PROFILE 2. LAYER
11_PROFILE 2. LAYER

Ground Group

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

S wave velocities of the grounds in the study area and ground group

Ground group and top ground layer thickness(h1)

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground

groups.
5.25.2.15 WTGI5 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))
GROUND GROUPS
1_PROFILE
2_PROFILE
3. LAYER
3_PROFILE 2. LAYER
4_PROFILE 2. LAYER
5_PROFILE 2. LAYER
6_PROFILE 2. LAYER
7_PROFILE
8_PROFILE
3. LAYER
1. LAYER
9_PROFILE
3. LAYER
1. LAYER
10_PROFILE
3. LAYER
11_PROFILE 1. LAYER

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

367
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER
12_PROFILE 2. LAYER
13_PROFILE 2. LAYER
14_PROFILE 2. LAYER
15_PROFILE 2. LAYER
16_PROFILE
3. LAYER
17_PROFILE
18_PROFILE
3. LAYER 1105

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.16. WTGI16 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

1_PROFILE

2_PROFILE 2. LAYER

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

368
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

8_PROFILE 2. LAYER

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

3. LAYER
1. LAYER

19 PROFILE

3. LAYER 1192

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 369

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.2.17. WTGI17 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

3. LAYER
S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.18 WTGI18 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

|_PROFILE
2PROFILE —__2.LAYER
3.PROFILE 2. LAYER
4_PROFILE

3. LAYER
5_PROFILE

3. LAYER

1. LAYER
6_PROFILE

3. LAYER

1. LAYER
7_PROFILE
8_PROFILE

3. LAYER

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

370
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

9_PROFILE

10_PROFILE

11_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.19. WTGI19 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4_PROFILE

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(hi)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2 371
iy, GANKAYA/ANKARA
FHA hy Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.2.20. WTG20 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

1_PROFILE
3.LAYER B
1, LAYER D
2_PROFILE
3. LAYER A
1. LAYER Cc
3_PROFILE
3. LAYER A
1, LAYER
4 PROFILE

3. LAYER

Ground Group

hy> 15 m (B) Ground group hi< 15 m (C) Ground grot

Ground Group Class
The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.21. WTG21 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

716
S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hy> 15 m (B) Ground group hi< 15 m (C) Ground gi

Ground Group Class
The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

372
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.2.22. WTG22 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

1395
S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground thickness(h1)

h,> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

5.25.2.23. WTG23 Road Seismic S wave velocity (Transverse Wave Velocity (Vs))

GROUND GROUPS

1_PROFILE

2_PROFILE

3_PROFILE

1464

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2

IM GANKAYA/ANKARA
Web: www.ozdeha.com

373
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.2.24. Substation Road Seismic S wave velocity (Transverse Wave Velocity (Vs))
Vs VELOCITY

PROFILES LAYERS DEPTH Vs_ GROUND GROUPS

1_PROFILE
1581

S wave velocities of the grounds in the study area and ground group

Ground Group Ground group and top ground layer thickness(h1)

hi> 15 m (B) Ground group hi< 15 m (C) Ground group

Ground Group Class

The above table shows that Vs velocity values in the direction of the seismic data obtained in
the field studies are the absolute change tables and that the layers are included in the ground
groups.

I MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

| li, GANKAYA/ANKARA, 374
O1-DE Ih, Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.3. Surface Waves

5.25.3.1. WTGO1 Road Vs30
PROFILES
1. PROFILE 440
2.PROFILE 407
3.PROFILE 545
4.PROFILE sul
5.PROFILE 690
6.PROFILE 442
7.PROFILE 387
8.PROFILE 400
9.PROFILE 383

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.25.3.2. WTG02 Road Vs30

PROFILES (0 (m.
1.PROFILE 398
2.PROFILE 476
3.PROFILE 384
4.PROFILE 596
5.PROFILE 597
6.PROFILE 635
7.PROFILE 602

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.3. WTGO03 Road Vs30

PROFILES

1.PROFILE 539
2.PROFILE 1180
3.PROFILE 668
4.PROFILE 575
5.PROFILE 558
6.PROFILE 426

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3 WTG04 Road Vs30

PROFILES

1.PROFILE 691
2.PROFILE 464
3.PROFILE 668
4.PROFILE 646
5.PROFILE 588
6.PROFILE 550
7.PROFILE 1431
8.PROFILE 751
9.PROFILE 455
10.PROFILE 441

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

l MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 375
lh CCANKAVA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.3.5. WTG05 Road Vs30

PROFILES (0 (m.
1.PROFILE 516
2.PROFILE 866
3.PROFILE 521
4.PROFILE 367
5.PROFILE 540
6.PROFILE 710
7.PROFILE 791

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.6. WTG06 Road Vs30

PROFILES

1.PROFILE 774
2.PROFILE 785
3.PROFILE 758
4.PROFILE 714
5.PROFILE 625
6.PROFILE 847
7.PROFILE 781
8.PROFILE 730
9.PROFILE 907
10.PROFILE 662
11.PROFILE 756

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3 WTGO07 Road Vs30
1.PROFILE 445
2.PROFILE 681
3.PROFILE 471
4.PROFILE 638
5.PROFILE 707
6.PROFILE 714
7.PROFILE 546
8.PROFILE 733
9.PROFILE 1325
10.PROFILE 737
11.PROFILE 788
12.PROFILE 758
13.PROFILE 1002
14.PROFILE 905
15.PROFILE 589
16.PROFILE 485
17.PROFILE 468
18.PROFILE 489
19.PROFILE 800
20.PROFILE 703
21.PROFILE 367
22.PROFILE 521
23.PROFILE 520
24.PROFILE 576

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

l MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 376
lh CCANKAVA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.38. WTG08 Road Vs30

1. PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
7.PROFILE
8.PROFILE
9.PROFILE
10.PROFILE
11.PROFILE 753
12.PROFILE 614

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.25.3.9. WTGO09 Road Vs30

Pi ILES

1.PROFILE 881
2.PROFILE 699
3.PROFILE 620
4.PROFILE 523
5.PROFILE 725
6.PROFILE 387
7.PROFILE 482

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.10. WTGI1O0 Road Vs30

PROFILES

1.PROFILE 382
2.PROFILE 372
3.PROFILE 693
4.PROFILE 795
5.PROFILE 524
6.PROFILE 475
7.PROFILE 724

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.11. WTGI11 Road Vs30

PROFILES

1.PROFILE 526
2.PROFILE 455
3.PROFILE 595
4.PROFILE 460
5.PROFILE 411
6.PROFILE 527

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

l MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA
Web: www.ozdeha.com

i | ‘Turan Giines Bulvari 664 Sk No:9/2 377

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.3.12. WTG12 Road Vs30

PROFILES Vs30 (m/sec)

1.PROFILE 596
2.PROFILE 572
3.PROFILE 759
4.PROFILE 410
5.PROFILE 526

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.25.3.13. WTG13 Road Vs30

PROFILES
1.PROFILE

2.PROFILE

3.PROFILE

4.PROFILE

5.PROFILE

Vs30 values in the direction of tl

the table above.

e seismic data obtained from the field studies are given in

5.25.3.14. WTGI14 Road Vs30

PROFILES
1.PROFILE

2.PROFILE

3.PROFILE

4.PROFILE

5.PROFILE

6.PROFILE

7.PROFILE

8.PROFILE

9.PROFILE

10.PROFILE

11.PROFILE

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.25.3.15. WTGIS5 Road Vs30

PROFILES

1.PROFILE 561
2.PROFILE 412
3.PROFILE 679
4.PROFILE 620
5.PROFILE 519
6.PROFILE 555
7.PROFILE 377
8.PROFILE 478
9.PROFILE 873
10.PROFILE 627
11.PROFILE 718
12.PROFILE 586
13.PROFILE 454
14.PROFILE 443
15.PROFILE 518
16.PROFILE 797
17.PROFILE 735
18.PROFILE 597

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

O2-DE-HA |"

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
GANKAYA/ANKARA

‘Web: www.ozdeha.com

378
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.3.16. WTGI16 Road Vs30

PROFILES 0 ( )
1.PROFILE 386
2.PROFILE 446
3.PROFILE 487
4.PROFILE 361
5.PROFILE 375
6.PROFILE 514
7.PROFILE 502
8.PROFILE 550
9.PROFILE 890
10.PROFILE 636
11.PROFILE 768
12.PROFILE 501
13.PROFILE 391
14.PROFILE 682
15.PROFILE 632
16.PROFILE 885
17.PROFILE 525
18.PROFILE 563
19.PROFILE 728

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.17. WTGI17 Road Vs30

PROFILES
1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE 320
Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.25.3.18. WTGI18 Road Vs30

1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
7.PROFILE
8.PROFILE
9.PROFILE
10.PROFILE
11.PROFILE 362

Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA
Web: www.ozdeha.com

i | ‘Turan Giines Bulvari 664 Sk No:9/2 379

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.3.19. WTG19 Road Vs30

PROFILES Vs30 (m/sec)
1.PROFILE 955
2.PROFILE 402
3.PROFILE 234
4.PROFILE 523

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.20. WTG20 Road Vs30

PROFILES Vs30 (m/sec)
1.PROFILE 310
2.PROFILE 420
3.PROFILE 504
4.PROFILE 380

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.21

PROFILES
1.PROFILE
2.PROFILE
3.PROFILE
4.PROFILE
5.PROFILE
6.PROFILE
Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

WTG21 Road Vs30

5.25.3.22. WTG22 Road Vs30

PROFILES Vs30 (m/sec)
1.PROFILE 700
2.PROFILE 644
3.PROFILE 760
4.PROFILE 702

Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

5.25.3.23. | WTG23 Road Vs30
PROFILES
1.PROFILE
2.PROFILE
3.PROFILE
Vs30 values in the direction of the seismic data obtained from the field studies are given in

the table above.

5.25.3.24. Substation Road Vs30

PROFILES

1.PROFILE 936
Vs30 values in the direction of the seismic data obtained from the field studies are given in
the table above.

l MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 380
lh CCANKAVA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.4. Shear Modulus-G (kg/em’)
5.25.4.1. WTGO1 Road Shear Modulus-G (k;

PROFILE: 4 ENDURANCE
1. LAYER
1_PROFILE
3.LAYER Rock Highlid
1. LAYER Weak
2. PROFILE
3.PROFILE . : Sturdy
Rock Highlid
Weak
4_ PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE
Rock Highlid
Weak
7_PROFILE
3.LAYER Rock Highlid
1. LAYER Weak
8 PROFILE
3. LAYER Rock Highlid
9_PROFILE 2. LAYER
3. LAYER Rock Highlid

02-D

Shear modules and endurance of the grounds in the study area
Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

EAR MODULUS
DEP’ ENDURANCE

1_PROFILE 2.LAYER
2_PROFILE 2. LAYER
3_PROFILE 2. LAYER
4_PROFILE
5_PROFILE
3. LAYER Rock Highlid
1. LAYER Medi
6_PROFILE
3. LAYER Rock Highlid
1. LAYER Weak
7_PROFILE
3.LAYER Rock Highlid
Shear modules and endurance of the grounds in the study area
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
Ih, \ Web: www.ozdeha.com
t
fe HA

381
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

al
Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.3.

WTGO03 Road Shear Modulus-G (kg/cm?)

EAR MODULUS
Gk ENDURANCE

1. LAYER
1_PROFILE
3.LAYER Rock Highlid
1. LAYER Sturd:
2_PROFILE
114995 Rock Highlid
3_PROFILE Sturdy
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

WTG04 Road Shear Modulus-G (kg/cm?)
EAR MODULUS
DE Gtk

ENDURANCE
1_PROFILE
2_PROFILE
3_PROFILE
Rock Highlid
Medi
4_PROFILE
Rock Highlid
Medi
5_PROFILE
Rock Highlid
Weak
6_PROFILE
Rock Highlid
Rock Highlid
7_PROFILE
Rock Highlid
Sturdy
8_PROFILE
Rock Highlid
Weak
9_PROFILE
Rock Highlid

02-D fe HA Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

382
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

10_PROFILE

3. LAYER 10787 Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.45. WTG05 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILE 2.LAYER

02-D

3.LAYER Rock Highlid
1. LAYER A Sturdy
2_PROFILE
Rock Highlid
Weak
3_PROFILE
4_PROFILE
5_PROFILE
Rock Highlid
Sturd,
6_PROFILE
7_PROFILE 2.LAYER Rock Highlid

3.LAYER

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.6. WTG06 Road Shear Modulus-G (kg/cm?)
EAR MODULUS

ROFILES ENDURANCE

1_PROFILE
Rock Highlid
Medium
2_PROFILE
Rock Highlid
Sturdy
3_PROFILE
Rock Highlid
4_PROFILE
Rock Highlid
5_PROFILE Sturdy
Rock Highlid
6_PROFILE Rock Highlid
‘ock Highli
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
DE-HA hy Web: www.ozdeha.com

383
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

7_PROFILE
Rock Highlid
Sturd
8_PROFILE
Rock Highlid
Sturd:
9_PROFILE
Rock Highlid
Medium
10_PROFILE
Rock Highlid
Sturdy
11_PROFILE
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.47. WTG07 Road Shear Modulus-G (kg/cm?)

SHEAR MODULUS
ENDURANCE
1_PROFILE
Rock Highlid
Medium
2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
7_PROFILE
Rock Highlid
8_PROFILE _ . Rock Highlid
Rock Highlid
9_PROFILE _ . Rock Highlid
10_PROFILE
I1_PROFILE  _ . . Rock Highlid
12_PROFILE
13_PROFILE
3. LAYER i i 87034 i Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 384

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

14_PROFILE
Rock Highlid
Medi
15_PROFILE
Rock Highlid
Medium
16_PROFILE
Rock Highlid
Medium
17_PROFILE
Rock Highlid
Medium
18_PROFILE
Rock Highlid
Medium
19_PROFILE
Rock Highlid
Sturdy
20_PROFILE
Rock Highlid
Weak
21_PROFILE
22_PROFILE
Rock Highlid
Medium
23_PROFILE
Rock Highlid
24_PROFILE
3. LAYER 22350 Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

ENDURANCE

1_PROFILE

3.LAYER Rock Highlid
1. LAYER Medium
2_PROFILE . Rock Highlid

3_PROFILE Rock Highlid
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Sturd
5_PROFILE . Rock Highlid
6_PROFILE
— Rock Highlid
MUHENDISLIK, MUSAVIRLIK, INSAAT, TASHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
hi, CCANKAVA/ANKARA
DE- +1 1 Web: www.ozdeha.com
\

385
OL-

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Rock Highlid

Weak

7_PROFILE
3.LAYER Rock Highlid
1. LAYER Medium
8_PROFILE
Rock Highlid
9_PROFILE Sturdy
Rock Highlid
Weak
10_PROFILE
Rock Highlid
Medium
11_PROFILE
Rock Highlid
12_PROFILE Sturdy

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.49 WTG09 Road Shear Modulus-G (kg/cm?)

EAR MODULUS

1_PROFILE

3.LAYER

2_PROFILE
3_PROFILE

Rock Highlid

Medium

4_PROFILE

Rock Highlid
5_PROFILE

High Weak

6_PROFILE

Rock Highlid

Weak

7_PROFILE

3.LAYER L L 16299 L Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

386
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.4.10. WTG1O0 Road Shear Modulus-G (kg/cm?)

SHEAR MODULUS
ENDURANCE
1_PROFILE
2_PROFILE
Medium
3_PROFILE
Rock Highlid
4 PROFILE | . Rock Highlid
Rock Highlid
Medium
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
7_PROFILE
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

WTGI11 Road Shear Modulus-G (kg/cm?)
EAR MODULUS

1_PROFILE
3.LAYER
1. LAYER

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 387

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.4.12. WTGI12 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILES LAYERS DEPTH
PROFILE 2.LAYER
2_PROFILE
Rock Highlid
Medium
3_PROFILE
Rock Highlid
4_PROFILE Medium
Rock Highlid
Medium
5_PROFILE
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.13. WTGI13 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILES LAYERS ENDURANCE
1_PROFILE
3.LAYER Rock Highlid
LAYER Sturdy
2_PROFILE
Rock Highlid
Medium
3_PROFILE
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Weak.
5_PROFILE
3. LAYER Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

WTGI14 Road Shear Modulus-G (kg/cm?)
EAR MODULUS
DE G(k

ENDURANCE

1_PROFILE 2.LAYER Rock Highlid

2_PROFILE

3_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA

il ‘Turan Giines Bulvari 664 Sk No:9/2 388
I, eh onehcon

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4_PROFILE
Rock Highlid
Sturd
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
Medium
7_PROFILE
3.LAYER Rock Highlid
LAYER. Medium
8_PROFILE
Rock Highlid
Sturdy
9_PROFILE
Rock Highlid
Medium
10_PROFILE
Rock Highlid
Sturdy
11_PROFILE
Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.15 WTGI15 Road Shear Modulus-G (kg/cm?)

EAR MODULUS

ENDURANCE

1_PROFILE
1
2_PROFILE
3_PROFILE
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Sturdy
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER Sturdy
1. LAYER Medium
8_PROFILE
Rock Highlid

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 389 _
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

9_PROFILE Rock Highlid
Rock Hi, lighlid
10_PROFILE
11_PROFILE
Rock Highlid
Medium
12_PROFILE
Rock Highlid
Weak
13_PROFILE
14_PROFILE
15_PROFILE
16_PROFILE
Rock Highlid
Sturdy
17_PROFILE
3.LAYER Rock Highlid
1. LAYER Medium
18_PROFILE
3. LAYER 26464 Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.16. WTG16 Road Shear Modulus-G (kg/cm?)
EAR MODULUS

DE. Gtk ENDURANCE
1_PROFILE
2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
Weak
4_ PROFILE
Sturdy
High Weak
5_PROFILE
Rock Highlid
6 PROFILE Weak
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
HA \ Web: www.ozdeha.com
t

390
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER Rock Highlid
7_PROFILE
8_PROFILE 2. LAYER
9_PROFILE
10_PROFILE
11_PROFILE
Rock Highlid
12_PROFILE
Rock Highlid
Weak
13_PROFILE
Rock Highlid
Sturd
14_PROFILE
Rock Highlid
Medium
15_PROFILE
Rock Highlid
Sturd,
16_PROFILE
Rock Highlid
Weak
17_PROFILE
Rock Highlid
Medium
18_PROFILE
Rock Highlid
Sturdy
19 PROFILE
3. LAYER 32104 Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.
5.25.4.17. WTG17 Road Shear Modulus-G (kg/cm?)

PROFILE: 4 ENDURANCE
1. LAYER
|_PROFILE
3.LAYER Rock Highlid
1. LAYER Weak
2. PROFILE
3.PROFILE 2. LAYER
3. LAYER Rock Highlid
1. LAYER Weak
4 PROFILE
3. LAYER Rock Highlid
1. LAYER Weak
5_PROFILE
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
Ih, I Web: www.ozdeha.com
t
fe HA

391
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Shear modules and endurance of the grounds in the study area
Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.18. WTGI18 Road Shear Modulus-G (kg/cm?)
EAR MODULUS

ROFILES ENDURANCE
1_PROFILE
3.LAYER Rock Highlid
_ LAYER Ki Medium.
2_PROFILE
Rock Highlid
Weak
3_PROFILE
Rock Highlid
4_PROFILE
5_PROFILE
6_PROFILE
7PROFILE ———-2.LAYER
8_PROFILE
9_PROFILE
10_PROFILE
Rock Highlid
11_PROFILE
3. LAYER 9640.

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.19. WTG19 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

1_PROFILE
3.LAYER Rock Highlid
1. LAYER Weak
2_PROFILE
3. LAYER
1. LAYER
3_PROFILE
3. LAYER
1. LAYER
4_PROFILE
3. LAYER 19109 Rock Highlid
Shear modules and endurance of the grounds in the study area
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
Ih, \ Web: www.ozdeha.com
t
fe HA

392
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Calculation of shear Modulus values in the direction of the seismic data obtained in the field

studies and the table of variation are given in the table above.

5.25.4.20. WTG20 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS
PROFILES 4 DEPTH Gikg/cm* ENDURANCE

1_PROFILE
3.LAYER

2_PROFILE 2. LAYER Sturdy

3. LAYER Rock Highlid
3_PROFILE 2. LAYER
4 PROFILE 2. LAYER

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.21. WTG21 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILES LAYERS G(kg/cm?) ENDURANCE
1_PROFILE
3.LAYER
LAYER
2_PROFILE
Rock Highlid
Sturd)
3_PROFILE
Rock Highlid
Medium
4_PROFILE
Rock Highlid
Sturdy
5_PROFILE
Rock Highlid
Weak
6_PROFILE
3. LAYER 10094 Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

393
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.4.22. WTG22 Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILES LAY! DEPTH G(kg/cm?) ENDURANCE

1. LAYER -6.00 5339 Sturdy
1_PROFILE

3.LAYER Rock Highlid

1. LAYER 0 Medium
2_PROFILE

3. LAYER Rock Highlid

1. LAYER Medium
3_PROFILE

3. LAYER Rock Highlid
4 PROFILE

3. LAYER 44715 Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

5.25.4.23. WTG23 Road Shear Modulus-G (kg/cm?)

SHEAR MODULUS
PROFILES AY] DEPTH Gikg/ ENDURANCE

1_PROFILE

2_PROFILE
3. LAYER Rock Highlid
1. LAYER Medi

3_PROFILE

3. LAYER 50705
Shear modules and endurance of the grounds in the study area

Rock Highlid

Calculation of shear Modulus values in the direction of the seismic data obtained in the field

studies and the table of variation are given in the table above.

5.25.4.24 Substation Road Shear Modulus-G (kg/cm?)
SHEAR MODULUS

PROFILES 4 DEPTH (ky ENDURANCE

1_PROFILE _ . ! Rock Highlid

Shear modules and endurance of the grounds in the study area

Calculation of shear Modulus values in the direction of the seismic data obtained in the field
studies and the table of variation are given in the table above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.5. Elasticity Modulus-E (kg/cm?)

5.25.5.1. WTGO1 Road Elasticity Modulus-E (kg/cm?)
1PROFILE ——_-2.LAYER
2_PROFILE
3_PROFILE
Rock Highlid
4_PROFILE
Rock Highlid
Weak
5_PROFILE
122888 Rock Highlid
1235 Weak
6 PROFILE
Rock Highlid
7PROFILE —__2.LAYER Medium
3.LAYER
1. LAYER
8_PROFILE
3. LAYER Rock Highlid
1. LAYER Weak
9_PROFILE
3.LAYER i 28188 i Sturdy

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.2. WTG02 Road Elasticity Modulus-E (kg/cm?)

MODULUS
1. LAYER . Medium
1_PROFILE
3.LAYER Sturdy
1. LAYER Medium
2_PROFILE
Rock Highlid
3_PROFILE
Medium
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
6_PROFILE
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE-HA hy Web: www.ozdeha.com

395
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER
3. LAYER

Rock Highlid

1. LAYER
2.LAYER

Weak

7_PROFILE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.53. WTG03 Road Elasticity Modulus-E (kg/cm?)

MODULUS
Ek
1. LAYER
1_PROFILE
3.LAYER Rock Highlid
1. LAYER Sturd:
2. PROFILE
318584 Rock Highlid
3.PROFILE _ . Sturdy
111127 Rock Highlid
7047 Medium
4 PROFILE
Rock Highlid
Weak
5_PROFILE
Rock Highlid
6 PROFILE
Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

EC ENDURANCE

1_PROFILE

Rock Highlid
2_PROFILE
3_PROFILE

Rock Highlid

Medium

4_PROFILE
5_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

396
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

6_PROFILE
Rock Highlid

7_PROFILE
461557 Rock Highlid

11231

8_PROFILE
106899 Rock Highlid

9_PROFILE

10_PROFILE
Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.5. WTGO05 Road Elasticity Modulus-E (kg/cm?)

1_PROFILE

2. PROFILE Rock Highlid
Rock Highlid

3_PROFILE
Rock Highlid
4_ PROFILE
5_PROFILE
6_PROFILE
101403
9281
7_PROFILE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 397
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

OL- i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.5. WTG06 Road Elasticity Modulus-E (kg/cm?)

MODULUS
FIL ENDURANCE
1_PROFILE
2_PROFILE
134356 Rock Highlid
11436 Sturd:
3_PROFILE
115313 Rock Highlid
4_PROFILE : Rock Highlid
Rock Highlid
Weak
5_PROFILE
Rock Highlid
Sturd,
6_PROFILE
153378 Rock Highlid
7_PROFILE : y Rock Highlid
Rock Highlid
Medium
8_PROFILE
Rock Highlid
Sturd,
9_PROFILE
186121 Rock Highlid
10_PROFILE
Rock Highlid
Sturdy
11_PROFILE

124697 Rock Highlid

Elasticity modules and endurance of the grounds in the study area
Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table
5.25.5.7. WTGO07 Road Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS
PROFILES LAYERS DEP’ E(kg/cm?) ENDURANCE

1_PROFILE 2.LAYER . Sturdy
3.LAYER Rock Highlid

Medium
2_PROFILE
117175 Rock Highlid

4091 Weak
3_PROFILE
Rock Highlid

4_PROFILE
Rock Highlid

Medium
5_PROFILE

103362 Rock Highlid

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

6_PROFILE
Medium
7_PROFILE
Rock Highlid
Medium
8_PROFILE
106135 Rock Highlid
9_PROFILE 101420 Rock Highlid
10_PROFILE
113914 Rock Highlid
6916 Medium
11_PROFILE
134207
12_PROFILE
13_PROFILE
238980 Rock Highlid
13215 Sturdy
14_PROFILE
183596
15_PROFILE
16_PROFILE
Rock Highlid
Weak
17_PROFILE
Rock Highlid
18_PROFILE Sturdy
Rock Highlid
Medium
19_PROFILE
134114 Rock Highlid
12152 Sturd:
20_PROFILE
Rock Highlid
21_PROFILE Medium
22_PROFILE
Rock Highlid
Weak
23_PROFILE
Rock Highlid
24_PROFILE

Rock Highlid

OL-DE-

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

399
02-D

—————————
Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

field studies and the change table are given in the above table

5.25.5

WTGO08 Road Elasticity Modulus-E (kg/cm?)

MODULUS
ROFIL! ENDURANCE
1_PROFILE
3.LAYER Rock Hi ighlid
1. LAYER
2_PROFILE
3_PROFILE Rock Highlid
158780 Rock Highlid
7956 Medium
4_PROFILE
Rock Highlid
Sturd
5_PROFILE Rock Highlid
6_PROFILE
141043 Rock Highlid
2472
7_PROFILE
3.LAYER Rock Highlid
1. LAYER
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE

Rock Highlid

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the

Elasticity modules and endurance of the grounds in the study area

field studies and the change table are given in the above table

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA
Web: www.ozdeha.com

400
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

PROFILE —_-2.LAYER
2_PROFILE
Rock Highlid
Medium
3_PROFILE
Rock Highlid
4 PROFILE . Sturdy
Rock Highlid
Medium
5_PROFILE
111953 Rock Highlid
962 High Weak
6_PROFILE
Rock Highlid
7PROFILE —_-2.LAYER
__3.LAYER Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.10 WTG1O0 Road Elasticity Modulus-E (kg/cm?)

1_PROFILE
3.LAYER

1. LAYER
2_PROFILE

3_PROFILE

4_ PROFILE
123841

5106
5_PROFILE

6_PROFILE
Rock Highlid

Medium

7_PROFILE

3.LAYER L L 127727 L Rock Highlid

Elasticity modules and endurance of the grounds in the study area

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

401
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

a
Calculation of the modulus of elasticity in the direction of the seismic data obtained in the

field studies and the change table are given in the above table

5.25.5.11. WTGI11 Road Elasticity Modulus-E (kg/cm?)

1_PROFILE

2_PROFILE . Medium
Rock Highlid
Medium
3_PROFILE
Rock Highlid
4_PROFILE
5_PROFILE
6_PROFILE

3.LAYER | 52439 | Rock Highlid

02-D

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.12. WTG12 Road Elasticity Modulus-E (kg/cm?)
MODULUS

PROFILE —__-2.LAYER

3.LAYER Rock Highlid
1. LAYER Sturdy
2_PROFILE
Rock Highlid
Medium
3_PROFILE
119136 Rock Highlid
4_PROFILE
5_PROFILE

Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

402
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.5.13. WTG13 Road Elasticity Modulus-E (kg/cm?)

PROFILE —_-2.LAYER
2. PROFILE
Rock Highlid
Weak
3_ PROFILE
Rock Highlid
4 PROFILE . : Sturdy
Rock Highlid
Weak
5_PROFILE
Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table.

5.25.5.14. WTG14 Road Elasticity Modulus-E (kg/cm?)

ENDURANCE
1_PROFILE
3.LAYER 153467 Rock Highlid
2_PROFILE
Rock Highlid
3_PROFILE Sturdy
Rock Highlid
4_PROFILE
5_PROFILE
6_PROFILE
7PROFILE ———2.LAYER
8_PROFILE
Rock Highlid
9_PROFILE
113647 Rock Highlid
6200 Medi
10_PROFILE
Rock Highlid
Sturd'
11_PROFILE
Rock Highlid
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
i, CCANKAVA/ANKARA
Ih, I Web: www.ozdeha.com
1
fe HA

403
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON
————————
Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.15 WTGI1S5 Road Elasticity Modulus-E (kg/cm?)

MODULUS
E(kg/c ENDURANCE
1_PROFILE
2_PROFILE
3_PROFILE
Rock Highlid
Medi
4_PROFILE
Rock Highlid
Medium
5_PROFILE
Rock Highlid
Medium
6_PROFILE
Rock Highlid
Weak
7_PROFILE
8_PROFILE
Rock Highlid
Sturdy
9 PROFILE
159378 Rock Highlid
7373 Medium
10_PROFILE
Rock Highlid
Medium
11_PROFILE
Rock Highlid
Medium
12_PROFILE
Rock Highlid
13_PROFILE _ Sturdy
Rock Highlid
14_PROFILE
15_PROFILE
16_PROFILE
17PROFILE _ J Rock Highlid
18_PROFILE

Elasticity modules and endurance of the grounds in the study area

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
hi, ‘Turan Giines Bulvari 664 Sk No:9/2 404

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

field studies and the change table are given in the above table

el
Calculation of the modulus of elasticity in the direction of the seismic data obtained in the

5.25.5.16. WTGI16 Road Elasticity Modulus-E (kg
MODULUS |
PROFILES E(kg/cm*) ENDURANCE
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
Rock Highlid
3_PROFILE
Rock Highlid
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE 2.LAYER
8_PROFILE
9_PROFILE
183535 Rock Highlid
24615 Sturd'
10_PROFILE
Rock Highlid
Medi
11_PROFILE
147571 Rock Highlid
1882 Weak
12_PROFILE
Rock Highlid
Weak
13_PROFILE
Rock Highlid
Medium
14_PROFILE
Rock Highlid
Medium
15_PROFILE
Rock Highlid
Sturdy
16_PROFILE
190186 Rock Highlid
3401 Weak
17_PROFILE
3.LAYER Rock Highlid
1. Weak
18_PROFILE
Rock Highlid
Sturdy
19_PROFILE
. 89353 Rock Highlid
Elasticity modules and endurance of the grounds in the study area
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
hy Web: www.ozdeha.com
DE-HA

405
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

el
Calculation of the modulus of elasticity in the direction of the seismic data obtained in the

field studies and the change table are given in the above table.

5.25.5.17. WTG17Road Elasticity Modulus-E (kg/cm?)

02-D

1_PROFILE
3 -LAYER Rock Highlid
1. LAYER Weak
2_PROFILE
3_PROFILE
Rock Highlid
Weak
4_PROFILE
Rock Highlid
Weak
5_PROFILE
3. LAYER Sturdy

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

ROFIL! ENDURANCE
1_PROFILE
Rock Highlid
2_PROFILE
3_PROFILE
Rock Highlid
Weak
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
8_PROFILE
9_PROFILE
Rock Highlid
10_PROFILE Weak
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
HA \ Web: www.ozdeha.com
t

406
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

11_PROFILE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.19. WTG19 Road Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS
PROFILES AY! E(kg/em?)

ENDUR.

1_PROFILE
3.LAYER 218012 Rock Highlid
1. LAYER 1388 Weak
2_PROFILE
3. LAYER
1. LAYER
3_PROFILE
3. LAYER
1. LAYER
4_ PROFILE

Rock Highlid

53101

3. LAYER
Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.20. WTG20 Road Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS
DEPTH E(kg/cm?) ENDURANCE

1_PROFILE

3.LAYER

2_PROFILE

3. LAYER Rock Highlid
3_PROFILE 2. LAYER Sturdy

3. LAYER Rock Highlid
4_ PROFILE 2. LAYER

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA

I Web: www.ozdeha.com
02-D i HA '

407
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.5.21. WTG21 Road Elasticity Modulus-E (kg/cm?)

ENDURANCE
1_PROFILE
3.LAYER Sturd:
1. LAYER Medium
2_PROFILE
169846 Rock Highlid
12293 Sturdy
3_PROFILE
109939 Rock Highlid
4_ PROFILE
Rock Highlid
5_PROFILE
Rock Highlid
6_PROFILE

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.22. WTG22 Road Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS
PROFILES DEPTH E(kg/em’) ENDURANCE
1. LAYER

1_PROFILE

3.LAYER Rock Highlid

1. LAYER Medium
2_ PROFILE

3. LAYER Rock Highlid
3.PROFILE 2. LAYER

3. LAYER 123343 Rock Highlid

1. LAYER 5606 Medium
4. PROFILE

3. LAYER 122087 Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

5.25.5.23. WTG23 Road Elasticity Modulus-E (kg/cm?)

ELASTIC MODULUS
PROFILES LAYERS DEPTH E(kg/cm?) ENDURANCE

1_PROFILE

Rock Highlid
Medium
2_PROFILE
111859 Rock Highlid
- 6562 Medi
3_PROFILE - Rock Highlid

ighli

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

| | | | CGANKAYA/ANKARA

| Web: www.ozdeha.com

408
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON
Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

Substation Road Elasticity Modulus-E (kg/cm?)
ELASTIC MODULUS
PROFILES LAYERS DEPTH E(kg/cm?) ENDURANCE
1. LAYER

5.25.5.24.

1_PROFILE

3.LAYER L L 169699 Rock Highlid

Elasticity modules and endurance of the grounds in the study area

Calculation of the modulus of elasticity in the direction of the seismic data obtained in the
field studies and the change table are given in the above table

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"

409
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.6. Poisson’s Ratio - (6)

5.25.6.1.

FIT

1_PROFILE

WTGO1 Road Poisson’s Ratio - (6)

POISSON’S RATIO
AYERS POROSIT
High Porous
2.LAYER . Medium Porous
High Porous

2_PROFILE

High Porous
High Porous
High Porous

3_PROFILE

High Porous
High Porous
High Porous

4_ PROFILE

High Porous
Medium Porous
High Porous

5_PROFILE

High Porous
Medium Porous
Medium Porous

6_PROFILE

Medium Porous
Medium Porous
High Porous

7_PROFILE

High Porous
2.LAYER . High Porous
3.LAYER High Porous

8_PROFILE

1, LAYER High Porous
Medium Porous
High Porous

9_PROFILE

Medium Porous
Medium Porous
3. LAYER. i i E i High Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity
0,00<0<0,25 Nonporous

0,36<0<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.

WTGO02 Road Poisson’s Ratio - (6)
POISSON’S RATIO

1_PROFILE
3.LAYER High Porous
High Pi
2_PROFILE
Medium Porous
Medium Porous
3_PROFILE
High Porous
4. PROFILE High Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hh Mil | CGANKAYA/ANKARA
Ih, \ Web: www.ozdeha.com
i HA '

410
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
5_PROFILE High Porous
6_PROFILE Medium Porous
7_PROFILE 2.LAYER Medium Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity

0,00<0<0,25 Nonporous

0,36<0<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6. WTGO03 Road Poisson’s Ratio - (6)
POISSON’S RATIO
LAYERS
High Porous
1_PROFILE
3.LAYER High Porous
1, LAYER High Porous
2_PROFILE
3_PROFILE | : Medium Porous
High Porous
High Porous
4_PROFILE
High Porous
. High Porous
S_PROFILE | : Medium Porous
6_PROFILE . Medium Porous
High Porous

Porosity
Nonporous
Medium Porous
0,36<0<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA

il ‘Turan Giines Bulvari 664 Sk No:9/2 411
I, eh onehcon

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

POISSON’S RATIO

DEPTH (Q) POROSITY
High Porous
1_PROFILE Medium Porous
High Porous
High Porous
2_PROFILE Medium Porous
High Porous
High Porous
3_PROFILE High Porous
High Porous
High Porous
4_PROFILE : Medium Porous
High Porous
High Porous
5_PROFILE Medium Porous
High Porous
High Porous
6_PROFILE Medium Porous
Medium Porous
High Porous
7_PROFILE a High Porous
High Porous

High Porous
8_PROFILE Medium Porous

High Porous

High Porous
9_ PROFILE High Porous

High Porous
High Porous
10_PROFILE : High Porous
High Porous

Porosity
Nonporous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.5. WTGO05 Road Poisson’s Ratio - (6)
POISSON’S RATIO

. Medium Porous

1_PROFILE | Medium Porous
High Porous
. High Porous

2.PROFILE | Medium Porous
High Porous
. High Porous

3_PROFILE Medium Porous
High Porous

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAMI TEARET UMD SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2

| | | | CGANKAYA/ANKARA

| Web: www.ozdeha.com

412
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
Medium Porous
High Porous

4 PROFILE

High Porous
Medium Porous
High Porous

5_PROFILE

High Porous
Medium Porous
High Porous

6_PROFILE

High Porous

TPROFILE —__-2.LAYER High Porous
3.LAYER High Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity

Nonporous

Medium Porous
0,36<6<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.66. WTGO06 Road Poisson’s Ratio - (6)

POISSON’S RATIO
DEPTH POROSITY
High Porous

1_PROFILE High Porous
High Porous

High Porous
2_PROFILE High Porous
High Porous

High Porous
3_PROFILE : . High Porous
High Porous

: High Porous
4_PROFILE Medium Porous
High Porous

Medium Porous
5_PROFILE Medium Porous
High Porous

High Porous
Medium Porous
High Porous

6_PROFILE

High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous

High Porous

Medium Porous

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

02-D

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

413
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous

High Porous

11_PROFILE High Porous

3. LAYER L L 0,37 L High Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(o) Porosity

Medium Porous
i High Porous
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.7. WTGO07 Road Poisson’s Ratio - (6)

POISSON’S RATIO
OFIL DEPTH (0) POROSITY
-546 . High Porous
1_PROFILE Medium Porous
High Porous
High Porous
Medium Porous
High Porous

High Porous
High Porous
High Porous
High Porous
Medium Porous
High Porous

High Porous
High Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
Medium Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
High Porous
High Porous

0,45, High Porous

High Porous
High Porous

High Porous

High Porous
High Porous

High Porous
Medium Pi |

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

414
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER. High Porous

High Porous
Medium Porous
High Porous
High Porous
High Porous
High Porous

High Porous

High Porous
High Porous

High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous
High Porous
High Porous
Medium Porous

3. LAYER 0,39 High Porous

16_PROFILE

17_PROFILE

18_PROFILE

19 PROFILE

20_PROFILE

21_PROFILE

22_PROFILE

23_PROFILE

24_PROFILE

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity

Medium Porous
0,36<0<0,50 i High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.68 WTGO08 Road Poisson’s Ratio - (6)

POISSON’S RATIO

High Porous
1_PROFILE High Porous
High Porous

High Porous
2_PROFILE : High Porous
High Porous

High Porous

3_PROFILE Medium Porous
High Porous
High Porous

4_PROFILE Medium Porous

High Porous

High Porous
5_PROFILE : Medium Porous
High Porous

6_PROFILE : High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

415
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

—_————
Medium Porous

High Porous

7_PROFILE

High Porous
Medium Porous
High Porous

8_PROFILE

High Porous
Medium Porous
High Porous

9_PROFILE

High Porous
Medium Porous
High Porous

10_PROFILE

High Porous
Medium Porous
High Porous

11_PROFILE

High Porous
Medium Porous
High Porous

12_PROFILE

High Porous
Medium Porous
High Porous

0,36<6<0,50

Porosity

Medium Porous
High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.9. WTG09 Road Poisson’s Ratio - (6)
POISSON’S RATIO
DEPTH
1_PROFILE 2.LAYER Medium Porous
2_PROFILE High Porous
High Porous
High Porous
3_PROFILE
Medium Porous
High Pi
4_PROFILE High Porous
5_PROFILE
High Porous
Medium Porous
6_PROFILE
High Porous
7_PROFILE 2.LAYER
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
hi, CCANKAVA/ANKARA
DE- +1 f Web: www.ozdeha.com
t

416
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity
Nonporous

Medium Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.10. WTG10 Road Poisson’s Ratio - (6)
POISSON’S RATIO

PROFILE Medium Porous
High Porous
High Porous
2_PROFILE
High Porous
: High Pe
3_PROFILE | : High Porous
4_PROFILE  _ High Porous
High Porous
High Porous
5_PROFILE
High Porous
: High P.
6_PROFILE : High Porous
7_PROFILE
Medium Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.11. WTG11 Road Poisson’s Ratio - (6)

POISSON’S RATIO
PROFILES LAYERS POROSITY
: High Pe
1_PROFILE 2.LAYER High Porous
ledium Porous
High Porous

2_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA
Web: www.ozdeha.com

\ | ‘Turan Giines Bulvari 664 Sk No:9/2 417
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
High Porous

3_PROFILE

High Porous
High Porous

4 PROFILE

High Porous

5_PROFILE High Porous
High Porous

High Porous

6_PROFILE

High Porous

Porosity
Nonporous
Medium Porous

High Porous
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.12. WTG12 Road Poisson’s Ratio - (6)

High Porous

1_PROFILE

2.PROFILE . High Porous
High Porous
High Porous

3_PROFILE
High Porous
High Porous
4_PROFILE
S_PROFILE . High Porous

High Porous

Porosity
Nonporous
Medium Porous
0,36<0<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA

il ‘Turan Giines Bulvari 664 Sk No:9/2 418
I, eh onehcon

O2-DE-HA |"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.6.13. WTG13 Road Poisson’s Ratio - (6)
POISSON’S RATIO

PROFILE 1 : Medium Porous
High Porous
2_PROFILE
High Porous
High Porous
3_PROFILE
High Porous
4_PROFILE  _ : : . High Porous
High Porous
High Porous
5_PROFILE
High Porous

Porosity
Nonporous
Medium Porous
0,36<0<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

WTG14 Road Poisson’s Ratio - (6)
POISSON’S RATIO

LAYERS POROSITY
High Porous
1_PROFILE
High Porous
2_PROFILE
3_PROFILE
High Porous
High Porous
4_PROFILE
High Porous
5_PROFILE
High Porous
6_PROFILE
High Porous
High Porous
7_PROFILE
Medium Porous
8_PROFILE High Pi
7 High Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
DE-HA hy Web: www.ozdeha.com

419
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous

High Porous

9_PROFILE
Medium Porous
High Porous
10_PROFILE
High Porous
11_PROFILE High Porous

3. LAYER. High Porous

Porosity

Nonporous
Medium Porous
0,36: 0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field

studies and the change table are given in the above table.

5.25.6.15. WTGI15 Road Poisson’s Ratio - (6)
POISSON’S RATIO

DEPTH POROSITY
1_PROFILE
High Porous
High Porous
2_PROFILE
3_PROFILE : High Porous
Medium Porous
High Porous
4_PROFILE
High Porous
High Porous
5_PROFILE
6_PROFILE : Medium Porous
High Porous
High Porous
7_PROFILE
High Porous
High Porous
8_PROFILE : Medium Porous
9_PROFILE : Medium Porous
High Porous
High Porous
10_PROFILE
High Porous
High Porous
11_PROFILE : Medium Porous
MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2
iy, CCANKAVA/ANKARA
DE-HA hy Web: www.ozdeha.com

420
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

12_PROFILE
Medium Porous
13_PROFILE
High Porous
14_PROFILE
High Porous
15_PROFILE Medium Porous
igh Porous
High Porous
16_PROFILE
High Porous
High Porous
17_PROFILE
High Porous
18_PROFILE High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.16. WTG16 Road Poisson’s Ratio - (6)
POISSON’S RATIO
POROSITY
High Porous
1_PROFILE
High Porous
Medium Porous

2_PROFILE
High Porous
3_PROFILE : F. Medium Porous
High Porous
High Porous
4_PROFILE
High Porous
High Porous
5_PROFILE
High Porous
6_PROFILE . . High Porous

High Porous
Medium Porous

7_PROFILE
High Porous

8_PROFILE High Porous

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

421
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous
. High Porous
9_PROFILE . : Medium Porous
10_PROFILE High Porous
High Porous
Medium Porous
11_PROFILE
High Porous
. High Pe
12_PROFILE : High Porous
13_PROFILE Medium Porous
Medium Porous
High Porous
14_PROFILE
High Porous
7 High P.
1S_PROFILE : Medium Porous
16_PROFILE
High Porous
High Porous
17_PROFILE
High Porous
7 High P.
18_PROFILE Medium Porous
19_PROFILE
High Porous

Porosity
Nonporous

Medium Porous
0,36: 0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.17. WTG17 Road Poisson’s Ratio - (6)
POISSON’S RATIO

LAYERS
High Porous
1_PROFILE
3.LAYER High Porous
1, LAYER High Porous

2_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

IM CCANKAVA/ANKARA

| Web: www.ozdeha.com

422
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3_PROFILE
Medium Porous
4_PROFILE
High Porous
High Porous
5_PROFILE

3. LAYER i i F. i High Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(o) Porosity

Medium Porous
0,36<6<0,50 ! High Porous
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.18. WTG18 Road Poisson’s Ratio - (6)
POISSON’S RATIO
DEPTH (Q) POROSITY
High Porous
1_PROFILE a .f High Porous
High Porous

High Porous
2_PROFILE High Porous
High Porous

High Porous
3_PROFILE Medium Porous
High Porous

High Porous
4_PROFILE : : Medium Porous
High Porous

High Porous
5_PROFILE Medium Porous
High Porous

High Porous
6_PROFILE Medium Porous

High Porous

High Porous
7_PROFILE a { Medium Porous
High Porous

High Porous
8_PROFILE Medium Porous
High Porous

High Porous
9_PROFILE Medium Porous
High Porous

High Porous
10_PROFILE . . . Medium Porous.
High Porous

High Porous
11_PROFILE High Porous
High Porous

Poisson’s ratio values of the units in the study area, porosity

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

423
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(o) Porosity
Nonporous

Medium Porous
0,36<6<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.19. WTG19 Road Poisson’s Ratio - (6)
POISSON’S RATIO
PROFILE LAYERS DEPTH POROSITY

Medium Porous

1_PROFILE
3.LAYER High Porous
1. LAYER High Porous

2_PROFILE
High Porous
3.PROFILE . x High Porous
High Porous
4 PROFILE

High Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity

0,26<0<0,35 Medium Porous

0,36<0<0,50 High Porous
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.20. WTG20 Road Poisson’s Ratio - (6)

POISSON’S RATIO
PROFILES LAYERS DEPTH POROSITY

1_PROFILE

3.LAYER High Porous
1, LAYER Medium Porous
2_PROFILE
High Porous
3_PROFILE
4_PROFILE

High Porous

Poisson’s ratio values of the units in the study area, porosity

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

i li, ‘Turan Giines Bulvari 664 Sk No:9/2 424

‘ANKAYA/ANKARA
OZ-DE-HA Mh

Web: www.ozdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Poisson’s Ratio;(o) Porosity
Nonporous

Medium Porous

0,36<6<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.21. WTG21 Road Poisson’s Ratio - (6)
POISSON’S RATIO

High Porous

1_PROFILE
3.LAYER High Porous
1, LAYER High Porous
2_PROFILE
3_PROFILE Medium Porous
High Porous
High Porous
4_PROFILE
High Porous
High Porous
5_PROFILE
6_PROFILE High Porous
High Porous

Porosity

Nonporous
Medium Porous

0,36<6<0,50 High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.22. WTG22 Road Poisson’s Ratio - (6)

POISSON’S RATIO
POROSITY

High Porous
High Porous
High Porous

1_PROFILE

3.LAYER

High Porous
High Porous
High Porous

1. LAYER

2_PROFILE

3_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

l SANA TEARET UNITED KET
‘Turan Giines Bulvari 664 Sk No:9/2

tI I r ‘ANKAYA/ANKARA

Web: www.ozdeha.com

425
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High Porous

3. LAYER High Porous

High Porous
High Porous
High Porous

4 PROFILE 2. LAYER

Porosity
Nonporous

0,36<0<0,50 i High Porous
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.23. WTG23 Road Poisson’s Ratio - (6)

POISSON’S RATIO
FI. AY DEPTH POR! TY
94 High Porous

1_PROFILE

2.PROFILE . High Porous
High Porous

High Porous
3_PROFILE
High Porous

Porosity

Medium Porous
0,36<0<0,50 High Porous
Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

5.25.6.24. Substation Road Poisson’s Ratio - (6)

POISSON’S RATIO
PROFILES LAYERS DEPTH (Q) POROSITY
High Porous

1_PROFILE
3.LAYER . High Porous

Poisson’s ratio values of the units in the study area, porosity

Poisson’s Ratio;(6) Porosity

Nonporous

0,36<6<0,50 i High Porous

Calculation of poisson’s ratio values in the direction of the seismic data obtained in the field
studies and the change table are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

426
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.7. Density - p (gr/ em’)

5.25.7.1. WTGO1 Road Density - p (gr/ cm?)
DENSITY
DEPTH

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7PROFILE __2.LAYER
3.LAYER
1. LAYER

8_PROFILE

9_ PROFILE

3.LAYER | : I High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.2. WTGO02 Road Density - p (gr/ cm?)

Medium

1_PROFILE
3.LAYER

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘ANKAYA/ANKARA
Web: www.ozdeha.com

hi, ‘Turan Giines Bulvari 664 Sk No:9/2 427

OZ-DE-HA Mh
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Medium
Medium

7_PROFILE 2.LAYER

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.73. WTGO03 Road Density - p (gr/ cm?)

Medium
1_PROFILE
3.LAYER High
1. LAYER Medium
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.74

1_PROFILE
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA

I Web: www.ozdeha.com

i HA '

428
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER
1. LAYER

High

7_PROFILE

3.LAYER
1. LAYER

High
Medium

8_PROFILE

3. LAYER

2. LAYER
3. LAYER
1. LAYER

9_PROFILE

10_PROFILE

3. LAYER

High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.15. WTGO05 Road Density - p (gr/ cm?)

DENSITY
DEPTH

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 429
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.7. WTG06 Road Density - p (gr/ cm?)
DENSITY
FIL ON
1_PROFILE
2_PROFILE
Medium
3_PROFILE
4_PROFILE High
High
Medium
5_PROFILE
High
Medium
6_PROFILE
7_PROFILE
High
Medium
8_PROFILE
High
Medium
9_PROFILE
10_PROFILE Medium
High
Medium
11_PROFILE
High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.7.

FIL

1_PROFILE

WTGO07 Road Density - p (gr/ cm?)
POISSON’S RATIO

POROSITY
High Porous

Medium Porous
High Porous

2_PROFILE

High Porous
Medium Porous
High Porous

3_PROFILE

0,42 High Porous

High Porous
High Porous

4_ PROFILE

High Porous
Medium Porous
High Porous

5_PROFILE

iy,

O2-DE-HA |"

High Porous
High Pi |

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

430
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER. 0,35 High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous

Medium Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous

High Porous

High Porous
High Porous

High Porous
High Porous
High Porous
High Porous

High Porous
High Porous

High Porous
Medium Porous
High Porous

High Porous
Medium Porous
High Porous

High Porous
High Porous
High Porous
High Porous
High Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous
High Porous

Medium Porous
High Porous

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

19 PROFILE

20_PROFILE

21_PROFILE

22_PROFILE

23_PROFILE

24_ PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l SANAMI TEARET UMD SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2

IM CCANKAVA/ANKARA
Web: www.ozdeha.com

O2-DE-HA |"

431
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.7:
FIL! DEFINI
1_PROFILE
Medium
2_PROFILE
High
Medium
3_PROFILE
4_PROFILE
High
Medium
5_PROFILE
6_PROFILE
High
Medium
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
12_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.9. WTGO09 Road Density - p (gr/cm*)

Medium
1_PROFILE
3.LAYER High
1, LAYER Medium
2_PROFILE
3.PROFILE Medium
High
Medium
4_PROFILE
High
5_PROFILE Medium

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

| | | | CGANKAYA/ANKARA
| Web: www.ozdeha.com

432
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

6_PROFILE

7_PROFILE

3.LAYER

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.10 WTG10 Road Density - p (gr/cm*

DENSITY
DEPTH

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.11. | WIGI1 Road Density - p (gr/ cm?)

1_PROFILE

3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
4 PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

| | | | CGANKAYA/ANKARA

| Web: www.ozdeha.com

433
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High
. Medium
5_PROFILE .

High

Medium
6_PROFILE

3. LAYER 2,13 L High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table

5.25.7.12.

WTG12 Road Density - p (gr/ cm?)
DENSITY

PROFILES LAYERS

DEPTH p (gr/cm’) DEFINITION
. . , Medium
1_PROFILE .
3.LAYER

2_PROFILE

3_PROFILE
4_PROFILE
5_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table:
5.25.7.13. | WTG13 Road Density - p (gr/cm*)

DENSITY
DEPTH p (gr!

PROFILES LAYERS DEFINITION

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

Density values and description of the units in the study area

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
hi, ‘Turan Giines Bulvari 664 Sk No:9/2

‘ANKAYA/ANKARA
Mi
DE-HA

Web: www.ozdeha.com

434
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.14. | WIG14 Road Density - p (gr/ em?)
DENSITY

1_PROFILE

Medium
2_PROFILE

3_PROFILE
High
Medium

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.15. _ WIG15 Road Density - p (gr/ cm?)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

435
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High
Medium

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.16. _ WTG16 Road Density - p (gr/ cm?)

DENSITY
1_PROFILE
2_PROFILE
3_PROFILE
High
Medium
4_PROFILE
5_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

436
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High
Medium

6_PROFILE

7_PROFILE

8_PROFILE

High
Medium

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

Medium
19_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.17.__ WIG17 Road Density - p (gr/ cm?)

DENSITY
DEPTH

1_PROFILE

2_PROFILE

3_PROFILE

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAMI TEARET UMD SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2

IM CCANKAVA/ANKARA

| Web: www.ozdeha.com

437
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

4_PROFILE Medium
ig!
Medium
5_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.18.  WIG18 Road Density - p (gr/ cm?)
DENSITY

1_PROFILE

2_PROFILE

Medium
3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

438
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.7.19. WTG19 Road Density - p (gr/ cm?)
DENSITY
DEPTH p (gr/em*) DEFINITION

PROFILES LAYERS

1_PROFILE 2.LAYER

2_PROFILE

3_PROFILE

4 PROFILE

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.20. WTG20 Road Density - p (gr/cm*)

DENSITY
PROFILES LAYERS DEPTH p (gr/em’) DEFINITION
1_PROFILE
3.LAYER Medium
1. LAYER
2_PROFILE Medium
3_PROFILE
4_ PROFILE
3.LAYER I 2,00 High

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.

5.25.7.21. WTG21 Road Density - p (gr/cm*)

DENSITY
PROFILES LAYERS DEPTH p (gr/em*) DEFINITION
1PROFILE —__-2.LAYER

Medium
3.LAYER

Medium
1, LAYER Medium
2_PROFILE
High
Medium
3_PROFILE Medium
4_PROFILE

Web: www.ozdeha.com

| MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
| Sou ue Se
‘Turan Giines Bulvari 664 Sk No:9/2
tI ly | ‘ANKAYA/ANKARA 439
OL-DE-HA
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

High

Medium
Medium

5_PROFILE

6_PROFILE

High

Density values and description of the units in the study area
Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.
5.25.7.22. | WTG22 Road Densit

PROFILES LAYERS r/em* DEFINITION
Medium
1_PROFILE
2. PROFILE . Medium
High
Medium
3_PROFILE
High
Medium
4_PROFILE
g)

Density values and description of the units in the study area
Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.
5.25.7.23. | WTG23 Road Densit

DENSITY
PROFILES LAYERS DEPTH r/em* DEFINITION
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE

Density values and description of the units in the study area
Calculation of the density values of the geological units in the direction of the seismic data
obtained in the field studies and the table of variation are given in the above table.
5.25.7.24. Substation Road Densit’ ‘gr/ cm>)
DENSITY
PROFILES LAYERS DEPTH p (gr/em*) DEFINITION

1_PROFILE
3.LAYER

Density values and description of the units in the study area

Calculation of the density values of the geological units in the direction of the seismic data

obtained in the field studies and the table of variation are given in the above table.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

440
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.8. Modulus of Subgrade Reaction — D Y K (ton/m3)

5.25.8.1. WTGO1 Road Modulus of Subgrade Reaction — D Y K (ton/m+)
Modulus of Subgrade Reaction
PROFILES LAYERS DEPTH DY K (ton/
1_PROFILE 7 2.LAYER
2_PROFILE 2. LAYER
3_PROFILE 2. LAYER
4_PROFILE
5_PROFILE
3. LAYER
1. LAYER
6_PROFILE
3. LAYER
1. LAYER
7_PROFILE
3.LAYER
1. LAYER
8_PROFILE
3. LAYER
1. LAYER
9_PROFILE
3. LAYER

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8. WTG02 Road Modulus of Subgrade Reaction — D Y K (ton/m*)
Modulus of Subgrade Reaction
PROFILES LAYERS DEPTH DYK (ton/m*
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
4_PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
hh | ly CGANKAYA/ANKARA
DE- +1 1 Web: www.ozdeha.com
t

441
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the

direction of the data obtained after the seismic measurements made in the study area.

5.25.8.3. WTGO03 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

K (ton/m+)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.84. WTG04 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
4_ PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
1. LAYER
8_PROFILE
3. LAYER
9_PROFILE . 1. LAYER

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
O1-DE wu Web: www.czdeha.com

442
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER
3. LAYER

1. LAYER

10_PROFILE 2. LAYER

02-D

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.5. WTG05 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

3.LAYER
1. LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

3.LAYER

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.6. WTG06 Road Modulus of Subgrade Reaction — D Y K (ton/m*)

1_PROFILE
3. LAYER 13334
LAYER
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
hh Mil | CGANKAYA/ANKARA
Ih, I Web: www.ozdeha.com
i HA '

443
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3.LAYER
8_PROFILE 2. LAYER
9_PROFILE 2. LAYER
10_PROFILE 2. LAYER
11_PROFILE 2. LAYER

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.7 WTG07 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15904

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

19_PROFILE

20_PROFILE

21_PROFILE

22_PROFILE

23_PROFILE

24_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.8. WTG08 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE
3. LAYER

9_PROFILE . 1. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2 445
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

10_PROFILE

11_PROFILE

12_PROFILE

- LAYER 9481

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.9. WTGO09 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

3.LAYER

LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

02-D

7_PROFILE

3.LAYER 7280.

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.10. WTG10 Road Modulus of Subgrade Reaction — D Y K (ton/m?)
Modulu

1_PROFILE

2_PROFILE

3_PROFILE

4 PROFILE

5_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

446
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER
3. LAYER
1. LAYER
2. LAYER

6_PROFILE

7_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.11. WTGI11 Road Modulus of Subgrade Reaction — D Y K (ton/m?)
Modulus of

1_PROFILE
3.LAYER
. LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.12. WTG12 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE 2.LAYER
2_PROFILE
3. LAYER
1. LAYER
3_PROFILE
3. LAYER
; 1, LAYER
4_ PROFILE . 2. LAYER
5_PROFILE
3. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

Te In

447
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the

direction of the data obtained after the seismic measurements made in the study area.

5.25.8.13. WTG13 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.14. WTG14 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

Modulu

of

1_PROFILE
2_PROFILE
3_PROFILE
4 PROFILE
5_PROFILE
6_PROFILE
7_PROFILE
3.LAYER
1. LAYER
8 PROFILE
3. LAYER
1. LAYER
9_PROFILE 2. LAYER
10_PROFILE
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
hh Mil | CGANKAYA/ANKARA
Ih, I Web: www.ozdeha.com
i HA '

448
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER
3. LAYER

1. LAYER
2. LAYER

11_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.15. WTGIS5 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

8096

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

449
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

1. LAYER
16_PROFILE 2. LAYER
1. LAYER
17_PROFILE
18_PROFILE
3. LAYER | I 9389

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.16. WTG16 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

6_PROFILE

7_PROFILE

8_PROFILE

9_PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

450
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER 10414
1. LAYER
15_PROFILE
3. LAYER
1. LAYER
16_PROFILE
3. LAYER
17_PROFILE
3.LAYER
1. LAYER
18_PROFILE
3. LAYER
1. LAYER
19 PROFILE
3. LAYER 10552

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.17. WTG17 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

PROFILES

1_PROFILE

Modulus of Subgrade Reaction
LAYERS

3.LAYER

2_PROFILE

3_PROFILE

4_ PROFILE

5_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.18. WTGI18 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

PROFILES

Modulus of Subgrade Reaction
LAYERS DEPTH

DY K (ton/m*)

1_PROFILE
2_PROFILE
3. LAYER
1. LAYER
3_PROFILE
3. LAYER
1. LAYER
4_ PROFILE
3. LAYER 5374

iy,

O2-DE-HA |"

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

451
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5_PROFILE
3. LAYER
1. LAYER
6_PROFILE
3. LAYER
1. LAYER
7_PROFILE
8_PROFILE
9_PROFILE
10_PROFILE
11_PROFILE
5497

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.19. WTG19 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE . 2.LAYER

2_PROFILE

3. LAYER

1. LAYER
3_PROFILE

3. LAYER

1. LAYER 1559
4_ PROFILE 2. LAYER

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.20. WTG20 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1_PROFILE . 2.LAYER

2_PROFILE
3. LAYER
3_PROFILE 1. LAYER
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
hh Mil | I CGANKAYA/ANKARA
I Web: www.ozdeha.com
i HA '

452
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER

1. LAYER

4_ PROFILE

3. LAYER

02-D

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.21. WTG21 Road Modulus of Subgrade Reaction — D Y K (ton/m?)

1. LAYER
1_PROFILE
3.LAYER
1. LAYER
2_PROFILE
3_PROFILE
4_ PROFILE
5_PROFILE
6_PROFILE

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.22. WTG22 Road Modulus of Subgrade Reaction — D Y K (ton/m?)
Modulu

1_PROFILE . 2.LAYER

3.LAYER
1. LAYER
2. PROFILE
3. LAYER
1. LAYER
3_PROFILE
4 PROFILE _ 2. LAYER

3. LAYER

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

hh Mil | I CGANKAYA/ANKARA
Web: www.ozdeha.com

ei In

453
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.8.23. WTG23 Road Modulus of Subgrade Reaction —D Y K (ton/m°*)

1_PROFILE

1. LAYER

2_PROFILE
3. LAYER
1. LAYER
3_PROFILE

3. LAYER

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

5.25.8.24. Substation Road Modulus of Subgrade Reaction — D Y K (ton/m>)
Modulus of Subgrade Reaction

PROFILES LAYERS DY K (ton/m*)

1_PROFILE

3.LAYER | I 15252

The above table shows the Modulus of Subgrade Reaction obtained for each layer in the
direction of the data obtained after the seismic measurements made in the study area.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

q Mil | I CGANKAYA/ANKARA
“HA hy Web: www.ozdeha.com

454
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.9. Bearing Capacity qu (kg/cm*) / Allowable Bearing Capacity qa (kg/cm?)

5.25.9.1. WTGO1 Road Bearing Capacity qu (kg/cm2) Allowable Bearing Capacity qa
(kg/em2)
CITY. ALLOWABLE
PROFILES LAYERS SAIN CANINE uy BEARING CAPACITY
(qu.kg/em*) >
(qa.kgi )

1_PROFILE 1. LAYER -3,24 4,63 1,54

2.LAYER -10,20 7,94 2,65

3.LAYER -39,80 15,22 5,07
2_PROFILE 1. LAYER -2,45 5,21 1,74

2. LAYER -10,98 6,67 2,22

3. LAYER. -39,02 13,51 4,50
3_PROFILE 1. LAYER -1,74 4,09 1,36

2. LAYER. -7,79 8,82 2,94

3. LAYER 42,21 20,69 6,90
4_PROFILE 1. LAYER -5,92 4,78 159

2. LAYER -26,50 10,69 3,56

3. LAYER -23,50 22,86 7,62
5_PROFILE 1. LAYER -3,19 5,67 189

2. LAYER -14,28 13.04 435

3. LAYER -35,72 31,60 10,53
6_PROFILE 1. LAYER -2,50 3,10 1,03

2. LAYER. -11,19 8,28 2,76

3. LAYER -38,81 16,26 5.42
7_PROFILE 1. LAYER -5.A7 4,20 1,40

2.LAYER -17.21 6,72 2,24

3.LAYER -32,79 14,48 4,83
8_PROFILE 1. LAYER -2,61 2,95 0,98

2. LAYER -11,68 7,26 2,42

3. LAYER -38,32 14,94 4,98
9_PROFILE 1. LAYER -2,76 3,05 1,02

2. LAYER -12,34 701 2,34

3. LAYER -37,66 14,18 4,73

5.25.9.2. WTG02 Road Bearing Capacity qu (kg/cem2) Allowable Bearing Capacity qa
(kg/em2)
ALLOWABLE

BEARING CAPACITY

PROFILES LAYERS 2 BEARING CAPACITY
(qu.kg/em’) aa ko/em2:
(qa kg/cm’)

1_PROFILE 1. LAYER -6,19 710 237

2.LAYER -19,45 5.88 1,96

3.LAYER -30,55 13,42 447
2_PROFILE 1. LAYER -6,03 7,28 2,43

2. LAYER -18,97 7,24 241

3. LAYER -31,03 17,72 5,91
3_PROFILE 1. LAYER -2.70 2.80 0,93

2. LAYER -12,.07 6,94 231

3. LAYER -37,93 14,08 4,69
4_PROFILE 1. LAYER -5,56 681 2,27

2. LAYER -12.74 12,92 431

3. LAYER -37,26 22,11 737
5_PROFILE 1. LAYER -3,53 5,96 1,99

2. LAYER -11,09 10,22 341

3. LAYER -38.91 23,30 T7717
6_PROFILE 1. LAYER -3,89 5,76 1,92

2. LAYER -12,22 13,43 448

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
l sana TeAET UNMED SKE
\ ‘Turan Giines Bulvari 664 Sk No:9/2 455
tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER -37,78 26,08 8,69
7_PROFILE 1. LAYER -2,59 5,26 1,75
2.LAYER -8,14 11,35 3,78
3.LAYER -41,86 23,07 7,69
5.25.93. WTGO03 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)

PROFILES

LAYERS

BEARING CAP.

(qu.kg/em?)

ALLOWABLE
BEARING CAPACITY
(qa.kgi )

1_PROFILE 1. LAYER -3,83 4,05 1,35
2.LAYER -25,93 10,29 3,43
3.LAYER -24.07 22,48 7A9

2_PROFILE 1. LAYER -2,13 10,51 3,50
2. LAYER. -9,55 23,88 7,96
3. LAYER -40.45 55,47 18,49

3_PROFILE 1. LAYER -3,91 5,36 1,79
2. LAYER. -17 48 13,31 444
3. LAYER -32,52 29,84 9,95

4_PROFILE 1. LAYER -3,55 6,95 2,32
2. LAYER. -15,87 9,91 3,30
3. LAYER. -34,13 21,47 716

5_PROFILE 1. LAYER -5,99 5,69 1,90
2. LAYER -13,73 1171 3,90
3. LAYER. -36,27 21,81 727

6_PROFILE 1. LAYER -187 3,62 121
2. LAYER -5,88 7,83 2,61
3. LAYER -44,12 14,71 4,90

5.25.94. WTG04 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)

PROFILES

BEARING

CAPACITY
(qu.kg/em?)

ALLOWABLE
BEARING CAPACITY
(qakg/em”)

1_PROFILE 1. LAYER -3,50 6,74 2,25
2.LAYER -11,01 13,33 4,44
3.LAYER -38,99 27,52 917
2_PROFILE 1. LAYER -2,30 417 139
2. LAYER -10,29 8,20 2,73
3. LAYER -39,71 16,61 5,54
3_PROFILE 1. LAYER -2,51 8,96 2,99
2. LAYER -11,21 10,74 3,58
3. LAYER -38,79 25,19 8,40
4_PROFILE 1. LAYER -5,32 7,00 2,33
2. LAYER -16,73 12,83 4,28
3. LAYER -33,27 25,52 851
5_PROFILE 1. LAYER -8,00 5,44 181
2. LAYER 25,15 13,57 4,52
3. LAYER -24,85 25,77 8,59
6_PROFILE 1. LAYER -4,02 440 147
2. LAYER -12,65 10,46 3,49
3. LAYER -37,35 22,98 7,66
7_PROFILE 1. LAYER -7,02 15,74 5,25
2.LAYER -31,40 32,45 10,82
3.LAYER -18,60 70,53 23,51
8_PROFILE 1. LAYER -4,63 8,56 2,85

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

456
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER -20,71 14,53 4,84
3. LAYER -29,29 29,25 9,75
9_PROFILE 1. LAYER -3,49 459 1,53
2. LAYER -10,97 7,95 2,65
3. LAYER -39,03 16,14 5,38
10_PROFILE 1. LAYER -4,84 5,59 1,86
2. LAYER -11,09 8,08 2,69
3. LAYER -38,91 14,63 4,88
5.25.95. WTG05 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)

PROFILES

LAYERS

ALLOWABLE

BEARING CAPACITY
(qa.kg/cm*)

1_PROFILE -3,27 5,52 1,84
2.LAYER -10,28 9,39 3,13

3.LAYER -39,72 18,89 6,30

2_PROFILE 1. LAYER -3,00 758 2,53
2. LAYER -13,44 16,66 5,55

3. LAYER -36,56 38,80 12,93

3_PROFILE 1. LAYER -3,04 4,18 139
2. LAYER -13,59 9,75 3,25

3. LAYER -3641 20,35 6,78

4_PROFILE 1. LAYER 4,54 3,95 1,32
2. LAYER -20,31 6,71 2,24

3. LAYER. -29,69 13,09 4,36

5_PROFILE 1. LAYER -3,85 5,10 1,70
2. LAYER -8,82 10,75 3,58

3. LAYER -41,18 21,13 7,04

6_PROFILE 1. LAYER -3,84 789 2,63
2. LAYER -12,08 13,32 444

3. LAYER -37,92 28,31 9,44

7_PROFILE 1. LAYER 3,44 782 261
2.LAYER -15,37 14,65 4.88

3.LAYER -34,63 34,89 11,63

5.25.9.6. WTG06 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)
BEARING ALLOWABLE
PROFILES LAYERS CAPACITY BEARING CAPACITY
(qu.kg/cm?) (qa.kg/cm*)

1_PROFILE 1. LAYER -2,20 6,52 2,17
2.LAYER -14,88 13,25 442

3.LAYER -35,12 33,34 111

2_PROFILE 1. LAYER -3,78 TAT 2,49
2. LAYER -16,91 14,78 4,93
3. LAYER. -33,09 33,21 11,07

3_PROFILE 1. LAYER -3,85 8,89 2,96
2. LAYER -17,25 13.30 443

3. LAYER -32,75 30.45 10,15

4_PROFILE 1. LAYER -6,77 9,57 3,19
2. LAYER -15,52 15,37 5,12

3. LAYER -34,48 25,46 8,49

5_PROFILE 1. LAYER -3,48 540 1,80
2. LAYER -10,93 13,10 437

3. LAYER. -39,07 25,65 8,55

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

457
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

6_PROFILE 1. LAYER -4,23 8,35 2,78
2. LAYER -13,29 17,77 5,92
3. LAYER. -36,71 35,93 11,98
7_PROFILE 1. LAYER -5,14 8,60 2,87
2.LAYER -11,77 18,03 601
3.LAYER -38,23 31,37 10,46
8_PROFILE 1. LAYER -3,86 7,79 2,60
2. LAYER. -12,14 15,07 5,02
3. LAYER -37,86 28,05 9,35
9_PROFILE 1. LAYER -6,26 9,52 3,17
2. LAYER. -19,69 21,54 TA8
3. LAYER. -30,31 40,27 13,42
10_PROFILE 1. LAYER -4,26 6,46 2,15
2. LAYER. -13,39 13,10 437
3. LAYER -36,61 26,37 8,79
11_PROFILE 1. LAYER -5,84 8,71 2,90
2. LAYER. -18,35 14,45 4,82
3. LAYER. -31,65 31,82 10,61
5.25.9.7. WTG07 Road Bearing Capacity qu (kg/cem2) Allowable Bearing Capacity qa
(kg/cm2)
BEARING ALLOWABLE
CIT BEARING C CITY
1_PROFILE 1. LAYER -5,46 5,51 1,84
2.LAYER -17,16 8,65 2,88
3.LAYER 32,84 14,77 4,92
2_PROFILE 1. LAYER -5,57 6,12 2,04
2. LAYER -1751 14,80 4,93
3. LAYER -32,49 30,76 10,25
3_PROFILE 1. LAYER -5,53 5,32 177
2. LAYER -17,38 8,32 2,77
3. LAYER 32,62 16,48 5,49
4_PROFILE 1. LAYER -2,72 6,29 2,10
2. LAYER -8,55 11,70 3,90
3. LAYER -41 45 24,68 8,23
5_PROFILE 1. LAYER -2,67 6,39 2,13
2. LAYER -8,39 12,27 4,09
3. LAYER -41,61 28,65 9,55
6_PROFILE 1. LAYER -2,29 5,94 1,98
2. LAYER -10,25 13,47 449
3. LAYER -39,75 28,63 9,54
7_PROFILE 1. LAYER -2,86 6,53 2,18
2.LAYER -6,55 11,63 3,88
3.LAYER -43,45 19,20 6,40
8_PROFILE 1. LAYER -2,52 6,09 2,03
2. LAYER -11,29 14,51 4,84
3. LAYER -38,71 29,09 9,70
9_PROFILE 1. LAYER -2.85 11,33 3,78
2. LAYER -12,76 27,90 9,30
3. LAYER -37,24 72,96 24,32
10_PROFILE 1. LAYER -2.84 710 237
2. LAYER -8,91 14,68 4,89
3. LAYER -41,09 30,23 10,08
11_PROFILE 1. LAYER -2,53 6,77 2,26
2. LAYER -11,33 15,14 5,05
3. LAYER -38,67 33,21 11,07
12_PROFILE 1. LAYER -3,82 10,55 3,52

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

458
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER -17,11 12,62 4,21
3. LAYER -32,89 30.01 10,00

13_PROFILE 1. LAYER -2.07 8,21 2,74
2. LAYER -13,99 18,35 6,12
3. LAYER -36.01 46.48 15.49

14_PROFILE 1. LAYER -3,80 9,30 3,10
2. LAYER -11,96 17,60 5,87

3. LAYER -38.04 39,76 13,25

15_PROFILE 1. LAYER -471 6,86 2,29
2. LAYER -10,80 12,50 417

3. LAYER -39,20 21,58 TA9

16_PROFILE 1. LAYER -7,20 5,61 1,87
2. LAYER -16,50 10,02 3,34

3. LAYER -33,50 17.46 5,82

17_PROFILE 1. LAYER -5.07 5,52 1,84
2.LAYER -15,93 8,04 2,68

3.LAYER -34,07 16.29 5.43

18_PROFILE 1. LAYER -4,90 5,62 1,87
2. LAYER -15,40 8,71 2,90

3. LAYER -34,60 18,36 6,12

19 PROFILE 1. LAYER -2,17 740 247
2. LAYER -9,73 14,56 4,85

3. LAYER -40,27 33,23 11,08

20_PROFILE 1. LAYER -5.73 9.03 3,01
2. LAYER -13,14 15,02 501

3. LAYER -36,86 27,13 9,04

21_PROFILE 1. LAYER -7.08 3,44 115
2. LAYER -16,23 8,21 2,74

3. LAYER -33,77 13,58 4,53

22_PROFILE 1. LAYER -8,64 5,25 1,75
2. LAYER -19,80 11,55 3,85

3. LAYER -30,20 20,63 6,88

23_PROFILE 1. LAYER -7,13 5,51 1,84
2. LAYER -16.34 11,30 3,77

3. LAYER -33,66 19,60 6,53

24_PROFILE 1. LAYER -4.08 6,30 2,10
2. LAYER -12.84 11,12 3,71

3. LAYER -37,16 21,54 718

5.25.98. WTGO08 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)
BEARING ALLOWABLE
PROFILES CAPACITY BEARING CAPACITY
(qu.kg/cm?) (qa.kg/cm*)

1_PROFILE 1. LAYER -2,92 8.02 2,67
2.LAYER -13,06 8.72 2.91

3.LAYER -36,94 19,62 6.54

2_PROFILE 1. LAYER -2,91 710 237
2. LAYER -13,00 14.34 4,78

3. LAYER -37,00 29,96 9,99

3_PROFILE 1. LAYER 421 637 2,12
2. LAYER -18,84 16,37 5,46

3. LAYER -31,16 36,64 12,21

4 PROFILE 1. LAYER -4,67 733 244
2. LAYER -10,71 13,62 454

3. LAYER -39,29 25,48 8.49

l
7
QZ-DE-HA "

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

459
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5_PROFILE 1. LAYER -8.27 10,42 3,47
2. LAYER -18,95 19,67 6,56
3. LAYER -31,05 37,33 12,44
6_PROFILE 1. LAYER 8.21 951 3,17
2. LAYER -18,80 18,58 6,19
3. LAYER -31,20 34,18 11,39
7_PROFILE 1. LAYER -4.01 4,10 137
2.LAYER 12,62 767 2,56
3.LAYER -37,38 14,82 4.94
8_PROFILE 1. LAYER -331 5.62 1,87
2. LAYER -7,58 10,52 3.51
3. LAYER -42,42 19,72 6,57
9 PROFILE 1. LAYER ~6,12 755 2,52
2. LAYER -14,04 13,21 440
3. LAYER -35,96 24,07 8.02
10_PROFILE 1. LAYER -5,68 4,69 1,56
2. LAYER -17,86 9.54 3,18
3. LAYER -32,14 16,95 5,65
11_PROFILE 1. LAYER -2,81 6,12 2.04
2. LAYER -12,58 15,13 5.04
3. LAYER -37,42 32,07 10,69
12_PROFILE 1. LAYER -3,78 6,00 2,00
2. LAYER -11,88 11,78 3,93
3. LAYER -38,12 23,70 7.90
5.25.9.9. WTG09 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)
7 ALLOWABLE
PROFILES LAYERS Seen CATS”!TY | BEARING CAPACITY
(qu.kgi em” ) ven?
(qa.kg/cm’)
1_PROFILE 1. LAYER -4,73 8.21 2.74
2.LAYER -14,88 19,46 649
3.LAYER -35,12 39,87 13,29
2_PROFILE 1. LAYER -2.44 771 2,57
2. LAYER -10,90 12,53 4,18
3. LAYER -39,10 26,21 8.74
3_PROFILE 1. LAYER -3,38 6,05 2,02
2. LAYER -15,14 10,67 3,56
3. LAYER -34,86 25,79 8.60
4_PROFILE 1. LAYER -2,56 5.50 1,83
2. LAYER -11,48 9,67 3,22
3. LAYER -38,52 18,07 6,02
5_PROFILE 1. LAYER -436 731 244
2. LAYER -19,53 13,66 4,55
3. LAYER -30,47 29,94 9,98
6_PROFILE 1. LAYER -4.45 2.74 0.91
2. LAYER -19,93 7,69 2,56
3. LAYER -30,07 14,83 4.94
7_PROFILE 1. LAYER -1,96 3,26 1,09
2.LAYER -8,77 8.45 2,82
3.LAYER -41,23 18,20 6,07
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
I Web: www.ozdeha.com
DE-HA

460
5.25.9.10.
(kg/cm2)

PROFILES

WIG1

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

0 Road Bearing Capacity qu (kg/cm2) Allowable Bearing Capacity qa

(qu.kg/cm?)

BEARING CAPACITY

LLOWABLE
BEARING CAPACITY
(qa.kg/em?)

1_PROFILE 1. LAYER -4,06 3.66 1,22

2.LAYER -12.76 721 2.40

3.LAYER -37.24 13,23 441
2_PROFILE 1. LAYER -4.54 449 1,50

2. LAYER -14.27 6.83 2.28

3. LAYER -35,73 12.58 4,19
3_PROFILE 1. LAYER -3,18 6.63 221

2. LAYER -14.22 1236 4,12

3. LAYER -35,78 27.85 9.28
4_PROFILE 1. LAYER -4.45 8.38 2.79

2. LAYER -19.94 15,67 5,22

3. LAYER -30,06 31,81 10,60
5_PROFILE 1. LAYER -435 5,82 1,94

2. LAYER -13,68 9.89 330

3. LAYER -36,32 18.95 6,32
6_PROFILE 1. LAYER -5,13 6.85 2.28

2. LAYER -22,94 187 2,62

3. LAYER -27.06 17,00 5,67
7_PROFILE 1. LAYER -2,83 6.12 2,04

2.LAYER -12,65 12.28 4,09

3.LAYER -37,35 32.46 10.82

5.25.9.11. WTGI11 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/cm2)
; ae 7 ALLOWABLE
PROFILES LAYERS BEARING CAPACITY | be ARING CAPACITY
(qu.kg/em*) ) vn?
(qa.kg/cm*)

1_PROFILE 1. LAYER -2,87 4,60 153

2.LAYER -12,85 9.40 3.13

3.LAYER -37,15 21,34 TA
2_PROFILE 1. LAYER -2,54 4,12 137

2. LAYER -197 8.11 2,70

3. LAYER -42,03 16,35 5.45
3_PROFILE 1. LAYER -2,46 7.23 241

2. LAYER -1,73 951 3,17

3. LAYER -42.27 21,87 7.29
4 PROFILE 1. LAYER -2,45 435 145

2. LAYER 771 8.59 2.86

3. LAYER -42.29 16,07 5,36
5_PROFILE 1. LAYER -4.84 4,95 1,65

2. LAYER -15,21 701 234

3. LAYER -34,79 14,29 4.76
6_PROFILE 1. LAYER -3,12 4.53 151

2. LAYER -9.80 10,35 3.45

3. LAYER -40,20 19,68 6,56

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

461
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.9.12. WTG12 Road Bearing Capacity qu (kg/cm2) Allowable Bearing Capacity qa
(kg/em2)
Wel 7 ALLOWABLE
PROFILES LAYERS mane any BEARING CAPACITY
> (qa.kg/cm’)
1_PROFILE 1. LAYER -3,18 737 2.46
2.LAYER -14,25 10,08 3,36
3.LAYER -35,75 21,31 710
2_PROFILE 1. LAYER -4,33 10,51 3,50
2. LAYER -19,37 8,64 2,88
3. LAYER -30,63 21,38 713
3_PROFILE 1. LAYER -2,55 7A0 2,47
2. LAYER -11,40 13,51 4,50
3. LAYER -38,60 31,03 10,34
4_PROFILE 1. LAYER -444 7.21 2,40
2. LAYER -19,85 6,39 2,13
3. LAYER -30,15 14,47 482
5_PROFILE 1. LAYER -2,72 5,58 1,86
2. LAYER -855 8.90 2,97
3. LAYER -4145 18,96 6,32
5.25.9.13. WTG13 Road Bearing Capacity qu (kg/cem2) Allowable Bearing Capacity qa
(kg/em2)
PROFILES LAYERS Sat) tING CAPAC
1_PROFILE 1. LAYER -4,20 8,68 2,89
2.LAYER -13,19 11,68 3,89
3.LAYER -36,81 24,68 8,23
2_PROFILE 1. LAYER -6,28 7,99 2,66
2. LAYER -14,40 13,35 445
3. LAYER -35,60 25,30 8.43
3_PROFILE 1. LAYER ~6,66 5.51 1,84
2. LAYER -20,95 10,64 3,55
3. LAYER -29,05 19,88 6,63
4_PROFILE 1. LAYER -3,55 631 2,10
2. LAYER -11,16 8.71 2,90
3. LAYER -38,84 17,22 5.74
5_PROFILE 1. LAYER -1,72 3,66 1,22
2. LAYER -7,69 8,13 271
3. LAYER -42,31 17,05 5,68

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

462
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.9.14. WTG14 Road Bearing Capacity qu (kg/cem2) Allowable Bearing Capacity qa
(kg/em2)

BEARING ALLOWABLE

PROFILE: LAYERS CAPACITY BEARING CAPACITY
(qu.kg/cm?) (qa.kg/cm?

1_PROFILE 1. LAYER -3,26 786 f
2.LAYER -14,61 15,42 5,14
3.LAYER -35,39 35,94 11,98
2_PROFILE 1. LAYER -2,29 4,92 1,64
2. LAYER -10,27 11,08 3,69
3. LAYER. -39,73 22,31 7A4
3_PROFILE 1. LAYER -2,78 8,53 2,84
2. LAYER. -12,43 8,99 3,00
3. LAYER -37,57 20,96 6,99
4_PROFILE 1. LAYER -2,45 6,10 2,03
2. LAYER. -10,97 13,38 4,46
3. LAYER. -39,03 32,09 10,70
5_PROFILE 1. LAYER -3,58 8,38 2,79
2. LAYER. -11,27 16.91 5,64
3. LAYER -38,73 33,57 11,19
6_PROFILE 1, LAYER -3,35 7,22 2Al
2. LAYER -10,54 15,67 5,22
3. LAYER. -39,46 31,50 10,50
7_PROFILE 1. LAYER -5,59 5,71 1,90
2.LAYER -12,82 8,31 2,77
3.LAYER -37,18 18,80 6,27
8_PROFILE 1. LAYER -4,84 6,68 2,23
2. LAYER -11,10 971 3,24
3. LAYER. -38,90 18,43 6,14
9_PROFILE 1. LAYER -3,11 12,26 4,09
2. LAYER -9,76 11,88 3,96
3. LAYER -40,24 30,23 10,08
10_PROFILE 1. LAYER -4,22 647 2,16
2. LAYER -13,26 11,33 3,78
3. LAYER -36,74 21,05 7,02
11_PROFILE 1. LAYER -3,99 8,47 2,82
2. LAYER 12,55 6,84 2,28
3. LAYER -37,45 15,75 5,25

5.25.9.15. WTGI1S5 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)

BEARING ALLOWABLE

PROFILES LAYERS CAPACITY BEARING CAPACITY
(qu.kg/cm?) (qa.kg/cm*)

1_PROFILE 1. LAYER -4,23 6,76 2,25
2.LAYER -13,30 10,81 3,60
3.LAYER -36,70 19,11 6,37
2_PROFILE 1. LAYER -3,50 4,58 1,53
2. LAYER 15,65 7,22 241
3. LAYER -34,35 13,86 4,62
3_PROFILE 1. LAYER -2,77 7,99 2,66
2. LAYER -12,40 10,60 3,53
3. LAYER -37,60 27,32 91
4_PROFILE 1. LAYER -3,56 739 2.46
2. LAYER -11,19 10,95 3,65
3. LAYER -38,81 22,80 7,60
5_PROFILE 1. LAYER -3,34 8,11 2,70

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT

l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI I ‘ANKAYA/ANKARA
A1-DE wu Web: www.czdeha.com

463
l SANA TEARET UNITED KET

‘Turan Giines Bulvari 664 Sk No:9/2

tI | | | ‘ANKAYA/ANKARA

ca Ih, Web: www.ozdeha.com
OZ-DE-HA '

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

2. LAYER -10,50 9,28 3,09
3. LAYER. -39,50 17,88 5,96
6_PROFILE 1. LAYER -3,10 6,43 2,14
2. LAYER -9,75 10,59 3,53
3. LAYER -40,25 20,06 6,69
7_PROFILE 1. LAYER -2,80 5A7 1,82
2.LAYER -8,81 5,87 1,96
3.LAYER 41,19 12,53 4,18
8_PROFILE 1. LAYER -3,94 6,89 230
2. LAYER -12,40 TA 2,57
3. LAYER -37,60 16,88 5,63
9_PROFILE 1. LAYER ~6,66 10,61 3,54
2. LAYER 15,25 18,78 6,26
3. LAYER -34,75 36,68 12,23
10_PROFILE 1. LAYER -8,12 7,01 2,34
2. LAYER -18,61 13,61 454
3. LAYER. -31,39 25,30 8,43
11_PROFILE 1, LAYER -5,54 7,33 2,44
2. LAYER -17,40 16,99 5,66
3. LAYER -32,60 34,73 11,58
12_PROFILE 1. LAYER -3,48 6,42 2,14
2. LAYER -10,94 9,92 331
3. LAYER. -39,06 22,13 738
13_PROFILE 1. LAYER -3,13 3,89 1,30
2. LAYER -9,85 9,46 3,15
3. LAYER 40,15 16,76 5,59
14_PROFILE 1. LAYER -3,34 3,90 1,30
2. LAYER -14,94 9,54 3,18
3. LAYER -35,06 14,28 4,76
15_PROFILE 1. LAYER -3,48 4,55 1,52
2. LAYER. -15,60 9,73 3,24
3. LAYER -34,40 20,24 6,75
16_PROFILE 1. LAYER -2,87 7,23 241
2. LAYER 12,85 14,41 4.80
3. LAYER -37,15 35,52 11,84
17_PROFILE 1. LAYER -5,81 187 2,62
2.LAYER 18,27 14,53 4.84
3.LAYER -31,73 32,06 10,69
18_PROFILE 1. LAYER -4,83 6,29 2,10
2. LAYER. -15,19 10,67 3,56
3. LAYER -34,81 23,47 782

5.25.9.16. WTG16 Road Bearing Capacity qu (kg/cm?) Allowable Bearing Capacity qa
(kg/cm?)

A A 2 ALLOWABLE
PROFILES LAYERS EIEAING CAUCHY BEARING CAPACITY

5
)

1_PROFILE

3.LAYER

1. LAYER
2_PROFILE

3. LAYER

1. LAYER
3_PROFILE 2. LAYER
4 PROFILE 1. LAYER

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

464
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER

5_PROFILE

1. LAYER

3. LAYER

6_PROFILE

1. LAYER

3. LAYER

7_PROFILE

8_PROFILE

9_ PROFILE

10_PROFILE

11_PROFILE

12_PROFILE

13_PROFILE

14_PROFILE

15_PROFILE

16_PROFILE

17_PROFILE

18_PROFILE

19_PROFILE

3. LAYER

5.25.9.17.
(kg/em2)

WTG17 Road Bearing Capacity q

1_PROFILE 1, LAYER -7,19 5,46 1,82
2.LAYER -16,48 10,35 3,45
3.LAYER -33,52 18,36 6,12
2_PROFILE 1. LAYER -2,18 4,02 1,34
2. LAYER “9.77 442 147
3. LAYER -40,23 TAL 247
MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI
‘Turan Giines Bulvari 664 Sk No:9/2
i | | li CGANKAYA/ANKARA
I Web: www.ozdeha.com
DE-HA

465
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3_PROFILE 1. LAYER -4,10 4,93 1,64
2. LAYER -18,33 9,25 3,08
3. LAYER. -31,67 19,20 6.40
4_PROFILE 1. LAYER -3,52 2,98 0,99
2. LAYER. -15,77 788 2,63
3. LAYER. -34,23 15,71 5,24
5_PROFILE 1. LAYER -12,11 4,18 139
2. LAYER -27,75 5,89 1,96
3. LAYER -22,25 8,83 2,94
5.25.9.18. WTGI18 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)

PROFILES

BEARING

LAYERS Cc. CITY
(qu.kg/cm?)

ALLOWABLE
BEARING CAPACITY
(qa kg/cm’)

1_PROFILE -6,61 1,67
2.LAYER -29,60 13,44
3.LAYER -20,40 27,43
2_PROFILE 1. LAYER -3.64 5,62
2. LAYER -16,30 10,03
3. LAYER -33,70 23,71
3_PROFILE 1. LAYER -3,66 4.70
2. LAYER -16,37 8,95
3. LAYER -33,63 18,63
4_PROFILE 1. LAYER -4,98 3,02
2. LAYER -33,73 642
3. LAYER -16,.27 13,43
5_PROFILE 1. LAYER -1,56 171
2. LAYER -10,57 481
3. LAYER -39,43 10,35
6_PROFILE 1. LAYER -2,52 2,19
2. LAYER -11,29 421
3. LAYER -38,71 TA9
7_PROFILE 1. LAYER -6.37 2.84
2.LAYER -20,02 6,15
3.LAYER -29,98 11,21
8_PROFILE 1. LAYER 6,29 3,17
2. LAYER -28,17 8.73
3. LAYER -21,83 16,90
9 PROFILE 1. LAYER -4,59 5,73
2. LAYER -31,09 11,75
3. LAYER -18,91 27,77
10_PROFILE 1. LAYER -419 3,56
2. LAYER -28,36 6,99
3. LAYER -21,64 14,54
11_PROFILE 1. LAYER -2Al 2,82 0,94
2. LAYER -1631 5,71 1,90
3. LAYER -33,69 13,74 458
5.25.9.19. WTG19 Road Bearing Capacity qu (kg/cem2) Allowable Bearing Capacity qa
(kg/em2)
Wel 7 ALLOWABLE
PROTITES LAYERS BEARING CANPEACIIN: BEARING CAPACITY
(qu.kg/em?) a kolem?
(qa.kg/cm*)
1_PROFILE 1, LAYER -3,22 834 2.78
2.LAYER -14,43 19,40 6.47
3.LAYER -35,57 44,05 14,68
2_PROFILE 1. LAYER -3,30 3,19 1,06
2. LAYER -22,34 681 2.27

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

466
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

3. LAYER -27,66 14,02 4,67
3_PROFILE 1. LAYER -4,61 2,73 0.91
2. LAYER -20,65 3,72 1,24
3. LAYER -29,35 732 244
4_PROFILE 1. LAYER -3,04 3,90 1,30
2. LAYER -20,57 9 A8 3,16
3. LAYER -29,43 19,81 6,60
5.25.9.20. WTG20 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)
Wel > ALLOWABLE
PROFILES LAYERS BEARING CAPACITY | be ARING CAPACITY
(qu.kg/em*) ) vn?
(qa.kg/cm*)
1_PROFILE 1. LAYER 811 3,28 1,09
2.LAYER -25,49 6,28 2,09
3.LAYER -24,51 11,32 3,77
2_PROFILE 1. LAYER -5,30 3,26 1,09
2. LAYER -16,65 9,18 3,06
3. LAYER -33,35 16,10 5.37
3_PROFILE 1. LAYER -6,61 4,38 146
2. LAYER -29,56 10,88 3,63
3. LAYER -20,44 21,53 718
4_PROFILE 1. LAYER -2,19 2,56 0.85
2. LAYER -14,82 6,73 2.24
3. LAYER -35,18 14,36 4,79
5.25.9.21. WTG21 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/em2)

LLOWABLE
CITY

1_PROFILE 1. LAYER
2.LAYER -18,64
3.LAYER -31,36
2_PROFILE 1. LAYER -3,36
2. LAYER -15,06
3. LAYER -34.94
3_PROFILE 1. LAYER -2,18
2. LAYER -14,76
3. LAYER -35,24
4_PROFILE 1. LAYER -6,15
2. LAYER -19,32
3. LAYER -30,68
5_PROFILE 1. LAYER -5,57
2. LAYER -12,76
3. LAYER -37,24
6_PROFILE 1. LAYER -6,22
2. LAYER -14.25
3. LAYER -35,75

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA,

Web: www.ozdeha.com

467
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

a
5.25.9.22. WTG22 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/cm2)
CITY. ALLOWABLE
PROFILES LAYERS SAIN CANINE uy BEARING CAPACITY
(qu.kg/em*) >
(qa.kgi )
1. LAYER, -6,00 10,00 3,33
1_PROFILE 2.LAYER -26,85 12,02 401
3.LAYER -23,15 23,60 7,87
1. LAYER -3,.78 6,23 2,08
2_PROFILE 2. LAYER -16,92 12,07 402
3. LAYER -33,08 24,16 8,05
1. LAYER, -3,56 7,52 2,51
3_PROFILE 2. LAYER -15.94 13,66 4,55
3. LAYER -34,06 31,63 10,54
1. LAYER -3,89 6,05 2,02
4_PROFILE 2. LAYER -17A2 13,32 444
3. LAYER -32,58 31,44 10,48

5.25.9.23. WTG23 Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity qa
(kg/cm2)

z ALLOWABLE
PROFILES AY! BEARING CAPACITY

1_PROFILE 1. LAYER -2,94 1,67

2.LAYER -19,90 3,03

3.LAYER -30,10 6,27
2_PROFILE 1. LAYER -4,61 3,19

2. LAYER -20,61 5,14

3. LAYER -29,39 11,82
3_PROFILE 1. LAYER 422 2,73

2. LAYER -18,89 631

3. LAYER “3111 13,37

5.25.9.24. Substaton Road Bearing Capacity qu (kg/em2) Allowable Bearing Capacity

qa (kg/em2)

1_PROFILE 1. LAYER -5,90 11,64 3,88
2.LAYER -26.41 17,55 5,85
3.LAYER -23,59 38,13 12,71

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I canny Taner tie Se
Turan Gtines Bulvari 664 Sk No:9/2 468
| iM CANKAYA/ANKARA,
O1-DE Hal Web: www.ozdeha.com
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.10 Vibration Period - To (sec) /Ground Amplification (Ak)

5.25.10.1. WTGO1 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,33 0,22 0,49 1,76
2.PROFILE 0,36 0,24 0,54 1,85
3.PROFILE 0,25 0,17 0,38 1,55
4.PROFILE 0,33 0,22 0,50 1,61
5.PROFILE 0,21 0,14 0,32 1,35
6.PROFILE 0,33 0,22 0,49 1,76
7.PROFILE 0.40 0,27 0,61 191
8.PROFILE 0,36 0,24 0,54 1,87
9.PROFILE 0,38 0,25 0,57 1,92

The Vibration Period and Ground “Amplification calculated i in the

direction of the parameters

obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.2. WTG02 Road Vibration Period - To (sec) / Ground Am;

lification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 041 0.28 0,62 187
2.PROFILE 0,34 0,22 0,51 1,68
3.PROFILE 0,38 0,25 0,57 191
4.PROFILE 0,25 0,17 0,38 147
5.PROFILE 0,24 0,16 0,36 147
6.PROFILE 0,23 0,15 0,34 141
7.PROFILE 0,23 0,15 0,34 146

The Vibration Period and Ground ‘Amplification caleulated i in the
obtained during the seismic studies made during the field survey
above.

5.25.10.3. WIT'G03 Road Vibration Period - To (sec) / Ground Am;

direction of the parameters
are presented in the table

lification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,32 0,21 048 1,56
2.PROFILE 0,12 0,08 018 0,98
3.PROFILE 0,23 0,16 0,35 1,37
4.PROFILE 0,27 0,18 041 1,50
5.PROFILE 0,27 0,18 0,40 1,53
6.PROFILE 031 0,21 047 1,80

The Vibration Period and Ground Amplification caleulated i in the
obtained during the seismic studies made during the field survey
above.

direction of the parameters
are presented in the table

5.25.10.4. WT'G04 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)

1.PROFILE 0,21 0.14 0,31 1,35
2.PROFILE 0,31 0,21 0,46 171
3.PROFILE 0,22 0.15 0,33 1,37
4.PROFILE 0,24 016 0,36 1,40
5.PROFILE 0,29 0,19 043 148
6.PROFILE 0,26 0.18 0,40 154
7.PROFILE 0,14 0,09 0,20 0,87
8.PROFILE 0,22 0.15 0,34 1,28
9.PROFILE 0,32 0,21 048 173
10.PROFILE 0,33 0,22 0,50 1,76

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT

SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

i, I CCANKAVA/ANKARA

I Web: www.ozdeha.com

DE-HA

469
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.5. WTG05 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,28 i 0,18 i 0,42 1,60
2.PROFILE 0.17 0.1 0,26 117
3.PROFILE 0,29 0,19 043 1,59
4.PROFILE 0.45 0,30 0,67 1,97
5.PROFILE 0,26 0.17 0,39 1,56
6.PROFILE 0,21 0.14 0,31 1,32
7.PROFILE 0,19 0.13 L 0,29 1,24

The Vibration Period and Ground ‘Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.25.10.6 WT'G06 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1. PROFILE 0,20 i 0,13 i 0,29 1,26
2.PROFILE 0,20 0,13 0,30 1,25
3.PROFILE 0,21 0,14 0,31 1,27
4.PROFILE 0,22 0,15 0,33 1,32
5.PROFILE 0,23 0,15 0,34 1,43
6.PROFILE 0,18 0,12 0,27 1,19
7.PROFILE 0,19 i 0,13 i 0,28 1,25
8.PROFILE 0,20 i 0,14 i 0,31 1,30
9.PROFILE 0,18 0,12 0,27 1,14
10.PROFILE 0,23 0,15 0,34 1,38
11.PROFILE 0,21 0,14 L 0,32 1,27

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.25.10.7 WTGO7 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES

1.PROFILE 0,36 0,24 0,55 1,75
2.PROFILE 0,23 0,15 0,34 1,36
3.PROFILE 0,34 0,23 0,51 1,69
4.PROFILE 0,22 015 0,33 141
5.PROFILE 0,20 0,13 0,29 1,33
6.PROFILE 0,20 0,13 0,30 1,32
7.PROFILE 0,25 0,17 0,37 1,55
8.PROFILE 0,20 0,13 0,30 1,30
9.PROFILE O11 0,07 0,16 0,91
10.PROFILE 0,19 0,13 0,28 1,29
11.PROFILE 0,18 0,12 0,28 1,24
12.PROFILE 0,21 0,14 0,31 1,27
13.PROFILE 0,15 0,10 0,22 1,08
14.PROFILE 0,16 O11 0,24 1,14
15.PROFILE 0,25 0,16 0,37 1,48
16.PROFILE 0,33 0,22 0,49 1,66
17.PROFILE 0,34 0,22 0,50 1,70
18.PROFILE 0,31 i 0,21 i 047 1,66
19.PROFILE 0,18 i 0,12 i 0,27 1,23

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 470
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

20.PROFILE 0,21 0,14 0,32 1,33
21.PROFILE 0,42 0,28 0,63 1,97
22.PROFILE 0,31 0,21 047 1,59
23.PROFILE 0,30 0.20 0,45 1,60
24.PROFILE 0,26 017 0,39 1,50

The Vibration Period and Ground Amplification caleulated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.25.10.8. WIG08 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,27 i 0,18 i 0,40 1,53
2.PROFILE 0,20 0,13 0,30 1,28
3.PROFILE 0,21 0,14 0,31 1,26
4.PROFILE 0,22 0,15 0,33 1,38
5.PROFILE 0,19 0,12 0,28 1,17
6.PROFILE 0,20 0,13 0,30 1,22
7.PROFILE 0,36 0,24 0,53 1,82
8.PROFILE 0,25 0,17 0,38 1,56
9.PROFILE 0,24 0,16 0,36 141
10.PROFILE 0,34 0,23 0,51 1,70
11.PROFILE 0,20 i 0,13 i 0,29 1,28
12.PROFILE 0,24 i 0,16 L 0,36 144

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.25.10.9. WITG09 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 017 i O11 i 0,26 1,16
2.PROFILE 0,21 0,14 0,31 1,34
3.PROFILE 0,24 0,16 0,37 144
4.PROFILE 0,28 0,19 0,42 1,59
5.PROFILE 0,22 0,15 0,34 1,31
6.PROFILE 0,42 0,28 0,63 1,90
7.PROFILE 0,29 L 0,19 i 0.43 1,67

The Vibration Period and Ground ‘Amplification calculated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.25.10.10. |. WITG10 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,39 i 0,26 i 0,58 1,92
2.PROFILE 041 0,27 0,62 1,95
3.PROFILE 0,22 i 0.15 i 0,33 1,34
4.PROFILE 0,21 i 0.14 i 0,31 1,24
5.PROFILE 0,29 0,19 0,43 159
6.PROFILE 0,36 0,24 0,54 1,69
7.PROFILE 0,20 L 0.13 L 0,30 131

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Giines Bulvari 664 Sk No:9/2 471
iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

02-D i HA"
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.10.11. WTG11 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,28 0,19 0,42 1,58
2.PROFILE 0,30 0,20 0,46 1,73
3.PROFILE 0,23 0.15 0,35 147
4.PROFILE 0,30 0,20 0.45 1,72
5.PROFILE 0,38 0,25 0,56 1,84
6.PROFILE 0,27 0.18 0.40 158

The Vibration Period and Ground ‘Amplification caleulated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.12. | WTG12 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,26 0.17 0,39 147
2.PROFILE 0,29 0,19 043 151
3.PROFILE 0,19 0.13 0,29 127
4.PROFILE 0.40 0,27 0,60 1,84
5.PROFILE 0,27 0.18 0.40 158

The Vibration Period and Ground Amplification calculated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.13. WTG13 Road Vibration Period - To (sec) / Ground Amplification (Ak)
Ak (Amplification)

PROFILES

To (sec)

Tb (sec)

1.PROFILE 0,23 0,35 139
2.PROFILE 0,23 0,35 1,38
3.PROFILE 0,31 047 1,56
4.PROFILE 0,29 0,44 1,64
5.PROFILE 0,29 0,19 0,44 1,69

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.14. | WTG14 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,18 0,12 0,28 1,21
2.PROFILE 0,24 0,16 0,36 1,48
3.PROFILE 0,26 0,17 0,39 1,52
4.PROFILE 0,19 0,13 0,28 1,28
5.PROFILE 0,18 0,12 0,27 1,21
6.PROFILE 0,19 0,12 0,28 1,26
7.PROFILE 0,29 0,20 0,44 1,63
8.PROFILE 0,28 0,19 0,42 1,59
9.PROFILE 0,18 0,12 0,28 1,26
10.PROFILE 0,26 0,17 0,39 1,50
11.PROFILE 0,32 0,21 0,48 171

The Vibration Period and Ground ‘Amplification caleulated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

472
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.10.15. | WTG15 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES (: Ak (Amplification)
1.PROFILE 0,27 0,18 OAL 1,52
2.PROFILE 0,38 i 0,25 i 0,57 1,83
3.PROFILE 0,22 i 0,14 i 0,32 1,36
4.PROFILE 0,24 0,16 0,35 144
5.PROFILE 0,28 0,19 0,42 1,60
6.PROFILE 0,26 L 017 L 0,39 1,53
7.PROFILE 0,37 i 0,25 i 0,56 1,94
8.PROFILE 031 0.21 0,46 1,68
9.PROFILE 0,18 0,12 0,27 1,17
10.PROFILE 0,26 0,17 0,38 143
11.PROFILE 0,20 i 0,13 i 0,30 1,25
12.PROFILE 0,25 i 0,16 i 0,37 149
13.PROFILE 031 0.21 0,47 1,73
14.PROFILE 0,36 0.24 0,53 1,76
15.PROFILE 0,30 0,20 0,44 1,60
16.PROFILE 0,18 0,12 0,28 1,23
17.PROFILE 0,21 0,14 0,32 1,30
18.PROFILE 0,26 0,17 0,38 147

The Vibration Period and Ground Amplification caleulated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

5.25.10.16. | WIT'G16 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES (: Ak (Amplification)
1.PROFILE 0,36 024 0.54 1,91
2.PROFILE 0,36 i 0,24 i 0,54 1,75
3.PROFILE 0,33 i 0,22 i 0,49 1,66
4.PROFILE 041 0,27 0,62 1,99
5.PROFILE 041 0,27 0,61 1,94
6.PROFILE 0,31 i 021 i 047 1,61
7.PROFILE 0,28 i 0,19 i 0,42 1,63
8.PROFILE 0,26 0,17 0,39 1,54
9.PROFILE 0,17 0,1 0,25 1,16
10.PROFILE 0,26 0,18 0,40 141
11.PROFILE 0,23 i 0,15 i 0,34 1,26
12.PROFILE 0,30 i 0,20 i 0,45 1,63
13.PROFILE 0,39 0,26 0,59 1,89
14.PROFILE 0,21 0,14 0,32 1,36
15.PROFILE 0,24 i 0,16 i 0,36 142
16.PROFILE 0,18 i 0,12 i 0,27 1,16
17.PROFILE 0,26 0,18 0,40 1,59
18.PROFILE 0,32 0,21 0,48 1,52
19.PROFILE 0,27 0,18 i 0,40 1,30

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table
above.

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
SANAYI TICARET LIMITED SIRKETI

‘Turan Giines Bulvari 664 Sk No:9/2

iy, CCANKAVA/ANKARA
Web: www.ozdeha.com

ei In

473
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.10.17.  WTG17 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,32 0,21 048 1,65
2.PROFILE 0,58 0,39 0,87 2,49
3.PROFILE 0,31 0,21 047 1,59
4.PROFILE 0,38 0,25 0,56 1,85
5.PROFILE 0.61 041 0,92 213

The Vibration Period and Ground “Amplification caleulated i in the direction of the parameters

obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.18.

WTGI18 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,27 0,18 0.40 1,32
2.PROFILE 0,26 0,17 0,39 148
3.PROFILE 0,32 0,21 0.47 1,65
4.PROFILE 0,53 0,35 0,79 1,98
5.PROFILE 048 0,32 0,73 2,24
6.PROFILE 0,61 OAl 0,92 2,55
7.PROFILE 0,52 0,35 0,78 2,16
8.PROFILE 0,44 0,30 0,67 1,90
9.PROFILE 0,29 0,19 0,44 1,43
10.PROFILE 045 0,30 0,68 1,85
11.PROFILE 0,42 0,28 0,64 1,98

obtained during tl

le seismic studies made during the field survey are

The Vibration Period and Ground ‘Amplification caleulated i in the direction of the parameters

presented in the table

above.

5.25.10.19. | WTG19 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Vs30 (m/sec) Ak (Amplification)
1.PROFILE 0,16 O11 0,24 955 11
2.PROFILE 0,43 0,28 0,64 402 1,86
3.PROFILE 0,72 0,48 1,08 234 2,58
4.PROFILE 0,32 0,21 047 523 1,59

The Vibration Period and Ground Amplification calcu

obtained during tl

above.

5.25.10.20.
PROFILES

le seismic studies made during the field survey are

To (sec)

Ta (sec)

ated in the direction of the parameters

Tb (sec)

presented in the table

WTG20 Road Vibration Period - To (sec) / Ground Amplification (Ak)

Ak (Amplification)

1.PROFILE 0,56 037 0,84 2,18
2.PROFILE 0,37 0.25 0,55 181
3.PROFILE 0,35 0.24 0,53 1,62
4.PROFILE 0,40 0,27 0,60 1,93

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

02-D fe HA Mh

MUHENDI

ISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Glines Bulvari 664 Sk No:9/2

GANKAYA/ANKARA
Web: www.ozdeha.com

474
02-D

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

5.25.10.21. | WTG21 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,57 038 0,86 2,28
2.PROFILE 0,18 0,12 0,27 1,19
3.PROFILE 0,20 0,14 0,31 1,28
4.PROFILE 0,24 0,16 0.36 1,35
5.PROFILE 0,32 0,21 0.48 171
6.PROFILE 0,37 0,25 0.56 1,84

The Vibration Period and Ground “Amplification caleulated i in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.22 WTG22 Road Vibration Period - To (sec) / Ground Amplification (Ak)
PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,27 0,18 0.41 1,34
2.PROFILE 0,25 O17 0,37 1,40
3.PROFILE 0,20 0,14 0,31 1,27
4.PROFILE 0,22 015 0,33 1,33

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.23.

WTG23 Road Vibration Period - To (sec) / Ground Amplification (Ak)

PROFILES To (sec) Ta (sec) Tb (sec) Ak (Amplification)
1.PROFILE 0,37 0,25 0,56 1,75
2.PROFILE 0,23 0,15 0,34 1,32
3.PROFILE 0,21 0,14 0,31 1,26

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

5.25.10.24.
PROFILES
1.PROFILE

To (sec)
0,19

Ta (sec)

0,13

Tb (sec)
0,29

Substation Road Vibration Period - To (sec) / Ground Amplification (Ak)

Ak (Amplification)
1,12

The Vibration Period and Ground Amplification calculated in the direction of the parameters
obtained during the seismic studies made during the field survey are presented in the table

above.

<5 Mh

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

475
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

6. SEISMICITY OF THE STUDY AREA AND LEBANON AT LARGE

‘able 1 shows the instrumentally recorded earthquakes of magnitude 4.5 or more that have
occurred in Lebanon in the twentieth century. The earthquakes 3, 9, and 20 (events) are the
main events of years 1907, 1956 and 1997, respectively, and all other events occurring in
these years were either foreshocks or aftershocks. Therefore, in the following discussion, only
the main events (3, 9, and 20) will be considered for these years. Various sources and
references review different coordinates of the location of earthquake epicenters as well as
other parameters. The uncertainty in the location of epicenters might exceed 20 km for most
of the events. Nevertheless, Table 1 and Figure I show that the epicenters of the strongest
three seismic events in this century (1907, 1956, and 1997) are located in the Roum fault zone
including the Chouf region and its offshore area (Figure 1). Moreover, information issued by
the Lebanese Geophysical Center through its seismological station at Bhannes (the only
recording station in Lebanon) indicated that the distance from the epicenter of the main 1997
event (20) to the station is only 33 km. This implies that the epicenter of this event could be
relocated northward to become closer to the epicenters of its own aftershock (21) and of the
907 and 1956 events. Hence the Chouf area with its -complicated structural setting,
probably, constitutes a locked (northern) segment of the Roum fault zone, which probably

terminates near Damour river.

The earthquakes of 1907, 1956, and 1997 occumng in the study area had a recurrence interval
of 40 to 50 years. Searching in the available journals of the period between 1865 and 1875, I
could not find any hints about seismic events of comparable, magnitude in that period.
However, no major seismic events are known in Lebanon atter the destructive 1837
earthquake, which has affected northern Palestine and southern Lebanon. The epicenter of
thi's earthquake has been located by many investigators near Salad in the Huleh depression
[e.g. Ben-Menahem, 1981; Amiran et al., 1994], where the Dead Sea Fault bifurcates into its
Lebanese fault branches. However, in a recent study, Ambraseys [199.7] upgraded the
magnitude of this earthquake from 6.2-6.4 to more than 7.0 and indicated that this earthquake
could have originated along the Roum or the Yammouneh faults.

There have been many destructive earthquakes inLebanese history, the strongest ofwhich in
the past two millennia occurred m 551, 1202, and 1759 [e.g., Plassard and Kogoj, 1981;
Beydoun, 1997; Griffiths et al., 2000; Khair et al., 2000]. The last two events were thoroughly
studied by Ambraseys andMelelie [ 1988], and Ambraseys and Barazangi [1989],
respectively. The epicenters of these earthquakes have been located along the Yammouneh
fault, whereas their respective magnitudes were estimated to be 7.6 and 7.4. This long
recurrence period (~600 years) indicates that the past 100 years of insmunental record and the
observation of microseismicity over shorter periods cannot represent of the long-term
seismicity of the DSTF.

Griffiths et al. [2000] compiled anew seismicity catalogue for the area of Lebanon (320-
35@N, 349-379E) with 1725 events including both historical earthquakes and msmnnentally
recorded tremors. They concluded that changing (decreasing northward) seismicity
characteristics along the Roum fault zone suggest a change in faulting mechanism. The low b!
value for SW Lebanon (0.75 + 0.07) compared to that of a "simple" section of the DSTF (0.88
+ 0.09) reflects a slighfiy higher earthquake hazard for SW Lebanon [Griffiths et al., 2000].
On the other hand,. b' value of 0.86 has been estimated for the whole Dead Sea Transform

| MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI

CGANKAYA/ANKARA

Ij \ ‘Turan Giines Bulvari 664 Sk No:9/2 476
I veh onehcon

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

fault zone [Ben-Menahem and Aboodi, 1981; Ben-Menahem, 1991]. However, the lack and
irregular distribution of seismological stations, especially in the northern segment of the
DSTF, leave many events unrecorded or wrongly pinpointed, which severely limits the
accuracy of calculated b'values.

The seismicity in the southern segment of the DSTF (IsraelJordan) tends to cluster in areas
with tensional phenomena such as left steps on the left-lateral strike-slip faults [van Eck and
Hofi'tetter, 1990]. They also concluded that the seismicit)' and focal mechanism solutions
near the branching of the Cannel-Faraa, which is similar to Roum fault, and the DSTF suggest
a complicated tectonic breakup. HoJbtetter et al. [1996] concluded that seismic characteristics
such as b' value, seismic moment estimates Mo, and Brune stress drop estimates Ace along the
Carmel-Tirtza fault system are comparable to those for events occumng along the main Dead
Sea Transform fault.

Table 1. Lebanese Earthquakes With Magnitudes 4.5 or More of the Twentieth Century *

Event Year Date Time,UT Coordinates Mag Source
Lat Lon

1 1907 June 10 12.20 33.7 354 4.7 Griffiths et al. [2000]

2 1907 Sune 22 15 32 33.7 35.4 5.0 Ben-Menahem and Aboodi (1981)
3 1907 Sune 22 1740 33.6 353 5.7 Griffiths et al. (2000)

4 1907 July 22 1740 33.7 35.4 5.2. Griffiths et al. [2000]

5 1910 July 10 19 24:42 33.9 36.2 5.0. Ben-Menahem and Aboodi [1981]
6 1930 Sept. 14 02 24 34.6 36.6 4.5. Griffiths et al. [2000]

7 1930 Nov. 18 13:12 344 36.6 4.5. Griffiths et al. (2000)

8 1951 Aug. 5 151209 34.2 36.1. 5.0 Ben-Menahem and Aboodi {1981
9 1956 March 16 1932:40 33.6 «35.5 6.0 Khair et al. [2000]

10 1956 March 16 19.43:28 33.6 35.5 «5.7 Khairet al. (2000]

11 1964 Sept. 23 01 40 33.2 38.7 4.7 Griffiths et al. {2000}

12 1965 May 2 1152 33.3 35.3 © 4.5 Griffiths et al. (2000]

13. 1968 — March 26 19 37:34 34.1 35.5 4.8 Griffiths et al. [2000]

14 1970 July 30 05:00:47 34.4 «35.5 $_—Griffiths et al. [2000]

15 1971 April 16 2127:42 33.6 «= 354 «4.6 Griffiths et al. [2000]

16 1981 Nov. 9 01:11:21 34.4 35.9 4.6 Griffiths et al. [2000]

17 1983. June 3 02:04:39 «= 33.8 «35.7. 4.9 Griffiths et al. [2000]

18 1991 Oct. 18 16 48:54 33.6 © 36.5 © 4.6 Griffiths et al. [2000]

19 1992 March 9 1954:26 34.5 35.9 5.2. Griffiths et al. [2000]

20 1997 March 26 04:22:51 33.4 «35.5 «5.6. Khairet al. [2000]

211997 __ March 26 13 20:21 __33.7__35.5_5.0_Khairet al. [2000]

* The Mag (magnitudes) refer to Mz, except for events 9, 10, 20 and 21, which refer to Ms.

| MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI

CGANKAYA/ANKARA

i \ ‘Turan Giines Bulvari 664 Sk No:9/2 477
I veh onehcon

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

7. REFERENCES
CAMLIBEL,N.1983 Yiizeysel yap1 temelleri Birsen yayinevi

. KECELI, A.1990 Sismik yéntemlerle miisaade edilebilir dinamik zemin tasima

kapasitesi ve oturmasinin hesaplanmasi.

e Seed & Idriss, 1982, Ground Motions and Ground Liquefaction During
Earthquakes.

e Bowles,1982, Foundation Analysis and Design,

e Calderon-Macias, C., Sen, M. K., and Stoffa, P.L., 2000. Artificial neural

networks for parameter estimation in geophysics. Geophysical Prospecting, 48, 21-48.

. Haskell, N. A., 1953. The dispersion of surface waves on multilayered media.
Bullettin of Seismological Highciety of Americal, 43, 17-34.

. Hisada, Y., 1995. An efficient method for computing Green’s functions for a
layered half-space with sources and receivers at close depths (Part 2). Bulletin of the
Seismological Highciety of America, 85, 1080-1093.

. Hossian, M. M., and Dmevich, V.P., 1989. Numerical and optimization
techniques applied to surface wave for backcalculation of layer modules. In: Nondestructive
Testing of Pavements and Cack-calculation of Moduli, III. A. J, Bush., and G.Y. Baladi
(eds.), American Highciety for Testing and Materials, Special Publication, 1026, pp. 649-669.
e Kausel, E., and Roésset, J. M., 1981. Stiffness matrices for layered soils. Bulletin
of Seismological Highciety of America, 71, 1743-1761.

e Okada, H., 2003. The microtremor survey method. Geophysical Monograph
Series-12, Highciety of Exploration Geophysicists, Tulsa.

. Park, C. B., Miller, D., Laflen, N., Cabrillo, J., vanov, B., and Huggins R., 2004.
Imaging dispersion curves of passive surface waves. Highciety of Exploration Geophysics,
Abstracts, pp. 1357-1360.

e Santamarina, J. C., and Fratta, D., 1998. Introduction to Discrete Signals and
Inverse Problems in Civil Engineering. ASCE Press, Reston, VA.

. Scales, J., and Tenorio, L., 2001. Prior information and uncertainty in inverse
problems. Geophysics, 66, 389-397.

e Thomson, W.T., 1950. Transmission of elastic waves through a stratified soil

media. Research Report R81-2, Department of Civil Engineering, MIT, Cambridge.

| MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHOT
| SANAYI TICARET LIMITED SIRKETI

CGANKAYA/ANKARA

i \ ‘Turan Giines Bulvari 664 Sk No:9/2 478
I veh onehcon

O2-DE-HA |"
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

8. ATTACHMENTS

e MEASUREMENT POINTS COORDINATES

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
I SANAM TCARET LMITED KET
Turan Giines Bulvari 664 Sk No:9/2 479

IM GANKAYA/ANKARA

‘Web: www.ozdeha.com

O2-DE-HA |"

PROFILE Xx Y WTG3-way2 249677 3822289
WTGI-1 250329 3822919 WTG3-way3 249686 3822313
WTG1-2 250371 3822942 WTG3-way4 249715 3822296
WTG1-3 250364 3822978 WTG3-wayS 249817 3822304
WTG1-4 250341 3822951 WTG3-way6 249837 3822430
WTGI1-5 250334 3822981 WTG4-1 249537 3821695
WTG1-6 250366 3823000 WTG4-2 249574 3821711
WTG1-7 250305 3822973 WTG4-3 249582 3821728
WTG1-8 250306 3822951 WTG4-4 249571 3821684
WTG1-9 250295 3822917 WTG4-5 249585 3821668
WTGI-wayl 250156 3822789 WTG4-6 249589 3821680
WTGI-way2 250183 3822713 WTG4-7 249604 3821687
WTGI-way3 250216 3822640 WTG4-wayl 249419 3821643
WTGI-way4 250231 3822592 WTG4-way2 249428 3821595
WTGI-way5 250244 3822554 WTG4-way3 249454 3821581
WTGI-way6 250261 3822517 WTG4-way4 249489 3821580
WTGI-way7 250275 3822490 WTG4-wayS 249547 3821592
WTGI-way8 250306 3822460 WTG4-way6 249555 3822005
WTGI-way9 250342 3822444 WTG4-way7 249640 3822014
WTG2-1 249891 3822556 WTG4-way8 249441 3821724
WTG2-2 249900 3822555 WTG4-way9 249464 3821814
WTG2-3 249926 3822554 WTG4-wayl0 249493 3821889
WTG2-4 249937 3822556 WTGS5-1 249330 3821260
WTG2-5 249942 3822535 WTGS-2 249317 3821245
WTG2-6 249930 3822527 WTG5-3 249293 3821249
WTG2-7 249943 3822518 WTGS-4 249299 3821235
WTG2-8 249931 3822502 WTGS5-5 249291 3821229
WTG2-9 249905 3822531 WTGS5-6 249309 3821217
WTG2-10 249881 3822506 WTGS-7 249268 3821224
WTG2-11 249878 3822532 WTGS5-8 249248 3821234
WTG2-wayl 249905 3822604 WTGS-9 249266 3821245
WTG2-way2 249935 3822657 WTGS-10 249275 3821256
WTG2-way3 249958 3822702 WTG5-11 249303 3821263
WTG2-way4 250020 3822783 WTG5-12 249260 3821279
WTG2-way5 250128 3822855 WTG5-13 249305 3821298
WTG2-way6 250186 3822867 WTGS5-14 249287 3821287
WTG2-way7 250248 3822876 WTGS-15 249280 3821305
WTG3-1 249652 3822102 WTGS5-16 249314 3821309
WTG3-2 249666 3822101 WTG5S5-wayl 249306 3821342
WTG3-3 249682 3822107 WTGS5-way2 249279 3821386
WTG3-4 249698 3822111 WTGS5-way3 249252 3821424
WTG3-5 249697 3822080 WTGS5-way4 249241 3821449
WTG3-6 249678 3822077 WTGS5-wayS 249222 3821501
WTG3-7 249662 3822072 WTGS5-way6 249294 3821554
WTG3-8 249669 3822151 WTGS5-way7 249382 3821594
WTG3-9 249694 3822151 WTG6-1 248983 3820895
WTG3-10 249649 3822143 WTG6-2 248968 3820870
WTG3-wayl 249651 3822213 WTG6-3 248984 3820859

LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG6-4 248969 3820823 WTG7-way5 249186 3820291
WTG6-5 248972 3820803 WTG7-way6 249184 3820330
WTG6-6 248971 3820778 WTG7-way7 249179 3820389
WTG6-7 248931 3820742 WTG7-way8 249197 3820415
WTG6-8 248930 3820761 WTG7-way9 249192 3820449
WTG6-9 248935 3820788 WTG7-wayl0 249211 3820460
WTG6-10 248930 3820812 WTG7-wayl1 249283 3820493
WTG6-11 248900 3820766 WTG7-wayl2 249294 3820576
WTG6-12 248888 3820787 WTG7-wayl3 249314 3820537
WTG6-13 248891 3820807 WTG7-wayl4 249393 3820560
WTG6-14 248893 3820838 WTG7-wayl5 249400 3820592
WTG6-15 248931 3820829 WTG7-wayl6 249383 3820610
WTG6-16 248929 3820846 WTG7-wayl7 249383 3820647
WTG6-17 248955 3820851 WTG7-way18 249354 3820680
WTG6-18 248948 3820883 WTG7-wayl9 249328 3820746
WTG6-19 248914 3820878 WTG7-way20 249296 3820805
WTG6-wayl 249088 3821006 WTG7-way21 249262 3820862
WTG6-way2 249083 3821027 WTG7-way22 249223 3820900
WTG6-way3 249087 3821059 WTG7-way23 249163 3820920
WTG6-way4 249093 3821105 WTG7-way24 249129 3820962
WTG6-way5 249128 3821131 WTG8-1 249107 3820159
WTG6-way6 249163 3821154 WTG8-2 249069 3820122
WTG6-way7 249194 3821170 WTG8-3 249056 3820136
WTG6-way8 249218 3821189 WTG8-4 249091 3820162
WTG6-way9 249264 3821192 WTG8-5 249074 3820177
WTG6-wayl0 249018 3820908 WTG8-6 249045 3820144
WTG6-wayl1 249056 3820938 WTG8-7 249017 3820136
WTG7-1 249200 3820674 WTG8-8 249033 3820118
WTG7-2 249196 3820707 WTG8-9 249039 3820152
WTG7-3 249192 3820722 WTG8-10 249040 3820161
WTG7-4 249195 3820735 WTG8-11 249026 3820170
WTG7-5 249184 3820760 WTG8-12 249027 3820188
WTG7-6 249242 3820739 WTG8-13 248998 3820195
WITG7-7 249242 3820718 WTG8-14 249044 3820201
WTG7-8 249264 3820708 WTG8-15 249084 3820213
WTG7-9 249241 3820701 WTG8-16 249099 3820204
WTG7-10 249237 3820686 WTG8-wayl 249118 3819847
WTG7-11 249249 3820665 WTG8-way2 249116 3819909
WTG7-12 249260 3820642 WTG8-way3 249120 3819938
WTG7-13 249249 3820630 WTG8-way4 249091 3819947
WTG7-14 249287 3820614 WTG8-way5 249091 3819971
WTG7-15 249275 3820605 WTG8-way6 249088 3820002
WTG7-16 249254 3820603 WTG8-way7 249080 3820048
WTG7-wayl 249179 3820158 WTG8-way8 249121 3820060
WTG7-way2 249204 3820148 WTG8-way9 249148 3820082
WTG7-way3 249188 3820197 WTG8-wayl0 249169 3820121
WTG7-way4 249195 3820249 WTG8-wayl 1 249130 3820113

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

CGANKAYA/ANKARA
Web: www.ozdeha.com

481
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG8-way12 249099 3820119 WTGI11-2 248521 3818946
WTG9-1 248889 3819887 WTGI11-3 248503 3818930
WTG9-2 248878 3819868 WTG11-4 248489 3818907
WTG9-3 248864 3819834 WTGI11-5 248506 3818916
WTG9-4 248851 3819793 WTG11-6 248464 3818925
WTG9-5 248878 3819760 WTGI11-7 248447 3818956
WTG9-6 248888 3819741 WTGI11-8 248489 3818971
WITG9-7 248848 3819728 WTGI11-9 248449 3818987
WTG9-8 248829 3819761 WTG11-10 248422 3819022
WTG9-9 248839 3819814 WTGII-11 248457 3819009
WTG9-10 248935 3819743 WTGI11-12 248410 3819043
WTG9-11 248906 3819808 WTGI11-13 248407 3818988
WTG9-wayl 248886 3819699 WTGI11-14 248390 3819023
WTG9-way2 248895 3819670 WTGI11-15 248459 3819037
WTG9-way3 248910 3819647 WTG11-16 248491 3819001
WTG9-way4 248945 3819631 WTGI11-17 248462 3819068
WTG9-way5 248983 3819637 WTGI11-18 248499 3819060
WTG9-way6 249033 3819650 WTGI1-wayl 248512 3818874
WTG9-way7 249074 3819682 WTGI11-way2 248556 3818945
WTGI1O0-1 248659 3819293 WTGI1-way3 248577 3819030
WTG10-2 248705 3819323 WTGI1-way4 248609 3819162
WTG10-3 248706 3819351 WTGI11-way5 248623 3819275
WTG10-4 248686 3819372 WTGI11-way6 248658 3819313
WTG10-5 248691 3819397 WTGI12-1 248466 3818601
WTG10-6 248677 3819417 WTG12-2 248484 3818606
WTG10-7 248664 3819432 WTG12-3 248502 3818622
WTG10-8 248643 3819447 WTG12-4 248518 3818619
WTG10-9 248637 3819434 WTG12-5 248503 3818588
WTG10-10 248640 3819423 WTG12-6 248503 3818556
WTGI10-11 248644 3819406 WTG12-7 248526 3818542
WTG10-12 248657 3819391 WTG12-8 248444 3818574
WTG10-13 248586 3819391 WTG12-9 248435 3818542
WTG10-14 248608 3819383 WTG12-10 248464 3818537
WTGI10-15 248628 3819368 WTGI12-11 248465 3818566
WTG10-16 248637 3819347 WTG12-12 248434 3818511
WTG10-17 248609 3819346 WTG12-13 248490 3818511
WTGI10-18 248620 3819332 WTG12-wayl 248469 3818810
WTGI10-19 248641 3819325 WTG12-way2 248467 3818758
WTG10-20 248667 3819354 WTG12-way3 248474 3818709
WTG10-wayl 248782 3819391 WTG12-way4 248469 3818659
WTG10-way2 248851 3819424 WTG13-1 248436 3818270
WTG10-way3 248894 3819464 WTG13-2 248401 3818280
WTG10-way4 248916 3819484 WTG13-3 248444 3818255
WTG10-way5 249013 3819592 WTG13-4 248408 3818251
WTG10-way6 249097 3819640 WTG13-5 248448 3818232
WTG10-way7 249108 3819751 WTG13-6 248415 3818223
WTGI1-1 248451 3818615 WTG13-7 248391 3818196

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

CGANKAYA/ANKARA
Web: www.ozdeha.com

482
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG13-8 248386 3818211 WTG15-12 248211 3817468
WTG13-9 248392 3818240 WTGI15-13 248232 3817442
WTG13-10 248380 3818234 WTG15-wayl 248160 3817457
WTG13-11 248381 3818251 WTG15-way2 248173 3817376
WTG13-12 248378 3818278 WTG15-way3 248247 3817390
WTG13-wayl 248417 3818464 WTG15-way4 248302 3817442
WTG13-way2 248405 3818420 WTG15-way5 248296 3817497
WTG13-way3 248399 3818383 WTG15-way6 248275 3817532
WTG13-way4 248389 3818338 WTG15-way7 248267 3817609
WTG13-way5 248391 3818304 WTG15-way8 248173 3817720
WTGI14-1 248280 3817852 WTG15-way9 248061 3817685
WTG14-2 248300 3817823 WTG15-wayl0 247972 3817607
WTG14-3 248317 3817851 WTG15-wayl1 247870 3817529
WTG14-4 248332 3817820 WTG15-wayl2 247830 3817524
WTG14-5 248383 3817853 WTG15-way13 247810 3817551
WTG14-6 248368 3817820 WTG15-wayl4 247836 3817584
WTG14-7 248379 3817807 WTG15-wayl15 247856 3817565
WTG14-8 248397 3817770 WTG15-wayl6 247919 3817631
WTG14-9 248396 3817815 WTG15-wayl7 248004 3817732
WTG14-10 248380 3817777 WTG15-way18 248094 3817850
WTGI14-11 248382 3817750 WTGI6-1 247476 3816907
WTG14-12 248362 3817776 WTG16-2 247525 3816924
WTG14-13 248339 3817794 WTG16-3 247525 3816955
WTG14-14 248310 3817796 WTG16-4 247572 3816953
WTG14-15 248359 3817742 WTG16-5 247585 3816995
WTG14-wayl 248235 3817950 WTG16-6 247605 3816982
WTG14-way2 248220 3817921 WTG16-7 247548 3817031
WTG14-way3 248229 3817877 WTG16-8 247549 3816996
WTG14-way4 248253 3818025 WTG16-9 247530 3817006
WTG14-way5 248232 3818142 WTGI16-10 247506 3816976
WTG14-way6 248186 3818251 WTGI16-11 247475 3816956
WTG14-way7 248207 3818321 WTG16-wayl 247168 3816733
WTG14-way8 248204 3818345 WTG16-way2 247191 3816701
WTG14-way9 248333 3818433 WTG16-way3 247228 3816692
WTG14-wayl0 248406 3818574 WTG16-way4 247258 3816724
WTG14-wayl1 248219 3818296 WTG16-way5 247286 3816763
WTGIS5-1 248190 3817393 WTG16-way6 247304 3816814
WTGIS5-2 248195 3817417 WTG16-way7 247335 3816850
WTGI15-3 248219 3817399 WTG16-way8 247381 3816880
WTGI15-4 248236 3817459 WTG16-way9 247392 3817018
WTGI1S5-5 248246 3817463 WTG16-wayl0 247278 3816973
WTGI15-6 248255 3817475 WTG16-wayll 247220 3816941
WTGI1S5-7 248274 3817475 WTG16-wayl2 247186 3816924
WTGI1S5-8 248198 3817535 WTG16-way13 247543 3817172
WTGI5-9 248195 3817509 WTG16-wayl4 247584 3817188
WTGI1S5-10 248214 3817494 WTG16-wayl5 247624 3817233
WTGIS5-11 248189 3817484 WTG16-wayl6 247672 3817229

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

CGANKAYA/ANKARA
Web: www.ozdeha.com

483
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG16-wayl7 247748 3817227 WTG19-5 246457 3815675
WTG16-way18 248027 3817414 WTG19-6 246479 3815627
WTG16-wayl9 248147 3817539 WTG19-7 246508 3815657
WTGI7-1 247069 3816581 WTG19-8 246539 3815679
WTGI17-2 247016 3816572 WTG19-9 246521 3815712
WTGI17-3 247045 3816560 WTG19-10 246499 3815744
WTGI17-4 247027 3816561 WTG19-wayl 246378 3815752
WTGI17-5 247002 3816545 WTG19-way2 246391 3815859
WTGI17-6 246983 3816518 WTG19-way3 246451 3815964
WTGI17-7 246964 3816508 WTG19-way4 246557 3816077
WTGI17-8 246974 3816523 WTG20-1 246610 3815376
WTGI17-9 246960 3816526 WTG20-2 246595 3815365
WTGI17-10 246949 3816530 WTG20-3 246584 3815385
WTGI7-11 246974 3816561 WTG20-4 246566 3815380
WTGI17-12 246974 3816539 WTG20-5 246528 3815395
WTGI17-wayl 247178 3816825 WTG20-6 246520 3815379
WTG17-way2 247165 3816776 WTG20-7 246502 3815372
WTGI17-way3 247144 3816678 WTG20-8 246521 3815439
WTGI17-way4 247142 3816639 WTG20-9 246523 3815455
WTGI17-way5 247107 3816604 WTG20-10 246524 3815489
WTGI8-1 246571 3816080 WTG20-11 246534 3815521
WTGI18-2 246583 3816071 WTG20-12 246509 3815536
WTGI18-3 246598 3816062 WTG20-wayl 246605 3815422
WTGI18-4 246625 3816065 WTG20-way2 246504 3815554
WTGI18-5 246660 3816064 WTG20-way3 246424 3815612
WTGI8-6 246686 3816094 WTG20-way4 246387 3815674
WIGI8-7 246692 3816121 WTG21-1 246733 3815052
WTGI18-8 246658 3816127 WTG21-2 246727 3815035
WTGI8-9 246657 3816149 WTG21-3 246701 3815015
WTGI18-10 246689 3816176 WTG21-4 246687 3814992
WTGI8-11 246697 3816162 WTG21-5 246663 3815027
WTGI18-12 246716 3816197 WTG21-6 246649 3815044
WTGI18-wayl 246678 3816228 WTG21-7 246679 3815050
WTGI18-way2 246691 3816313 WTG21-8 246710 3815049
WTGI18-way3 246708 3816382 WTG21-9 246696 3815073
WTG18-way4 246793 3816463 WTG21-wayl 246737 3815089
WTGI18-way5 246896 3816496 WTG21-way2 246705 3815125
WTG18-way6 246890 3816504 WTG21-way3 246668 3815155
WTG18-way7 246901 3816489 WTG21-way4 246632 3815185
WTGI18-way8 246928 3816535 WTG21-way5 246628 3815231
WTG18-way9 246994 3816613 WTG21-way6 246618 3815324
WTGI18-wayl0 247081 3816675 WTG22-1 246607 3814663
WTGI18-wayl1 247171 3816850 WTG22-2 246600 3814692
WTGI19-1 246401 3815718 WTG22-3 246591 3814659
WTG19-2 246414 3815718 WTG22-4 246585 3814666
WTG19-3 246432 3815700 WTG22-5 246566 3814653
WTG19-4 246454 3815693 WTG22-6 246563 3814684

MOHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI
Turan Giines Bulvari 664 Sk No:9/2

CGANKAYA/ANKARA
Web: www.ozdeha.com

484
LEBANON WIND POWER / AKKAR REGION - SOUTHERN RIDGE / LEBANON

WTG22-7 246585 3814726
WTG22-8 246603 3814738
WTG22-wayl 246648 3814752
WTG22-way2 246664 3814791
WTG22-way3 246684 3814878
WTG22-way4 246736 3814925
WTG23-1 246634 3814353
WTG23-2 246639 3814347
WTG23-3 246652 3814345
WTG23-4 246644 3814361
WTG23-5 246603 3814348
WTG23-6 246611 3814348
WT1G23-7 246608 3814368
WTG23-8 246590 3814380
WTG23-9 246593 3814341
WTG23-10 246629 3814318
WTG23-11 246667 3814330
WTG23-wayl 246625 3814431
WTG23-way2 246646 3814499
WTG23-way3 246640 3814583
WTG Sub-1 248834 3819595
WTG Sub-2 248851 3819580
WTG Sub-3 248870 3819569
WTG Sub-4 248885 3819553
WTG Sub-5 248897 3819539
WTG Sub-6 248870 3819510
WTG Sub-7 248843 3819535,
WTG Sub-8 248825 3819556
WTG Sub-9 248810 3819569
WTG Sub-10 248841 3819489
WTG Sub-11 248825 3819500
WTG Sub-12 248809 3819513
WTG Sub-13 248793 3819526
WTG Sub-14 248777 3819540
WTG Sub-wayl 248899 3819598

O2-DE-HA |"

MUHENDISLIK, MUSAVIRLIK, INSAAT, TAAHHUT
SANAYI TICARET LIMITED SIRKETI

Turan Glines Bulvari 664 Sk No:9/2
CANKAYA/ANKARA

Web: www.ozdeha.com

485
APPENDIX J
TRANSPORT AND TRAFFIC STUDIES
——
a

SUSTAINABLE AKKAR 82.5
WIND POWER PLANTS - RO

kilo < ronethousandic tons

MASSIVE PROJE! rs NEED ‘MASSIVE EXPERIENCE

www.magdenli.com.tr

kiloup AL vonbdpalbani

MASSIVE PROJECTS NEED MASSIVE Ss aay

ROUTE SURVEY REPORT - s.AkKar & LWP 142,5MW WIND POWER PLANT v ad i

Magdenli was assigned to conduct a route survey in order to assess the conditions for the practical and safe transport of wind turbine
components for the two wind power plant project planned in the Akkar region, Lebanon. Considered to be jointly implemented, the
first project of 82,5MW is under SUSTAINABLE AKKAR SAL with an estimated number of 21 turbines, and the second is under
LEBANON WIND POWER with a total installed power of 60 MW, and an estimated number of 15 turbines.

This report has been prepared in order to demonstrate the observed conditions, determine the necessity of civil works and
precautions to be taken, starting from Tripoli Port to the Project Site entrance. The final route is estimated to be 65-70 km. For the
purpose of this study, turbines with 140m rotor diameter were considered from among the wind turbine models indicated by the
client.

The study was initialized by taking a basic map from the Google Maps and Google Earth applications, defining the project area and
also marking the previously advised route for transportation by the client. The route advised by the client was based on their initial
studies to optimize potential transport route alternatives.

Having this information, the site was visited and the route was evaluated from the transportation point of view. The potential
obstacles on the route were checked and defined, mitigation measures noted. Therefore, some critical turning points, bridges,
motorway bridges and pedestrian overpasses are also visually documented and defined. The orange line at the end of the route
shows the necessary alternative route segment to be constructed in order to reach the Project Site entrance.

North Lebanon is considered as a security sensitive area, in particular the areas of Tripoli and Akkar. Therefore, since the survey has
been conducted without necessary official permits, several military check-points along the route could not be adequately
documented by photos. Nevertheless observations have been noted with possible revision suggestions.

The ground clearances of a number of electric wires hanging over the road along route may not be meeting the transport
requirements of turbine suppliers and could pose a certain risk during transportation. Due to the complexity of the wires, another
survey may be required with the presence of a qualified professional to determine which wires are controlled by EDL and which
belong to private generator operators or individuals. Further assessment of this matter, and any method and apparatus which may be
utilized to safely pass under the hanging wires will be discussed once the wind turbine model is selected and relevant transport
dimensions are finalized.

General View of the Route

TE SURVEY REPORT - s.Akkar & LWP 142,5MW WIND POWER PLANT

OBSi4 .
Bt Ga. Vek
cs

OBS12 * 53089138
s Vaetr =" ?

BMOESO3L.--OBS10,40BS11
OBS02"68S04 oRS08.0BS0IN
ce OBS

¥

General View of Observation Points -1

TE SURVEY REPORT - s.Akkar & LWP 142,5MW WIND POWER PLANT

General View of Observation Points - 2

TE SURVEY REPORT - s.Akkar & LWP 142,5MW WIND POWER PLANT

| yyy oT mn

B , OBS40 OBSa TF. OBS4S,

S44) 28

pees. -OBS45
il .%

OBS38

x
©BS37

kiloup tonethousar
MASSIVE PROJECTS NEED MASSIVE EXPERIENCE

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Storage area in Tripoli Port Observation : 01

N 34°27'29”

Comment : It was informed that the required storage area 10.000 m? could be F 35°49'45”
provided.

a Reese Sandton: 7

PERIENCE

'S NEEI

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Cranes in Tripoli Port Observation : 01
N 34°27'29”
Quantity :2 E 35°49’45”

Capacity : 150 ton

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Exit road in Tripoli Port Observation : 01
N 34°27'29”
Comment _ : Itis suitable for transportation E 35°49'45”

i ae
ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 02
N 34°27'08”
E 35°50’09”
Km : 0+000

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 02
N 34°27'08”
E 35°50’09”
Km: 0+000

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Public road in Tripoli

Comment : Second-row car park should not be allowed during the
transportation

kilo up tponethousand
MASSIVE PROJECTS NEED MASSIVE EXPER!

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Bridge Construction in Tripoli Observation : 04
N 34°27'06”
Comment _ : Bridge height is over 6m. It is suitable for passing E 35°50’33”

Km: 1+450

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Roundabout in Tripoli Observation : 05
N 34°26’44”
Comment : Car park should not be allowed during the transportation E 35°50’47”

Km: 2+400

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : On-site cast bridge in Tripoli

NoofSpan  :1 / Distance of Span : 30m.

Comment _ : Itis suitable for passing

kilo up ponethousand
MASSIVE PROJECTS NEED MASSIVE EXPER!

TE SURVEY REPORT - s.Akkar & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass in Tripoli

Comment _ : Height is over 5,77m. It is suitable for passing

kiloup tponethousand
PROJECTS NEE! SSIVE EXPERIENCE

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 08

Definition : Highway overpass in Tripoli
N 34°26'54”
Comment : Vertical curve should be checked during test drive. E 35°51’24”
Km: 3+200

ol ine 7

TE SURVEY REPORT - s.Akkar & LWP 142,5MW WIND POWER PLANT

Definition : Highway overpass in Tripoli

NoofSpan_ :6 / Distance of Span : 24m.

Comment _ : Itis suitable for passing

o up tponethousand

PROJECTS NEED MASSIVE EXPERIENCE

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass in Tripoli Observation : 09
N 34°27’07”
Comment : Height is over 5,70 m. It is suitable for passing E 35°51’46”

Km: 4+100

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass in Tripoli Observation : 10
N 34°27/13”
Comment _ : Height is over 5,00 m. It should be checked after WTG selection. E 35°51’60”

Km: 4+500

20

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Overhead board in Tripoli Observation : 11
N 34°27’30”
Comment : Height is over 5,50 m. It is suitable for passing E 35°52’58”

Km: 6+300

21

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Photography was not allowed by the Authority.

Definition : Deir Amar Army Control Point Observation : 12
N 34°27'47”
Comment _ : Concrete and steel barriers should be removed during the E 35°53’31”

transportation Km : 7+200

22

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass Observation : 13
N 34°27'48”
Comment : Height is over 5,60 m. It is suitable for passing E 35°54’12”

Km: 8+100

23

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass Observation : 14
N 34°28’24”
Comment : Height is over 5,15 m. It should be checked after WTG selection. E 35°55’24”

Km: 10+300

24

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass Observation : 15
N 34°28’50”
Comment _ : Height is over 5,25 m. It should be checked after WTG selection. E 35°56'11”

Km: 11+800

25

ROUTE SURVEY REPORT

Definition : Pedestrian overpass Observation : 16
a N 34°29'42”
Comment _ : Height is over 5,19 m. It should be checked after WTG selection. E 35°57’'28”

Km: 14+300

26

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Overhead board Observation : 17
N 34°30'13”
Comment : Height is over 5,60 m. It is suitable for passing E 35°57’49”

Km: 15+300

27

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Pedestrian overpass

Comment _ : Height is over 5,40 m. It is suitable for passing

kilo up tponethousand
MASSIVE PROJECTS NEED MASSIVE EXPE!

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

OBS1'9-20°21

’

Definition — : Roundabout (Alternative 1) Observation : 19

N 34°31’03”
E 35°58’40”
Km: 17+500

Comment : Red hatched area should be removed during the transportation
period.

29
ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

OBS1'9-20°21

’

Definition — : Roundabout (Alternative 2) Observation : 20

N 34°31’03”

Comment : Red hatched area should be removed during the transportation E 35°58’40”
period.

Km: 17+500

30

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Roundabout (Alternative 2)

Comment : Poles and signboard should be removed during the transportation
period.

kilo up tponethousand
MASSIVE PROJECTS NEED MASSIVE EXPERIENCE

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : On-site cast bridge Observation : 22

N 34°32’58”
No ofSpan :3 / Distance of Span : 5-7m. E 35°59’31”
. . . Km: 21+400

Comment _ : Itis suitable for passing

32
ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : On-site cast bridge Observation : 23

N 34°35’46”
NoofSpan :7 / Distance of Span : 5-6m. E 36°03’46”
. . . Km: 30+400

Comment _ : Itis suitable for passing

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Trees

Comment : Trees should be pruned prior to transportation.

iE EXPERIENCE

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition —: Car/Truck park Observation : 25
N 34°37'43”
Comment — : Car/Truck park should not be allowed during the transportation E 36°06'11”

period Km: 35+800

35

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 26
N 34°37'44”

E 36°06’16”
Km: 35+900

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 26
N 34°37'44”

E 36°06’16”
Km: 35+900

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 26
N 34°37'44”

E 36°06’16”
Km: 35+900

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 27
N 34°37’53”

E 36°06’47”
Km: 36+800

39

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : On-site cast bridge Observation : 28
N 34°36’39”
No ofSpan :2 / Distance of Span : 12-15m. E 36°13’32”
Km: 48+400

Comment : It is suitable for passing. Side slopes to be checked during test drive

40

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

—>

een

oe" >

Definition : On-site cast bridge

No of Span  :1 / Distance of Span : 12-15m.

Comment _ : Itis suitable for passing

up tponethousand
ROJECTS NEED MASSIVE EXPERI

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Photography was not allowed by the Authority.

Definition : Army Control Point Observation : 30
N 34°36’50”
Comment : Barrels and hut should be removed during the transportation E 36°14’41”

Km : 50+800

42

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Photography was not allowed by the Authority.

Definition : Chadra Army Control Point Observation : 31
N 34°37'17”
Comment : All concrete blocks and huts should be removed during the E 36°18’45”

transportation Km : 57+800

43

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 32
N 34°37’22”

E 36°19’00”
Km: 58+200

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Start point of alternative route. Observation : 33
N 34°36’58”

Comment : Red hatched area should be filled / compacted until road level. E 36°17'16”
(L: 30m. W: 8-10m.) Km : 55+500

Yellow hatched pole and trees should be displaced/removed.

45

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 34
N 34°37’08”

E 36°17’22”
Km: 56+000

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

“Khalsa

SKhirbet Er Roummane®-
sfAaouinat
TARE NS
a
Observation : 35 (Km: 56+500)
N 34°37’27” / E 36°17'17”

Observation : 36 (Km: 61+500)
N 34°38’30” / E 36°19’02”

47

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Unpaved road

: Road surface should be improved. Min road width should be 5 m.
Temporary or permanent relocation of electric poles and other
obstacles must be studied separately

up tponethousand

JECTS NEED MASSIVE EXPE

Comment

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Observation : 38
N 34°39’19”

E 36°18’33”

Km : 63+500

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

image
°

 f

Observation : 39
N 34°39’24”

E 36°18’35”

Km : 63+700

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

FACES10

Definition : Unpaved road

Comment : The road should be improved from this point to OBS 41
about 3 km. There are unused railway tracks under the surface.
Needs to be checked with railway authority for any revision.

kilo up tonethousand
MASSIVE PROJECTS NEED MASSIVE EXPERIENCE

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Start point of 2 alternative roads

Comment : Alternative 1 : OBS41 — OBS 42 -OBS44
Alternative 2 : OBS41 — OBS 43 —-OBS44

kilo up ponethousand
MASSIVE PROJECTS NEED MASSIVE EXP!

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Alternative 1 : OBS41 — OBS 42 -OBS44

Comment : New by-pass road of about 300 m., passing through the fields at
each turn, should be constructed from OBS41 to OBS42.

kilo up ponethousand
MASSIVE PROJECTS NEED MASSIVE EXP!

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Sa

=
ae

OBS4 ta

OBS42

Observation : 43
N 34°39’22”

E 36°21'02”
Km: 67+600

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Same end point of 2 alternatives roads

Note: Alternative 1 has three sharp turns to reach PSEP (OBS45)
Alternative 2 seems to be a better option. It has a single right turn
and reaches straight towards the Project Site entrance point (PSEP).

kiloup tonethousand
MASSIVE PROJECTS NEED MASSIVE EXPE!

ROUTE SURVEY REPORT - s.AkKAR & LWP 142,5MW WIND POWER PLANT

Definition : Project Site entrance point OBS 45.

up tponethousan
ROJECTS NEED MASSIVE EXP!

ROUTE SURVEY REPORT - s.akkar & LWP 142,5MW WIND POWER PLANT A oe i 5

CONCLUSION

The transport survey starts from Tripoli Port and ends at the Project Site entrance point. This report aims to demonstrate the major
concerns along the route, and several critical sections are indicated herein.

Nevertheless, any remaining obstacles or minor conditions which may potentially restrain transport activities shall be identified during
a test drive, which is to be scheduled following the selection of the final turbine model, and its transport dimensions.

The most significant concern during the route survey was the need for the construction of a new connection road between OBS35 and
OBS36. This segment is to be studied and designed separately.

Also;

¢ All electric and phone cables over the road must have a clearance of 6m above ground.

* The access and site road longitudinal gradient must be a maximum of 8° (14%).

* Additional pulling units are required during transportation for gradient above 14%.

* Minimum transverse inclination of road is to be 2 % to one or both sides in within the project site.

* — The load bearing capacity of all site roads must have a compaction of min. 95%.
We hope our report meets your expectations and remain at your disposal for any clarification which you may require.
Yours Sincerely,

Magdenli Transport and Trade Co.
H. Emre VENEDIK - Civil Engineer

kilo up tponethe 57

MASSIVE PROJE

Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G ¢ oO
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg > Logistics Leaders , Freight Dealers
Since 1971

TECHNICAL DOCUMENTATION FRONT SHEET

Initial Route Survey Report

Transportation Delivery Route for Wind Turbine Generators
Exact total quantities and types to be advised
Example WTG used for this survey
Siemens SWTDD-130

From Tripoli Container Port, Tripoli, Lebanon

To Sustainable Akkar Wind Farms in the Akkar Region of
Lebanon.

14/06/2018 | Internal Use
+

Reason for Issue

Description

Location Code
Document Type “5 delivery
System Number

a eee eeu eee
This document shall not be reproduced | Company a
without permission of Gifco Group Code

LEB

age 1|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIie¢ O
Tel; +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg >} Logistics Leaders , Freight Dealers.
Since 1971

Revision History and Hold Record

Revision History

Rev. Ref.
Date No. Detailed Description of Change Section
Hold Record
Ref.
Hold Ref. Description / Reason for Hold Section

Page 2/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L.
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg

Comment Record Sheet

Gi=CO

Logistics Leaders , Freight Dealers
since 1971

Section!
Reference

Comments

Action Title Action Description

——

, Doc. Rev.
Actionee {ae

Page 3/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G ¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg S= Logistics Leaders , Freight Dealers.
Since 1971

Table of Contents

COMMENT RECORD SHEET
1. GENERAL.....

41 PURPOSE......... so
1.2 CONFIDENTIALITY: ..

1.3 OVERVIEW: ...........
1.4
1.5

REFERENCES .0......scccssscssssseterssseesesee
3 ABBREVIATIONS AND DEFINITIONS .
1.5.1 Abbreviations......
1.5.2 Definitions.........
2. SCOPE OF WORK...
21 QUTLINE ssc05ies cba00t os oes esi se SHEE thie ibaa tenet
2.2 SURVEY TERMS OF REFERENCE....-.cssscsescesssteeeesseee
2.3. ROUTE SURVEY TRANSPORT & DELIVERY SYNOPSIS...
ASSUMPTIONS
EXECUTION .....

3.
4.
5. JOURNEY MANAGEMENT.
6.
7.

NNaaan aw

HEALTH, SAFETY, SECURITY, ENVIRONMENT HSSE..
REPORT FINDINGS

71 START OF ROUTE: TRIPOLI PORT CONTAINER TERMINAL.
7.2 TRIPOLI PORT ROAD HIGHWAY 51

8. PATH FINDING....

8.1 GIFCO ALTERNATIVE ROUTE 1....
8.2. GIFCO ALTERNATIVE LINK ROUTE 2.

9. HIGHWAY 51 SURVEY CONCLUSION

9.1 HiGHway 51 CONCLUSION RECOMMENDATIONS ..... Brie PERERR RENTER sooeanscenes OO
10. LOCAL ROADS TO SITE ROUTE CONCLUSION....
11, LOCAL ROADS TO SITE ROUTE RECOMMENDATIONS...
12, GIFCO OUTLINE WTG OOG TRANSPORT SYNOPSIS.
13. CLOSING STATEMENT

Page 4]42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe¢ oO
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers
Since 1971

1. General

1.1 Purpose

This document shall outline to Sustainable Akkar the results and recommendations of the initial
route survey carried out by Gifco’s Project team for the delivery of Wind Turbine Generators
from free on trailer (FoT) Tripoli Port to FoT at the designated Wind Farms in the Akkar region
of Lebanon. Gifco are fully aware of the national importance to Lebanon and Sustainable Akkar
of this project. As are the needs to minimise any disruptive effect the delivery of the WTG’s to
site may have on the local populous and environments they pass. Safety and timely
implementation of the operation are paramount.

Therefore this initial route survey shall advise Sustainable Akkar of the most viable route Gifco
have discovered and outline Gifco’s recommendations for the proposed WTG delivery. This
survey is submitted to Sustainable Akkar, in order to demonstrate the safe, professional, and
efficient methods Gifco have approached the pre- appraisal of the Logistics required and used
to fulfil Sustainable Akkar’s RFQ.

1.2 Confidentiality:

The information contained within this document has relevance to Gifco’s future commercial
proposals as do their suggested amendments /solutions to the identified route issues.
Therefore, this is a restricted document for Sustainable Akkar's information and use within
their Wind Farm Project Team only.

All the surveys content, format, and intellectual rights are protected by “copy write”.

As such the document and or contents, in part or full, shall not be shared with Gifco
competitors, competitor's agents, or others outside Sustainable Akkars Project team
organisation without the written consent of Gifco.

1.3 Overview:

This is an initial survey, to identify the most suitable route available for delivery by road of all
the major Out of Gauge (OOG) components of the Wind Turbine Generators (WTG). It is not
a full topographical survey of the pre-advised routes available, nor of the alternatives Gifco
have found or suggest.

Post Contract award, Gifco advise that a full, OOG transport orientated topographic survey be
undertaken to detail the proposed route amendments required. Gifco have access to latest
“state of the art’ vehicle mounted route survey equipment that can electronically gather the
required data to assist in determining the precise remedial actions required to give free
passage to the proposed transport configurations. In conjunction with the transport company,
roads civil contractors, utility companies and client this data will exact and viable remedial
actions needed allowing formulation of a schedule of works at a reasonable and reliable cost.

Due to lack of exact and specific WTG details, including drawings, CoG and support frame
design, at the time of the survey, general industry indicative WTG transport configurations and
vehicle types have be utilised in determining the route viability, post remedial works where
necessary, along with manoeuvrability and clearances requirements of the indicative transport
configurations

The survey, at this stage, will identify only general outline remedial works required to overcome
highlighted issues. Once the specific WTG drawings from the supplier are received for review
by the transport company a full topographical survey is highly advised.

Page 5|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIieE< Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728
Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers
Since 1971
Note: All proposed and or alternative transport configurations and support methods shall be in

consultation with and agreed by the WTG manufacturer in order to ensure compliance with
their specific product safe carriage and Safe systems of work.

Where major issues on the route are encountered or identified, Gifco shall endeavour to
suggest alternatives routes that probably could be utilised for the delivery of the WTG major
components, These suggestions may necessitate extensive modifications to the current
infrastructure and or construction of permanent or temporary access roads on private or public
land. Verification of their viability and budget cost will be clarified post client agreement to
engage Gifco for this work scope and completion of topographic survey in consultation with
road civils engineering contractor.

Removal and reinstatement of street furniture, utilities and works, design and construction of
roads will be outside Gifco scope, unless agreed in advance. Compliance with WTG
recommended criteria of clearances, geometry and load bearing requirements should be
considered in all infrastructure development, remedial works and actions.

Page 6/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe< Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers.

Since 1971

1.4 References

Document Number Document Title

1.5.1 Abbreviations

-5 Abbreviations and Definitions

ec Description

KTT | Kocaman Transport-Turkey

HSSE Health, Safety, Security and Environment

OO0G Out of Gauge

Sow Scope of Work

Moc Management of Change

MoR Ministry of Roads _|
SA Security Authorities of Lebanon i.e. General Security, Military, Police
RA Risk Assessment register

KoM Kick off Meeting

ESIA Environmental and Social Impact Assessment

1.5.2 Definitions

Term Meaning

GIFCO Contractor legal entity as registered in Lebanon
CONTRACT Formal written instruction and promise to pay Contractor from Client to

| proceed with the SoW as defined in the signed Contractor / Client agreement.
CONTRACTOR | Out sourced resources
Sub-Contractor | Outsourced third party contracted to carry out the work scope as directed by

L(s) and on behalf of the Contractor
SECURITY Those responsible for private, military or public order and protection in
AUTHORITIES | Lebanon
UTILITY Companies having responsibility for Energy, Telephone, Gas, Water or other
COMPANY conduit services in the local area.
Ministry of Government body responsible for the development, implementation and
Roads (MoR) maintenance of public access roads in Lebanon
Management of Defined procedure in which changes to the agree equipment or process
Change (MoC) which could affect the safety or integrity of the activity are identified, managed
tisk assessed and recorded prior to recommencement of the activity.

Page 7|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe<¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SSS Logistics Leaders , Freight Dealers.
Since 1971

2. Scope of Work

2.1 Outline
Client’s requirement is for Gifco to supply route recommendations for transportation of the
OOG components of advised Wind Turbine Generators from Tripoli container Port Tripoli
Lebanon to designated map coordinates in the Akkar region of Lebanon.
The results of the route survey will determine the most efficient and least invasive transport
configurations to fulfil the WTG delivery segment of this Project.
Where current public roads infrastructure, structures, utilities or environment encroach or are
inadequate to allow free passage of the pre-advised indicative transport configurations. Gifco
shall endeavour to path find alternative routes. From this Gifco shall recommend or suggest
alternatives that may overcome or minimise remedial works in order to reach the desired
delivery destination.

2.2 Survey Terms of Reference

Road Delivery of 17 Wind Turbine Generators (WTG)

Advised Point of entry into Lebanon

Tripoli Port Grid ref 34°27'34.86"N 35°49'42.63"E

Advised wind farm locations cover a vast area in this region therefore exact site entrances will
be subject to a viable route being identified.

Site Access roads, turning and WTG laydown area will be constructed in accordance with WTG
manufacturer's standard advised criteria by others.

¢ All WTG locations, site roads and turning areas to be completed prior to commencement of
WTG major component delivery.

OOG WTG components per WTG used as guide for the survey are as per slide 5.

Each WTG consisting of up to 10 individual OOG loads.

Clients projected delivery schedule is 2 WTGs per week over a 2 month period

Delivery date TBA but early estimates are spring 2019 / 20

Convoy size & delivery period and schedule to be agreed with Client, Erection team, Local
security authorities & permitting authorities.

eoeee

Component Specifications * note dimensions are only indicative

Component LENGTH [m} | WIDTH [m] HEIGHT [m] | WEIGHT (ft)
Large dia Small dia

B63 Blade (per blade) 63.45

Generator

Tower top
Section

Tower Mid-
Section (1)

Tower Base
Section

D3-T85.0-4753

Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIiE¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg _SS>| Logistics Leaders , Freight Dealers
Since 1971

* Weights with bolts
**As used for the route survey TOR

2.3 Route Survey Transport & Delivery Synopsis

2.1 All WTG oversized components will arrive into Lebanon at Tripoli Sea Port Container
Terminal by Cargo Vessel

2.2 Atthis time, Gifco have been informed that the ships discharge and movement, to a
suitable laydown areas within the port are the responsibly of others.

2.3 Gifco’s responsibility, at this time, is only for the onward Transport from FOT (Free on
trailer) at the designated Port laydown area. To FOT at each individual WTG foundation &
laydown area. Discharge from the transport at the destination will be by others. Transport
company personnel will assist where required at point of loading and discharge by lashing
& freeing lashings. Plus operating their transport equipment as required.

2.4 Transport Configuration: As a guide to the survey, the transport engineer has used the
Siemens SWTDD-130 major component indicative weights, measurements and transport
configurations as detailed in slide # 5. However, these may not be the most usable
transport configurations for this particular wind farm topography and infrastructure. Gifco
may suggest altemative transport configurations which may overcome some of the
identified route issues found during the initial survey. These transport changes, if any, are
to be discussed and agreed with Sustainable Akkar and manufacture as the project
delivery synopsis is developed.

2.5 Delivery and schedule will be subject to local authority permit approval TBA. However,
Client has indicated a delivery schedule of 2 WTGs per Week, over a 2 Month continual
period for 17 WTG units.

2.6 Movement from the Port laydown area will be subject to prevailing local conditions at the
time. Namely weather, Military, Police, Public and Utility Authority permits or restrictions
imposed by them due to traffic volume or holiday periods or security issues. All TBA
nearer the delivery date.

2.7 Subject to routing and outside controls, staged route segment delivery may be required to
ensure minimum disruption to local community activities and working / commuting periods.
Again this synopsis can be clarified as the project delivery details are developed.

3. Assumptions
Gifco assumes, and shall plan according, that others have already reviewed the siting of these
Wind farms and that alternative suggestions have been voiced on the solutions to overcome
the route issues identified in previous surveys.

4. Execution

Using a suitable vehicle for the intended terrain, Gifco, over a two day period in the region,
travelled the public highway from Tripoli Port to the region of the intended wind farms. During
this journey overhead and under road major structures shall be identified and initial
measurements taken where required. Where routes are found impassable, by the indicative
transport configurations, outline suggestions for remedial actions to enable passage shall be
noted.

Where allowed Video and photographs shall be taken. These shall, where possible, be geo
tagged to enable location identification labelling.

Page 9/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. 6 & ¢ Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728 = f

Beirut International Airport Road — GIFCO Bldg Logistics Leaders , Freight Dealers.
Since 1971

5. Journey Management

The journey shall start at the Tripoli Container Port and end at the advised Wind farm destination
entry points.

Where issues are encountered that are insurmountable, Team shall endeavour to locate
alternative routes. Log their location, local environmental, current status and general works
required for any upgrade / civil works.

6. Health, Safety, Security, Environment - HSSE

Gifco team shall at all times be aware of the surrounding hazards and potential risks to life these
hazards may inflict. Suitable precautions shall be implemented at all times. Local knowledge and
recommendations from Local advisor shall be adhered to at all times.

7, Report Findings

The initial route was suggested by Sustainable Akkar and supplemented by information gathered
from Google Earth Pro / Maps and electronic navigational aids

The route survey Team shall use this route as the basis of the survey and highlight any pinch
points (PP) that may cause restrictions & or obstacles for the indicative transport configurations.
Where architectural or geographical obstacles are encountered that are insurmountable, Survey
Team shall attempt to route find other solutions and or suggest other solutions, transport
configurations, or approaches that may overcome the issue.

7.1 Start of route: Tripoli Port Container Terminal
Receiving the cargo, transfer to Laydown, support and reloading to transport, at this time, is
outside this survey scope and will be to the responsibility of others.
However, it was noted that the ports current handling equipment for this project, includes two
Gottwald Harbour mobile port cranes. Year of manufacture 2003 & 2006 respectively with 100
ton capacity which are currently using 5 year test criteria, in test and several 40 tonne container

Page 10|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIF < Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg > Logistics Leaders , Freight Dealers
Since 1971

handling Telehandler and Front lift handlers. Several 70 tonne capacity port container trailers
were noted but no low heavy Mafi trailers. All the handling equipment looked to be well maintained
and serviceable.

PPO1 Within the port and on the exit route there is a customs hall that all vehicles transit.
Measurements of the facility, at the time of survey, were not possible due to the short notice
survey request and permit requirements. Currently there is no bypass road of this facility.
However, there was vacant land suitable for one to the immediate side of the hall, should a
detailed survey prove it necessary.

!
|

PP02: The port internal access road by the exit gate is circa 19 m wide, reducing to circa 16 m
nearer the exit gate. Each side bordered by concrete bund walls surmounted by steel poles and
wire mesh infills. These look to be movable, with agreement of the Port and Lebanese's General
Security, should it be necessary to increase the clear oversail & overhang sweep area to allow
the WTG blades to exit the port un-hindered.

11/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIie¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg ZS Logistics Leaders , Freight Dealers
Since 1971

PPO3: Exit from the Port is by a commercial gate which is circa 13 meters wide. There are concrete
bund walls circa 3 m high to each side circa 6 meters long. In an addition another smaller security
/ personnel / car access gated building to the left (looking at the port from outside).

A detailed topographic survey of the port internal and external area will be require to determine
the exact remedial works required once the transport configurations have been clarified.
However, this visual assessment suggests that a section of external wall and internal bund wall /
fence will need to be temporally removed.

The external area of the port exit is a dual carriage way public road with a 13 m wide supplementary
area used for parking and layover of commercial vehicles.

From the gate to the opposite side of the road is a total of circa 33 m whilst the gate is only circa
13 m wide.

Initially, In order to exit the port with a 63/4 meter long WTG blade on a “wing trailer’, alterations
will be required to supply sufficient oversail and overhang swing clearance. This visual assessment
identified that the following amendments will be required Topographic survey will clarify the exact
details.

Page 12/42
Ghorayeb International Freight Forwarding Co. (GIFCO) $.A.L. { = ¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Logistics Leaders , Freight Dealers
Since 1971

In addition to this various items of concrete blocks will require removing, and the ground /
roadway making good for the vehicles to utilise all the available area.

Subject to Topographic report, Overhead cables and or their supporting pylons may need
to be temporary repositioned removed or permanently relocated.
A topographic survey will determine exact remedial works required allowing detailed consultations
and agreements with the local utility owners, Ministries & Authorities for their costs and
implementation schedules to be submitted.

For sake of good order, and not to continually be repeated, the aforementioned sequence

for route amendments will be the protocol for all identified pinch points along the route, unless
mentioned in this report otherwise.

7.2 Tripoli Port Road Highway 51
On exiting the Port the vehicles will turn 90 deg left along the main Lebanese South/North highway
with international designation number 51.

Page 13|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G = ¢ Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bidg SSS Logistics Leaders , Freight Dealers
Since 1971

PPO6: 1.5km Grid ref N 34.451849° E 35.842352°

A new road is being constructed with a concrete beamed bridge passing over the main port
road.

Measured minimum heights left 6.7 m, right 6.7m.

The surveyors have been advised, post carrying out the survey, that road, of which this bridge is
part off, may be completed by the time of the WTG delivery and may therefore give an alternative
route out of the city of Tripoli. This would be subject to usability of the access ramp location &
geometry, also the egress location and geometry onto the current highway 51 infrastructure.

A detailed profile and geometry of the access egress junctions have been requested from the
information source so that it can be evaluated and either integrated into the proposed route or
eliminated.

PPO7: N34.453341° E35.840381°: Between the port gate and the over bridge there is a sweeping
curve to the right. This area is lined on the left with commercial properties and young trees on the
central reserve. Surveyor recommends that this area is cleared of all parked vehicles and traffic
flow before and whilst transports pass.

PPO8: 2.2km

Abou Ali Roundabout is an oval Roundabout of circa 140 m on the long axis & 84 m on the short
axis.

The roundabout road fluctuates between 13 & 18 m wide.

Grid N34.446514° E35.846558°

Page 14|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe< Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SSS>[ Logistics Leaders , Freight Dealers
Since 1971

Entry into the roundabout is from a circa 15m wide road. This is split by a divider reducing the
road down to circa 10 m.

PPO9: At grid 34.446588° 35.846541° on the left of the road set back circa 22m from the divider
apex there is a lamp post which may need to be removed to allow entry into the roundabout.

PP10:

PP11: 2.4km the roundabout is intersected by a river though it’s short axis and passed over by a
single span concrete bridge of circa 30 m which is full width of the surrounding road.

It was not possible to see under the bridge to assess the condition and type of construction.
Further investigation with the ministry of roads will be required to exact its current capacity
capabilities in regard to load support and permissible axle loads. However, as this is a major
access road to the port & city, it is estimated that the bridge is of structural soundness and be of
a minimum of 50B rating.

This is a busy road and all parked vehicles and traffic should be removed during transit of the
OOGs

15 | 42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. 4 ¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728 eae |

Beirut International Airport Road — GIFCO Bidg Logistics Leaders , Freight Dealers
Since 1971

Roundabout 2"4 Quadrant looking back

Roundabout 2nd Quadrant
Sats a

what lb 504

Roundabout River bridge 3" Quadrant Roundabout 3° Quadrant & Exit

Fouad Cheheb Tripoli Minieh Highway 51

Steel & concrete construction. Rising from the right to left. Minimum

5.7 m clearance.

SSS SSS

All along Fouad Cheheb there are myriad of overhead cables. Due to the abundance of

them they were not measured. However, as this is a major highway trucks pass along, the
minimum height is estimated at 5 m. Should the overall traveling height of any of the OOG vehicles
be over this then the cables shall need specific survey to determine the actions required. i.e.
temporary lifting or permanent raising prior to transit.
As this and the other road identified are extremely busy, should any of the cables require lifting,
then the surveyor recommends that these are permanently raised prior to commencement of the
first OOG movement. Not to do this, would severely hinder and slow down the transit of any
convoy and have a serious impact on the safety of the transit operation and the public in general.
Due to the abundance of transports, permanently raising identified low cables is recommended
for all of the subsequent routes chosen.

Page 16/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIlEe¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SS Logistics Leaders , Freight Dealers
Since 1971

Fouad Cheheb Tripoli Minieh Highway Fly over bridge ramp @ 2.3 km

PP13: 3.1km A Fly over ramp with an angle of circa 3.5 deg over a longitudinal length of circa 95
m with the apex at circa 5.45 m high, it then gradually descends back to 0 ground level after circa
600 meters. More information from Ministry of Roads (MoR) is required to clarify structural
integrity and is suitable for the proposed load configurations. Should the MoR not have these on
record, or detailed drawings a full topographic survey to determine exact longitudinal concave
and convex profile will be required.

PP14: 4.0 km Concrete build Footbridge

Grid N 34.451930°, E 35.863013°

Measured height left 5.1 m lowering to 4.49 m right. Calculated max height of cylindrical load
centre 4.88 m.

This is the lowest structural height restriction so far on the route. Therefore the limiting factor on
overall traveling height of all loads out of Tripoli city on the current identified route.

Page 17/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe¢ oO
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bidg > Logistics Leaders , Freight Dealers.
Since 1971

Note: Should the new relief road which is still under construction be suitable and sufficient for the
transports at the time, then this alternative route could by pass this height restriction.

PP15: Footbridge 5.5 km
Grid N 34.27123 E 35.151.5830
Sign over road measured height 5.75 m lowering to 5.7 m on the left 12 m wide road way.

PP16; @ Circa 7.0 Km along the route there is a Military check point consisting of concrete blocks
and sentry stations. Grid N 34.463103° E 35.892431°

No photographs were allowed and measurements for clearances were not taken.

Lebanon General Security and Ministry of Defence authorisation and permits will be required
before any Topographic survey can be undertaken to determine any possible temporary
amendments to the facility during transit period of the WTG OOG components.

Page 18|42
Ghorayeb International Freight Forwarding Co. (GIFCO) $.A.L. G ¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bidg SS Logistics Leaders , Freight Dealers
Since 1971

Military Check point

PP17: Sign Over road
Grid N 34.463330°, E 35.903116°
Height 5.7m left 5.75 m right

PP18 Grid N 34.463815° E 35.906872°
At 8.37km past the sign
PP17 Under pass tunnel. To the right there is a slip road off and back onto the main highway.

This bypass road has no overhead restrictions and is suitable for all WTG OOG components to
pass.

Page 19|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIie¢ Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SS Logistics Leaders , Freight Dealers
Since 1971

PP19 Footbridge

Grid N 34.473213° E 35.923225°
Measured height 5.52 left 5.63 right
Road width circa 11m

PP20: @ 9.6 km Cast Footbridge
Grid N 34.480712° E 35.936339°
Measured @ 5.1 left & 5.13 right

Ghorayeb International Freight Forwarding Co. (GIFCO) $.A.L. G Cc Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SS Logistics Leaders , Freight Dealers.
Since 1971

Me

PP21: @ 11.1 km Cast Footbridge
Grid N 34.494877° E 35.957846°
Measured @ 5.1m left & 5.33m right side

PP22. Underpass Tunnel

Grid N 34.49882, E 35.960169

To the right there is a slip road off and back onto the main highway. This bypass road has no
overhead restrictions and is suitable for all WTG OOG components to pass.

21/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. F a E ¢ Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728 =

Beirut International Airport Road ~ GIFCO Bldg Logistics Leaders , Freight Dealers
Since 1971

} under pass with bypass route
ete eam

@ 14.7 km Over sign
Grid
Measured @ 5.6 m right side. Traffic was too heavy and too dangerous to get the left side
measurement.

Al Mahrma : Cast in Situ 7 span concrete bridge
Grid N 34.503154°E 35.963379°
Measured overall span of 36 meters bearing to bearing. Each span is circa 5 m resting on supports
of circa 30 cm thick full width of roadway.

Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SSS>j Logistics Leaders , Freight Dealers.
Since 1971

Details of the bridges original capacity and current structural status should be obtained from MoR.
However, this being a major highway it is expected to be suitable for all expected imposed WTG
OOG vehicle axle loads.

Should the MoR not have the information available, a structural bridge assessment may be
required to ascertain the current structural integrity and capacity.

PP25: Cast Footbridge @16 km
Grid N 34.508707° E 35.966972°
Measured @ 5.5m right side
The traffic at the time was too substantial and dangerous to enable measuring the Left side as
there was no safe haven for the surveyor. However, the survey team’s visual review noted that
any fluctuation in height from left to right would be slight.

PP26: Roundabout @ 17.4km from Tripoli Port @ Al Abade.
This is a major intersection of the highways. The " exit to the right leads to Halba.

Whilst the 2" exit leads to Aarida along the coast and the border crossing into Syria.

For the Wind Farm Project the a4 exit will be taken and the route continued towards Aarida.

Al Abade Roundabout

Due to the numerous items of street furniture, lamps and fencing etc, plus the substantial traffic
volumes, a full topographic survey is recommended to determine the exact path the WTG OOG
cargo could take, especially the Blades and the top tower section, this will detail the exact remedial
actions required to give a free transit corridor.

Page 23/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. r ail [ a ¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728 q Fy |

Beirut International Airport Road — GIFCO Bidg =

= Logistics Leaders , Freight Dealers
Since 1971

One suggested option could be to; temporary remove the roundabout island features down to
street level and place temporary barriers there to guide general traffic in the period between
transport convoys, thus giving free passage of the vehicles through the island area. Reinstating
such post-delivery of all OOG items.

Al Abade Roundabout

x

An alternative path may be, to pass contraflow to the left of the roundabout island. This would
entail removal of a section of the central North /South concrete divide, and possibly a street lamp
Post on the approach to the roundabout. As well as a section of the roundabout island perimeter
fencing and signage. Exit from the roundabout would be also contraflow on the south bound
carriageway. Therefore, also requiring removal of a section of the North / South concrete central
divide to allow the vehicles to pass back onto the north bound carriageway. A topographical
survey would determine exactly the optimal corridor wilh the least amount of adjustments.

Shaded area to be removed to allow contra flow

3 span concrete on site concrete cast bridge
Grid N 3454968, 35.99218 N
Overall Span circa 17 m bearing to bearing
Support columns circa 40 cm thick.

Page 24/42
Ghorayeb International Freight Forwarding Co. (GIFCO) $.A.L. é
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728 3

Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers
Since 1971

no ee

Details of bridge capacity and current structural status should be obtained from MoR. However,
this being a major highway it is expected to be suitable for all expected imposed WIG OOG
vehicle axle loads.

Should the information from the MoR not be available, a structural bridge assessment may be
required to ascertain the current structural integrity and capacity.

Offset Roundabout
Grid N 34.553346° E 35.993084

Roundabout Fork Left towards Mqaitaa
We 3 deeenpian tr your map

At this roundabout the highway splits. The left fork continues along the coast towards Aarida and
the Syrian border crossing. The right fork leads towards Aabboudiye. This is the direction the
transports will continue along to the prospective Wind Fam locations.

Page 25/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIE¢ O
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg 2S} Logistics Leaders , Freight Dealers
Since 1971

PP29: Old Customs Hall

This facility is made up of three halls, two narrow halls joined in the centre with offices and
inspection kiosks / tables. With a separate wider and higher, clear of obstacles, hall to the right.
However, accessing this wider hall would entail removing a private dwelling boundary wail plus
relocating major overhead power cables & lamp towers plus raising the yard level in front of the

A further study would be required to ensure that the work would not cause problems to the owner.
Marked 2, 3 & 4

An alternative could be to remove the central office and inspection counter from the two adjoined
halls or remove the Halls completely. This option would negate any other work with the power
cables, towers, walls or private dwelling. Should the authorities require reinstatement of the hall,
this could be achieved with a cost effective modern prefabricated building.

Gifco Survey Team recommendation would be the removal of the Customs Hall marked 1.

PP30: Turn right @ Aabboudiye circa 36.6 km from Tripoli Port
Grid: N 34.631685° E 36.113019°

26 | 42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe<( Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers
Since 1971

Aabboudlye tum right ss Legend
ite adescrpeon a your @ coat ates oars

¢

CO
7, %
Gogol Fart

The right turn towards Kouachra is from a circa 14 m wide road flanked on each side by
commercial properties and an area with small trees onto a 25 m dual carriageway with low a
concrete divider.

ie

1) ai a
To allow the OOG vehicles to pass freely the central divider, area of trees
be cleared.

and power pylon should

PP31: U bend in a Valley @ 46 Km.
Grid N 34.610594° E 36.225503°

Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G | = ¢ '@)
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Logistics Leaders , Freight Dealers
Since 1971

Between Dabbabiye & Fraidis there is a U bend in a valley with two separate single span cast in
situ concrete bridges. These single span bridges are circa 13 mspan each

The road inner radius = circa 50 m with outer radius of circa 60 m.

Due to gradient changes between the approach road and the egress road the angles and
gradients will require plotting to ensure they are within the wing trailers manoeuvring capabilities.
Also the rock face near the apex of the bend requires review to ensure blade overhang clearance.

PP32: Curve between Fraidis & Menjez with lamp standards on the inner radius.

Grid: N 34.612789° E 36.240019°

Radii of curves to be surveyed to ensure Blade oversail and overhang are not encroached.

If required temporary remove lamps as marked or reposition outside over sail /overhang swing

area.

Page 28|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G =< Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg S> Logistics Leaders , Freight Dealers
Since 1971

2 x Single span cast on site bridges with circa 13 m span each. These are fairly new
constructions and visually, in good structural condition.

/e with lamps on inner radiu
ecient yo mo

PP33: Security Checkpoint with no Photos allowed.
Grid N 34.610594° E 36.225503°

age 29/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. (i = { fi ¢ Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728 §e ai

Beirut International Airport Road — GIFCO Bidg Logistics Leaders , Freight Dealers
Since 1971

Security Checkpoint with concrete blocks and sentry posts. This was unmanned during the

survey, however the traffic calming obstacles in the roadway should be removed or repositioned
for free passage of the WTG OOG transport period.

Menjez Check Point
m3 Gesripan fr yeur map

The Gifco surveying team continued along the highway until Chadra. Here the route became
impassable for long OOG vehicles due to urbanisation and infrastructure restrictions by acute
turns and junctions surrounded by immovable obstacles. i.e. houses and private structures

Therefore is was decided to ended the survey of the known highway route at this point.

The surveying team was made aware of previously identified, by others, alternative roads which
was basically a very narrow farmer's field access track. This was extremely narrow and rugged
only accessible by a specialised rugged terrain 4x4 vehicle. This track would require major re
construction, as much as the suggested link road at its end point. The previous survey suggestion,
to build a new link across contoured agricultural land of some 3 km, as the crow flies, to meet up
with a current road / farm tracks that also need upgrades.

Surveyor decided that, as this alternative had already been explored by others and
recommendations submitted to Sustainable Akkar for their digest, and as the Gifco surveying
team only had limited time in the area, it would be more productively spent exploring the
surrounding areas to try and discover any other probable alternatives.

Following this mandate, the team explored several roads and routes that linked to the existing
highways and major road systems.

The objective of this part of the survey was to explore roads and tracks in the area which could
open up other delivery routes and possibly, alternative methods of transport configurations that
may minimise other civil works.

Path finding

After several hours driving many local roads, and consulting with navigational aids, two or three
probable alternative roads were identified. These roads all lead in the general direction of the
intended Wind Farm sites. None of the locally located roads found by the team were suitable &
sufficient to ensure free passage of the super long transport configurations, without major civil
works and or removal of buildings, consisting of both commercial and private dwellings. In some
cases, the roads discovered reduced in width and geometry significantly enough to make them
only passable by small commercial vehicles and private cars.

The Gifco surveying team however, did locate some probable alternatives which, after
upgrade work could possibly be more direct to the site, but not to the previously

Page 30/42
Ghorayeb International Freight Forwarding Co. (GIFCO) $.A.L. te ¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728
Beirut International Airport Road — GIFCO Bldg

Sj Logistics Leaders , Freight Dealers
Since 1971

identified entrance locations and only with more manoeuvrable transport configurations.

Topographic survey and further enquiries with local community and authorities are
highly recommended for all routes located. This will ensure verification that they can be

utilised and that any amendments to alignment or configuration required can be
implemented.

The following screen shots show some of their locations.

Some routes investigated have been removed in order to give clarity to the image.

seat 8 24458
‘Sustanane wndra |
THansnprer ore WF Ste 0U8

 sswrosestpeer a5"

"> Sumani wis 1
“Taneapmert weato WF See use

Tapeh Cher many

Page 31|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIiEe¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SS Logistics Leaders , Freight Dealers.
Since 1971

8.1 Gifco Alternative route 1

Glico ‘
‘Win a description for you mep F aerigna ‘ Posshle nev oad/ pyre?

This route is along a current road servicing villages, farms and residential properties. The surfaced
road links the Aabboudiye / Chadra highway to the Halba / Qoubaiyat highway. It is recommended
that a full topographic survey is carried out to-identify and delermine the exact needs for upgrades
to allow free passage of the super long WTG ©0G transports.

This probable route would link the two major highways in the area bypassing the Pinch point at
Halba.

Page 32|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SS Logistics Leaders , Freight Dealers
Since 1971

Show list

a! my ¢

Link road route 1
Between Noura El Tahta & Baghdadi

Page 33|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G | ¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Logistics Leaders , Freight Dealers
Since 1971

Beirut International Airport Road — GIFCO Bldg

th aA by ee Sick
Aabboudiye / Chadra highway access point @ Noura el Tahta

Halba / Qoubaiyat highway egress point @ Bagdadi

34 | 42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G e< Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728
Beirut International Airport Road — GIFCO Bldg > Logistics Leaders , Freight Dealers.

Since 1971

8.2 Gifco alternative link Route 2

Legend
+ Possbisnewtond urge?

Google Earth

This link road would connect the Aabboudiye / Chadra highway with the main road that connects
Chadra & Aandget.

Puce ae Tei |
Aero |

a |

Looking down the link road gradient towards the intersection with the Aabboudiye / Chadra
highway.

Page 35|42
Ghorayeb international Freight Forwarding Co. (GIFCO) S.A.L. GIe< oO
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers.
Since 1971

Link Road looking up the Gradient

Page 36|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. G | [= 4 Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg > Logistics Leaders , Freight Dealers.
Since 1971

From here it is possible to connect to the current road past the Country club and up into the
mountains by the Wind farm sites.

It's common knowledge that this road up to the wind farm sites is unsuitable for the super long
transport configurations. However, Gifco team believe that by utilising different transport
configurations they can negotiate the majority of these curves and bends, with minimum
alterations, to gain access to the suitable Wind Farm site locations.

a)

b)

c)

q)

e)

91

a)

b)

c)

qd)

Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIe¢ Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg S| Logistics Leaders , Freight Dealers
Since 1971

Highway 51 Survey Conclusion

After two days traveling the main route, as previously outlined by Sustainable Akkar’s
representative, Gifco’s survey team concluded the following:

The main highway route is only suitable, with remedial actions at selected pinch points, for
transport configurations with a ridged length of circa 64 meters and a nominal running height of
4.88 meters and below.

This restriction is due to the lowest road overpass bridge at PP14 as measured at 5.1 meters left
side and 4.49 meters right side over a 12 m span. Thus giving a centre of the load calculated
maximum height under the footbridge of 4.88 m. Assuming free air safety gap above the load of
circa 10 cm on a longitudinal and lateral level road profile. With a similar air gap to the side of the
load to the left side support pillar.

However, subject to usability at the time of movement there may be a bypass route that may detour
around this low restriction.

There are a myriad of overhead cables cross highway 51 along the entire route, mainly
concentrated within the urbanisations. Due to the immense number of these they were not
measured, however the visual inspection concluded that the majority were above 5 meters high.

The main highway route from Tripoli Port is extremely busy at certain times of the day. Therefore
timing of transits through this area will require close coordination with the local authorities to ensure
safety of the cargo, transport operatives and general public.

All major intersections along the route would require some manner of remedial works to ensure
free passage of the super long transport configurations.

There is a possibility of an alternative route out of Tripoli Port to connect to highway 51. This would
in effect bypass the low footbridge as detailed previously. However, this rvad is still under
construction! Gifco’s survey team were advised, post the completion of this initial survey, that the
new road is expected to be completed prior to commencement of movement of the OOG WTG
components. Therefore subject to further enquiries.

Highway 51 Conclusion Recommendations

The restricted overhead height of the footbridge @ PP14 limits the overall traveling height of the
OOG vehicles, consequently omitting the use of shorter but higher transport configurations.
However, to pass some of the ground fixed infrastructures, the surveyor recommends that detailed
topographic surveys are undertaken to verify the suggested visual alterations are suitable and
sufficient to enable unhindered transit of the super long OOG vehicles.

Timing of the transits will be subject of critical planning and coordination due to the extreme
volumes of traffic and the lack of patience of other road users.

It is also recommended that all verified remedial actions along this highway be completed in
advance of commencement of any OOG transports. The transport contractor should verify the
sufficiency of this work, either by test run or physical measurements, prior to mobilisation of their
equipment into Lebanon.

Surveyor recommends; that all overhead cables are detailed and measured to establish the work
scope required to permanently raise any low cables prior to transit of the OOG WTG components.
During this detailed survey the condition of the cables insulation status should be reviewed to
establish the projected air gap between load and cable. This air gap should be a minimum of 30
cm for insulated low voltage cables, raising up to 7 meters for non-insulated high tension power

Page 38|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIie<¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg Sj Logistics Leaders , Freight Dealers
Since 1971

lines as per international guidelines on safe passage under power lines. The last thing anybody
wants, is damage to the cargo, operators or outages due to arcing from the cables during transit.

e) Due to extreme volumes of traffic on this highway, especially at junctions and intersections through
urbanised areas, the surveyor recommends that pre planning with the local authorities is
undertaken at the earliest opportunity to establish possible time periods, schedules, controls and
barriers to ensure unhindered safe transit of the OOG WTG major components.

f) Convoy layover facilities should be identified and established along the route to ensure that; should
any unrelated incident or situation occur, outside the transport companies or escorts control, then
a safe haven is available for all the vehicle within the convoy. These are safety contingency
facilities but an essential requirement whilst a situation is dealt with and the route cleared, or the
escorting personnel return for continuation of the transit.

g) As stated in the beginning of this report; It is recommended that a topographic survey on all
identified intersections along the highway are undertaken to confirm all suggested amendments in
this initial survey are suitable and sufficient to establish clear over sail and overhang swing for all
transport configurations.

For this purpose Gifco have access to the latest award winning vehicle mounted electronic and
image survey equipment to carry out this type of route survey. The collected data is analysed with
sophisticated software to measure the routes road and periphery objects and map their locations
in relation to the transit route. Enabling the selection of the most suitable transport configuration
and minimising unnecessary route upgrades, utility amendments and peripheral street furniture.

h) Gifco recommend that further information is gathered from the contractors and Ministry of Roads
at the earliest of time, to establish whether the new road in Tripoli will be available. Also the
suitability and sufficiency for using this new road section to exit Tripoli.

10. Local roads to site route Conclusion

a) The road infrastructure in the region of the Wind Power sites and their project entrances was
found to be of a lower class than the Highway. From entering Chadra on the highway it was
clearly evident that Sustainable Akkar’s original proposed delivery route was unsuitable and
insufficient for any of the proposed super long OOG WTG vehicles. It was noted that some
standard construction and general delivery vehicles also found difficulties at times to negotiate
some of the gradients, junctions and hairpin bends as the route progressed up the mountain
route.

b) Where hairpins and tums were encountered some of the road surfaces were polished and or
tutted. This would have significant effect on the traction of any OOG vehicles. These would
require addressing prior to movements should this route be the agreed solution.

c) Overall none of the roads surveyed were passable by long, wide & heavy loads of the ones
originally intended for the WTG's.

d) The Gifco team identified some probable alternative roads that could bypass some of the
inanimate obstacles, however they too were not suitable or sufficient for the super long
transport configurations. However, it is believed that they could be made suitable either on a
permanent or temporary basis, subject to authorisation and adjacent land owners consent.

e) These alternative roads however do not extend all the way to the original advised site entrance.
However, other probable routes were found that, subject to some reconstruction and or
construction of short sections of new roads, could be made passable for shorter but higher
transport configurations.

f) Some of these roads could be linked to the current roads infrastructure so as to enable

Page 39/42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIeE< Oo
Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg SS Logistics Leaders , Freight Dealers

9)

Since 1971

reconfigured transports to deliver the OOG components via current routes available to site
subject to further consultation and enquiries with all parties.

Alternative non land based options for the final delivery to site were investigated, mainly
helicopter and an aerial ropeway. Gifco have located a suitable commercially available
helicopter in the Mediterranean region that may be suitable. However its operational carrying
capacity is limited to circa 21 tonne, and then it would be subject to an intensive review of the
operating terrain, load support system and flight permits for Lebanon. Gifco is still investigating
and awaiting responses, on the viability of an aerial rope way with a manufacturer to ascertain
its full potential and load capabilities.

11.Local roads to site route Recommendations

a)

b)

°)

In order to overcome both the height limitations of the main highway route 51 from Tripoli to
Chadra, Gifco surveyor recommends at this time, and is subject to further consultations,
enquiries and results of topographical survey, the utilisation of a different transport
configurations as per the indicatives ones advised by Sustainable Akkar for this initial survey.

For example; for the tower sections the use of Snabell type configurations from Tripoli towards
Chadra, as per the Siemens indicative transport illustrations. Then at a suitable location in the
vicinity of the Wind Farm locations, changing the transport vehicles to shorter but overall higher
configurations for the final segment up to the WTG sites.

Although this will entail transhipments it may negate a significant amount of road amendments
and new build in the final segment to the wind farm entrances. These shorter and more
manoeuvrable modular axles, for the heavy and long tower sections and nacelles could
eliminate the majority of tree removal and reduce it to raising the tree crowns.

With regard to the Blades delivery, again the major issue is the final segment of road to the
site entrances. From either Chadra, Aandget or Qoubaiyat, blade lifters would be highly
recommended for this final leg of the route to site in order to overcome many of the obstacles,
tight curves, hairpin bends and trees. Utilising these items of highly manoeuvrable equipment
would in itself open up opportunities on the routes, otherwise closed to the Wing Type Trailer
configurations. Initially the Surveyors thoughts were to tranship the blades as per the towers
above, however Gifco’s Transport Contractor has possibly an alternative, subject to review of
the blade details, plus client, WTG suppliers and Lebanon's authorities’ approval. These pieces
of equipment would allow suitable road speed on the highway to deliver the blades direct from
Tripoli Port to the site without this transhipment. This equipment would also minimise route
amendments on highway 51 too.

12.Gifco Outline WTG OOG Transport Synopsis

a)
b)

°)

Gifco's outline transport synopsis for the WIG OOG components is as follows:
Undertake full vehicle mounted electronic Topographic survey followed by analysis and report.

Based on the Topographic report and the routes identified as most viable, select the most
Suitable transport configurations for the given WTG OOG components.

In addition to identifying incident safe havens along the route, locate and prepare a suitable
consolidation / transhipment area within the Chadra, Aandget or Qoubaiyat region. Gifco have
already earmarked a couple of areas that would fulfil this requirement. However, these may
change subject to the Topographic report and the final route chosen. Here the WTG major
components requiring transhipment will be consolidated for onward delivery.

Where component transhipment is undertaken Gifco intend to utilise two different sets of
transport equipment. One set to work between Tripoli port and the consolidation site. The other
to work independently, but continually, between the consolidation site and the WTG erection

Page 40| 42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIE¢ Oo
Tel: +961 1 450550 Fax: +961 1455618 PO Box: 11-7728

Beirut International Airport Road ~ GIFCO Bldg SS Logistics Leaders , Freight Dealers
Since 1971

locations. In this manner the delivery schedule will be controlled. It is envisaged at this time
that the highway 51 segment from Tripoli port will have restrictions imposed with regard to time
of day movements. It is also possible due to the local commercial traffic from the quarries and
businesses in the area that similar restrictions may apply to the final delivery segment too.

All these issues Gifco will be investigation further and developed as will the delivery strategy,
in consultation with Sustainable Akkar, Authorities, Businesses and local Community leaders
once Gifco have been awarded the transport delivery contract.

d) Post topographic survey Gifco will agree with client on any necessary road improvements in
quality of surface, and or infrastructure geometry.

e) Post any road improvements shall to be inspected by Gifco’s Transport contractor prior to
commencement of the first WTG OOG delivery.

f) With regard to the alternative, non-land based options, for the final delivery to site of the WTG
OOG components. The helicopter option would only be available for items below 21 tonnes,
and as such an alternative for not all of the major WTG components. The aerial ropeway, at
this time, also has a limited capacity in the region of circa 40 tonne and therefore again not a
solution to all the WTG components. Additionally one has to consider the need to have
handling equipment and transport at the head of an aerial ropeway to move the items to the
WTG foundations. Gifco believe that these alternatives would not fulfil Sustainable Akkar’s
scope in full and at timely and cost efficient manner at this time.

13. Closing Statement

In closing this report, Gifco would like to assure Sustainable Akkar that this report was carried out
by persons who are highly skilled, knowledgeable and experience in the movement of Energy, Oil
& Gas major assets around the world.

The lead surveyor himself has over 40 years in the Oil & Gas Energy sector specialising in Heavy
transports using Road, Air, Sea and Rail.

The chosen specialist transport contractor’s principal has in excess of 50 years owning,
developing and operating the types of vehicles required to move these WTG components.

The two together, working for Gifco, successfully planned, managed and executed the most
recent delivery of oversized and heavy none devisable loads in Lebanon of 10 X 340 tonne
Engines to the Zouk Power station. The project was completed safely, on time and within budget
to the end Clients satisfaction.

Gifco is the Main Contractor and Lebanese Legal Entity fully capable to undertake this work scope
with their contractors above. Gifco has been involved in freight movements, third party supply
chain management solutions, project cargo services for Government and Non-government
entities and is duly registered and licenced in Lebanon since 1971. Employing to date over 214
Local staff, with warehouses and offices across Lebanon including office in its main port and
airport. Along with its head office in Lebanon, GIFCO operates several branches across the
Middle East and Africa.

The recommendations, viability and suggestions contained within this report are the surveying
team’s confidant belief that they can deliver the WTG OOG components to the required sites
along the routes identified within Sustainable Akkar’s imposed environmental and financial
parameters.

This initial survey along with the teams overall view, conclusions, suggestions and

recommendations for the route and delivery synopsis, are the basis of the Gifco delivery strategy
and basis of our commercial bid.

Page 41|42
Ghorayeb International Freight Forwarding Co. (GIFCO) S.A.L. GIE¢ Oo

Tel: +961 1 450550 Fax: +961 1 455618 PO Box: 11-7728

Beirut International Airport Road — GIFCO Bldg emmloaisis pesiuets reson Dealers
ince 1

Although this initial report does not categorically state that the current routes identified are suitable

and sufficient for the intended OOG vehicles, it is the Gifco’s team opinion that with some

intervention works on the infrastructure and with good cooperation and coordination between

Sustainable Akkar's, civils engineers and WTG supplier, a suitable route solution can be
established with minimal environmental disruption.

Gifco recommends establishment of a working group with Sustainable Akkar to further develop
the delivery route and transport synopsis. The working group should consist of decision making

technically competent persons of all the required disciplines with direct responsibility to the
delivery program.

Page 42|42
Traffic Impact Study
Akkar Wind Farms (SA & LWP) Construction

Dima Jawad, PhD, MSUP e
Beirut — Lebanon

djawad@gmail.com , +9613742745 e

October 2018
TRAFFIC IMPACT STUDY

AKKAR WIND FARMS (SA & LWP)
AKROUM — NORTH Lebanon

October 2018
Table of Contents

Table of Contents.

List of Figures...

List of Tables

Introduction...

Context.
Scope.....
TIS Guidelines
Assessment Methodology.
Provided Documents and Information
Proposed Project Description and Location
Haulage Route
External Roads ....
Internal Roads
Study Area...
Landuse...
Existing Road Network...
Roads.

Junctions .

Existing Traffic Conditions.

Trips Generation

Trips Distribution & Assignment

Impacts.

Impacts due to haulage of WTGS.

Impacts due to Wind Farms Construction Activities...

Proposed Mitigation Measure:

Conclusions.....

Appendix..

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
List of Figures

Figure 1: Project Site Location
Figure 2: SA Site Location at the Peak of the Mountains...
Figure 3: WTG Transport Route from Port of Tripoli to Site
Figure 4: WTG Transport Routes - Step 2 and Step 3
Figure 5: Internal Roads in SA Site (green alignment)
Figure 6: Internal Roads in LWP Site (green alignment)
Figure 7: Study Areas
Figure 8: Selected Roads..
Figure 9: Images of Selected Roads
Figure 10: Location of Key Junctions.
Figure 11: Images of Automatic Traffic Counts...
Figure 12: Classified Average Hourly Volume along Abu-Ali Badawi Road..
Figure 13: SA and LWP Sites Access Points
Figure 14: Results of Trip Assignment....
Figure 15: Assignment Results at Key Junctions (year 2020)

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
List of Tables

Table 1:Nordex N149-4,5MW Turbine Transport Dimensions...
Table 2: Selected Roads Charateristics
Table 3: Key Selected Junctions...
Table 4: Classified Average Daily Traffic along Selected Road
Table 5: Trips Generated by the Wind Farms Project....
Table 6: Capacity Analysis Results of Roads Due to WTGs Transport...
Table 7: Capacity Analysis Results of Roads Due to Wind Farms Construction Activities .
Table 8: Capacity Analysis Results of Junctions Due to Construction Activities of the Wind Farms...

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Introduction

Context

Sustainable Environmental Solutions (SES) on behalf of their clients Sustainable Akkar (SA) and
Lebanon Wind Power (LWP) has engaged the services of Dima Jawad to carry out Traffic Impact Study
(TIS) for Akkar Wind Farms Project. Three wind farms will be built in the northern eastern region of
Akkar in Lebanon. These farms will be built and operated by SA, LWP, and Hawa Akkar (HA) as licensed
by the Lebanese government in July 2018 according to the Lebanese public private partnership (PPP)
law. Combined the three wind farms is expected to have a total generation capacity of 180 megawatts.

The Akkar Wind Farm project entails construction activities for the access, erection and installation of
WTGs and other transformer facilities and storage facilities. The 60+ wind turbine generators (WTG)
equipment and blades will be imported from outside Lebanon and will be shipped to Tripoli Port.

Scope

The scope of work of the study is to determine the traffic-related impacts associated with pre-
operation phases of SA and LWP Akkar Wind Farms (ie, HA wind farm is not covered by this study).
These impacts are anticipated in the pre-operation phase due to the transport of the WTGs from
Tripoli Port to the wind farm site, in addition to the impacts resulting from traffic generated by
construction activities. The report evaluates the following traffic conditions:

- Trips generation and distribution as a result of the project;
- — Existing (2018) traffic conditions and capacity analysis;

- Cumulative (2020) traffic conditions during the critical peak hours of project phases without
and with the proposed project;

TIS Guidelines

The TIS will be conducted as per Institute of Transportation Engineers (ITE) published guidelines. The
ITE TIS guidelines defines its main objective as to determine the impact of the generated traffic by the
proposed project on the surrounding road network and identify the extent of required improvements,
if any, to adequately and safely accommodate the additional generated traffic.

Assessment Methodology

To identify the road impacts of the project and associated mitigation measures, the following tasks
were undertaken:

e Review of previous studies and documents as provided by client

¢ Inspection of the roads network from port of Tripoli to the site in addition to the surroundings
of the proposed site

e Identification of the spatial extents over which traffic associated with the project has the
potential to “significantly“ increase traffic volumes to delineate the study area

e Review of road network planning undertaken for the surrounding road network

e Conducting 3-day automatic traffic counts at key road links and manual counts at peak hours
at critical junctions

e¢ Survey of existing peak hour traffic volumes at key study links and junctions

e Review of historical traffic growth patterns to inform estimation of the likely traffic volume
growth across the road network, excluding traffic generated by the project
SS

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 1
e Estimation of the traffic demands likely to be generated by the activities associated with
project

¢ Estimation of the future traffic volumes during the project phases including and excluding the
project

e Assessment of the future operation of junctions and links identified as potentially being
significantly impacted by traffic associated with the project

e Development of strategies to minimize and mitigate any significant road network
performance impacts associated with traffic generated by the project.

Provided Documents and Information

Previous engineering studies were conducted to determine the best route for transporting WTGs from
the port of Tripoli to the site in Akroum. These studies were conducted by consultants: Madgelni, Dako
and Gifco.

The following documents and information were reviewed in preparation of this report:

¢ Dako Middle East: Preliminary road review Port of Tripoli to Akkar Sustainable Site 1- Date ~
December 2017

¢ Dako Middle East: Preliminary road review Port of Tripoli to Akkar Sustainable Site 2- Date ~
December 2017

¢  GIFCO: Initial Route Survey Report

e Madgelni: Sustainable Akkar 82.5mw & Lwp 60mw Wind Power Plants - Route Survey Report
— Date April 30, 2018

¢ Mission Report: Road Survey’s for Lebanon Wind Power and Sustainable Akkar Sites — Date
September 2018

© Google earth-based features of the site and the proposed access routes

The studies assessed the potential routes for the WTGs transport according to requirements, the
existing geometric clearances with swept path analysis of potential routes, and identified the needed
modifications and upgrades along the route so it can be suitable for transporting the WTGs. These
studies concluded with the need to construct new roads in specific around the villages of Chadra,
Mashta Hammoud and Sahle.

Proposed Project Description and Location

The project entails the construction and erection of two wind farms, SA farm and LWP farm in the
northern eastern region of Akkar north Lebanon at the mountain top of Akroum in an area known as
Bab el-Hawa (ie, Doors to the Wind) indicating the suitability of this area for harnessing the wind
power.

Figure 1 shows SA and LWP sites location within Akkar. As per the current configuration SA is located
in the north, LWP in the south.

SA site is bounded to the north by the village of Sahle and further Chadra, Mashta Hassan and Mashta
Hammoud, and villages of Andaqt and further the city of Qoubaiyat to west. To the the east, there are
Mrah el-Khoukh and Kfartoun villages. LWP is bounded by Qtalbe from the north and Akkar El-Attiaka
to the west and further by Fnaidek and Qammoua. The nearest village at the west is Jawz.

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 2
= Mi Akkari
Fo \ a
2 ‘Addabousiyah

Syiio All

“ Saadine
ean

Ain Tanta

Majdal
/ Brey
Cheikh
Mohammad Daoura
rere sed coi
oe

Mgaitaa
gee

Qantara

Hmairah
Miniyet
call
Deir Asmar eo AS
Has 5 a | Charbine

‘4 Brissa
"Tripoli lay
vali

“Bakhaoun

Figure 1: Project Site Location

The approximate area of the SA site is 8.7 km? whereas the area of LWP is around 4.8 km?. The
suggested sites is at the peak of a series of mountains in the region as shown in Figure 2.

Figure 2: SA Site Location at the Peak of the Mountains

Each site will house the WTGs, transformer, substation, storage, control, management and operation
facilities. The number of WTGs at SA farm is between 17 WTGs (GE 5,3 MW) and 24 WTGs (GE 3,8
MW). As for LWP farm 13 WTGs (GE 5,3 MW) and 18 WTGs (GE 3,8 MW) making the maximum number
of WTGs for the two sites at 42 WTGs. The exact sites layouts, the number and type of WTGs is not
finalized yet at the time of preparing this study. Accordingly, and as a conservative measure, the study
assumes the most critcal conditions. The dimensions of the WTG components were taken similar to a
potential product Nordex N149-4.5MW. Its dimension is listed in Table 1.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Table 1:Nordex N149-4,5MW Turbine Transport Dimensions

Desi Length Hei

Blade (x3) 72,4m. 45m. 3,2m. 19,9t
Nacelle (x1) 12,8 m. 4,0m. 4,3m. 69,6t
Drivetrain (x1) 6,6 m. 3,2m. 3,2m. 75,4t
Hub (x1) 5,3 m. 46m. 4,0m. 62,0t
Tower Bottom Section (x1) 14,5 m. 44m. 44m. 79,4t
Tower MID1 Section (x1) 22,1m. 43m. 4,3m. 76,5t
Tower MID2 Section (x1) 29,9 m. 43m. 4,3m. 75,3t
Tower TOP Section (x1) 35,0 m. 43m. 4,3m. 60,6 t

The construction and delivery of the wind farms is scheduled to begin in April 2019, with the wind
farms planned to begin operations by the end of 2020. The project includes the following key work
phases and indicative tasks:

- Transport Route — includes the preparation of the WTGs transport route from Port of Tripoli
to the site. This includes the rehabilitation and upgrading of existing routes and the
construction of new roads from Chadra entrance to the sites.

- Site Establishment — Includes establishment of the on-site quarry and temporary concrete
batching plant, delivery of key plant and construction equipment, the construction of initial
internal access roads required for the delivery of WTGs and construction materials.

- Civil Construction Works — Includes the construction of The WTG site hardstand areas, WTG
footings, other facilities, and internal power infrastructure.

- WTGs Component Delivery

- WTGs Erection.

It is expected to have significant overlap between each work phase, with site preparation, WTG
component delivery and erection to be executed on a rolling basis.

Haulage Route

External Roads

As mention earlier, previous engineering studies were conducted to determine the most suitable
route for transporting the WTGs from the port of Tripoli to the site in Akruom. The identified route
was identified by the client as shown in purple in Figure 3.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Legend
» Existing Roads

© Ste Location
+ STI: Route Port Tipal - 08832

Rimailes.

Figure 3: WTG Transport Route from Port of Tripoli to Site
As per Magdelni report, the route must fulfil these requirement:

-  Allelectric and phone cables over the road must have a clearance of 6m above ground.

- The access and site road longitudinal gradient must be a maximum of 8° (14%).

- Additional pulling units are required during transportation for gradient above 14%.

- Minimum transverse inclination of road is to be 2 % to one or both sides in within the
project site.

- The load bearing capacity of all site roads must have a compaction of minimum 95%.

- In addition to the space required for the turning swept path of the 75m-long blades.

Based on the assessment results, the transportation of the turbines will be initiated from Tripoli port
and will be maneuvered along the coast through several Lebanese cities. The list of all the
areas/cities the trucks will be passing through: Abou Ali Roundabout, Al Beddaoui, Deir Ammar, Al
Minie, Al Nabi Kzaiber, Bhannine, Al Mahmra, Al Abde, Khane, Haret Al Jdideh, Ballaneh Al Hissa,
Hissa, Tall Hmaire, Abboudiye, Nour El tahta, Dabbabiye, Fraidis, Menjez, Rmah En Nahriye, Chikhlar,
Machta Hammoud and Maabile.

The length of the route up to site entrance is approximately 67 km with an additional 16 km inside
the site (not shown in Figure). The transport route is divided in three steps.

Step 1: starts at Port of Tripoli until Chadra entrance (OBS32)

This step entails preparation of existing roads:

- Modification at turns to accommodate the 75- meter blades along with few new links that
will be constructed to reach the project site.

- The removal of concrete blocks, steel barriers, poles and signboard.

- Second row car parks should not be allowed during transportation.

- Trees should be pruned before transportation.

- Bridges under 5.50-meter height should be checked after WTG selection

- The turbines shall be transported at night to miss traffic jams and peak hours.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Step 2: starts at Chadra entrance (OBS32) to the water tank

This step involve the use of some of the existing roads that were found to be compliant to
requirements and the construction of few new roads and links in the area where the use of existing
road was found not feasible. The final route and the layout of the new roads is not finalized yet where
few options are being considered. Figure 4 shows the options considered for this step. It has to be
noted that this area has generally very light traffic.

Step 3: starts at water tank to the Sahle military check point.

Similar to Step 2, use of existing road will be employed where feasible; otherwise, new roads or links
will be constructed. Figure 4 shows the proposed alignment of this section. In Figure 4, all yellow Lines
refers to existing roads with minimum obstacles as for the red lines they refer to new road
construction. It has to be noted that all new roads constructed along the cities as part of this project
will be permanent and for the use of the public. It is estimated that the length of the internal roads is
approximately 15 km.

Figure 4: WTG Transport Routes - Step 2 and Step 3

Internal Roads

In addition to external roads, internal roads (within the sites will be constructed) to facilitate haulage
and transport inside the site during the construction and operation phase. These roads will be
permanent for the use during operation. Also note that these roads will be used for transport
activity of both farms. It is estimated that the length of the internal roads is approximately 50 km.

These internal roads will be constructed according to geometric and structural requirements for
WTG transport. Figure 5 and Figure 6 show the alignment of the internal roads (in green) in site SA
and LWP respectively.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Doubaiyat

Figure 6: Internal Roads in LWP Site (green alignment)

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Study Area

Considering the size, type and the required activities of the proposed project. Two study areas are
delineated based on the type of trips generated, the origin and destination of trips, and the time of
these trip.

The first study area is the area that is expected to be impacted due to the WTG transport from Port of
Tripoli to the site. This study area includes the roads and links along the chosen haulage route.

The second study area is delineated based on the expected impact of the new roads and site
construction activity. This area considers the access points to the sites and the trip generation levels.
The extent of the study area is a rectangle of 14,000 x 8,000 m dimensions around the sites location.
Figure 7 allocates the boundaries of the selected study areas to be covered by this Traffic Impact Study.
The impacts in each study area will be assessed based on its operation time and peak hour. The green
study area will be assessed during the time of WTG transport (10:00 pm — 5:00 am), while the second
study area will be assessed during the site construction activity timing and the peak traffic hours along
the impacted roads and junctions.

men Talklakh
ike s
Addabousiyah

Ain Tanta

o Majdal

Cheikh
Mohammad
ae oe
antara

Shs

Danbo
303
f Hear
*qabaait >

Miyata
ble

Bakhaoun

Figure 7: Study Areas

Within the green study area, six roads segments with different characteristics and traffic levels were
identified. Within the second study area, three roads and three junctions were identified as key
elements for assessment as part of the traffic impact study on the surrounding road network. The
location of these road elements are displayed in Figure 8, whereas the location of junctions are shown
in Figure 9.

Detailed description of these elements is presented in existing conditions section.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Landuse

The land use with the study area around the site is considered mainly as a rural with few villages
housing rural communities. One city, Qobayat, which is considered as the largest city in Akkar is within
4km range from the site. Besides the villages, the landuse is either agricultural land, pastoral or limited
residential landuse with few recreational and touristic facilities. The area includes also several
quarries. The landuse of the site itself is shrub rangeland.

Existing Road Network

In order to assess and evaluate the existing and future traffic conditions of the study area, relevant
data were obtained from concerned authorities and developer. Inspection of the roads was done
through review of available maps (google maps and open street maps) and aerial imagery (google
earth). Site investigation of the two study areas was done. Figure 10 shows images of the various road
segments that was inspected.

Roads

Based on the collected information. Eight key road segment were identified. Six of these segments are
along the transport route while three of them are within the site study area as shown in Figure 8 while
Table 2 summarizes the characteristics of each selected road.

Seiriigyeh

[Ra 0 |

Figure 8: Selected Roads

- Tripoli Port - Abu Ali Roundabout (Rd A) is an urban major distributor, bidirectional and divided.
Currently this road is in the vicinity of the construction site of the new Tripoli freeway. This road
is shown on image 1 of Figure 9.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
- Abu Ali Roundabout — Biddawi (Rd B) is an urban arterial, bidirectional, divided six lanes with a
parallel parking on each side. The majority of junctions along this road are grade-separated while
other junctions still exists that are uncontrolled junctions. This road is shown in image 2 of Figure
10.

-  Biddawi-Abdeh (Rd C) is an urban minor arterial, bidirectional and divided with raised median all
with concrete blocks. Different sections of this road are shown on images 3, 4 and 5 of Figure 9.
Few junctions along this road are grade-separated while other junctions still exists that are
uncontrolled junctions or roundabouts (ie, junction with Halba road).

-  Abdeh-Maaitea (Rd D) is an urban minor arterial, bidirectional, divided with concrete blocks. This
road is shown in image 6 of Figure 9.

-  Mqaitea — Abboudieh (Rd E) is a rural arterial connecting to the Syrian border. It is bidirectional
and undivided two lane road. This road is shown in images 7 and 8 of Figure 9.

-  Menjez — Chadra (Rd F) is rural distributor, bidirectional and undivided road. This road connects
all the way to Chadra. This road is rolling/mountainous road with its grade varying up to 9%.
Different sections of this road are shown on images 9, 10, 11 and 12 of Figure 9.

- Andeqt — Qobayat (Rd G) is rural distributor, Bidirectional, undivided connecting Andeqt to
Qobayat. This road is shown in image 13 of Figure 9.

- Qobayat - Qtalbe (Rd H) beyond Qobayat area is rural distributor, bidirectional, undivided. This
road is characterized as rolling as shown in image 16 of Figure 9.

Table 2: Selected Roads Charateristics

# of
Lanes

ID Road

Median Type

Urban major distributor,

Tripoli Port - Abu Ali Concrete

A Roundabout Bidirectional, divided 4 Jersey Blocks 15m
(construction site)
B Abu Ali Roundabout — | Urban arterial, 6 Raised Median 30m
Biddawi Bidirectional, divided varied width 1-
c Biddawi - Abdeh Urban arterial, 4 Concrete 18m

Bidirectional, divided Jersey Blocks
Concrete

Jersey Blocks

Urban arterial,

D_ | Abdeh - Mqaitea Bidirectional, divided

Rural arterial,

E Maaitea - Abboudieh 2 Painted 10m

Bidirectional, undivided

Rural distributor,

F Menjez - Chadra Bidirectional, undivided Painted 9-10m
Rural distributor, .
G | Andeqt - Qobayat Bidirectional, undivided Painted 3m
Qobayat - Qtalbe Rural distributor, Painted am

(beyond Qobayat)

Bidirectional, undivided

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 10
TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 ut
Figure 9: Images of Selected Roads

Junctions

Within the study area of site, three key junctions are identified as might be impacted the
construction-related activities. Table 3 summarizes these junctions along with their characteristics.

Table 3: Key Selected Junctions

1 Chadra Entrance — Mashta Hammoud | Mini Roundabout 3
2 Andaqt - Akkroum T-Junctions 3
3 Qobaiat Roundabout Mini Roundabout 4

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 ve
Figure 10 shows the location of these junction within the study area.

Junctions along the transport study area are not included for analysis as long-haul transport along
these junctions will goes travel delay to increase reaching a range between 100 — 300 seconds and
ultimately their levels of service will be F.

Fraidis Aakkar = Munjez
NSC uted ad

Qsair
ed

Aaidmoun
pode

%,

4,
herbet @
Yaoud — “Caiyay Re
sla ays

Figure 10: Location of Key Junctions

Existing Traffic Conditions

A 24-hr automatic traffic counts were conducted on different location along the selected road links
for a period of three days between September 15, 2018 and September 30, 2018 inclusive. This period
was chosen to ensure normal traffic operation without the special events related traffic. In addition,
manual traffic counts were conducted at key junctions and links during the peak hours to determine
turning movement counts.

Figures 11 shows pneumatic tubes installed for automatic traffic counts while Table 4 summarizes the
classified average daily traffic volumes along the key selected roads. On the other hand, Figure 12
illustrates a chart representing the collected hourly traffic volumes at Abu Ali roundabout — Badawi to
better characterize traffic peak hours occurring on these roads.

Examining traffic counts and turning movement results along with the project activities and hours of
operation, it is recommended to conduct detailed capacity analysis during the project’s peak hour trip
generator which occur from 3:00 pm — 4:00 pm (PM peak hour) for construction activities related trips
and between 10:00 pm and 11:00 pm for WTG transport trips. In addition, it is recommended to
exclude traffic counts results of Sunday from calculations of project’s operation which will be halted
on Sundays.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Figure 11: Images of Automatic Traffic Counts

Table 4: Classified Average Daily Traffic along Selected Roads

T (PC) | ADT (HV)

A Tripoli Port - Abu Ali Roundabout 12,740 1771 14,511
B Abu Ali Roundabout — Biddawi 33,173 3,219 36,392
c Biddawi - Abdeh 19,230 1350 20,580
D Abdeh - Maaitea 14,927 1080 16,007
E Mgaitea - Abboudieh 11,350 720 12,070
F Menjez - Chadra 2,265 28 2,293
6 Andeqt - Qobaiat 2,279 1,291 4,470
H Qobayat - Qtalbe (beyond Qobayat) 670 110 780

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 “
mPC mHV

FP PP WP Po

oa see a es
FF HPF HF FPF F SF LPF PF SF oh

Traffic Volume (vph)
iy
g
8

2500

2000

1000

=|
3 lioal

2 2 o
PS PE
s oP

Figure 12: Classified Average Hourly Volume along Abu-Ali Badawi Road

Trips Generation

The trips generated by the Wind Farm project are the results of two activities: 1) WTGs components
transport from the port of Tripoli to the project site and 2) the construction activities at the site as
well as the access roads. At this time and since many of the parameters are not yet finalized (ie, type
of WTGs, construction material quantities, construction work schedule, etc), several assumptions are
made. These assumptions are made based on most conservative value in terms of impacts on traffic
conditions in order to provide guidance if found necessary when settling on possible options.

Assumptions:
With regards to WTG Transport:

- Each WTG consists of 10-11 overweight / oversized components, each to be transported on
a separate truck.
- A full set of WTG components are to be transported in one night.

With regards to construction material:
- Rock excavation: 800.000-1.000.000 m?
-  Backfilling (from excavation): 400.000-600.000 m3
- Surplus from excavation to be managed: 200.000-600.000 m?
-  Ready-mixed concrete: 25.000-30.000 m?
- Construction steel: 2.500-3.500 tonnes

With regards to construction activities:
- Amaximum of 200 staff will be working in construction at one day
- Around 800 construction equipment to be transported to site

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 6
Table 5: Trips Generated by the Wind Farms Project

Estimated Trips

3 Two-way Tri
Estimated . Vehicle Type ‘wo-way Trips

Descriptio
cription Total Maximum

Trips Daily Trips

Quantity

Construction Material

Concrete Material cubic meters 30000 | Semi- trailers 7500 24
Reinforcing Steel Tonnes 3500 | Semi- trailers 350 2
Road Base Tonnes 184,000 | Semi- trailers 18400 71
Excavation cubic meters 600,000 | Semi- trailers 84000 269

Miscellaneous

Nominal | Semi- trailers
Equipment & Material

Wind Turbine Components

Tower Sections 5 section/tower 210 | Over size 420 10
Nacelles 2 section/nacelle 84 | Over size 168 4
Hub 1 hub/turbine 42 | Over size 84 2
Blades 3 blades/turbine 126 | Over size 252 6
Substation

Substation - 2 | Over size 4 2
Transformer

Switch Gear & other - Nominal | Semi- trailers

Site Work Activities

Employees Persons 100-200 | Cars/ 4WD 58933 133
Construction

Equipment, Plant & unit 800 | Various 1600 6
Components

Total trips- Traffic Movements

Total Oversize 928 24
Trucks 111850 372
Passenger Cars 58933 133
Total 171711 535

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 16
With regards to project timeframes:

- Preparation of WTGs transport route Weeks 1-28

- Site Establishment Weeks 1-10

- Civil Construction Works Weeks 4 — 80

- WTGs Component Delivery Weeks 52-75
- WTGs Erection Weeks 56 - 116

Work phases will overlap and will be taken in tandem, with the WTGs component delivery to
commence reasonably after the completion of the preparation of the transport roads and initial site
works.

Based on these assumptions, the total trips that will be generated are summarized in Table 5 along
with the type of vehicles that will be used. The total trips are used to estimate the maximum number
of daily trips according to the proposed work schedule.

The results indicate that a total of 171,711 trips will be generated by the project divided as 928 trips
using oversize vehicles, 111,850 trips using trucks and 58,933 trips using passenger cars.

Trips Distribution & Assignment

Trip distribution and assignment step is done for two separate cases based on the type of activity
and the schedule since each one would entail different distribution and assignment.

- For WTGs Transport:

The origin and destination are set at port of Tripoli and the site access point around Sahle check
point. The route is assigned based on oversize haulage criteria as discussed in Haulage Route
sections.

Figure 13: SA and LWP Sites Access Points

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018

17
- For construction activities:

Construction activities would generate two types of trips: construction material and workforce. It is
expected that construction material (concrete, steel, aggregates, etc) will be procured from sources
in Akkar region. Destination of excess earth material will also be Akkar region. Based on the location
of the site access point, the closest city and villages are Qobayat, Andeqt, Chadra and Fnaidek are
the destination points. Similarly, workforce will be coming from Akkar northern eastern region
including Wadi Khaled.

Aakroum

p9Ss-

a

Hmairah ~~r¥
dyua>

Figure 14: Results of Trip Assignment

Project trips were distributed and assigned based on locations of construction related commercial
entities, quarries and population density in the region. Figure 14 shows the trips assignment where
roads designated with red will carry the majority of trips generated and the roads designated with
the roads designated as yellow to a lesser extent. The trip distribution and assignment also took into
account the type of vehicles (PC, trucks).

Figure 15 shows the distribution and assignment results along the background traffic in the year
2020 at three key junctions.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Fraidis Aakkar — Munjez
MSE wad co

Qsair
wed

Figure 15: Assignment Results at Key Junctions (year 2020)

Impacts

Assessing the impacts of the project on the traffic conditions is done through doing the capacity
analysis of the identified road links and junctions at three scenarios:

- The existing traffic conditions (year 2018)
This step is done using the existing traffic volume collected through automatic and manual
counts

- The background traffic conditions (year 2020) without the project
This step is done using the projected traffic volumes. A geometric projection is applied using
a conservative growth rate of 3%

- The future traffic conditions (year 2020) with the project
The step is done after assigning the project’s generated trips to the road links and junction in
combination with the background traffic of year 2020

Capacity analysis is done by utilizing two traffic analysis program that were developed based on the
US Highway Capacity Manual (HCM). For capacity analysis of road segments, the HCS+ is utilized
while for junctions’ analysis, Synchro 10 is used.

The impacts of Akkar Wind Farms project were estimated in two cases:

- Impacts resulting from the haulage of WTGS from port of Tripoli to site.
- Impacts resulting from the construction activities of the Wind Farms.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Impacts due to haulage of WTGS

The haulage process is planned to start at 10:00 pm from the port of Tripoli according to the route
discussed in the haulage route section. The longest trip (ie, transporting blades) is expected to take
between 6 and 8 hours due to maneuvering needed at curves and junctions. The length of trip is
expected to get shorter after several times. Considering the schedule of transport process and
looking the traffic volumes hourly distribution along the identified roads, it is concluded that these
impacts should be studies at the most critical hour. As such, the impacts are assessed using the
background traffic at the peak hour of 10:00 pm — 11:00 pm.

The impacts are studied for the identified road segments (Rd A, Rd B, Rd C, Rd D, Rd E and Rd F)
which constitute Step 1: the route from port of Tripoli to Chadra Entrance. Beyond this point, most
of the route will use newly constructed links for the transport process.

For roads (Rd A, Rd B, Rd C and Rd E) which are divided roads (with median) and since traffic
management plan is not yet in place, a conservative approach is followed which assumes that the
traffic management plan will dedicate one whole direction (Northbound direction) for the WTGs
transport, and divert all other background traffic to the other direction making a two-lane road.

For roads (Rd E and Rd F), since these roads are two-lane roads, the WTGs transport vehicle will have
to utilize these roads along with the background traffic. A special traffic management plan will be
put in place where one lane will be dedicated for WTGs transport and the background traffic will use
the other direction alternately. The length of the period for alternation will be decided based on the
road characteristics, the location of junctions and the access points’ density.

Table 6: Capacity Analysis Results of Roads Due to WTGs Transport

Year 2018 Year 2020 Year 2020
Existing Traffic Traffi jout Traffic WITH Project
Project

v/C* or Los v/C* or Los V/C* or Los
Description D(pc/km/In) D(pc/km/In) D
(pc/km/In)

Tripoli - Port Abu Ali 15 A 16 A 0.18* B
Roundabout ° ° °
B | Abu Ali Roundabout - *
Biddawi 2.3 A 2.5 A 0.36’ Cc
C | Biddawi - Abdeh 2.0 A 21 A 0.23* B
D | Abdeh - Maaitea 16 A 17 A 0.17* A
E | Maaitea - Abboudie 0.17% (59%
0.16" A (36%) A 0.18* FOLLO
WING)
F | Menjez - Chadra * * 1400 * A
0.04 A 0.04* (10%) A 0.03 (30%)

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 20
The results of the capacity analysis of road segments due to WTGs transport are summarized in
Table 6 for the three scenarios. Different performance indicators are used for different analysis as
types of these roads vary, volume to capacity ratio, density, percent time spent following. The
analysis detailed report is included in the appendix.

All roads have a configuration that is more than adequate to carry current and future background
traffic at 10:00 pm. As a result of WTGs transport, the level of service of Rd(A) will be reduced from
Ato B, from A to C for Rd(B), and from A to B for Rd(D).

As for junctions, the capacity analysis for junctions uses the average delay time as an indicator for
the level of service. Transporting WTGs through junctions entails halting traffic at all directions until
the WTG vehicle clear the junctions. This standstill will cause a delay time to be between 100-300
seconds (LOS F).

Along this route, several grade-separated junction exist. Transporting WTGs through these junctions
will be done through the on-grade junction due to vertical clearance restrictions.

Impacts due to Wind Farms Construction Activities

Studying the expected construction activities at the wind farms based on type of works and the
construction material needed along the exiting hourly traffic volume distribution, it is decided that
the most critical hour is the PM peak hour between 3:00pm and 4:00pm. Accordingly, capacity
analysis of roads and junctions is done for this hour.

The impacted roads due to construction acti
Rd(G) and Rd(H).

jes as shown in project’s trips assignment are Rd(F),

Table 7 summarizes the capacity analysis for the three scenarios while the detailed results output
are included in the Appendix.

The level of service of the three roads will remain the same for all three roads. The highest impact is
noticed for Rd(G) where the volume to capacity ratio increases from 0.20 to 0.25 while maintaining
the same level of service of B.

Table 7: Capacity Analysis Results of Roads Due to Wind Farms Construction Activities

Year 2018 Year 2020 Year 2020
Road Existing Traffic Traffic without Traffic WITH Project
Project
Description v/c Los v/c Los
F | Menjez—-Chadra 0.06 A 0.07 A 0.1 A
G | Andeqt to Qobaiat 0.20 B 0.22 B 0.25 B
Qobaiat to Qtalbe
H (beyond Qobaiat) 0.06 A 0.06 A 0.07 A

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 a
Capacity analysis of junctions was done using Synchro software. A summary of the results for the
three scenarios is illustrated in Table 8.

The level of service is expected to remain the same for all three junctions where the highest impact
is expected at Andaqt-Akkroum junction where the average delay is expected to be increased from
1.8 seconds to 3.0 seconds. At Qobayat roundabout, the westbound direction will witness an
average delay of 11.5 seconds with a level of service of B as shown in the detailed analysis output.

Table 8: Capacity Analysis Results of Junctions Due to Construction Activities of the Wind Farms

Year 2018 Year 2020 Year 2020
Junction Existing Traffic Traffic without Traffic WITH Project
Project

Average Los Average LOS Average LOS
Delay (s) Delay (s) Delay (s)

Description

Chadra Entrance
1 Roundabout 4.2 A 4.2 A 45 A
2 Andaqt - Akkroum 1.8 A 1.8 A 3.0 A
Qobaiat
3 Roundabout 79 A 8.3 A 9.0 A

Proposed Mitigation Measures

The impacts of the traffic due to Akkar Wind Farm project construction activities are found to be
marginal and can be managed with proper planning and control. The level of service of all road
segments and junction will continue to operate an adequate level of service (LOS C or better). The
impacts of the WTGs transport will be heavily noticed at junctions along the transport route. Also,
impacts on Rd(E) and Rd(F) are expected; however, due to the low traffic volume at the time of
transport, capacity analysis results in an acceptable LOS on the average.

Based on analyzing the impacts, certain measures are recommended in this section to mitigate the
project impacts on traffic:

With respect to WTGs transport traffic:

- Provision of traffic control personnel, pilots and police escorts with specific control
arrangements where abnormal vehicles (WTG transport) as per a Special Traffic
Management Plan (TMP) that must be developed at the time

- To develop the TMP, several test drives must be done ahead of time to control incidents or
restrictions which can be discerned ahead of time

- Restrictions on the timing of WTGs transport by starting at transport from Port of Tripoli at
11:00 pm instead of 10:00 pm can mitigate the impacts resulting from higher volume of
traffic

- The implementation of a community information and awareness program will assist in
managing the traffic impacts. Ensuring a proper dissemination of information to the public
regarding the traffic control measures through a timely communication plan

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018

22
With respect to construction activities:

- Limiting the movement of construction material vehicles (ie, trucks and heavy equipment) to
off-peak hours. It is recommended to avoid 7:30 am — 8:30 am and 3:30 pm to 4:30 pm.

- Proper training on safety issues in truck driving must be continuously provided for truck
drivers. In addition, strict control and enforcement of safety regulations of truck driving
must be adopted by the project.

- Installation of general signposting of the vehicular access roads with appropriate heavy
vehicle and construction warning signs

- Access management with adequate warning system and control must be followed.

- Controlling the truck loads to adequate limits and employing heavy vehicles that have low
truck factor to limit unnecessary pavement deterioration.

- Establishment of an inspection and maintenance program for the local road access network
to ensure conditions of roads are maintained in safe state.

Conclusions

Atraffic impact assessment was undertaken to determine the impact of Sustainable Akkar and
Lebanon Wind Power Akkar wind farms projects generated traffic demands on the performance and
safety of the road network. The intent of the assessment was to identify the locations at which
traffic associated with the project has the potential to “significantly’ increase traffic demands to
identify locations warranting detailed assessment and mitigation.

The study indicated that impacts will be resulted from two activities: the WTGs and project
construction activities. The study undertook the impact analysis of the two cases. The total trips
generated by the project were found to be around 171,000 trips between passenger cars, trucks or
heavy vehicles and over size (abnormal) vehicles. These trips will be conducted over a span of 24
months during years 2019 and 2020 with the maximum daily trips occurring in year 2020. In the
report, capacity analysis and determining the level of service were done for three scenarios: existing
traffic, background future traffic and future traffic with project.

Based on the study, trips generated by Akkar wind farms will cause minor impacts on the
performance of the road network in the affected area. Most noticeable impact would be due to the
WTGs transport. These impacts will be observed at junctions along the haulage route.

Proper traffic management plan and control during the WTGs that is communicated well-ahead of
time to the public will lessen these impacts and ensure safe and efficient transport of the WTGs.

TIS REPORT — AKKAR WIND FARMS PROJECT
OCTOBER 2018
Appendix

TIS REPORT — AKKAR WIND FARMS PROJECT

OCTOBER 2018 24
Capacity Analysis
Existing Traffic (Year 2018)
MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
E sd # ee Plan. (y,) FFS, LOS, N vy 5:D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli Port
Agency or Company Dima Jawad From/To Port to Abu Ali
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 245 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 1
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.948
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 5
° f (krn/h) 33
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 948
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 148 IFlow Rate, v. (pc/h)
Speed, S (km/h) 94.8 oP
Max Service Flow Rate (pc/hiIn)
D (pc/km/In) 1.5 .
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kFAA6.tmp

Generated: 10/8/2018 1:47 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
E sd # ee Plan. (y,) FFS, LOS, N vy 5:D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli Port
JAgency or Company Dima Jawad From/To Port to Abu Ali
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 245 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 4
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.980
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 5
° f (krn/h) 33
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 948
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 138 IFlow Rate, v. (pc/h)
Speed, S (km/h) 94.8 oP
Max Service Flow Rate (pc/hiIn)
D (pc/km/In) 1.5 .
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kFAA5.tmp

Generated: 10/8/2018 1:47 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] }——4 \§
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
E sd # ee Plan. (y,) FFS, LOS, N vy 5:D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
JAgency or Company Dima Jawad From/To Abu Ali Roundabout - Biddawi
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 563 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 7
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 3
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.966
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 28 fig (kmh) 09
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 924
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 215 IFlow Rate, v. (pc/h)
Speed, S (km/h) 92.4 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 23 :
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kFAA6.tmp

Generated: 10/8/2018 1:55 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2) Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

Flow Rate (pein)

e TTT ? 7 r
© | sift Speed 108m at 4 ca
& 100 ig 7 3 7 '
z $0 tontn ‘ “ Toe] Application Input Output
&% T + a: Ft Oper. (LOS) FFS, N,v, LOS, S, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
g él [A z Hi
% rol “ re eo Des. (vp) FES, LOS, N vp S,D
A tsa far [ e [a4 ara Plan. (L0S) FES, N, AADT LOS, $, D
2 ia “I oF Plan. (N) FES, LOS, AADT =,
F so v2 Feet Plan. (,) FFS, LOS, N vp S,D
2 RY oe

5 1200 1600 2000 2400

(Operational (LOS)

|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Abu Ali Roundabout - Biddawi
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)

Flow Inputs
Volume, V (veh/h) 410 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 6
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00

Number of Lanes 3
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.971
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 28 fig (kmh) 09
Access Points, A (A/km) 10

° f (krn/h) 67

Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 924
Operations Design

Design (N)

[Required Number of Lanes, N

Flow Rate, v, (pc/b/In;
 (Pcltiin) 156 Flow Rate, v, (poth)
Speed, S (km/h) 92.4 oP
Max Service Flow Rate (pc/hiIn)
D (pc/km/In) 17 .
Design LOS
LOS A
Copyright © 2005 University of Florida, All Rights Reserved HcS+™ Version 5.2 Generated: 10/8/2018 1:55 PM

file:///C:/Users/user/AppData/Local/Temp/u2kFAA5.tmp 10/8/2018
MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
i EY) T = ini SF Oper. (LOS) FES, N, vp LOS, S, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT = Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 oF Plan. (N) FFS, LOS, AADT N,S,D
F so # te & Plan. (,) FFS, LOS, N vp S,D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Biddawi - Abdeh
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 313 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 7
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.966
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 914
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 179 IFlow Rate, v. (pc/h)
Speed, S (km/h) 1.4 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 20 :
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2k2D69.tmp

Generated: 10/8/2018 2:11 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

(Operational (LOS)

Flow Rate, Vp (pc/hiin) 173
ISpeed, S (km/h) 14
D (pc/kmiin) 19

LOS A

ms E t
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
F so # te & Plan. (,) FFS, LOS, N vp S,D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Biddawi - Abdeh
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 304 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 6
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.971
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 914
Operations Design
Design (N)

Flow Rate, Vp (pc/h)

Design LOS

[Required Number of Lanes, N

Max Service Flow Rate (pc/hiIn)

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2k2D68.tmp

Generated: 10/8/2018 2:12 PM

10/8/2018
MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

a ] Zz
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
i EY) T = ini SF Oper. (LOS) FES, N, vp LOS, S, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT = Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 oF Plan. (N) FFS, LOS, AADT N,S,D
F so # te & Plan. (,) FFS, LOS, N vp S,D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Abdeh - Maaitea
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 250 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 8
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.962
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 18 fig (kmh) 2
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 91.2
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 144 IFlow Rate, v. (pc/h)
Speed, S (km/h) 91.2 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 16 :
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2k2D69.tmp

Generated: 10/8/2018 2:18 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

(Operational (LOS)

Flow Rate, Vp (pc/hiin) 113
ISpeed, S (km/h) 91.2
D (pc/kmiin) 12

LOS A

ms E t
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
E sd # ee Plan. (y,) FFS, LOS, N vy 5:D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Abdeh - Maaitea
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2018
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 198 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 6
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.971
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 18 fig (kmh) 2
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 91.2
Operations Design
Design (N)

Flow Rate, Vp (pc/h)

Design LOS

[Required Number of Lanes, N

Max Service Flow Rate (pc/hiIn)

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2k2D68.tmp

Generated: 10/8/2018 2:18 PM

10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway ‘Abboudieh Rd
lAgency or Company Dima Jawad From/To Mgaitea - Abboudieh
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10-11 pm Analysis Year 2018
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain iv! Level Rolling
Lane width Two-way hourly volume 434 veb/h
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
Show Tloriharrow —% Trucks and Buses , P, 10%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E (Exhibit 20-9) 17
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 1.0
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.935
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 516
I, * highest directional split proportion? (pc/h) 284
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 59.4

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.990

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 487

ry
3
8

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 34.8
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.4
Percent time-spent-following, PTSF(%)=BPTSF+f ging 36.0
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.16
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 1206

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/8/2018 2:28 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Chadra Rd (6)
lAgency or Company Dima Jawad From/To Menjez - Chadra
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2018
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 110 veh
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
Show Tloriharrow —% Trucks and Buses , P, 10%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 71
Passenger-car equivalents for trucks, E (Exhibit 20-9) 2.5
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.870
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 198
I, * highest directional split proportion? (pc/h) 109
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 63.4

Percent Time-Spent-Following

fwarmvnnsernan cen | r

Grade Adjustment factor, fg (Exhibit 20-8) 0.77
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.926

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 71

©
g

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 14.0
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.9
Percent time-spent-following, PTSF(%)=BPTSF+f ging 14.8
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.06
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 306

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 1100

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 2:45 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Chadra Rd
lAgency or Company Dima Jawad From/To Menjez - Chadra
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10-11 pm Analysis Year 2018
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 68 veh/h
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
Show Tloriharrow —% Trucks and Buses , P, 10%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10

[Average Travel Speed
Passenger-car equivalents for trucks, E (Exhibit 20-9) 2.5
7
Estimated Free-Flow Speed

Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h

Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Percent Time-Spent-Following
Heavy-vehicle adjustment factor, fiyy=1/ (1+ Py(Ey-1)#Pa(Egt) ) 0.926

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 106

ey
8

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 8.9
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 1.1
Percent time-spent-following, PTSF(%)=BPTSF+f ging 10.0
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.04
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 189

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 680

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 2:38 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway ‘Andeqt Rd (7)
lAgency or Company Dima Jawad From/To Andeqt - Qobaiat
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2018
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 431 veb/h
Directional split 50/50
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHoriharrow % Trucks and Buses ,P; 30%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 0.93
Passenger-car equivalents for trucks, E (Exhibit 20-9) 1.9
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.787
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 654
I, * highest directional split proportion? (pc/h) 327
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 4 9 jmryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 68.4 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 60.3

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 0.94
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.870

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 586

ry
8
by

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 40.3
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.0
Percent time-spent-following, PTSF(%)=BPTSF+f ging 40.3
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) B
Volume to capacity ratio, vic=V,/ 3; 0.20
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 1197

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/8/2018 2:54 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Qtalbe Rd (8)
lAgency or Company Dima Jawad From/To Qobaiat - Qtalbe
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2018
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 78 vehlh
Directional split 60 | 40
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHoriharrow % Trucks and Buses ,P; 30%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10

[Average Travel Speed
Passenger-car equivalents for trucks, E (Exhibit 20-9) 2.5
Estimated Free-Flow Speed

Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h

Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Percent Time-Spent-Following
Heavy-vehicle adjustment factor, fiyy=1/ (1+ Py(Ey-1)#Pa(Egt) ) 0.806

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 140

g

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 11.6
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 1.9
Percent time-spent-following, PTSF(%)=BPTSF+f ging 13.5
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.06
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 217

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 780

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 2:59 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
HCM 2010 Roundabout Akkar Wind Farm Traffic Impact Study
Junction 1 October 2018

Intersection Delay, s/veh 42

(o>)
g
2
Ss
5
a
2
3
&
b
3
3
8
n
n
n

i=]
i
3
B
5
a
a
i}
=
Zp
iy
Ss
<
&
=
>
2
s
~
Ss
4

2
8
Fs
2
8

Vehicles Exiting, veh/h

a)
a
s
9°
3

a
ES
°
°
°

Approach Delay, s/veh

~
we
i
oS
~
re

4
3
cy
a
=
i)
2
3
a
4
a
rc
ua
c
a

Lane Util 1.000 1.000 1.000

m
Es
<3
a
3
=
5
=
>
Fy
8
rs
s
2

m
2
x=
<=
3S
=
Pl
BY
Ey
s
2
g
2
S
s
s
©
g
=

(o>)
g

2
3
i=]
s
>

Fa
3

$
a
&
s
6
Fad
S

95th %tile Queue, veh

°
°
°

Future Background Traffic - Year 2020 ‘Synchro 10 Report
PM Peak Hour Page 1
HCM 2010 TWSC

Akkar Wind Farm Traffic Impact Study

Junction 2 October 2018
Intersection
Int Delay, s/veh 18
Movement WBL_WBR_ NET NER SWL_ SWT
Lane Configurations Wf b ¢
Traffic Vol, veh/h 30 15 110 76 12 85
Future Vol, veh/h 30 15 110 76 12 85
Conflicting Peds, #/hr 0 0 0 0 0 0
Sign Control Stop Stop Free Free Free Free
RT Channelized - None - None - None
Storage Length 0 - - - -
Veh in Median Storage, # 0 - 0 0
Grade, % 0 - 0 - - 0
Peak Hour Factor 92 92 92 92 92 = 92
Heavy Vehicles, % 40 10 10 40 10 10
Mvmt Flow 33° 16 «120 «483 «©6113 (92
Major/Minor Minor1 Major‘ Major2
Conflicting Flow All 280 162 0 0 203 0
Stage 1 162 - - - - -
Stage 2 118 - - -
Critical Hdwy 68 63 - 42 -
Critical Hdwy Stg 4 5.8 - - - -
Critical Hdwy Stg 2 5.8 - - - -
Follow-up Hdwy 3.86 3.39 2.29 -
Pot Cap-1 Maneuver 636 862 - - 1322 -
Stage 1 783 - - -
Stage 2 821 - - - -
Platoon blocked, % -
Mov Cap-1 Maneuver 630 862 - - 1322 -
Mov Cap-2 Maneuver 630 - - - -
Stage 1 775 - - - -
Stage 2 821 - - -
Approach WB NE SW
HCM Control Delay,s 10.6 0 1
HCM LOS B
Minor Lane/Major Mvmt NET NERWBLn1 SWL_SWT
Capacity (veh/h) - - 692 1322 -
HCM Lane VIC Ratio : - 0.071 0.01 :
HCM Control Delay (s) - - 106 78 0
HCM Lane LOS - B A A
HCM 95th %tile Q(veh) : - 02 0 :
Existing Traffic Year 2018 Synchro 10 Report

PM Peak Hour

Page 1
HCM 2010 Roundabout Akkar Wind Farm Traffic Impact Study
Junction 3 October 2018

Intersection Delay, s/veh 79

Conflicting Circle Lanes 1 1 1 1
Adj Approach Flow, vehh 95 BA BRI
Demand Flow Rate, veh/h 98 556

<
3

=
>
z
3
ny
roy
3

=
=
S
8
m
z
=
5
a

Ped Vol Crossing Leg, #/h

°
°
°o
°

Approach Delay, s/veh

2
a
Re}
i
~
wo
~
i

é
3
2
g
=
5
3
3
8
5
wa
5
aw
rc
5
x :
5
x :

Lane Util 1.000 1.000 0.482 0.518 0.805 0.195

m
EY

<
mu)
Ey
2
5
Zz
>
©
8
8
gs
1
8
8
~
8
ES

265 64

Entry HV Adj Factor 0.972 0.885 0.954 0.715 0.951 0.953

Cap Entry, veh/h 706 737

Frey
Ss
SS
Q
gS
Ss

832 835

Control Delay, s/veh 66 9.2 6.9 91 77 5.0
LOS
95th %tile Queue, veh 0 2 1 1 1 0
Exsiting Traffic - Year 2018 Synchro 10 Report

PM Peak Hour Page 1
Capacity Analysis
Future Background Traffic (Year 2020)
MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
E sd # ee Plan. (y,) FFS, LOS, N vy 5:D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli Port
[Agency or Company Dima Jawad IFrom/To Port to Abu Ali
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 260 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 1
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.948
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 5
° f (krn/h) 33
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 948
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 152 IFlow Rate, v. (pc/h)
Speed, S (km/h) 94.8 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 16 :
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kF70E.tmp

Generated: 10/8/2018 3:03 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
F so # te & Plan. (,) FFS, LOS, N vp S,D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli Port
[Agency or Company Dima Jawad IFrom/To Port to Abu Ali
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 261 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 4
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.980
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 5
° f (krn/h) 33
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 948
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 147 IFlow Rate, v. (pc/h)
Speed, S (km/h) 94.8 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 16 :
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kF70D.tmp

Generated: 10/8/2018 3:03 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

ey Toe ri G
$ Free-Flow Speed = 100 kmh 3! 4 ait
= 100 T ry P 7] -
i 0 imin? “ e Toe] Application Input Output
&” r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] }——4 \§
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
E sd # ee Plan. (y,) FFS, LOS, N vy 5:D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
JAgency or Company Dima Jawad From/To Abu Ali Roundabout - Biddawi
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)

Flow Inputs
Volume, V (veh/h) 597 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 7
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00

Number of Lanes 3
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.966
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 28 fig (kmh) 09
Access Points, A (A/km) 10

° f (krn/h) 67

Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 924
Operations Design

Design (N)
Operational (LOS ae serofLanes N

‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 228 IFlow Rate, v. (pc/h)

Speed, S (km/h) 92.4 oP

Max Service Flow Rate (pc/hiIn)
D (pc/km/In) 25 .

Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kFAA6.tmp

Generated: 10/8/2018 1:57 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2) Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

Flow Rate (pein)

e TTT ? 7 r
© | sift Speed 108m at 4 ca
& 100 ig 7 3 7 '
z $0 tontn ‘ “ Toe] Application Input Output
&% T + a: Ft Oper. (LOS) FFS, N,v, LOS, S, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
g él [A z Hi
% rol “ re eo Des. (vp) FES, LOS, N vp S,D
A tsa far [ e [a4 ara Plan. (L0S) FES, N, AADT LOS, $, D
2 ia “I oF Plan. (N) FES, LOS, AADT =,
F so v2 Feet Plan. (,) FFS, LOS, N vp S,D
2 RY oe

5 1200 1600 2000 2400

(Operational (LOS)

|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Abu Ali Roundabout - Biddawi
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)

Flow Inputs
Volume, V (veh/h) 435 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 6
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00

Number of Lanes 3
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.971
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 28 fig (kmh) 09
Access Points, A (A/km) 10

° f (krn/h) 67

Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 924
Operations Design

Design (N)

[Required Number of Lanes, N

Flow Rate, v, (pc/b/In;
 (Pcltiin) 165 Flow Rate, v, (poth)
Speed, S (km/h) 92.4 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 18 .
Design LOS
LOS A
Copyright © 2005 University of Florida, All Rights Reserved HcS+™ Version 5.2 Generated: 10/8/2018 1:58 PM

file:///C:/Users/user/AppData/Local/Temp/u2kFAA5.tmp 10/8/2018
MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 1)

110 a en a i -
$ Free-Flow Speed = 100 kmh 3! 4 ait
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT = Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 oF Plan. (N) FFS, LOS, AADT N,S,D
H PA # “eter = Plan. (v,) FFS, LOS, N Vp S,D
s at
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Biddawi - Abdeh
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 332 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 7
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.966
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 914
Operations Design
Design (N)
Operational (LOS ae serofLanes N
‘equired Number of Lanes,
Flow Rate, Ill
low Rate, v, (pein) 190 IFlow Rate, v. (pc/h)
Speed, S (km/h) 1.4 oP
Max Service Flow Rate (pc/hiIn)
D (pc/kmiin) 24 :
Design LOS
LOS A

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kFAA6.tmp

Generated: 10/8/2018 2:10 PM

10/8/2018

MULTILANE HIGHWAYS WORKSHEET(Dir 2)

Page | of

MULTILANE HIGHWAYS WORKSHEET(Direction 2)

(Operational (LOS)

Flow Rate, Vp (pc/hiin) 184
ISpeed, S (km/h) 14
D (pc/kmiin) 20

LOS A

ms E t
E 109] TT y, 7
$0 tontn ‘ “ Toe] Application Input Output
E r + | = —t Oper. (LOS) FFS, N,v, LOS, 5, D
mi own | Ls dl Rees Des. (N) FFS, LOS, v N,S,D
rs “| / 7] j}-—4 "a
z 70 kmh ca Cal a Des. (v,) FFS, LOS, N Vp. 5, D
g 7 wsas | BF eT aad Plan. (LOS) FFS, N, AADT LOS, S, D
& 60 + + a7 =F Plan. (N) FFS, LOS, AADT N,S,D
F so # te & Plan. (,) FFS, LOS, N vp S,D
2 RY ne
ba 1200 1600 2000 2400
Flow Rate (pefh/in)
|General Information Site Information
Analyst DJ lHighway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad IFrom/To Biddawi - Abdeh
Date Performed 10/1/2018 \Jurisdiction North
[Analysis Time Period 10-11 PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
[¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
Volume, V (veh/h) 322 Peak-Hour Factor, PHF 0.90
AADT(veh/h) %Trucks and Buses, P, 6
Peak-Hour Prop of AADT (vehid) %RVS, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
DDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 41.00 Ep 12
E, 15 fav 0.971
Speed Inputs (Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (km/h) 0.0
Total Lateral Clearance, LC (m) 2.0 fig (kmh) 19
Access Points, A (A/km) 10
° f (krn/h) 67
Median Type, M Divided f. kmih
FFS (measured) iy (kent) 00
Base Free-Flow Speed, BFFS 100.0 FES (km/h) 914
Operations Design
Design (N)

Flow Rate, Vp (pc/h)

Design LOS

[Required Number of Lanes, N

Max Service Flow Rate (pc/hiIn)

Copyright © 2005 University of Florida, All Rights Reserved

Hes+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kFAA5.tmp

Generated: 10/8/2018 2:11 PM

10/8/2018
MULTILANE HIGHWAYS WORKSHEET(Dir 1)

Page | of

MULTILANE HIGHWAYS WORKSHEET (Direction 1)

Operational (LOS)

Flow Rate, Vy (pe/h/in) 153
ISpeed, S (km/h) 91.2
D (pc/km/In) 1.7

LOS A

Design LOS

a el E
cow” “ “Tha Application Input Output
i 90 7 A = = Oper. (LOS) FFS, N,v, LOS, S,D
& a si le Fs Le oo mse Des. (N) FFS, LOS, vp N,S,D
3 Toimn__ Fa a Reel Des. (v,) FFS, LOS, N Yp S,D
Us wosay | a4 | 3 Plan. (LOS) FFS, N, AADT LOS, S,D
2 + = Fat —a I Plan. (N) FFS, LOS, AADT N,S,D
e Poa ih am ci Plan. (y, FFS, LOS, N vy §,D
50] - ies 7 , LOS, YS,
i Oe TET we 3 ,
ba) 400 800 1200 1600 2000 2400
Flom Rate (pein)
|General Information Site Information
/Analyst DJ Highway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad From/To Abdeh - Maaitea
Date Performed 10/1/2018 \Jurisdiction North
|Analysis Time Period 10-11PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
YJ Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
|Volume, V (veh/h) 265 Peak-Hour Factor, PHF 0.90
AADT(veh/h) °Trucks and Buses, P, 8
Peak-Hour Prop of AADT (veh/d) RVs, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
IDDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 4.00 ER 12
E, 15 fay 0.962
Speed Inputs Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (ken/h) 0.0
Total Lateral Clearance, LC (m) 1.8 fig (kmh) a
Access Points, A (A/km) 10
° ; f, (km/h) 67
Median Type, M Divided £. erat
FFS (measured) iy (kei) 00
Base Free-Flow Speed, BFFS 100.0 FFS (km/h) M2
Operations Design
Design (N.

Required Number of Lanes, N
Flow Rate, Vp (pe/h)
Max Service Flow Rate (pc/h/In)

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kD3B 1.tmp

Generated: 10/15/2018 7:46 PM

10/15/2018
MULTILANE HIGHWAYS WORKSHEET(Dir 2)

Page | of

MULTILANE HIGHWAYS WORKSHEET (Direction 2)

Operational (LOS)

Flow Rate, Vy (pe/h/in) 120
ISpeed, S (km/h) 91.2
D (pc/km/In) 1.3

LOS A

Design LOS

{ulmi JT Te E

04min” a “ irl Application Input Output
E r 7 7 } = = Oper. (LOS) FFS, N, vp LOS, 5, D
& a ftw _}_f Le oo mse Des. (N) FFS, LOS, vp N,S,D
3 Toimn__ Fa a Reel Des. (v,) FES, LOS, N Yp S,D
Us wosay | a4 | 3 Plan. (LOS) FFS, N, AADT LOS, S,D
2 + = a1 I Plan. (N) FFS, LOS, AADT N,S,D
e Poa ih am ci Plan. (y, FFS, LOS, N vy 5,D

50] ; 58 7 p) , LOS, » S,
2) JAS a a :
0 400 800 1200 1600 2000 2400
Flom Rate (pein)
|General Information Site Information
/Analyst DJ Highway/Direction to Travel Tripoli - Syria
Agency or Company Dima Jawad From/To Abdeh - Maaitea
Date Performed 10/1/2018 \Jurisdiction North
|Analysis Time Period 10-11PM [Analysis Year 2020
Project Description Akkar Wind Farms - Without Project
(¥] Oper.(LOS) Des. (N) Plan. (vp)
Flow Inputs
|Volume, V (veh/h) 210 Peak-Hour Factor, PHF 0.90
AADT(veh/h) °Trucks and Buses, P, 6
Peak-Hour Prop of AADT (veh/d) RVs, Pr 0
Peak-Hour Direction Prop, D General Terrain: Level
IDDHV (veh/h) Grade — Length (km) 0.00
Driver Type Adjustment 1.00 Up/Down % 0.00
Number of Lanes 2
Calculate Flow Adjustments
f, 4.00 ER 12
E, 15 fay 0.971
Speed Inputs Calc Speed Adj and FFS
Lane Width, LW (m) 3.6 fy (ken/h) 0.0
Total Lateral Clearance, LC (m) 1.8 fig (kmh) a
Access Points, A (A/km) 10 f, (kr) 67
Median Type, M Divided . km "
FFS (measured) iy (kei) 00
Base Free-Flow Speed, BFFS 100.0 FFS (km/h) M2
Operations Design
Design (N.

Required Number of Lanes, N
Flow Rate, Vp (pe/h)
Max Service Flow Rate (pc/h/In)

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2

file:///C:/Users/user/AppData/Local/Temp/u2kD2D5.tmp

Generated: 10/15/2018 7:47 PM

10/15/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET
[General Information [Site Information
Analyst DJ Highway ‘Abboudieh Rd
lAgency or Company Dima Jawad From/To Mgaitea - Abboudieh (Rd E)
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10-11 pm Analysis Year 2020
Project Description: _Akkar Wind Farms
input Data
Class | highway [YJ Class Il
highway
Shoulder width Terrain J] Level Rolling
Lane width = Two-way hourly volume 460 veh/h
rrr Directional split 55/45
Sinaia Peak-hour factor, PHF 0.90
No-passing zone 0
= Show orth Arrow % Trucks and Buses , P; 10%
Segment lenath, Ly _
% Recreational vehicles, Pz 0%
Access points/ km 10
Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E-, (Exhibit 20-9) 17
Passenger-car equivalents for RVs, E,, (Exhibit 20-9) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.935
4 e ap
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 547
vp “ highest directional split proportion? (pc/h) 301
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS;)4 80.0 km/h
Field Measured speed, S-yy Adj. for lane width and shoulder width,
7.5 km/h
Observed volume, V; fg (Exhibit 20-5)
Free-flow speed, FFS FFS=S,44+0.00776(Vy/ fyy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-f,g-f,) 65.8 km/h
JAdj. for no-passing zones, f,,, ( km/h) (Exhibit 20-11) 0.0
JAverage travel speed, ATS ( km/h) ATS=FFS-0.00776V,-fn 59.0
Percent Time-Spent-Following
Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10) 1.1
Passenger-car equivalents for RVs, Ex (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.990
1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 516
vp “ highest directional split proportion” (pc/h) 284
Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 36.5
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 01
Percent time-spent-following, PTSF(%)=BPTSF+f ging 36.6
Level of Service and Other Performance Measures
Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3,200 0.17
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 1278
Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L; 4600
Peak 15-min total travel time, TT,<(veh-h)= VMT,./ATS 21.7

file:///C:/Users/user/AppData/Local/Temp/s2k59ED.tmp 10/15/2018
Two-Way Page 2 of 2

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 p/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HcS+™ Version 5.2 Generated: 10/15/2018 7:45 PM

file:///C:/Users/user/AppData/Local/Temp/s2k59ED.tmp 10/15/2018
Two-Way Page | of 2
TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET
[General Information [Site Information
Analyst DJ Highway ‘Abboudieh Rd
lAgency or Company Dima Jawad From/To Mgaitea - Abboudieh (Rd E)
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10-11 pm Analysis Year 2020
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain iv! Level Rolling
Lane width Two-way hourly volume 460 veb/h
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
Show Tloriharrow —% Trucks and Buses , P, 10%
Seuriect lenge % Recreational vehicles, Pa 0%
Access points/ km 10
Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E-, (Exhibit 20-9) 17
Passenger-car equivalents for RVs, E,, (Exhibit 20-9) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.935
1 = aft
Two-way flow rate", v, (po/h)=VI (PHF * fg * fyy) 547
vp “ highest directional split proportion” (pc/h) 301
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS;)4 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width’, f, . (Exhibit
i fs 7.5 km/h
Observed volume, V 20-5)
Free-flow speed, FFS FFS=Spy4+0.00776(Vy fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-f, ¢-f,) 65.8 km/h
JAdj. for no-passing zones, f,,, ( km/h) (Exhibit 20-11) 0.0
JAverage travel speed, ATS ( km/h) ATS=FFS-0.00776V,-fn 59.0
Percent Time-Spent-Following
Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10) 1.1
Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.990
1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 516
vp “ highest directional split proportion” (pc/h) 284
Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 36.5
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 01
Percent time-spent-following, PTSF(%)=BPTSF+f ging 36.6
Level of Service and Other Performance Measures
Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.17
Peak 15-min veh-miles of travel, VMT< (veh- km)= 0.25L,(V/PHF) 1278
file:///C:/Users/user/AppData/Local/Temp/s2k78C8.tmp 10/15/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/15/2018 11:18 AM

file:///C:/Users/user/AppData/Local/Temp/s2k78C8.tmp 10/15/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Chadra Rd (6)
lAgency or Company Dima Jawad From/To Menjez - Chadra
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2020
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 117 veh
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
Show Tloriharrow —% Trucks and Buses , P, 10%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 0.71
Passenger-car equivalents for trucks, E-, (Exhibit 20-9) 25
Passenger-car equivalents for RVs, E,, (Exhibit 20-9) 1.1
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.870
1 = aft
Two-way flow rate", v, (po/h)=VI (PHF * fg * fyy) ant
vp “ highest directional split proportion” (pc/h) 116
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS;)4 80.0 km/h
Field Measured speed, S, 3
i FM Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
Observed volume, V 20-5)
Free-flow speed, FFS FFS=Se44+0.00776(Vj fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-f, ¢-f,) 65.8 km/h
JAdj. for no-passing zones, f,,, ( km/h) (Exhibit 20-11) 0.0
JAverage travel speed, ATS ( km/h) ATS=FFS-0.00776V,-fn 63.2

Percent Time-Spent-Following

fwarmvnnsernan cen | r

Grade Adjustment factor, fg (Exhibit 20-8) 0.77
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.926

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 182

3
8

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 14.8
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.8
Percent time-spent-following, PTSF(%)=BPTSF+f ging 15.6
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.07
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 325

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 1170

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 2:45 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway ‘Andeqt Rd (7)
lAgency or Company Dima Jawad From/To Andeqt - Qobaiat
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2020
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 457 veb/h
Directional split 50/50
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHoriharrow % Trucks and Buses ,P; 30%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 0.93
Passenger-car equivalents for trucks, E (Exhibit 20-9) 1.9
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.787
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 693
I, * highest directional split proportion? (pc/h) 347
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 4 9 jmryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 68.4 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 59.8

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 0.94
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.870

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 621

&

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 42.1
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.0
Percent time-spent-following, PTSF(%)=BPTSF+f ging 424
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) B
Volume to capacity ratio, vic=V,/ 3; 0.22
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 1269

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/8/2018 2:55 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Qtalbe Rd (8)
lAgency or Company Dima Jawad From/To Qobaiat - Qtalbe
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2020
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 84 veh/h
Directional split 60/40
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHoriharrow % Trucks and Buses ,P; 30%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 71
Passenger-car equivalents for trucks, E (Exhibit 20-9) 2.5
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.690
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 191
I, * highest directional split proportion? (pc/h) 115
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 63.4

Percent Time-Spent-Following

fwarmvnnsernan cen | r

Grade Adjustment factor, fg (Exhibit 20-8) 0.77
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.806

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 150

°
s

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 12.4
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 1.9
Percent time-spent-following, PTSF(%)=BPTSF+f ging 14.2
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.06
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 233

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 840

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 2:59 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
HCM 2010 Roundabout Akkar Wind Farm Traffic Impact Study
Junction 1 October 2018

Intersection Delay, s/veh 42

(o>)
g
2
Ss
5
a
2
3
&
b
3
3
8
n
n
n

oO
®
3
B
g
a
a
3
2
wp
A
is
<
&
g&
=
Fy
8
&
2
gs

roy
S
~
roy
iy
Ss

Vehicles Exiting, veh/h

a)
a
s
9°
3

a
ES
°
°
°

Approach Delay, s/veh

Pad
we
>
>
we

4
3
cy
a
=
i)
2
3
a
4
a
rc
ua
c
a

Lane Util 1.000 1.000 1.000

m
Es

<3
a
3
=
5
=
>
2°
8
s
&
2
gs

m
2
x=
<=
3S
=
Pl
BY
Ey
s
2
S
s
Rg
2
S
8
8
©
o
s
8

(o>)
g

2
3
i=]
s
>

Fa
3

$
a
&
EN
a
&

95th %tile Queue, veh

°
°
°

Future Background Traffic - Year 2020 ‘Synchro 10 Report
PM Peak Hour Page 1
HCM 2010 TWSC

Akkar Wind Farm Traffic Impact Study

Junction 2 October 2018
Intersection
Int Delay, s/veh 18
Movement WBL_WBR_ NET NER SWL_ SWT
Lane Configurations Wf b ¢
Traffic Vol, veh/h 32. 16 «11781 13 90
Future Vol, veh/h 320 16 «117— 81 13° 90
Conflicting Peds, #/hr 0 0 0 0 0 0
Sign Control Stop Stop Free Free Free Free
RT Channelized - None - None - None
Storage Length 0 - - - -
Veh in Median Storage, # 0 - 0 0
Grade, % 0 - 0 - - 0
Peak Hour Factor 90 90 90 90 90 90
Heavy Vehicles, % 40 10 10 40 10 10
Mvmt Flow 36-18 «6130 «690 =| 14S 100
Major/Minor Minor1 Major‘ Major2
Conflicting Flow All 303 175 0 0 220 0
Stage 1 175 - - - - -
Stage 2 128 - - -
Critical Hdwy 68 63 - 42 -
Critical Hdwy Stg 4 5.8 - - - -
Critical Hdwy Stg 2 5.8 - - - -
Follow-up Hdwy 3.86 3.39 2.29 -
Pot Cap-1 Maneuver 616 848 - - 1303 -
Stage 1 772 - - -
Stage 2 812 - - - -
Platoon blocked, % -
Mov Cap-1 Maneuver 609 848 - - 1303 -
Mov Cap-2 Maneuver 609 - - - -
Stage 1 764 - - - -
Stage 2 812 - - -
Approach WB NE SW
HCM Control Delay,s 10.8 0 1
HCM LOS B
Minor Lane/Major Mvmt NET NERWBLn1 SWL_SWT
Capacity (veh/h) - - 672 1303 -
HCM Lane VIC Ratio - - 0.079 0.011 -
HCM Control Delay (s) - - 108 7.8 0
HCM Lane LOS - B A A
HCM 95th %tile Q(veh) : - 03 0 :
Future Background Traffic Year 2020 Synchro 10 Report

PM Peak Hour

Page 1
HCM 2010 Roundabout Akkar Wind Farm Traffic Impact Study
Junction 3 October 2018

Intersection Delay, s/veh 8.3

Conflicting Circle Lanes 1 1 1 1
Adj Approach Flow, vehh 100,68 B88
Demand Flow Rate, veh/h 304 589

<
&

=
>
2
2
8
Ss

=
=
S
8
m
z
=
5
a

Ped Vol Crossing Leg, #/h

°
°
°o
°

Approach Delay, s/veh

2
o
oo
Q
9
cy
~
a

Assumed Moves LTR LT R LT R

RT Channelized
0.482 0.518 0.808 0.192

Entry Flow, veh/h 284-305 282 67

Entry HV Adj Factor 0.954 0.715 0.952 0.955

2
S
eS
2
g
oO

Cap Entry, veh/h

Control Delay, s/veh 6.9 97 72 9.5 84 5.1
LOS
95th %tile Queue, veh 1 2 1 1 1 0
Future Background Traffic - Year 2020 Synchro 10 Report

PM Peak Hour Page 1
Capacity Analysis
Future Traffic with Project (Year 2020)
HCM 2010 Roundabout Akkar Wind Farm Traffic Impact Study
Junction 1 October 2018

Intersection Delay, s/veh 45

°
8
=
2
5

a
2
s
$
b
3
Fs
8
iS
iS
iS

is]
io)
3
B
5
a
mu)
fo)
=
es]
i
oO
<
3
=
>
©
a
©
eS
ry
gs

Vehicles Exiting, veh/h 143

~
roy
©
s

a)
a
s
9°
3

a
ES
°
°
°

Approach Delay, s/veh

s
we
rs
roy
a
we

4
3
ey
a
=
i)
2
3
a
4
a
rc
ua
c
a

Lane Util 1.000 1.000 1.000

m
Es

<3
a
3
=
5
=
>
2°
8
3S
8
2
gs

m
2
x=
<=
3S
=
Pl
BY
8
s
2
S
s
Rg
2
&
2
&
©
o
s
8

, vehlh

fo)
g
8
m
ES
3
8
8
2
3
s
3

(o>)
g

2
3
i=]
s
>

Fa
Fa

$
a
&
Fa
&
a
&

95th %tile Queue, veh

°
°
°

Future Traffic with Project - Year 2020 ‘Synchro 10 Report
PM Peak Hour Page 1
HCM 6th TWSC

Akkar Wind Farm Traffic Impact Study

Junction 2 October 2018
Intersection
Int Delay, s/veh 3
Movement WBL_WBR_ NET NER SWL_ SWT
Lane Configurations Wf b ¢
Traffic Vol, veh/h 78 16 «117 «91 13 90
Future Vol, veh/h 78 16 «117) «9 13° 90
Conflicting Peds, #/hr 0 0 0 0 0 0
Sign Control Stop Stop Free Free Free Free
RT Channelized - None - None - None
Storage Length 0 - - - -
Veh in Median Storage, # 0 - 0 0
Grade, % 0 - 0 - - 0
Peak Hour Factor 90 90 90 90 90 90
Heavy Vehicles, % 35 10 10 46 10 10
Mvmt Flow 87 «618 «= 130 = 101 14 100
Major/Minor Minor1 Major‘ Major2
Conflicting Flow All 309 181 0 0 231 0
Stage 1 181 - - - - -
Stage 2 128 - - -
Critical Hdwy 6.75 6.3 - 42 -
Critical Hdwy Stg 4 5.75 - - -
Critical Hdwy Stg 2 5.75 - - - -
Follow-up Hdwy 3.815 3.39 2.29 -
Pot Cap-1 Maneuver 620 841 - - 1291 -
Stage 1 77 - - -
Stage 2 823 - - - -
Platoon blocked, % -
Mov Cap-1 Maneuver 613 841 - - 1291 -
Mov Cap-2 Maneuver 613 - - - -
Stage 1 768 - - - -
Stage 2 823 - - -
Approach WB NE SW
HCM Control Delay,s 11.7 0 1
HCM LOS B
Minor Lane/Major Mvmt NET NERWBLn1 SWL_SWT
Capacity (veh/h) - - 643 1291 -
HCM Lane VIC Ratio - - 0.162 0.011 -
HCM Control Delay (s) - - 17 78 0
HCM Lane LOS - B A A
HCM 95th %tile Q(veh) : - 06 0 :
Future Traffic with Project Year 2020 Synchro 10 Report

PM Peak Hour

Page 1
HCM 2010 Roundabout Akkar Wind Farm Traffic Impact Study
Junction 3 October 2018

Intersection Delay, s/veh 9.0

(o>)
g
2
Ss
5
a
i)
a
S
b
3
3
8

i=]
i
3
B
5
a
a
i}
=
Zp
2
os
<
&
=
>
3
8
2
gs
S
2
rs
2
g
Ss

<
s.

z
>
a
&

473 416

=
=
S
8
m
z
=
5
a
FE

2
a
s
(>)
g

a
=
o
o
o
o

Approach Delay, s/veh

~
a
@
o
@
o

z
3
cy
a
=
Ss
2
3
a
rc
ua
a
5
ua
a
5
qo
x s
rc
ua
x s

Lane Util 1.000 1.000 0.463 0.537 0.808 0.192

5
=
>
3
8
8
xg
3

284 329 282 67

m
2

3
a
2

0.954 0.699 0.952 0.955

m
2
x
=z
3S
=
Pl
BY
Ey
s
S
oS
Ey
3
S
&
8
3

, vehlh 9 3 8 658 790 792

°
ES
3
m
ES
2
3
3
8
gB
3
3S

Control neh siveh 71 11.5 72 10.1 8.6 5.3
95th %tile Queue, veh 1 2 1 2 2 0
Future Traffic with Project - Year 2020 ‘Synchro 10 Report

PM Peak Hour Page 1
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Port Tripoli
lAgency or Company Dima Jawad From/To Port to Abu Ali
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10:00-11:00 PM Analysis Year 2020
Project Description: _Akkar Wind Farms - After Mitigation
input Data
Class I highway [YJ Class Il highway
Terrain iv! Level Rolling
Lane width Two-way hourly volume 520 veb/h
Directional split 60 / 40
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHorharrow —% Trucks and Buses ,P, 8%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E (Exhibit 20-9) 1.2
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 1.0
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.984
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 587
I, * highest directional split proportion? (pc/h) 352
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 58.5

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.992

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 582

ry
&
s

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 40.0
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.0
Percent time-spent-following, PTSF(%)=BPTSF+f ging 40.1
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) B
Volume to capacity ratio, vic=V,/ 3; 0.18
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 578

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 2080

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 3:09 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Beddawi (2)
lAgency or Company Dima Jawad From/To Abu Ali to Beddawi
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10:00-11:00 PM Analysis Year 2020
Project Description: _Akkar Wind Farms - After Mitigation
input Data
Class I highway [YJ Class Il highway
Terrain iv! Level Rolling
Lane width Two-way hourly volume 1032 veh/h
Directional split 50/50
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHorharrow —% Trucks andBuses,P, 4%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 5
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E (Exhibit 20-9) 1.2
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 1.0
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.992
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 1156
I, * highest directional split proportion? (pc/h) 578
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 100.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width?, f, (Exhibit 4 > jmp,
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 3.3. km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 92.5. km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 78.0

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.996

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 1151

g
3

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 63.6
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.0
Percent time-spent-following, PTSF(%)=BPTSF+f ging 63.6
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) Cc
Volume to capacity ratio, vic=V,/ 3; 0.36
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 1233

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/8/2018 3:23 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway ‘Abdeh Ra (3)
lAgency or Company Dima Jawad From/To Beddawi to Abdeh
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10:00-11:00 PM Analysis Year 2020
Project Description: Akkar Wind Farms - with project traffic plan
input Data
Class I highway [YJ Class Il highway
Terrain iv! Level Rolling
Lane width Two-way hourly volume 654 veh/h
Directional split 50/50
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHorharrow —% Trucks andBuses,P, 6%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 7
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E (Exhibit 20-9) 1.2
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 1.0
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.988
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 735
I, * highest directional split proportion? (pc/h) 368
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 100.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width?, f, (Exhibit 4 9 jmp,
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 47 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 90.4 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 81.2

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.994

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 731

»
8
3

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 474
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.0
Percent time-spent-following, PTSF(%)=BPTSF+f ging 474
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) B
Volume to capacity ratio, vic=V,/ 3; 0.23
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 908

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/8/2018 3:30 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway ‘Maaiteh Rd (4)
lAgency or Company Dima Jawad From/To Abdeh to Mqaiteh
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10:00-11:00 PM Analysis Year 2020
Project Description: Akkar Wind Farms - with project traffic plan
input Data
Class I highway [YJ Class Il highway
Terrain iv! Level Rolling
Lane width Two-way hourly volume 475 veblh
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHorharrow —% Trucks and Buses ,P, 7%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 5
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E (Exhibit 20-9) 17
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 1.0
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.953
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 554
I, * highest directional split proportion? (pc/h) 305
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 100.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width?, f, (Exhibit 4 9 jmp,
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 3.3. km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 91.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 84.8

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.993

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 531

ry
Ry
8

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 37.3
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.4
Percent time-spent-following, PTSF(%)=BPTSF+f ging 37.4
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.17
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 660

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 2375

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/8/2018 3:32 PM

file:///C:/Users/user/AppData/Local/Temp/s2k7BE9.tmp 10/8/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET
[General Information [Site Information
Analyst DJ Highway ‘Abboudieh Rd (5)
lAgency or Company Dima Jawad From/To Mgaiteh to Aboudieh
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10:00-11:00 PM Analysis Year 2020
Project Description: Akkar Wind Farms - with project traffic plan
input Data
Class | highway [YJ Class Il
highway
Shoulder v Terrain J] Level Rolling
Lane width = Two-way hourly volume 460 veh/h
rrr Directional split 55/45
Sinaia Peak-hour factor, PHF 0.90
No-passing zone 100
= Show orth Arrow % Trucks and Buses , P; 1%
Segment lenath, Ly _
% Recreational vehicles, P, 7%
Access points/ km 5
Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E-, (Exhibit 20-9) 10.0
Passenger-car equivalents for RVs, E,, (Exhibit 20-9) 17
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.878
4 e ap
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 582
vp “ highest directional split proportion? (pc/h) 320
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS;)4 km/h
Field Measured speed, Spy 40 km/h — |Adj. for lane width and shoulder width®, kmh
m
Observed volume, V; 434 veh/h_|f..g (Exhibit 20-5)
Free-flow speed, FFS FFS=S,44+0.00776(Vy/ fyy ) km/h Adj. for access points, f, (Exhibit 20-6) km/h
Free-flow speed, FFS (FSS=BFFS-f,g-f,) 46.2. km/h
JAdj. for no-passing zones, f,,, ( km/h) (Exhibit 20-11) 63
JAverage travel speed, ATS ( km/h) ATS=FFS-0.00776V,-fn 32.6
Percent Time-Spent-Following
Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10) 40
Passenger-car equivalents for RVs, Ex (Exhibit 20-10) 14
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.964
1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 530
vp “ highest directional split proportion” (pc/h) 292
Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 37.2
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 21.6
Percent time-spent-following, PTSF(%)=BPTSF+f ging 58.9
Level of Service and Other Performance Measures
Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) Cc
Volume to capacity ratio, vic=V,/ 3,200 0.18
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 639
Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L; 2300
Peak 15-min total travel time, TT,<(veh-h)= VMT,./ATS 19.6

file:///C:/Users/user/AppData/Local/Temp/s2k3521.tmp 10/15/2018
Two-Way Page 2 of 2

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 p/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HcS+™ Version 5.2 Generated: 10/15/2018 8:09 PM

file:///C:/Users/user/AppData/Local/Temp/s2k3521.tmp 10/15/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET
[General Information [Site Information
Analyst DJ Highway ‘Menjez (Rd 6)
lAgency or Company Dima Jawad From/To Menjez to Chadra
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 10:00-11:00 PM Analysis Year 2020
Project Description: Akkar Wind Farms - with project traffic plan
input Data
Class | highway [YJ Class Il
highway
Shoulder v Terrain J] Level Rolling
Lane width = Two-way hourly volume 75 veh/h
rrr Directional split 55/45
= Peak-hour factor, PHF 0.90
Jatesecait No-passing zone 100
= Show orth Arrow % Trucks and Buses , P; 4%
Segment lenath, Ly _
% Recreational vehicles, P, 10%
Access points/ km 5
Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 1.00
Passenger-car equivalents for trucks, E-, (Exhibit 20-9) 40
Passenger-car equivalents for RVs, E,, (Exhibit 20-9) 17
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.840
4 e ap
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 99
vp “ highest directional split proportion? (pc/h) 54
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS;)4 km/h
Field Measured speed, Spy 40 km/h — |Adj. for lane width and shoulder width®, kmh
m
Observed volume, V; 434 veh/h_|f..g (Exhibit 20-5)
Free-flow speed, FFS FFS=S,44+0.00776(Vy/ fyy ) km/h Adj. for access points, f, (Exhibit 20-6) km/h
Free-flow speed, FFS (FSS=BFFS-f,g-f,) 46.5. km/h
JAdj. for no-passing zones, f,,, ( km/h) (Exhibit 20-11) 28
JAverage travel speed, ATS ( km/h) ATS=FFS-0.00776V,-fn 42.4
Percent Time-Spent-Following
Grade Adjustment factor, fg (Exhibit 20-8) 1.00
Passenger-car equivalents for trucks, E,, (Exhibit 20-10) 40
Passenger-car equivalents for RVs, Ex (Exhibit 20-10) 14
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.885
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 94
vp “ highest directional split proportion” (pc/h) 52
Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 7.9
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 224
Percent time-spent-following, PTSF(%)=BPTSF+f ging 30.3
Level of Service and Other Performance Measures
Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3,200 0.03
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 104
Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L; 375
Peak 15-min total travel time, TT,<(veh-h)= VMT,./ATS 25

file:///C:/Users/user/AppData/Local/Temp/s2k58C5.tmp 10/15/2018
Two-Way Page 2 of 2

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 p/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HcS+™ Version 5.2 Generated: 10/15/2018 8:12 PM

file:///C:/Users/user/AppData/Local/Temp/s2k58C5.tmp 10/15/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Chadra Rd (6)
lAgency or Company Dima Jawad From/To Menjez - Chadra
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2020 with Project
Project Description: Akkar Wind Farms TIS.
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 187 veh
Directional split 55/45
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHoriharrow % Trucks and Buses ,P; 24%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 71
Passenger-car equivalents for trucks, E (Exhibit 20-9) 2.5
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.735
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 334
I, * highest directional split proportion? (pc/h) 184
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 61.7

Percent Time-Spent-Following

fwarmvnnsernan cen | r

Grade Adjustment factor, fg (Exhibit 20-8) 0.77
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.839

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 270

FS
&

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 21.1
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.6
Percent time-spent-following, PTSF(%)=BPTSF+f ging 21.7
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.10
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 436

file:///C:/Users/user/AppData/Local/Temp/s2k1CE9.tmp 10/12/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 1570

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/12/2018 8:38 PM

file:///C:/Users/user/AppData/Local/Temp/s2k1CE9.tmp 10/12/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway ‘Andegt Rd (RD 7)
lAgency or Company Dima Jawad From/To Andeqt - Qobaiat
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2020 with Project
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 523 veb/h
Directional split 50/50
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHoriharrow % Trucks and Buses ,P; 30%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 0.93
Passenger-car equivalents for trucks, E (Exhibit 20-9) 1.9
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.787
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 794
I, * highest directional split proportion? (pc/h) 397
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 4 9 jmryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 68.4 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 58.5

Percent Time-Spent-Following

fwarmvnnsernan cen | z

Grade Adjustment factor, fg (Exhibit 20-8) 0.94
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.870

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 711

©
&
cy

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 46.5
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 0.0
Percent time-spent-following, PTSF(%)=BPTSF+f ging 46.5
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) B
Volume to capacity ratio, vic=V,/ 3; 0.25
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 1453

file:///C:/Users/user/AppData/Local/Temp/s2k93E6.tmp 10/12/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V"*L,

Peak 15-min total travel time, TT,5(veh-h)= VMT,./ATS

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved

HCS+™ Version 5.2 Generated: 10/12/2018 8:46 PM

file:///C:/Users/user/AppData/Local/Temp/s2k93E6.tmp 10/12/2018
Two-Way Page | of 2

TWO-WAY TWO-LANE HIGHWAY SEGMENT WORKSHEET

[General Information [Site Information
Analyst DJ Highway Qtalbe Rd (Rd 8)
lAgency or Company Dima Jawad From/To Qobaiat - Qtalbe
Date Performed 10/8/2018 Jurisdiction North
Analysis Time Period 3:00-4:00 pm Analysis Year 2020 with Project
Project Description: _Akkar Wind Farms
input Data
Class I highway [YJ Class Il highway
Terrain Level 1] Rolling
Lane width Two-way hourly volume 94 veh/h
Directional split 60 / 40
Lane width Peak-hour factor, PHF 0.90
No-passing zone 0
ShowHorharrow % Trucks and Buses ,P; 35%
Seuriect lenge % Recreational vehicles, Pa 0%

Access points/ km 10
[Average Travel Speed
Grade adjustment factor, fg (Exhibit 20-7) 71
Passenger-car equivalents for trucks, E (Exhibit 20-9) 2.5
Passenger-car equivalents for RVs, Eg (Exhibit 20-9) 14
Heavy-vehicle adjustment factor, fjyy=1/ (1+ P(Eq-1)+Pa(E gt) ) 0.656
1 = whe
Two-way flow rate’, v, (pclh)=V/ (PHF * fg * fyy) 224
I, * highest directional split proportion? (pc/h) 134
Free-Flow Speed from Field Measurement Estimated Free-Flow Speed
Base free-flow speed, BFFS 14 80.0 km/h
Field Measured speed, Spy Adj. for lane width and shoulder width, fy (Exhibit 7 5 jryp
lobserved volume, V, 20-5)
Free-flow speed, FS. FFS+S;4,+0.00776(V} fy ) Adj. for access points, f, (Exhibit 20-6) 6.7 km/h
Free-flow speed, FFS (FSS=BFFS-,¢-f,) 65.8 km/h
Adi. for no-passing zones, f,, ( km/h) (Exhibit 20-11) 0.0
Average travel speed, ATS ( km/h) ATS=FFS-0.00776V,-f,, 63.0

Percent Time-Spent-Following

fwarmvnnsernan cen | r

Grade Adjustment factor, fg (Exhibit 20-8) 0.77
Passenger-car equivalents for trucks, E,, (Exhibit 20-10)

Passenger-car equivalents for RVs, E,, (Exhibit 20-10) 1.0
lHeavy-vehicle adjustment factor, fyy=1/ (1+ Py(Ey-1)*Pa(Egt) ) 0.781

1 = aE
[Two-way flow rate’, v, (po/h)=V/ (PHF * fg * fyy) 174

$
g

vp “ highest directional split proportion” (pc/h)

Base percent time-spent-following, BPTSF(%)=100(1-¢°0:000879v,,) 14.2
Adj. for directional distribution and no-passing zone, fyyyp(%)(Exh. 20-12) 17
Percent time-spent-following, PTSF(%)=BPTSF+f ging 15.9
Level of Service and Other Performance Measures

Level of service, LOS (Exhibit 20-3 for Class | or 20-4 for Class Il) A
Volume to capacity ratio, vic=V,/ 3; 0.07
Peak 15-min veh-miles of travel, VMT,, (veh- km)= 0.25L,(V/PHF) 261

file:///C:/Users/user/AppData/Local/Temp/s2kCAEE.tmp 10/12/2018
Two-Way Page 2 of 2

Peak-hour vehicle-miles of travel, VMTgq(veh- km)=V*L, 940

1. If Vp >= 3,200 pclh, terminate analysis-the LOS is F.
2. If highest directional split Vp>= 1,700 pc/h, terminated anlysis-the LOS is F.

Copyright © 2005 University of Florida, All Rights Reserved HCS+™ Version 5.2

Generated: 10/12/2018 8:53 PM

file:///C:/Users/user/AppData/Local/Temp/s2kCAEE.tmp 10/12/2018
APPENDIX K
MAMMAL ASSESSMENT
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

1.1.1 Fauna: Ecological Assessment- Mammals Diversity [Nov 2018]

Headed by Mazen Chbib and Shadi El Indary

Due to the functional characteristics of wind turbines, studies have focused on flying
vertebrates, specifically birds and bats, by addressing activity patterns, habitat use and
mortality (e.g., Baerwald and Barclay 2009; Drewitt and Langston 2006; Kunz et al. 2007;
Pearce-Higgins et al. 2009). Impact studies on non-flying vertebrates have been poorly studied,
despite several findings that terrestrial animals can be affected by wind farms in various ways.

Mammals are a difficult group of animals to see in the wild, many such as the mice, voles and
shrews are small. Other species are nocturnal — or are most active then, such as Badgers and
Martens. Mammalian conservation and management strategies are dependent on the efficient
and reliable methods for the assessment of species richness and abundance (Trolle and Kery
2005, Gompper et al. 2006), especially in regions where knowledge of mammalian richness is
poor and where human and material resources are limited. Mammalian biodiversity studies are
accomplished either by a direct method or by an indirect one. The direct method consists of
capturing the animal; it is very tricky and delicate given the nocturnal and shy nature of
mammals (Lyra-Jorge et al., 2008). Additionally, an animal in captivity might be stressed or even
injured using this method. However, the indirect method consists of identification mammalian
species by observing signs, footprints, droppings, photos, feeding remains and any other mark
left behind (Lyra-Jorge et al., 2008).

In Lebanon, baseline data on mammalian biodiversity is relatively poor and sporadic, and
mainly represents protected areas in the country. Biodiversity assessments, species status and
population dynamic publications are insufficient for mammalian species (Tohmé et al. 1985, Abi
Said, 2010; Nader et al 2011; Abi Said et al. 2012). Species richness in Lebanon is spread on the
five geomorphologic regions of Lebanon: the coastal zone, the Mount Lebanon range, the
Beqaa plain, the Anti-Lebanon Range, and the south Lebanon (MoE et al., 2016). Of the 59
described mammalian species in Lebanon, 7 species are already extinct, 46% are terrestrial,
31% of the existing mammals are rare, 20% vulnerable and 7.5% are close to extinction (MoE et
al., 2016)
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

OBJECTIVE

This study aims at updating the previous preliminary study entitled “Ecological Assessment of
Hawa Akkar Wind Farm Mammals Diversity” delivered in January 2013 through: updating the
list of existing mammalian species, identifying risks of the wind turbines on these species
present and defining mitigation measures to eliminate or decrease their effect.

MATERIALS AND METHODS
Study area

The study area is situated 150 Km north of the capital Beirut and occupies a surface area of
approximately 500 hectares. It ranges in altitude from 500 m to 800 m. The habitat is
dominated by the open Mediterranean shrubland and bare rocks in addition to small pine/oak
forests (Figure 1-52 ).

4 .

Google Earth

‘Akroum

MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

The shrubland main species is the perennial spiny bush Sarcopoterium spinosum (En: Thorny
burnet; Ar: ob ) covering the area with a very high density reaching more than 90% in certain
spots (Photo 1-55 ).

. : es ee

2. x ‘
Photo 1-1 Shrubland dominated by spiny bush species Sarcopoterium spinosum

In addition, several abandoned agricultural terraces can be observed in the area and small
patches of forests dominated by pine, oak and juniper trees can be found on the South Eastern
and South Western side of the study area (Photo 1-56 ).
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Photo 1-2 Quercus sp. trees

The forest is subject to logging where trees are cut down in a non-sustainable way degrading
the existing habitat and creating pressure on the existing species of the area. Also, the area is
under heavy grazing pressure especially in winter and spring seasons where several large herds
of goats are found. The surveying team during his field visits has encountered several goat herd
of a minimum of 200 animals per herd.

On the other hand, and since the Syrian crisis of 2011 and for security reasons, the Lebanese
Army has significantly increased the number of soldiers in the study area being a very strategic
site. Several barracks for housing soldiers were installed and dirt road where constructed
allowing military vehicles to patrol the area. Parts of the study area are used as training sites for
the Lebanese Army soldiers and as shooting fields.

Field survey

Transect method:

The methodology was based on William et al. 2002; a satellite image from Google Earth dated
from the year 2017 was used to draw transect lines were drawn (Figure 4) (William et al. 2002).
The observations on foot covered a total distance of 6400 m (Transect 1= 3,600 m and Transect
2= 2800 m) with a 4 m sight range (2 m to the right and 2 m to the left of the surveyor; Figure
1-53 ) therefore more than 25,600 m? surface area was surveyed. But as transects were covered
by two individuals walking in parallel the surface covered will be doubled and estimated more
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

than 50,000 m?. Quadrats were surveyed over a period of three days (Sunday November 4th
2018; Saturday November 10th 2018; Saturday November 24th 2018). A special focus was given
to rocky areas and wooded patches as mammalian activity will be higher in such areas which

provide shelter and food to animals.

>) Legend
+ Transect 182 (Day survey)
Transect 3 (night survey)

Figure 1-2 Study area and the transect lines

Coordinates of various findings were recorded on a Global Positioning System (GPS) device.
Recorded points were then plotted on the map using the ArcGIS ver10.6 software.
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Scat and track survey

One of the most common methods for mammalian species listing and monitoring (Bang 2004).
Through predefined transects within each sampling unit, scats and tracks are used as an
indicator of the presence of the species. A more complex assessment can be added to this
method and the “Kilometric Abundance Index (KAI)” can be calculated monthly, seasonally and
annually and then compared between time periods and between sampling units. In addition,
such assessment can be coupled with genetic validation of detected scats, to avoid
misidentifications on the field of wild species with domestic species roaming the area like dogs
and cats etc. In our case the assessment was limited to the identification of presence of
medium sized mammals as richness and listing of species is only required to fulfill the
requirement of EIA. In addition, the study was limited to medium sized mammalian species as
the small mammalian species (rodents...) require a totally different methodology. As well, it is
believed that the small mammalian species are relatively adaptable and not highly affected with
the installation of the wind farm. They are highly adaptable and can tolerate certain
disturbance. Animal footprints and droppings spotted were measured, photographed, and
identified to the lowest taxonomic using three references: Animal Tracks and Signs (Bang 2004),
Tracks and Trailcraft (Jaeger 2002), Mammals of North Africa and the Middle East (Stuart 2008).

Night field visits visualized on the map above as the red transect line were planned to follow
the vehicles dirt road. But these visits were set aside as direct visual observation of species was
covered efficiently by the deployed four motion sensor cameras distributed in different habitats
of study area.
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Assessing volant mammals
The adopted methodology for assessing species belonging to Chiroptera order requires a

different perspective than non-Volant mammals (Horn et al., 2008; Benda & Engekberger,
2016). They are nocturnal species and not easily encountered and identified in the field.
Therefore, the surveying team adopted a similar methodology held in 2013. Field visits were
held to the known and accessible roosting sites of bats. The first visited cave named “Maaibly
cave” was fairly close to the study area it is consisted of two chambers (Photo 1-57 ). The first
chamber is shallow with a total depth of 5 m while the second chamber is wider with a depth of
more than 20 m. at the entrance of the Cave a new fire place was observed as caves are used
by shepherds as shelters during rainy weather. In addition, personnel communication with
locals have revealed the common disturbance by teenagers of the bats community inside caves

using fire.

Photo 1-3 ‘Maaibly cave its entrances

MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

The second visited cave named “Akroum cave” was relatively far from the study area (Photo
1-58 ). It is consisted of two chambers with a narrow tunnel in between. The cave depth is
estimated about 10m. Large amount of empty hunting cartridges were seen at the vicinity of
the cave with both old and new cartridges. In addition, a man made dig was observed inside of
the cave most probably for treasure hunters known in the area due to its ancient history and
archeological remnants.

Photo 1-4 Akroum cave entrance

MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Camera-trapping

Camera-trapping has been used in recent years as a method to assess mammalian presence and
relative abundance in relation to wind farm projects (Nader et al., 2011; Ferrdo Da Costa et al.,
2018). Four motion sensor cameras were deployed in rocky or wooded spots where mammalian
activity is higher than open shrubland dominating the study area (Photo 1-59 ). Cameras were
not translocated to allow the animals to get used to the continuous presence of the source of
food.

Photo 1-5 Motion sensor camera deployed
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Bait in front of the camera was set to attract wildlife to allow visual identification of mammalian
species and to further confirm their presence in the study area. A variety of vegetables (fruits
such as apple, orange, carrot, nuts and corn) and meat leftovers were used to attract both

herbivores and carnivores (Photo 1-60 ).

Photos were extracted on a weekly basis in the field. Coordinates of each photo-trapped animal
were then downloaded on the mammalian distribution map.

Shepherds investigation

During the field visits held by the surveying team, several shepherds were encountered. Due to
their regular daily existence in the area especially in winter and spring seasons, they are
considered one of the very few people who have the most knowledge of the mammalian
species of the study area. Three shepherds were interviewed about the mammalian species
they usually see and how frequent it is.

RESULTS

Eleven mammals were identified through the above described methodology during the survey
either through visiting their related roosting sites (caves), identification of feces, or through
motion camera photos and shepherds sightings. Domestic animals like goats and dogs were
seen on cameras and their dropping were locate all around the study area but were not
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

counted among the identified wild species (Figure 1-58 ). The surveying team observed the
characteristic earth hills of mole rats all over the study area as well the motion sensor camera
have spotted mouse species in several spots. The small rodents as mentioned previously were
not covered under the scope of this assessment and findings were not included in the species
lists.
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

-255000

-255000

-260000
50000

50000

Watking Pat
500M Butter
Wind Tursines|

-260000
Figure 1-3 Mammalian assessment results
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Non-volant Mammals identified

1) Asian Porcupine Hystrix indica
Common name (Arabic): (ai

@ & 42F O6C 2018/11/25 18:34:06
Photo 1-7 Asian porcupine
Basic Characteristics:

= Body: It is the largest rodent in the region; the upper body is covered in long black and
white spines and quills. A crest of very long hair extends from the head to the shoulders.

= Color: Black and white spines and quills, and black hair.
= Size: Shoulder height 25 cm. Almost 1 m in length.
= Weight: 10-24 Kg.

= Dropping: oblong and slightly curved and tails occur frequently. Its color varies from
light brown to black. The animal follows established path leaving feces as a trace.

Behavior: They are nocturnal and can be found in burrows, caves or among the rocks during the
day. They are mainly solitary foragers but pairs and family groups are common and can be
found sharing burrows. The spines, quills and hairs are all raised when the animal feels danger;
this is done to protect it from predators.
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

Feeding habits: Herbivore: Porcupines feed on a large variety of plants; they dig for bulbs,
corns, roots and tree bark.

Natural predator(s): Jackals and hyenas

Sighting: This species was observed on cameras as an individual or as a pair on two different
cameras, as well its dropping was recorded. Three shepherds mentioned seeing this species in
the study area especially near wooded and agricultural lands.

2) Cape Hare Lepus capensis
Common name (Arabic): S» wi
Basic Characteristics:
e Body: Long ears, short black and white tail, very long back legs and soft, dense fur.
e Color: Upper part is grizzled to grey-brown but the under part is partly white
e Size: 45-70 cm in length
e Weight: 1.2-4.5 Kg

e Dropping: Regularly round and firm with a diameter of 15-20 mm. Their color varies

depending on the diet.

Behavior: Very fast moving, their bodies are capable of absorbing the g-force produced while
running at extreme speeds or while escaping predators. They are mainly nocturnal and solitary,
but at favored or productive feeding sites several may be seen together. They do not burrow
like rabbits but lie up in bush or grass cover or shelter in small depressions dug in the soil.

Feeding habits: Herbivore Mainly grass eaters.
Natural predators: Fox, wolves, raptors, wild cats, jackals

Sighting: The cape hare wasn’t taken by camera neither its dropping were found, but it was
mentioned by two shepherds. It is worth to mention that both herders emphasized that the
cape hare numbers were lower compared to what it was a decade ago.
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

3) Eurasian Badger Meles meles

Common name (Arabic): 5

Basic Characteristics:

e Body type: Heavily built with coarse and rough hair with a relatively short tail. Its feet
are short and stubby with long claws adapted for burrowing.

e Color: Upper part is grizzled grey. The head is characterized by two longitudinal black
stripes beginning at the muzzle and broadening posterior with a median white stripe.
Under part and legs are very dark black

e Size: Shoulder height 65-80 cm
e Weight: 10-34 Kg

e Dropping: Dry and sausage-shaped, or soft and runny, depending on the diet. Contain
insect remains, fur from small rodents, seeds and berries

Behavior: It digs for most of its food with its long, powerful claws on its front feet. Badgers
excavate large and often complex burrow systems, frequently among tree roots and often on
slopping ground. Their family groups are called clans. They are nocturnal, but will lie outside
den entrances during the day. During severe weather, such as snow storms they may remain in
their dens for weeks and even months.

Feeding habits: Omnivore: Earthworms, Small rodents, Rats, Moles, Fruits, Bird’s eggs
Natural predators: Humans, wolves, jackals

Sighting: The Eurasian Badger wasn’t taken by camera neither its droppings were found, but it
was mentioned by three shepherds.
MORES S.A.R.L. Bird Monitoring and Assessment Report at the Hawa Akkar Wind Farm - Akkar, North Lebanon

4) Golden Jackal Canis aureus
Common name (Arabic): 31 ¢!

> & 41F o8C 2018/11/11 17:13:48
Photo 1-8 Golden Jackal

Basic Characteristics:
= Body type: Skull is similar to that of a dog, but it has larger canines.

= Color: Pale golden-brown coat with a little bit of black and grey hair on the back and

sides. Tail tip is always dark or black.
= Size: Shoulder height 35-50 cm, 60-90cm in length.
= Weight: 6-15 kg.
= Dropping: Contains remains of fruits, insects and bones for small rodents.

Behavior: Occupy a wide range of habitats, from forests to deserts, from sea level to high
altitudes. Jackals can be nocturnal or diurnal depending on the season and the level of human
disturbance. Jackals are found together in places where food is abundant, up to 20 jackals can
be found together, but these gatherings would be temporary. Several animals may cooperate in
the hunting of large prey. When a pair mates they mate for life and together defend their
territory.
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Feeding habits: Omnivores: Fruits, Insects, Rodents, Carcasses, Fish
Natural Predator(s): Humans, wolves

Sighting: The Golden Jackal photos were taken by two cameras.

5) Red Fox Vulpes vulpes

Common name (Arabic): >i CL5

@ & 48F 09C 2018/11/21 20:38:57
Photo 1-9 Red Fox

Basic Characteristics:
= Body type: Long bushy tail with a white tip, and large dark ears.

= Color: Grayish-russet to yellowish-grey coat with a dark dorsal band running from the
tail to the head.

= Size: Shoulder height 30 cm, 52-66 cm in length.
= Weight: 4-10 kg

= Dropping: Sausage shaped, 8-15 cm long, 2 cm thick, spirally twisted and pointed at
one end. Color varies from black to grey depending on the diet. Contain fur, feathers,
and bone fragments from rodents and birds. They might often contain chitin from
insects.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Behavior: The red fox is found in a wide range of habitats, but tries to avoid desert areas.
They can often be found around human habitats and agricultural lands. Although it is mostly
nocturnal, animals can be active during daytime hours. Their dens are usually dug on the
sides of hills in protected areas.

Feeding habits: Omnivores: Fruits, Insects, Rodents, Reptiles
Natural Predator(s): Wolves

Sighting: The Red Fox was the most common species in the area, seen live on the first visit by
the surveying team, as well its droppings were recorded in several spots (Photo 1-64 ) and its
photos were taken by motion sensor cameras. In addition an active den was found with two
entrances indicating that this species in a resident in the study area (Photo 1-65 ).

Photo 1-10 Red fox dropping

er Soet  e aie
Photo 1-11 Red fox active den with 2 entrances found

6) Stone Marten Martes foina

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Common name (Arabic): +5
Basic Characteristics:
= Body Type: Slender and agile carnivores. Long and bushy tail (about 25cm).
= Color: Coat is uniform chocolate brown except for a lighter throat patch.
= Size: 85-110 cm
= Weight: 1-2 Kg

= Dropping: 8-10 cm long 1.2 cm thick, sausage-shaped, twisted and pointed. Contain
fur, feathers, bone splitters and in late autumn berry remains.

Behavior: Stone martens are known to den in rock crevices, boulder clusters, burrows
excavated by other species and hollow trees. Most activity takes place at night, but they will
move at dusk and dawn in undisturbed areas. Mating takes place in midsummer but fertilized
eggs are not implanted at that time and births are delayed until the following spring. Litters of

3-4 young are the norm.

Feeding habits: Omnivore: Smaller mammals, Earthworms, Small to medium-sized birds,

Fruits, Eggs
Natural Predators: Raptors, wolves

Sighting: The Stone Marten was a common species in the area, its droppings were recorded in
several spots even though its photos wasn’t captured using motion sensor cameras (Photo
1-66 ). Pine marten was mentioned in the previous mammalian assessment but its presence
wasn’t identified in the actual survey.

‘ ok ie 4
ps 3
Photo 1-12 Stone marten dropping

7) Striped Hyena Hygena hyaena

Common name (Arabic): bh» wo

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Basic Characteristics:

Body type: Shoulders higher than rump, large head, long pointy ears and a relatively long
bushy tail.

Color: Buff grey coat covered by transverse black stripes, and rings on the legs.
Size: Shoulder height 72 cm, 85-130 cm in length.
Weight: 20-50 kg.

Dropping: contains hair and bone fragments, mainly chalky and calcium-rich feces. They are
deposited in special areas called “latrines” usually at a certain distance from the den.

Behavior: The hyena prefers dry areas that are often associated with rocky outcrops. The
majorities of the striped hyenas are solitary animals but are often found in pairs. They are
opportunistic hunters and feed on a wide range of animals. Striped hyenas greet each other
by sniffing each other’s noses and extruded anal pouches. When fighting, striped hyenas bite
and attack the throat and legs.

Feeding habits: scavenger: Animal carcasses

Sighting: The Striped Hyena droppings were recorded in one spots (Photo 1-67 ). Shepherds
mentioned that this species is becoming less common. They indicated where the striped

hyena was seen a year ago and this is where the dropping below was found.

Photo 1-13 Striped hyena dropping
8) Grey Wolf Canis lupus

Common name (Arabic): 535

Basic Characteristics:

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

= Body type: A large predator, at first glance wolves has the appearance of a German
Shepherd Dog except that they are longer in the leg and have large paws.

= Color: Color predominantly grey or grey-brown, young animals may be mistaken for
Golden Jackals.

= Size: Shoulder height 60-70 cm.
= Weight: 15-55 kg.
= Dropping: Long and dark colored, and contains a large amount of fur.

Behavior: Occupy a wide range of habitats, from forests to arid areas, from sea level to high
altitudes. Grey wolves are mainly nocturnal and less frequently diurnal depending on the
season and the level of human disturbance. Wolves are pack animals with the size of the
family depend on food availability.

Feeding habits: Carnivore: Wild boars, Rodents, Insects, Carcasses and domestic stock where
natural prey numbers have been depleted.

Natural Predator(s): None, persecuted by humans

wa
Photo 1-14 Grey wol

Sighting: The Grey Wolf droppings were recorded in one spots (Photo 1-68 ). Shepherds

If dropping

mentioned that this species is becoming less common for several reasons mainly human
persecutions and disturbance.

9) Wild Boar Sus Scrofa

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Common name (Arabic): S~ _»4>

€ & 46F 08C 2017/01/23 22:41:43
Photo 1-15 Wild boar

Basic Characteristics:

= Body type: Large typical pig, elongated forehead with muscular broad long snout,
relatively short tusks. Ears are erect, pointed and large. Tail relatively short.

= Color:

o Piglet: Soft brown with longitudinal dark stripes

o Adult: Grizzled grey or brown.
= Size: 120-180 cm in length and around 90 cm shoulder height
= Weight: 50-90 Kg

= Dropping: Sausage shape, consisting of elongated balls, stuck or more or less fused
together.

Behavior: Wild boars live in groups called sounders; these groups typically contain 20 animals.
The wild boar is usually crepuscular, foraging from dusk till dawn but with resting periods
during both night and day. Adult males are not part of the sounder outside of a breeding
cycle, and are usually found alone. Birth, called farrowing, usually occurs in a secluded area

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

away from the sounder; a litter will typically contain 8-12 piglets. Wild boar is the only
hoofed animals known to dig burrows.

Feeding habits: Omnivore: They eat anything they come across including grass, nuts, berries,
carrion, roots, insects and even young lambs.

Natural Predator(s): Wolves, Humans (hunting)

Sighting: The wild boar photos was recorded on cameras. In addition, shepherds mentioned
that this species was scarcely seen. It is located especially in wooded area and near village’s
agricultural land and dumpsites.

The shepherds’ investigation revealed that large species such as wolves and hyenas were
more abundant before but not anymore even though they still see them from time to time.
They explained that hunting persecution and the arrival of the army and the training they
frequently do, these animals became less. In addition, one of the shepherds gave more details
by explaining that before predators used to cohabitate with large herds and follow them
during their seasonal transhumance. They used to feed on dead goats or sheep or even try to
hunt some of them. Transhumance is the traditional seasonal migration of herd between
highlands in summer/autumn to lowlands in winter/spring seeking pastures and grazing land.
This ancient practice is still common in Lebanon including the study area considered as a
wintering ground for herds. But this interrelation between predators and herds have changed
according to shepherds, it might be due to the abundance of butchers leftovers thrown near
village that these animals may be feeding on. As well this might be due to the population
decrease of predators due to human persecution, habitat destruction and disturbance.

Volant mammals

1) Greater mouse eared bat: Myotis myotis

Basic Characteristics:

= Body type: Relatively large compared to other members of its species in the area,
back is covered with brown fur. Large ears with very prominent tragus

= Color: White belly, the lower part of its body is yellow and its back is covered with
brown fur.

= Size: Body length reaches 7.7 cm, its tail around 6 cm.

= Weight: From 18 to 45 g

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Behavior: Inhabits woodlands and roosts in caves and abandoned buildings, fly in a slow and
straight line. Females congregate during pregnancy in great numbers that can reach up to
tens of thousands but the group disperses again at the onset of summer.

Feeding habits: insectivore: Unlike many bats it does not capture prey by echolocation in
flight but instead gleans it from the ground, locating the prey passively — listening for the
noises produced by creatures such as carabide beetles, spiders and centipedes

Natural Predator(s): Owls, humans (hunting)

Sighting: greater mouse eared bat have been encountered and photographed in both caves

Photo 1-16 Greater mouse eared bat

2) Greater horseshoe bat: Rhinolopus ferrumequinum
Basic Characteristics:

= Body type: The largest bat among horseshoe bat species in the region, with big ears
and very small eyes. There are three bones in each of its claws with the exception of
the first claw which has only two bones. Male and female continue to live together
during the whole year.

= Color: Dark grey
= Size: Broad wings measures 37 cm, body 6 cm, tail 4 cm

= Weight: from 16 to 28 g

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Behavior: Live in large groups in caves, fortresses and uninhabited places. While roosting
greater horseshoe bat keep certain distances with other bats inside the cave.

Feeding habits: insectivore: greater horseshoe bat starts to search for its food at night later
than other bats. It returns to its hideouts to eat what it hunts. Chases insects up to a height of
six meters above ground, it hunts in region designated by it which it visits continuously.

Natural Predator(s): Owls, humans (hunting)

Sighting: Greater mouse eared bat have been encountered and photographed in both caves

Photo 1-17 Greater horseshoe bat

DISCUSSION AND MITIGATION MEASURES

During the surveys the team faced several challenges like rainy weather conditions, rocky
grounds covered with dense spiny bushes which makes finding footprints and droppings a
hard task. On the other hand, the area is under different stresses due to anthropogenic
activities like army trainings and patrolling, wood cutting, and intensive grazing. Therefore,
and based on the field surveying and direct observations, It is found that the shrubland
showed a low mammalian activity which might be due to its low floral diversity, lack of water
sources and food, absence of shelter and existing disturbance. Few ground holes of small
rodents were seen but as mentioned above, this group of species was excluded from the
assessment due to their demanding of a totally different methodology. For these reasons the
shrubland is not an attractive habitat for mammals.

The highest number of droppings and valuable camera photos caught by motion sensor
cameras and dens were found near forested lands existing at the edges of the study area.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Certain large carnivore species especially the Grey wolves (Least Concern, according to IUCN
red list) and Striped Hyenas (Near threatened, according to IUCN red list) have wide
territories and therefore in-depth 12-month study on their populations in the surrounding
areas is highly requested in order to evaluate the actual status and the evolution of the
population dynamics and its reaction to the upcoming modifications in the area. While other
smaller carnivore species like Golden Jackals (Least Concern, according to IUCN red list) and
Red Foxes (Least Concern, according to IUCN red list) have smaller territories and occupy
different habitats with a wider diet. In addition, the other species as the Eurasian Badger
(Least Concern, according to IUCN red list), Stone Marten (Least Concern, according to IUCN
red list), Cape Hare (Least Concern, according to IUCN red list), Wild Boar (Least Concern,

according to IUCN red list) and the Crested Porcupine (Least Concern, according to IUCN red
list) can have a different behavior under stress according to the characteristics of each
species. Nevertheless, the focus of this study was to assess the richness of mammalian
species of the area as it does not allow the conclusion on population’s status and dynamics.
The forested lands need to be correctly managed and maintained against above listed
stresses as it might attract a rich mammalian species. The study area can play the role of a
vital and protected corridor between the agricultural plains in the lowlands of Akkar and the
rich forested lands in the upper part of Akkar.

Regarding the existing species of bats, they are considered an essential part of the ecosystem
and they feed mainly on invertebrates. The previous mammalian assessment identified four
species of bats Greater horseshoe bat (Rhinolophus ferrumequinum), lesser horseshoe bat
(Rhinolophus hipposideros), greater mouse-eared bat (Myotis myotis), and Myotis capaccinii.
While during this update the mammalian richness have listed two species with a remarkable
lesser density, Greater horseshoe bat (Least Concern, according to IUCN red list) and Greater
mouse eared bat (Least Concern, according to IUCN red list). It’s worth mentioning that both
caves are located in distant zones of the study area and one of them (Akroum cave) is way far
from the core area of the project as well this mountainous area include many unknown
inaccessible crevices that can host the colonies of these species. According to references, the
Greater horseshoe bat species is oriented during its flight and hunts using the infra sound and
therefore it is highly affected by acoustic disturbance. On the other hand, the other species
can fly and hunt with or without its echolocation. In the case of these highly active species, it
is recommended to hold an in-depth study on the population status and dynamics as we
cannot conclude about its real status in Lebanon due to the lack of a national holistic
biological study. The study should elucidate the feeding grounds and the seasonal migration
patterns as they will highlight the daily and the seasonal flight routes. This will help to
understand the level of disturbance of these works on the life cycle of these species. The
installation of wind turbines with the noise pollution created and the obstacles that might
interfere with their flight routes can cause serious stress to the species and can cause

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

additional mortalities through collision. In case of the identification of a defined major
migratory flight route crossing the core zone of the project the location, functionality and
direction of the turbines must take it into consideration.

The effects of wind farms on mammals can be due to habitat destruction and fragmentation
during construction; acoustic and visual disturbance from the turbines in operation; and the
increase in the vehicle circulation along the road network of the project. Disturbance from
traffic, will have significant results especially during the construction phase, in contradiction
with the initial situation when the study area, located in a remote mountain ridges, was

mostly inaccessible to vehicles (before the arrival of the army).

Based on these findings, several mitigation and compensation measures can be suggested to
attenuate wind turbines impacts, such as:

= It is highly recommended to reduce the light pollution at night to avoid the attraction
of insects and consequently additional numbers of foraging bats. Therefore, this will
reduce the probability of collision with the blades of the turbines.

= Mortality monitoring due to collision with turbines or human activities must be
continuously observed and reported for future interventions. The use of thermal
infrared (TIR) cameras is recommended to assess the nocturnal behavior of bats and
birds at wind turbines as this technology allows the observation of these species

independently of light sources.

= The noise pollution and obstacles created by the turbines will affect the behavior of
the bats residing or feeding in the area. The EIA team recommends an in-depth 12-
month study to assess the flight and feeding behavior of bats to be able to draft a
solid conclusion.

= Limiting the access of the road network built for wind power development in order to
reduce traffic and direct human disturbance.

= Create a water pond that collect water run off of the constructed roads. Such
initiatives can reduce the possibility of any damage due to water run offs and the
pond will be attractive for wildlife as well as it will be considered as a prevention

against forest fires.

= Rehabilitate the destructed zone where construction where held using native wild

plants species to re-create an attractive area for wildlife.

= Protection of identified dens during the two accomplished surveys in addition to any
new den that be located during construction site.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Mammalian species identified are usually adaptable species, and their ability to coexist with
humans for centuries in a landscape as human-dominated as Lebanon has been the key factor
allowing their persistence despite intense human persecution. However, mammalian species
can cope with humans to a certain level and in the context of an increasing anthropogenic
interference on habitats, the recent wind farm development can become a major concern
when other cumulative factors also occur. Further research and monitoring on the effect of
wind farms on mammals is needed after the installation of wind turbines. Population
dynamics, densities and mortalities must be a part of the monitoring programs conducted in
the post-installation phase and will provide valuable insights on the concerns and
recommendations that should be taken into account when developing wind farm projects.

This EIA assessment combined with the nearby studies held for similar wind farm projects in
the adjacent areas can be compared and analyzed giving a holistic image of the mammalian
richness of the area. The areas targeted by different wind farm companies are interlinked
with natural existing corridors. Species populations will surely interact therefore mitigation
measures can be fine-tuned and be more efficient if a collaboration initiative is held for
effective results for both mammalian species and the future of wind farms in Lebanon.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Table 1-1 Species index

English Arabic Species Type of Identification
Common Common Scientific Scat | Track} Picture | Shepherd
Name Name Name sighting
Asian vad! | Hystrix indica x x
Porcupine
Cape Hare GRO Lepus x
capensis
East | / gu 4S Erinaceus x
European Ja concolor
Hedgehog
Eurasian = | Meles meles x
Badger
Red Fox yal Caled | Vulpes vulpes x x x
Stone us | Martes foina x x x
Marten
Striped Hyaena x
Hyena hyaena
Wild Boar Sus Scrofa
Wild Cat Felis silvestris
Gray Wolf Canis lupus x

The current study is a preliminary quick survey that focuses on obtaining data on mammal
diversity and highlights any environmental concerns that might arise from the
implementation of this project. Accordingly, a very rapid assessment was conducted to have
a rough idea and an estimate idea on the mammals that are present on the project site, to be
able to oversee any mitigation measures that could be considered.

This rapid study aims at drawing a preliminary database on the mammals present in the site,
assessing the conservation value of mammals’ diversity, identifying risks of the wind turbines
on mammal species present and defining mitigation measures to eliminate or decrease their
effect.

MATERIAL AND METHODS
RRA/PRA Methods

Information on local knowledge about mammal diversity was collected from focal group
discussions, and from individual interviews from the different villages, Namely Chaddra, Wadi
Khaled, Aqaibe, and Akroum, within the site.

The RRA/PRA method used in this study was based on (Chambers 1992) and (Bernard 1995).

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Focal group discussions were conducted at the start of the survey with elderly residents in
different villages to establish facts on:

Faunal species that were and are present
Population trends

Field Survey:

Reptiles

The study of reptiles and amphibians was conducted using information from previous field
work and species records in the literature. Reptiles are cold blooded animals that hibernate
the whole winter hence field surveys could not be conducted during this time.

Mammals
Transects Method:

The preliminary study was conducted as follows.

1- During daytime surveys, each area was visited on foot (Plate 1) to search for caves or dens,
footprints, tracks and faeces of animals, owl pukes and,

Photo 7-18 Transect survey on foot

2- Night surveys commenced using a 4x4 vehicle (Plate 2). A powerful spot light was used to
scan for eye-shine. The pace was slow to increase the chances of sighting the animals.

During surveys a 1-1.5 million candle power spotlight was available to illuminate animals once
their eye-shine had been detected to help with the identification.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Photo 7-19 Night Drives Using Hand-held Powerful Spot light

Photo 7-20 Mammal Scat - at cave Entrance near Mqaibleh Porcupine

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

om Vi geex

Photo 7-21 Animal Remains from Mammal Predation — near Mqaibleh

Photo Trapping:

Photo-trapping equipment consisted of four pre-baited active and passive remote camera
traps, triggered by both heat and motion, were tied to a tree 40-60cm above ground (Plate 3).
However, one camera was stolen hence we had the results from three cameras only. The
cameras were programmed to take photographs 24hours/day with a 2-minute interval
between photos, and to record date and time on each photograph. The bait used consisted of
butchery leftovers, apples and corn seeds (Plate 4). A chosen area selected randomly to
discover if mammals were present and where they were moving. However, the work periods
were too short to allow detailed preliminary surveying to be carried out and a proper photo-
trapping programme to be established; instead the imperative was to get all the traps set as
quickly as possible in the first suitable locations in the hope of securing some results. Photos
were downloaded on weekly intervals from the camera traps (Plate 5)

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.

Hawa Akkar Wind Farm, Akkar, North Lebanon

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

5 new trail cameras were used in 2018 in the field to capture images of mammals including
bats

Photo 7-25 Trail Cameras used in the Field in 2018

Installation of cameras:

= Project site (middle zone) in Chadra

= Project site (immediate zone) in Mqaibleh

= Project site (middle zone) in Machta Hammoud
= Cave near Maaibleh with long-eared bats

= Cave near Akroum with long fingered bats

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Rotation of cameras between the caves and open land to cove different locations

Photo 7-26 Map Showing Location of Installation of Trail Cameras as Photo Traps

Bat survey:
The study was conducted in December-January where there is no bat activity therefore, to

study bat we have to locate their hibernating roosts. Hence, to locate hibernating roosts we
depended on local knowledge of caves and roosts besides searching on our own for caves,
roosting sites (Plate 6) and old houses. However, this survey remains incomplete and further
search for hibernating roosts and monitoring of bats should be carried out after hibernation.

Photo 7-27 One of the Caves that was Visited during the Survey

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

ce

Photo 7-28 One of the Caves that was Visited during the Survey (2018)

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

3 — IEEE “
Photo 7-30 One of the Caves that was Visited during the Survey (2018)

Ss.

Photo 7-31 One of the Caves that was Visited during the Survey (2018)

Data recording

Data describing each direct and indirect animal sign was recorded. Data recorded included
the place where the sign was encountered and in which habitat type it was found. Moreover,
photos from the camera traps was dated and digitized.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

RESULTS

Completeness of Coverage:

Obtaining accurate data on mammals in this very short period is difficult. Mammals need to
be habituated to the bait and the equipment used. Besides the survey was conducted in Fall-
Winter where the cold weather affects drastically the activity of many mammals and
especially bats that are majorly concerned with wind turbines. Thus time was devoted to
purely obtaining preliminary data on the mammal diversity to help in predicting the wind
turbine effect on it.

Hence it is suspected that the lack of data obtained is a result of time limitation, season and
weather conditions that prevailed during the rapid survey.

Photo 7-32 Map Showing Location of Caves around the Project Area based on Extensive Field Survey

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

ar ara

Photo 7-33 Bats Identified in One of the Caves in Mqaibleh

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Photo 7-34 Bats Identified in One of the Caves in Mqaibleh

Local Knowledge:

Elderly, teachers, shepherds and hunters from the villages in the study site reported several
mammals’ species. These included foxes, jackals, wolves, wild cats, hyaenas, porcupine, wild
rabbits, stone martin, badgers, hedgehogs, and bats of different sizes.

A 25 year-old shepherd from Chaddra informed about the mammals present in the site area

“The area is full of foxes, jackals and pine martin but large carnivores like wolves, hyaenas are
found but in low numbers because of hunting. Porcupines are present and you can find wild
rabbits but these as well are decreasing in number due to hunting. Wild cats are scarce but
you can find them. As far as domestic animals you may find goats mainly in the area plus of
course a lot of stray dogs”

Mr. Rabih Rostum a 35 year-old from Chaddra said

“In our area we used to have different kinds of mammals ranging from foxes to jackals,
hyaenas, badgers, hedgehogs, martins as well as different kinds of bats that we used to see at

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

sunset. Porcupines are also present Badwins used to hunt them with their dogs. However,
most of these mammals are now decreasing due to urbanization and persecution”

Another 65 year-old shepherd from Kfartoun said

“Hey hey there was a lot of beast in the past but not these days anymore. In the past we used
to encounter wolves, hyaenas, big cats, foxes, jackals, wild rabbits... but these days most of
these have gone because of people and what we are left with are foxes, jackals sometimes
you can see a hyaena”

Mr. Bilal a 30 year-old worker from AlHeesheh said

“The area is a home for different mammals including hyaenas, foxes, jackals, hedgehogs,
porcupine, stone martin, and two kinds of bats of different sizes one small and one large that
we used to kill them using fire in the caves. The mammal population did not change it is
probably still the same”

Mr. Ali a 43 year-old worker from Maaybleh said

“In the forest of our village you can find some wild mammals like foxes, jackals, striped
hyaena and to kinds of bats one big and the other small. However, there were much animals
in the past but now they decreased a lot. This decrease could be due to the change in the
environment as a whole “

Reptile Species:

The Akkar region is similar to many parts of Lebanon at the same altitude. Due to the period
and season of the survey and weather conditions that were not in favor of observations,
snake and other species listed are the most likely to be found but more species could be
present that have not been observed. Therefore, the species list can likely be expanded
based on further field observations. The list of the reptiles and amphibians that are likely to
be present in Akkar region and the project area are shown in Table 7-1. This list is based on
specimens in the Natural History Museums, AUB, some literature, and on speculation based
on the local climate and habitat type. This list could not be finally confirmed unless it is
verified and expanded by field investigations during the warm season where they become
active.

Table 7-2 Amphibian and Reptile Species Reported (c= common, r = rare, endemic or endangered)

lLacertidae \Phoenicolacerta laevis (Common wall lizard

Lacerta media Green lizard

January 2019
Environmental and Social Impact Assessment (ESIA) Study
Hawa Akkar Wind Farm, Akkar, North Lebanon

MORES S.A.R.L.

Scincidae Chalcides ocellatus \Ocellated skink
|Eumeces schneideri Skink
Trachylepis vittata Brown skink
Agamidae (Agama, Hardun
(Chamaeleonid IChamaeleo chamaeleon (Chameleon
jae
Gekkonidae ICyrtopodion kotschyi Kotschy’s gecko
\Hemidactylus turcicus [Turkish (house) gecko
Anguidae \Pseudopus apodus

(Amphisbaenid \Blanus strauchii

jae
Typhlopidae Typhlops vermicularis " Worm snake
(Colubridae \Malpolon monspesslanus
Platyceps najadu" Dahl’s whip snake
Dolichophis jugulari ©
Eirenis spp.
Telescopus fallax Mediterranean cat snake
iperidae \Macrovipera lebetina ©; Daboia palaestina Vipers
(Caudata

[Salamandra infraimmaculata © Fire salamander

Salamanders

Ranidae Pelophylax bedriagae © Marsh frog
Bufonidae Bufo viridis © [Toad
Hylidae Myla savignyi © (Common tree frog

Mammal Species:

As it was mentioned earlier due to time limitation this study is not representative of the
mammal species that are present. However, within this short time the preliminary survey
revealed the presence of 12 species of mammals belonging to ten families (Table 2). Other
species are expected to exist. These included hedgehogs, badgers, wolves, and several species
of bats and rodents. Examples of the expected bat species could be European free tailed bat,

January 2019
Environmental and Social Impact Assessment (ESIA) Study
Hawa Akkar Wind Farm, Akkar, North Lebanon

MORES S.A.R.L.

another Pipistrellus sp., Noctule bat... etc. In addition to wild mammals domestic mammals

like goats, dogs, and cats were also encountered.

Table 7-3 List of Mammal Species Present on the Three Sites (R= recorded, c= common,

r= rare, endemic or endangered on the National level)

Family Species Scientific Name Species Status

Vespertilionidae Greater Myotis myotis R,r
mouse-eared
bat

Vespertilionidae Long-fingered Myotis cappaccinii R,r
bat

Rhinolophidae Lesser Rhinolophus R,c
horseshoe bat hipposideros
Greater Rihnolophus R,c
horseshoe bat ferrumequinum

Canidae Jackal Canis aureus syriacus R,c
Fox Vulpus vulpus palaestina R,c

Mustelidae Pine Martin Martes foina syriaca R,c

Hyaenidae Striped Hyaena hyaena syriaca R,c
hyaena

Sciuridae Squirrel Sciurus anomalus E,c

syriacus
Hystricidae Porcupine Hystrix indica indica R,c
Spalacidae Moles Spalax leucodon R,c
ehrenbergi

Muridae House mouse Mus musculus praetextus R,c
Field mouse Apodemous mystacinus —R,c

Microtinae Voles Microtus sp. E,c

(Subfam.)

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Out of the twelve mammal species, four bat species were encountered namely Greater
horseshoe bat (Rhinolophus ferrumequinum) (Figure 7-1), lesser horseshoe bat (Rhinolophus
hipposideros) (Figure 7-2), greater mouse-eared bat (Myotis myotis) (Figure 7-3), and Myotis
capaccinii (Figure 7-4).

Figure 7-6 Greater Mouse-eared Bat Figure 7-7 Long-fingered Bat

In addition to bats, three carnivore species were documented; Foxes (Vulpus vulpus
palaestina), pine martin (Martes foina syriaca), striped hyaena (Hyaena hyaena syriaca).

Figure 7-8 Red fox Figure 7-9 Pine martin

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Figure 7-10: Striped Hyaena

Moreover, tracks and signs of squirrel (Sciurus anomalus syriacus), porcupine (Hystrix indica
indica) (Figure 7-7 and Figure 7-8 ), and Moles (Spalax leucodon ehrenbergi) (Figure 7-10)
were encountered as well as three species of small rodents were identified from owl pukes
(Figure 11). These were house mouse (Mus musculus praetextus) field mouse (Apodemous
mystacinus) and voles (Microtus sp.).

Figure 7-11 Porcupine Quills Figure 7-12 Porcupine Scat

Figure 7-14 Owl Puke with Lots of Rodents

Figure 7-13 Mole Hills .
Remains

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.

Hawa Akkar Wind Farm, Akkar, North Lebanon

1.2. Field Report

A field inspection was conducted during November and December 2016 by Mr. Mazen Chbib,
local resident and environment expert, to confirm field data and observations obtained
before 2016. The field assessment confirmed that the data on environmental conditions as

described within this report are current, up to date and correct.
Some of the more prominent field observations are as follows:

Site assessment included taking note of any physical changes within the project environment,
such as fires, new roads, excavations, new buildings or residential complexes, new
agricultural fields, factories, or other possible developments. The field visits showed that
none of the listed modifications were observed, and confirmed the descriptions provided

within this report.

An assessment and random/spot check o'
confirmed the findings of the biodiversity ass
flower species were late to bloom due to a de!

the floral coverage was conducted, which
essment. No tree cutting was observed. Some

lay in the rainy season and rain events in 2016.

An expansion of the populated areas in the nearby villages was noted; however, these
expansions occurred in the opposite direction or far from the wind farm project area. The
agricultural fields, used and unused, remain intact with no changes.

As a conclusion the ecosystem and the biodiversity in the area are the same as mentioned in
the original report due the absence of any activities.

The lack of physical change in the ecosystem, or its stability, is a good indicator for animals
including mammals and bats. The caves where bats were observed to live and their

surroundings fields remain intact.

Areas that were visited on foot in previous monitoring remain unchanged, with no obvious
modifications in the land topography or human activities.

No vehicle marks were observed; thus indicating that no hunting vehicles were present in the
area during field inspection. Based on feedback from local residents, hunting activities are
low.

One of the locations where photo trapping was done, near a monastery, has some ongoing
construction works that might be a temporary intrusion.

Footprints and other physical indicators (dug-up roots, patches of fur, etc.) of mammals were
identified consistent with the biodiversity assessment.

January 2019
Environmental and Social Impact Assessment (ESIA) Study MORES S.A.R.L.
Hawa Akkar Wind Farm, Akkar, North Lebanon

Photo 7-35 Shrubs and Grasses in Project Area Photo 7-36 Trees in Project Area (Field Survey
(Field Survey 2016) 2016)

Photo 7-37 View 1 of Project Area Photo 7-38 View 2 of Project Area
(Field Survey 2016) (Field Survey 2016)

January 2019
APPENDIX L
BAT SURVEY
ECOLOGICAL ASSESSMENT
OF
THE IMPACT OF WIND FARM
ON BAT DIVERSITY
IN AKROUM- AKKAR
(Active Phase: August, September, October)

Submitted to ECODIT

Hazmieh, Lebanon

By Mounir R. ABI-SAID, Ph.D.
Biodiversity Management/ Mammalogist
Mobile: 00961 (0) 3667 355
Tel : 00961 (0) 5558 724
Fax : 00961 (0) 5555 201
Email : mabisaid9@gmail.com
www.animalencounter.org

October, 2018

1 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,
ABI-SAID, M.R., 2018
Contents
1. INTRODUCTION ....

1.1. Wind Farms in Lebanon

2.
3.
3.1 Field survey
3.1.1 Detection of Active Bats......
3.1.2 Automated Passive Bat Detection....

3.1.3 Bat Netting

3.1.4 Roosting sites ........... ee.
3.2 Data Recording
4. RESULTS...

41 Completeness of Coverage...

4.2 Mammal Species

4.2.1 Non Flying Mammals

4.2.2 Bats ....
5S. IMPACTS OF WIND FARMS ON BATS...

5.1 Indirect impact of wind farms on bats:.

5.1.1 Disturbance due to ultrasound emission

5.1.2 Loss of foraging habitats...

5.1.3 Barrier effect.

5.2 Direct impact (bat mortality) of wind farms on bats .

5.2.1 Barotrauma

5.2.2 Collision with the blades..

5.3 Impact of Wind Turbines on Lebanese Bats.

5.4 Collision Risk with Wind Turbines

6. MITIGATION MEASURES...

6.1 Avoidance...

6.1.1 Deciding on site ...

6.1.2 Prevention of habitat destruction.

6.1.3 Elimination of attraction factors

6.1.4 Avoid disturbance of bats

6.2 Mitigation...

2 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

6.3 Assessing Habitat and Species Sensitivity to Standardized Anthropogenic Pressures ...

6.4 Interpretation and Use of the Sensitivity assessment .............

7. REFERENCES. ...........000008

1. INTRODUCTION
With the growing environmental problems due to the use of traditional energy sources, efforts are
being directed on finding alternative, clean and renewable energy sources with supposedly minor
impacts on the environment. One of these sources is the wind energy, which in turn, is one of the
fastest rising energy sectors in North America and Europe (Barclay et al., 2007; Voigt et al., 2012;
Roeleke et al., 2016), as it consumes no fuel thus eliminates greenhouse gas emissions once the
wind turbines are functioning.

Like any other source of energy, wind energy has its adverse environmental impacts (Barclay et
al., 2007) during both phases. Wind farms can affect humans, wildlife as well as landscapes. With
respect to biodiversity, the effects of wind farms are of two types: direct mortality, as a result of
barotrauma or collision (Rydell et al., 2010a; Grodsky et al., 2011; Huso et al., 2016; Millon et al.,
2018) and indirect, with habitat loss, behavioral change and reduction in the population viability
(Zimmerling et al., 2013; Arnett and May, 2016; Frick et al., 2017; Millon et al., 2018). The
indirect impacts were frequently ignored (Minderman et al., 2012; Arnett and May, 2016) and the
direct fatalities of bats and birds by wind turbines were the main focus of most studies (Pereira et
al., 2018). Recently, the impact of wind turbines on bats received an international attention. This
is credited to the efforts of EUROBATS that demanded to study the effect of wind energy on bat’s
population and to take the necessary mitigation measures to eliminate or decrease the effect of
wind turbines on bat populations. Thus two publications entitled "Guidelines for Consideration of
Bats in Wind Farm Projects" were published in 2008 and 2014 and were adopted by all the
European Union countries and Member of Parties

Considering the effects of onshore wind farms on mammals whether direct or indirect, Pereira et
al. (2018) explained that wind energy affects terrestrial mammals by disturbance and displacement
of many species mainly during the operation phase. This displacement and future avoidance of an
exploited habitat can lead to the permanent loss of the habitat; moreover, the roads used during
construction and the power lines installed can create a barrier effect leading eventually to habitat
loss (Abi-Said, 2018). Although animals may adjust their behavior and adapt to changes but the
loss of habitat and human induced disturbance and interference put them at threat and limit their
access to their niche (Abi-Said, 2018).

Regarding flying mammals, bats are the only flying mammals that are highly affected by wind
turbines despite being rarely mentioned in early studies on wind farm effects (e.g., Rogers et al.,
1977). Nonetheless, it is not the case anymore as wind turbines, nowadays, are considered to be
one of the main causes of bat mortality (O’Shea et al., 2016) mainly assessing direct mortality
(Arnett et al., 2016).

Wind farms can create many problems affecting bats, indirectly as well as life-threatening direct
effects. These effects will be discussed later under the impact of wind farms on bats

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

1.1 Wind Farms in Lebanon

Studies from around the world, mainly North America and Europe, have confirmed the impacts of
wind turbines on some bat species. Most of the times, the impacts are species-specific, whether
related to foraging or migratory behaviors both of which include the choice of roosting, breeding,
hibernating and feeding sites. Many bat species mentioned by the previously cited studies reside
in different Lebanese regions where possible future wind farms may be planned. Thus, a detailed
study must be provided first, even prior to EIA, relating to the behavior and the characteristics of
each bat species.

In Lebanon, wind energy has an interesting potential due to sustained strong winds prevailing in
many regions, however only few installations exist and they are of low power (Abdeladim et al.,
2018). It is worth mentioning that all forms of renewable energy sources in Lebanon account for
only 2% in the energy market (ADEME. Technical report. 2015). Yet, the government is aiming
to reach a level of 12% of renewable energy production by the year 2020, with a total of 100 MW
installed capacity of wind energy specifically (Abdeladim et al., 2018).

With the increased development of wind farms, whether onshore or offshore, in many countries
including Lebanon with its new renewable energy projects that are underway, the assessment of
wind facilities impacts during the pre- and post-construction phases became crucial.

The current study is a preliminary survey that focuses on obtaining data on active bat diversity and
highlights any environmental concerns that might arise from the implementation of the planned
wind farm project in Akroum-Akkar. Accordingly, a very condensed short assessment was
conducted to have a baseline data on the active bat species in the project site during a trimester
namely: August, September, and October. These data will help in building up mitigation measures
to be implemented for bat conservation.

2. OBJECTIVES
This condensed short-period assessment study aims to establish a preliminary database on the
activity patterns of bats within the study area, their diversity, their conservation value, identifying
risks of the wind turbines and defining mitigation measures to eliminate or decrease their effect.

3. MATERIAL AND METHODS

3.1 Field survey
This study was conducted over the three months between August and October, 2018. The
assessment is based on a comprehensive literature review, then followed by weekly field visits to
the project site following the below approaches:

5 | Rapid Ecolo;
ABI-SAID, M

‘al Assessment of Akroum Wind Farm Proj
., 2018

3.1.1 Detection of Active Bats

Using a 4x4 car the area covering the site was surveyed using ANABAT Walkabout Active Bat
Detector (Plate 1). Whenever a bat frequency was detected, it was recorded with time and GPS
locality. Bats were identified and data were stored for later analysis

Plate 1. Monitoring bats using the ANABAT Walkabout Active Bat Detector

3.1.2 Automated Passive Bat Detection

ANABAT SD2 Bat Detector was updated to be used as an Automated Passive Bat Detector as it
gave better results than the bat box previously used and the recorded calls can be identified easily.
Locations for the passive bat detector were located randomly and as close to the proposed location
of the Wind Turbine whenever that was possible and accessible. The water-resistant microphone
adaptor for the ANABAT SD2 was connected with a 15 meters wire to the ANABAT SD2 Bat
Detector. The microphone wherever installed was tied to a pole facing an open area and the
ANABAT SD2 was covered in a plastic bag and put in a shelter (Plate 2). The passive detector
was set to be active between 19:00 hr. and 06:00 hr. from August 1* till September the 15'" and
between 18:00 hr. and 06:00 hr. from 16 of September till the 26" of October 2018. Whenever a
bat call was detected it was recorded automatically for 15 seconds.

6 | Rapid Ecological Assessment of Akroum Wind Farm Proj
ABI-SAID, M.R., 2018

Bat Diversity, ECODIT,

Plate 2. Bat detector microphone was either installed on high trees or poles over roof tops.

The Passive Bat Detector was installed for two consecutive nights at each of the eight selected
locations (Table 1, Figure 1). The passive detector was installed at least twice at each location.
Data from the passive detector was downloaded before relocating it to the next site.

Table 1. GPS location of the Automated Passive Bat Detector in the study site

STATION NORTH EAST

1 34 31 37.60 36 19 15.12
2 34 33 44.70 36 19 45.30
3 34 33 24.10 36 20 56.60
4 34 31 11.50 36 18 34.40
5 34 32 03.16 36 19 38.01
6 34 34 30.10 36 19 48.80
7 34 35 33.08 36 19 58.82
8 34 31 35.48 36 18 53.22

7 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,
ABI-SAID, M.R., 2018
sTAQee

Jabal Akru

Google Earth

Figure 1. GPS locations of passive bat detector on the project site

3.1.3 Bat Netting

Bat netting was carried out at the only accessible water source (GPS: N 34 32 42.55, E36 20 58.88)
on the project site in Wadi AlSabe’a that bats use for drinking. Mist Net 08M/9, 14mm mesh,
dimension 9x2.4m with 4 shelves made by ECOTONE was installed at the water source before
sunset and removed after 3 hours after sunset (Plate 2). Bats netted were directly removed,
identified, and their frequency was recorded before being released.

Rapid Ecological Assessment of Akroum Wind Farm Proj
ABI-SAID, M.R., 2018

3.1.4 Roosting sites
During day time some identified caves during the hibernation phase were visited and data on
findings were recorded.

3.2. Data Recording
Data on bat frequencies were recorded, bat were identified and GPS point was taken for later
analysis.

a- Data of the Active bat detector was downloaded on trip bases

b- Passive detector data was downloaded before relocation to another place

c- Bats netted were identified, photographed and recorded

d- Data on caves finding including species, number, and location were recorded

4. RESULTS

4.1 Completeness of Coverage

Data obtained during the survey for these three months. Namely August, September, October.
However, the completeness of coverage of bat species and activities remains incomplete since four
important months (April, May, June and July) were not covered. During these four months several
bat activities occur like arousing from hibernation, migration, reproduction and extensive feeding.
It is noteworthy that acoustic survey gives information on bat species and their activities but not
on their height of maximum flight or the area they cover. Accordingly this needs further in depth
survey that will not be covered within this project. Undoubtedly, the presence of light source will
attract nocturnal insects thus increasing bat activity. However, this was not assessed in this project
due to the absence of light source at the proposed location yet, future studies have to take this into
consideration

Even though data decency is expected in covering bat species and their activity during their active
period. This three month survey identifies the bats that are active and present on the project site
during this period and does not reflect the long-term coexistence of bats in the area

4.2. Mammal Species

4.2.1 Non Flying Mammals

The majority of the survey took place after sunset which is the ideal time for mammals other than
bat to go out for feeding. Even though the aim of the study was directed towards bat however,
mammals encountered during the survey were recorded. Among the recorded non-flying
mammals six species were encountered namely red fox, common jackal, stone martin, striped
hyaena and field mouse (Table 2). In addition to wild mammals, domestic mammals like goats,
dogs and cats were also encountered

9 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

Table 2. List of mammal species encountered during the night survey (R= recorded, c= common,

r=rare, nt= near threatened, endemic or endangered on the National level)
Family Species Scientific Name Status
Canidae Red Fox Vulpus vulpus palaestina R,c
Canidae Common Jackal Canis aures Rc
Mustelidae Stone Martin Martes foina syriaca R,c
Hyaenidae Striped hyaena Hyaena hyaena syriaca R,c
Hystricidae Porcupine Hystrix indica R,c
Muridae Field mouse Apodemous mystacinus R,c

4.2.2 Bats

Few studies on mammals in general and bats in particular were conducted in Lebanon and very
scarce studies on the mammals including bat in the Akkar region and none was reported from
Akroum. A rapid field survey was conducted during hibernation period of bats between December
and March 2018 in Akroum resulted in five bat species encounter namely: Greater horseshoe bat
(Rhinolophus ferrumequinum), lesser horseshoe bat (Rhinolophus hipposideros), Mediterranean
horseshoe bat (Rhinolophus euryale), a colony of greater mouse-eared bat (Myotis myotis), and
long-fingered bat (Myotis capaccinii) (Abi-Said 2018).

During this survey bats were in their active phase. Through the aid of the automated passive and
active bat detectors we were able to identify 10 bat species (Table 3). The calls of three bat species
were mostly detected namely pipistrelle (Pipistrellus pipistrillus), Kuhl’s pipistrelle (Pipistrellus
Kuhlii), and Serotine bat (Eptesicus serotinus). In addition, in many cases more than one species
were detected at the same time. For example different species of Pipistrelle or Pipistrelle and
Serotine bat (Figure 2)...

(Sleterrlenci\Detep Brecon rou 208091 TVSH I 832

[ito ote "obs obs "ote oto "oka ote "ote "abe "oe 0 be "ove ote obs " oka ole

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

Table 3. List of bat species present (R= recorded, Vu= Vulnerable, Lc= Least concern, r= rare, c=
common, endemic or endangered on the National level)

Family Species Scientific Name Status Status
IUCN/Trend Lebanon
Rhinolophidae Greater Rhinolophus Lc/Decreasing Rc
horseshoe bat ferrumequinum

Lesser horseshoe | Rhinolophus Le/Decreasing Rc
bat hipposideros

Molossidae European Free- | Tadarida teniotis Le/unknown Rr
tailed bat

Vespertilionidae | Common Noctule | Nyctalus noctula Lc/Unknown Rr
bat
Greater mouse- | Myotis myotis Le/Stable Rr
eared bat
Long-Fingered Myotis capaccinii Vu AAbce/ | R,r
Bat decreasing
Serotine bat Eptesicus serotinus Le/Unknown R,c
Common Pipistrellus pipistrellus | Le/Stable Rc
Pipistrelle
Kuhl’s Pipistrelle | Pipistrillus kuhlii Lc/Unknown Rc
Savi’s Pipistrelle | Hypsugo savii Le/Stable Rr

4.4.2.1 Greater Horseshoe bat (Rhinolophus ferrumequinum)

The greater horseshoe bat was encountered while visiting some caves and few calls (Figure 3)
were recorded at night by the aid of the active bat detector around and near oak forest. Re-visiting
the caves that were visited during the hibernation survey revealed the absence of this bat species
from most of the caves where they were encountered. In addition the few incidences of call’s
recording does not reflect what was encountered during the hibernation survey. No information is
available on the fate of these population. It could probably be that they use these caves for
hibernation and they migrate afterwards to their feeding sites.

11 J Rapid Ecological Assessment ot Akroum Wind Farm Project: Bat Diversity, ECOUII,
ABI-SAID, M.R., 2018
Figure 3. Calls and photo of the Greater Horseshoe Bat (Rhinolophus ferrumequinum)

4.4.2.2 Lesser Horseshoe Bat (Rhinolophus hipposideros)

The Lesser Horseshoe bat was also detected in caves and very few calls (Figure 4) were recorded
over oak forests. Same speculations for the Greater Horseshoe bat could be apploied to this species.

Figure 4. Calls and photo of the Lesser Horseshoe Bat (Rhinolophus hipposideros) recorded over
oak forest

4.4.2.3 European Free-Tailed bat (Tadarida teniotis) (Plate 3)

The calls of this bat species (Figure 5) was recorded at Station | and 4 (Figure 1, Table 1) with the
passive detector during late hours of the night.

L. Arthur
a ‘~

Plate 3. The European Free-Tailed bat (Tadarida teniotis) (Photo by L. Arthur, INPN — MNHN).

Seaver Deseo rearing tour Pave -15 hug 27032 =o]

ABI-SAID, M.R., 2018
4.4.2.4 Common Noctule Bat (Nyctalus noctula) (Plate 4)

Few calls (Figure 6) of this species were recorded by the passive bat detector at higher altitude
close to the proposed wind turbine.

Plate 4. Common Noctule bat (Nyctalus noctula) (Photo by Branko Karpandza,
UNEP/EUROBATS)

Figure 6. Calls of Common Noctule Bat (Nyctalus noctula) recorded by the passive bat detector

14 J Rapiu CCUIUBICA! ASSESSITIENL OF AKTOUITI WIN Farin PrUJELL: Bal Liversity, CELUI,

ABI-SAID, M.R., 2018
4.4.2.5 Greater Mouse-Eared Bat (Myotis myotis)

A big colony of Myotis myotis (Plate 5) was discovered during the first phase of the survey the
hibernation survey. This colony was considered the largest discovered till now in Lebanon. During
this survey the cave was visited again to check on the colony presence. Unfortunately, the cave
was invaded by unknown people where they put fire in the cave (Plate 6) and shot all the bat dead

(Plates 7). Nonetheless, during the acoustic survey calls of this species were recorded in the area
of the project (Figure 7).

Plate 5. A big colony of Greater Mouse-Eared Bat (Myotis myotis) before it was destroyed

Plate 6. Burned wheel, fire torch and an empty bullet box used to kill the Myotis myotis inside the
cave

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

Plate 7. Dead Myotis myotis in the cave

Figure 7. Calls of Greater Mouse-Eared Bat (Myotis myotis)

4.4.2.6 Long Fingered Bat (Myotis capaccinii) (Plate 8)
This bat was reported during the hibernation phase and its calls were recorded during the active
phase of the survey (Figure 8). Wind turbines affect this species by affecting its foraging habitat
as mentioned before for the Myotis sp.

16 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

Figure 8. Calls of Long Fingered Bat (Myotis capaccinii)

4.4.2.7 Serotine Bat (Eptesicus serotinus)

Serotine Bat calls were recorded frequently at different location on the study site through the active
and passive bat detectors (Figure 9). In addition, it was captured by the net installed at the water
source (Plate 9).

17 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

ABI-SAI

Figure 9. Calls of Serotine Bat (Eptesicus serotinus) detected through the active survey

4.4.2.8 Common pipistrelle (Pipistrellus pipistrellus)

Common Pipistrelle was the most common species detected through both the passive and active
bat detector (Figure 10) as well it was most trapped when netting bats (Plate 10). This species was
the first bat to appear among all detected bats. It starts its foraging at sunset and continues through
the whole night with some resting hours.

18 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

(jets eaopa eenarg acoum aaminarvoTL Me

hoon
50x
80x
70%

60
sx
48k
40k"
38k
ak

Figure 10. Calls of Common Pipistrelle (Pipistrellus pipistrillus)

Plate 10. Common Pipistrelle (Pipistrillus pipistrellus) Trapped on the net

4.4.2.9 Kuhl’s pipistrelle (Pipistrellus Kuhlii)

Kuhl’s Pipistrelle was the second common bat observed on the study site. Many of its calls (Figure
11) were recorded both by the passive and active bat detectors during the night drive. In addition
many individuals were captured by the net installed at the water source (Plate 11).

Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,
ABI-SAID, M.R., 2018
Figure 11. Calls of Kuhl’s Pipistrelle (Pipistrellus Kuhlii) recorded by the active bat detector
during the night drives

yy 7 4 a x » > ¥.
? MMESSSSIA AA Pad Poke

Plate 11. Kuhl’s Pipistrelle (Pipistrellus kuhlii) captured by the net on the water source

4.42.10  Savi’s Pipistrelle (Hypsugo savii)

Savi’s Pipistrelle Bat was the least detected among Pipistrellus bat species. Its calls were recorded

few times beside the water source and during the night drive survey with the active bat detector
(Figure 12).

20 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

Figure 12. Savi’s Pipistrelle calls that were recorded during the night drive by the active bat
detector

5. IMPACTS OF WIND FARMS ON BATS
Bats are different and more sensitive than any other mammalian species. Bats have special niche
requirements and a slow reproduction rate as they give birth to only one young per year, which is
why they are one of the most threatened mammalian species. The low capacity of bats to recover
from the decline in their breeding populations, makes the increase in their mortality rate caused by
wind turbines even more problematic (Kunz et al., 2007; Voigt et al., 2012). The impact of wind
turbine could be indirect or direct

5.1 Indirect impact of wind farms on bats:

5.1.1 Disturbance due to ultrasound emission
Some turbines emit ultrasounds up to 32 kHz whereas others none (Schréder, 1997). Bats using
echolocation for orientation can react to these emitted ultrasounds if the latter’s intensities fall in
the same range as the bats’ own calls (Simmons ef al., 1978; Neuweiler, 1980; Schmidt and
Joerman, 1986; Bach and Rahmel, 2004); yet this reaction disturbing some bat species remain
relatively unknown (Bach and Rahmel, 2004).

5.1.2 Loss of foraging habitats
Another indirect wind farm impact is the loss of foraging habitats (Bach and Rahmel, 2004; Millon
et al., 2018). Bat species differ greatly in their choice of foraging habitats and their behavior. Most
species usually return to the same foraging sites annually, thus they will recognize any new
installed wind turbines due to blades rotation and air turbulences formed by the rotor, and they
will probably avoid these sites (Bach and Rahmel, 2004). However, a long-term study revealed
that the behavior to wind turbines is species-specific, for example the Serotine bats, Eptesicus

‘al Assessment of Akroum Wind Farm Proj
., 2018

21 | Rapid Ecolo
ABI-SAID, M

serotinus, abandoned their summer foraging habitat while, Pipistrelle bat, Pipistrellus pipistrellus,
increased theirs (Bach, 2002; Bach and Rahmel, 2004).

The construction phase also has its impacts on bats; some species lose their foraging habitats
during this phase; but, in some cases, it can be only over a short period of time once the vegetation
regrows, especially if the area is small, therefore it can be used again by these species (Bach and
Rahmel, 2004).

5.1.3 Barrier effect
A similar effect to habitat loss on bats is the loss or shifting of flight routes used by bats when
these routes occur within the wind farm. However, the barrier effect of wind farms is also species-
specific. It is most destructive on species that continue to use the same flight route crossing the
wind farms (Bach and Rahmel, 2004).

5.2 Direct impact (bat mortality) of wind farms on bats

5.2.1 Barotrauma
One direct and fatal effect of wind turbines on bats is barotrauma that induces tissue damage to
air-containing structures due to rapid pressure change (Baerwald et a/., 2008). Baerwald et al.
(2008) found that barotrauma resulted in high bat mortality rates near wind turbines. Many
authors suggested that the rapid air-pressure reduction close to moving turbine blades results in
bats’ fatalities as a consequence to barotrauma (Kunz et al., 2007; Diirr and Bach, 2004; Von
Hensen, 2004) rather than collision with the blades, given that echolocating bats are able to
detect objects in motion better than stationary ones (Jen and McCarty, 1978).

5.2.2 Collision with the blades

One of the most studied cause of bat fatalities by wind turbines is the collision with blades. Many
studies indicated that the number of bats killed by wind turbines is often higher than that of birds
(Johnson et al., 2000; Bach and Rahmel, 2004; Diirr and Bach, 2004) although there are no
suggestions that bats’ flight is better or worse than that of birds (Pennycuick, 1971). Migrating
species are primarily affected such as Nyctalus spp (N. leisleri) and Pipistrellus nathusii (Bach and
Rahmel, 2004; Diirr and Bach, 2004). Many factors result in the increased bat fatalities over the
years upon collision as presented hereafter.

5.2.2.1 Location of wind farms

A study conducted in Northwestern Europe reported that the number of bats killed per turbine per
year was closely related to landscape features (Rydell et a/., 2010a). The highest mortality rates
were detected on top ofa forested hill and in a marsh area in two different countries (Dulac, 2008).

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

A study conducted in Northwestern Europe reported that the number of bats killed per turbine per
year was closely related to landscape features (Rydell et a/., 2010a). The highest mortality rates
were detected on top ofa forested hill and in a marsh area in two different countries (Dulac, 2008).
This rate was lower in flat open lands, but then again higher in flat coastal lands (Rydell er al.,
2010a). Bats usually dwell in woody or forested areas and thus become more influenced by wind
turbines that are currently being built there (Bach and Rahmel, 2004). Endl et al. (2004) and Seiche
(2008) found that the bats mortality was higher in wind farms located less than 100 m from
woodlands and lower in farms further away.

5.2.2.2 Characteristics of wind farms

No significant relationship was found between the number of bats killed per turbine and the
number of turbines per farm (Rydell et a/., 2010a). However, the mortality rate was found
positively correlated to the turbine tower height and rotor diameter but not related to the distance
from the ground to the lowest rotor point (Rydell et a/., 2010a); Barclay et al. (2007) also found
that bat fatalities increased exponentially with the increase of turbine height with the highest bat
fatality rates recorded at turbines with tower height equal or greater than 65 meters, but the fatality
rate was not affected by the diameter of turbine rotor. Seiche (2008) found as well that taller
turbines kill more bats. And because of the growing use of wind energy, old turbines are being
replaced with modernized taller ones and rotor diameter is being increased to create greater energy
output per turbine, from 18 m diameter rotors of 24 m height towers to 90 m diameter rotors of 94
m height towers (Barclay et al., 2007). Thus, the risk on bats is predicted to increase (Hétker,
2006; Smallwood and Karas, 2009; Rydell et a/., 2010a), specially that the construction of new
turbines is made using tubular monopoles which have been hypothesized to mimic potential roost
trees for bats (Kunz et al., 2007).

Bats species that fly at turbine rotor height are considered as “high-risk” groups (Ahlén, 2002;
Endl et al., 2004; Ahlén et al., 2007; Seiche, 2008; Bach and Bach, 2010; Bach and Niermann,
2010; Rydell et a/., 2010a) such as Nyctalus, Pipistrellus, Vespertilio and Eptesicus; they are
characterized by long and narrow wings, use high-intensity echolocation calls with short and
narrow-band components in order to detect insects at relatively long distances and forage in open
areas (Waters et al., 1995). Whereas bats species that fly below the rotors are said to be “low-risk”
species such as Myotis, Plecotus and Barbastella spp. (Endl et al., 2004; Seiche, 2008; Rydell et
al., 2010a); they are characterized by more or less broad wings, exhibit high maneuverability in
their flight and forage close to the surfaces or within vegetation avoiding open and exposed areas
(Baagoe, 1987). These “low-risk” species however, can still be killed occasionally by wind
turbines (Rydell et al., 2010a). Some studies suggest that bats are attracted to either the sound or
the movement of moving blades (Gruver, 2002; Barclay et al., 2007; Kunz et al., 2007), as many
authors indicated that bats do not collide with stationary blades but rather killed by their rotation,
in particular at low wind speeds (Fiedler, 2004; Arnett, 2005; Barclay et al., 2007).

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

5.2.2.3 Seasonality and periodicity

Many studies revealed that bat mortalities are related to weather patterns. Generally, bats limit
their flight activity during rainy periods, at low temperatures, and when strong winds prevail
(Eckert 1982; Erickson and West 2002; Arnett et a/., 2011). As an example, a study showed lower
bat activity at some operating wind farms during high wind speeds (> 6.0 m/s) (Reynolds 2006;
Horn et al., 2008a; Arnett et al., 2011). Arnett et al. (2008) suggested that more bat mortalities
occur during relatively low-wind periods such as in summer and fall, and revealed that bats death
rate increased before and after the passage of storms; which proves furthermore that bats restrict
their flights at high wind speeds with or without the presence of wind facilities.

While the mortality rate is highly variable and periodic over the years, the peak usually occurred
late summer and fall (late July till early October) (Barclay et al., 2007; Kunz et al., 2007; Arnett
et al., 2008; Rydell et al., 2010a);. Moreover, most bat fatalities occurred during autumn migration
and not during the spring one (Johnson et al., 2003; Bach and Rahmel, 2004; Barclay et al., 2007).
It is not yet clearly explained but it may be due to bats taking other flight paths in spring and/or
exhibiting different migrating behavior (Bach and Rahmel, 2004). Also, most bat fatalities at wind
farms are recorded at night (Arnett et al., 2008; Rydell et al., 2010a; Voigt et al., 2012), of which
most might be migrants traveling in autumn from breeding to wintering grounds (Voigt et al.,
2012)

5.2.2.4 Species-specific

Rydell et al. (2010a) postulated that mortality occurs independently of age, sex, resident or migrant
species. In addition, wind turbines kill bats from non-resident populations located at far distances
and not only on the local population (Voigt et a/. 2012, Lehnert et al. 2014). Nyctalus and
Pipistrellus species were the main concern of bat fatalities among the migrating species (Diirr &
Bach, 2004).

5.3. Impact of Wind Turbines on Lebanese Bats
In Lebanon bats are highly threatened and endangered due to several reasons; First, habitat
destruction many cases were documented where the roosting sites of bats were destroyed totally
like the case of the Egyptian Fruit Bats colony (Rousettus aegyptiacus) in Berqayel — Akkar or
blocking the entrance of their roosting sites as it was documented in Saleh Cave — Amchit. Second,
killing bats through putting fire in caves or shooting them like the recent case (See above) of Myotis
myotis in Chaddra Cave — Akkar. Third, drying wet lands or cutting forests which are the main
feeding sites for bats. Fourth, a newly recognized problem which is the excessive use of pesticide
that affect bats directly or indirectly through decreasing their food resources (Horaéek et al. 2008,
2009, Benda et al. 2016). Wind turbine could be another factor affecting bats population if
prevention and mitigation measures were not considered seriously pre- and post-construction

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

phases and most importantly during the operation phase. The Impact of wind turbines on the ten
identified bat species on the study site is described below

5.3.1 Rhinolophus sp.

Both Horseshoe bats species Rhinolophus ferrumequinum and Rhinolophus hipposideros are
common in Lebanon and were reported from several localities (Benda et al 2016). These species
practice low flight and forage close to habitat structure hence risk of collision is probably low.
Only a total of one fatality of each species were reported from the 20 European countries
(Rodrigues et al. 2015). However, the lack of causalities does not mean the absence of risk on
these species especially if they use the study site as a hibernating site rather than a feeding site.
The wind turbine may have an impact on these bats during their migration. More studies needed
to confirm this issue

§.3.2. European Free-Tailed bat (Tadarida teniotis)

The European Free-Tailed Bat is not that common in Lebanon and is not well distributed (Benda
et al. 2016). It has a very large foraging distance ranging from 30 — 100 Km and they can rise to
an altitude between from 10 — 300 meters above ground in search for food and up to 3000 meters
during their migration (Williams et al.1973). Hence, Tadarida teniotis are at higher risk of collision
as their activity coincides in the dangerous zone (between 50 — 150 m above ground level) of the
turbine (Welling et al. 2018). Furthermore, it was reported by Camina (2012) that 3.5% of the total
bat mortality observed at the wind farms sight were T. teniotis.

5.3.3 Common Noctule Bat (Nyctalus noctula)

This species is a rare in Lebanon and was recorded from very few localities (Benda et al. 2016).
Common Noctule cover a large distance up to 26km while foraging for insects. It flies between 10
to a few hundred meters above ground during their search for food. It was reported that the fatalities
of this species was among the highest in Europe (Rodrigues et al 2014). It was reported that
Common Noctule bat was among the bats that were killed by wind turbines in a Spanish province
since they forage in open air or above tree canopies thus moving in the airspace usually occupied
by wind turbine blades (Alcalde 2003, Camina 2012, and Rydell, 2010a, 201 0b)

5.3.4 Greater Mouse-Eared Bat (Myotis myotis)

Both Myotis species, the Greater Mouse-Eared Bat (Myotis myotis) and the Longer Fingered Bat
(Myotis capaccinii) are uncommon in Lebanon and were recorded from very few localities (Benda
et al. 2016). The Greater Mouse-Eared Bat cover a distance of 25 km and fly up to 50 meters above
ground in direct flight. However, there is not much information of their foraging distance or height
of their flight. Myotis sp. are highly affected prior the operation phase of the wind plants since they

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

lose their foraging grounds during this phase that they will return to once the vegetation regrows
(Bach and Rahmel 2004). Besides Myotis capaccinii is a very sensitive species and wind turbines
can cause serious damage to it (Telleria, 2009).

5.3.5  Serotine Bat (Eptesicus serotinus)

The Serotine bat is moderately frequent in Lebanon (Benda et al. 2016). Serotine bats cover a
medium distance while foraging up to 12 km. They forage above tree canopy and can reach the
height of the rotor and in direct flight they fly up to 50m above ground. Hence disturbance of their
foraging sites will affect their persistence in the area. It was reported that £. serotinus abandoned
their summer foraging habitat after wind farm construction (Bach, 2002; Bach and Rahmel, 2004)

5.3.6 Common pipistrelle (Pipistrellus pipistrellus)

This species is very common and well distributed in Lebanon (Benda et al. 2016). Common
pipistrelle cover a small foraging distance up to 5km and they can fly up to the rotor height while
foraging and 50m above ground during direct flight. Hence, they are highly affected by wind
turbines. It was reported by Rydell et a/. (2010a) that P. pipistrellus were the most commonly
killed species by wind turbines at higher elevations. It was reported that among different species
the highest mortality rate (59%) that occurred at the wind farms site in Spain was among P.
pipistrellus (Alcalde 2003, Camina 2012).

5.3.7 Kuhl’s pipistrelle (Pipistrellus Kuhlii)

Kuhl’s Pipistrelle is common and well distributed in Lebanon (Benda et al. 2016). Information on
the foraging distance of Kuhl’s Pipistrelle is deficient. However, they fly very low above ground
(1m) up to few hundred meters. This will increase the chance of collision with wind turbines. Many
reports reported the effect of wind turbines on Pipistrellus Kuhlii (Alcalde 2003, Camina 2012).

5.3.8 Savi’s Pipistrelle (Hypsugo savii)

Savi’s Pipistrelle is a common bat in Lebanon but not well distributed (Benda et al. 2016). Reports
on foraging distance of Savi’s Pipistrelle is unknown but they can fly up to 100m above ground.
However, many reported fatalities of Hypsugo savii due to wind turbine. Camina (2012) reported
that 18% of all bat fatalities at the wind farms were Hypsugo savii.

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

5.4 Collision Risk with Wind Turbines
Of the ten bat species identified on the study site five are of high risk of collision, one of medium
risk and four of low risk (Table 4)

Table 4. The level of collision risk among the ten bat species identified on the study site.

High risk Medium risk Low risk

European Free-Tailed bat Serotine bat Greater Horseshoe bat
(Tadarida teniotis) (Eptesicus serotinus) (Rhinolophus ferrumequinum)
Common Noctule bat Lesser Horseshoe bat
(Nyctalus noctula) (Rhinolophus hipposideros)
Common pipistrelle Greater Mouse-Eared bat
(Pipistrellus pipistrellus) (Myotis myotis)

Kuhl’s pipistrelle Long-Fingered bat
(Pipistrillus kuhlii) (Myotis capaccinii)

Savi’s Pipistrelle

(Hypsugo savii)

6. MITIGATION MEASURES

It is important to note that this short survey covered trimester of the bat cycle. The survey during
this period identified the active bat species within the site and aided in recommending the
mitigation measures to decrease the impacts on the identified species. However, notes on migratory
bat species and time of arouse remain largely unkonwn due to the fact that these months were not
covered in the survey and no previous work was conducted. Hence, additional studies should be
carried out to cover this critical period before the construction phase. It is also highly recommended
and essential to carry a one-year, preferably two-years, survey to cover all the seasons and identify
all the bats migratory or sedentary to be able to give a comprehensive mitigation measures before
the construction phase and determine bat activity index.

Bats are very sensitive and vulnerable species that is protected by international legislation. This
urge to consider several mitigation measures to avoid significant adverse impact or mitigate if
avoidance is not possible. Therefore, the following should be considered

6.1 Avoidance
The best strategy to conserve bat population is through preventive planning to avoid bat fatalities.
Avoidance or at least decreasing bat mortality should be a priority for bat conservation. Avoidance
includes

27 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

6.1.1 Deciding on site

In the course of wind farm planning, preferred habitat and commuting paths should be known and
avoided as preventative measures (Roeleke et al., 2016). To do so, the spatial and foraging
behavior of each bat species should be studied despite the difficulties that will face this task. Hence,
it is recommended that wind turbines should not be installed within woodlands and it is
recommended to have a buffer zone of 200 meters of bat habitat these include: tree lines, hedgerow
network, wetlands, waterbodies... This needs further assessment during the active phase that was
not covered through this survey

6.1.2 Prevention of habitat destruction

The site area is very rich in potential roosting and hibernating sites. Many caves and suitable rock
crevices were encountered during the field survey. Moreover, a sinkhole was observed beside one
of the proposed sites. Hence avoiding such sites and minimizing the destruction of other habitats
should be avoided. Furthermore, precaution measures such as 1) avoiding construction works
during sensitive periods such as hibernation and maternity seasons; 2) out of these seasons a bat
specialist have to be on site to monitor the construction activities and to take necessary actions to
prevent bat fatality

6.1.3 Elimination of attraction factors

Knowing that most of the bat species encountered within site are insectivores and flying insects
are their main source of food. Many factors including light source, water bodies, garbage ... that
attract insects that will be followed by their predator bats to the site. Therefore, during construction
and later during operation of the wind farm all factors that are known to attract bat should be
removed. The areas around the turbine and the turbine itself should be managed in order not to
attract insects. This include the color of wind turbine to be unattractive to insects, preventing the
accumulation of garbage, use lighting only when needed or lights that don’t attract insects, avoid
water accumulation or stagnant water, remove weeds and new shrub, and forests and orchards
should not be allowed to become established within the 200m buffer zone around turbine.

6.1.4 Avoid disturbance of bats
Prevent disturbance of; 1) occupied roosts by restricting construction activities in their vicinity, 2)
foraging and commuting sites by restricting construction activity during times of the day before
sunset as it was observed that the Pipistrelle bat starts their activity at sunset when there is still

light.

6.2. Mitigation
Mitigation should start and be accounted for during the planning of the project. Mitigation starts
with the planning or pre-construction, during construction and during the operation phase. During
the pre-construction or planning phase sites for the wind turbine should be selected to have
minimum impact on bat habitat and foraging sites

28 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

During the construction phase certain measures should be taken 1) minimize disturbance and sound
pollution through limited access to the area, 2) Minimize impact on foraging sites by conserving
the green cover available and abide by the 200 m buffer zone, 3) halt entrance into caves especially
during the hibernation period, 4) Prohibit personnel from putting fire in the caves especially during
winter where bats will be hibernating, 5) avoid direct persecution of bats, and 6) provide the
necessary training and awareness programme for the project employee.

The main aim of the mitigation measures to reduce bat fatality through decreasing the impact on
their habitats and foraging sites in addition to decreasing direct fatality caused by collision or
barotrauma during their activity. Thus appropriate mitigation measures should be designed and
implemented. These include:

1- The construction of the project should be planned for times where bats are not active.
During bat hibernation however, precautions should be taken not to disturb bats and their
hibernating roosts. Moreover, during this survey many bat species were identified and
started their activity before dusk like the Pipistrellus pipistrellus. Hence, construction
activities should be scheduled accordingly.

2- Additionally, the loss of foraging habitat by avoidance as an indirect impact of wind farms
should as well be considered in the mitigation measures as it does not only affect bats but
also their role in the ecosystem as pollinator or pest-control, among others. This can be
compensated by altering and enhancing surrounding habitats through ponds and safe
corridors creation and through establishing artificial bat boxes or changing land-uses into
a more suitable niche for bats. Unfortunately, these solutions compensating habitat loss
near the wind farms will benefit only local populations and not migratory ones, so more
efforts should be made to include and benefit all species.

3- Permanent access of roads will allow people access un-accessible places and destroy or
disturb bat roosts and influence the nocturnal life of certain species especially when car
trafficking occurs at night. Hence the following should be taken into consideration

a. Accessibility to wild areas or roosting sites through opening the roads to facilitate
access to the wind farms will affect negatively many roosting sites of bats as the
case of Myotis myotis discussed above. Therefore, it is recommended to close these
caves with a bat free access gates (Plate 12) that allow bats in and out but not people

29 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

Plate 12. Photo taken from the web! for an example of a cave gate

+h ttps://www.google.com.|b/search?q=closing+cavetentrance+with+bat+freetaccess&source=Inms&tbm=isch&s
a=X&ved=0ahUK EwirwrPXg6HeAhUj-
YUKHZCIDHsQ_AUIDigB&biw=1366&bih=608#imgdii=HY £XbeBBLWAGyM: &imgre=N32H6LP5zVTPOM:”

b. Especially after dusk lights coming out of the cars might attract insects and expose
bats to accidents in addition to road kills of bats. Hence, avoid night visits to the
site or use dim light that have a minimal effect.

4- Further assessment is required for bat’s activity during spring as they arose from their
hibernation or during their migration. This study showed a great diversity of bats within
the site and the wind farms has an impact on most of them. Hence it is expected to
encounter more bat species during the Spring season and mitigation measures could be
planned accordingly

5- Further inspection for deserted houses, caves, land depressions in the study area and its
surroundings during the Winter to determine if they are used as hibernating sites by
sedentary or migratory bats.

6- Bats are attracted by their prey and each species feed on different insect prey. Therefore
studying of nocturnal insect species in the study site is essential to determine the bat species
that are attracted by these insects to the study site. Many methods could be used for
example light traps, pheromone traps ...

7- Bat activities are high at low wind speed (below 7.5m/sec) and high temperature above 12
degrees C. Weather patterns according to which bats alter their activity, can be predicted
thus periods with high bat fatalities at wind turbines can be predicted and avoided; which
is why mitigation efforts should focus of periods with high-risk in order to reduce bat
mortality.

30 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

a. One measure to reduce bat mortalities is by increasing cut-in speed of the turbines

when local conditions favor bat activity. However, this might not result in an
efficient reduction of bat fatalities.

b. Another way is to use technical innovations at wind facilities in order to deter bats

from approaching the turbines such as bat discouraging radar or ultrasonic noise
emission

c. One way to avoid possible fatalities for this species is to set a start-up speed, as in

to allow wind plant operations only when wind speeds exceeds 7 m/s. Thus, with
the lack of efficient deterrents for bats at wind turbines, the regulation of start-up
speed is one of the most effective measures specially for mitigating bat fatalities at
tall wind turbines even if the electricity industry will have to sacrifice in terms of
productivity

d. Night-time restrictions should be implemented all year-round. However, this

restriction could be removed in winter months or at certain unfavorable
environmental conditions for bats after an intensive monitoring of bats on the site
of the turbine.

e. Blade feathering where by adjusting the angle of the rotor blade parallel to the wind

or turning the whole unit out of the wind to slow or stop blade rotation. These are
proven ways to decrease bat mortality at operating wind farms.

8- Long-term monitoring the impacts of wind farm after construction. The impact of wind
farms should also be determined by comparing bats activity prior and post its construction,
inside and outside the site and for many years following the set-up (Rodrigues et al., 2008).
Therefore, monitoring have to be ongoing as long as the wind farm is in operation.
Continuous monitoring of bats for the first five years is a must to mitigate its effect on bats

and

ater frequent monitoring is required. The Monitoring programme should include the

following:

a. Loss of habitat
b. Acceptability of bats for the enhanced habitat if any
c. Monitoring mortality

Searching for bat fatalities

e. Estimate mortality rate

f. Survey of migratory species
. Behavior, reaction and response of species to wind turbines
Furthermore Mammals and other terrestrial species (Other than birds) were not studied

during this survey. Few mammal encounters were recorded. Hence it is recommended to
uct a comprehensive survey of terrestrial species (amphibians, reptiles and mammals)
e mitigation measures to be complete.

con
for t

6.3. Assessing Habitat and Species Sensitivity to Standardized Anthropogenic
Pressures

This report uses a method of assessing habitat and species sensitivity to standardized
anthropogenic pressures following the “Natural England Commissioned Report NECR213
(2016)”. The work focused on direct effects and expected consequences on the behavior and fitness
of bats in the project site. Resistance and Resilience scores to standardized pressure intensities are
here combined into a pre-formulated high level assessments of sensitivity to present or future
human activities. In line with the above, a sensitive feature is one which has low Resistance (easily
affected by human activity), and/or low Resilience (recovery time following an impact is long or
impacts are irreversible). Sensitivity assessments for bats in Akroum have been largely unavailable
to date, partially due to the complexity caused by avoidance behaviors of the recorded species
(Table 1), extended species range outside Akroum, complex life cycles and indirect effects on
supporting habitats and food resources. In part, the complexity of assessing overall effects on bats
in comparison to habitat can be greatly reduced by making independent assessments of the direct
effects caused on the bats features themselves and the effects on supporting their habitats and
attributes by the same pressure. This work follows this strategy and is designed to focus on
assessing direct sensitivity of bats’ features to anthropogenic derived pressures using best available
evidence. To achieve the expected outcomes:

1) Resistance and Resilience information on direct effects of wind turbines on bats were
reviewed.

2) Aclear and sound high level sensitivity assessment method to identify and score the direct
effect of wind turbines (construction, disturbance) on bats and mammals was designed and
applied.

3) Direct means of impact were acknowledged, the method was applied to suit the bats’ and
mammals’ composition in the project site area

The high-level initial screening phase and subsequent scoping followed similar steps used in
Environmental Impact Assessments. It is important to note that this study focused on direct effect
pathways on bats of Akkar. Therefore, only displacement, and lethal or sub-lethal effects on
individuals that are likely to have population consequences were assessed.

Indirect effects on bats through direct effects on habitats, food resource or more complex biotic
interactions (competition and predation) are likely to exist and should be considered in addition to
this sensitivity assessment on direct effects.

Bats’ avoidance behaviors probably cause greater population decline and over a shorter time period
within a particular site than population declines caused by direct mortality.

Less mobile features or features with restricted access to unaffected areas will be more greatly
affected by mortality or loss of fitness if sub-lethal effects prevail. In general, for a given
population decline within a site, impacts resulting in the death of a proportion of individuals within

32 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

a population will have longer population recovery times (bats more than other mammals) (lower
Resilience) than an equivalent decline driven by the (temporary) displacement of individuals from
the site (bats less than other mammals).

Bats have the ability to actively avoid harmful pressures. Thus, some pressures (e.g. visual or noise
disturbance), may lead to displacement and relocation outside the site boundaries causing
significant reductions in population numbers within that site but without introducing mortality or
reproductive failure. Nonetheless such pressures would affect the ability of the site to support the
bats feature. On the other hand, some pressures which cannot be avoided will lead to direct
mortality or reduced productivity of a number of individuals in a population. However, for most
pressures, both displacement and mortality/fitness effect pathways are likely to contribute to local
population declines. Alternatively, that behavioral flexibility may lead to a higher Resilience score
via the displacement pathway in comparison with that through the mortality pathway as individuals
which have not suffered mortality may readily return once the pressure is lowered or ceased. Due
to the scarcity of direct recovery evidence, Resilience scores have comparatively lower confidence
levels.

The following Table (5) summarizes the sensitivity of the species groups to a potential impact of
anthropogenic development.

Table 5. The sensitivity of the species groups to a potential impact of anthropogenic development.

Effect Groups of Species Collision | Light noise | Barrier to
with & acoustic | movement
structures | disturbance

Severity | Greater horseshoe bat Low Moderate Low

of Lesser horseshoe bat Moderate _| Low Low

Impact | European Free-Tailed bat High High High

Common Noctule bat High High High
Greater mouse-eared bat High Low High
Long-fingered bat High Low High
Serotine bat High High High
Common pipistrelle High High High
Kuhl’s pipistrelle High High High
Savi’s Pipistrelle High High High

6.4 Interpretation and Use of the Sensitivity assessment
It is clear that the outcomes of the animal assessments are subjective in nature. As such the
assessment provides an indication of sensitivity rather than a precise evaluation. It is also important
to stress that the sensitivity assessments, other than for the purpose of scoping direct effects, take
no account of the indirect effects that pressures may have on these bats mediated through
significant effects on their supporting habitats or other resources on which they depend. The

33 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

construction work has an indirect impact on bats through the destruction of their habitats (removal
of roosting or hibernation sites, loss of feeding grounds, loss of their niche habitat). It is also
important to note that these assessments are simplifications of functional responses which are
necessarily assessed on hypothetical scenarios representing the average expected condition.
Clearly the reaction of the species and subsequently group of species should be regarded as a
reaction to multiple specific activities. However, the sensitivity assessment is not an impact
assessment it should only be used as a guide to inform the site-specific assessments conducted on
specific sites and activities. The magnitude of specific activities has not been assessed as the
sensitivity assessment is based on theoretical benchmarks. Nevertheless, the following Table (6)
shows the possible reaction of bats to the effects indicated in the Table (5).

Table 6. Possible reactions of bats species identified to the effect indicated in Table (6).

Effect Groups of Species | Collision with | Light noise Barrier to movement
structures & acoustic
disturbance
Reaction | Greater horseshoe | Low decrease of | Abandonment Loss of feeding site /
Or bat survival Hibernating site
Impact | Lesser horseshoe | Low decrease of | Abandonment Loss of feeding site /
bat survival hibernating site
European Free- | High decrease of | Abandonment Loss of feeding
Tailed bat survival site/migration route
Common Noctule | High decrease of | Abandonment Loss of feeding site/
bat survival Migration route
Greater  mouse- | High decrease of | Abandonment Loss of feeding site
eared bat survival or breeding sites
Long-fingered bat | High decrease of | Abandonment Loss of feeding site /
survival Breeding site
/Hibernation site
Serotine bat High decrease of | Abandonment Loss of feeding site/
survival
Common High decrease of | Attracted to | Loss of feeding site/
pipistrelle survival light migration route
Kuhl’s pipistrelle | High decrease of | Attracted to | Loss of feeding site/
survival light migration route
Savi’s Pipistrelle High decrease of | abandonment Loss of feeding site /
survival migration route

The planned development work will affect some bat species as the impact might be critical and
many species such as Nyctalus noctula, Eptesicus serotinus, and Pipistrellus spp., are directly
affected through collision or barotrauma. If the cause of disturbance is temporary they may return
after the source of disturbance is gone as the case of Myotis spp. Otherwise they will desert the

34 | Rapid Ecological Assessment of Akroum Wind Farm Project: Bat Diversity, ECODIT,

site for ever if the disturbance is persisting like the case of Eptisicus serotinus. This is the case of
the bats that are sensitive to changes.

Some bats are known to be very fragile in response to human activities. Under any inappropriate
action they will suffer from human development activities and as such, they may contribute to
additional declines of the species. Therefore, it will be of high interest to know whether these
species are found in the area of the project site or not. Their confirmed presence should call for an
EIA report so that mitigation measures can be developed and implemented. In any case, no work
should be undertaken under any circumstances on the site during the breeding or hibernating

season.

. REFERENCES
. Abdeladim, K., Bouchakour, S., Arab, A-H., Amrouche, S.O. and Yassaa, N., 2018, May.

Promotion of renewable energy in some MENA region countries. In IOP Conference
Series: Earth and Environmental Science (Vol. 154, No. 1, p. 012003). IOP Publishing.

. Abi-Said, M.R., 2018. Ecological assessment of the impact of wind farm on bat diversity

in akroum- akkar. ECODIT, Hazmich, Lebanon. 28 p.

. ADEME. Technical report. 2015.

4. Ahlén, I., 2002. Fladderméss och faglar dédade av vindkraftverk. Fauna och flora, 97(3),

pp.14-22.

. Ahlén, L, Bach, L., Baagge, H.J. and Pettersson, J., 2007. Fladderméss och havsbaserade

vindkraftverk studerade i s6dra Skandinavien. Naturvardsverket.

. Arnett, E.B. (technical editor) (2005): Relationships between bats and wind turbines in

Pennsylvania and West Virginia: an assessment of bat fatality search protocols, patterns of
fatality, and behavioural interactions with wind turbines. — A final report submitted to the
Bats and Wind Energy Cooperative. Bat Conservation International. Austin, Texas, USA.

. Arnett, E.B., Brown, W.K., Erickson, W.P., Fiedler, J.K., Hamilton, B.L., Henry, T.H.,

Jain, A., Johnson, G.D., Kerns, J., Koford, R.R. and Nicholson, C.P., 2008. Patterns of bat
fatalities at wind energy facilities in North America. The Journal of Wildlife Management,
72(1), pp.61-78.

. Arnett, E.B., Huso, M.M., Schirmacher, M.R. and Hayes, J.P., 2011. Altering turbine speed

reduces bat mortality at wind-energy facilities. Frontiers in Ecology and the Environment,
9(4), pp.209-214.

Arnett, E.B. and May, R.F., 2016. Mitigating wind energy impacts on wildlife: approaches
for multiple taxa. Human—Wildlife Interactions, 10(1), p.5.

. Baagee, H.J., 1987. The Scandinavian bat fauna: adaptive wing morphology and free flight

in the field. Recent advances in the study of bats, pp.57-74.

. Bach, L., 2002. Auswirkungen von Windenergieanlagen auf das Verhalten und die

Raumnutzungn von Fledermausen am Beispiel des Windparks ,,Hohe Geest “, Midlum-
Endbericht. Gutachten iA des Instituts fiir angewandte Biologie, Freiburg/Niederelbe.

. Bach, L. and Rahmel, U., 2004. Summary of wind turbine impacts on bats—assessment of

a conflict. Bremer Beitrage fiir Naturkunde und Naturschutz, 7, pp.245-252.

. Bach, L. and Bach, P., 2010. Monitoring der Fledermausaktivitat im Windpark Cappel-

Neufeld, Endbericht 2009. Report to WWK, Warendorf.

. Bach, L., and I. Niermann., 2010. Monitoring der Fledermaus- aktivitaét im Windpark

Langwedel. Zwischenbericht 2009. Report to PNE Wind AG, Cuxhaven.

. Baerwald, E.F., D'Amours, G.H., Klug, B.J. and Barclay, R.M., 2008. Barotrauma is a

significant cause of bat fatalities at wind turbines. Current biology, 18(16), pp. R695-R696.

. Baerwald, E.F., Edworthy, J., Holder, M. and Barclay, R.M., 2009. A large-scale

mitigation experiment to reduce bat fatalities at wind energy facilities. The Journal of
Wildlife Management, 73(7), pp.1077-1081.

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

. Barclay, R.M., Baerwald, E.F. and Gruver, J.C., 2007. Variation in bat and bird fatalities

at wind energy facilities: assessing the effects of rotor size and tower height. Canadian
Journal of Zoology, 85(3), pp.38 1-387.

. Behr, O., Hochradel, K., Mages, J., Nagy, M., Korner-Nievergelt, F., Niermann, I., Simon,

R,, Stiller, F., Weber, N. and Brinkmann, R., 2013. Bat friendly operation algorithms:
reducing bat fatalities at wind turbines in Central Europe. Present. to Ger. Bur. Renew.
Energy.

. Benda Petr, Mounir R. Abi-Said, Issam Bou Jaoude, Rena Karanouh, Radek K. Luéan,

Riad Sadek, Martin Sevéik, Marcel Uhrin, Ivan Hordéek. 2016. Bats (Mammalia:
Chiroptera) of the Eastern Mediterranean and Middle East. Part 13. Review of distribution
and ectoparasites of bats in Lebanon. Acta Societatis Zoologicae Bohemicae.80: 207-316.

Camina, A., 2012. Bat fatalities at wind farms in northern Spain—lessons to be learned.
Acta Chiropterologica, 14(1), pp.205-212.

Cleveland, C.J., Betke, M., Federico, P., Frank, J.D., Hallam, T.G., Horn, J., Lopez Jr, J.D.,
McCracken, G.F., Medellin, R.A., Moreno-Valdez, A. and Sansone, C.G., 2006. Economic
value of the pest control service provided by Brazilian free-tailed bats in south-central
Texas. Frontiers in Ecology and the Environment, 4(5), pp.238-243.

Cvikel, N., Berg, K.E., Levin, E., Hurme, E., Borissov, I., Boonman, A., Amichai, E. and
Yovel, Y., 2015. Bats aggregate to improve prey search but might be impaired when their
density becomes too high. Current Biology, 25(2), pp.206-211.

Dahne, M., Gilles, A., Lucke, K., Peschko, V., Adler, S., Kriigel, K., Sundermeyer, J. and
Siebert, U., 2013. Effects of pile-driving on harbour porpoises (Phocoena phocoena) at the
first offshore wind farm in Germany. Environmental Research Letters, 8(2), p.025002.
De Jong, J., 1994. Habitat use, home-range and activity pattern of the northern bat,
Eptesicus nilssoni, in a hemiboreal coniferous forest. Mammalia, 58(4), pp.535-548.
Dulac, P., 2008. Evaluation de l’impact du parc éolien de Bouin (Vendée) sur l’avifaune et
les chauves-souris. Bilan de, 5.

Diirr, T. and Bach, L., 2004. Bat deaths and wind turbines—a review of current knowledge,
and of the information available in the database for Germany. Bremer Beitrage fiir
Naturkunde und Naturschutz, 7, pp.253-264.

Endl, P., U. Engelhart, K. Seiche, S. Teufert, and H. Trapp. 2004. Verhalten von
Fledermause und Végel an ausgewahlten Windkraftanlagen. Landkreis Bautzen, Kamenz,
LébauZitt au, Niederschlesischer Oberlausitzkreis, Stadt Gérlitz, Freis tadt Sachsen.
Report to Staatlisches Umweltfachamt Bautzen.

Erickson, J.L. and West, S.D., 2002. The influence of regional climate and nightly weather
conditions on activity patterns of insectivorous bats. Acta Chiropterologica, 4(1), pp.17-
24.

Erkert, H.G., 1982. Ecological aspects of bat activity rhythms. In Ecology of bats (pp. 201-
242). Springer, Boston, MA.

‘al Assessment of Akroum Wind Farm Proj
ABI-SAID, M.R., 2018

30.

3

32.

33.

34,

35.

36.

37,

38.

39.

40.

4

42.

Fiedler, J.K., 2004. Assessment of bat mortality and activity at Buffalo Mountain
Windfarm, eastern Tennessee.

. Frick, W.F., Baerwald, E.F., Pollock, J.F., Barclay, R.M.R., Szymanski, J.A., Weller, T.J.,

Russell, A.L., Loeb, S.C., Medellin, R.A. and McGuire, L.P., 2017. Fatalities at wind
turbines may threaten population viability of a migratory bat. Biological Conservation,
209, pp.172-177.

Grodsky, S.M., Behr, M.J., Gendler, A., Drake, D., Dieterle, B.D., Rudd, R.J. and Walrath,
N.L., 2011. Investigating the causes of death for wind turbine-associated bat fatalities.
Journal of Mammalogy, 92(5), pp.917-925.

Gruver, J.C., 2002. Assessment of bat community structure and roosting habitat
preferences for the hoary bat (Lasiurus cinereus) near Foote Creek Rim, Wyoming
(Doctoral dissertation, University of Wyoming).

Horaéek, I., P. Benda, R. Sadek, S. Karkabi, M. Abi-Said, R. Luéan, M. Uhrin, I. Bou
Joudeh, R. Karanouh, S. Akil. 2009. Bats census in Lebanese caves 2008-2009. Al-
Ouat’Ouate. 15: 72-75

Horaéek, I., P. Benda, R. Sadek, S. Karkabi, M. Abi-Said, R. Luéan, P. Hulva, R.
Karanouh. 2008. Bats of Lebanon: State of knowledge and perspectives. Al-Ouat’Ouate.
14: 52-69.

Horn, J.W., Arnett, E.B. and Kunz, T.H., 2008a. Behavioral responses of bats to operating
wind turbines. The Journal of wildlife management, 72(1), pp.123-132.

. Horn, J.W., Arnett, E.B., Jensen, M. and Kunz, T.H., 2008b. Testing the effectiveness of

an experimental acoustic bat deterrent at the Maple Ridge wind farm. Report Prepared for:
The Bats and Wind Energy Cooperative and Bat Conservation International, Austin, TX.
Hotker, H., 2006. Auswirkungen des ,,Repowering “von Windkraftanlagen auf Végel und
Fledermause. Untersuchungen im Auftrag des Landesamts fiir Natur und Umwelt des
Landes Schleswig-Holstein.

Huso, M., Dalthorp, D., Miller, T.J. and Bruns, D., 2016. Wind energy development:
methods to assess bird and bat fatality rates post-construction. Human—Wildlife
Interactions, 10(1), p.8.

Jen, P.H.S. and McCarty, J.K., 1978. Bats avoid moving objects more successfully than
stationary ones. Nature, 275(5682), p.743.

. Johnson, G.D., Erickson, W.P., Strickland, M.D., Shepherd, M.F. and Shepherd, D.A.,

2000. Avian monitoring studies at the Buffalo Ridge, Minnesota Wind Resource Area:
results of a 4-year study. Unpublished report for the Northern States Power Company,
Minnesota.

Johnson, G.D., Erickson, W.P., Dale Strickland, M., Shepherd, M.F., Shepherd, D.A. and
Sarappo, S.A., 2003. Mortality of bats at a large-scale wind power development at Buffalo
Ridge, Minnesota. The American Midland Naturalist, 150(2), pp.332-342.

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

43.

44.

4

an

46.

47.

48.

49.

50.

5

52.

53.

54.

5

a

Kunz, T.H., Arnett, E.B., Erickson, W.P., Hoar, A.R., Johnson, G.D., Larkin, R.P.,
Strickland, M.D., Thresher, R.W. and Tuttle, M.D., 2007. Ecological impacts of wind
energy development on bats: questions, research needs, and hypotheses. Frontiers in
Ecology and the Environment, 5(6), pp.315-324.

Lagrange, H., Rico, P., Bas, Y., Ughetto, A.L., Melki, F. and Kerbiriou, C., 2013.
Mitigating bat fatalities from wind-power plants through targeted cutailment: results from
4 years of testing CHIROTECH©. Book of abstracts CWE, Stockholm.

. Lehnert, L.S., Kramer-Schadt, S., Schénborn, S., Lindecke, O., Niermann, I. and Voigt,

C.C., 2014. Wind farm facilities in Germany kill noctule bats from near and far. PloS one,
9(8), p.c103106.

Madsen, P.T., Wahlberg, M., Tougaard, J., Lucke, K. and Tyack, P., 2006. Wind turbine
underwater noise and marine mammals: implications of current knowledge and data needs.
Marine Ecology Progress Series, 309, pp.279-295.

Martin, C.M., Arnett, E.B., Stevens, R.D. and Wallace, M.C., 2017. Reducing bat fatalities
at wind facilities while improving the economic efficiency of operational mitigation.
Journal of Mammalogy, 98(2), pp.378-385.

Millon, L., Julien, J.F., Julliard, R. and Kerbiriou, C., 2015. Bat activity in intensively
farmed landscapes with wind turbines and offset measures. Ecological Engineering, 75,
pp.250-257.

Millon, L., Colin, C., Brescia, F. and Kerbiriou, C., 2018. Wind turbines impact bat
activity, leading to high losses of habitat use in a biodiversity hotspot. Ecological
Engineering, 112, pp.51-54.

Minderman, J., Pendlebury, C.J., Pearce-Higgins, J.W., Park, K.J., 2012. Experimental
evidence for the effect of small wind turbine proximity and operation on bird and bat
activity. PLoS One 7, 1-8.

. Nedwell, J., Langworthy, J. and Howell, D., 2003. Assessment of sub-sea acoustic noise

and vibration from offshore wind turbines and its impact on marine wildlife; initial
measurements of underwater noise during construction of offshore windfarms, and
comparison with background noise. Subacoustech Report ref: 544R0423, published by
COWRIE.

Nedwell, J. and Howell, D., 2004. A review of offshore windfarm related underwater noise
sources.

Neuweiler, G., 1980. Auditory processing of echoes: peripheral processing. In Animal
sonar systems (pp. 519-548). Springer, Boston, MA.

Nicholls, B. and A. Racey, P., 2006. Habitat selection as a mechanism of resource
partitioning in two cryptic bat species Pipistrellus pipistrellus and Pipistrellus pygmaeus.
Ecography, 29(5), pp.697-708.

. Nicholls, B. and Racey, P.A., 2007. Bats avoid radar installations: could electromagnetic
fields deter bats from colliding with wind turbines?. Plos One, 2(3), p.e297.

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

56.

57.

58.

59.

60.

6

62.

6.

ive)

64.

6:

an

66.

6

a

6

oo

Nicholls, B. and Racey, P.A., 2009. The aversive effect of electromagnetic radiation on
foraging bats—a possible means of discouraging bats from approaching wind turbines.
PLoS One, 4(7), p.c6246.

O'Shea, T.J., Cryan, P.M., Hayman, D.T., Plowright, R.K. and Streicker, D.G., 2016.
Multiple mortality events in bats: a global review. Mammal Review, 46(3), pp.175-190.
Pennycuick, C.J., 1971. Gliding flight of the dog-faced bat Rousettus aegyptiacus observed
in a wind tunnel. Journal of Experimental Biology, 55(3), pp.833-845.

Pereira, P., Salgueiro, N. and Mesquita, S., 2018. Impacts of On-shore Wind Farms in
Wildlife Communities: Direct Fatalities and Indirect Impacts (Behavioural and Habitat
Effects). In Biodiversity and Wind Farms in Portugal. Pp. 23-33.

Peste, F., Paula, A., da Silva, L.P., Bernardino, J., Pereira, P., Mascarenhas, M., Costa, H.,
Vieira, J., Bastos, C., Fonseca, C. and Pereira, M.J.R., 2015. How to mitigate impacts of
wind farms on bats? A review of potential conservation measures in the European context.
Environmental Impact Assessment Review, 51, pp.10-22.

. Reynolds, D.S., 2006. Monitoring the potential impact of a wind development site on bats

in the northeast. The Journal of wildlife management, 70(5), pp.1219-1227.

Rodrigues, L., Bach, L., Dubourg-Savage, M.J., Goodwin, J. and Harbusch, C., 2008.
Guidelines for consideration of bats in wind farm projects. (Accessed 08 August 2017, as
seen in Millon et a/., 2018).

. Rodrigues, L., L. Bach, M.J. Dubourg-Savage, B. Karapandza, D. Kovac, T. Kervyn, J.

Dekker, A. Kepel, P. Bach, J. Collins, C. Harbusch, K. Park, B. Micevski, J. Minderman.
2015. Guidelines for consideration of bats wind farm projects — Revision 2014.
EUROBATS Publication Series No. 6 (English version). UNEP/EUROBATS Secretariat,
Bonn, Germany, 133pp.

Roeleke, M., Blohm, T., Kramer-Schadt, S., Yovel, Y. and Voigt, C.C., 2016. Habitat use
of bats in relation to wind turbines revealed by GPS tracking. Scientific Reports, 6,
p.28961.

. Rogers, S.E., Cornaby, B.W., Rodman, C.W., Sticksel, P.R., and Tolle, D.A. 1977.

Environmental studies related to the operation of wind energy conversion systems. Battelle
Columbus Laboratories, Columbus Ohio.

Rydell, J., Bach, L., Dubourg-Savage, M.J., Green, M., Rodrigues, L. and Hedenstrém, A.,
2010a. Bat mortality at wind turbines in northwestern Europe. Acta Chiropterologica,
12(2), pp.261-274.

. Rydell, J., Bach, L., Dubourg-Savage, M.J., Green, M., Rodrigues, L. and Hedenstrém, A.,

2010b. Mortality of bats at wind turbines links to nocturnal insect migration?. European
Journal of Wildlife Research, 56(6), pp.823-827.

. Schmidt, U. and Joermann, G., 1986. The influence of acoustical interferences on

echolocation in bats. Mammalia, 50(3), pp.379-390.

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

69.

70.

7

72.

7.

a

74.

75.

76.

77.

7

oo

79.

80.

81.

82.

. Telleria, J.

Schréder, T., 1997. Ultraschall-Emissionen von Windenergieanlagen. Eine Untersuchung
verschiedener Windenergieanlagen in Niedersachsen und Schleswig-Holstein. Unverdff.
Gutachten des If O. NN im Auftrag des NABU eV, LV Niedersachsen, pp.1-15.

Seiche, K., 2008. Fledermause und Windenergieanlagen in Sachsen 2006. Report to
Freistaat Sachsen. Landesamt ftir Umwelt und Geologie.

. Simmons, J.A., Lavender, W.A., Lavender, B.A., Childs, J.E., Hulebak, K., Rigden, M.R.,

Sherman, J., Woolman, B. and O'Farrell, M.J., 1978. Echolocation by free-tailed bats
(Tadarida). Journal of comparative physiology, 125(4), pp.291-299.

Smallwood, K.S. and Karas, B., 2009. Avian and bat fatality rates at old-generation and
repowered wind turbines in California. The Journal of Wildlife Management, 73(7),
pp.1062-1071.

., 2009. Wind power plants and the conservation of birds and bats in Spain: a
geographical assessment. Biodiversity and Conservation, 18(7), p.1781

Thomsen, F., Liidemann, K., Kafemann, R. and Piper, W., 2006. Effects of offshore wind
farm noise on marine mammals and fish. Biola, Hamburg, Germany on behalf of COWRIE
Ltd, 62.

Tougaard, J., Carstensen, J., Damsgaard, H. and Teilmann, J., 2003. Short-term effects of
the construction of wind turbines on harbour porpoises at Horns Reef (No. NEI-DK--4690).
Hedeselskabet.

Tougaard, J., Carstensen, J., Teilmann, J., Bech, N.L, Skov, H. and Henriksen, O.D., 2005.
Effects of the Nysted Offshore wind farm on harbour porpoises. Annual Status Report for
the T-POD Monitoring Program (Roskilde: NERI).

Traxler, A., Wegleitner, S. and Jaklitsch, H., 2004. Vogelschlag, Meideverhalten &
Habitatnutzung an bestehenden Windkraftanlagen — Prellenkirchen—Obersdorf—
Steinberg/Prinzendorf. Biome, Gerasdorf, p.106.

. Voigt, C.C., Popa-Lisseanu, A.G., Niermann, I. and Kramer-Schadt, S., 2012. The

catchment area of wind farms for European bats: a plea for international regulations.
Biological conservation, 153, pp.80-86.

Voigt, C.C., Lehnert, L.S., Popa-Lisseanu, A.G., Ciechanowski, M., Estok, P., Gloza-
Rausch, F., Gérfol, T., Géttsche, M., Harrje, C., Hétzel, M. and Teige, T., 2014. The trans-
boundary importance of artificial bat hibernacula in managed European forests.
Biodiversity and Conservation, 23(3), pp.617-631.

Voigt, C.C., Lehnert, L.S., Petersons, G., Adorf, F. and Bach, L., 2015. Wildlife and
renewable energy: German politics cross migratory bats. European Journal of Wildlife
Research, 61(2), pp.213-219.

Von Hensen, F., 2004. Gedanken und Arbeitshypothesen zur Fledermausvertr glichkeit
von Windenergieanlagen. Nyctalus, 9, pp.427-435.

Waters, D.A., Rydell, J. and Jones, G., 1995. Echolocation call design and limits on prey
size: a case study using the aerial-hawking bat Nyctalus leisleri. Behavioral Ecology and
Sociobiology, 37(5), pp.321-328.

41 | Rapid Ecolo;
ABI-SAID, M

‘al Assessment of Akroum Wind Farm Proj
., 2018

83. Wellig, S.D., Nusslé, S., Miltner, D., Kohle, O., Glaizot, O., Braunisch, V., Obrist, M.K.
and Arlettaz, R., 2018. Mitigating the negative impacts of tall wind turbines on bats:
Vertical activity profiles and relationships to wind speed. PloS one, 13(3), p.e0192493

84. Williams, T. C., Ireland, L. C. & Janet M. Williams, J. M. 1973. High Altitude Flights of
the Free-Tailed Bat, Tadarida brasiliensis, Observed with Radar. Journal of Mammalogy,
54:807-821.

85. Zimmerling, J., Pomeroy, A., d'Entremont, M. and Francis, C., 2013. Canadian estimate of
bird mortality due to collisions and direct habitat loss associated with wind turbine
developments. Avian Conservation and Ecology, 8(2).

‘al Assessment of Akroum Wind Farm Proj
., 2018

ABI-SAID, M

APPENDIX M
ORNITHOLOGY SURVEY
Training on bird identification and counting
The below description is applied on all trainees working on windfarms sites.

The trainees were informed on the possible status of all species encountered in a wind farm: wintering,
summering, breeding, migrating in autumn, migrating in spring. They were told that numbers of
individuals per species should be recorded with the distance from the observer, provided that the
observer's location is documented with GPS from the mobile.

The identification of species is crucial for windfarms. One should know how to identify species and
separate them into two categories: one for priority species and one for non-priority species. The priority
species are those soaring birds that rely mostly on using thermals. The thermal is similar to a bus
transporting soaring birds with a blind driver. Some of the birds facing wind turbines may save themselves
but the others will most probably will need assistance from us, humans. The priority species list should
include all globally threatened species, and the regionally and nationally species that are categorized
threatened in accordance with IUCN criteria.

The training on identification was limited to the priority species of soaring and semi-soaring (cranes and
pelicans) as well as globally threatened species, especially that Lebanon has no bird red-listing till today.

Example on training: A Lesser Spotted Eagle generally differs from Greater spotted eagle by having lighter
front underwing that the secondaries (opposite in Greater) and having bars on the secondaries reaching
the end of the feathers (half way bars in the Greater). However, the trainees must photograph all bird
seen and submit them to the ornithologist for indoor WhatsApp identification or confirmation.

The methodology of Point counts and Vantage points is explained to them. The trainees are requested to
count each species recorded within the circle of 250 meters radius with indication of each species in the
circle and record of the number of the individuals per species seen.

The trainees have to record the wind direction and speed every one hour, the height of the flying birds
with their direction and the band of height for each species and individual. Since the rotors are varying in
size with the lowest point reaching 30 meters above ground and the highest point reaching 200 meters
above ground, any bird flying between 30 meters (easy to judge) and 200 meters should be treated as
colliding with the rotors. The height above the rotors should also be recorded.

The trainees learned to develop migratory soaring bird watching, counting and identification skills, and
acquired an understanding of the migration, threats and priority actions for their monitoring and
conservation.

The trainees were given each, a bird guide book in Arabic to make it easy for them to see the description,
and were provided with binoculars and cameras. All records of the surveyors are evaluated by the Senior
Ornithologist. Illogical records are omitted and photos taken are double checked by the ornithologist.

In addition, the trainees were given the attached recording field-sheet to fill one at each point of
observation. In each case, explanation is given.
Monitoring Sheet — Lebanon Wind Power

MONITORING | Name or number of the plot | GPS coordinates Wind speed: Name of the observer
SHEET (station): sls) Aaa Ex: 5 km/h at 2.30PM
basal aus} | Subst cli gil le J ji Fog: Glue
Ua sia) Gye gill Abii oi anys | GPS 7 No clouds: ¢ Lisi! Direction of wind: fl all a!
JS ty Ab AM gle Saya sye ll | US aie GUS S55] Sunny: Gane Ex: From NNE Un chau) is)
(chisel da. pall OlSs le Lis Ugland s Abas Rainy: po
Name of the Transect/a3l! au! ats JS A845 Leads | Vision: 4451 dud Temperature: 3!)
Al ys Eeasll abel cra ByL8) aun | sed sale el sell IS 1)
el Felulals 5 Ge dil
sell bole AS Ge
Day esl Starting Time of observation | Method used: Add info Add info Add info
el YI She AB) pall ela! dele 1) Point Count Ui cal Cia glee Cancel | Lin Cg al Cue glen Cal | Lin Gg pS) Cue glee Cl
8.00 :Ste Ais yo slaad i IS 10 de pay pte Se | AIS 10 de pees pte
Date ev Duration of observation: 2) Transect dell dolull
She From to cll - Gs 4a pall bas ad lise gle atari | 48) sll ode
2019/1/20. 8.20-8.00 :Stis 3) VP As). Aba
all waddle ge
AaaSivuall 4 1
Abii we (1 Me
3 pid) DE (2
(VP) 4uG ALS Ge
eh cle
lela 8 kines
esi
Species Name in any language: # of individuals Direction Height Behavior “18 yai
Recorded English/Arabic/Latin. VAY! ase Cl plall ola! 28) chu oF ELLY! | Seen outside the
pruall € gill Known/Spp/Unknown Blatt gle cay il windfarm indicate

tig te lig te Aa oly path
Gigas 9 dad ial

the location.
Aabiall cb
Photo taken?
Bye csi

Time during which
each bird was in the

study area.

piled) ola) (gl! cid git
il pall AS ya can

1- pres 4 etl gat je 10 [pst gil 6 pga da) 5

tibia 4 oA AS gilia 3 bal

5 ples os pl Lola

2- Cuckoo 1 Aol Sa gai Je? ab Abdo baal poly oe gi

Wabi 8 2) ow G8!

aga) Onl

dalaie Gila le

Zl pall

3- Dib y 3 celled) Gall gas cele 1p tb i GS le | oles 4 Ss Cae

falaue ye lazu Je 15 cli! ab Gilda 3 saad Ubud

600 2 cs! all ds badd Iyay Gb

ost fe) J aN ge is oI

JSY cla!

4 lb S oss 5 Sol si oe V5 tb SY cle

Je 3 cls)

5- Crested Lark 17 ell ps5 Je 100 gly! Gle ell Loa pele adi yy we 5
Sis JSS: & 5) jill 6
20 Baal Sal aid 28
Abas 1) Juisy! Js dads
ws yal Lula

6- Fauvette a tete noire ¢o1s> 2 oa Gsiall sa Jie 3 gl) Le Jf 4882 20 3 pial laa yd

lads Al Abs ot) JiR!

7 hall fie 2 a) G5 ga 3 200 cle) le i Gul Gs as 5h
ub pi 4882 12 bad Ae
Js 4 bad) Gt ol)

ads Ol
8-
9-

Lebanese Science Journal, Vol. 16, No. 1, 2015

SPRING FLYWAYS OF MIGRATING SOARING
BIRDS IN AKKAR/NORTHERN LEBANON

Ghassan Ramadan-Jaradi and Mona Ramadan-Jaradi
Faculty of Science (1), Lebanese University, P.O. Box 13-5292, Beirut, Lebanon
grjaradi@hotmail.com

(Received 11 September 2014 - Accepted 12 November 2014)
ABSTRACT

Beale and Ramadan-Jaradi initiated in 2001 the first large scale survey in Lebanon
to trace the main routes of migrating raptors and other soaring birds, aiming at contributing
to the conservation of flyways and stopover sites through the identification of areas where
protection is most needed. Nowadays, the study of the flyways and stopover sites at micro level
becomes nec ry following the development of the national wind atlas map that will assist
among others in locating potential wind farms which on their turn may influence the migratory
birds’ flyways, especially that the wind farms use winds for their function and the soaring birds
use wind for their transportation. The present work starts from where the work of Beale and
Ramadan-Jaradi ended but in an attempt to provide policy makers, scientists and experts with
a conceptual framework, as well as methodological and operational tools for dealing with wind
farms impacts and to prevent collisions of birds with blades of wind turbines. The study is meant
to be conducted during spring and autumn passage of birds. This paper concerns the spring
migration as at the time of writing it the autumn migration didn’t start yet. The present spring
season study revealed among others that the migratory soaring birds that may use the wind
ridge lifts for their soaring travel in windy areas are more influenced by two other main factors:
1) presence of depressions perpendicular to mountain’s ridges and 2) abundance of the
thermals in these depressions, a matter that naturally reduces the impact of wind turbines by
attracting the birds away from their blades.

Keywords: wind farms, migratory flyways, soaring birds, Lebanon
INTRODUCTION

As the demand for clean energy increases, wind power generating stations are being
constructed across many countries, including Lebanon as their infrastructure is under
installation in north Lebanon’s mountain since the end of 2011. However, concerns have been
raised about the possible impact of these power generating stations on birds, especially when
endangered raptors were observed being injured and killed after flying into wind turbines in
various wind farms where research has focused primarily on mortality caused by birds striking
turbine blades and associated wires. Researchers like Airola (1987), Crockford (1992),
Desholm and Kahlert (2005), Mclssak (2001) and Craig ef al. (2010) have focused their work
on the potential impact of wind turbines on bird species. Meck er al. (1993) and Percival (1999
have attempted, among others, to bring birds and wind turbines to coexist through mitigating
the wind turbines impact. Unfortunately, Lebanon’s literature is lacking avian studies in relation
to wind energy, whilst the disturbance to breeding, wintering or staging birds as a result of
turbines functioning has not been examined in the country yet because these turbines, as

Lebanese Science Journal, Vol. 16, No. 1, 2015

indicated above, are still under installation. In this case, this study of the spring flyways at micro
level over the windy area of Lebanon will not only complement the study of the fall flyways in
Lebanon of Beale & Ramadan-Jaradi (2001) but will also assist in detecting if the windy areas
and the soaring bird flyways will overlap and in predicting the specific impact of wind turbines
on soaring birds in the country.

With respect to avian mortality at wind power generating stations, the greatest
concern has been for raptors and other soaring birds. The concern stems from the fact that many
populations are small and thus even a few deaths can lead to declines (Morrison,.1998).
Subsequent to this, all soaring bird species will be recorded and analyzed in attempt to avoid
installing wind farms in places where threatened species are at the stake.

The goal of the project behind the present study is fourfold: 1) Trace the micro-bird-
flyways within the windy areas (potential sites of wind farms) in Lebanon, 2) Study the effect
of wind farms installation on the existing habitats, 3) Recommend ways of reducing potential
impacts of turbines on birds in windy areas of North Lebanon, including preventing wind farms
installation on the bird flyways, and 4) Recommend a program whereby potential effects of
wind turbines on birds can be monitored at the windiest parts of Lebanon that are indicated on
the Wind Atlas of the country. Most of these goals will not be fully achieved before studying
the micro flyways of the fall migration. Even though, the first fold is presently fully achieved.

STUDY AREA

The study area lies in an elliptical shape area with a center at a longitude of
36°15'23.68"E and a latitude of 34°26'27.98"N (Fig. 1). It covers about 800 km? of mountain
range running NNE-SSW. The ridge of these mountains varies roughly between 1000 meters
a.s.l. in the north and 2840 meters in the south of the northern quart. The most important feature
of the range is its western slopes of mainly NE-SW oriented hills and valleys that provide a
variety of lift types to soaring birds.

METHODS

To chart the picture of micro migration in the northern quart of Lebanon during the
spring 2014, three groups of sites were selected (Figure 1) running in a W-E direction across
the mountain range. The first northern group includes three sites (Aydamoun 34°35'57.48"N
& 36°16'28.94"E, Oudine Valley 34°35'33,69"N & 36°19'21.98"E and Akroum 34°35'7.69"N
& 36°21'4.57"E), the second central group of the northern quart contains three sites (Akkar
Attiqa 34°31'19.23"N & 36°1432.74"E, Chamboug 34°31'10.29"N & 36°17'55.13"E and
Bustane 34°30'34.88"N & 36°19'34.39"E) and the third group lies further to the south to
encompass also three sites (Jroud El Dounniyeh 34°24'28.81"N & 36° 8'23.96"E, Marjhine
34°24'3.00"N & 36°14'37.39"E and Jroud El Hermel 34°24'28.98"N & 36°21'7.08"E). In
addition to the three groups, a study was also conducted at a tenth site in Mrebin 34°20'5.73"N
& 36° 9'41.89"E so that the most important windy sites are covered. From all these sites, one
gathered information concerning routes, numbers, dates and species diversity. Observations
took place between the last week of February and the first week of June 2014, and were made
continuously between 08:30 and 18:00 on 10 days from hillsides where good vision is possible.
Each group of sites was studied on a similar number of survey days (3 days). Observations
made during the period of the study involved identification of all species of soaring and semi-
soaring birds. Numbers of individuals were recorded, together with an indication of distance
Lebanese Science Journal, Vol. 16, No. 1, 2015

from the observer and approximate direction of flight. Where birds were seen at great distance
or darkened under brightening sky and could not be specifically identified, they were identified
to the highest taxa possible, e.g. Falco sp.).

Legend
Country boundaries

Northing tm)

Figure 1. Wind map of Lebanon with circled study area and numbered study stations.
RESULTS AND DISCUSSION

During 10 days in the study period, 12397 individuals of soaring birds were counted

in 10 different sites. They belong to 17 soaring raptor species and 4 non-raptor soaring bird

species (Ramadan-Jaradi et al., 2008). Of these 21 species, the most abundant and significant

nine were totalling 10854 individuals, to which were added 10 individuals belonging to four

globally threatened species (the last 4 species in Table 1) as they are of high significance

(Birdlife International, 2010) even if they are represented by one individual each (Table 1).
TABLE 1
Lebanese Science Journal, Vol. 16, No. 1, 2015

Number of Birds’ Individuals per Species and Sites

Of the raptors, the most abundant are the Lesser Spotted Eagle Aquila pomarina

Lesser Spotted
Eagle 31281351838 35 680213385627 239 290
Honey Buzzard 303410755889 30,543,180, 213676 254 384
Levant

Sparrowhawk 169516 450235 18 254842 116 124 265
Steppe Buzzard 968 48 195 56 6 175 61 134161 48 23
Red-footed Falcon 54930 3 2 25 106 15 0 200 41 7
White Pelican 465 14 88 60 3 16 42 16 45 37 34
White Stork au 45 150 in 2 64 0 35 31 12 61
Short-toed Eagle 376 4 18 26 32 59 27 55 81 0 74
Common Crane 208 12 21 14 0 35 8 1 66 0 59
Greater Spotted

Eagle 4 0 1 0 1 2 0 0 0 0 0
Imperial Eagle 4 1 1 0 0 0 0 0 2 0 0
Egyptian Vulture 1 0 0 0 0 1 0 0 0 0 0
Cinereous Vulture 1 0 0 0 0 0 0 1 0 0 0
Total 10864 390-2099 SS1_—— 320-1995 6648582005 755 1227

(3128 individuals) and the Honey Buzzard Pernis apivorus (3034) followed by the Levant
Sparrowhawk Accipiter brevipes (1695), Steppe Buzzard Buteo buteo vulpinus (968), Red-
footed Falcon Falco vespertinus (549) and the Short-toed Eagle Circaetus gallicus (376). Of
the non-raptor soaring birds, the most abundant is the White Pelican Pelecanus onocrotalus
with 465 individuals followed by the White Stork Ciconia ciconia with 411 individuals and the
Common Crane Grus grus with 228 individuals. The abundance of these 9 species is visualized
in Figure 2; whereas the peaks for the most abundant species are given in Table 2.

Number of the most abundant spring soaring birds in the windy area
of north Lebanon

Figure 2. Total recorded numbers of the most abundant soaring bird species in the study
area of the north Lebanon.
TABLE 2
Lebanese Science Journal, Vol. 16, No. 1, 2015

Peaks Periods for Each of the Most Abundant Soaring Migratory Species in North

Lebanon
March April May June

Lesser Spotted Eagle 3128

Honey Buzzard 3034

Levant Sparrowhawk 1695

Steppe Buzzard 968

Red-footed Falcon 549

White Pelican 465

White Stork 4i1

Short-toed Eagle 376

Common Crane noe

Generally, Table 2 records show that the most abundant nine species peaked from
end of March till end of April. This is the case of Lesser Spotted Eagle, Steppe Buzzard, White
Pelican, White Stork and Short-toed Eagle. The Honey Buzzard, Levant Sparrowhawk and Red-
footed Falcon peak in late April — early May. Only the Common Crane peaks in early March.

The number of migrants in each of the different inspected sites (Figure 2) suggests
the migratory front in northern Lebanon is wide. Moreover, there were migrants passing
between the sites of each group (pers. obs.) indicating clearly that our total will be lower than
the true figure for the entire spring migration in the observed area. Nevertheless, the survey
allows a clear idea of the pattern of migration. The results in Plate 2 indicate that Oudine Valley,
Chamboug, Marjhine and to a lesser extent Mrebine which are longitudinally aligned, account
for 67 % of the total recorded. With the volume of concentration they have between Oudine
Valley and Mrebine, the birds trace the main route of spring migration in the northern quart of
Lebanon. This route differs slightly from the fall route in the same quart that was traced by
Beale & Ramadan-Jaradi in 2001 (Figure 3).

Jabal Akroum is a mountain (Jabal) with many villages on its slopes, one of which is
also called Akroum (Site 3). The latter represents 5% of the individuals of the most 9 abundant
species, whereas in the south of Jabal Akroum, more precisely at Bustane area (site 9), the total
recorded is insignificantly higher (7%). Compared to the 67% at the main spring flyway, the
sites 3 and 9 of Jabal Akroum hold about 10% of those birds passing in the main flyway. In
addition, our own observation showed that the migratory soaring birds fly under the effect of
ridge lift at a relatively high altitude above the recently installed few wind turbines that are
under testing and waiting for Environmental Impact Assessment (EIA) before they are
increased to establish wind farms. As for the Oudine Valley that extends along c.14 km in N-S
direction, it forms an ideal rich in thermals passage that is a depression perpendicular to the
mountain ridge, where birds prefer to soar either in thermals rising from the floor of the valley
or in lifts, Such depression may create a bottleneck for the soaring birds Ramadan-Jaradi, in
Lebanese Science Journal, Vol. 16, No. 1, 2015

prep.). The lifts are created by updrafts that are generated when a steady wind strikes a hill,
cliff, and this is referred to as obstruction lift. The latter is formed on the eastern facing west
slopes of the valley.

Figure 3. Fall migration routes traced by Beale and Ramadan-Jaradi (2001) and spring
migration route determined by the present study.

CONCLUSIONS AND RECOMMENDATIONS

These surveys confirmed that the main spring flyway of the soaring bird species is
not traversing the potential wind farms area in Jabal Akroum. But this finding doesn’t mean
that an EIA is not a must everywhere there is a plan to erect wind turbines and their accessories.

Recognizing that the migration of soaring birds differs in numbers and pattern
between autumn and spring, the fall migration needs to be explored during the second phase of
our project in the study area in order to trace the true flyways within or adjacent to the potential
wind farms.

Key species found during this study (example: globally threatened species) should be
covered by conservation activities and their frequented sensitive sites should be determined
with the hope to incorporate them in a network of sites that are termed important for transiting
or over flying soaring birds and worthy of management and protection. Further studies in the
Anti-Lebanon Range would assist in the estimation of the overall size of migrants in Lebanon
and may identify new hotspots or significant stopover sites for inclusion in the network of
important bird areas (Evans, 1994) as well as for promoting bird watching as a tool of awareness
and eco-tourism in the country.

ACKNOWLEDGEMENT
Our thanks to the National Council for Scientific Research (CNRS) / Lebanon for

providing facilities and financial support to this study.
REFERENCES
Lebanese Science Journal, Vol. 16, No. 1, 2015

Airola, D. 1987. Bird abundance and movements at the Potrero Hills wind turbine site, Solano
County, California. Prepared for the Solano County Department of Environmental
Management, Fairfield, California.

Beale, C.M. and Ramadan-Jaradi, G. 2001. Autumn routes of migrating raptors and other
soaring birds in Lebanon. Sandgrouse, 23(2): 124-129.

BirdLife International 2010. The BirdLife checklist of the birds of the world, with conservation

status and taxonomic sources. Version 3, _— Available from
http://www. birdlife.info/docs/SpeChecklist/Checklist_v3_June10.zip [.xls zipped
1.6 MB].

Craig, K.R., Willis, R., Barclay, M.R., Boyles, J.G., Brigham, M.R., Brack, V.Jr, Waldien,
DLL, Reichard, J. 2010. Bats are not birds and other problems with Sovacool's (2009)
analysis of animal fatalities due to electricity generation. Energy Policy, 38(4): 2067.

Crockford, N.J. 1992. A review of the possible impacts of wind farms on birds and other
wildlife. Joint Nature Conservation Committee, JNCC report no. 27, Peterborough,
United Kingdom.

Desholm, M., Kahlert, J. 2005, Avian collision risk at an offshore wind farm. Biology
Letters, 1(3): 296-298.

Evans, M.I. 1994, Important bird areas in the Middle East, BirdLife International (BirdLife
Conservation series No.2), Cambridge.

Mclsaac, H.P. 2001. Raptor acuity and wind turbine blade conspicuity. Pp. 59-87. National
Avian-Wind Power Planning Meeting IV, Proceedings. Prepared by Resolve, Inc.,
Washington DC.

Meek, E.R., Ribbands, J.B., Christer, W.G., Davy, P.R. and Higginson, I. 1993. The effects of
aerogenerators on moorland bird populations in the Orkney Islands, Scotland. Bird
Study, 40: 140-143.

Morrison, M.L.1998. Avian risk and fatality protocol. National Renewable Energy Laboratory,
Golden, Colorado.

Percival, S.M. 1999. Birds and wind turbines: can they live together? Wind Directions, Apr.
1999, pp. 345-350.

Ramadan-Jaradi, G., Bara, T. and Ramadan-Jaradi, M. 2008, Revised checklist of the birds of
Lebanon 1999-2007. Sandgrouse, 30(1): 22-69.
Mainstreaming conservation of migratory soaring birds into key productive sectors
along the Rift Valley/Red Sea flyway

FINAL REPORT

SALEEM HAMADEH, Ph.D.

Project Manager

United Nations Development Programme

Ministry of Environment, Lazarieh Bldg. Floor 8. Room 8-36. Beirut. Lebanon

SUBMISSION LETTER

PROJECT ID: 00060018
Contract No.: 13/103
Contract between UNDP and Mr. Ghassan RAMADAN-JARADI

31/3/2014
Dear Dr. Saleem Hamadeh,

Please find attached the Final Report of the above indicated project in 3 hard copies
and1CD.

Please don’t hesitate to contact me for further information.

Sincerely,

Ghassan RAMADAN-JARADI, PhD

Borj Abu Hidar, Main Road, Bldg. Krakira, Floor4, Beirut-Lebanon. Tel: +961-3-
689840, Fax: +961-3-615938

Mainstreaming conservation of migratory soaring birds into key productive sectors
along the Rift Valley/Red Sea flyway

Individual Consultant Procurement Notice: Procurement of Individual Consultancy
Services of an Ornithology Expert.
Reference Code: RFP1850
Reference: LEB/CO IC/61/13
UNDP Project ID: 00060018
Contract no. 13/103

Beirut — March. 2014

FINAL REPORT
Submitted to

Project Manager of the UNDP Project ID: 00060018
Ministry of Environment
United Nations Development Programme/ UNDP Lebanon
Arab African International Bank Building
Third Floor, Room # 310
Riad El Solh Street, Nejmeh, Beirut 2011 5211, Lebanon
By

Ghassan RAMADAN-JARADI
Eco-Ornithologist
Telephone number:03- 689840
Fax number:06- 616938

E-mail: r-jaradi@cyberia.net.lb

March 2014

PREAMBLE

The present document develops a final report detailing the results and deliverables of
all tasks that were used to implement the project intending to identify the migratory
bird species of importance (passing in large number, restricted to Middle Eastern Area,
Globally threatened, nationally rare and in need of rescue, flag species, etc) and to
determine the bottlenecks (narrow areas along the flyway created by various factors)
and hotspots (such as important areas for roosting or feeding and important spots for
bird gathering and agglomerating before continuing migration to destination) along
the flyways of the migratory species over all Lebanon. This final report is for a project
that ends with a prioritized list of bottleneck and hotspot sites which will be
incorporated within the NPLP of the CDR.
1-INTRODUCTION

Conservationists are far from able to assist all species under threat, if only for lack of
funding. This places a premium on priorities: how can we support the most species at
the least cost? One way is to identify ‘birds hotspots or bottlenecks' where exceptional
concentrations of species at risk are undergoing exceptional threats. This opens the
way for a ‘silver bullet’ strategy on the part of conservation planners, focusing on
these hotspots in proportion to their share of the world's species at risk.

Of the 396 known bird species in Lebanon (Ramadan-Jaradi et a/., 2008), 40 raptors
(including at least 1/3 non true-soaring species), 5 soaring non raptor species, 2 semi-
soaring non raptor species are recorded in Lebanon (Ramadan-Jaradi, unpubl.). Apart
from the falcons, the globally threatened migratory soaring birds are six species: One
endangered two vulnerable and three near threatened species. Of the pelicans one
species is vulnerable (Ramadan-Jaradi, 2008). The list of threatened species is subject
to changes from one year to another and, in all cases, substantial funds are yearly
spent to keep these threatened species from becoming extinct. Other migratory
soaring bird taxa are rare or insufficiently known but also in need of protection.
Otherwise they will end on the list of threatened species before their probable
disappearance.
Threatened and rare species management may operate within the Ministry of
Environment (MoE) policy framework as summarized by the law that defines the
functions of the Ministry of Environment and its organization. This policy consists of
interactive relationships between various constituencies which exchange information,
values and efforts to sustainably manage components of the biodiversity. Four
systems of variables can be recognized to drive this policy paradigm: biophysical,
socio-structural, valuational and institutional/regulatory. Valuational variables can be
broadly categorized as economical, ecological and socio-psychological. Thus,
biodiversity, including avian diversity, can provide a significant contribution to the
spirit, imagination and well-being of Lebanese through socio-psychological values.
These can be recreational; consumptive (eg. hunting) and non-consumptive (watching
and enjoying in the wild or through various media); intellectual and_ scientific
(including educational); aesthetic, artistic and cultural; and religious and symbolic.
These values have both a quantitative aspect that can be measured (eg. birdwatching
tourism) and a qualitative aspect that cannot (eg. beauty). The research and study
described in this report: “Important migratory species of soaring birds in Lebanon”
examine relevant values to identify and measure the importance or worth placed by
people and society on raptor species in Lebanon.

Due partly to great variation in prevalence, characteristics and distribution in place
and time of migratory soaring bird taxa, knowledge of individual taxa across Lebanese
will likely be highly erratic. Some species may be important to both the Lebanese and
international community due to their charismatic or iconic status; others may hold
local significance to a single community in a small geographic region or to specialist
bird conservation groups. The significance of quantity versus quality of social,
economical and ecological values will be an important and interesting area to explore.
From a much broader perspective this research went beyond the “important birds” to
identify for the first time in Lebanon the bottlenecks/hotspots for the migratory
soaring raptor birds. It is true that the whole Lebanon is a bottleneck but at the micro
scale there are few bottlenecks which force the birds to agglomerate or be funneled

and constitute an easy target to shooters. This identification helps us to better manage
our conservation of the birds from a national and international perspective.
Subsequent to the above, the study prioritizes the list of bottleneck/hotspot sites and
select from them the ones with highest priorities in order to develop guidelines for
their land-use and recommendations for their inclusion in the existing NPLP.

2-OBJECTIVES
The present research project provided input to the conservation of birds of Lebanon
through:
1) Identification of important migratory bird species in Lebanon (Task1);
2) Identification of bottlenecks/ hotspots areas in Lebanon (Task 2);
3) Production of a priority list of the selected areas (Task 3);
4) Development of recommendations to incorporate the identified sites in the
existing NPLP (Task 4);
5) Development of guidelines on land use in relation to the identified
bottlenecks/hotspots sites (Task 5);
6) Development of the bottleneck report (Task 6).

Major objectives for this study-research are therefore to:

e Enhance bird conservation efforts in Lebanon;

e Provide guidance on land use in relation to the identified bottlenecks/hotspots
in order to improve equilibrium between land use for conservation of avifauna
diversity, and land use for other purposes, chiefly economic reasons.

e Determine the most effective means of government engagement in migratory
soaring bird species conservation.

3-METHODS

This study-research is conducted using two methods:

One is for the scientific and ecological bird study and the second for the involvement
of locals in the process of information gathering.

3.1. PoInT COUNT - TRANSECT BIRD STUDY METHOD
Observations made over the intensive period and during thrice weekly counts involved
identification of all species of soaring birds. Numbers of individuals were recorded,
together with an indication of distance from the observer and approximate direction
of flight. Where birds were seen at great distance and could not be specifically
identified, they were identified to the highest level possible, e.g. Aquila sp.

3.2. ENQuiIRY METHOD
This method is to involve locals in the process of information gathering and most likely
takes the form of an interpretive/phenomenological enquiry which assumes that
respondents are operating within and are therefore influenced by social constructs,
economic components and ecological services which aim to understand, interpret and
draw insight from human behaviors and requirements. This enquiry method is
fundamentally different to those typically used in the natural sciences which generally
take an empirical methodological approach. It is recognized that a challenge in this
research will be to match this enquiry method and its deliverables with those already

obtained results by other methods or techniques, where objectives and outputs are
expected to overlap.

3.3. Literature review

The first stage of the research consisted of a literature review which aimed to achieve
several outcomes including but not limited to: appraisal of the selected migratory
soaring bird species in question in terms of IUCN Red List status, geographical
distribution and current conservation priority; analysis of international socio-
economic science literature to scrutinize concepts being used and how issues are
framed.

Analysis of international ornitho-ecological science literature provides a global
overview of the framework within which Lebanese migratory soaring bird species are
currently being discussed.

A major objective was be to indentify bottleneck/hotspots. Since criteria for
bottleneck/ Hotspots have never been identified specifically in relation to birds in
Lebanon, it will be crucial to define relevant measures early in the research as these
will broadly inform the scope and direction of the proposed research including its
criteria for the bottleneck selection.

3.4. Review work and results related to existing IBAs

Following a three year research and conservation program, the local NGOs, A Rocha
Lebanon and SPNL discovered 11 new sites classed by Birdlife International as
Important Bird Areas. These are great sites to visit as they are open to the public and
have facilities. However a number have little or no protection and no facilities. They
can still be great places for the bird watchers and ornitholOogists to visit.

The consultant reviewed the work and results related to existing IBAs through the
review of the final report to the MAVA board on the Identification and Conservation
of New IBAs in Lebanon.

3.5. Review of the existing NPLP (National Physical Land Use Plan) and related maps
in coordination with the GIS expert.

The decree-law 5/77 dated January 31, 1977, creates and sets the duties of the Counci
for Development & Reconstruction (CDR). Article 3 of this Decree—Law requires CDR
to establish “the general framework for urban planning orientations” in Lebanon and
submit it to the Council of Ministers for approval. Based on this legislative
arrangement, the Government has made CDR in charge of elaborating, not only the
framework for urban planning policy, but also a physical Master Plan that will
constitute the basis for urban planning policy. The plan will also serve as a guideline
for all stakeholders participating in the national and land use development, starting
with public bodies, administrations and autonomous offices. The recommendations o
this study for the urban planning sector, as decreed by the Council of Ministers, wil
be imposed, among others, on local urban planning master plans that will be
elaborated or reviewed afterwards. In fact, Article 4 of Decree-Law 69/83, dated
September 22, 1983 and related to Urban Planning, has foreseen that these loca’
master plans should be elaborated “in the framework of a national land use master
plan”. This conformity of local plans would be accomplished progressively. The plans
that are in force will continue to be in use, until they are reviewed; after which, they

will be redesigned in accordance with the “guidelines of urban planning” that were
defined by the Government, and for which the present National Physical Master Plan
provides the philosophy and the general consistency.

Based on a signed MoU between CDR and UNDP on 28 February 2011, the CDR has
agreed to incorporate the soaring birds’ flyway conservation recommendations and
data into NPLP and to identify and follow up on the proper mechanism to implement
this information while taking into consideration the priorities of the national
stakeholders. Subsequent to the above, the consultant has reviewed the 7 chapters of
the NPLP that were issued through the decree No. 2366 dated 22/6/2009.

4. STUDY AREA
The study area encompassed the entire country.

5. RESUTLS
5.1: SOARING AND SEMI-SOARING BIRD SPECIES IN LEBANON.

Of the 396 known species of birds in Lebanon (Ramadan-Jaradi et al., 2008), 40 raptors
(including at least 1/3 non true-soaring species), 5 soaring non raptor species, 2 semi-
soaring non raptor species are recorded in Lebanon. Apart from the falcons, the
globally threatened migratory soaring bird are six species: One endangered, two
vulnerable and three near threatened species. Of the Pelicans one is vulnerable
(Ramadan-Jaradi, 2008).

The following list in Table 1, is formed from soaring and semi-soaring bird species in
Lebanon.
TABLE 5: All Soaring and Semi-soaring Birds of Lebanon

Key

Abbreviations are used to indicate the species status, a question mark indicating uncertain status. Lower
case abbreviations (eg r, sb, s, wv and pm) indicate that the species is uncommon or rare at the relevant

season.

Rows highlighted with dark grey represent species that are omitted from the list of migratory soaring and

semi-soaring bird species.

R Resident with definite breeding records

SB Breeding summer visitor

S Non-breeding summer visitor
WV Winter visitor

PM Passage migrant

The following abbreviations denote threatened

SCS: Sea Crossing Species.

FB

records since 1987)

v
e
l

Formerly bred (no breeding

Vagrant

Extinct in Lebanon

Introduced

species as per the BirdLife International for 2013. (EN):
Endangered. (VU): Vulnerable. (NT): Near Threatened.

Scientific English name | Status | IUCN | Soarin | Semi- | Migration | Remarks
name in Red |g soari | Day (D)/ (SCS=Sea
Lebano | List ng Night (N) | Crossing
n Species)
1 | Ciconia nigra Black Stork PM xX D
2 | Ciconia ciconia | Western PM, s xX D
White Stork

3

4

5

Pelecanus
onocrotalus

Pelecanus
rufescens

Pelecanus
crispus

Great White
Pelican
Pink-backed
Pelican

Dalmatian
Pelican

PM

scs

African/Arabian
) Traded,
Dispersal,
Partial mig

Falco Lesser Kestrel | sb, pm, Mainly D | SCS
naumanni s

7 | Falco Common R, PM, xX D&N scs
tinnunculus Kestrel wv

8 | Falco Red-footed pm (NT) x D&N SCS
vespertinus Falcon

9 | Falco Eleonora’s FB, pm x D&N Scs
eleonorae Falcon

1 Falco Merlin pm, wv D&N Most mvts dep.
0 columbarius & arriv. of WVs

1 | Falco subbuteo | Eurasian SB, PM, xX D&N scs

1 Hobby wv, S

1 | Falco biarmicus | Lanner Falcon | pm, wv, xX D&N scs

2 s, ?sb

1 | Falcocherrug | Saker Falcon | pm, wv | (VU) xX D SCs

3

1 | Falco Peregrine ?FB, x Mainly D | SCS

4 | peregrinus Falcon pm, wv

1 Falco Barbary v Dispersive
5 ___pelegrinoides Falcon
10

1
8

1
9
5

Pernis
ptilorhynchus

Elanus
caeruleus
Milvus milvus

Crested
Honey
Buzzard
Black-winged
Kite

Red Kite

1 | Pandion Osprey pm x D&N SCS. Journal of

6 | haliaetus Raptor
Research
40(2):156-158.
2006

1 | Pernis apivorus | European PM x D scs

7 Honey

Buzzard

Vv

FB,pm_— (NT) x Mainly D

Dispersive

SCS.

Fa ‘me

;

Haliaeetus
albicilla

Gypaetus
barbatus

White-tailed
Eagle

Lammergeier

Vv

Vv

SCS.J.Field
Ornithol.70(2):2
83-295
Wanderer

Vulture

2

3

2 | Neophron Egyptian (EN)

4 | percnopterus Vulture

2 | Gyps fulvus Eurasian FB,pm,? xX D
5 Griffon w,?r,?b

11

2 Aegypius Cinere: pm xX D Mainly
6 monachus Vulture dispersive
2. | Circaetus Short-toed sb, PM xX D scs
7 | gallicus Snake Eagle
2 | Circus Western sb, PM, xX Mainly D | SCS
8 | aeruginosus Marsh wv
Harrier
2. | Circus cyaneus | Hen Harrier pm, wv xX Mainly D | SCS
9
3. | Circus Pallid Harrier | pm, wv | (NT) x Mainly D | SCS
QO | macrourus
3. | Circus Montagu’s pm xX Mainly D | SCS
1 | pygargus Harrier
3 | Accipiter Levant FB, PM xX Mainly D | SCS
2 | brevipes Sparrowhawk
3 | Accipiter nisus | Eurasian ?FB, xX Mainly D | SCS
3 Sparrowhawk | PM, wv
3 | Accipiter Northern pm, wv x D
4 | gentilis Goshawk
3 | Buteo b. buteo | Common PM, WV xX D
5 Buzzard
3 | Buteo b. | Steppe PM, WV x D Considered B.
6 | vulpinus Buzzard buteo
3 | Buteo rufinus Long-legged | R, PM, x D
7 Buzzard wy
3

lo)

Buteo lagopus Rough-legged pm x D Rather
Buzzard accidental
12

3 | Aquila Lesser PM, wv, xX D
9 | pomarina Spotted Eagle | s
4 | Aquila clanga | Greater pm, ?wv | (VU) xX D
0 Spotted Eagle
4 | Aquila Steppe Eagle | PM x D
1 | nipalensis
4 | Aquila heliaca | Eastern ?FB, (vu) xX D
2 Imperial pm,

Eagle ?wv

4 Aquila Golden Eagle FB, pm, Rather dispersal
3 chrysaetos ?r

4 Aquila Verreaux’s v x Dispersal?

4 verreauxii Eagle

4 | Aquila pennata | Booted Eagle | sb, pm,

5 eres ee oe
4 Aquila Bonelli’s R, pm, Rather dispersal
6 fasciatus Eagle

4 Anthropoides Demoiselle

7 virgo Crane

4 | Grus grus Common PM, wv

8 Crane

5.2 PRIORITAZATION OF THE SIGNIFICANT SIOARING AND SEMI-SOARING MIGRATORY SPECIES
By ranking the significant soaring species in terms of priority (threatened, rare, noteworthy, etc.), we obtain a Table (Table 2) in which the bird
species are ranked from the most threatened to less threatened and from rarest to commonest.

13

Table (2): Ranked species in terms of priority

Scientific name

Falco cherrug

English name

Saker Falcon

Status

Lebanon

in

Degree
of
threat

(EN)

Aquila clanga

Circus macrourus

Greater Spotted Eagle

Pallid Harrier

(vu)

(NT)

Falco vespertinus

Red-footed Falcon

(NT)

8 | Aquila nipalensis Steppe Eagle

9 | Ciconia nigra Black Stork PM

1 | Milvus migrans Black Kite PM, WV
0

1 | Buteo rufinus Long-legged Buzzard R, PM, wv
1

1 | Buteo b. buteo Common Buzzard PM, WV
2

1 | Buteo b. vulpinus Steppe Buzzard PM, WV
3

Most
threatened

Less
threatened

[7 [opts [ier Gefen] emai | fares

No Endemic or Invasive Species

14

uplaAB

Circaetus gallicus

Short-toed Snake
Eagle

sb, PM

1 | Grus grus Common Crane PM, wv
6

1 | Pelecanus Great White Pelican PM

7_| onocrotalus

1 | Ciconia ciconia White Stork PM

8

1. | Aquila pomarina Lesser Spotted Eagle | PM, wy, s
9

2. | Pernis apivorus European Honey | PM

0 Buzzard

[3 [Aecbtermrevbes [levantspanownawk [Ferm || Commones

t

6. IBAS OF LEBANON

The period covered by this report enabled us to review the existing data on the
hotspots/IBAs (Important Bird Areas) of global importance in Lebanon; and to identify
new bottlenecks/hotspots along the autumnal migratory flyways across the Lebanese
mountains. Prior to the conduction of the present study, SPNL identified 15 IBAs in
Lebanon as they are shown in the following map (1).
16

Map of Lebanon with
Selected Sites Location

Palm Islands Nature Reserve *

ayDonnieh

Semi Deserts of Ras Baalbel
Ce cadishavaley

Sep Cedar Nature Me

Bentael Forest Nature\Reserve vy
ret Jabal Aalmat

° oma ‘OYammouneh
bd —~ -
F “Jabal Moussa Mountain

Yantae
Deir el Aachayer@
Lake Qaraaoun

Rachaya-AihaQ

Ain HourcheO

fount Hermon
Hasbani River

Legend

Lower Litani River © Kbiam [HB s«Declared IBAs
° Sites Surveyed but
pine Reset Netine even Failed Designation
‘Mansouri/ Bayada/ Naqoura_ e Sites N6t Surveyed
J Rivers
km

‘map designed by karim Farah

7. IDENTIFIED CRITERIA FOR THE SELECTION OF NEW BOTTLENECKS/HOTSPOTS AT NATIONAL
LEVEL.
17

According to the BirdLife International, the site is a ‘regional bottleneck’ site where
over 5,000 storks, or over 3,000 raptors or cranes regularly pass on spring or autumn
migration. It is an “international bottleneck site where at least 20,000 storks
(Ciconiidae), raptors (Accipitriformes and Falconiformes) or cranes (Gruidae) regularly
pass during spring or autumn migration.

Five other main criteria were followed in order to identify bird bottlenecks at national
level:

1. The site is already an international bottleneck located within Lebanon.

2. The site is already a regional bottleneck located within Lebanon.

3. The site is a depression situated along a mountain ridge that makes easier birds
crossing. In addition, this depression should be situated above 600 m.

4. The ridge crossed should be almost perpendicular to the main migratory flow.

5. The mountain pass might lie on the shortest route between consecutive areas of
migratory birds concentration or 2 congregatory IBAs.

6. The bottleneck site lies at the intersection of two main national migratory flyways.
7. The site could be but not necessarily an old traditional netting site, hunting hide or
recovery area of birds.

8. The bottleneck is where higher densities of ringed birds do traditionally occur.

9. The bottleneck is a recipient of funneled birds at an aerial traditional point into a
valley, line of hills, valley cliff edges.

10. The bottleneck is any site where the migration is abnormally concentrated and
where most birds pass.

7.1 Discussion

The first 2 criteria above are set by BirdLife International, the third is cited by Fornasari
et al. (2000) and by Italian Hunting Law 1102/71. The remaining criteria are based on
our years of experience and personal observation, especially the criterion number 9
that is not to our knowledge defined as such by the others. The 6* criterion was
adopted after certain adaptation of the international criterion by replacing the
intersection of the international flyways by the intersection of the national flyways.
Sites meeting >4 criteria are classified Bottlenecks whereas those meeting <3 criteria
are classified as potential bottlenecks. But additional studies may decide if the site is
a bottleneck or potential bottleneck.

8. IDENTIFIED CANDIDATE BOTTLENECKS HOTSPOTS AND POTENTIAL BOTTLENECKS BASED ON THE
CRITERIA SET ABOVE AND THE INTERNATIONALLY EXISTING CRITERIA IF APPROPRIATE THROUGH
DESK-BASED STUDIES AND FIELD-BASED METHODS.

8.1 THE BOTTLENECK AND POTENTIAL BOTTLENECK SITES (FROM NORTH TO SOUTH).

8.1.1 Oudine Valley (Aand-it/Akkar), Potential Bottleneck Site

General Description:

It is a valley of 13 km length and approximately 2 km width, at an average altitude of
640 m asl. It is situated at 34° 34' 39.57"N and 36° 18' 56.7"E. The vegetation cover
18

(80-90%) of the slopes is formed from Pinus spp., Oak spp., and shrublands. This site
responds to seven out of ten criteria set for the characterization of the bottleneck
sites.

8.1.1.1 Conservation measures taken: Ban on hunting and controlled access policy
are in preparation by the municipality of Aand-it.

8.1.1.2 Geographical Coordinates: 34 ° 36’ 08.27”N and 26° 17’ 45.08”E. Surface
area to be determined beside the various hights of the site.

8.1.1.3 Habitat coverage: 80-90% vegetation cover.

8.1.1.4 Threats: C (Critical), M (Major), L (local)

Critical C level are tourism/recreation, solid waste pollution such as debris and
garbage.

Major M level pollution, in addition to overgrazing and overhunting.

Local L level introduction of non-indigenous fauna/flora.

There are no direct threats; however tourism and recreational activities pressure are
increasing. Some illegal hunting does take place and the arson and natural fires are a
permanent threat to this site that is not only an easier passage for birds but also an
important roosting site for those birds that at the time of sunset pass over the site.
8.1.1.5 Number of species recorded on the site: 26

8.1.1.6 Number of threatened species seen in the site: 2

8.1.1.7: Surface area: See map

8.1.2 Marjhine. Bottleneck
8.1.2.1 General Description:
19

It is a depression of 4 km length and approximately 1 km width, at an average altitude
of 1700 m asl. It is situated at 34° 23' 32.32"N and 36° 14' 43"E. The vegetation cover
(30-35%) of the depression is formed from shrubs, grass and scrub as well as juniper
stands. This site responds to four out of ten criteria set for the characterization of the
bottleneck sites.

8.1.2.2 Conservation measures taken: None.

8.1.2.3 Geographical Coordinates: 34°23'27.97"N and
36°14'18.95"E. Surface area to be determined beside the various
hights of the site.

8.1.2.4 Habitat coverage: 30-35% vegetation cover.

8.1.2.5 Threats: C (Critical), M (Major), L (local)

Critical C level are tourism/recreation, solid waste pollution such as
debris and garbage.

Major M level pollution, in addition to overgrazing and
overhunting.

Local L level introduction of non-indigenous fauna/flora, and although the site is
legally protected.

There are not any direct threats. Some illegal hunting takes place.

20

8.1.2.6 Number of species recorded on the site: 21
8.1.2.7 Number of threatened species seen in the site: 4
8.1.2.8 Surface area: See map

8.1.3 Qaa El Reem, Bottleneck

8.1.3.1 General Description:

This site lies at the intersection of two main national migratory flyways over Wadi
Zahle at an average altitude of 1000 m asl. It is situated at approximately 33° 53'
17.04"N and 35° 53' 21.02"E. The vegetation cover (40-60%) of slopes is formed from
shrubs, herbaceous land, mixed oak and pine trees. This site responds to four out of
ten criteria set for the characterization of the bottleneck sites.

8.1.3.2 Conservation measures taken: None.

8.1.3.3 Geographical Coordinates: 33°51'23.47"N and 35°53'33.18"E. Surface area to
be determined beside the various heights of the site.

8.1.3.4 Habitat coverage: 40-60% vegetation cover.
8.1.3.5 Threats: C (Critical), M (Major), L (local)
Critical C level are tourism/recreation, solid waste pollution such as debris and
garbage.

Major M level pollution, in addition to overgrazing and overhunting.

Local L level introduction of non-indigenous fauna/flora, and although the site is
legally protected.

Threats are caused mainly by solid and liquid wastes from local restaurants,
recreational activities and local people. Some illegal hunting takes place.

8.1.3.6 Number of species recorded on the site: 26

8.1.3.7 Number of threatened species seen in the site: 5

8.1.3.8 Surface area: See map

8.1.4 Jabal Moussa, Bottleneck

8.1.4.1 General Description:

The Jabal Moussa Biosphere Reserve lies on the shoulders of the western slopes of the
northern Mount Lebanon Chain where it overlooks the Mediterranean Sea to the
west, at Ftouh Kesrouane.

The Jabal Moussa that is an important water-catchment area protects excellent
representation of the Ibrahim and Dahab rivers that border the core area from north
and south respectively. Several streams and springs, dense riparian habitats along
river Ibrahim, undisturbed historic Adonis Valley, landraces and economically
important plant species areas and rangelands characterize the site.
22

St Le Sie
8.1.4.2 Conservation measures taken: A hunting ban and controlled access policy are

in place reinforced by guards.

8.1.4.3 Geographical Coordinates: 34° 5' 10.31" and 35° 48' 4.74"E, with an altitude
of 1000 m. asl.

8.1.4.4 Total area: Surface area to be determined beside the various heights of the
site.

8.1.4.5 Habitat coverage: 50% Oak & Pine trees, 20% agriculture/cultivation, 20%
shrubs and 10% barren rocks.

8.1.4.6 Threats: C (Critical), M (Major), L (local)

Critical C level are water extraction, canalization, and agriculture intensification.
Major M level are tourism/recreation, solid waste pollution such as debris/garbage,
and pesticides and herbicides over use.

Local L level is overgrazing/over browsing and hunting, although the site is legally
protected, some degree of shooting still occurs.

8.1.4.7 Number of species recorded on the site: 28

8.1.4.8 Number of threatened species seen in the site: 6

8.1.4.9 Surface area: See map

8.1.5 Nahr Beirut Valley,
Bottleneck

8.1.5.1 General Description:
It is a valley of 22 km length
and approximately 11 km
width, at an altitude ranging
from 360 m. to 1500 m asl, at
the bottom of the Valley. It is
situated at 33° 51' 37.35"N
and 35° 42' 46.61". The
vegetation cover is formed
from Pine and Oak trees
(70%) and 15% shrub and

23

scrubs. This site responds to all criteria set for the characterization of the bottleneck
sites.

qooubbein’

8.1.5.2 Conservation measures taken: none recorded.

8.1.5.3 Geographical Coordinates: Between 33°49'55.66"N and 35°34'24.89"E and
33°52'33.45"N and 35°48'43.15"E with a maximum altitude of 1980m

8.1.5.4 Habitat coverage: 75% woodland/forest, 25% scrub/ bush land

8.1.5.5 Threats: C (Critical), M (Major), L (local)

Recreational activities pressure is increasing. Sustainable grazing is not practiced and
some illegal hunting does take place.

8.1.5.6 Number of species recorded on the site: 29

8.1.5.7 Number of threatened species seen in the site: 6

8.1.5.8 Surface area: See map

8.1.6 Aley, Bottleneck

8.1.6.1 General Description:

This site is located in middle of Lebanon at elevation of 850 m. asl. It is an urban site
in which birds are funnelled into a valley as indicated by the arrows of the map below.

The land is used on a primary level for tourism and recreation, while grazing is still
practiced at the borders of the site.
24

8.1.6.2 Conservation measures taken: A hunting ban and controlled access policy are
in place but not enforced yet.

8.1.6.3 Geographical Coordinates: 33° 46' 38.78"N and 35° 35' 53.13"E with an
altitude of 860m

8.1.6.4 Total area: See map

Majdél El Meouchs

25

8.1.6.5 Habitat coverage: 35% scrub/ bush land, 35% woodland/forest and 30%
premises.

8.1.6.6 Threats: C (Critical), M (Major), L (local)

There are not any direct threats however tourism and recreational activities pressure
is increasing. Localized grazing is practiced and some illegal hunting does take place
from time to another.

8.1.6.7 Number of species recorded on the site: 25

8.1.6.8 Number of threatened species seen in the site: 5

8.1.7 Chatine, Potential Bottleneck

8.1.7.1General Description:

Site is located in the north, beside a cedar forest and surrounding gorges and valleys.
The criterion for the selection was the presence of globally threatened species and
site is a migratory “bottle neck”.

8.1.7.2 Conservation measures taken: Site is in the proximity of a nature reserve
under the auspices of the ministry of environment, but the site is still under pressure
of recreational activities and hunting.

8.1.7.3 Geographical Coordinates: 34° 11' 41.15"N and 35° 53' 8.88"E with an
altitude of 1068 m. asl.
26

8.1.7.4 Habitat coverage: 45% woodland/forest, 5% scrubland and 50% barren rocky
land.

8.1.7.5 Threats: C (Critical), M (Major), L
(local)

None indicated in the IBA sheets.
8.1.7.6 Surface area: See map

8.1.8 Ebel es-Saqi, Bottleneck
8.1.8.1 General description:
The site is in Marjayoun Caza between a
Marjayoun and Hasbaya. Land is owned by the Ministry of Agriculture then
transferred to the Municipality for 10 years renewable contract.

Conservation measures taken, the land was declared as Hima by municipal council
decision and hunting was banned in it, also restriction of grazing to the border line of
the forest area.

8.1.8.2 Geographical Coordinates: 33° 21' 13.52"
N - 35° 38' 14.68", altitude 760 m

8.1.8.3 Total area: Surface area to be determined
beside the various heights of the site.

8.1.8.4 Habitat coverage: 34% shrub/bush land,
13.4% woodland/forest of oak and pine trees,
6.6% agriculture/cultivation, 38.3% olive groves,
7.7% Hasbani River Corridor.

8.1.8.5 Threats: C (Critical), M (Major), L (local)
Hunting, is a critical C threat there since there is
excessive or irresponsible hunting.

On critical level threats there is agricultural intensification/ practices, over-
grazing/over browsing as well as uncontrolled recreational activities.
27

M level, development/construction

L level Introduction of non-indigenous fauna/flora, fires, quarries, and solid waste
pollution such as debris/garbage pollution.

8.1.8.6 Surface area: See map

8.1.9 Aammigq Wetland, Bottleneck

8.1.9.1 General Description:

Site is located in the western side of the Bekaa Valley, about 7 km south of the city of
Qab Elias at the foot of the eastern slopes of the Mount Lebanon mountain range, on
the edge of an agricultural flat plain and stretching across to the Litani River. The land
is privately owned.

Brief description of the site: The largest natural freshwater wetland in Lebanon
consisting of (1) wetland, with extensive reed beds (2) creek and irrigation ditches with
reeds, few willows and poplar trees (3) agricultural lands and (4) seasonally flooded
open fields of rough grazing grounds. Recorded mammals include the European Otter,
Swamp Cat, Jackal and Wild Boar with abundant amphibians and reptiles.

The land is used on a primary level as water resource for people locally, and on a
secondary level for cultivation and grazing, other land-uses are tourism/recreation
and wildlife conservation/research.

Economic, cultural, social values of the site: water source for agriculture, ecotourism.

8.1.9.2 Conservation measures taken: A hunting ban and controlled access policy are
in place reinforced by guards.
28

Aammig2

8.1.9.3 Geographical Coordinates: 33° 43' 44.04"N and 35° 47' 59.74"E with an
altitude of 865 m

8.1.9.4 Surface area: 280 ha

8.1.9.5 Habitat coverage: 50% non-marine wetlands, 50% agriculture/cultivation.
8.1.9.6 Threats: C (Critical), M (Major), L (local)

Critical C level are water extraction, canalization, and agriculture intensification.
Major M level are tourism/recreation, solid waste pollution such as debris/garbage,
and pesticides and herbicides over use.

Local L level is overgrazing/over browsing and hunting, although the site is legally
protected, some degree of shooting still occurs.

8.1.10 Roum, Potential Bottleneck
8.1.10.1 General Description:
Site is located in the west-southern side of Roum village.

8.1.10.2 Conservation measures taken: Hunting pressure is increasing in absence of
control and monitoring.
29

p

8.1.10.3 Geographical Coordinates: 33° 32' 26.99"N - 35° 30' 53.46"E with an altitude
of 760m

8.1.10.4 Total area: Surface area to be determined beside the various heights of the
site.

8.1.10.5 Habitat coverage: 50% mixed forests, 50% barren rocks.

8.1.10.6 Threats: C (Critical), M (Major), L (local)

There are not any direct threats; however tourism and recreational activities pressure
are increasing. Some illegal hunting does take place and the arson and natural fires
are a permanent threat to this site that is not only an easier passage for birds but also
an important roosting site for those birds that at the time of sunset pass over the site.
8.1.10.7 Surface area: See map

8.1.11 Deir Mimas, Potential Bottleneck

8.1.11.1 General Description:

The site is located in the eastern side of Litani River before it turns west to reach the
Mediterranean. This site could be excellent as bottleneck if the sea breeze doesn’t
disturb the soaring birds. Outside the River Valley, Deir Mimas appears to be an
important bottleneck, especially that it forms the intersection of two national flyways.
30

8.1.11.3 Geographical Coordinates: 33° 16'58.07"N - 35° 32" 6.45"E with an altitude
of 760m

8.1.11.4 Surface area: See map

8.1.11.5 Habitat coverage: 50% mixed oak, shrub land and herbaceous land , 30%
barren lands and 20% agricultural lands.

8.1.11.6 Threats: C (Critical), M (Major), L (local)

There are not any direct threats. Some illegal hunting does take place and cause an
intermittent threat to this site that is not only an easier passage for birds but also an
important roosting site for those birds that at the time of sunset pass over the site.

9. LOCATION OF BOTTLENECKS IN LEBANON
31

It is worthy to note that five of of 7 bottlenecks were already classified Important Bird
Areas (IBAs) by BirdLife International. This is normal as the IBA can be bottleneck when
it receives large numbers of birds (see criteria for IBAs in BildLife publications) or can
be an IBA due to presence of globally threatened species or biome restricted species.
These IBAs — Bottlenecks are:

1- Jabal Moussa
2- Qaa El Reem
3- Nahr Beirut
4- Aammiq
5- Ibl Es Saqi

By examining the status of the above 5 IBAs it appears that they are also IBAs under
category 4.

In the Map 2 below, 7 bottlenecks, 4 potential bottlenecks and 14 less important
potential bottlenecks are illustrated.

32

Beharre

on

‘Jabal Moussa
eo

Ebel es-Saqi

Bent Jbail

Marjhine ‘4
WG ne
t

Baalbek

Legend

@G Potential Botteneck
@6 Bottleneck

Projection: WGS 1984 UTM Zone 36N

‘720000

Map 2: Bottlenecks with Land covers

810000

3840000

3810000,

3780000

3750000

3720000

‘3660000
33

10.GUIDANCE MATERIAL SPECIFICALLY DEVELOPED FOR THE IDENTIFIED BIRD
BOTTLENECKS IN LEBANON

10.1 IMPORTANCE OF BOTTLENECK AREAS

Recognizing the difficulties to control the hunting activities all over the country’s surface
area, we believe that the limitation of these activities away from IBAs, PAs and
Hotspots/bottlenecks beside the areas cited by the Law of hunting as areas in which the
hunting is banned could ensure proper control of the hunting operation. Accordingly,
bottlenecks can tell directly or indirectly about where is the place in which the hunting is
not acceptable. Since bottlenecks are selected on the flyways, fragile and endangered
birds are more likely to be away from shooting areas. In all cases, the Ministry of
Environment will certainly make sure that non game species are not targeted by the
hunters and the latter are not allowed to hunt within bottleneck areas.

10.2 IMPORTANCE OF THE MANAGEMENT OF BOTTLENECK AREAS

Managing bottleneck areas is important since it will help in conserving bird species and in
providing the local people a chance to assist in protecting rare and threatened species.
Involving the community will help make the people more co-operative and concerned
about their community and their lands. This will also set an example for other
communities to take initiative in conserving nature, by doing so this will provide the birds
an opportunity to pro-create. Such mitigation measures will lead to better wildlife
equilibrium.

Birds of prey, storks and pelicans are at the end of food chains. They are top predators,
vital components of a healthy ecosystem. Thus they are excellent biological indicators of
the state of the environment. Any adverse activity will be reflected in a change in
population of these top predators. So it was, for example, that the world was alerted to
the dangers of pesticides. These creatures are also important in their own right.
Spectacular to watch, they can provide great enjoyment for birdwatchers and tourists
alike and thus form a component for the attractions of ecotourism: an expanding industry
that is bringing additional wealth to many developing countries. Also, one should not
forget the educational value in teaching the wonders of migration and the importance of
wildlife conservation. So, one can argue, the conservation of soaring birds and the places
they live in and migrate through is essential for a healthy world.

10.3 Overview of bottleneck area concept abroad

Throughout the ages, birds and other animals have made epic journeys on their annual
migrations. Journeys triggered by a time-clock which, almost to the day, starts a
spectacular movement whose origins are lost in the mists of time. Birds of prey, storks,
cranes, pelicans and even the rare Bald Ibis are no exception and their dramatic
migrations - north in the spring and south in the autumn - can be witnessed each year at
key ‘bottleneck’ sites throughout the world.

Raptors are found on all continents of the world except Antarctica and at least 63% (183
of 292) are migrants (Zalles and Bildstein, 2000). The most spectacular migrations are
performed by the larger, broad-winged raptors that use a soaring technique, along with
the other soaring birds (the storks, pelicans and cranes). Soaring birds employ a special

34

technique utilizing local hot air thermals formed over land to provide uplift, enabling them
to gain height by circling upwards in these rising warm air columns. At the top of a thermal
the soaring birds - usually in large flocks - glide slowly down until they reach the next
thermal where they rise again. Thus many can fly over 300 km in a single day, almost
without a wing-beat: an amazingly energy-efficient migration. Because thermals do not
form over the sea, where soaring birds need to pass from one land-mass to another they
do so where the sea is at its narrowest. Thus classic world 'land-bridges' are the Gulf of
Panama (in the Americas), Falstero, Gibraltar and the Bosphorus (in Europe) and the Gulf
of Suez and the Bab al-Mandeb in the Middle East. The migration flyways that connect to
and-bridges have been studied to a greater or lesser extent at certain so-called
neck’ sites. These are strategic points where the soaring birds are funnelled or
by lines of hills, mountains, edges of valleys and other places where their flying

these
‘bottle
guided
height

can be maintained by thermals.

10.4 Criteria for bottleneck areas with justification (Table 3)

# Table 3 Criteria Explanation & justification

1 The bottleneck is any site where Where birds concentrate the place is appropriate.
the migration is abnormally Birds are usually funneled into it for easy travel.
concentrated and where most birds
pass.

2 The bottleneck is a recipient Birds usually soar in a thermal at the beginning of
of funneled birds at an aerial traditiond valley in order to gather before they glide into a
point into a valley, line valley that is perpendicular to the crossed ridges.
of hills, valley cliff edges.

3 The bottleneck is where higher densiti¢ High densities normally point to agglomeration of
of birds or ringed birds do traditionally| birds in a narrow passage.
occur.

4 The site could be but not necessarily ay Traditional sites for hunting or ringing may point tq
old traditional netting site, hunting a
hide or recovery area of birds. passage with high bird densities

5 The bottleneck site lies at the Example: two main flyways may derive from the
intersection of two main national intersection of two valleys.
migratory flyways.

6 The ridge crossed should be almost The crossed ridge is traversed at it weakest point.
perpendicular to the main migratory | | mean where the ridge is broken by a valley or
flow. depression.

7 The site is a depression situated along | In this case the passage is found between 2 hills.
mountain ridge that makes easier bird
crossing. In addition, this depression
should be situated above 600 m.

8 The site is already an international This is the case of Aammigq or Nahr Beirut.
bottleneck located within Lebanon.

9 The site is already a regional bottlenec| This is the case of Aammig or Nahr Beirut.
located within Lebanon

10__| The mountain pass might lie on the

35

shortest route between consecutive
areas of migratory birds concentration
or congregatory IBAs.

10.5 OBJECTIVES
The identification of bird bottleneck is consistent with the priority conservation
objectives, environmental action plans and policies of Lebanon. It is specifically based on
the priorities given by the national biodiversity strategies and action plans (NBSAPs) giving
special recognition to protection and sustainable management of critical bird habitats and
migratory routes or Flyways. The principal goal of the NBSAP is the conservation and
sustainable use of biological diversity, including avifauna, protection and management of
natural resources, promotion of networks for protected areas management, conduct
research and monitoring on biodiversity including support taxonomic investigation and
building biodiversity data network. It is true that Lebanon is identified as an international
bird bottleneck but our nationally identified bottlenecks are to facilitate national
conservation and to contribute to regional and international conservation activities.
However, some of our national bottlenecks proved to be of international importance and
should be accredited priority conservation status on the NPLP.

At the level of the Convention on Biological Diversity (CBD), our objectives build upon the
goals and guidance of the Biodiversity Convention through its emphasis on minimizing
threats and root causes to globally significant and fragile ecosystems. Five other
international conventions and programs are also particularly relevant to the objectives of
our project and should be through the CDR pointing to the need for specific conservation
activities on sites. These are the Convention on Wetlands of International Importance
(Ramsar Convention), the Bonn Convention on the conservation of migratory species of
wild animals, the World Heritage Convention; the UNESCO Man and Biosphere Program,
and the CCD (Convention to Combat Desertification).

10.6 MAIN STAKEHOLDERS INVOLVED IN MANAGING HOTSPOTS/ BOTTLENECK AREAS AND
THEIR ROLES
SPNL (providing trainings, monitoring, evaluation, technical support, scientific solutions).
SPNL’s role is clearly to train municipalities and other NGOs on the guidelines that they
should adopt, as well as the techniques and skills necessary to manage the bottleneck
areas, empower the municipalities and NGOs to raise awareness of local communities
about importance of bottlenecks and protection of birds. SPNL will provide them with
technical support and will assist in monitoring.
MoE (providing overall supervision of the protection operation, including Law
enforcement and verifying if the provisions of the municipalities, NGOs, etc. are
acceptable). In addition, the Ministry of Environment will have a role in announcing the
locations of bottleneck areas and the necessary rules and regulations that the
municipalities and NGOs should abide by. The most substantial role the ministry of
environment will have is to help facilitate the necessary procedures and documents that
the municipalities need to have.
Municipalities and NGOs (providing infrastructure for Bottlenecks, including parkings,
trails, signs and resting areas for birdwatchers and scientists; controlling the misbehavior
and impact, assisting in enforcing the Law and its Applications, supplying friendly
ecologically services to generate incomes). Their role is also to manage the visitors and
36

monitor the bottleneck areas. They will have to report any illegal violations that take place
in the bottleneck area or near it, by doing so this will help limit and decrease illegal
activities and assist birds to adapt to climate change.

Competent birdwatchers (supplying information on the conduct of the bird taking
activities if any, hunted species illegally, inappropriate actions undertaken so that the
regulations could be adapted and measurement within bottlenecks could be rectified.
The Ministry of Interior and municipalities (assisting municipalities and NGOs in
enforcing the protection of bird species). The Ministry of Interior should reveal interest
and support to implementing the sustainable hunting law by keeping hunters away from
bottlenecks. Officers from the bottlenecks need to ensure monitoring of illegal activities
and report violated regulations to representatives from the Ministry of Interior. Any Law
enforcement that is bribed in exchange for permitting violations should be penalized in
an appropriate manner that suits the Law.

Centers of Research within or outside universities and individual researchers should
provide the knowledge related to bottleneck areas to assist municipalities and NGOs in
awareness, enforcement of protection and monitoring.

10.7 THREATS TO BOTTLENECKS

Development. The construction of tourism development, industry and urbanization in
sensitive areas could disrupt migration patterns and destroy necessary stop over and
landing sites for birds. The impacts on migratory birds of such developments have often
not been fully assessed or studied. Infrastructure and operational practices associated
with such developments, which are known to have negative impacts on migratory birds,
are waste management facilities and power lines (see below). Among the harmfu
operational practices noted are the use of chemicals to maintain gardens, use o
insecticides to control pest species and cultivation of non-native flora in landscaping o'
little benefit to migrating birds.

Wind Energy Production. Akkar area has some of the highest wind speeds in the region
and is being identified for wind energy production. Wind farms established in sensitive
areas such as bottlenecks are high-risk areas for collisions between migrants and wind
turbine blades under certain conditions.

Waste Management Facilities. Waste management facilities for solid and liquid wastes
are attractions for migratory birds. Facilities are being designed and constructed without
sufficient consideration to impacts on migratory species creating hazards causing injury,
illness and death. Wastewater treatment ponds have been constructed with steep sides
and have resulted in birds drowning. Sludge is not regularly dredged and birds become
coated or drown in the sludge. Water at some of the plants is of poor quality and
potentially toxic to birds and other wildlife. The design and operation of solid waste
disposal facilities is also hazardous to birds. There is no sorting of organic and non-organic
waste, which is dumped in open-air pits and partially buried or burned. Birds that land
and consume organic materials are entangled in waste, ingest plastic bags, consume toxic
materials or are injured by broken glass, barbed wire and other sharp materials. Open air
burning of garbage is known to cause injuries to birds. The soot soils the plumage of birds
impairing their flight capabilities.

Power lines and other tall structures. Collisions also occur between migrants and power
lines, communication towers and other tall structures erected in sensitive areas where

37

there are large numbers of low flying migrants or near areas where large numbers of
migrants land. These hazards are often situated next to sewage treatment plants,
garbage dumps, green areas and other attractions where large numbers of migratory
birds congregate increasing the risk of collision.

Hunting. Large numbers of migratory birds are hunted throughout the region for food,
sport and supplementary income. All species of migratory birds both game and non-game
birds are hunted, including birds of prey, storks, water birds, and passerines and near
passerines. Falcon trapping is prevalent in several parts of the flyway, among others in
the Egyptian deserts, particularly along the coasts. Migratory and resident birds are
caught and utilized as decoys to catch the higher value falcons, most being maimed and
dying in the process. Hunting is non-specific; all species of birds of prey are trapped,
including those listed under the CMS and CITES Conventions.

10.8 GUIDELINES FOR MANAGEMENT OF HOTSPOTS/ BOTTLENECK AREAS

There are many guidelines necessary for managing hotspots/ bottleneck areas. The

most crucial ones that need to be adopted are:

a- Policy and planning environment. Make sure that policy and planning
environment are supportive. Proper policies and effective management enforcing
measures and regulatory frameworks supporting bird conservation should not be
lacking. Proper urban planning like the present cooperation between MOE and
CDR should always be encouraged. Biodiversity-friendly tourism guidelines and
effective measures for keeping eco-tourists away from staging and roosting sites
are crucial.

b- Tourism and development. The construction of tourism development, industry
and urbanization in sensitive areas like bottlenecks should not disrupt migration
patterns and destroy necessary stop over and landing sites for birds (see threats
above). The impacts on migratory birds of such developments should be fully
assessed or studied.

c- Infrastructure and operational practices. Avoid or mitigate impact of
Infrastructure and operational practices associated with tourism developments
because they are known to have negative impacts on migratory birds: These are
waste management facilities, power lines, chemicals to maintain gardens,
insecticides to control pest species and cultivation of non-native flora in
landscaping.

d- Awareness. Increase awareness and appreciation in all echelons of society in the
country of the biodiversity and its importance. Correspondingly, there are few
NGOs active in the field of bird and biodiversity conservation.

e- Energy production. Akkar area has some of the highest wind speeds in the region
and is being identified for wind energy production. Wind farms established in
sensitive areas such as bottlenecks are high-risk areas for collisions between
migrants and wind turbine blades under certain conditions.

f- Tall structures. Always erect tall structures away from hotspots/ bottleneck areas
as collisions also occur between migrants and power lines, communication towers
and other tall structures erected in sensitive areas where there are large numbers
of low flying migrants or near areas where large numbers of migrants land.
g-

3

o-

38

Association of structures. Do not erect or install tall structures next to sewage
treatment plants, garbage dumps, green areas and other attractions where large
numbers of migratory birds congregate increasing the risk of collision.
Information. Keep up-to-date information available in Lebanon on modern
environmental management methods and techniques to mitigate hazards to
migratory birds.

Incentives. Provide stakeholders at sites with incentives for development and
management that is sensitive to the needs of soaring birds. Local/nationa
authorities and NGOs should be made aware of alternatives to development that
can mitigate negative impacts (through sensitive design or strategic positioning o'
infrastructure for example). Local communities and their support agencies must
have information on development options that bring social and economic benefits
to local people, whilst maintaining biodiversity values.

Hunting. Hunting for any reason is totally forbidden in hotspots/ bottlenecks. Al
species of migratory birds both game and non-game birds are not allowed for
hunting in hotspots/ bottlenecks areas, including birds of prey, storks, water birds,
and passerines and near passerines.

Coordination. Conservation of migrating soaring birds requires a regiona
approach. Poor coordination within the region (due to absence of effective
information networks and mechanisms for storage and dissemination of data) is
an obstacle to conservation of soaring birds.

Capacity. Increase capacities at the national level in bird identification and survey
techniques, as well as in the application of appropriate management and
conservation measures. Although growing in significance, these problems are not
yet severe in many areas of the flyway, and could therefore be effectively
regulated by improving conservation measures, introducing sustainable
management concepts and creating effective monitoring programs.

Bottlenecks network. Establish a national bottleneck areas network in order to
strengthen the conservation framework and simultaneously apply conservation
measures over all bottlenecks or where appropriate.

Vehicles & Roads. Vehicles, including ATVs, must remain on established roads
open to public vehicles. Reduce to minimum possible off road circulation types.
The use of Bait. The use or possession of bait, hunting over bait or hunting is
strictly prohibited in bottleneck areas. Baiting means the direct or indirect placing,
exposing, depositing or scattering any salt, grain, powder, liquid or other feed to
attract birds.

Vegetation. Vegetation is important in bottleneck areas, any presence of harmful
plants that could jeopardize the safety of the birds when they wrongly confuse it
as food should be avoided. This aspect is important because this will help maintain
the birds’ habitat; this is one way in assuring that the birds presence in the country
continues to happen throughout time.

Grazing. It is important to manage the grazing problem which is increasing and
because this matter has a negative and indirect effect on bottleneck areas
especially when it causes changes to the natural landscape.

Preserving. Preserving lakes, woodlands, olive groves, orchards and pine trees is
important in bottlenecks including the brushes and shrubs. This can be done by
making sure no harmful chemicals are being used, because this will not only affect

39

the habitats but the birds as well. The shrubs and hedges also should be cut in a
certain manner, because certain bird species rely on eating them and so removing
them completely will affect some birds’ food chain.

s- Cropping and haying. No person may conduct any heavy cropping, haying, or
other commercial enterprise on any hotspot/ bottleneck area, except by lease or
permit issued by the Ministry of Environment.

t- Noise and disturbance. Group activities in bottlenecks attended by more than
twenty-five persons are prohibited without a permit issued by MOE. Fireworks,
model rocket engines or combustible or explosive materials prohibited.

End of the report
Ghassan
Ramadan-Jaradi

ORNITHOLOGICAL SOCIETY OF THE MIDDLE EAST
CAUCASUS AND CENTRAL ASIA

OSME

Autumn routes of migrating raptors and
other soaring birds in Lebanon

COLIN M. BEALE AND GHASSAN RAMADAN-JARADI

Lebanon lies on the major flyway for migrant soaring birds in
the east Mediterranean. Despite detailed studies to the north and
south of Lebanon, the only surveys of raptor passage through
the country are either casual observations or short-term counts
over part of the passage period. In a attempt to gain data on
routes, timing and numbers of birds passing through the whole
country, two surveys, one in the north and one across central
Lebanon, were organised in autumn 2000. Total passage was
estimated significantly over 107,000 birds between late August
and mid-October when field work was curtailed due to
mounting political tension in the region. A important
concentration of birds was located and their route over the
western slopes of the Mount Lebanon chain and Bekaa Valley is
plotted. This route confirmed by casual observations in the
previous literature, permitting earlier notes to be contextualised.
Priorities for conservation and future work a outlined in the light
of our findings.

INTRODUCTION

Tue MIGRATION OF LARGE SOARING BIRDS through the Middle
East is a well-documented phenomenon, with detailed observations available
from a number of sites; well-known observation points include the Bosphorus
in Turkey, Eilat in Israel and at Suez in Egypt. There have been a number of
small-scale observations made in the Lebanon by, e.g., Nielsen & Christensen
(1970) in 1968-1969, Macfarlane (1978) in 1974-1975 and Khairallah (1991) in
1981 (with all previous work being summarised by Shirihai et al. 2000).
However, no large-scale survey has been attempted, and routes used by raptors
are still incompletely known.

Conservation of raptors and other large soaring birds is regarded as an
international priority, due to many species' global scarcity and known
population declines (Tucker & Evans 1997, Shirihai er a/. 2000, Zalles &
Bildstein 2000). Counting large soaring birds on migration serves two main
conservation purposes. Due to the concentration of significant percentages, or
even the entire population, of some species over narrow corridors because of
their dependence on thermals, overall numbers may be monitored with relative
ease. Most species are dispersed over extremely broad areas and at low
densities in their breeding and wintering grounds, making accurate population
estimates, and hence monitoring, extremely difficult. It is important to precisely
determine their routes to ensure adequate protection is provided on migration;
raptors tend to have low reproductive rates, making them especially vulnerable
to threats such as illegal hunting at passage bottlenecks. Obviously their
protection on these routes is a responsibility that Lebanon must assume. Given
this, two surveys were undertaken in autumn 2000 to assess numbers and routes
of birds passing over the country.

METHODS
Key to Sites 4] To assemble the most complete
1 oa, | picture of migration in autumn 2000,
3 Chamboug a detailed survey was initiated across
: Peston the centre of the country to provide
$ BQw information concerning routes,
S  Baalbek | numbers, dates and species diversity,
9 Hatissa
10 Berut

= with a smaller scale survey further

an north, which was designed solely to
15 Ain Zahete < confirm route choice. The former

Is wae survey was planned to consist of two
17 Zable parts: one at low level from late
7 August until early November, with a

econd phase targeted to the period
when most birds were expected to
pass, namely the last week of
September and first week of
October. Observations commenced
in late August and were made
continuously between 08.00 and
18.00 on one day per week, from a
. hillside where numbers of birds were
* Named site :
(Main migrant + known to pass, near Deir el Harf
routes (solid above Beirut (see Fig. 1).
known, dashed Unfortunately, due to political
probable) tension in the region from mid-
October, the survey had to be
curtailed and observations in the
final period were not possible.
During the period of intensive field
work on 25 September-6 October,
observations were made on
weekdays between 08.00 and c.
RESULTS AND DISCUSSION

18.00. Additional volunteers joined
the survey from the U. K. at this
time, and observations were made at
five sites in an approximate line
across the country, with three sites
being visited each day.

Observations made over the
intensive period and during weekly
counts involved identification of all
species of soaring birds. Numbers of
individuals were recorded, together
with an indication of distance from
the observer and approximate
direction of flight. Where birds were
seen at great distance and could not
be specifically identified, they were
identified to the highest level
possible, e.g. Aquila sp.

In the north, six sites running
broadly east to west across the
country were watched regularly for
short periods throughout 9
September-21 October. Six
observers participated in this survey,
watching for periods of 45-150
minutes at each site before moving
to another watchpoint. Three to five
of the six sites were visited on 13
days during the period. All sites are
indicated in Fig. 1. Only binoculars
were used in this survey, resulting in
a lower percentage of birds being
specifically identified.

Dates

The first day of the survey, 31 August, recorded a passage of 3398 birds over
Deir el Harf, including 3387 Honey Buzzards Pernis apivorus. This suggests
that for this species, at least, passage began earlier in August, a hypothesis
supported by Ramadan-Jaradi & Ramadan-Jaradi (1999). The curtailment of
observations at this site in mid-October meant that for some late migrants,
notably Steppe Buzzard Buteo buteo vulpinus and Eurasian Sparrowhawk
Accipiter nisus, an unknown proportion of individuals will have passed after the
survey ended. These gaps should be noted when comparing totals from our
survey with those of other locations along the East Mediterranean flyway.
Nevertheless, for the principal migrant species it is clear that passage through
the Lebanon is extended. Table 1 records the dates of peak passage for those
migrants with over 500 individuals recorded during the main survey.

As Lebanon has a responsibility for all these species any measures designed to
protect them on passage must operate throughout their entire passage periods. It
is clear that such measures must be in place from mid-August to late October.

Weather

Weather conditions are known to affect numbers of migrants. With the
exception of 28-29 September and the final count on 12 October, weather
conditions were favourable for migration, with varying wind strengths. In line
with 'poor' weather conditions, lower numbers were seen on these days than on
those with 'better' weather. With improved conditions on 30 September, large
numbers of birds were observed passing that afternoon and the following
morning, unfortunately coinciding with days when systematic counts were not
undertaken. Minimum estimates of the passage on these days were made, and
can be added to the totals from the systematic counts.

Totals

During the central survey a total of 16,904 birds of 33 species (29 of them
raptors) was counted. Full details of species, dates and numbers are available on
request from CB. The most common raptors were Honey Buzzard and Lesser
Spotted Eagle Aquila pomarina, each with 4046 individuals. Next most
abundant was Levant Sparrowhawk Accipiter brevipes (2721 individuals),
while the commonest non-raptor was White Pelican (1365 individuals).
Additionally, on the afternoon of 30 September at least 7000 birds, probably
mostly Lesser Spotted Eagle, were estimated to have passed over Aana and
western Bekaa. Passage continued next morning when another 3000 birds
(mostly Lesser Spotted Eagle, with smaller numbers of Steppe Buzzard)
followed Barouk Ridge above Aana. This passage coincided with improved
weather conditions, following two days of bad weather with poor thermal
conditions.

A minimum estimate of total passage during the intensive survey was produced
by calculating the mean daily totals at each site, multiplied by the number of
days with counts (see Table 2). For example, at Eastwood, the total number
counted was 925 birds, on seven days. Therefore the main daily total was 132
(925 divided by seven). Given that the total number of days of the survey was
12, the estimated total for Eastwood becomes 1584 (132 multiplied by 12). This
number can be further adjusted by adding the c. 10,000 additional birds that
passed Aana on 30 September-1 October, rather than employing the site mean
for the two days. Overall, an estimated c. 30,500 individuals passed over
Lebanon during the 12-day period, 25 September-6 October.

Weekly counts were made at Deir el Harf throughout the autumn passage in an
attempt to determine the overall phenology of migration through Lebanon.
Provided daily variation is low, one count per week will provide a reasonable
figure from which to estimate the approximate scale of totals on days between
points. An overall estimate is therefore possible using linear interpolation to
estimate passage on days without counts, and their sum provides an overall
estimate of passage for those periods not covered by the intensive survey. The
accuracy of this depends on the level of daily variation in totals, which can be
estimated using data from the intensive survey at Deir el Harf. Daily totals at
the latter never varied by more than 25% between consecutive days, suggesting
that an estimate using these data may be acceptable. Interpolation between all
days with observations during 31 August to 12 October gives a total estimate of
over 41,200 birds at Deir el Harf. When counts were undertaken simultaneously
at Deir el Harf and other sites, daily totals at the former were consistently
higher than at other watchpoints. Assuming such a pattern throughout the
migration period, an estimate of total passage over Lebanon may be made by
extrapolating the proportion at this site during the intensive survey. Daily
means during the intensive observation period revealed that 38.4% of total
passage over Lebanon passed this site. Taking this proportion as an estimate for
the entire autumn suggests 107,000 birds passed over the country between 31
August and 12 October 2000. With passage of some species probably starting c.
2 weeks before and ending c. 2 weeks after the survey, it is clear that this total,
if accurate, will be lower than the true figure for the entire autumn migration.

Routes

Central survey From numbers of birds at each location it is clear that soaring
birds move on a broad front across Lebanon. However, a notable concentration
(c. 40% of total numbers) occurred at Deir el Harf. Here, birds arrived from two
principal directions, one due north, and the other north-east over Bois de
Bologne. All tended to depart south-west. Protection of those passing on this
route is clearly a conservation priority. Smaller concentrations were also noted
following Barouk Ridge and the eastern edge of the Bekaa (see Fig. 1).
Northern survey Mean houtly totals were calculated for each of the five sites
visited. These confirm a broad-front passage, though with a clear peak west of
the Mount Lebanon chain. This peak, which passed Bustan and Chambougq,
accounted for c. 60% of the total passage observed during the northern survey.
These sites are relatively close together and some double counting may have
occurred, though the general trend is clear. Somewhat higher totals were found
over El Qaa and Hermel, in the northern Bekaa Valley, than nearer the coast,
confirming the pattern found by the central survey. The results are illustrated in
Fig. 1.

Overall pattern Reference to the few published records of other observers can
further elucidate the main routes. Nielsen & Christensen (1970) noted passage
over Harissa, while Macfarlane (1978) watched two streams of raptors at
Bikfaya, which he believed to converge south of there. Benson (1970) reported
large numbers of birds near Aley. Our results suggest that a westerly route
passes from Chambougq and Bustan to Harissa over the slopes of the Mount
Lebanon chain, thence south to Deir el Harf. This route then turns south-west to
pass below Aley, and appears to follow land at 750-1500 metres above sea
level, thus passing inland and at higher altitude than that over Beirut and
Mansouriye. This route is joined by a second stream arriving from the north-
east, at Deir el Harf, probably consisting of birds passing El Qaa and Hermel,
and crossing the Mount Lebanon chain north of Mount Sannine. Thus it would
appear that Macfarlane (1978) observed these two routes prior to the streams
converging, Benson (1970) recorded the enlarged single stream, and Nielsen &
Christensen (1970) observed birds on only one of these routes.

It is interesting to speculate how birds reach the country from the north.
Observations from Syria suggest that a route runs along the Alawite Mountains
(Pyman 1953), a stream that clearly forms the passage first noted in Lebanon at
Chambougq and Bustan. Once this stream and that passing El Qaa and Hermel
converge south of Aley, the next observations are from Palestine and Israel (see
Shirihai et a/. 2000, Alon et a/. in prep.). Counts from watchpoints east of Haifa
suggest most birds remain at an altitude of c. 500 metres, indicating that the
stream continues at broadly the same altitude from Aley through south
Lebanon. Clearly further surveys, particularly in the south of the country are
required to verify these routes before they can be properly protected at other
points.

CONCLUSIONS AND RECOMMENDATIONS

Internationally important numbers of raptors and other large soaring birds pass
over Lebanon in autumn. Many have a negative conservation status and require
adequate conservation while on passage. Passage appears to commence in
August and continues to at least late October. Our surveys revealed a large
concentration of birds in a narrow corridor over the western slopes of the Mount
Lebanon range near Bustan and Chamboug, Harissa, Bikfaya, Deir el Harf and
Aley. This is joined, at Deir el Harf, by a second stream probably from the
northern Bekaa, crossing the Mount Lebanon range between Mount Sannine
and Qornet es Sauda. Smaller concentrations occur along Barouk ridge and the
east side of the Bekaa valley. In order to adequately protect these migrant large
soaring birds in Lebanon, it is imperative that the hunting ban is rigorously
enforced during passage periods, especially along these routes. Further studies
south of Aley should determine the most sensitive sites in the south of the
country, where protection is most needed.

REFERENCES

ALON, D., KIRWAN, G. M., SHAMOUN-BARANES, J. AND SHIRIHAI, H. (in
prep.) Autumn migration of raptors and other soaring birds over Israel, 1990-
1999.

BENSON, S. V. (1970) Birds of Lebanon and the Jordan area. International
Council for Bird Preservation, Cambridge & Warne, London.

KHAIRALLAH, N. H. (1991) Notes on the autumn raptor migration over the
Lebanon in 1981. Sandgrouse 13: 34-41.

MACFARLANE, A. M. (1978) Field notes on the birds of Lebanon and Syria.
Army Birdwatching Soc. Per.Publ. 3:36-41.

NIELSEN, B. P. AND CHRISTENSEN, S. (1970) Observations on the autumn
migration of raptors in the Lebanon.Ornis Scand. 1:65-73.

PYMAN, G. A. (1953) Autumn raptor migration in the eastern Mediterranean.
Ibis 95: 550-551. RAMADAN-JARADI, G. AND RAMADAN-JARADI, M. (1999)
An updated checklist of the birds of Lebanon. Sandgrouse 21: 132-170.
SHIRIHAI, H., YOSEF, R., ALON, D., KIRWAN, G. M. AND SPAAK, R. (2000)
Raptor migration in Israel and the Middle East: a summary of 30 years of field
research. International Birding & Research Center, Eilat.

TUCKER, G. M. AND EVANS, M. I. (1997) Habitats for birds in Europe: a
conservation strategy for the wider environment. BirdLife International
(BirdLife Conservation Series No. 6), Cambridge.

ZALLES, J. I. AND BILDSTEIN, K. L. (eds.) (2000) Raptor watch. A global
directory of raptor migration sites. BirdLife International, Cambridge & Hawk
Mountain Sanctuary, Pennsylvania.

Colin M. Beale, c/o The Aammig Project, A Rocha Lebanon, The Post Office,
Qabb Elias, The Bekaa, Lebanon.

Ghassan Ramadan-Jaradi, c/o National Council for Scientific Research, P. O.
Box 11-8281, Beirut, Lebanon.
Roosting locations

From our own experience, the soaring birds have to land at sunset due to disappearance of thermals at
night. They land anywhere they are at the moment or before the moment of the sunset, and they
preferably roost in trees. In absence of trees they may land on the ground. In the morning they dry
themselves after the rise of the sun and use the thermals that are formed under the effect of the sunrays.
It is very rarely we see where the birds are going to roost but in Lebanon, some vicious shooters using
ATVs may follow a flock say of White Stork soaring overhead at sunset time, until the birds are landed. In
the morning, they come back to the site and start shooting the birds ending with massacring all members
of the flock.

If it is difficult for us to see the birds coming down to roost, it is easy to see them generally between 8 and
9 o'clock (in areas shaded from the sun by hills or cliffs, birds start flying at 10-11AM) when they take off
spirally indicating their use of thermals.

From our visits to the wind farms of Sustainable Akkar and Lebanon Wind Akkar, we were sometimes
seeing birds taking off from some roosting sites with slightly tree scattered areas that seemed to be more
favorable than those dense in Oudine Valley. Accordingly, we drew a rectangle around the area that was
frequently used by soaring birds for roosting. In Spring time, we didn’t record such roosting sites in or
near the windfarm’s sites. The following coordinates correspond to the numbers given in the figure below:
1) 34°29'52.96"N 36°18'3.33"E, 2) 34°24'25.49"N 36°15'48.04"E, 3) 34°24'24.61"N 36°14'42.04"E, 4)
34°30'18.88"N 36°17'29.09"E.

Flight |Height [Range |Range Total Flight | Flight direction |At Passes PC Number |Time Date is given if |Wind Speed Wind Species Number of |Surveyor ‘Comments
D {(m) Low (m) /High (m) Length Collision |Through Wind | where each the PC contains Direction individuals
(Seconds) Height? |Farm session is 20 soaring or from
(Y/N) Footprint? minutes soaring birds
(Y/N)
48 0 0 0 0 0 0 0 Eight 35 24/3/2017 30-40 km/h SSW 0 0 Ramzi Chahine Windy without soaring birds
10 60 30 200 90 W toE Y N 9 Nine 23 09/09/17 4km/h Undefined Short-toed Eagle 2 GR) mid zone
13 80 30 200 45 NtoS Y Y 16 Ten 15 09/09/17 6km/h Undefined | Eurasian Sparrowhawk 1 GR)
61 80 30 200 150 SSW to NNE Y Y 11 Forteen 55 |12//5//18 7 km/h SW Honey Buzzard 3 Ramzi Chahine
27 90 30 200 90 NtoS Y N 11 Fourteen 53 23/9/2017 11km/h N Steppe Buzzard 1 GR)J/Ramzi Chahine mid zone
53 90 30 200 75 StoN Y Y 9 Eight 7/14/18 7 km/h ESE Levant Sparrowhawk 1 IGRJ
1 100 30 200 120 Unidentified Y Y 6 eight 13 16/7/2017 3 km/h Wwsw Kestrel 2 GRJ
12 100 30 200 180 NtoS Y Y 3 Ten 15 09/09/17 6km/h Undefined Honey Buzzard 23 GRJ
20 100 30 200 90 NtoS Y N 11 Ten 10 23/9/2017 7 km/h N Short-toed Eagle 1 GR)J/Ramzi Chahine mid zone
34 120 30 200 90 NtoS Y N 17 Nine 58 03/10/17 7 km/h N Short-toed Eagle 1 GRJ/S. Akkari Furthest zone
4 150 30 200 60 Eto W Y N 12 Nine 10 12/08/17 10 km/h SW Kestrel 1 GRJ Furthest zone
6 150 30 200 150 SSW to NNE Y N 19 Thirteen 35 12/08/17 10 km/h SW Short-toed Eagle 1 GRJ Furthest zone
8 150 30 200 90 NtoS Y Y 6 Sixteen 40 12/08/17 9 km/h SW Honey Buzzard 2 GRJ
14 150 30 200 60 NNw to SSE Y Y 19 Ten 50 09/09/17 6km/h Undefined {Common Buzzard 1 GRJ
15 150 30 200 75 NtoS Y N 3 Eleven 10 09/09/17 6km/h Undefined |Lesser Spotted Eagle 2 GR) Furthest zone
22 150 30 200 120 NtoS Y N 1 Twelve 22 23/9/2017 7 km/h N White Pelican 20 GR)J/Ramzi Chahine mid zone
23 150 30 200 45 NtoS Y N 6 Thirteen 15 23/9/2017 9 km/h N Honey Buzzard 1 GR)J/Ramzi Chahine mid zone
31 150 30 200 90 SE to NW Y N 12 Eight 40 03/10/17 3 km/h ENE Kestrel 1 GRJ/S. Akkari mid zone
37 150 30 200 120 NtoS Y N 3 Twelve 14 03/10/17 5 km/h N Steppe Buzzard 4 GRJ/S. Akkari Furthest zone
2 250 200 300 60 WtoE N N 6 Ten 22 16/7/2017 3 km/h W Kestrel 1 GRJ
5 250 200 300 90 SW to NE N N 6 Ten 20 12/08/17 10 km/h SW Short-toed Eagle 1 GRJ
9 250 200 300 120 NNw to SSE N N 16 Eight 45 09/09/17 3 km/h Undefined Kestrel 2 GRJ
11 250 200 300 240 NtoS N N 19 Nine 55 09/09/17 5km/h Undefined White Stork 20 GRJ
16 250 200 300 60 NtoS N N 12 Eleven 45 09/09/17 6km/h Undefined |Lesser Spotted Eagle 1 GR)
17 250 200 300 50 NtoS N N 22 Eleven 45 09/09/17 6km/h Undefined |Lesser Spotted Eagle 1 GR)
18 250 200 300 75 NtoS N N 12 Eignt 45 23/9/2017 7 km/h N Kestrel 1 GRJ/Ramzi Chahine
21 250 200 300 150 NtoS N N 6 Ten 55 23/9/2017 7 km/h N White Stork 14 GRJ/Ramzi Chahine
25 250 200 300 75 NtoS N N 11 Fourteen 14 23/9/2017 11. km/h N Common Buzzard 4 GRJ/Ramzi Chahine
29 250 200 300 90 NtoS N N 6 Fifteen36 23/9/2017 11km/h N Steppe Buzzard 1 GR)J/Ramzi Chahine Furthest zone
30 250 200 300 120 NtoS N N 11 Fifteen 45 23/9/2017 11. km/h N Steppe Buzzard 7 GRJ/Ramzi Chahine
33 250 200 300 75 NtoS N N 11 Nine 50 03/10/17 7 km/h N Short-toed Eagle 3 GRJ/S. Akkari
35 250 200 300 180 NNW to SSE N N 6 Ten 40 03/10/17 7 km/h N Levant Sparrowhawk 42 GRJ/S. Akkari
36 250 200 300 210 NNW to SSE N N 17 Eleven 20 03/10/17 7 km/h N Levant Sparrowhawk 11 GRJ/S. Akkari
38 250 200 300 200 NtoS N N 6 Twelve 37 03/10/17 5 km/h N Steppe Buzzard 7 GRJ/S. Akkari
42 250 200 300 45 NNE to SSW N N 3 Eight 13 15/10/2017 [5 km/h N Kestrel 2 GRJ
44 250 200 300 60 NNE to SSW N N 19 Eleven 32 15/10/2017 |8 km/h N Common Crane 9 GRJ
45 250 200 300 45 WWN to EES N N 3 Nine 08 6//3//2918 3 km/h W Kestrel 2 Ramzi Chahine
46 250 200 300 60 StoN N N 8 Nine 46 16//3//2918 5 km/h WwW Lesser Spotted Eagle 1 Ramzi Chahine
50 250 200 300 65 Eto W N N 18 Thirteen 16 |7//4//18 14 km/h ESE Kestrel 1 IGRJ
52 250 200 300 65 SE to NW N N 16 Eleven 45 7/14/18 8 km/h ESE Short-toed Eagle 2 IGRJ
55 250 200 300 45 NNE to SSW N N 6 Eight 21/4/2018 22 km/h N Short-toed Eagle 3 IGRJ
56 250 200 300 40 NE to SW N N 7 Eight 24 21/4/2018 22 km/h N Short-toed Eagle 2 IGRJ
58 250 200 300 75 SW to NE N N 13 Eight 45 12//5//18 11km/h SW Kestrel 1 |GRJ/Ramzi Chahine
62 250 200 300 120 SW to NE N N 15 Eleven 23 26/5/2018 8 km/h N Honey Buzzard 8 Ramzi Chahine
3 350 300 400 75 SW to NE N N 14 Ten 45 16/7/2017 3 km/h W Long-legged Buzzard 1 GRJ
7 350 300 400 150 NtoS N N 2 Fourteen 12 12/08/17 10 km/h SW Honey Buzzard 16 GRJ
26 350 300 400 60 NtoS N N 1 Fourteen 34 23/9/2017 11. km/h N Steppe Buzzard 4 GRJ/Ramzi Chahine
39 350 300 400 150 NtoS N N 19 Forteen 50 03/10/17 4.5 km/h N Steppe Buzzard 3 GRJ/S. Akkari
41 350 300 400 60 NNE to SSW N N 21 Fifteen 54 03/10/17 4 km/h N Imperial eagle 1 GRJ/S. Akkari

49 350 300 400 40 NtoS N N 3 Nine 7//4//18 8 km/h ESE Kestrel 1 IGRJ

54 350 300 400 50 SSE to NNW N N 5 Eight 12 7//4//18 7 km/h ESE Lesser Spotted Eagle 1 IGRJ

60 350 300 400 45 StoN N N 14 Thirteen 10 |12//5//18 9 km/h SW Short-toed Eagle 1 |GRJ/Ramzi Chahine
19 450 400 500 120 NtoS N N 1 Nine 13 23/9/2017 7 km/h N Short-toed Eagle 5 GRJ/Ramzi Chahine
24 450 400 500 75 NtoS N N 15 Thirteen 48 23/9/2017 9 km/h N Black Kite 7 GRJ/Ramzi Chahine
28 450 400 500 100 NtoS N N 3 Fifteen 23 23/9/2017 11. km/h N Steppe Buzzard 2 GRJ/Ramzi Chahine
32 450 400 500 120 NtoS N N 3 Nine 11 03/10/17 7 km/h N Short-toed Eagle 2 GRJ/S. Akkari
40 450 400 500 45 NNE to SSW N N 20 Fifteen 26 03/10/17 4 km/h N Greater Spotted Eagle 1 GRJ/S. Akkari
43 450 400 500 30 NNE to SSW N N 18 Ten 08 15/10/2017 |6 km/h N Booted Eagle 1 GR)

47 450 400 500 75 StoN N N 15 Ten 30 16//3//2918 5 km/h SW Lesser Spotted Eagle 3 Ramzi Chahine

51 450 400 500 70 SE to NW N N 12 Nine 23 7//4//18 8 km/h ESE Short-toed Eagle 2 IGRJ

57 450 400 500 50 SSE to NNW N N 12 Eleven 38 21/4/2018 18 km/h N Short-toed Eagle 2 IGRJ

59 850 800 900 150 SSW to NNE N N 12 Twelve 38 12//5//18 9 km/h SW Griffon Vulture 1 |GRJ/Ramzi Chahine

Flight ID |Height |Range Range {Total Flight /Flight direction |At Passes Through |VPNumber |Time |Datein which |Wind Wind Species Number of |Surveyor Comments
(m) Low (m) |High (m) |Length Collision |Wind Farm Each session soaringand |Speed/Km {Direction individuals
(Seconds) Height? | Footprint? (Y/N)|is 8 hrs semi-soaring from
(Y/N) are present
61 50 30 200 60 NtoS Y Y 4 11.58 10/04/2018 3 km/h ENE Short-toed Eagle 1 Ramzi Shahine
35 350 300 400 180 NtoS N N 5 9.18 |10/03/2017 4.5 km/h N Levant Sparrowhawk 20 GRJ/Ramzi Chahine
87 90 200 300 90 StoN Y N 5 10.12 05/01/2018 0km/h N Honey Buzzard 11 GRJ/S. Akkari mid zone
60 90 30 200 75 NtoS Y Y 4 11.44 10/04/2018] —4km/h ENE Kestrel 1 Ramzi Shahine
56 130 30 200 60 NNE to SSW Y N 3 12.12 |10/02/2018 8km/h NNE Levant Sparrowhawk 4 GR] Furthest zone
77 90 30 200 90 SSW to NNE Y N 2 8.55 |20/3/2018 11 km/h Ww Short-toed Eagle 2 GR] Furthest zone
38 100 30 200 60 NtoS Y N 5 14.13 |10/03/2017 7km/h N Common Crane 8 GRJ/Ramzi Chahine mid zone
92 100 30 200 75 StoN Y Y 5 16.52 05/01/2018] 4km/h N Steppe Buzzard 3 GRJ/S. Akkari
65 100 30 200 120 NEto SW Y N 4 15.45 10/04/2018 6 km/h ENE Common Crane 7 GRJ/Ramzi Chahine | Furthest zone
96 100 30 200 75 SSW to NNE Y N 5 11.22 |05/08/2018 11 km/h WwW Honey Buzzard 4 GR] Furthest zone
41 100 30 200 90 NtoS Y Y 5 8.16 09/11/2018 1km/h NNE {Honey Buzzard 16 GRJ
55 350 300 400 76 NNE to SSW N N 3 10.13 [10/02/2018 5 km/h NNE _ {Levant Sparrowhawk 9 GRJ
85 100 30 200 90 StoN Y N 4 8.56 |17/4/2018 4km/h Ss Honey Buzzard 8 GR] Furthest zone
26 100 30 200 90 NtoS Y N 4 8.3 19/9/2017 7 km/h N White Stork 2 GRJ Furthest zone
27 100 30 200 75 NtoS Y N 4 8.46 19/9/2017 6 km/h N Honey Buzzard 2 GR] mid zone
30 100 30 200 60 NNE to SSW Y Y 4 11.55 19/9/2017 7 km/h N Common Buzzard 1 GRJ
46 100 30 200 60 NEto SW Y N 2 8 25/9/2018 2km/h SW Kestrel 2 GR] mid zone
23 120 30 200 90 NNE to SSW N N 3 12.55 |09/05/2017 8km/h SSW Common Buzzard 5 GRJ/Elias Azar mid zone
24 120 30 200 90 NtoS Y Y 3 14.13 |09/05/2017 8 km/h SSW Lesser Spotted agle 2 GRJ/Elias Azar
1 120 30 200 90 NE to SW Y Y 1 9.14 08/08/2017 3km/h NNW _ Kestrel 1 GRJ/Saad AKARI
63 250 200 300 60 NtoS N N 4 13.52 |10/04/2018 4km/h ENE Levant Sparrowhawk 4 GRJ/Ramzi Chahine
13 120 30 200 90 NtoS Y N 2 14.14 29/8/2017 5 km/h SSW Honey Buzzard 4 GRJ/Ramzi Chahine mid zone
62 650 600 700 60 NtoS N N 4 13.24 |10/04/2018 4km/h ENE Levant Sparrowhawk 23 GRJ/Ramzi Chahine
57 130 30 200 90 NtoS Y N 3 15.24 |10/02/2018 10 km/h NNE Steppe Buzzard 3 GR] mid zone
3 130 30 200 110 NtoS Y Y 1 8.45 15/8//2017 3.5 km/h WSW {Honey Buzzard 5 GRJ
6 130 30 200 100 NNE to SSW Y Y 1 11.11 15/8/2017 4km/h NNE — {Steppe Buzzard 3 GRJ
67 130 30 200 75 NtoS Y Y 5 9.55 |18/10/2018 1km/h N Honey Buzzard 3 GRJ
17 140 30 200 120 NtoS Y N 2 15.44 29/8/2017 7km/h SSW Lesser Spotted agle 3 GRJ/Ramzi Chahine mid zone
36 150 30 200 60 NtoS Y N 5 9.5 10/03/2017 5 km/h N Steppe Buzzard 1 GRJ/Ramzi Chahine mid zone
19 150 30 200 30 NW to SE Y N 3 9.15 09/05/2017 3 km/h WSW _|Kestrel 1 GRJ/Elias Azar mid zone
53 150 30 200 120 EtoW Y N 3 8.25 |10/02/2018 2km/h NNE Honey Buzzard 14 GR] mid zone
95 150 30 200 90 SSW to NNE Y N 5 10 |05/08/2018 11 km/h Ww Honey Buzzard 10 GR] Furthest zone
98 150 30 200 150 Sto NNE Y Y 5 14.24 [05/08/2018 11 km/h WwW Levant Sparrowhawk 9 GRJ
10 150 30 200 180 NW to SE Y N 2 10.55 29/8/2017 3 km/h SSW White Stork 4 GRJ/Ramzi Chahine mid zone
97 180 30 200 120 SSW to NNE Y N 5 12.34 [05/08/2018 11 km/h WwW Griffon Vulture 1 GRJ mid zone
32 250 200 300 60 NtoS N N 5 8.32 |10/03/2017 7 km/h WNW _ Kestrel 2 GRJ
33 250 200 300 90 NtoS N N 5 8.44 |10/03/2017 4.5 km/h N White Stork 11 GRJ/Ramzi Chahine
34 250 200 300 60 NtoS N N 5 9.07 |10/03/2017 4.5 km/h N Honey Buzzard 2 GRJ/Ramzi Chahine
39 250 200 300 75 NtoS N N 5 14.44 |10/03/2017 8 km/h N Common Crane 3 GRJ/Ramzi Chahine
20 250 200 300 60 NtoS N N 3 10 {09/05/2017 6 km/h ssw Short-toed Eagle 3 GRJ/Elias Azar
90 250 200 300 40 StoN N N 5 15.14 05/01/2018] 3.5km/h N Eurasian Sparrowhawk 1 GRJ/S. Akkari
91 250 200 300 60 StoN N N 5 15.45 05/01/2018] 4km/h N Common Buzzard 4 GRJ/S. Akkari
58 250 200 300 60 NtoS N N 4 9 10/04/2018 3 km/h ENE Kestrel 3 Ramzi Shahine
59 250 200 300 40 NW to SE N N 4 9.37 10/04/2018} = 3km/h ENE Kestrel 2 Ramzi Shahine
42 100 30 200 120 NtoS Y Y 5 9.18 {09/11/2018 Okm/h E Levant Sparrowhawk 1 GRJ
93 250 200 300 40 Eto W N N 5 8 —|05/08/2018 13 km/h WwW Kestrel 2 GRJ
94 250 200 300 90 SE to NW N N 5 9.14 |05/08/2018 13 km/h WwW Short-toed Eagle 1 GRJ
80 250 300 400 75 SSW to NNE N N 3 11.3 04/10/2018] 11 km/h ssw Kestrel 1 GRJ

81 250 200 300 180 circling then E N N 3 13.15 04/10/2018] = 7 km/h SSE Short-toed Eagle 1 GRJ

83 250 200 300 90 NE to SW N N 3 15.33 04/10/2018] = 7 km/h SSE Long-legged Buzzard 1 GRJ

72 250 200 300 90 EEN to WWS N N 1 8 13/3/2018] — Okm/h NNW _ {Kestrel 1 GRJ

73 250 200 300 90 EEN to WWS N N 1 8.35 13/3/2018] — Okm/h NNW _ {Kestrel 1 GRJ

7 250 200 300 60 Eto W N N 1 13.05 15/8/2017 6 km/h WSW _ {Long-legged Buzzard 1 GRJ

69 250 200 300 90 NtoS N N 5 11.12 [18/10/2018 2 km/h N Lesser Spotted agle 12 GRJ

71 250 200 300 60 NNE to SSW N N 5 15.2 {18/10/2018 3 km/h N Booted Eagle 1 GRJ

76 250 200 300 75 StoN N N 2 8.12 {20/3/2018 11km/h WwW Kestrel 1 GRJ

78 250 200 300 45 StoN N N 2 11.3 [20/3/2018 11km/h ssw Lesser Spotted agle 1 GRJ

47 250 200 300 240 NE to SW N N 2 9.2 25/9/2018} 3 km/h SW Short-toed Eagle 7 GRJ

50 250 200 300 90 NtoS N N 2 11.48 25/9/2018} = 7 km/h SW Common Buzzard 8 GRJ

8 250 200 300 30 NW to SE N N 2 9.15 29/8/2017 3 km/h SSW Kestrel 2 GRJ/Ramzi Chahine
9 250 200 300 60 SE to NW N N 2 9.32 29/8/2017 3 km/h SSW Kestrel 1 GRJ/Ramzi Chahine
11 250 200 300 150 NW to SSE N N 2 12.45 29/8/2017} —4km/h ssw White Pelican 11 GRJ/Ramzi Chahine
12 250 200 300 90 WtoE N N 2 13.24 29/8/2017] 4km/h SSW Short-toed Eagle 3 GRJ/Ramzi Chahine
14 250 200 300 120 NtoS N N 2 15.22 29/8/2017} 6 km/h ssw Black Kite 3 GRJ/Ramzi Chahine
18 250 200 300 90 NtoS N N 2 16.15 29/8/2017 7km/h SSW Booted Eagle 1 GRJ/Ramzi Chahine
5 650 600 700 140 NNE to SSW N N 1 9.15 |15/8//2017 3 km/h NE Levant Sparrowhawk 14 GRJ

40 350 300 400 90 NtoS N N 5 16.15 |10/03/2017 9 km/h N Common Crane 23 GRJ/Ramzi Chahine
22 350 300 400 75 NtoS N N 3 12.3 |09/05/2017 7km/h SSW Common Buzzard 1 GRJ/Elias Azar
88 350 300 400 75 StoN N N 5 10.46 05/01/2018 1km/h N Black Kite 6 GRJ/S. Akkari
89 350 300 400 150 StoN N N 5 13.03 05/01/2018] = 2km/h N Common Buzzard 1 GRJ/S. Akkari
52 350 300 400 75 Eto W N N 3 8.1 |10/02/2018 1.5 km/h NNE _ {Kestrel 1 GRJ

54 350 300 400 45 NNE to SSW N N 3 9.35 10/02/2018 4km/h NNE — {Honey Buzzard 1 GRJ

43 90 30 200 75 NNW to SSE Y N 1 10.05 |18/9/2018 2km/h SW Levant Sparrowhawk 2 GR] mid zone
64 350 300 400 75 NEto SW N N 4 14.4 10/04/2018 5 km/h ENE Long-legged Buzzard 2 GRJ/Ramzi Chahine
79 350 300 400 75 StoN N N 3 11.3 04/10/2018] 11 km/h ssw Kestrel 1 GRJ

82 350 300 400 75 StoE N N 3 15.2 04/10/2018] = 7 km/h SSE Honey Buzzard 3 GRJ

74 350 300 400 120 StoN N N 1 9.11 13/3/2018] 1.5 km/h NNE  |Short-toed Eagle 3 GRJ

4 350 300 400 120 NtoS N N 1 9.05 15/8//2017 3 km/h NE Black Kite 2 GRJ

84 350 300 400 90 StoN N N 4 8.22 17/4/2018 3 km/h Ss Short-toed Eagle 2 GRJ

86 350 300 400 180 StoN N N 4 11.08 [17/4/2018 4km/h Ss Common Buzzard 1 GRJ

68 350 300 400 30 NtoS N N 5 10.34 |18/10/2018 1km/h N Eurasian Sparrowhawk 1 GR]

70 350 300 400 60 NtoS N N 5 13.25 [18/10/2018 2 km/h N Lesser Spotted agle 1 GRJ

44 350 300 400 75 NNW to SSE N N 1 11.25 [18/9/2018 4.5 km/h SW White Stork 15 GRJ

45 350 300 400 75 NNW to SSE N N 1 12.1 {18/9/2018 7 km/h SW White Stork 7 GRJ

31 350 300 400 75 NE to SW N N 4 13.57 19/9/2017 8 km/h NNE — {Long-legged Buzzard 1 GRJ

48 350 300 400 50 NtoS N N 2 10.25 25/9/2018} —4km/h SW Black Kite 2 GRJ

51 350 300 400 150 NNW to SSE N N 2 13.22 25/9/2018} —9km/h SW Common Crane 3 GRJ

29 120 30 200 90 NtoS Y N 4 10.45 |19/9/2017 7km/h N Levant Sparrowhawk 4 GR] mid zone
16 350 300 400 35 NNW to SSE N N 2 15.31 29/8/2017 7km/h SSW Eurasian Sparrowhawk 1 GRJ/Ramzi Chahine
37 450 400 500 70 NEto SW N N 5 10.12 |10/03/2017 6 km/h N Booted Eagle 1 GRJ/Ramzi Chahine
21 450 400 500 70 NtoS N N 3 11.08 [09/05/2017 6 km/h ssw Black Kite 1 GRJ/Elias Azar
2 450 400 500 75 NtoS N N 3 15.58 |09/05/2017 8km/h SSW Greater Spotted Eagle 1 GRJ/Elias Azar
75 450 400 500 180 NW to SE N N 1 10.19 13/3/2018] 1.5km/h | Undefined |Long-legged Buzzard 1 GRJ

2 550 500 600 180 NW to SSE N N 1 11.12 08/08/2017 4km/h NE W. Pelican 23 GRJ/Saad AKARI
66 550 500 600 60 NtoS N N 5 8.45 18/10/2018 1km/h N Short-toed Eagle 1 GRJ

49 80 30 200 90 NtoS Y N 2 10.5 |25/9/2018 5 km/h SW Levant Sparrowhawk 2 GR]

15 350 300 400 240 NNW to SSE N N 2 15.31 |29/8/2017 6 km/h SSW Levant Sparrowhawk 22 GRJ/Ramzi Chahine
28 650 600 700 60 NtoS N N 4 10.12 19/9/2017 6 km/h N Egyptian Vulture 1 GRJ

APPENDIX N
NOISE ASSESSMENT REPORT
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:40/3.2.737

DECIBEL - Main Result

Calculation: construction: tracks laying

Noise calculation model:

1SO 9613-2 General

Wind speed (in 10 m height):

Loudest up to 95% rated power

Ground attenuation:

Alternative

Meteorological coefficient, CO:

0,0 4B
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue

Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margin:

0,0 dB; Uncertainty margin in NSA has priority

Deviation from "official" noise demands. Negative is more spas
restrictive, positive is less restrictive.: a we
0,0 dB(A) Scale 1:200.000
> Existing WTG @ Noise sensitive area
WTGs
WTG type Noise data
Longitude Latitude Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
data/Description rated diameter height speed tones
[m] [kw] [m] [m] [m/s] [dB(A)]
1 36,261248° E 34,478274° N 1.922,3 Excavator No ABC Machinery-1/1 i 1,0 2,5 USER Excavator (95%) 107,0 No
2 36,260583° E 34,474870° N_1.934,9 Excavator No ABC Machinery-1/1 1 10 2,5 USER Excavator (95%) 107,0 No
3 36,261248° E 34,478274° N 1.922,3 Roller No ABC Machinery-1/1 1 10 2,5 USER Roller (95%) 1070 No
4 36,260583° E 34,474870° N 1.934,9 Roller No ABC Machinery-1/1 1 10 2,5 USER Roller (95%) 1070 No
5 36,260583° E 34,474870° N 1.934,9 Dump truck No ABC Machinery-1/1 1 1,0 2,5 USER Dump Truck (95%) 115,0 No
6 36,261248° E 34,478274° N 1.922,3 Dump truck No ABC Machinery-1/1 1 1,0 2,5 USER Dump Truck (95%) 115,0 No
7 36,260583° E 34,474870° N 1.934,9 Dump truck No ABC Machinery-1/1 1 10 2,5 USER Dump Truck (95%) 15,0 No
8 36,261248° E 34,478274° N 1.922,3 Dump truck No ABC Machinery-1/1 1 1,0 2,5 USER Dump Truck (95%) 115,0 No
9 36,260583° E 34,474870° N 1.934,9 Dozer No ABC Machinery-1/1 1 10 2,5 USER Dozer (95%) 1090 No
10 36,261248° E 34,478274° N 1.922,3 Dozer No ABC Machinery-1/1 1 10 2,5 USER Dozer (25%) 1090 No

Calculation Results

Sound level

Noise sensi Demands Sound level Demands fulfilled ?
No. Name Longitude Latitude Zz Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP 30: house under construction 36,272567° E 34,511469°N 1.430,9 5,0 55 30 Yes
33 LWP 33:house 36,248528° E 34,508982°N 1.194,7 5,0 55 30 Yes
46 LWP 46:occupied house in summer 36,278525° E 34,504084°N 1.396,2 5,0 55 32 Yes
53 LWP 53:house 36,279899° E 34,495307°N 1.495,7 5,0 55 35 Yes
55 LWP 55:villa 36,278413° E 34,492443°N 1.554,1 5,0 55 37 Yes
57 LWP 57:house 36,277015° E 34,489582°N 1.579,6 5,0 55 39 Yes
61 LWP 61:house 36,274565° E 34,484235°N 1.584,6 5,0 55 43 Yes
68 LWP 68: house 36,270268° E 34,477126°N 1.696,3 5,0 55 48 Yes
73 LWP 73: house 36,268675° E 34,473917°N 1.700,8 5,0 55 49 Yes
78 LWP 78: house 36,264729° E 34,458423°N 1.714,2 5,0 55 39 Yes
82 LWP 82: house 36,223728° E 34,450359°N 1.755,7 5,0 55 28 Yes
85 LWP 85: house 36,256086° E 34,450161°N 1.850,8 5,0 55 34 Yes
89 LWP 89: house 36,256862° E 34,447384° N 1.838,9 5,0 55 33 Yes
94 LWP 94: house 36,235096° E 34,438907°N 1.959,5 5,0 55 27 Yes
97 LWP 97: house 36,249680° E 34,438785°N 1.954,6 5,0 55 28 Yes
98 LWP 98: house 36,237141° E 34,434363°N 1.916,0 5,0 55 25 Yes

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 27.01.2019 11:59/1 WindPRO we
Project:

18-1-3019

DECIBEL - Main Result

Description:

Akkar Wind Farm

Calculation: construction: tracks laying
Distances (m)

NSA
30
33
46
53
55
57
61
68
73
78
82
85
89
94
97
98

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

WTG
1
3828
3603
3275
2551
2227
1917
1391
839
836
2226
4636
3156
3452
4986
4509
5353

2
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345,
2773
3069
4628
4128
4985

3
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

4
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

5
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345,
2773
3069
4628
4128
4985,

6
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

7
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

8
3828
3603
3275,
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353

9
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

10
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:40/3.2.737

27.01.2019 11:59 / 2 windPro @
Project:

18-1-3019

Description:
Akkar Wind Farm

DECIBEL - Main Result

Calculation: construction: foundation excavation
Noise calculation model:
1SO 9613-2 General
Wind speed (in 10 m height):
Loudest up to 95% rated power
Ground attenuation:

Alternative

Meteorological coefficient, CO:

0,0 dB

Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue
Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margin:

0,0 dB; Uncertainty margin in NSA has priority

ened
Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:41/3.2.737

Deviation from "official" noise demands. Negative is more :
restrictive, positive is less restrictive.: ie We
0,0 dB(A) Scale 1:200.000
> Existing WTG @ Noise sensitive area
WTGs
WTG type Noise data
Longitude Latitude Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
data/Description rated" diameter height speed tones
[m] [kw] [m] [m] [m/s] [4B(A)]
1 36,260583° E 34,474870° N 1.934,9 Dump truck No ABC Machinery-1/1 i 1,0 2,5 USER Dump Truck (95%) 115,0 No
2 36,261248° E 34,478274° N 1.922,3 Dump truck No ABC Machinery-1/1 1 10 2,5 USER Dump Truck (95%) 115,0 No
3. 36,260583° E 34,474870° N 1.934,9 Dump truck No ABC Machinery-1/1 1 10 2,5 USER Dump Truck (95%) 115,0 No
4 36,261248° E 34,478274° N 1.922,3 Dump truck No ABC Machinery-1/1 1 10 2,5 USER Dump Truck (95%) 115,0 No
5 36,260583° E 34,474870° N 1.934,9 Breaker No ABC Machinery-1/1 1 10 2,5 USER Breaker (95%) 1200 No
6 36,261248° E 34,478274° N 1.922, Breaker No ABC Machinery-1/1 1 10 2,5 USER Breaker (95%) 1200 No
7 36,260583° E 34,474870° N_1.934,9 Excavator No ABC Machinery-1/1 1 10 2,5 USER Excavator (95%) 107,0 No
8 36,261248° E 34,478274° N_1.922,3 Excavator No ABC Machinery-1/1 1 1,0 2,5 USER Excavator (95%) 107,0 No
Calculation Results
Sound level
Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude Latitude Z_—_Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]
30 LWP 30: house under construction 36,272567° E 34,511469°N 1.430,9 5,0 55 33 Yes
33 LWP 33:house 36,248528° E 34,508982°N 1.194,7 5,0 55 34 Yes
46 LWP 46:occupied house in summer 36,278525° E 34,504084° N. 1.396,2 5,0 55 35 Yes
53 LWP 53:house 36,279899° E 34,495307° N 1.495,7 5,0 55 39 Yes
55 LWP 55:villa 36,278413° E 34,492443° N 1.554,1 5,0 55 40 Yes
57 LWP 57:house 36,277015° E 34,489582°.N 1.579,6 5,0 55 42 Yes
61 LWP 61:house 36,274565° E 34,484235° N 1.584,6 5,0 55 46 Yes
68 LWP 68: house 36,270268° E 34,477126° N 1.696,3 5,0 55 52 Yes
73 LWP 73: house 36,268675° E 34,473917° N 1.700,8 5,0 55 53 Yes
78 LWP 78: house 36,264729° E 34,458423°N 1.714,2 5,0 55 42 Yes
82 LWP 82: house 36,223728° E 34,450359° N 1.755,7 5,0 55 31 Yes
85 LWP 85: house 36,256086° E 34,450161°N 1.850,8 5,0 55 38 Yes
89 LWP 89: house 36,256862° E 34,447384° N 1.838,9 5,0 55 36 Yes
94 LWP 94: house 36,235096° E 34,438907°.N 1.959,5 5,0 55 30 Yes
97 LWP 97: house 36,249680° E 34,438785° N 1.9546 5,0 55 32 Yes
98 LWP 98: house 36,237141° E 34,434363° N 1.916,0 5,0 55 28 Yes
Distances (m)
WIG
NSA 1 2 3 4 5 6 7 8

30 4208 3828 4208 3828 4208 3828 4208 3828
33 3944 3603 3944 3603 3944 3603 3944 3603
46 3637 3275 3637 3275 3637 3275 3637 3275
53 2880 2551 2880 2551 2880 2551 2880 2551

To be continued on next page...

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

28.01.2019 15:52 / 1 windPro @
Project:

18-1-3019

DECIBEL - Main Result
Calculation: construction: foundation excavation

Description:

Akkar Wind Farm

...continued from previous page

NSA
55
57
61
68
73
78
82
85
89
94
97
98

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

2
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353,

3
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

4
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

5
2547
2224
1653

925

751
1864
4345,
2773
3069
4628
4128
4985,

6
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

7
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

8
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:41/3.2.737

28.01.2019 15:52 /2 windPRo @
Pret Desction: anid use: ; RAMBGLL
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7

DE-20097 Hamburg

+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:40/3.2.737

DECIBEL - Main Result

Calculation: construction: concreting

Noise calculation model:

1SO 9613-2 General

Wind speed (in 10 m height):

Loudest up to 95% rated power

Ground attenuation:

Alternative

Meteorological coefficient, CO:

0,0 4B

Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue

Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margin:

0,0 dB; Uncertainty margin in NSA has priority

Deviation from "official" noise demands. Negative is more ¢
restrictive, positive is less restrictive.: i z
0,0 dB(A) Scale 1:200.000
> Existing WTG ® Noise sensitive area
WTGs
WTG type Noise data
Longitude Latitude Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
data/Description rated diameter height speed tones
{m] [kW] [m] [mm] [m/s] [dB(A)]
1 36,260583° E 34,474870° N 1.934,9 Mixer truck No ABC Machinery-11 1 1,0 2,5. USER Mixer Truck (95%) 108,0 No
2 36,261248° E 34,478274° N 1.922,3 No ABC Machinery-1/1 1 1,0 2,5 USER Mixer Truck (95%) 108,0 No
3 36,260583° E 34,474870° N 1.934,9 Mixer truck No ABC Machinery-1/1 1 1,0 2,5. USER Mixer Truck (95%) 108,0 No
4 36,261248° E 34,478274° N. 1.922,3 Mixer truck No ABC Machinery-1/1 1 1,0 2,5 USER Mixer Truck (95%) 108,0 No
5 36,260583° E 34,474870° N 1.934,9 Mixer truck (idling) No ABC Machinery-1/1 1 1,0 2,5 USER Mixer Truck (idling) (95%) 99,0 No
6 36,261248° E 34,478274° N 1.922,3 Mixer truck (idling) No ABC Machinery-1/1 1 1,0 2,5. USER Mixer Truck (idling) (95%) 99,0 No
7 36,260583° E 34,474870° N 1.934,9 Concrete Pumping No ABC Machinery-1/1 1 1,0 2,5 USER Concrete Pumping (95%) 1060 No
8 36,261248° E 34,478274° N 1.922,3 Concrete Pumping No ABC Machinery-1/1 1 1,0 2,5 USER Concrete Pumping (95%) 1060 No

Calculation Results

Sound level

Noise sensi Demands Sound level Demands fulfilled ?
No. Name Longitude Latitude Z_—_Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP 30: house under construction 36,272567° E 34,511469°N 1.430,9 5,0 55 23 Yes
33 LWP 33:house 36,248528° E 34,508982° N 1.194,7 5,0 55 24 Yes
46 LWP 46:occupied house in summer 36,278525° E 34,504084° N. 1.396,2 5,0 55 25 Yes
53 LWP 53:house 36,279899° E 34,495307° N 1.495,7 5,0 55 29 Yes
55 LWP 55:villa 36,278413° E 34,492443° N 1.554,1 5,0 55 30 Yes
57 LWP 57:house 36,277015° E 34,489582° N 1.579,6 5,0 55 32 Yes
61 LWP 61:house 36,274565° E 34,484235° N 1.584,6 5,0 55 36 Yes
68 LWP 68: house 36,270268° E 34,477126° N 1.696,3 5,0 55 42 Yes
73 LWP 73: house 36,268675° E 34,473917° N 1.700,8 5,0 55 43 Yes
78 LWP 78: house 36,264729° E 34,458423° N 1.714,2 5,0 55 33 Yes
82 LWP 82: house 36,223728° E 34,450359° N 1.755,7 5,0 55 24 Yes
85 LWP 85: house 36,256086° E 34,450161°N 1.850,8 5,0 55 28 Yes
89 LWP 89: house 36,256862° E 34,447384° N 1.838,9 5,0 55 26 Yes
94 LWP 94: house 36,235096° E 34,438907°.N 1.959,5 5,0 55 20 Yes
97 LWP 97: house 36,249680° E 34,438785° N 1.954,6 5,0 55 22 Yes
98 LWP 98: house 36,237141° E 34,434363° N 1.916,0 5,0 55 19 Yes

Distances (m)

WIG

NSA 1 2 3 4 5 6 7 8
30 4208 3828 4208 3828 4208 3828 4208 3828
33 3944 3603 3944 3603 3944 3603 3944 3603
46 3637 3275 3637 3275 3637 3275 3637 3275
53 2880 2551 2880 2551 2880 2551 2880 2551

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 28.01.2019 15:50/1 WindPRO we
Project:

18-1-3019

DECIBEL - Main Result

Description:

Akkar Wind Farm

Calculation: construction: concreting
...continued from previous page

NSA
55
57
61
68
73
78
82
85
89
94
97
98

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

2
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353,

3
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

4
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

5
2547
2224
1653

925

751
1864
4345,
2773
3069
4628
4128
4985,

6
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

7
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

8
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:40/3.2.737

28.01.2019 15:50 / 2 windPRo @
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:41/3.2.737

DECIBEL - Main Result

Calculation: construction: turbine erection

Noise calculation model:

1SO 9613-2 General

Wind speed (in 10 m height):

Loudest up to 95% rated power

Ground attenuation:

Alternative

Meteorological coefficient, CO:

0,0 4B
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue

Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margin:

0,0 dB; Uncertainty margin in NSA has priority

Deviation from "official" noise demands. Negative is more
restrictive, positive is less restrictive.:

Scale 1:200.000

0,0 dB(A)
> Existing WTG ® Noise sensitive area
WTGs
WTG type Noise data
Longitude Latitude Z Row Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
data/Description rated diameter height speed tones
[m] {kw} [m] [m] [m/s] [4B(A)]

1 36,260583° E 34,474870° N 1.934,9 mobile crane No ABC Machinery-1/1 1 1,0 2,5 USER Mobile crane (95%) 106,0 No
2 36,261248° E 34,478274° N 1.922,3 mobile crane No ABC Machinery-1/1 1 1,0 2,5 USER Mobile crane (95%) 106,0 No
3 36,260583° E 34,474870° N 1.934,9 mobile crane No ABC Machinery-1/1 1 1,0 2,5 USER Mobile crane (95%) 106,0 No
4 36,261248° E 34,478274° N 1.922,3 mobile crane No ABC Machinery-1/1 1 1,0 2,5 USER Mobile crane (95%) 106,0 No
5 36,260583° E 34,474870° N 1.934,9 fladbed truck © No ABC Machinery-1/1 1 1,0 2,5 USER Flatbed Truck (95%) 108,0 No
6 36,261248° E 34,478274° N 1.922,3 flatbed truck No ABC Machinery-1/1 1 1,0 2,5 USER Flatbed Truck (95%) 108,0 No
7 36,260583° E 34,474870° N 1.934,9 fladbed truck © No ABC Machinery-1/1 1 1,0 2,5 USER Flatbed Truck (95%) 108,0 No
8 36,261248° E 34,478274° N 1.922,3 flatbed truck No ABC Machinery-1/1 1 1,0 2,5 USER Flatbed Truck (95%) 108,0 No
9 36,260583° E 34,474870° N 1.934,9 fladbed truck No ABC Machinery-1/1 1 1,0 2,5 USER Flatbed Truck (95%) 108,0 No
10 36,261248° E 34,478274° N 1.922,3 flatbed truck No ABC Machinery-1/1 1 1,0 2,5 USER Flatbed Truck (95%) 108,0 No

Calculation Results

Sound level

Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude Latitude Zz Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP 30: house under construction 36,272567° E 34,511469° N 1.430,9 5,0 55 25 Yes
33 LWP 33:house 36,248528° E 34,508982°N 1.194,7 5,0 55 26 Yes
46 LWP 46:occupied house in summer 36,278525° E 34,504084°N 1.396,2 5,0 55 27 Yes
53 LWP 53:house 36,279899° E 34,495307°N 1.495,7 5,0 55 31 Yes
55 LWP 55:villa 36,278413° E 34,492443°N 1.554,1 5,0 55 32 Yes
57 LWP 57:house 36,277015° E 34,489582°N 1.579,6 5,0 55 34 Yes
61 LWP 61:house 36,274565° E 34,484235°N 1.584,6 5,0 55 38 Yes
68 LWP 68: house 36,270268° E 34,477126°N 1.696,3 5,0 55 44 Yes
73 LWP 73: house 36,268675° E 34,473917°N 1.700,8 5,0 55 45 Yes
78 LWP 78: house 36,264729° E 34,458423°N 1.714,2 5,0 55 35 Yes
82 LWP 82: house 36,223728° E 34,450359°N 1.755,7 5,0 55 23 Yes
85 LWP 85: house 36,256086° E 34,450161°N 1.850,8 5,0 55 30 Yes
89 LWP 89: house 36,256862° E 34,447384° N 1.838,9 5,0 55 28 Yes
94 LWP 94: house 36,235096° E 34,438907°N 1.959,5 5,0 55 22 Yes
97 LWP 97: house 36,249680° E 34,438785°N 1.954,6 5,0 55 24 Yes
98 LWP 98: house 36,237141° E 34,434363°N 1.916,0 5,0 55 20 Yes

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 28.01.2019 15:54/1 WiNdPRO we
Project:

18-1-3019

DECIBEL - Main Result

Description:

Akkar Wind Farm

Calculation: construction: turbine erection
Distances (m)

NSA
30
33
46
53
55
57
61
68
73
78
82
85
89
94
97
98

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

WTG
1
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

2
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353,

3
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

4
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

5
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345,
2773
3069
4628
4128
4985,

6
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

7
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

8
3828
3603
3275,
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986,
4509
5353

9
4208
3944
3637
2880
2547
2224
1653

925

751
1864
4345
2773
3069
4628
4128
4985

10
3828
3603
3275
2551
2227
1917
1391

839

836
2226
4636
3156
3452
4986
4509
5353

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

26.01.2019 19:41/3.2.737

28.01.2019 15:54 / 2 windPro @
re oes arsed wer
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL
Stadtdeich 7

DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:13/3.2.737

DECIBEL - Main Result

Calculation: LWP Vetsas V150
ISO 9613-2 Germany

The calculation is based on the international norm "ISO 9613-2
Acoustics - Attenuation of sound during propagation outdoors"

Loudest up to 95% rated power
Meteorological correction factor, CO: 0,0 dB

All coordinates are in
Geo [deg]-WGs84

WP 1778
Harb ag

Scale 1:200.000
A New WTG @ Noise sensitive area
WTGs
WTG type Noise data

Longitude Latitude Z_~—_—Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwAyref Pure
rated ' diameter height speed tones

(m] (Kw] {mJ [m] [m/s] [4B(A)]

LWP 07 36,264865° E 34,495376° N 1.814,4 VESTAS V150-4.2 4200 150...Yes_ VESTAS : 4.200  150,0 105,0 USER 104,9 dB(A) + 1 dB(A) (95%) 105,9

LWP 08 36,267003° E 34,492722° N
LWP 09 36,265293° E 34,488954° N
LWP 10 36,262879° E 34,485213° N
LWP 11 36,261147° E 34,481430° N
LWP 12 36,261248° E 34,478274° N
LWP 13 36,260583° E 34,474870° N
LWP 14 36,260211° E 34,471455° N
LWP 15 36,257625° E 34,467738° N
LWP 16 36,251352° E 34,463613° N
LWP 17. 36,245957° E 34,459301° N
LWP 18 36,242165° E 34,455185° N
LWP 19 36,240424° E 34,451469° N
LWP 20 36,241245° E 34,448386° N

Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS
Yes VESTAS

4.200 150,0 1050 USER 104,9 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 104,9 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 104,9 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 104,9 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 104,9 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
LWP 21 36,242901° E 34,445685° N Yes VESTAS 4.200 150,0 1050 USER 104,9 dB(A) + 1.dB(A) (95%) 1059 No
LWP 22. 36,241779° E 34,442166° N. 2.204,3 VESTAS V1S0-4.2 4200 150... Yes. VESTAS ; 4.200 150,0 1050 USER 1049 dB(A) + 1.dB(A) (95%) 1059 No
LWP 23 36,242651° E 34,439372°N 2.149,3 VESTAS V150-4.2 4200 150... Yes VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9 dB(A) + 1dB(A) (95%) 1059 No

Calculation Results

Sound level

Demands Sound level Demands fulfilled ?

Longitude _Lattitude Z —_Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]
30 LWP: 30 house under construction _36,272567° E 34,511469° N 1.430,9 5,0 45,0 29,0 Yes
33 LWP: 33 house 36,248528° E 34,508982°N 1.194,7 5,0 45,0 27,2 Yes
46 LWP: 46 occupied house in summer 36,278525° E 34,504084°N. 1.396,2 5,0 45,0 30,5 Yes
53 LWP: 53 house 36,279899° E 34,495307°N. 1.495,7 5,0 45,0 34,0 Yes
55 LWP: 55 villa 36,278413° E 34,492443° N. 1.554,1 5,0 45,0 35,5 Yes
57 LWP: 57 house 36,277015° E 34,489582° N 1.579,6 5,0 45,0 37,2 Yes
61 LWP: 61 house 36,274565° E 34,484235° N 1.584,6 5,0 45,0 38,0 Yes
68 LWP: 68 house 36,270268° E 34,477126°N 1.696,3 5,0 45,0 40,3 Yes
73 LWP: 73 house 36,268675° E 34,473917° N 1.700,8 5,0 45,0 41,3 Yes
78 LWP: 78 house 36,264729° E 34,458423°N 1.714,2 5,0 45,0 35,9 Yes
82 LWP: 82 house 36,223728° E 34,450359° N 1.755,7 5,0 45,0 34,3 Yes
85 LWP: 85 house 36,256086° E 34,450161°N 1.850,8 5,0 45,0 38,3 Yes
89 LWP: 89 house 36,256862° E 34,447384° N 1.838,9 5,0 45,0 37,4 Yes
94 LWP: 94 house 36,235096° E 34,438907° N 1.959,5 5,0 45,0 40,1 Yes
97 LWP: 97 house 36,249680° E 34,438785° N 1.954,6 5,0 45,0 41,2 Yes
98 LWP: 98 house 36,237141° E 34,434363° N 1.916,0 5,0 45,0 38,3 Yes

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck o4.02.201910:13/1  WindPRO »
Project:

18-1-3019

Description:

Akkar Wind Farm

DECIBEL - Main Result
Calculation: LWP Vetsas V150
Distances (m)

WTG
LWP 07
LWP 08
LWP 09
LWP 10
LWP 11
LWP 12
LWP 13
LWP 14
LWP 15
LWP 16
LWP 17
LWP 18
LWP 19
LWP 20
LWP 21
LWP 22
LWP 23

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

30
1921
2142
2586
3047
3495,
3828
4208
4583
5043
5657
6284
6842
7284
7569
7793
8195
8460

33
2129
2477
2704
2949
3270
3603
3944
4301
4653
5041
5518
5999
6426
6758
7043
7441
7744

46
1584
1646
2073
2540
2978
3275
3637
3993,
4467
5139
5801
6373
6808
7067
7261
7656
7902

53
1381
1219
1516
1924
2311
2551
2880
3206
3681
4388
5069
5644
6069
6303
6472
6859
7089

55
1287
1049
1266
1637
2003
2227
2547
2868
3342
4052
4735
5310
5733
5964
6130
6517
6745

57
1288

984
1079
1386
1716
1917
2224
2536
3009
3724
4409
4983
5404
5631
5793
6179
6405,

61
1524
1170
1000
1079
1272
1391
1653
1937
2403
3129
3817
4389
4803
5021
5174
5557
5779

68
2085
1757
1390
1125

965

839

925
1118
1561
2296
2984
3550
3954
4158
4301
4681
4899

73
2407
2092
1697
1362
1083

836

751

824
1225
1960
2644
3203
3598
3793
3928
4304
4519

78
4101
3812
3388
2978
2574
2226
1864
1505
1223
1358
1728
2105
2364
2429
2455
2776
2931

82
6265
6158
5739
5283
4870
4636
4345
4090
3664
2935
2272
1778
1540
1625
1837
1892
2124

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7

DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:13/3.2.737

85
5082
4828
4387
3940
3501
3156
2773
2393
1956
1555
1377
1396
1447
1378
1310
1587
1720

89
5376
5117
4678
4234
3799
3452
3069
2689
2260
1871
1659
1605
1578
1440
1297

94
6838,
6653
6209
5738
5292
4986
4628
4287
3811
3123
2474
1920
1478
1194
1040

97
6433
6194
5749
5293
4848
4509
4128
3752
3295,
2759
2302
1947
1645
1318

987

98
7234
7034
6588
6119
5670
5353
4985
4630
4155
3499
2884
2356
1922
1601
1363

1503 713 818 965
1580 697 650 752

04.02.2019 10:13 / 2 windPro @
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com
cate

04.02.2019 10:21/3.2.737

DECIBEL - Main Result

Calculation: LWP Vestas V150 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar
Noise calculation model:
1SO 9613-2 General
Wind speed (in 10 m height):
Loudest up to 95% rated power
Ground attenuation:
Alternative
Meteorological coefficient, Ct
0,0 4B
Type of demand in calculation:
1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:
All noise values are mean values (Lwa) (Normal)
Pure tones:
Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue
Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margi
0,0 dB; Uncertainty margin in model has priority
Deviation from "official" noise demands. Negative is more
restrictive, positive is less rest
0,0 dB(A) Scale 1:400.000

@ Noise sensitive area

WTGs
WTG type Noise data
Longitude Latitude» Z_~—~Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwAyref Pure
rated’ diameter height speed tones
[im] (KW) mi] [mi] {m/s} [4B(A)]

HA01 36,332394°E 34,603649° N 848,4 VESTAS V150-4.2 4200 150.,
HA 02 36,333189°E 34,606740° N  789,3 VESTAS V150-4.2 4200 150.,
HA 03 36,335620°E 34,609831° N 804,6 VESTAS V150-4.2 4200 150.,
HA 04 36,337634°E 34,611975°N 16,1 VESTAS V150-4.2 4200 150.,
HA 05 36,337789°E 34,616333°N 789,3 VESTAS V150-4.2 4200 150.,
HA 06 36,339466°E 34,619146° N  740,4 VESTAS V150-4.2 4200 150.,
HA.07 36,339759° E 34,623272°N 701,3 VESTAS V150-4.2 4200 150.,
HA 08 36,341350°E 34,626390° N 710,0 VESTAS V150-4.2 4200 150.,
HA 09 36,341012°E 34,629105° N  669,8 VESTAS V150-4.2 4200 150.,
HA 10 36,342218° E 34,632007° N  668,8 VESTAS V150-4.2 4200 150.,
HA 11 36,343425°E 34,634512° N 638,1 VESTAS V150-4.2 4200 150.,
HA 12 36,343003°E 34,638163°N S61,2 VESTAS V150-4.2 4200 150.,
HA 13. 36,342989° E 34,640984° N 538,6 VESTAS V150-4.2 4200 150.,
HA 14 36,343501°E 34,643735° N  484,0 VESTAS V150-4.2 4200 150.,
HA 15 36,344782°E 34,647360° N 464,2 VESTAS V150-4.2 4200 150.,
HA 16 36,343792° E 34,650007° N  407,4 VESTAS V150-4.2 4200 150.,

LWP 07 36,264865° E 34,495376° N 1.814,4 VESTAS V150-4.2 4200 150.

LWP 08 36,267003° E 34,492722°N 1.829,7 VESTAS V150-4.2 4200 150.

LWP 09 36,265293° E 34,488954° N 1.903,8 VESTAS V150-4.2 4200 150.

LWP 10 36,262879°E 34,485213°N 1.914,9 VESTAS V150-4.2 4200 150.

LWP 11 36,261147°E 34,481430° N_1.936,5 VESTAS V150-4.2 4200 150.

LWP 12 36,261248° E 34,478274° N_1.922,3 VESTAS V150-4.2 4200 150.

LWP 13 36,260583° E 34,474870° N_ 1.934,9 VESTAS V150-4.2 4200 150.

LWP 14 36,260211° E 34,471455° N.1.851,7 VESTAS V150-4.2 4200 150.

LWP 15 36,257625° E 34,467738° N_1,988,4 VESTAS V150-4.2 4200 150.

LWP 16 36,251352°E 34,463613° N 2.072,4 VESTAS V150-4.2 4200 150.

LWP 17 36,245957° E 34,459301° N.2.107,8 VESTAS V150-4.2 4200 150.

LWP 18 36,242165° E 34,455185° N 2.115,4 VESTAS V150-4.2 4200 150.

LWP 19 36,240424° E 34,451469° N.2.139,2 VESTAS V150-4.2 4200 150.

LWP 20 36,241245° E 34,448386° N. 2.184,4 VESTAS V150-4.2 4200 150.

LWP 21 36,242901° E 34,445685° N.2.193,4 VESTAS V150-4.2 4200 150.

LWP 22 36,241779° E 34,442166° N.2.204,3 VESTAS V150-4.2 4200 150.

LWP 23 36,242651° E 34,439372°N. 2.149,3 VESTAS V150-4.2 4200 150.
SA 02 36,330964° E 34,587939°N 914,2 NORDEX N149/4.

SA 03 36,329828° E 34,584283°N 949,8 NORDEX N149/4.
SA 04 36,327887° E 34,580411° N _ 965,4 NORDEX N149/4.
SA05 36,330809° E 34,578547°N  959,2 NORDEX N149/4.
SA.06 36,328890° E 34,574900° N.1.048,1 NORDEX N149/4.
SA 07 36,326668° E 34,571152°N_1.083,8 NORDEX N149/4.
SA 08 36,334428° E 34,570455° N_1.065,9 NORDEX N149/4.
SA09 36,324544° E 34,567019° N.1.074,9 NORDEX N149/4.
SA 10 36,333188° E 34,566940° N.1.077,5 NORDEX N149/4.
SA 11 36,322257° E 34,563207° N_ 1.036,3 NORDEX N149/4.
SA 13 36,320570° E 34,559367° N.1.056,2 NORDEX N149/4.
SA 14 36,330057° E 34,559516°N. 1.100,2 NORDEX N149/4.
SA 15 36,318416° E 34,555775° N_1.026,0 NORDEX N149/4.
SA 17 36,319296° E 34,552888°N.1.036,1 NORDEX N149/4.
SA 18 36,321037° E 34,549404°N. 1.124,2 NORDEX N149/4.
SA 19 36,320700° E 34,545967°N.1.154,3 NORDEX N149/4.
SA 20 36,322230° E 34,542980° N.1.168,5 NORDEX N149/4.
SA 21 36,329271° E 34,542225° N.1.153,2 NORDEX N149/4.
SA 22 36,320636° E 34,538496°N. 1.175,6 NORDEX N149/4.
SA 23 36,320604° E 34,534624°N. 1.208,1 NORDEX N149/4.
SA 24 36,317041° E 34,531159° N. 1.237,8 NORDEX N149/4.

To be continued on next page...

VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
NORDEX N149/4.0-45-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 04.02.2019 10:1/1 WindPRO we
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:21/3.2.737

DECIBEL - Main Result
Calculation: LWP Vestas V150 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar

continued from previous page

WTG type Noise data
Longitude Latitude» Z~—=Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
rated "diameter height speed tones

Im tw] fm] fm] {m/s}. [48(A)]

SA 25 36,325734° E 34,529126° N_1.257,2 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) +1 dB(A) (95%) 1091 No
SA 28 36,313252° E 34,524313° N_1.285,8 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) +1 dB(A) (95%) 1091 No

Calculation Results

Sound level

Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude _Lattitude Z_—_Imission height Noise. From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP: 30 house under construction _36,272567° E 34,511469° N 1.430,9 5,0 45,0 30,0 Yes
33 LWP: 33 house 36,248528° E 34,508982°N 1.194,7 5,0 45,0 27,6 Yes
46 LWP: 46 occupied house in summer 36,278525° E 34,504084°N 1.396,2 5,0 45,0 31,4 Yes
53 LWP: 53 house 36,279899° E 34,495307°N. 1.495,7 5,0 45,0 343 Yes
55 LWP: 55 villa 36,278413° E 34,492443°N. 1.554,1 5,0 45,0 35,7 Yes
57 LWP: 57 house 36,277015° E 34,489582° N 1.579,6 5,0 45,0 37,3 Yes
61 LWP: 61 house 36,274565° E 34,484235° N 1.584,6 5,0 45,0 38,0 Yes
68 LWP: 68 house 36,270268° E 34,477126°N 1.696,3 5,0 45,0 40,3 Yes
73 LWP: 73 house 36,268675° E 34,473917° N 1.700,8 5,0 45,0 41,3 Yes
78 LWP: 78 house 36,264729° E 34,458423°N 1.714,2 5,0 45,0 35,9 Yes
82 LWP: 82 house 36,223728° E 34,450359° N 1.755,7 5,0 45,0 34,3 Yes
85 LWP: 85 house 36,256086° E 34,450161°N 1.850,8 5,0 45,0 38,3 Yes
89 LWP: 89 house 36,256862° E 34,447384° N 1.838,9 5,0 45,0 37,4 Yes
94 LWP: 94 house 36,235096° E 34,438907° N. 1.959,5 5,0 45,0 40,1 Yes
97 LWP: 97 house 36,249680° E 34,438785° N 1.954,6 5,0 45,0 41,2 Yes
98 LWP: 98 house 36,237141° E 34,434363° N 1.916,0 5,0 45,0 38,3 Yes

Distances (m)
WIG 30 33 46 53 55 57 61 68 73 78 82 85 89 94 97 98
HA Q1 11611 13025 12105 12953 13299 13641 14276 15155 15540 17273 19723 18418 18677 20349 19810 20724
HA 02 11948 13346 12449 13299 13644 13987 14622 15501 15886 17619 20056 18763 19023 20690 20155 21065
HA 03 12355 13754 12853 13700 14046 14388 15023 15902 16287 18019 20464 19165 19424 21096 20557 21470
HA 04 12652 14055 13145 13990 14336 14678 15313 16193 16578 18308 20763 19456 19714 21391 20848 21764
HA 05 13087 14459 13593 14444 14790 15132 15767 16646 17031 18764 21189 19908 20168 21832 21300 22209
HA 06 13435 14804 13941 14791 15136 15479 16114 16993 17378 19111 21536 20256 20515 22180 21647 22557
HA 07 13856 15199 14372 15227 15572 15915 16549 17428 17813 19548 21949 20690 20951 22605 22081 22985
HA 08 14230 15568 14747 15602 15948 16290 16925 17803 18188 19923 22322 21066 21326 22980 22457 23360
HA 09 14488 15804 15013 15872 16218 16560 17195 18073 18458 20195 22571 21334 21596 23240 22725 23623
HA 10 14826 16135 15353 16213 16558 16901 17535 18413 18798 20535 22907 21674 21936 23579 23065 23962
HA 11 15124 16430 15652 16512 16857 17200 17834 18712 19097 20834 23204 21974 22235 23878 23364 24261
HA 12 15475 16754 16013 16878 17223 17566 18200 19077 19462 21201 23544 22337 22600 24231 23727 24617
HA 13 15759 17022 16304 17172 17517 17860 18494 19370 19755 21496 23821 22630 22893 24516 24019 24904
HA 14 16057 17309 16605 17475 17821 18163 18797 19673 20058 21799 24114 22932 23196 24815 24321 25204
HA 15 16472 17716 17023 17894 18239 18581 19216 20092 20476 22218 24525 23350 23614 25230 24739 25620
HA 16 16706 17927 17266 18141 18486 18828 19463 20338 20722 22465 24747 23594 23860 25464 24982 25857
LWP 07 1921 2129 1584 1381 1287 1288 1524 2085 2407 4101 6265 5082 5376 6838 6433 7234
LWP 08 2142 2477 1646 1219 1049 984 1170 1757 2092 3812 6158 4828 5117 6653 6194 7034
LWP 09 2586 2704 2073 1516 1266 1079 1000 1390 1697 3388 5739 4387 4678 6209 5749 6588
LWP 10 3047 2949 2540 1924 1637 1386 1079 1125 1362 2978 5283 3940 4234 5738 5293 6119
LWP 11 3495 3270 2978 2311 2003 1716 1272 965 1083 2574 4870 3501 3799 5292 4848 5670
LWP 12 3828 3603 3275 2551 2227 1917 1391 839 836 2226 4636 3156 3452 4986 4509 5353
LWP 13 4208 3944 3637 2880 2547 2224 1653 925 751 1864 4345 2773 3069 4628 4128 4985
LWP 14 4583 4301 3993 3206 2868 2536 1937 1118 824 1505 4090 2393 2689 4287 3752 4630
LWP 15 5043 4653 4467 3681 3342 3009 2403 1561 1225 1223 3664 1956 2260 3811 3295 4155
LWP 16 5657 5041 5139 4388 4052 3724 3129 2296 1960 1358 2935 1555 1871 3123 2759 3499
LWP 17 6284 5518 5801 5069 4735 4409 3817 2984 2644 1728 2272 1377 1659 2474 2302 2884
LWP 18 6842 5999 6373 5644 5310 4983 4389 3550 3203 2105 1778 1396 1605 1920 1947 2356
LWP 19 7284 6426 6808 6069 5733 5404 4803 3954 3598 2364 1540 1447 1578 1478 1645 1922
LWP 20 7569 6758 7067 6303 5964 5631 5021 4158 3793 2429 1625 1378 1440 1194 1318 1601
LWP 21 7793 7043 7261 6472 6130 5793 5174 4301 3928 2455 1837 1310 1297 1040 987 1363
LWP 22 8195 7441 7656 6859 6517 6179 5557 4681 4304 2776 1892 1587 1503 713 818 965
LWP 23 8460 7744 7902 7089 6745 6405 5779 4899 4519 2931 2124 1720 1580 697 650 752
SA 02 10038 11579 10478 11299 11644 11987 12620 13501 13886 15607 18169 16765 17018 18737 18158 19098
SA03 9640 11205 10070 10886 11232 11574 12207 13089 13474 15193 17772 16353 16605 18330 17746 18689

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 04.02.2019 10:1/2 WindPRO we
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7

DE-20097 Hamburg

+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:21/3.2.737

DECIBEL - Main Result
Calculation: LWP Vestas V150 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar

...continued from previous page

WIG 30 33 46 53 55 57 61 68 73 78 82 85 89 94 97 98

SA04 9183 10767 9607 10422 10767 11110 11743 12624 13009 14728 17316 15888 16140 17867 17281 18226
SA05 9166 10802 9557 10353 10698 11040 11671 12553 12938 14647 17295 15814 16062 17817 17207 18168
SA06 8735 10391 9119 9912 10258 10599 11230 12113 12497 14206 16862 15373 15621 17378 16766 17728
SA07 8279 9954 8657 9449 9794 10136 10767 11649 12033 13743 16405 14910 15158 16916 16303 17265
SA08 8667 10429 8978 9727 10070 10409 11035 11916 12298 13984 16764 15165 15404 17216 16556 17549
SA09 7796 9498 8163 8952 9297 9638 10270 11152 11536 13245 15918 14412 14660 16421 15805 16769
SA10 8300 10090 8594 9335 9677 10016 10641 11521 11903 13585 16386 14768 15006 16825 16159 17156
SA11 7334 9058 7693 8480 8825 9166 9797 10680 11064 12773 15452 13940 14188 15950 15333 16297
SA13 6906 8662 7249 8030 8375 8716 9347 10229 10613 12321 15016 13489 13736 15504 14882 15849
SA14 7503 9355 7761 8485 8826 9163 9786 10665 11046 12723 15561 13908 14144 15977 15298 16302
SA15 6473 8256 6806 7586 7930 8271 8902 9784 10168 11876 14578 13044 13291 15060 14437 15404
SA17 6288 8123 6584 7343 7687 8027 8656 9538 9921 11620 14372 12794 13038 14827 14186 15165
SA18 6127 8029 6367 7093 7435 7773 8398 9278 9660 11344 14168 12526 12765 14585 13917 14913
SA19 5848 7796 6050 6756 7097 7433 8055 8934 9315 10992 13855 12177 12413 14248 13567 14572
SA20 5748 7750 5895 6566 6903 7237 7853 8729 9108 10769 13695 11960 12191 14053 13347 14368
SA21 6227 8283 6296 6905 7235 7561 8165 9031 9405 11029 14070 12231 12451 14364 13611 14661
SA22 5337 7389 5435 6080 6416 6747 7360 8233 8611 10264 13227 11457 11686 13562 12843 13871
SA23 5106 7206 5140 5746 6077 6404 7011 7880 8255 9892 12910 11090 11315 13212 12473 13513
SA24 4633 6757 4642 5241 5572 5900 6507 7377 7752 9394 12406 10591 10817 12708 11975 13011
SA25 5262 7436 5150 5640 5955 6268 6849 7698 8063 9642 12816 10851 11060 13023 12221 13299
SA28 4000 6184 3901 4444 4770 5093 5693 6559 6932 8564 11620 9762 9986 11892 11145 12189

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 04.02.2019 10:1/3 WindPRO we
re oes arsed wer
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:09/3.2.737

DECIBEL - Main Result

Calculation: LWP Nordex N149
ISO 9613-2 Germany

The calculation is based on the international norm "ISO 9613-2
Acoustics - Attenuation of sound during propagation outdoors"

Loudest up to 95% rated power
Meteorological correction factor, CO: 0,0 dB

All coordinates are in
Geo [deg]-WGs84

WP 1778

Haw 19)

Ds

‘Scale 1:200.000

A New WTG @ Noise sensitive area
WTGs
WTG type Noise data
Longitude Latitude» Z_~—~Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwAyref Pure
rated’ diameter height speed tones

Im] KW] m] [my {m/s} [48(A)]
LWP 07 36,264865° E 34,495376° N.1.814,4 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500  149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091
LWP 08 36,267003° E 34,492722° N.1.829,7 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 09 36,265293° E 34,488954° N_1.903,8 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 10 36,262879° E 34,485213° N.1.914,9 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 11 36,261147° E 34,481430° N.1.936,5 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 12 36,2612489 E 34,478274° N_1.922,3 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 13 36,260583° E 34/474870° N.1.934,9 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 14 36,260211° E 34,471455° N.1.851,7 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 15 36,257625° E 34,467738° N_1.988,4 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 16 36,251352° E 34,463613° N.2.072,4 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 17 36,2459579 E 34,459301° N.2.107,8 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 18 36,2421659 E 34,455185° N2.115/4 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 19 36,240424° E 34,451469° N.2.139,2 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 20 36,2412459 E 34/448386° N2.184,4 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149, 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 21 36,242901° E 34,445685° N2.193,4 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 22 36,241779° E 34,442166° N.2.204,3 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No
LWP 23 36,242651° E 34/439372° N_2.149,3 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109, No

Calculation Results

Sound level

Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude Latitude Z_—_Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP: 30 house under construction 36,272567° E 34,511469°N 1.430,9 5,0 45,0 32,2 Yes
33 LWP: 33 house 36,248528° E 34,508982°N 1.194,7 5,0 45,0 30,4 Yes
46 LWP: 46 occupied house in summer 36,278525° E 34,504084°N. 1.396,2 5,0 45,0 33,7 Yes
53 LWP: 53 house 36,279899° E 34,495307°N 1.495,7 5,0 45,0 37,2 Yes
55 LWP: 55 villa 36,278413° E 34,492443°N 1.554,1 5,0 45,0 38,7 Yes
57 LWP: 57 house 36,277015° E 34,489582° N 1.579,6 5,0 45,0 40,4 Yes
61 LWP: 61 house 36,274565° E 34,484235° N 1.584,6 5,0 45,0 41,2 Yes
68 LWP: 68 house 36,270268° E 34,477126°N 1.696,3 5,0 45,0 43,5 Yes
73 LWP: 73 house 36,268675° E 34,473917° N 1.700,8 5,0 45,0 44,5 Yes
78 LWP: 78 house 36,264729° E 34,458423°N 1.714,2 5,0 45,0 39,1 Yes
82 LWP: 82 house 36,223728° E 34,450359° N 1.755,7 5,0 45,0 37,5 Yes
85 LWP: 85 house 36,256086° E 34,450161°N 1.850,8 5,0 45,0 41,5 Yes
89 LWP: 89 house 36,256862° E 34,447384° N 1.838,9 5,0 45,0 40,6 Yes
94 LWP: 94 house 36,235096° E 34,438907° N 1.959,5 5,0 45,0 43,3 Yes
97 LWP: 97 house 36,249680° E 34,438785° N 1.954,6 5,0 45,0 44,4 Yes
98 LWP: 98 house 36,237141° E 34,434363° N 1.916,0 5,0 45,0 41,5 Yes

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44 44, wwww.emd.dk, windpro@emd.ck o4.02.201910:10/1  windPRO »
Project:

18-1-3019

Description:

Akkar Wind Farm

DECIBEL - Main Result
Calculation: LWP Nordex N149
Distances (m)

WTG
LWP 07
LWP 08
LWP 09
LWP 10
LWP 11
LWP 12
LWP 13
LWP 14
LWP 15
LWP 16
LWP 17
LWP 18
LWP 19
LWP 20
LWP 21
LWP 22
LWP 23

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

30
1921
2142
2586
3047
3495,
3828
4208
4583
5043
5657
6284
6842
7284
7569
7793
8195
8460

33
2129
2477
2704
2949
3270
3603
3944
4301
4653
5041
5518
5999
6426
6758
7043
7441
7744

46
1584
1646
2073
2540
2978
3275
3637
3993,
4467
5139
5801
6373
6808
7067
7261
7656
7902

53
1381
1219
1516
1924
2311
2551
2880
3206
3681
4388
5069
5644
6069
6303
6472
6859
7089

55
1287
1049
1266
1637
2003
2227
2547
2868
3342
4052
4735
5310
5733
5964
6130
6517
6745

57
1288

984
1079
1386
1716
1917
2224
2536
3009
3724
4409
4983
5404
5631
5793
6179
6405,

61
1524
1170
1000
1079
1272
1391
1653
1937
2403
3129
3817
4389
4803
5021
5174
5557
5779

68
2085
1757
1390
1125

965

839

925
1118
1561
2296
2984
3550
3954
4158
4301
4681
4899

73
2407
2092
1697
1362
1083

836

751

824
1225
1960
2644
3203
3598
3793
3928
4304
4519

78
4101
3812
3388
2978
2574
2226
1864
1505
1223
1358
1728
2105
2364
2429
2455
2776
2931

82
6265
6158
5739
5283
4870
4636
4345
4090
3664
2935
2272
1778
1540
1625
1837
1892
2124

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7

DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:09/3.2.737

85
5082
4828
4387
3940
3501
3156
2773
2393
1956
1555
1377
1396
1447
1378
1310
1587
1720

89
5376
5117
4678
4234
3799
3452
3069
2689
2260
1871
1659
1605
1578
1440
1297

94
6838,
6653
6209
5738
5292
4986
4628
4287
3811
3123
2474
1920
1478
1194
1040

97
6433
6194
5749
5293
4848
4509
4128
3752
3295,
2759
2302
1947
1645
1318

987

98
7234
7034
6588
6119
5670
5353
4985
4630
4155
3499
2884
2356
1922
1601
1363

1503 713 818 965
1580 697 650 752

04.02.2019 10:10 / 2 windPro @
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com
cated

01.02.2019 11:37/3.2.737

DECIBEL - Main Result

Calculation: LWP Nordex N149 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar
Noise calculation model:
1SO 9613-2 General
Wind speed (in 10 m height):
Loudest up to 95% rated power
Ground attenuation:
Alternative
Meteorological coefficient, Ct
0,0 4B
Type of demand in calculation:
1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:
All noise values are mean values (Lwa) (Normal)
Pure tones:
Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue
Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margi
0,0 dB; Uncertainty margin in model has priority
Deviation from "official" noise demands. Negative is more
restrictive, positive is less rest
0,0 dB(A) Scale 1:400.000
@ Noise sensitive area

WTGs
WTG type Noise data
Longitude Latitude» Z_~—~Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwAyref Pure
rated’ diameter height speed tones
[im] (KW) mi] [mi] {m/s} [4B(A)]

HA01 36,332394°E 34,603649° N 848,4 VESTAS V150-4.2 4200 150.,
HA 02 36,333189°E 34,606740° N  789,3 VESTAS V150-4.2 4200 150.,
HA 03 36,335620°E 34,609831° N 804,6 VESTAS V150-4.2 4200 150.,
HA 04 36,337634°E 34,611975°N 16,1 VESTAS V150-4.2 4200 150.,
HA 05 36,337789°E 34,616333°N 789,3 VESTAS V150-4.2 4200 150.,
HA 06 36,339466°E 34,619146° N  740,4 VESTAS V150-4.2 4200 150.,
HA.07 36,339759° E 34,623272°N 701,3 VESTAS V150-4.2 4200 150.,
HA 08 36,341350°E 34,626390° N 710,0 VESTAS V150-4.2 4200 150.,
HA 09 36,341012°E 34,629105° N  669,8 VESTAS V150-4.2 4200 150.,
HA 10 36,342218° E 34,632007° N  668,8 VESTAS V150-4.2 4200 150.,
HA 11 36,343425°E 34,634512° N 638,1 VESTAS V150-4.2 4200 150.,
HA 12 36,343003°E 34,638163°N S61,2 VESTAS V150-4.2 4200 150.,
HA 13. 36,342989° E 34,640984° N 538,6 VESTAS V150-4.2 4200 150.,
HA 14 36,343501°E 34,643735° N  484,0 VESTAS V150-4.2 4200 150.,
HA 15 36,344782°E 34,647360° N 464,2 VESTAS V150-4.2 4200 150.,
HA 16 36,343792° E 34,650007° N 407,4 VESTAS V150-4.2 4200 150.,

LWP 07 36,264865° E 34,495376° N.1.814,4 NORDEX Ni49/4,

LWP 08 36,267003° E 34,492722° N.1.829,7 NORDEX N149/4.

LWP 09 36,265293° E 34,488954° N_1.903,8 NORDEX N149/4.

LWP 10 36,262879° E 34,485213° N 1.914,9 NORDEX N149/4.

LWP 11 36,261147° E 34,481430° N_1.936,5 NORDEX N149/4.

LWP 12 36,261248° E 34,478274° N_1.922,3 NORDEX N149/4.

LWP 13 36,260583° E 34,474870° N_1.934,9 NORDEX N149/4.

LWP 14 36,260211° E 34,471455° N_1.851,7 NORDEX N149/4.

LWP 15 36,257625° E 34,467738° N_1.988,4 NORDEX N149/4.

LWP 16 36,251352°E 34,463613° N 2.072,4 NORDEX N149/4.

LWP 17 36,245957° E 34,459301° N_2.107,8 NORDEX N149/4.

LWP 18 36,242165°E 34,455185° N 2.115,4 NORDEX N149/4,

LWP 19 36,240424° E 34,451469° N_2.139,2 NORDEX N149/4.

LWP 20 36,241245° E 34,448386° N 2.184,4 NORDEX N149/4.

LWP 21 36,242901° E 34,445685° N.2.193,4 NORDEX N149/4.

LWP 22 36,241779° E 34,442166° N.2.204,3 NORDEX N149/4.

LWP 23 36,242651° E 34,439372° N 2.149,3 NORDEX N149/4.
SA 02 36,330964° E 34,587939°N 914.2 NORDEX N149/4.
SA 03 36,329828° E 34,584283°N 949,8 NORDEX N149/4.
SA 04 36,327887° E 34,580411° N _ 965,4 NORDEX N149/4.
SA05 36,330809° E 34,578547°N  959,2 NORDEX N149/4.
SA.06 36,328890° E 34,574900° N.1.048,1 NORDEX N149/4.
SA 07 36,326668° E 34,571152°N_1.083,8 NORDEX N149/4.
SA 08 36,334428° E 34,570455° N_1.065,9 NORDEX N149/4.
SA09 36,324544° E 34,567019° N.1.074,9 NORDEX N149/4.
SA 10 36,333188° E 34,566940° N.1.077,5 NORDEX N149/4.
SA 11 36,322257° E 34,563207° N_ 1.036,3 NORDEX N149/4.
SA 13 36,320570° E 34,559367° N.1.056,2 NORDEX N149/4.
SA 14 36,330057° E 34,559516°N. 1.100,2 NORDEX N149/4.
SA 15 36,318416° E 34,555775° N_1.026,0 NORDEX N149/4.
SA 17 36,319296° E 34,552888°N.1.036,1 NORDEX N149/4.
SA 18 36,321037° E 34,549404°N. 1.124,2 NORDEX N149/4.
SA 19 36,320700° E 34,545967°N.1.154,3 NORDEX N149/4.
SA 20 36,322230° E 34,542980° N.1.168,5 NORDEX N149/4.
SA 21 36,329271° E 34,542225° N.1.153,2 NORDEX N149/4.
SA 22 36,320636° E 34,538496°N. 1.175,6 NORDEX N149/4.
SA 23 36,320604° E 34,534624°N. 1.208,1 NORDEX N149/4.
SA 24 36,317041° E 34,531159° N. 1.237,8 NORDEX N149/4.

To be continued on next page...

VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105, USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104,9.dB(A) + 1 dB(A) (95%) 1059 No
NORDEX N149/4.0-45-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 1091 No
NORDEX N149/4.0-4.5-4.500 4.500 149,0 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No
NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1 No

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 01.02.2019 11:4271 WindPRO we
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 11:37/3.2.737

DECIBEL - Main Result
Calculation: LWP Nordex N149 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar

continued from previous page

WTG type Noise data
Longitude Latitude» Z~—=Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Creator Name Wind LwA,ref Pure
rated "diameter height speed tones

Im tw] fm] fm] {m/s}. [48(A)]

SA 25 36,325734° E 34,529126° N_1.257,2 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 149,0105,0 USER 108,1 dB(A) +1 dB(A) (95%) 1091 No
SA 28 36,313252° E 34,524313° N_1.285,8 NORDEX N149/4.0-4.5 4500... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) +1 dB(A) (95%) 1091 No

Calculation Results

Sound level

Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude _Lattitude Z_—_Imission height Noise. From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP: 30 house under construction _36,272567° E 34,511469° N 1.430,9 5,0 45,0 32,7 Yes
33 LWP: 33 house 36,248528° E 34,508982°N 1.194,7 5,0 45,0 30,6 Yes
46 LWP: 46 occupied house in summer 36,278525° E 34,504084°N 1.396,2 5,0 45,0 34,2 Yes
53 LWP: 53 house 36,279899° E 34,495307°N. 1.495,7 5,0 45,0 37,3 Yes
55 LWP: 55 villa 36,278413° E 34,492443°N. 1.554,1 5,0 45,0 38,8 Yes
57 LWP: 57 house 36,277015° E 34,489582° N 1.579,6 5,0 45,0 40,5 Yes
61 LWP: 61 house 36,274565° E 34,484235° N 1.584,6 5,0 45,0 41,2 Yes
68 LWP: 68 house 36,270268° E 34,477126°N 1.696,3 5,0 45,0 43,5 Yes
73 LWP: 73 house 36,268675° E 34,473917° N 1.700,8 5,0 45,0 44,5 Yes
78 LWP: 78 house 36,264729° E 34,458423°N 1.714,2 5,0 45,0 39,1 Yes
82 LWP: 82 house 36,223728° E 34,450359° N 1.755,7 5,0 45,0 37,5 Yes
85 LWP: 85 house 36,256086° E 34,450161°N 1.850,8 5,0 45,0 41,5 Yes
89 LWP: 89 house 36,256862° E 34,447384° N 1.838,9 5,0 45,0 40,6 Yes
94 LWP: 94 house 36,235096° E 34,438907° N. 1.959,5 5,0 45,0 43,3 Yes
97 LWP: 97 house 36,249680° E 34,438785° N 1.954,6 5,0 45,0 44,4 Yes
98 LWP: 98 house 36,237141° E 34,434363° N 1.916,0 5,0 45,0 41,5 Yes

Distances (m)
WIG 30 33 46 53 55 57 61 68 73 78 82 85 89 94 97 98
HA Q1 11611 13025 12105 12953 13299 13641 14276 15155 15540 17273 19723 18418 18677 20349 19810 20724
HA 02 11948 13346 12449 13299 13644 13987 14622 15501 15886 17619 20056 18763 19023 20690 20155 21065
HA 03 12355 13754 12853 13700 14046 14388 15023 15902 16287 18019 20464 19165 19424 21096 20557 21470
HA 04 12652 14055 13145 13990 14336 14678 15313 16193 16578 18308 20763 19456 19714 21391 20848 21764
HA 05 13087 14459 13593 14444 14790 15132 15767 16646 17031 18764 21189 19908 20168 21832 21300 22209
HA 06 13435 14804 13941 14791 15136 15479 16114 16993 17378 19111 21536 20256 20515 22180 21647 22557
HA 07 13856 15199 14372 15227 15572 15915 16549 17428 17813 19548 21949 20690 20951 22605 22081 22985
HA 08 14230 15568 14747 15602 15948 16290 16925 17803 18188 19923 22322 21066 21326 22980 22457 23360
HA 09 14488 15804 15013 15872 16218 16560 17195 18073 18458 20195 22571 21334 21596 23240 22725 23623
HA 10 14826 16135 15353 16213 16558 16901 17535 18413 18798 20535 22907 21674 21936 23579 23065 23962
HA 11 15124 16430 15652 16512 16857 17200 17834 18712 19097 20834 23204 21974 22235 23878 23364 24261
HA 12 15475 16754 16013 16878 17223 17566 18200 19077 19462 21201 23544 22337 22600 24231 23727 24617
HA 13 15759 17022 16304 17172 17517 17860 18494 19370 19755 21496 23821 22630 22893 24516 24019 24904
HA 14 16057 17309 16605 17475 17821 18163 18797 19673 20058 21799 24114 22932 23196 24815 24321 25204
HA 15 16472 17716 17023 17894 18239 18581 19216 20092 20476 22218 24525 23350 23614 25230 24739 25620
HA 16 16706 17927 17266 18141 18486 18828 19463 20338 20722 22465 24747 23594 23860 25464 24982 25857
LWP 07 1921 2129 1584 1381 1287 1288 1524 2085 2407 4101 6265 5082 5376 6838 6433 7234
LWP 08 2142 2477 1646 1219 1049 984 1170 1757 2092 3812 6158 4828 5117 6653 6194 7034
LWP 09 2586 2704 2073 1516 1266 1079 1000 1390 1697 3388 5739 4387 4678 6209 5749 6588
LWP 10 3047 2949 2540 1924 1637 1386 1079 1125 1362 2978 5283 3940 4234 5738 5293 6119
LWP 11 3495 3270 2978 2311 2003 1716 1272 965 1083 2574 4870 3501 3799 5292 4848 5670
LWP 12 3828 3603 3275 2551 2227 1917 1391 839 836 2226 4636 3156 3452 4986 4509 5353
LWP 13 4208 3944 3637 2880 2547 2224 1653 925 751 1864 4345 2773 3069 4628 4128 4985
LWP 14 4583 4301 3993 3206 2868 2536 1937 1118 824 1505 4090 2393 2689 4287 3752 4630
LWP 15 5043 4653 4467 3681 3342 3009 2403 1561 1225 1223 3664 1956 2260 3811 3295 4155
LWP 16 5657 5041 5139 4388 4052 3724 3129 2296 1960 1358 2935 1555 1871 3123 2759 3499
LWP 17 6284 5518 5801 5069 4735 4409 3817 2984 2644 1728 2272 1377 1659 2474 2302 2884
LWP 18 6842 5999 6373 5644 5310 4983 4389 3550 3203 2105 1778 1396 1605 1920 1947 2356
LWP 19 7284 6426 6808 6069 5733 5404 4803 3954 3598 2364 1540 1447 1578 1478 1645 1922
LWP 20 7569 6758 7067 6303 5964 5631 5021 4158 3793 2429 1625 1378 1440 1194 1318 1601
LWP 21 7793 7043 7261 6472 6130 5793 5174 4301 3928 2455 1837 1310 1297 1040 987 1363
LWP 22 8195 7441 7656 6859 6517 6179 5557 4681 4304 2776 1892 1587 1503 713 818 965
LWP 23 8460 7744 7902 7089 6745 6405 5779 4899 4519 2931 2124 1720 1580 697 650 752
SA 02 10038 11579 10478 11299 11644 11987 12620 13501 13886 15607 18169 16765 17018 18737 18158 19098
SA03 9640 11205 10070 10886 11232 11574 12207 13089 13474 15193 17772 16353 16605 18330 17746 18689

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 01.02.2019 11:4272 WindPRO we
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 11:37/3.2.737

DECIBEL - Main Result
Calculation: LWP Nordex N149 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar

...continued from previous page

WIG 30 33 46 53 55 57 61 68 73 78 82 85 89 94 97 98

SA04 9183 10767 9607 10422 10767 11110 11743 12624 13009 14728 17316 15888 16140 17867 17281 18226
SA05 9166 10802 9557 10353 10698 11040 11671 12553 12938 14647 17295 15814 16062 17817 17207 18168
SA06 8735 10391 9119 9912 10258 10599 11230 12113 12497 14206 16862 15373 15621 17378 16766 17728
SA07 8279 9954 8657 9449 9794 10136 10767 11649 12033 13743 16405 14910 15158 16916 16303 17265
SA08 8667 10429 8978 9727 10070 10409 11035 11916 12298 13984 16764 15165 15404 17216 16556 17549
SA09 7796 9498 8163 8952 9297 9638 10270 11152 11536 13245 15918 14412 14660 16421 15805 16769
SA10 8300 10090 8594 9335 9677 10016 10641 11521 11903 13585 16386 14768 15006 16825 16159 17156
SA11 7334 9058 7693 8480 8825 9166 9797 10680 11064 12773 15452 13940 14188 15950 15333 16297
SA13 6906 8662 7249 8030 8375 8716 9347 10229 10613 12321 15016 13489 13736 15504 14882 15849
SA14 7503 9355 7761 8485 8826 9163 9786 10665 11046 12723 15561 13908 14144 15977 15298 16302
SA15 6473 8256 6806 7586 7930 8271 8902 9784 10168 11876 14578 13044 13291 15060 14437 15404
SA17 6288 8123 6584 7343 7687 8027 8656 9538 9921 11620 14372 12794 13038 14827 14186 15165
SA18 6127 8029 6367 7093 7435 7773 8398 9278 9660 11344 14168 12526 12765 14585 13917 14913
SA19 5848 7796 6050 6756 7097 7433 8055 8934 9315 10992 13855 12177 12413 14248 13567 14572
SA20 5748 7750 5895 6566 6903 7237 7853 8729 9108 10769 13695 11960 12191 14053 13347 14368
SA21 6227 8283 6296 6905 7235 7561 8165 9031 9405 11029 14070 12231 12451 14364 13611 14661
SA22 5337 7389 5435 6080 6416 6747 7360 8233 8611 10264 13227 11457 11686 13562 12843 13871
SA23 5106 7206 5140 5746 6077 6404 7011 7880 8255 9892 12910 11090 11315 13212 12473 13513
SA24 4633 6757 4642 5241 5572 5900 6507 7377 7752 9394 12406 10591 10817 12708 11975 13011
SA25 5262 7436 5150 5640 5955 6268 6849 7698 8063 9642 12816 10851 11060 13023 12221 13299
SA28 4000 6184 3901 4444 4770 5093 5693 6559 6932 8564 11620 9762 9986 11892 11145 12189

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 01.02.2019 11:4273 WindPRO we
re oes arsed wer
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:14/3.2.737

DECIBEL - Main Result

Calculation: LWP GE Wind 5.3-158
ISO 9613-2 Germany

The calculation is based on the international norm "ISO 9613-2
Acoustics - Attenuation of sound during propagation outdoors"

Loudest up to 95% rated power
Meteorological correction factor, CO: 0,0 dB

All coordinates are in
Geo [deg]-WGs84

Lwe 1778

er

‘Scale 1:200.000

A New WTG @ Noise sensitive area
WTGs
WTG type Noise data
Longitude Latitude = _~—=Row data/Descrption Valid) Manufact. Type-generator Power, Rotor Hub Creator. Name Wind LwA\ref Pure
rated diameter height 5 tones
Im] {kw} fm] [m) {ews} (484)
LWP 07 36,264865° E 34,495376° N 1.814/4 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1.d8(A) (95%) 107,0 No

LWP 08 36,267003° E 34,492722° N. 1.829,7 GE WIND ENERGY GE 5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 1210 USER 106,0.dB(A) +1 dB(A) (95%) 107,0 No
LWP 09 36,265293° E 34,488954° N.1.903,8 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0.dB(A) + 1 dB(A) (95%) 107,0 No
LWP 10 36,262879° E 34,485213° N.1.914,9 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) +1 dB(A) (95%) 107,0 No
LWP 11 36,261147° E 34,481430° N.1.936,5 GE WIND ENERGY GE 5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) +1 dB(A) (95%) 107,0 No
LWP 12 36,261248° E 34,478274°N.1.922,3 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0.dB(A) +1 dB(A) (95%) 107,0 No
LWP 13 36,260583° E 34,474870° N.1.934,9 GE WIND ENERGY GE 5, ‘GE WIND ENERGY GE 5.3-158-5300 5.300 1580 121,0 USER 106,0 dB(A) + 1d8(A) (95%) 107.0 No
LWP 14 36,260211° E 34,471455° N.1.851,7 GE WIND ENERGY GE 5.3-1 GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1d8(A) (95%) 107.0 No
LWP 15 36,257625° E 34,467738° N.1.988,4 GE WIND ENERGY GE 5.3-1 GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1d8(A) (95%) 107.0 No
LWP 16 36,251352° E 34,463613° N.2.072,4 GE WIND ENERGY GE 5.3-1 GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1d8(A) (95%) 107.0 No
LWP 17 36,245957° E 34,459301° N.2.107,8 GE WIND ENERGY GE 5.3-1 GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1 dB(A) (95%) 1070 No
LWP 18 36,242165° E 34,455185° N.2.115,4 GE WIND ENERGY GE 5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 1210 USER 106,0.dB(A) +1 dB(A) (95%) 107,0 No
LWP 19 36,240424° E 34,451469° N.2.139,2 GE WIND ENERGY GE5.3-15... Yes GEWIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) +1 dB(A) (95%) 107,0 No
LWP 20 36,241245° E 34,448386° N.2.184,4 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1 dB(A) (95%) 107,0 No
LWP 21 36,242901° E 34,445685° N.2.193,4 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0 dB(A) + 1 dB(A) (95%) 107,0 No
LWP 22 36,241779° E 34,442166° N.2.204,3 GE WIND ENERGY GE5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106,0.dB(A) + 1 dB(A) (95%) 107,0 No
Le 23 36,242651° E 34,430372° N.2.149,3 GE WIND ENERGY GE 5.3-15... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 1210 USER 106,0.dB(A) +1 dB(A) (95%) 107,0 No

Calculation Results

Sound level

Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude Latitude Z_—_Imission height Noise. From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP: 30 house under construction 36,272567° E 34,511469°N 1.430,9 5,0 45,0 30,2 Yes
33 LWP: 33 house 36,248528° E 34,508982°N 1.194,7 5,0 45,0 28,3 Yes
46 LWP: 46 occupied house in summer 36,278525° E 34,504084°N 1.396,2 5,0 45,0 31,9 Yes
53 LWP: 53 house 36,279899° E 34,495307°N. 1.495,7 5,0 45,0 35,4 Yes
55 LWP: 55 villa 36,278413° E 34,492443°N. 1.554,1 5,0 45,0 36,7 Yes
57 LWP: 57 house 36,277015° E 34,489582° N 1.579,6 5,0 45,0 38,6 Yes
61 LWP: 61 house 36,274565° E 34,484235° N 1.584,6 5,0 45,0 39,2 Yes
68 LWP: 68 house 36,270268° E 34,477126°N 1.696,3 5,0 45,0 41,5 Yes
73 LWP: 73 house 36,268675° E 34,473917° N 1.700,8 5,0 45,0 42,6 Yes
78 LWP: 78 house 36,264729° E 34,458423°N 1.714,2 5,0 45,0 37,5 Yes
82 LWP: 82 house 36,223728° E 34,450359° N 1.755,7 5,0 45,0 35,5 Yes
85 LWP: 85 house 36,256086° E 34,450161°N 1.850,8 5,0 45,0 39,6 Yes
89 LWP: 89 house 36,256862° E 34,447384° N 1.838,9 5,0 45,0 38,7 Yes
94 LWP: 94 house 36,235096° E 34,438907° N. 1.959,5 5,0 45,0 41,6 Yes
97 LWP: 97 house 36,249680° E 34,438785° N 1.954,6 5,0 45,0 42,6 Yes
98 LWP: 98 house 36,237141° E 34,434363° N 1.916,0 5,0 45,0 39,6 Yes

\windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44 44, wwawemd.ck, windpro@emd.dk oo2.201910:14/1  WindPRO »
Project:

18-1-3019

Description:

Akkar Wind Farm

DECIBEL - Main Result
Calculation: LWP GE Wind 5.3-158
Distances (m)

WTG
LWP 07
LWP 08
LWP 09
LWP 10
LWP 11
LWP 12
LWP 13
LWP 14
LWP 15
LWP 16
LWP 17
LWP 18
LWP 19
LWP 20
LWP 21
LWP 22
LWP 23

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

30
1921
2142
2586
3047
3495,
3828
4208
4583
5043
5657
6284
6842
7284
7569
7793
8195
8460

33
2129
2477
2704
2949
3270
3603
3944
4301
4653
5041
5518
5999
6426
6758
7043
7441
7744

46
1584
1646
2073
2540
2978
3275
3637
3993,
4467
5139
5801
6373
6808
7067
7261
7656
7902

53
1381
1219
1516
1924
2311
2551
2880
3206
3681
4388
5069
5644
6069
6303
6472
6859
7089

55
1287
1049
1266
1637
2003
2227
2547
2868
3342
4052
4735
5310
5733
5964
6130
6517
6745

57
1288

984
1079
1386
1716
1917
2224
2536
3009
3724
4409
4983
5404
5631
5793
6179
6405,

61
1524
1170
1000
1079
1272
1391
1653
1937
2403
3129
3817
4389
4803
5021
5174
5557
5779

68
2085
1757
1390
1125

965

839

925
1118
1561
2296
2984
3550
3954
4158
4301
4681
4899

73
2407
2092
1697
1362
1083

836

751

824
1225
1960
2644
3203
3598
3793
3928
4304
4519

78
4101
3812
3388
2978
2574
2226
1864
1505
1223
1358
1728
2105
2364
2429
2455
2776
2931

82
6265
6158
5739
5283
4870
4636
4345
4090
3664
2935
2272
1778
1540
1625
1837
1892
2124

censed user

Ramboll IMS Ingenieurgesellschaft mbH

Stadtdeich 7

DE-20097 Hamburg
+49 40 302020-132

RAMBGLL

Jonas Feja / jonas.feja@ramboll.com

Caleta

04.02.2019 10:14/3.2.737

85
5082
4828
4387
3940
3501
3156
2773
2393
1956
1555
1377
1396
1447
1378
1310
1587
1720

89
5376
5117
4678
4234
3799
3452
3069
2689
2260
1871
1659
1605
1578
1440
1297

94
6838,
6653
6209
5738
5292
4986
4628
4287
3811
3123
2474
1920
1478
1194
1040

97
6433
6194
5749
5293
4848
4509
4128
3752
3295,
2759
2302
1947
1645
1318

987

98
7234
7034
6588
6119
5670
5353
4985
4630
4155
3499
2884
2356
1922
1601
1363

1503 713 818 965
1580 697 650 752

04.02.2019 10:14 / 2 windPro @
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com
ace

01.02.2019 11:46/3.2.737

DECIBEL - Main Result

LWP GE 5.3-158 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar
n model:

1SO 9613-2 General

Wind speed (in 10 m height):
Loudest up to 95% rated power
Ground attenuation:

Alternative
Meteorological coefficient, CO:
0,0 dB

Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are mean values (Lwa) (Normal)

Pure tones:

Fixed penalty added to source noise of WTGs with pure tones
WTG catalogue

Height above ground level, when no value in NSA object:
5,0 m; Allow override of model height with height from NSA object
Uncertainty margi
0,0 dB; Uncertainty margin in model has priority

Deviation from "official" noise demands. Negative is more
restrictive, positive is less restrictive.

a gno7 23
0,0 dB(A) Scale 1:400.000
Noise sensitive area

WTGs
WTG type Noise data
Longitude Latitude —=«Z_~—=Row data/Description Valid Manufact. Type-generator. Power, Rotor Hub Creator Name Wind LwA,ref Pure
rated | diameter height speed tones

[im [ew] fm] [m] [m/s] [d8(4)]
HAI 36,332304° E 34,603649° N_848,4 VESTAS V150-4.2 4200 150.0... Yes_ VESTAS V150-4.2-4.200 4.200 150,0 105,0 USER 104, dB(A) +1d8(A) (95%)  105,9
HA 02 36,333189° E 34,606740° N__789,3 VESTAS V150-4.2 4200 150.0... Yes. VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HA 03 36,335620° E 34,609831° N804,6 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA004 36,337634°E 34,611975°N 816,1 VESTAS V150-4.2 4200 150.0... Yes. VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HAS 36,337789° E 34,616333° N_789,3 VESTAS V150-4.2 4200 150.0 ... Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA 06 36,339466° E 34,619146°N 740,4 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HAO7 36,339759° E 34,623272°N _701,3 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA 08 36,341350° E 34,626390° N_710,0 VESTAS V150-4.2 4200 150.0... Yes VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HA 09 36,341012° E 34,629105° N 669,8 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA 10 36,342218° E 34,632007° N 668,8 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HA 11 36,343425° E 34,634512° N638/1 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA 12. 36,343003° E 34,638163° N-561,2 VESTAS V150-4.2 4200 150.0... Yes. VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HA 13. 36,342989° E 34,640984° N 538,6 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA 14 36,343501° E 34,643735° N-484,0 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-42-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 1059
HA 15. 36,344782° E 34,647360° N_464,2 VESTAS V150-4.2 4200 150.0 .. Yes VESTAS Vi50-4.2-4.200 4.200180, 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9
HA 16 36,343792° E 34,650007° N-_407,4 VESTAS V150-4.2 4200 150.0 .. Yes. VESTAS Vi50-4.2-4.200 4.200 150,0 105,0 USER 104, dB(A) +1dB(A) (95%) 105,9

LWP 07 36,264865° E 34,495376° N 1.814/4 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5,300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 08 36,267003° E 34,492722° N. 1.829,7 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107.0,
LWP 09 36,265293° E 34,488954° N. 1.903/8 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 10 36,262879° E 34,485213° N 1.914,9 GE WIND ENERGY GE 5.3-158... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107.0,
LWP 11 36,261147° E 34,481430° N 1.936,5 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 12 36,261248° E 34,478274° N. 1.922,3 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107.0,
LWP 13 36,260583° E 34,474870° N 1.934,9 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 14 36,260211° E 34,471455° N. 1.851,7 GE WIND ENERGY GE 5.3-158... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107,0,
LWP 15 36,257625° E 34,457738° N 1.988/4 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 16 36,251352° E 34,463613° N 2.072/4 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d(A) (95%) 107,0,
LWP 17 36,245957° E 34,459301° N 2.107/8 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 18 36,242165° E 34,455185° N 2.115/4 GE WIND ENERGY GE 5.3-158... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107,0,
LWP 19 36,240424° E 34,451469° N 2.139,2 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 20 36,241245° E 34,448386° N 2.184,4 GE WIND ENERGY GE 5.3-158... Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107.0,
Lwp 21 36,242901° E 34,445685° N 2.193/4 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,
LWP 22 36,241779° E 34,442166° N 2.204,3 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 107.0,
Lwp 23 36,242651° E 34,439372° N 2.149,3 GE WIND ENERGY GE 5.3-158...Yes GE WIND ENERGY GE5.3-158-5.300 5.300 1580 121,0 USER 106, dB(A) +1d8(A) (95%) 1070,

SSESESTSESE SESE SESS SS SS TETTESTSTTT TESTES TT TESTE TETETESETESES

SA 02 36,330964° E 34,587939°N914,2 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA03 36,329828° E 34,584283°N 949,8 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA.04 36,327887° E 34,580411°N965,4 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA05 36,330809° E 34,578547°N 959, NORDEX N149/4.0-4.5 4500 1... Yes. NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA06 36,328890° E 34,574900° N_1.048,1 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA07 36,326668° E 34,571152° N_1.083,8 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 08 36,334428° E 34,570455° N_1.065,9 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA09 36,324544° E 34,567019° N_1.074,9 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 10 36,333188° E 34,566940° N_1.077,5 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 11 36,322257° E 34,563207° N_1.036,3 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 13 36,320570° E 34,559367° N_1.056,2 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 14 36,330057° E 34,559516° N_1.100,2 NORDEX N149/4.0-4.5 4500 1... Yes. NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 15 36,318416° E 34,555775° N_1.026,0 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA17 36,319296° E 34,552888° N_1.036,1 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 18 36,321037° E 34,549404° N_1.124,2 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 19 36,320700° E 34,545967° N_1.154,3 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 20 36,322239° E 34,542980° N_1.168,5 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA21 36,329271° E 34,542225° N_1.153,2 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 22 36,320636° E 34,538496° N_1.175,6 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA 23 36,320604° E 34,534624° N_1.208,1 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA24 36,317041° E 34,531159° N_1.237,8 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4.500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA25 36,325734° E 34,529126° N_1.257,2 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 1490 105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1
SA28 36,313252° E 34,524313° N_1.285,8 NORDEX N149/4.0-4.5 4500 1... Yes NORDEX N149/4.0-4.5-4500 4.500 149,0105,0 USER 108,1 dB(A) + 1 dB(A) (95%) 109,1

Calculation Results

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 01.02.2019 11:47 /1 windPro @
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

coat:
01.02.2019 11:46/3.2.737

DECIBEL - Main Result

Calculation: LWP GE 5.3-158 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar

Sound level

Noise sensitive area Demands Sound level Demands fulfilled ?
No. Name Longitude _Lattitude Z_—_Imission height Noise From WTGs Noise
[m] [m] [dB(A)] [dB(A)]

30 LWP: 30 house under construction _36,272567° E 34,511469° N 1.430,9 5,0 45,0 30,9 Yes
33 LWP: 33 house 36,248528° E 34,508982°N 1.194,7 5,0 45,0 28,6 Yes
46 LWP: 46 occupied house in summer 36,278525° E 34,504084°N. 1.396,2 5,0 45,0 32,6 Yes
53 LWP: 53 house 36,279899° E 34,495307°N 1.495,7 5,0 45,0 35,6 Yes
55 LWP: 55 villa 36,278413° E 34,492443°N. 1.554,1 5,0 45,0 36,8 Yes
57 LWP: 57 house 36,277015° E 34,489582° N 1.579,6 5,0 45,0 38,6 Yes
61 LWP: 61 house 36,274565° E 34,484235° N 1.584,6 5,0 45,0 39,3 Yes
68 LWP: 68 house 36,270268° E 34,477126°N 1.696,3 5,0 45,0 41,5 Yes
73 LWP: 73 house 36,268675° E 34,473917°N 1.700,8 5,0 45,0 42,6 Yes
78 LWP: 78 house 36,264729° E 34,458423°N 1.714,2 5,0 45,0 37,5 Yes
82 LWP: 82 house 36,223728° E 34,450359° N 1.755,7 5,0 45,0 35,5 Yes
85 LWP: 85 house 36,256086° E 34,450161°N 1.850,8 5,0 45,0 39,6 Yes
89 LWP: 89 house 36,256862° E 34,447384° N 1.838,9 5,0 45,0 38,7 Yes
94 LWP: 94 house 36,235096° E 34,438907° N 1.959,5 5,0 45,0 41,6 Yes
97 LWP: 97 house 36,249680° E 34,438785° N 1.954,6 5,0 45,0 42,6 Yes
98 LWP: 98 house 36,237141° E 34,434363° N 1.916,0 5,0 45,0 39,6 Yes

Distances (m)
WIG 30 33 46 53 55 57 61 68 73 78 82 85 89 94 97 98
HA Q1 11611 13025 12105 12953 13299 13641 14276 15155 15540 17273 19723 18418 18677 20349 19810 20724
HA 02 11948 13346 12449 13299 13644 13987 14622 15501 15886 17619 20056 18763 19023 20690 20155 21065
HA 03 12355 13754 12853 13700 14046 14388 15023 15902 16287 18019 20464 19165 19424 21096 20557 21470
HA 04 12652 14055 13145 13990 14336 14678 15313 16193 16578 18308 20763 19456 19714 21391 20848 21764
HA 05 13087 14459 13593 14444 14790 15132 15767 16646 17031 18764 21189 19908 20168 21832 21300 22209
HA 06 13435 14804 13941 14791 15136 15479 16114 16993 17378 19111 21536 20256 20515 22180 21647 22557
HA 07 13856 15199 14372 15227 15572 15915 16549 17428 17813 19548 21949 20690 20951 22605 22081 22985
HA 08 14230 15568 14747 15602 15948 16290 16925 17803 18188 19923 22322 21066 21326 22980 22457 23360
HA 09 14488 15804 15013 15872 16218 16560 17195 18073 18458 20195 22571 21334 21596 23240 22725 23623
HA 10 14826 16135 15353 16213 16558 16901 17535 18413 18798 20535 22907 21674 21936 23579 23065 23962
HA 11 15124 16430 15652 16512 16857 17200 17834 18712 19097 20834 23204 21974 22235 23878 23364 24261
HA 12 15475 16754 16013 16878 17223 17566 18200 19077 19462 21201 23544 22337 22600 24231 23727 24617
HA 13 15759 17022 16304 17172 17517 17860 18494 19370 19755 21496 23821 22630 22893 24516 24019 24904
HA 14 16057 17309 16605 17475 17821 18163 18797 19673 20058 21799 24114 22932 23196 24815 24321 25204
HA 15 16472 17716 17023 17894 18239 18581 19216 20092 20476 22218 24525 23350 23614 25230 24739 25620
HA 16 16706 17927 17266 18141 18486 18828 19463 20338 20722 22465 24747 23594 23860 25464 24982 25857
LWP 07 1921 2129 1584 1381 1287 1288 1524 2085 2407 4101 6265 5082 5376 6838 6433 7234
LWP 08 2142 2477 1646 1219 1049 984 1170 1757 2092 3812 6158 4828 5117 6653 6194 7034
LWP 09 2586 2704 2073 1516 1266 1079 1000 1390 1697 3388 5739 4387 4678 6209 5749 6588
LWP 10 3047 2949 2540 1924 1637 1386 1079 1125 1362 2978 5283 3940 4234 5738 5293 6119
LWP 11 3495 3270 2978 2311 2003 1716 1272 965 1083 2574 4870 3501 3799 5292 4848 5670
LWP 12 3828 3603 3275 2551 2227 1917 1391 839 836 2226 4636 3156 3452 4986 4509 5353
LWP 13 4208 3944 3637 2880 2547 2224 1653 925 751 1864 4345 2773 3069 4628 4128 4985
LWP 14 4583 4301 3993 3206 2868 2536 1937 1118 824 1505 4090 2393 2689 4287 3752 4630
LWP 15 5043 4653 4467 3681 3342 3009 2403 1561 1225 1223 3664 1956 2260 3811 3295 4155
LWP 16 5657 5041 5139 4388 4052 3724 3129 2296 1960 1358 2935 1555 1871 3123 2759 3499
LWP 17 6284 5518 5801 5069 4735 4409 3817 2984 2644 1728 2272 1377 1659 2474 2302 2884
LWP 18 6842 5999 6373 5644 5310 4983 4389 3550 3203 2105 1778 1396 1605 1920 1947 2356
LWP 19 7284 6426 6808 6069 5733 5404 4803 3954 3598 2364 1540 1447 1578 1478 1645 1922
LWP 20 7569 6758 7067 6303 5964 5631 5021 4158 3793 2429 1625 1378 1440 1194 1318 1601
LWP 21 7793 7043 7261 6472 6130 5793 5174 4301 3928 2455 1837 1310 1297 1040 987 1363
LWP 22 8195 7441 7656 6859 6517 6179 5557 4681 4304 2776 1892 1587 1503 713 818 965
LWP 23 8460 7744 7902 7089 6745 6405 5779 4899 4519 2931 2124 1720 1580 697 650 752
SA 02 10038 11579 10478 11299 11644 11987 12620 13501 13886 15607 18169 16765 17018 18737 18158 19098
SA03 9640 11205 10070 10886 11232 11574 12207 13089 13474 15193 17772 16353 16605 18330 17746 18689
SA04 9183 10767 9607 10422 10767 11110 11743 12624 13009 14728 17316 15888 16140 17867 17281 18226
SA05 9166 10802 9557 10353 10698 11040 11671 12553 12938 14647 17295 15814 16062 17817 17207 18168
SA06 8735 10391 9119 9912 10258 10599 11230 12113 12497 14206 16862 15373 15621 17378 16766 17728
SA07 8279 9954 8657 9449 9794 10136 10767 11649 12033 13743 16405 14910 15158 16916 16303 17265
SA08 8667 10429 8978 9727 10070 10409 11035 11916 12298 13984 16764 15165 15404 17216 16556 17549
SA09 7796 9498 8163 8952 9297 9638 10270 11152 11536 13245 15918 14412 14660 16421 15805 16769
SA10 8300 10090 8594 9335 9677 10016 10641 11521 11903 13585 16386 14768 15006 16825 16159 17156
SA11 7334 9058 7693 8480 8825 9166 9797 10680 11064 12773 15452 13940 14188 15950 15333 16297
SA13 6906 8662 7249 8030 8375 8716 9347 10229 10613 12321 15016 13489 13736 15504 14882 15849

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 01.02.2019 11:4772 WindPRO we
rin vest a
18-41-3019 Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 11:46/3.2.737

DECIBEL - Main Result
Calculation: LWP GE 5.3-158 cumulativ: with WF Sustainable Akkar and WF Hawa Akkar

...continued from previous page
WIG 30 33 46 53 55 57 61 68 73 78 82 85 89 94 97 98
SA14 7503 9355 7761 8485 8826 9163 9786 10665 11046 12723 15561 13908 14144 15977 15298 16302
SA15 6473 8256 6806 7586 7930 8271 8902 9784 10168 11876 14578 13044 13291 15060 14437 15404
SA17 6288 8123 6584 7343 7687 8027 8656 9538 9921 11620 14372 12794 13038 14827 14186 15165
SA18 6127 8029 6367 7093 7435 7773 8398 9278 9660 11344 14168 12526 12765 14585 13917 14913
SA19 5848 7796 6050 6756 7097 7433 8055 8934 9315 10992 13855 12177 12413 14248 13567 14572
SA20 5748 7750 5895 6566 6903 7237 7853 8729 9108 10769 13695 11960 12191 14053 13347 14368
SA21 6227 8283 6296 6905 7235 7561 8165 9031 9405 11029 14070 12231 12451 14364 13611 14661
SA22 5337 7389 5435 6080 6416 6747 7360 8233 8611 10264 13227 11457 11686 13562 12843 13871
SA23 5106 7206 5140 5746 6077 6404 7011 7880 8255 9892 12910 11090 11315 13212 12473 13513
SA24 4633 6757 4642 5241 5572 5900 6507 7377 7752 9394 12406 10591 10817 12708 11975 13011
SA25 5262 7436 5150 5640 5955 6268 6849 7698 8063 9642 12816 10851 11060 13023 12221 13299
SA28 4000 6184 3901 4444 4770 5093 5693 6559 6932 8564 11620 9762 9986 11892 11145 12189

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk 01.02.2019 11:4773 9WindPRO we
APPENDIX O
SHADOW FLICKER ASSESSMENT
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

31.01.2019 12:16/3.2.737

SHADOW - Main Result
Calculation: LWP Vestas V150
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to
the sun
The WTG is always operating

A 2VI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker
values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions: fs
Height contours used: Héhenraster-Objekt: 18-1-3019-ZB_EMDGrid_2.wpg (1
Obstacles used in calculation
Eye height for map: 1,5 m
Grid resolution: 1,0 m

All coordinates are in Scale 1:125.000

Geo [deg]-WGS84 A New WTG & Shadow receptor
WTGs
WTG type Shadow data
Longitude Latitude Z Row data/Description Valid Manufact. Type-generator Power, Rotor Hub Calculation RPM
rated diameter height — distance
[m] [kw] [m] [m] [m] [RPM]

LWP 07 36,264865° E 34,495376°N 1.814,4 VESTAS V150-4.2 4:
LWP 08 36,267003° E 34,492722°N 1.829,7 VESTAS V150-4.2 4:
LWP 09 36,265293° E 34,488954° N 1.903,8 VESTAS V150-4.2 42.
LWP 10 36,262879° E 34,485213°N 1.914,9 VESTAS V150-4.2 4:
LWP 11 36,261147° E 34,481430° N 1.936,5 VESTAS V150-4.2 4:
LWP 12 36,261248° E 34,478274° N 1.922,3 VESTAS V150-4.2 4:
LWP 13 36,260583° E 34,474870°N 1.934,9 VESTAS V150-4.2 42.
LWP 14 36,260211° E 34,471455° N 1.851,7 VESTAS V150-4.2 4:
LWP 15 36,257625° E 34,467738° N 1.988,4 VESTAS V150-4.2 4:
LWP 16 36,251352° E 34,463613° N 2.072,4 VESTAS V150-4.2 4:
LWP 17 36,245957° E 34,459301°N 2.107,8 VESTAS V150-4.2 4:
LWP 18 36,242165° E 34,455185° N 2.115,4 VESTAS V150-4.2 4:
LWP 19 36,240424° E 34,451469°N 2.139,2 VESTAS V150-4.2 4:
LWP 20 36,241245° E 34,448386° N 2.184,4 VESTAS V150-4.2 4:
LWP 21 36,242901° E 34,445685° N 2.193,4 VESTAS V150-4.2 4:
LWP 22 36,241779° E 34,442166° N 2.204,3 VESTAS V150-4.2 4:
LWP 23 36,242651° E 34,439372°N 2.149,3 VESTAS V150-4.2 4:

VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4
VESTAS V150-4.2-4.200 4.200 150,0 105,0 1.905 10,4

Shadow receptor-Input

No. Name Longitude —_—_Lattitude Z — Width Height Elevation Slope of Direction mode —_Eye height

ag.l. window (ZVI) a.g.l.
[m]  [m]__[m] [m] [°] [m]
44 house 36,279070° E 34,505060°N 1.3794 01 01 2,0 0,0 "Green house mode" —2,0
46 house 36,278525°E 34,504084°N 1.3962 01 01 2,0 0,0 "Green house mode" —2,0
47 house 36,279277° E 34,504064°N 1.3933 01 O01 2,0 0,0 "Green house mode" —2,0
Si house 36,281704°E 34,498052°N 1.4560 01 O01 2,0 0,0 "Green house mode" —2,0
53 house 36,279899°E 34,495307°N 1.4957 01 O01 2,0 0,0 "Green house mode" —2,0
55 villa 36,278413°E 34,492443°N 1.5541 01 O01 2,0 0,0 "Green house mode" —2,0
56 villa 36,279303°E 34,491526°N 1.5410 01 01 2,0 0,0 "Green house mode" —2,0
57 house 36,277015°E 34,489582°N 1.5796 01 01 2,0 0,0 "Green house mode" —2,0
58 house 36,274699°E 34,486492°N 1.5823 01 O01 2,0 0,0 "Green house mode" —2,0
61 house 36,274565°E 34,484235°N 1.5846 01 01 2,0 0,0 "Green house mode" —2,0
62 house 36,277658°E 34,483872°N 1.5603 01 O01 2,0 0,0 "Green house mode" —2,0
63 house 36,277386°E 34,483523°N 1.5697 0,1 01 2,0 0,0 "Green house mode" —2,0
67 house 36,273214° E 34,477255°N 1.646,0 0,1 O01 2,0 0,0 "Green house mode" 2,0

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk o1.02.201909:21/1 WindPRO we
Project:

18-1-3019

Description:

Akkar Wind Farm

SHADOW - Main Result
Calculation: LWP Vestas V150
...continued from previous page

No. Name

68 house 36,270268° E
69 house 36,269975° E
70 house 36,271890° E
72 house 36,269694° E
73 house 36,268675° E
78 house 36,264729° E
82 house 36,223728° E
85 house 36,256086° E
86 house 36,256820° E
89 house 36,256862° E
92 house 36,234578° E
94 house 36,235096° E
95 house 36,234483° E
97 house 36,249680° E

Calculation Results

Longitude

Shadow receptor
Shadow, worst case
No. Name Shadow hours Shadow days

44 house
46 house
47 house
51 house
53 house
55 villa

56 villa

57 house
58 house
61 house
62 house
63 house
67 house
68 house
69 house
70 house
72 house
73 house
78 house
82 house
85 house
86 house
89 house
92 house
94 house
95 house
97 house

per year
[h/year]
10:33
15:35
19:11
22:29
29:18
58:17
58:51
32:33
38:35,
55:36
26:49
36:37
54:48
112:10
94:18
81:25
66:21
101:35
0:00
33:56
29:58
51:01
62:27
37:39
47:55,
43:59
70:43

Latitude

34,477126° N
34,476101° N
34,476117° N
34,474382° N
34,473917° N
34,458423° N
34,450359° N
34,450161° N
34,449682° N
34,447384° N
34,439112° N
34,438907° N
34,438686° N
34,438785° N

per year
[days/year]
41

64

73

85

94
164
171
103
131
174

95
132
163
248
225
201
154
202

0
120
98
176
210
69
85
83
120

anid use:
Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Catal

ate

31.01.2019 12:16/3.2.737

ra Width Height Elevation Slope of Direction mode
window

[m]_ [m]
1.6963 0,1
1.693,0 0,1
1.6628 0,1
1.6943 0,1
1.7008 0,1
1.7142 0,1
1.755,7 0,1
1.8508 0,1
1.845,7, 0,1
1.838,9 0,1
1.9520 0,1
1.9595 0,1
1.9467 0,1
1.9546 0,1

Max shadow
hours per day
[h/day]
0:20
0:22
0:21
0:22
0:26
0:31
0:29
0:29
0:28
0:30
0:24
0:25
0:29
0:40
0:36
0:34
0:37
0:42
0:00
0:21
0:25
0:24
0:24
0:42
0:45
0:42
0:47

[m]
01
0,1
0,1
0,1
0,1
0,1
0,1
0,1
0,1
0,1
0,1
0,1
0,1
0,1

agil.

[m]
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0

Total amount of flickering on the shadow receptors caused by each WTG

No. Name

LWP 07 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 08 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 09 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 10 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 11 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 12 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 13 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 14 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 15 VESTAS V150-4.2 4200 150.0 !0! hub:
LWP 16 VESTAS V150-4.2 4200 150.0 !0! hub:

To be continued on next page...

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

[°]
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0
0,0

Wor

"Green house mode"
“Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
“Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
“Green house mode"
"Green house mode"
“Green house mode"

rst case

[h/year]

75:30
63:44
49:18
61:52
36:40

109:47
143:45

77:10
50:42
0:00

Eye height
(ZVI) a.g.l.
[m]

2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0

01.02.2019 09:21 / 2 windPro @
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

31.01.2019 12:16/3.2.737

SHADOW - Main Result
Calculation: LWP Vestas V150
...continued from previous page

No. Name Worst case
[h/year]
LWP 17 VESTAS V150-4.2 4200 150.0 !0! hub: 0:00
LWP 18 VESTAS V150-4.2 4200 150.0 !0! hub: 18:17
LWP 19 VESTAS V150-4.2 4200 150.0 !0! hub: 46:20
LWP 20 VESTAS V150-4.2 4200 150.0 !0! hub: 30:27
LWP 21 VESTAS V150-4.2 4200 150.0 !0! hub: 25:43
LWP 22 VESTAS V150-4.2 4200 150.0 !0! hub: 16:46
LWP 23 VESTAS V150-4.2 4200 150.0 !0! hub: 156:58

Total times in Receptor wise and WTG wise tables can differ, as a WTG can lead to flicker at 2 or more receptors simultaneously and/or receptors may receive flicker from 2 or more WTGs simultaneously.

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk o1.02.201909:21/3 9 WindPRO we
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 09:30/3.2.737

SHADOW - Main Result
Calculation: LWP Nordex N149
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to
the sun
The WTG is always operating

A 2VI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker
values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions: fs
Height contours used: Héhenraster-Objekt: 18-1-3019-ZB_EMDGrid_2.wpg (1
Obstacles used in calculation
Eye height for map: 1,5 m
Grid resolution: 1,0 m

All coordinates are in Scale 1:125.000

Geo [deg]-WGS84 A New WTG & Shadow receptor
WTGs
WTG type Shadow data
Longitude Latitude Z Row data/Description Valid Manufact. Type-generator © Power, Rotor Hub Calculation RPM
rated’ diameter height distance
[m] [kw] — [m] [m] [m] [RPM]

LWP 07 36,264865° E 34,495376° N 1.814,4 NORDEX N149/4.0-
LWP 08 36,267003° E 34,492722° N
LwP 09 36,265293° E 34,488954° N
LWP 10 36,262879° E 34,485213° N 1.914,9 NORDEX N149/4.0-4.

NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7

LWP 11 36,261147° E 34,481430° N_ 1.936,5 NORDEX N149/4.0- NORDEX 4.500 149,0 1050 1.809 10,7
LWP 12 36,261248° E 34,478274° N. 1.922,3 NORDEX N149/4.0- NORDEX 4.500 149,0 1050 1.809 10,7
LWP 13 36,260583° E 34,474870° N. 1.934,9 NORDEX N149/4.0- NORDEX 4500 149,0 1050 1.809 10,7
LWP 14 36,260211° E 34,471455° N. 1.851,7 NORDEX N149/4.0- NORDEX 4.500 149,0 1050 1.809 10,7
LWP 15 36,257625° E 34,467738° N_ 1.988,4 NORDEX N149/4.0- NORDEX 4.500 149,0 1050 1.809 10,7
LWP 16 36,251352° E 34,463613° N 2.072,4 NORDEX N149/4.0- NORDEX 4500 149,0 1050 1.809 10,7
LWP 17 36,245957° E 34,459301° N. 2.107,8 NORDEX N149/4.0- NORDEX 4.500 149,0 1050 1.809 10,7
LWP 18 36,242165° E 34,455185° N 2.115,4 NORDEX N149/4.0- NORDEX 4.500 149,0 1050 1.809 10,7

LWP 19 36,240424° E 34,451469° N. 2.139,2 NORDEX N149/4.0-4.
LWP 20 36,241245° E 34,448386° N. 2.184,4 NORDEX N149/4.0-
LWP 21 36,242901° E 34,445685° N_ 2.193,4 NORDEX N149/4.0-
LWP 22 36,241779° E 34,442166° N. 2.204,3 NORDEX N149/4.0-
LWP 23 36,242651° E 34,439372° N 2.149,3 NORDEX N149/4.0-

NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7
NORDEX N149/4.0-4.5-4.500 4.500 149,0 1050 1.809 10,7

Shadow receptor-Input

No. Name Longitude —_Lattitude Z — Width Height Elevation Slope of Direction mode —_Eye height

ag.l. window (ZVI) a.g.l.
[m]  [m]__[m] [m] [°] [m]
44 house 36,279070° E 34,505060°N 1.3794 01 01 2,0 0,0 "Green house mode" 2,0
46 house 36,278525°E 34,504084°N 1.3962 01 O01 2,0 0,0 "Green house mode" —2,0
47 house 36,279277° E 34,504064°N 1.3933 01 O01 2,0 0,0 "Green house mode" —2,0
Si house 36,281704°E 34,498052°N 1.4560 01 01 2,0 0,0 "Green house mode" —2,0
53 house 36,279899°E 34,495307°N 1.4957 01 O01 2,0 0,0 "Green house mode" —2,0
55 villa 36,278413°E 34,492443°N 1.5541 01 O01 2,0 0,0 "Green house mode" —2,0
56 villa 36,279303°E 34,491526°N 1.5410 01 01 2,0 0,0 "Green house mode" —2,0
57 house 36,277015°E 34,489582°N 1.5796 01 01 2,0 0,0 "Green house mode" —2,0
58 house 36,274699° E 34,486492°N 1.5823 01 O01 2,0 0,0 "Green house mode" —2,0
61 house 36,274565°E 34,484235°N 1.5846 01 01 2,0 0,0 "Green house mode" —2,0
62 house 36,277658°E 34,483872°N 1.5603 01 O01 2,0 0,0 "Green house mode" —2,0
63 house 36,277386°E 34,483523°N 1.5697 01 O01 2,0 0,0 "Green house mode" —2,0
67 house 36,273214° E 34,477255°N 1.646,0 01 01 2,0 0,0 "Green house mode" —2,0
68 house 36,270268° E 34,477126°N 1.6963 01 O01 2,0 0,0 "Green house mode" 2,0

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk o1.02.201909:321/1 WindPRO we
Project: Description:

18-1-3019 = Akkar Wind Farm

SHADOW - Main Result
Calculation: LWP Nordex N149
...continued from previous page

anid use:
Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 09:30/3.2.737

No. Name Longitude Lattitude Z — Width Height Elevation Slope of Direction mode
ag.l. window
[m]_  [m]__[m] [m] [°]
69 house 36,269975°E 34,476101°N 1.6930 01 01 2,0 0,0 "Green house mode"
70 house 36,271890°E 34,476117°N 1.6628 01 01 2,0 0,0 "Green house mode"
72 house 36,269694° E 34,474382°N 1.6943 01 01 2,0 0,0 "Green house mode"
73 house 36,268675°E 34,473917°N 1.7008 01 O01 2,0 0,0 "Green house mode"
78 house 36,264729°E 34,458423°N 1.7142 01 O01 2,0 0,0 "Green house mode"
82 house 36,223728°E 34,450359°N 1.7557 0,1 O01 2,0 0,0 "Green house mode"
85 house 36,256086°E 34,450161°N 1.8508 01 01 2,0 0,0 "Green house mode"
86 house 36,256820°E 34,449682°N 1.8457 01 O01 2,0 0,0 "Green house mode"
89 house 36,256862°E 34,447384°N 1.8389 01 01 2,0 0,0 "Green house mode"
92 house 36,234578°E 34,439112°N 1.952,0 0,1 01 2,0 0,0 "Green house mode"
94 house 36,235096°E 34,438907°N 1.9595 0,1 O01 2,0 0,0 "Green house mode"
95 house 36,234483°E 34,438686°N 1.9467 01 O01 2,0 0,0 "Green house mode"
97 house 36,249680°E 34,438785°N 1.9546 01 01 2,0 0,0 "Green house mode"

Calculation Results
Shadow receptor
Shadow, worst case
No. Name Shadow hours Shadow days Max shadow

per year per year hours per day
[h/year] [days/year] [h/day]
44 house 10:26 40 0:20
46 house 15:19 64 0:21
47 house 18:55 23 0:21
51 house 15:15 55 0:22
53 house 28:58 94 0:26
55 villa 57:30 164 0:30
56 villa 57:58 170 0:29
57 house 32:06 102 0:29
58 house 35:16 ill 0:28
61 house 54:50 173 0:29
62 house 26:26 94 0:24
63 house 28:41 99 0:25
67 house 43:16 123 0:29
68 house 10:49 248 0:40
69 house 92:57 225 0:36
70 house 80:39 201 0:33
72 house 65:25 153 0:37
73 house 10:35 200 0:41
78 house 0:00 0 0:00
82 house 15:31 58 0:21
85 house 29:33 98 0:25
86 house 50:21 175 0:23
89 house 61:54 208 0:24
92 house 37:00 68 0:42
94 house 47:12 84 0:45
95 house 43:25, 82 0:42
97 house 69:52 120 0:47

Total amount of flickering on the shadow receptors caused by each WTG
No. Name

LWP 07 NORDEX N149/4.0-4.5 4500 149.0 !O! hub: 105,0 m (TOT: 179,5 m) (507)

LWP 08 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 09 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 10 NORDEX N149/4.0-4.5 4500 149.0 !O! hul

: 179,5 m) (508)
: 179,5 m) (509)
: 179,5 m) (510)

LWP 11 NORDEX N149/4.0-4.5 4500 149.0 !O! hub: 105,0 m (TOT: 179,5 m) (511)

LWP 12 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 13 NORDEX N149/4.0-4.5 4500 149.0 !O! hul

: 179,5 m) (512)
: 179,5 m) (513)

LWP 14 NORDEX N149/4.0-4.5 4500 149.0 !O! hub: 105,0 m (TOT: 179,5 m) (514)

LWP 15 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 16 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 17 NORDEX N149/4.0-4.5 4500 149.0 !O! hub:

To be continued on next page...

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

: 179,5 m) (515)
: 179,5 m) (516)
: 179,5 m) (517)

Worst case

[h/year]
74:38
63:03
41:41
61:17
36:13
108:48
132:06
76:39
48:27
0:00
0:00

Eye height
(ZVI) a.g.l.
[m]

2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0

01.02.2019 09:31 / 2 windPro @
Project: Description: censed user

18-1-3019 — Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL
Stadtdeich 7

DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 09:30/3.2.737

SHADOW - Main Result
Calculation: LWP Nordex N149

...continued from previous page
No. Name

: 179,5 m) (518)
: 179,5 m) (519)

LWP 18 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 19 NORDEX N149/4.0-4.5 4500 149.0 !O! hul
LWP 20 NORDEX N149/4.0-4.5 4500 149.0 !O! hul : 179,5 m) (520)
LWP 21 NORDEX N149/4.0-4.5 4500 149.0 !O! hul : 179,5 m) (521)
LWP 22 NORDEX N149/4.0-4.5 4500 149.0 !O! hub: 105,0 m (TOT: 179,5 m) (522)
LWP 23 NORDEX N149/4.0-4.5 4500 149.0 !O! hub: 105,0 m (TOT: 179,5 m) (523)

Worst case

[h/year]
0:00
45:58
30:06
25:25
16:32
155:17

Total times in Receptor wise and WTG wise tables can differ, as a WTG can lead to flicker at 2 or more receptors simultaneously and/or receptors may receive flicker from 2 or more WTGs simultaneously.

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

o1.02.201909:321/3 WindPRO we
Pret Destin anid use:
18-1-3019 | Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 09:54/3.2.737

SHADOW - Main Result
Calculation: LWP GE Wind 5.3-158
Assumptions for shadow calculations
Maximum distance for influence

Calculate only when more than 20 % of sun is covered by the blade
Please look in WTG table

Minimum sun height over horizon for influence 3°
Day step for calculation 1 days
Time step for calculation 1 minutes

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to
the sun
The WTG is always operating

A 2VI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker
values. A WTG will be visible if it is visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions:
Height contours used: Héhenraster-Objekt: 18-1-3019-ZB_EMDGrid_2.wpg (1
Obstacles used in calculation
Eye height for map: 1,5 m
Grid resolution: 1,0 m

All coordinates are in Scale 1:125.000

Geo [deg]-WGS84 A New WTG & Shadow receptor
WTGs
WTG type Shadow data
Longitude Latitude Z Row data/Description Valid. Manufact. Type-generator Power, Rotor Hub Calculation RPM
rated diameter height — distance
[m] [kw] [m] [m] [m] [RPM]

LWP 07 36,264865° E 34,495376° N 1.814,4 GE WIND ENERGY GE 5.
LWP 08 36,267003° E 34,492722° N 1.829,7 GE WIND ENERGY GE 5..
LWP 09 36,265293° E 34,488954° N 1.903,8 GE WIND ENERGY GE 5..
LWP 10 36,262879° E 34,485213° N 1.914,9 GE WIND ENERGY GE 5.
LWP 11 36,261147° E 34,481430° N 1.936,5 GE WIND ENERGY GE 5..
LWP 12 36,261248° E 34,478274° N 1.922,3 GE WIND ENERGY GE 5.
LWP 13 36,260583° E 34,474870° N 1.934,9 GE WIND ENERGY GE 5..
LWP 14 36,260211° E 34,471455° N 1.851,7 GE WIND ENERGY GE 5..
LWP 15 36,257625° E 34,467738° N 1.988,4 GE WIND ENERGY GE 5.
LWP 16 36,251352° E 34,463613° N 2.072,4 GE WIND ENERGY GE 5..
LWP 17 36,245957° E 34,459301° N 2.107,8 GE WIND ENERGY GE 5..
LWP 18 36,242165° E 34,455185° N 2.115,4 GE WIND ENERGY GE 5.
LWP 19 36,240424° E 34,451469° N 2.139,2 GE WIND ENERGY GE 5..
LWP 20 36,241245° E 34,448386° N 2.184,4 GE WIND ENERGY GE 5..
LWP 21 36,242901° E 34,445685° N 2.193,4 GE WIND ENERGY GE 5..
LWP 22 36,241779° E 34,442166° N 2.204,3 GE WIND ENERGY GE 5..
LWP 23 36,242651° E 34,439372° N 2.149,3 GE WIND ENERGY GE 5..

GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7
GE WIND ENERGY GE 5.3-158-5.300 5.300 1580 1210 1819 9,7

Shadow receptor-Input

No. Name Longitude —_—_Lattitude Z — Width Height Elevation Slope of Direction mode —_Eye height

ag.l. window (ZVI) a.g.l.
[m]_  [m]__[m] [m] [°] [m]
44 house 36,279070° E 34,505060°N 1.3794 01 01 2,0 0,0 "Green house mode" —2,0
46 house 36,278525°E 34,504084°N 1.3962 01 O01 2,0 0,0 "Green house mode" —2,0
47 house 36,279277° E 34,504064°N 1.3933 01 O01 2,0 0,0 "Green house mode" —2,0
Si house 36,281704°E 34,498052°N 1.4560 01 O01 2,0 0,0 "Green house mode" —2,0
53 house 36,279899°E 34,495307°N 1.4957 01 O01 2,0 0,0 "Green house mode" —2,0
55 villa 36,278413° E 34,492443°N 1.5541 01 01 2,0 0,0 "Green house mode" —2,0
56 villa 36,279303°E 34,491526°N 1.5410 01 01 2,0 0,0 "Green house mode" —2,0
57 house 36,277015°E 34,489582°N 1.5796 01 01 2,0 0,0 "Green house mode" —2,0
58 house 36,274699°E 34,486492°N 1.5823 01 O01 2,0 0,0 "Green house mode" —2,0
61 house 36,274565°E 34,484235°N 1.5846 01 O01 2,0 0,0 "Green house mode" —2,0
62 house 36,277658°E 34,483872°N 1.5603 01 01 2,0 0,0 "Green house mode" —2,0
63 house 36,277386°E 34,483523°N 1.5697 01 O01 2,0 0,0 "Green house mode" —2,0
67 house 36,273214° E 34,477255°N 1.646,0 01 01 2,0 0,0 "Green house mode" —2,0
68 house 36,270268°E 34,477126°N 1.6963 01 O01 2,0 0,0 "Green house mode" —2,0
69 house 36,269975°E 34,476101°N 1.6930 01 O01 2,0 0,0 "Green house mode" 2,0

To be continued on next page...

windPRO 3.2.737 by EMD International A/S, Tel. +45 96 35 44.44, www.emd.dk, windpro@emd.dk o1.02.201910:01/1 WindPRO we
Project: Description:

18-1-3019 = Akkar Wind Farm

SHADOW - Main Result
Calculation: LWP GE Wind 5.3-158
...continued from previous page

No. Name Longitude Lattitude Z — Width Height Elevation Slope of

ag.l. window
[m]_ [m]__[m] [m] [°]
70 house 36,271890°E 34,476117°N 1.6628 01 01 2,0 0,0
72 house 36,269694° E 34,474382°N 1.6943 01 O01 2,0 0,0
73 house 36,268675°E 34,473917°N 1.7008 01 01 2,0 0,0
78 house 36,264729°E 34,458423°N 1.7142 01 O01 2,0 0,0
82 house 36,223728°E 34,450359°N 1.7557 0,1 O01 2,0 0,0
85 house 36,256086°E 34,450161°N 1.8508 01 01 2,0 0,0
86 house 36,256820°E 34,449682°N 1.8457 01 O01 2,0 0,0
89 house 36,256862°E 34,447384°N 1.8389 01 0,1 2,0 0,0
92 house 36,234578°E 34,439112°N 1.952,0 0,1 01 2,0 0,0
94 house 36,235096°E 34,438907°N 1.9595 0,1 O01 2,0 0,0
95 house 36,234483°E 34,438686°N 1.9467 01 O01 2,0 0,0
97 house 36,249680° E 34,438785°N 1.9546 01 O01 2,0 0,0

Calculation Results
Shadow receptor
Shadow, worst case
No. Name Shadow hours Shadow days Max shadow

per year per year hours per day
[h/year] [days/year] [h/day]
44 house 11:09 40 0:21
46 house 20:17 74 0:22
47 house 23:15 80 0:22
51 house 16:48 58 0:23
53 house 32:21 101 0:27
55 villa 64:18 167 0:32
56 villa 62:59 178 0:30
57 house 35:29 107 0:30
58 house 38:32 115 0:30
61 house 60:20 178 0:31
62 house 29:40 99 0:25
63 house 32:13 107 0:26
67 house 48:15, 129 0:31
68 house —-125:24 253 0:43
69 house 95:08 217 0:37
70 house 85:55 203 0:35
72 house 72:52 161 0:39
73 house —108:38 203 0:43
78 house 0:00 0 0:00
82 house 17:28 64 0:22
85 house 32:55 101 0:26
86 house 57:07 184 0:25
89 house 67:28 212 0:25
92 house 42:05 75 0:44
94 house 54:50 95 0:47
95 house 51:00 94 0:44
97 house 78:12 118 0:49

Total amount of flickering on the shadow receptors caused by each WTG

No. Name

LWP 07 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub:
LWP 08 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:
LWP 15 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:
158 5300 158.0 !0! hub:

LWP 09 GE WIND ENERGY GE 5.:
LWP 10 GE WIND ENERGY GE 5.:
LWP 11 GE WIND ENERGY GE 5..
LWP 12 GE WIND ENERGY GE 5..
LWP 13 GE WIND ENERGY GE 5.:
LWP 14 GE WIND ENERGY GE 5..

LWP 16 GE WIND ENERGY GE 5.:
LWP 17 GE WIND ENERGY GE 5.:
LWP 18 GE WIND ENERGY GE 5..

To be continued on next page...

anid use:
Ramboll IMS Ingenieurgesellschaft mbH eee
Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132
Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 09:54/3.2.737

Direction mode

"Green house mode"
“Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
“Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
"Green house mode"
“Green house mode"

Worst case
[h/year]

121,0 m (TOT: 200,0 m) (526) 79:57
121,0 m (TOT: 200,0 m) (527) 73:06

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

45:45
68:17
39:41
117:04
141:24
80:57
52:28
0:00
0:00
0:00

Eye height
(ZVI) a.g.l.
[m]

2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0
2,0

01.02.2019 10:01 / 2 windPro @
Project: Description: censed user

18-1-3019 — Akkar Wind Farm Ramboll IMS Ingenieurgesellschaft mbH RAMBOLL

Stadtdeich 7
DE-20097 Hamburg
+49 40 302020-132

Jonas Feja / jonas.feja@ramboll.com

Caleta

01.02.2019 09:54/3.2.737

SHADOW - Main Result
Calculation: LWP GE Wind 5.3-158
...continued from previous page

No. Name Worst case
[h/year]
LWP 19 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub: 50:17
LWP 20 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub: 33:26
LWP 21 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub: 27:47
LWP 22 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub: 18:12

LWP 23 GE WIND ENERGY GE 5.3-158 5300 158.0 !O! hub: 121.0 m (TOT: 200,0 m) (542) -176:25

Total times in Receptor wise and WTG wise tables can differ, as a WTG can lead to flicker at 2 or more receptors simultaneously and/or receptors may receive flicker from 2 or more WTGs simultaneously.

windPRO 3.2.737. by EMD International AJS, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk

01.02.2019 10:01 / 3 windPro @
APPENDIX P
LANDSCAPE VISUALIZATIONS
270.000

3.830.000

ZTV (zones of theoretical visibility)
Libanon Wind Power

o pa EL-Atiqa’ BY ‘4

Ne
cs gh Satta}

Planned WTG
a Planned WTG

Study area

[| 15,000 m radius

WTG visibility
1;2;3;4
5;6;7;8
9; 10; 11; 12
13; 14; 15; 16
4
Receptor
a without visualization

Aa including visualization

3.810.000

Data basis

elevation model: srtm-data

eye level: 1.5m

Resolution of the calculation: 25 m
Coordinate system: UTM WGS 84, zone 37
map basis: OpenTopoMap.org

scale 1:140.000

0 2 4 6 Kilometer
Editor: Dipl.-Geogr. Marc Bruning
Date: 10 May 2019

Ramboll CUBE GmbH
BreitscheidstraRe 6
34119 Kassel

foie PRAMBCLL |
Tel.: +49 561 288 573 10 RAMBOLL

T T
270.000 280.000

T T
3.820.000 3.830.000

3.810.000

3.800.000

3.830.000

3.820.000

3.810.000

240.000

250.000
L

270.000
1

BP Gnaidek\vP)
, Sy

Bader

j

My

=Qobaiyat —

Cumulative ZTV
Libanon Wind Power

Planned WTG
a LWP - total height 200 m
a SA - total height 200 m

a HA- total height 180 m
* not all WTGs visible on the map

Study area

[| 15,000 m radius

only LWP

i” only SA

only HA

_ LWP and SA

LWP and HA

SA and HA

(0) Lwe, sAand HA

Receptor
a without visualization

Aa including visualization

T
3.830.000

T
3.820.000

Data basis

elevation model: srtm-data

eye level: 1.5m

Resolution of the calculation: 25 m
Coordinate system: UTM WGS 84, zone 37
map basis: OpenTopoMap.org

T
3.810.000

scale 1:140.000
0 2 4 6 Kilometer

Editor: Dipl.-Geogr. Marc Bruning

Date: 10 May 2019

Ramboll CUBE GmbH
BreitscheidstraRe 6
34119 Kassel

foie PRAMBCLL |
Tel.: +49 561 288 573 10 RAMBOLL

T
3.800.000

240.000

Tt
250.000

T
270.000

T
280.000
RAMBOLL

Al-Saifa fortress Akkar el-Atiqa‘a - Current state

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 1 of 23
RAMBOLL

Al-Saifa fortress Akkar el-Atiqa‘a - Sketch

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 2 of 23
RAMBOLL

Al-Saifa fortress Akkar el-Atiqa‘a - Sketch - Cumulative Vision

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 3 of 23
RAMBOLL

Al-Saifa fortress Akkar el-Atiqa‘a - Photomontage

Recommended observation distance: 13 cm - Photo exposed: 18.10.2018, 13:40, Geo WGS84 East: 36,237733 North: 34,519878, Panorama field of view: 175.0°, Direction of photo: 101°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 4 of 23
El Rwaimeh - Current state

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 5 of 23
EI Rwaimeh - Sketch

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 6 of 23
El Rwaimeh - Photomontage

Recommended observation distance: 44 cm - Photo exposed: 17.10.2018, 16:30, Geo WGS84 East: 36,305637 North: 34,514351, Panorama field of view: 51.8°, Direction of photo: 231°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 7 of 23
Jouer el Hachich - Current state

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 8 of 23
Jouer el Hachich - Sketch

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 9 of 23
Jouer el Hachich - Photomontage

Recommended observation distance: 31 cm - Photo exposed: 17.10.2018, 15:51, Geo WGS84 East: 36,323972 North: 34,489931, Panorama field of view: 72.0°, Direction of photo: 256°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 10 of 23
Qoubaiyat metraniyye - Current state

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 11 of 23
Qoubaiyat metraniyye - Sketch

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 12 of 23
Qoubaiyat metraniyye - Photomontage

Recommended observation distance: 47 cm - Photo exposed: 24.09.2018, 08:24, Geo WGS84 East: 36,270939 North: 34,583538, Lens: 54 mm, Direction of photo: 181°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 13 of 23
RAMBOLL

Qoubaiyat metraniyye - Current state

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 14 of 23
RAMBOLL

Qoubaiyat metraniyye - Sketch - Cumulative Vision

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 15 of 23
RAMBOLL

Qoubaiyat metraniyye - Photomontage - Cumulative Vision

Recommended observation distance: 18 cm - Photo exposed: 18.10.2018, 10:43, Geo WGS84 East: 36,270939 North: 34,583538, Panorama field of view: 125.4°, Direction of photo: 135°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 16 of 23
RAMBOLL

Qammouaah plain - Current state

Fu

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 17 of 23
RAMBOLL

Qammouaah plain - Sketch

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 18 of 23
| RAMBGLL | LL

Qammouaah plain - Sketch - Cumulative Vision

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 19 of 23
RAMBOLL

Qammouaah plain - Photomontage

nD

Recommended observation distance: 9 cm - Photo exposed: 08.10.2018, 15:43, Geo WGS84 East: 36,224614 North: 34,488450, Panorama field of view: 238.6°, Direction of photo: 126°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 20 of 23
Fnaydek - Current state

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 21 of 23
Fnaydek - Sketch

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 22 of 23
Fnaydek - Photomontage

Recommended observation distance: 47 cm - Photo exposed: 22.03.2019, 15:30, Geo WGS84 East: 36,178608 North: 34,477600, Lens: 54 mm, Direction of photo: 114°

Ramboll CUBE GmbH | KASSEL | HAMBURG | HANNOVER | Tel. +49 561 288573-0 page 23 of 23
240.000 250.000 260.000 270.000 280.000
1 n n n

Landscape units
Libanon Wind Power

Planned WTG

LWP - total height: 199 m
H SA- total height: 199 m
@  HA- total height: 170 m

* not all WTGs visible on the map

Examination area

[] 15,000 m radius

Landscape units

3.830.000

no data

CL] Protected Area
CAA; AgriculturalAreas

|| DenseAbiesForests
| | DensePinusForests
Hi DenseQuercusForests

|| MixedForests

OtherDenseLeafyForests

3.820.000

RockyLand

tac Se] Shrublands

SparseConiferous

SparseLeafyForests

| Swamps

UrbanArtificial

UrbanExpansion

4 viewpoint visualisation

Data basis N
Coordinate system: UTM WGS 84, zone 37 iN

2
=
ad
s
&
3

map basis: OpenTopoMap.org
scale 1:140.000

0 2 4 8 Kilometers
| ee ee ee ee

Editor: Dipl.- landscape ecologist Stefan Buscher

Date: 14 February 2019

Ramboll CUBE GmbH
BreitscheidstraRe 6
34119 Kassel
Germany

Tel.: +49 561 288 573 10 RAMBGLL

T t T T
240.000 250.000 260.000 270.000 280.000

3.800.000
3.800.000

T
3.830.000

3.820.000

3.810.000
APPENDIX Q
INFORMAL SETTLEMENTS MAPPING
@ Informal Settlements
4. INFORMAL SETTLEMENTS
@ Flood hazard

@ Low
@ =MopeRATE
@ HIGH

a

Nt
Seon qnip®
20

govt’

RS
WAS
CARTE aeaia
Ae

Informal Settlements
‘A. INFORMAL SETTLEMENTS
@ Flood hazard

© Low
© MopeRate 4
@ Hick

@ Informal Settlements

Q. INFORMAL SETTLEMENTS

@ Flood hazard

4a
4a
mo
© Low |
@ MODERATE
@ Hick |
2
2
S
“Bas
a
a
a
a

Informal Settlements
INFORMAL SETTLEMENTS:
Flood hazard

© Low
@ MoperaTe
© Hick

Informal Settlements
A INFORMAL SETTLEMENTS
Flood hazard

© Low , eh
08

© Moversre Ls

© HIGH

@ Informal Settlements

‘A. INFORMAL SETTLEMENTS

@ Flood hazard

© Low
@ MooeRsTE
@ HicH

@ Informal Settiements

& INFORMAL SETTLEMENTS
Flood hazard

© Low
@ MooERsTE
@ hice

Informal Settlements
‘A. INFORMAL SETTLEMENTS
Flood hazard

© Low
@ MooeRsTE
@ ics

— +e] ]

@ Informal Settlements
A INFORMAL SETTLEMENTS:
( Flood hazard

© Low
@ =MopeRsre
@ HGH

Route Sheikh Znnad El Abdeh Sal

@ Informal Settlements

A. INFORMAL SETTLEMENTS
@ Flood hazard

© Low
@ MooeRaTE
@ Hick

Aa A
Informal Settlements

A. INFORMAL SETTLEMENTS
@ Flood hazard

© Low
@ MooeRaTE
@ hich

A
| - +H0 jt} an cART®

5 A
a
io
ne
s
Pr
A
oe
s
=

Informal Settlements
A INFORMAL SETTLEMENTS
Flood hazard

© Low
@ MmooeRsTE
@ Hick

caRTe@

y =,

Informal Settlements

eh

A. INFORMAL SETTLEMENTS.

Flood hazard

Low
@ MopERATE
@ Hick

la

Informal Settlements
A. INFORMAL SETTLEMENTS
Flood hazard

@ Low
@ MooeRsTE
@ ics

oy
eS
a
BS
SS
»
s

C
oe

Informal Settlements
‘A. INFORMAL SETTLEMENTS
@ Flood hazard

@ Low
@ MooeRsTE
@ Hick

ke bs ES

Informal Settlements

A. INFORMAL SETTLEMENTS
Flood hazard

© Low
@ MopeRate
@ Fics

Rowtd

Informal Settlements
A. INFORMAL SETTLEMENTS
Flood hazard

© Low
@ MoDeERsTE
@ HIGH

Informal Settlements

A. INFORMA

SETTLEMENTS
Flood hazard

@ Low
eu

@ Hick

harnoubeh

: , /
, Noura et
Jenin
Jeni Tahta v7) eave
q El Gharbiye Ed Dibbabiye
» Aram El Chargiye
4
Qachlaq
a
Srar
A 4
Kouachra
= |e a Ouadi El

cART®

Haour jamart El
Dal

Informal Settlements
A. INFORMAL SETTLEMENTS

Flood hazard

Low
@ MmooeRsTE
@ HIGH

El Aamriye

Denk

Dir Saydet
El Qalaa

Qsair

e
Danket El

Amriyeh

cART®

£1 Rardoh

Kherbet Er
Rommane

Jdaide

Avdamauna

El Ouaynat

Andaget

Informal Settlements
A. INFORMAL SETTLEMENTS
Flood hazard

© Low
@ MoDERsTE
@ Hick

Nabe

a

Mgaible
“iy, El Aoud

a
El Ouaynat
Kherbet Er 4 a,
Rommane SY
%
%, El Ouaychat
haar,
‘N a
Er Rama
Kalkha El
— +9247? cART® bb
—_ <

as

